     Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 1 of 409 Page ID
                                       #:7215



 1    MICHAEL FEUER, City Attorney
      KATHLEEN A. KENEALY, Chief Assistant City Attorney
 2    SCOTT MARCUS, Chief, Civil Litigation Branch
 3    GABRIEL DERMER, Assistant City Attorney (SBN 229424)
      FELIX LEBRON, Deputy City Attorney (SBN 232984)
 4    A. PATRICIA URSEA, Deputy City Atty (SBN 221637)
      200 N. Main Street, City Hall East, Room 675
 5    Los Angeles, CA 90012
      Telephone (213) 978-7569
 6    Facsimile (213) 978-7011
      Felix.Lebron@lacity.org
 7    Patricia.Ursea@lacity.org
 8    Attorneys for Defendant, CITY OF LOS ANGELES
 9
                             UNITED STATES DISTRICT COURT
10
                           CENTRAL DISTRICT OF CALIFORNIA
11
12     JANET GARCIA, et al.                      Case No.: 2:19-cv-6182-DSF-PLA
                                                 [Assigned to Judge Dale S. Fischer]
13                    Plaintiffs,
14          v.                                   DISCOVERY MATTER

15                                               DECLARATION OF FELIX
       CITY OF LOS ANGELES,
16                                               LEBRON ISO CITY’S OPPOSITION
                      Defendant.                 TO PLAINTIFFS’ MOTIONS TO
17                                               COMPEL DISCOVERY
18
                                                 Date: April 28, 2021
19
                                                 Time: 10:00 a.m.
20                                               Crtm: 780
21
                                                 Complaint Filed: July 18, 2019
22                                               Discovery Cut-Off: July 26, 2021
23                                               Pretrial Conference: Feb. 14, 2022
                                                 Trial Date: March 15, 2022
24
25
26
27
28

                              DECLARATION OF FELIX LEBRON
     Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 2 of 409 Page ID
                                       #:7216




 1                             DECLARATION OF FELIX LEBRON
 2            I, Felix Lebron, hereby declare:
 3            1.    I am an attorney at law duly licensed to practice before all of the courts in
 4    the State of California. I am a Deputy City Attorney in the Office of the Los Angeles
 5    City Attorney, attorneys of record for Defendant City of Los Angeles (“City”) in the
 6    above-captioned action. I have personal knowledge of the facts contained herein, and if
 7    called to testify I could and would do so competently.
 8            ATTACHED EXHIBITS
 9            2.    Attached as Exhibit 27 is a true and correct copy of Plaintiffs’ Second
10    Amended Complaint (“SAC”), Dkt. No. 43, filed in this action on March 12, 2020.
11            3.    Attached as Exhibit 28 is a true and correct copy the City’s Answer to the
12    SAC, Dkt. No. 75, filed in this action on July 13, 2020.
13            4.    Attached as Exhibit 29 is a true and correct copy of the Court’s Order
14    Granting in Part and Denying in Part Defendant’s Motion to Dismiss, Dkt. No. 65,
15    entered in this action on June 2, 2020.
16            5.    Attached as Exhibit 30 is a true and correct copy of Plaintiffs’ Notice
17    Electing Not to File an Amended Complaint, Dkt. No. 72, filed in this action on June 29,
18    2020.
19            6.    Attached as Exhibit 31 is a true and correct copy of the Rule 26(f) Joint
20    Report, Dkt. No. 76, filed in the action on July 27, 2020.
21            7.    Attached as Exhibit 32 is a true and correct copy of the Defendant’s Rule 26
22    Initial Disclosures [F.R.Civ.P. 26(a)(1)(A)] served in this action on July 27, 2020.
23            8.    Attached as Exhibit 33 is a true and correct copy of Plaintiffs’ Rule 26(a)(1)
24    Initial Disclosures served in this action on July 27, 2020.
25            9.    Attached as Exhibit 34 is a true and correct copy of the Court’s Order
26    Granting in Part and Denying in Part Defendant’s Motion to Dismiss for Failure to State
27    a Claim, Dkt. No. 36, entered in this action on February 15, 2020.
28            10.   Attached as Exhibit 35 is a true and correct copy of the Court’s Order
                                                   1
                                DECLARATION OF FELIX LEBRON
     Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 3 of 409 Page ID
                                       #:7217




 1    Granting Preliminary Injunction, Dkt. No. 58, entered in this action on April 13, 2020.
 2          11.    Attached as Exhibit 36 is a true and correct copy of the City’s L.R. 37-1
 3    Meet-and-Confer Letter re Plaintiff El-Bey’s Request for Production Set One and the
 4    City’s Motion for Protective Order sent to Plaintiffs’ counsel on August 24, 2020.
 5          12.    Attached as Exhibit 37 is a true and correct copy of the City’s L.R. 37-1
 6    Meet-and-Confer Letter re Plaintiff El-Bey’s Request for Production Set One sent to
 7    Plaintiffs’ counsel on September 25, 2020.
 8          13.    Attached as Exhibit 38 is a true and correct copy of the City’s Meet-and-
 9    Confer Letter re Plaintiff Zamora’s Special Interrogatories sent to Plaintiffs’ counsel on
10    February 16, 2021.
11          14.    Attached as Exhibit 39 is a true and correct copy of the City’s Amended
12    Objection and Responses to Plaintiff Zamora’s Special Interrogatories Set One served in
13    this action on February 16, 2021.
14          SUMMARY OF MEET-AND-CONFER HISTORY
15          15.    In response to Plaintiffs’ requests for early discovery, the City produced
16    incident-specific documents (CTY000001-2677), including the City Bureau of Sanitation
17    (LASAN) Watershed Protection encampment cleanup reports, including health hazard
18    checklists, postings surveys if available, waste disposal records, incident photographs,
19    LAPD Watch Commander Daily Reports, Sergeant’s Daily Reports, Daily Field Activity
20    Reports (DFAR) and Computer Aided Dispatch (CAD) Reports. These documents were
21    produced on November 9, 2019 (CTY000001-2677) and December 10, 2020
22    (CITY00001-2212). On January 10, 2020, the City produced a set of policy-related
23    documents relating to LAMC 56.11 and encampment cleanups (CTY002678-3239) and
24    LASAN Watershed Protection reports for incidents conducted in South Los Angeles in
25    March 2019 (CTY003240-4085) because the City was unable to locate documents
26    corresponding to Plaintiff Haugabrook’s allegations in the then-operative complaint.
27          16.    On July 13, 2020, the Parties conducted the Rule 26(f) conference. During
28    the conference, the City addressed its concerns regarding the scope, relevance and
                                                   2
                               DECLARATION OF FELIX LEBRON
     Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 4 of 409 Page ID
                                       #:7218




 1    proportionality of Plaintiffs’ Requests for Production, which sought all documents dating
 2    back four or seven years, including production of entire databases across different
 3    departments and extensive email communications. Plaintiffs contended during the call
 4    that the discovery was relevant to Monell. The City proposed entering into a stipulation
 5    on Monell to streamline discovery. The City also proposed seeking an informal
 6    discovery conference with the assigned Magistrate Abrams to resolve the larger issues
 7    regarding scope and proportionality regarding Plaintiffs’ Monell discovery. On email
 8    communications, the City agreed to conduct searches using Plaintiffs’ proposed
 9    custodians and search terms, notwithstanding the City’s objections based on relevance
10    and proportionality. The City informed Plaintiffs that it requested production of
11    documents in PDF format and the normal in manner in which the documents are kept.
12    The Parties also discussed and agreed that the City would produce LAPD body-worn
13    video (“BWV”) on a hard drive supplied by Plaintiffs. The City addressed these issues
14    and other issues in its portions of the Rule 26(f) Joint Report (Exhibit 31).
15          17.    Plaintiff El Bey’s Request for Production were served on July 13, 2020
16    following the conference. On August 12, 2020, the City served its objections and
17    responses to Plaintiff El-Bey’s Request for Production of Documents Set One and a
18    production of documents bates labeled CTY004316-6827. This production of documents
19    included Government Claims filed by individual Plaintiffs (CTY004316-4358),
20    organization charts (CTY004359-4395), City Council files, LAPD and LASAN policies
21    and memoranda (CTY004453-4500), LAPD complaints (CTY004511-4626); storage and
22    Chrysalis documents (CTY004627-4851), LASAN training documents (CTY004852-
23    6439) and LAPD training documents (CTY00440-6827).
24          18.    On August 24, 2020, the City sent Plaintiffs a L.R. 37 meet-and-confer letter
25    regarding Plaintiff El-Bey’s Request for Production and the City’s anticipated filing of a
26    motion for protective order (Exhibit 36). In its letter, the City identified the specific
27    burdens imposed on the City by the Plaintiffs’ document demands and addressed issues
28    regarding the specific alleged claims in the SAC, relevance, Monell discovery, the
                                                   3
                                DECLARATION OF FELIX LEBRON
     Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 5 of 409 Page ID
                                       #:7219




 1    Declaratory Judgment Act, and proportionality. The City also detailed the burdens
 2    associated with pulling all documents and reports from different departments and entire
 3    City databases, collecting emails through the City ITA, and identified grounds for
 4    issuance of a protective order.
 5          19.    On August 25, 2020, the Parties conducted a meet-and-confer call regarding
 6    the Plaintiffs’ RFPs and the City’s anticipated motion for a protective order. During the
 7    call, the Parties continued to dispute the relevance and proportionality of the Requests for
 8    Production. Plaintiffs argued that all of their document demands were relevant to
 9    Monell, the City’s unwritten policies, and Plaintiffs’ claims for prospective declaratory
10    relief. I asked Plaintiff to identify the unwritten policies that formed the basis of the
11    document demands, but Plaintiffs referred the City to the 60-page SAC. The City raised
12    its objections regarding relevance and proportionality. During the call, the City agreed
13    again to conduct email searches using the Plaintiffs’ proposed custodians and search
14    terms subject its objections on relevance, scope, proportionality and burden. The Parties
15    also discussed the City’s production of documents in PDF format and Plaintiffs’ demands
16    for production of documents in Tiff format with metadata. The City explained during the
17    call that it did not have the software or capability to produce documents in native format
18    and the City produced documents in the form the documents are kept in the normal
19    course. In response to Plaintiffs’ concerns that the City produced several large PDFs in
20    its prior document productions, rather than individual PDFs for each file, the City agreed
21    to provide an index of its past document productions, produce future document
22    productions in individual PDF files, and inquire into the possibility to use an e-discovery
23    vendor. During the call, Plaintiffs also requested that the City stipulate that the document
24    requests be served on behalf of all Plaintiffs. The City had already served its objections
25    and responses on August 12, 2020, but I agreed to consider the stipulation subject to the
26    City amending its objections to address all Plaintiffs and not just El-Bey. The City
27    agreed to produce certain criminal records on behalf of all individual Plaintiffs and
28    additional organization charts and job descriptions that Plaintiffs requested.
                                                   4
                                DECLARATION OF FELIX LEBRON
     Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 6 of 409 Page ID
                                       #:7220




 1          20.    On September 25, 2020, the City sent a meet-and-confer letter to Plaintiffs
 2    in which the City responded to Plaintiffs September 14, 2020 meet-and-confer letter and
 3    as a follow-up to the City’s August 24 letter (Exhibit 37). The City provided Plaintiffs a
 4    document index, including references to incident-specific documents and past
 5    productions broken down by bates number and reference to Plaintiffs where applicable.
 6    In response to RFP No. 2, the City remained willing to meet-and-confer regarding other
 7    specific incident reports, including if Plaintiffs had any additional information regarding
 8    the incidents, but objected to producing over 32,000 encampment cleanup reports dating
 9    back to January 1, 2018. The City also informed Plaintiffs that the City obtained access
10    to an e-discovery vendor for future document productions. The City agreed to serve
11    amended responses and stipulate that the RFPs were served on behalf of all Plaintiffs.
12    The City informed Plaintiffs that the City was still producing documents in response to
13    the RFPs and would amend its responses after it completed its production to confirm
14    whether all documents had been produced and whether any were withheld based on
15    privilege.
16          21.    On September 25, 2020, the City also produced additional documents
17    (CTY006828-7472) including LAPD criminal records, arrest reports, booking and
18    identification records, Automated Field Data Reports, and printouts of search results
19    conducted by first and last name (CTY006828-6962), and requested organization charts,
20    notices, LSD forms, job descriptions, and other documents.
21          22.    On September 30, 2020, the Plaintiffs provided hard drives to the City for
22    the production of BWV and, on October 8, 2020, the City produced the incident-specific
23    BWV. On October 9, 2020, the City served Amended Objections and Responses to
24    Plaintiffs’ Request for Production Set One.
25          23.    I was out of the office on leave in November and December 2020 and
26    returned in January 2021.
27          24.    On January 21, 2021, Plaintiffs sent the City a meet-and-confer letter
28    regarding the City’s responses to the Zamora interrogatories in which Plaintiffs raised for
                                                    5
                               DECLARATION OF FELIX LEBRON
     Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 7 of 409 Page ID
                                       #:7221




 1    the first time that the City had not produced incident-specific reports for Zamora and
 2    Zepeda.
 3          25.    On February 3, 2021, the Parties conducted a meet-and-confer regarding the
 4    City’s responses to the Zamora interrogatories. During that call, the City asked Plaintiff
 5    about the incident-specific documents the City produced in November 2019 and why
 6    Plaintiffs waited over a year to raise the issue. Specifically, I noted that the March 21,
 7    2019 incident report (WPIMS Incident/Case No. 53162) occurred on the same date and
 8    time on 6th Street and Kingsley, one block from the SAC’s alleged location near the
 9    northeast corner of 6th Street and Ardmore. Plaintiffs’ counsel responded that it was
10    clearly not the correct report because the SAC alleges Ardmore and not Kingsley.
11    During the discussion, Plaintiffs raised issues regarding the City’s reference to data and
12    documents produced in the original interrogatory responses. The City agreed to provide
13    additional information and further explanation regarding the data and documents. The
14    City also agreed to provide additional information regarding cleanups conducted on
15    March 21, 2019 and June 11, 2019, and revisit its other objections in an effort to address
16    Plaintiffs’ discovery demands.
17          26.    On February 16, 2021, the City served verified Amended Objections and
18    Responses to the Zamora interrogatories Set One (Exhibit 39) and sent a meet-and-
19    confer letter regarding the City’s amended responses (Exhibit 38). The City also
20    addressed the production of an additional report for WPIMS Incident/Case No. 53162 in
21    the City’s document production (CTY020332-20441). The City remained willing to meet
22    and confer with Plaintiffs after they reviewed the amended interrogatory responses, but I
23    also noted that the Parties were likely reaching an impasse on resolving the larger issues
24    of relevance and proportionality based on Plaintiffs’ Monell arguments.
25          27.    On March 18, 2021, Plaintiffs served their portion of L.R. 37-2.1 Joint
26    Stipulation re Plaintiffs Motion to Compel the RFPs Plaintiffs raised several new issues
27    that the parties had not previously discussed, including Plaintiffs’ demand for additional
28    LAPD citations and Field Interviews cards or information that Plaintiffs believed
                                                  6
                               DECLARATION OF FELIX LEBRON
     Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 8 of 409 Page ID
                                       #:7222




 1    reflected Plaintiff Haugabrook’s alleged incidents in March or April 2019.
 2          28.    On March 22, 2020, Plaintiffs served their portion of the L.R. 37-2.1 Joint
 3    Stipulation re Plaintiffs’ Motion to Compel the Zamora Interrogatories on March 22,
 4    2021. Plaintiffs had not requested a meet-and-confer regarding the City’s amended
 5    Objections and Responses to the Interrogatories served on February 16, 2020, before
 6    serving their portion of the stipulation.
 7
 8          I declare under penalty of perjury under the laws of the State of California and the
 9    United States that the foregoing is true and correct and that this Declaration was executed
10    on April 5, 2021, at Los Angeles, California.
11
12
                                                        /s/Felix Lebron
13                                                    FELIX LEBRON
14                                                    Deputy City Attorney
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  7
                                DECLARATION OF FELIX LEBRON
Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 9 of 409 Page ID
                                  #:7223




                            EXHIBIT 27
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document43
                                      122-8
                                         FiledFiled 04/07/21
                                               03/12/20   PagePage
                                                               1 of 10
                                                                    64 ofPage
                                                                          409 ID
                                                                               Page  ID
                                                                                 #:1694
                                     #:7224



   1   Shayla Myers (SBN: 264054)
   2   Mallory B. Andrews (SBN:312209)
       LEGAL AID FOUNDATION OF LOS ANGELES
   3   7000 S. Broadway, Los Angeles, CA 90003
   4
       Tel.: (213) 640-3983
       E-Mail: smyers@lafla.org
   5           rganschow@lafla.org
   6
       Attorneys for Gladys Zepeda, Miriam Zamora,
   7   Ali El-Bey, James Haugabrook, Pete Diocson Jr.,
       Marquis Ashley, and Ktown for All
   8
   9   Additional Attorneys on Next Page
  10
                                 UNITED STATES DISTRICT COURT
  11
                 CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  12
  13
       JANET GARCIA, GLADYS ZEPEDA,                    )   CASE NO. 2:19-cv-06182-DSF-PLA
  14
       MIRIAM ZAMORA, ALI EL-BEY,                      )
  15   PETER DIOCSON JR, MARQUIS                       )   SECOND AMENDED COMPLAINT
       ASHLEY, JAMES HAUGABROOK,                       )
  16
       individuals, KTOWN FOR ALL, an                  )
  17   unincorporated association;                     )   42 U.S.C. § 1983: Fourth and
       ASSOCIATION FOR RESPONSIBLE                     )   Fourteenth Amendments, United
  18
       AND EQUITABLE PUBLIC                            )   States Constitution; Cal. Const., Art. I,
  19   SPENDING, an unincorporated                     )   § 7, 13, Cal. Const.; Cal. Civ. Code §
  20   association                                     )   52.1; Cal. Gov’t Code § 815.6; Cal.
                          Plaintiff(s),                )   Civ. Code § 2080 et seq.
  21
                                                       )
  22                 vs.                               )
                                                           DEMAND FOR JURY TRIAL
  23                                                   )
       CITY OF LOS ANGELES, a municipal                )
  24   entity; DOES 1-7,                               )
  25                     Defendant(s).                 )
                                                       )
  26
  27
  28



       _________________________________________________________________________________________________
                                    SECOND AMENDED COMPLAINT
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document43
                                      122-8
                                         FiledFiled 04/07/21
                                               03/12/20   PagePage
                                                               2 of 11
                                                                    64 ofPage
                                                                          409 ID
                                                                               Page  ID
                                                                                 #:1695
                                     #:7225



   1   Catherine Sweetser (SBN: 271142)
   2   Kristina Harootun (SBN: 308718)
       SCHONBRUN SEPLOW HARRIS & HOFFMAN LLP
   3   11543 W. Olympic Blvd.,
   4
       Los Angeles, CA 90064
       Tel.: (310) 396-0731
   5   Email: csweetser@sshhlaw.com
   6
              kharootun@sshhlaw.com

   7   Attorneys for Plaintiffs.
   8
       Benjamin Allen Herbert (SBN: 277356)
   9   William L. Smith (SBN: 324235)
  10
       KIRKLAND & ELLIS LLP
       555 S. Flower St, Los Angeles, CA 90071
  11   Tel.: (213) 680-8400
       Email: benjamin.herbert@kirkland.com
  12
               william.smith@kirkland.com
  13
       Michael Onufer (SBN: 300903)
  14
       KIRKLAND & ELLIS LLP
  15   2049 Century Park East, Los Angeles, CA 90067
       Tel.: (213) 680-8400
  16
       Email: michael.onufer@kirkland.com
  17
       Attorneys for Plaintiffs, Ktown for All, Janet Garcia,
  18
       Pete Diocson Jr., Marquis Ashley, Ali El-Bey, and
  19   Association for Responsible and Equitable Public Spending.
  20
  21
  22
  23
  24
  25
  26
  27
  28



       _________________________________________________________________________________________________
                                    SECOND AMENDED COMPLAINT
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document43
                                      122-8
                                         FiledFiled 04/07/21
                                               03/12/20   PagePage
                                                               3 of 12
                                                                    64 ofPage
                                                                          409 ID
                                                                               Page  ID
                                                                                 #:1696
                                     #:7226



   1                              JURISDICTION AND VENUE
   2         1.     This is an action for injunctive relief and damages pursuant to 42 U.S.C.
   3   § 1983 based upon the continuing violations of Plaintiffs’ rights under the Fourth,
   4   Fifth, and Fourteenth Amendments to the United States Constitution. Jurisdiction
   5   exists pursuant to 28 U.S.C. §§ 1331 and 1343 based on 42 U.S.C. § 1983 and
   6   questions of federal constitutional law. Jurisdiction also exists under the Declaratory
   7   Judgment Act, 28 U.S.C. §§ 2201(a) and 2202. This Court has supplemental
   8   jurisdiction over Plaintiffs’ state law claims pursuant to 28 U.S.C. § 1367, as it arises
   9   from the same case or controversy as Plaintiffs’ federal claims.
  10         2.     Venue is proper in the Central District because all of the events and
  11   conduct complained of occurred in the Central District.
  12                              PRELIMINARY STATEMENT
  13         3.     By all accounts, Los Angeles is in the midst of a housing crisis and a
  14   resulting homelessness crisis. According to the 2019 Homeless Count1, there are
  15   approximately 36,300 people in the city of Los Angeles who lack a fixed, regular, and
  16   adequate nighttime residence.
  17         4.     This crisis did not occur overnight. For decades, the number of people
  18   experiencing homelessness in Los Angeles has risen steadily, as housing costs in Los
  19   Angeles have soared and wages have remained stagnant. While city leaders have
  20   failed to address this crisis, more and more people have ended up homeless on the
  21   streets of Los Angeles.
  22   ///
  23
  24
             1
              The Los Angeles Homeless Count is a point-in-time count conducted each
  25
       January throughout Los Angeles County by the Los Angeles Homeless Services
  26   Authority (LAHSA), a joint powers agency of the City and County of Los Angeles.
  27   The point in time count is mandated by the U.S. Department of Housing and Urban
       Development, which approves the methodology. The count is conducted by
  28   volunteers, and the statistical analysis is done by the University of Southern
       California.

                                                    1
                                  SECOND AMENDED COMPLAINT
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document43
                                      122-8
                                         FiledFiled 04/07/21
                                               03/12/20   PagePage
                                                               4 of 13
                                                                    64 ofPage
                                                                          409 ID
                                                                               Page  ID
                                                                                 #:1697
                                     #:7227



   1        5.      And there has been little progress towards abating the crisis. Currently,
   2   there is a massive shortage of affordable housing units in Los Angeles: an annual
   3   study released in May 2019 found that Los Angeles County needed more than 515,000
   4   additional affordable units to house the area’s very low income population. 2 In 2019,
   5   a Los Angeles renter earning minimum wage ($13.25 an hour) would need to work 79
   6   hours per week to afford rent for a one bedroom apartment,3 and more than 720,000
   7   households in Los Angeles County are severely rent-burdened, meaning that the
   8   household spends more than 50% of their household income on rent.4
   9        6.      As a result, every month, thousands of people fall into homelessness. So
  10   even as the City of Los Angeles (“the City”) has attempted to address this crisis by
  11   facilitating, funding, and encouraging the construction of new housing, any progress it
  12   has made has not kept pace with the number of new people becoming homeless. Year
  13   after year, this number continues to rise, and in 2019, the number of people who
  14   became homeless far outpaced the number of people who are moving into housing.
  15   This imbalance led to a 16% increase in the number of people who are homeless in
  16   Los Angeles, one of the largest year-to-year increases in recent years.
  17        7.      In addition to the shortfall in affordable housing, there are insufficient
  18   emergency shelter beds in Los Angeles for its homeless residents. According to an
  19   inventory of shelter beds conducted by the Los Angeles Homeless Services Authority
  20   (LAHSA) in 2018, Los Angeles needed an additional 23,000 shelter beds to provide
  21   even the most basic shelter option for the city’s unhoused population. During the
  22
  23
  24         2
               According to the California Housing Partnership Corporation, “Los Angeles
       County Annual Affordable Housing Outcomes Report,” May 2019, the City needs
  25
       516,946 additional affordable rental units to affordably house all of the county’s very
  26   low and extremely low-income residents.
  27
             3
               The Federal Home Loan Mortgage Corporation, “Rental Burden by
       Metropolitan Area,” 2019.
  28         4
               Joint Center for Housing Studies of Harvard University, “The State of the
       Nation’s Housing,” 2018.

                                                   2
                                  SECOND AMENDED COMPLAINT
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document43
                                      122-8
                                         FiledFiled 04/07/21
                                               03/12/20   PagePage
                                                               5 of 14
                                                                    64 ofPage
                                                                          409 ID
                                                                               Page  ID
                                                                                 #:1698
                                     #:7228



   1   winter months, the City and County add approximately 1,146 additional shelter beds
   2   through the Winter Shelter program, but that program runs only from November to
   3   March, at which point, the beds are not available again until November, and the
   4   individuals who resided in the beds are once again left to sleep on city streets and in
   5   other public spaces.
   6         8.     Measures to quickly increase the stock of emergency shelters for people
   7   living on the streets have proven inadequate. In 2018, the City launched A Bridge
   8   Home, the promise of which was to construct temporary shelters in each of the City’s
   9   15 City Council districts, with a goal of providing 1,500 of the more than 20,000
  10   needed shelter beds. Even opening these shelters, which were intended to be
  11   temporary and available quickly to address the crisis, has proven extremely difficult.
  12   To date, only four Bridge Home shelters have opened, providing only about 150 new
  13   shelter placements for individuals and families.
  14         9.     As a result of this severe shelter crisis and lack of affordable housing
  15   options, when a person loses their housing, there are very few alternatives to them
  16   actually ending up on the street. Of the 36,300 people who are homeless in Los
  17   Angeles, 75% are unsheltered, living in vehicles, tents, and other makeshift
  18   encampments. This is the largest unsheltered homeless population in the country.5
  19   According to the 2019 Homeless Count, roughly 8,000 people in the city of Los
  20   Angeles have only tents and makeshift encampments to provide any shelter at night.6
  21   Another untold number don’t have even that.
  22   ///
  23
  24
  25         5
              Dep’t of Housing and Urban Dev., “The 2018 Annual Homeless Assessment
  26   Report,” December 2018.
            6
              Los Angeles Homeless Services Authority, “2019 Greater Los Angeles
  27   Homeless Count-Vehicles, Tents, and Makeshift Shelters by Geographic Area,” at p.
  28   5.


                                                   3
                                  SECOND AMENDED COMPLAINT
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document43
                                      122-8
                                         FiledFiled 04/07/21
                                               03/12/20   PagePage
                                                               6 of 15
                                                                    64 ofPage
                                                                          409 ID
                                                                               Page  ID
                                                                                 #:1699
                                     #:7229



   1        10.     As the number of people living in tents and makeshift encampments on
   2   the streets has increased every year for the past decade, the City has not invested in
   3   adequate public health infrastructure or basic municipal services to respond to the
   4   needs of its residents who are unsheltered. The City has not provided even the most
   5   rudimentary level of municipal services for its thousands of unsheltered residents,
   6   such as bathrooms, handwashing stations, showers, storage, or even routine trash
   7   pickups.
   8        11.     The need for these services is well-documented: since at least 2012, the
   9   Los Angeles County Department of Public Health has repeatedly warned the City that
  10   services like toilets, handwashing stations, and routine trash services are necessary to
  11   maintain adequate public health in areas with high concentrations of people living in
  12   encampments. In 2017, concerns about Hepatitis A prompted the Department of
  13   Public Health to survey select homeless encampments throughout the county and
  14   identify locations with insufficient public health infrastructure to support the
  15   population of residents living in those areas. Every location surveyed in the city of
  16   Los Angeles was found to be lacking; most locations had no infrastructure for the
  17   thousands of people living on the streets.
  18        12.     Following the Department of Public Health’s report, the City
  19   Administrator’s Office conducted its own review and identified 55 locations where
  20   people were living in encampments that were more than a quarter of a mile away from
  21   any kind of publically-accessible restroom. The City launched a pilot project to
  22   provide portable toilets and handwashing stations to five of the 55 designated areas.
  23   Despite the success of this program, the City has provided only five additional
  24   stations, bringing the total number of portable toilets and handwashing stations in the
  25   City to only 10 outside Skid Row.
  26        13.     Most homeless individuals also have no place to store their belongings,
  27   even though the City has long identified this as a critical need for people who are
  28   living in encampments. The City currently funds the BIN, a storage facility for


                                                    4
                                  SECOND AMENDED COMPLAINT
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document43
                                      122-8
                                         FiledFiled 04/07/21
                                               03/12/20   PagePage
                                                               7 of 16
                                                                    64 ofPage
                                                                          409 ID
                                                                               Page  ID
                                                                                 #:1700
                                     #:7230



   1   unhoused residents in Skid Row, and a temporary program with 41 storage containers
   2   near the City’s first A Bridge Home location at El Pueblo. Other attempts to build
   3   storage have stalled or failed. As a result, most unhoused people throughout Los
   4   Angeles have no accessible options to store their belongings, other than with them on
   5   the street.
   6         14.     Nor do most unhoused people have places to simply throw out their trash.
   7   Even at most large encampments, the City has not provided trash receptacles or even
   8   routine trash pickups. Many residents attempt to minimize the impact of trash by, for
   9   example, containing their trash to a single area. But without routine pickups, this trash
  10   piles up on city sidewalks. These piles then become magnets for illegal dumping—not
  11   by residents of the encampments, but by others who take advantage of the City’s
  12   disinvestment and leave behind their trash and waste.
  13         15.     As the number of people living on the streets has risen, and with woefully
  14   insufficient investment in public health infrastructure like bathrooms or basic
  15   municipal services like trash pickups, the inevitable and visible impact of
  16   homelessness has continued to increase throughout Los Angeles. And so too have
  17   complaints from housed residents and businesses throughout the city. These
  18   complaints have flooded City Council offices and the City’s 311 complaint system,
  19   which includes “homeless encampments” in its list of nuisance complaints (along
  20   with, for example, illegal auto repairs and illegal sign removal). Housed residents
  21   demand that city leaders address the visible signs of homelessness in their
  22   neighborhoods by removing encampments.
  23         16.     Rather than investing in solutions like bathrooms, handwashing stations,
  24   and trash cans, which would both meet the real and immediate public health needs of
  25   the thousands of unhoused residents in the city, and in turn, would also address many
  26
  27
  28



                                                   5
                                  SECOND AMENDED COMPLAINT
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document43
                                      122-8
                                         FiledFiled 04/07/21
                                               03/12/20   PagePage
                                                               8 of 17
                                                                    64 ofPage
                                                                          409 ID
                                                                               Page  ID
                                                                                 #:1701
                                     #:7231



   1   residents’ complaints, the City has responded instead by seizing and destroying
   2   homeless people’s belongings. 7
   3         17.     This is not a new response to unsheltered homelessness in Los Angeles.
   4   In fact, for decades, the seizure and destruction of homeless people’s belongings has
   5   remained a consistent and often singular strategy deployed by the City to erase the
   6   visible signs of homelessness in Los Angeles. And as a result of these practices, the
   7   City has faced almost a dozen lawsuits in the last 30 years, brought by unhoused
   8   residents who allege that the City has violated their constitutional rights by seizing and
   9   destroying their tents, medications, documents, and other items they need to survive
  10   on the streets.8
  11
  12
  13          7
                As discussed infra ¶¶ 87-90, in June 2019, after months of meetings with the
  14   Mayor’s office and political pressure from advocates and organizers, the Mayor
  15
       announced a plan to address growing concerns that that the City was failing to respond
       to the needs of people living on the streets. While the plan purports to focus efforts on
  16   addressing the public health needs of the community, the plan fails to call for adequate
  17   resources to effectuate this shift. For example, while acknowledging that routine trash
       services are of critical importance, the plan calls for just 500 additional trash cans and
  18   pickups for the more than 500 square miles in the city of Los Angeles. Similarly, the
  19   new deployment plan discusses the importance of hygiene resources, but fails to
       provide any increased funding for toilets or handwashing stations. Meanwhile, as
  20
       discussed infra ¶¶ 87-90, the plan calls for increased funding for encampment
  21   cleanups and specifies that LA Sanitation will continue to enforce Los Angeles
  22   Municipal Code 56.11, the ordinance under which the City currently seizes and
       destroys homeless peoples’ belongings.
  23          8 See Schellenberg v. City of Los Angeles, CV 18-07670 CAS (C.D. Cal. 2018);


  24   Cooley v. City of Los Angeles, CV 18-09053 CAS (C.D. Cal. 2018); Mitchell v. City of
       Los Angeles, CV 16-01750 SJO (C.D. Cal. 2016); Los Angeles Catholic Worker v. Los
  25
       Angeles Downtown Industrial District, CV 14-07344 PSG (C.D. Cal. 2014); Hanson
  26   v. City of Los Angeles, No. CV 13-02571 (C.D. Cal. 2013); Lavan v. City of Los
  27   Angeles, No. CV 11-02874 PSG (C.D. Cal. 2011); Noe v. City of Los Angeles, No. CV
       05-08374 AG (C.D. Cal. 2005); Justin v. City of Los Angeles, No. CV 00-12352 LGB
  28   (C.D. Cal. Dec. 5, 2000); Bennion v. City of Los Angeles, C637718 (L.A. Sup. Ct. Feb.
       25, 1987).

                                                   6
                                  SECOND AMENDED COMPLAINT
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document43
                                      122-8
                                         FiledFiled 04/07/21
                                               03/12/20   PagePage
                                                               9 of 18
                                                                    64 ofPage
                                                                          409 ID
                                                                               Page  ID
                                                                                 #:1702
                                     #:7232



   1         18.      In 2011, eight unhoused residents of Skid Row sued the City for
   2   unconstitutionally seizing and destroying their belongings, which they left
   3   momentarily unattended on the sidewalk.9 In its defense, the City took the untenable
   4   position that homeless people do not have a constitutionally-protected property
   5   interest in those belongings. First the District Court and then the Ninth Circuit issued
   6   a strong rebuke of that position. The Ninth Circuit “reject[ed] the City’s invitation to
   7   impose this unprecedented limit on the Fourth Amendment’s guarantees”10 and noted
   8   that due process protections attach to people’s belongings, “regardless of whether the
   9   property in question is a . . . Cadillac or a cart.”11
  10         19.      Despite the explicit judicial condemnation of the City’s view of homeless
  11   people’s property rights and the long history of lawsuits that preceded it, the City has
  12   remained steadfast in its position that unhoused people do not enjoy the same
  13   constitutionally-protected property interest in their belongings that housed residents
  14   enjoy.
  15         20.      In 2016, the City codified this position as part of its municipal code. The
  16   Los Angeles City Council amended Los Angeles Municipal Code Section 56.11
  17   (LAMC 56.11) to allow the City to seize and in many instances, summarily destroy
  18   homeless individuals’ belongings. The stated purpose of the amendment to LAMC
  19   56.11 was to “balance the needs of all of the City’s residents.” LAMC 56.11(1). But
  20   the ordinance is far from balanced—as written, it fails to provide the constitutional
  21   protections the Court found lacking in Lavan v. City of Los Angeles.
  22         21.      The City has also constructed a comprehensive strategy to enforce this
  23   ordinance. Through comprehensive cleanups, which are noticed, and rapid responses,
  24   which are not, the City, through the Department of Public Works, Bureau of Sanitation
  25   (“LA Sanitation”) and the Los Angeles Police Department (“LAPD”), routinely seize
  26
  27
                9
                  Lavan v. City of Los Angeles, No. CV 11-02874 PSG (AJW) (C.D. Cal. 2011).
  28            10
                   Lavan v. City of Los Angeles, 693 F.3d 1022, 1031 (9th Cir. 2012).
                11
                   Id. at 1032.

                                                     7
                                   SECOND AMENDED COMPLAINT
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document43122-8
                                         FiledFiled 04/07/21
                                               03/12/20  PagePage
                                                              10 of19
                                                                    64of Page
                                                                         409 ID
                                                                              Page ID
                                                                                #:1703
                                      #:7233



    1   and destroy tents, sleeping bags, carts, clothing, medication, important documents, and
    2   other items that homeless residents need to survive on the streets. These actions,
    3   purportedly justified by the ordinance and couched in regulations and bureaucracy, are
    4   remarkably similar to the City’s past actions that courts have repeatedly struck down
    5   as unconstitutional.
    6         22.    LAMC 56.11 and its enforcement evidence the City’s longstanding
    7   refusal to acknowledge that, although homeless residents may not have a roof over
    8   their heads, they are nevertheless entitled to the constitutional protections that every
    9   other resident of the City enjoys. To that end, this ordinance and its enforcement are
   10   simply further attempts by the City to legitimize and bureaucratize what courts have
   11   repeatedly prohibited the City from doing: summarily seizing and destroying
   12   homeless people’s belongings.
   13                                          PARTIES
   14   PLAINTIFFS
   15         23.    JANET GARCIA is an unhoused resident of Los Angeles who lives in a
   16   tent near the Metro Orange Line station in the Van Nuys area of Los Angeles. She
   17   lost her apartment in Van Nuys in March 2017 and has not been able to find housing
   18   she can afford since then.
   19         24.    On or about January 29, 2019, an LA Sanitation crew seized and
   20   summarily destroyed Ms. Garcia’s tent and all of her belongings, including the
   21   cleaning supplies she needed for work, when she momentarily stepped away from her
   22   belongings to go to the bathroom and get ready for work. This is not the first or last
   23   time that Ms. Garcia’s property has been seized and destroyed by the City. On April
   24   29, 2019, during a comprehensive cleanup, LA Sanitation workers took most of Ms.
   25   Garcia’s belongings while she was watching her neighbors’ property so her neighbors
   26   could go with outreach workers—to sign up for unemployment benefits and obtain a
   27   new identification card.
   28   ///


                                                     8
                                     SECOND AMENDED COMPLAINT
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document43122-8
                                         FiledFiled 04/07/21
                                               03/12/20  PagePage
                                                              11 of20
                                                                    64of Page
                                                                         409 ID
                                                                              Page ID
                                                                                #:1704
                                      #:7234



    1         25.    On August 14, 2019, Ms. Garcia’s belongings were again seized during a
    2   comprehensive cleanup, after she moved them to an area outside the noticed cleanup
    3   area and left them for the day to go to work. When she returned, all of her belongings
    4   had been seized and thrown away by LA Sanitation.
    5         26.    The repeated seizure and destruction of her belongings has made it more
    6   difficult for Ms. Garcia to look for new housing or even to just keep working, since
    7   each time her belongings are seized and destroyed, she has to replace her cleaning
    8   supplies, along with the rest of her belongings.
    9         27.    GLADYS “JANE” ZEPEDA is a 30-year-old unhoused resident of the
   10   Koreatown neighborhood in Los Angeles. She has lived in Los Angeles for most of
   11   her life. Ms. Zepeda lives with her girlfriend, MIRIAM ZAMORA, a 26-year-old
   12   lifelong Los Angeles resident. Ms. Zepeda and Ms. Zamora have been homeless since
   13   February 2019, when they were evicted from the apartment where they were staying
   14   and have not been able to find another apartment they can afford. They are currently
   15   living in in a tent on a parkway in Koreatown.
   16         28.    On March 21, 2019, LA Sanitation and LAPD were deployed to their
   17   neighborhood and conducted a rapid response at 6th St. and Ardmore, where Ms.
   18   Zepeda and Ms. Zamora were staying. LA Sanitation workers seized and destroyed
   19   the belongings that Ms. Zepeda and Ms. Zamora could not fit into a single 60-gallon
   20   trash bag. Among the items that were destroyed was their tent, which was less than
   21   seven weeks old, tarps that were in good condition, clean clothing, and a small chest
   22   containing most of their important documents. On other occasions, including as
   23   recently as June 11, 2019, Ms. Zepeda and Ms. Zamora have repeatedly lost critical
   24   items they need to survive on the street, including tents, blankets, and food. The
   25   constant threat of losing their belongings has made it difficult for them to look for
   26   work or to get help finding housing.
   27   ///
   28   ///


                                                    9
                                   SECOND AMENDED COMPLAINT
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document43122-8
                                         FiledFiled 04/07/21
                                               03/12/20  PagePage
                                                              12 of21
                                                                    64of Page
                                                                         409 ID
                                                                              Page ID
                                                                                #:1705
                                      #:7235



    1        29.     ALI EL-BEY is a 39-year-old resident of Los Angeles. He has been
    2   homeless for approximately four years. For the past six months, Mr. El-Bey has been
    3   living in various locations in the Koreatown neighborhood of Los Angeles.
    4        30.     On or about January 10, 2019, Mr. El-Bey was living on the corner of 6th
    5   Street and Alexandria in Koreatown. That morning, LAPD and Sanitation conducted
    6   a rapid response and instructed Mr. El-Bey that he had approximately 10 minutes to
    7   pack up and move. When he took too long, he was forced to leave the rest of his
    8   belongings behind, including his ID, medications, and tent, which LA Sanitation
    9   summarily destroyed. Since then, Mr. El-Bey has lost other belongings to sanitation
   10   sweeps, including as recently as June 4, 2019.
   11        31.     JAMES HAUGABROOK is a 50-year-old resident of South Los
   12   Angeles. He has lived in South Central for his entire life, and has been homeless there
   13   for the past two years.
   14        32.     Over the past six months, Mr. Haugabrook has been subjected to a
   15   number of rapid responses and had his belongings destroyed as a result. In or about
   16   March 2019, while Mr. Haugabrook was attempting to respond to LA Sanitation’s
   17   demand to limit his belongings to only 60 gallons, sanitation workers threw away a
   18   number of his belongings, including his backpack and all of its contents, which
   19   included medication to treat his diabetes and other important items. On yet another
   20   occasion, Mr. Haugabrook left his belongings for a short period of time, and returned
   21   to find that they were all gone. His neighbors informed him that city workers had
   22   come and thrown them all away. On other occasions, LA Sanitation has conducted
   23   “bulky item” pickups and taken chairs, leaving him nowhere to sit while he is
   24   guarding his belongings.
   25        33.     Mr. Haugabrook has a Section 8 Voucher, and if he is able to find a
   26   landlord that will accept the voucher, he will be able to move off the streets. But he
   27   never knows when LA Sanitation will conduct a rapid response and throw away his
   28   belongings, and he has found it incredibly difficult to actually look for an apartment.


                                                   10
                                   SECOND AMENDED COMPLAINT
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document43122-8
                                         FiledFiled 04/07/21
                                               03/12/20  PagePage
                                                              13 of22
                                                                    64of Page
                                                                         409 ID
                                                                              Page ID
                                                                                #:1706
                                      #:7236



    1         34.    PETE DIOCSON JR. is a 50-year-old unhoused resident of the Harbor
    2   City neighborhood of Los Angeles. He was born in Carson, California, which borders
    3   Harbor City, and he has lived in the area for much of his life. He has been homeless in
    4   and around the Harbor City area for the past four years. In April 2019, Mr. Diocson
    5   was living in an encampment on the corner of Vermont and Lomita Blvd with Bella, a
    6   two-and-a-half-year-old dog who helps him deal with his anxiety and makes him feel
    7   safe, less anxious, and less alone. To keep Bella safe at night, Mr. Diocson kept Bella
    8   in a wire kennel that a neighbor donated to him.
    9         35.    On April 24, 2019, LAPD officers and LA Sanitation workers conducted
   10   a comprehensive cleanup on Lomita Blvd, and as part of the cleanup operation, seized
   11   and destroyed Bella’s kennel because they contended it was a “bulky item.” Without a
   12   kennel to secure Bella at night, Mr. Diocson has been constantly worried that Bella
   13   will escape, which makes it difficult for him to sleep and exacerbates his anxiety.
   14         36.    MARQUIS ASHLEY is an unhoused resident of the Harbor City
   15   neighborhood of Los Angeles. He has lived in and around Harbor City for most of his
   16   life. He currently lives at the homeless encampment on Lomita Blvd.
   17         37.    On or about May 21, 2019, as part of a comprehensive cleanup of the
   18   Lomita encampment, LA Sanitation seized and destroyed two carts that Mr. Ashley
   19   uses to move his belongings. One of the carts, which he built himself, was attached to
   20   his bicycle and at the time the cart was seized, he was using it to transport his
   21   belongings from the cleanup area. The other cart was broken, and he intended to fix it
   22   after the cleanup. Instead, LA Sanitation informed Mr. Ashley that the carts were
   23   “bulky items,” and he was forced to surrender them to LA Sanitation. He had to drag
   24   the rest of his belongings out of the cleanup area, and then back to the place where he
   25   stays when the cleanup was completed. The carts were summarily destroyed. After
   26   the cleanup, Mr. Ashley built a new cart to replace the ones that were taken, but he
   27   worries that this cart will be taken as well.
   28   ///


                                                        11
                                   SECOND AMENDED COMPLAINT
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document43122-8
                                         FiledFiled 04/07/21
                                               03/12/20  PagePage
                                                              14 of23
                                                                    64of Page
                                                                         409 ID
                                                                              Page ID
                                                                                #:1707
                                      #:7237



    1        38.     KTOWN FOR ALL is an unincorporated membership organization in
    2   the Koreatown neighborhood in Los Angeles. The organization was founded in 2018
    3   to form connections between housed and unhoused residents of Koreatown, and to
    4   advocate for housing and shelters in their community. Its members include housed
    5   and unhoused residents in Koreatown.
    6        39.     As part of its mission to support unhoused residents and to build
    7   connections between housed and unhoused neighbors, Ktown for All engages in
    8   weekly outreach efforts. Through these outreach efforts, Ktown for All gets to know
    9   its unhoused neighbors and provides resources such as food, water, hygiene kits, and
   10   other consumable items that their neighbors need.
   11        40.     The City’s practice of seizing and destroying unhoused residents’
   12   belongings has have perceptibly impaired and frustrated Ktown for All’s mission to
   13   build these connections. As a result of the City’s practices, homeless residents have
   14   been moved around or been displaced from the neighborhood. This has made it
   15   incredibly difficult for Ktown for All to stay in contact with unhoused neighbors.
   16        41.     Because of the City’s unlawful practices, Ktown for All has also had to
   17   devote significant resources that it could have spent on advocating for shelters and
   18   connecting with neighbors, on identifying and counteracting the City’s practices. The
   19   resources it has had to divert as a result of the City’s practices include expending
   20   volunteer hours and scarce financial resources that it would have spent on its advocacy
   21   efforts, to replace an increasingly large number of tents, blankets, and other items that
   22   were seized and destroyed by the City. Ktown for all has also had to expend hours
   23   assisting unhoused residents track down items that were seized by Defendants and
   24   responding to calls from unhoused residents related to sweeps. The constant seizure
   25   and destruction of homeless people’s belongings in Koreatown has also forced Ktown
   26   for All to divert organizational resources away from outreach and advocacy for the
   27   production of affordable housing, to educating members about the policies and
   28   advocacy efforts to stop these unlawful practices.


                                                    12
                                   SECOND AMENDED COMPLAINT
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document43122-8
                                         FiledFiled 04/07/21
                                               03/12/20  PagePage
                                                              15 of24
                                                                    64of Page
                                                                         409 ID
                                                                              Page ID
                                                                                #:1708
                                      #:7238



    1        42.     Members of Ktown for All who are unhoused have been subjected to the
    2   City’s customs, policies and practices, including the continued enforcement of LAMC
    3   56.11. Its members have suffered harm as a result of these customs, policies, and
    4   practices, including the loss of property and the deprivation of their constitutional and
    5   statutory rights. Unhoused members of Ktown for All who live in encampments are at
    6   imminent risk of continued enforcement of LAMC 56.11, and as a result, the
    7   deprivation of their constitutional rights.
    8        43.     Unhoused members of Ktown for All have also had a difficult time
    9   participating in Ktown for All’s advocacy efforts, because they have to spend time
   10   guarding their belongings and replacing items that have been thrown away as a result
   11   of the City’s policies, customs and practices.
   12        44.     ASSOCIATION FOR RESPONSIBLE AND EQUITABLE PUBLIC
   13   SPENDING (“AREPS”) is a membership organization comprised of taxpayers in Los
   14   Angeles that was founded to ensure that their tax dollars are used to promote
   15   responsible public spending. They advocate for spending on public health, housing,
   16   and other public infrastructure for all residents of Los Angeles, including its unhoused
   17   residents and against the use of their tax dollars to enforce illegal laws that harm
   18   vulnerable residents of the City. This includes the use of tax dollars to pay for the
   19   destruction and disposal of those residents’ property. All members of AREPS are
   20   residents of the City of Los Angeles and pay one or more municipal taxes to the City
   21   of Los Angeles, which provides revenue into the City’s general fund.
   22        45.     Kristina Meshelski is a member of AREPS. She was born in Los Angeles
   23   and has continuously resided within the City of Los Angeles for the past eight years.
   24   Ms. Meshelski regularly pays municipal taxes into the general fund of the City of Los
   25   Angeles.
   26         46.    James Parriott, IV, is a member of AREPS and a lifelong resident of the
   27   City of Los Angeles. Mr. Parriott regularly pays municipal taxes into the general fund
   28   of the City of Los Angeles.


                                                      13
                                   SECOND AMENDED COMPLAINT
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document43122-8
                                         FiledFiled 04/07/21
                                               03/12/20  PagePage
                                                              16 of25
                                                                    64of Page
                                                                         409 ID
                                                                              Page ID
                                                                                #:1709
                                      #:7239



    1   DEFENDANTS
    2         47.     Defendant City of Los Angeles (“the City”) is a municipal entity with the
    3   capacity to sue and be sued. It is a Charter City under the laws of the State of
    4   California. The departments of the City include the Los Angeles Police Department
    5   and the Los Angeles Department of Public Works and its departments and agencies,
    6   including LA Sanitation. Employees of the City have engaged in the acts complained
    7   of herein pursuant to the policies, practices, and customs of the City.
    8         48.     The City’s employees and agents participated personally in the unlawful
    9   conduct challenged herein and, to the extent that they did not personally participate,
   10   they authorized, acquiesced, set in motion, or otherwise failed to take necessary steps
   11   to prevent the acts that resulted in the unlawful conduct and the harm suffered by
   12   Plaintiffs. Each acted in concert with each other. The challenged acts caused the
   13   violation of Plaintiffs’ rights.
   14         49.     The identities and capacities of Defendants DOES 1 through 7 are
   15   presently unknown to Plaintiffs, and on this basis, Plaintiffs sue these defendants by
   16   fictitious names. Plaintiffs will amend the Complaint to substitute the true names
   17   and capacities of the DOE defendants when ascertained. Plaintiffs are informed,
   18   believe, and thereon allege that DOES 1 through 7 are, and were at all times relevant
   19   herein, employees and/or agents of the City and are responsible for the acts and
   20   omissions complained of herein. Defendants DOES 1 through 7 are sued in both
   21   their official and individual capacities.
   22   ///
   23   ///
   24   ///
   25   ///
   26   ///
   27   ///
   28   ///


                                                    14
                                    SECOND AMENDED COMPLAINT
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document43122-8
                                         FiledFiled 04/07/21
                                               03/12/20  PagePage
                                                              17 of26
                                                                    64of Page
                                                                         409 ID
                                                                              Page ID
                                                                                #:1710
                                      #:7240



    1                                  FACTUAL ALLEGATIONS
    2   LOS ANGELES MUNICIPAL CODE SECTION 56.11
    3   History of LAMC 56.11
    4        50.     In 2016, the Los Angeles City Council amended Los Angeles Municipal
    5   Code Section 56.11 (“LAMC 56.11”) to allow the City to seize and in certain
    6   instances, destroy the belongings of individuals who are experiencing homelessness.12
    7        51.     Prior to the amendment, LAMC 56.11 provided only that “[n]o person
    8   shall leave or permit to remain any merchandise, baggage or any article of personal
    9   property upon any parkway or sidewalk.”
   10        52.     In 2011, the City of Los Angeles was sued by eight individuals in Skid
   11   Row, whose belongings were seized and summarily destroyed by the City after they
   12   left them momentarily unattended on the sidewalk where they stayed. The plaintiffs
   13   sued for violation of their Fourth and Fourteenth Amendment rights, as guaranteed by
   14   the United States Constitution. The District Court issued a preliminary injunction
   15   against the City, holding that the plaintiffs had established a likelihood of success on
   16   the merits of both their Fourth and Fourteenth Amendment claims. The City was
   17   enjoined from:
   18                •      Seizing property in Skid Row absent an objectively reasonable
   19                       belief that it is abandoned, presents an immediate threat to public
   20                       health or safety, or is evidence of a crime, or contraband; and
   21                •      Absent an immediate threat to public health or safety, destruction
   22                       of said seized property without maintaining it in a secure location
   23                       for a period of less than 90 days.13
   24        53.     The City appealed the injunction to the Ninth Circuit Court of Appeals,
   25   arguing that homeless people did not have a property interest in their belongings, such
   26
   27
              12
                  A true and correct copy of LAMC 56.11, as amended, is attached as Exhibit A
   28   to this complaint.
               13
                  797 F. Supp. 2d 1005, 1020 (C.D. Cal. 2011).

                                                    15
                                   SECOND AMENDED COMPLAINT
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document43122-8
                                         FiledFiled 04/07/21
                                               03/12/20  PagePage
                                                              18 of27
                                                                    64of Page
                                                                         409 ID
                                                                              Page ID
                                                                                #:1711
                                      #:7241



    1   that the seizure and destruction of their belongings did not implicate the Fourth or
    2   Fourteenth Amendment.
    3        54.     In 2012, the Ninth Circuit Court of Appeals affirmed the District Court’s
    4   ruling and upheld the injunction.14
    5        55.     In 2015, while Lavan was still pending in the District Court, the Los
    6   Angeles City Council amended LAMC 56.11, and then amended the ordinance again
    7   in 2016. The current version of LAMC 56.11 went into effect in April 2016.15
    8        56.     In addition to revising the ordinance, the City also adopted the Los
    9   Angeles Municipal Code 56.11 Standard Operating Protocols (56.11 Protocols). The
   10   protocols were prepared by LA Sanitation, which serves as the Designated
   11   Administrative Agency for the implementation and enforcement of the ordinance.
   12        57.      Since the current version of LAMC 56.11 went into effect in 2016, the
   13   City has been and is currently enforcing the ordinance against homeless individuals
   14   throughout the City, including the individual Plaintiffs.
   15   Overview of LAMC 56.11
   16        58.     LAMC 56.11 codifies the City’s longstanding policy of seizing and
   17   destroying homeless people’s belongings. As with prior versions of LAMC 56.11,
   18   individuals are prohibited from “storing”16 most belongings in public. Unlike prior
   19
   20
   21         14
                  693 F.3d 1022 (9th Cir. 2012).
   22         15
                  After the initial amendment of LAMC 56.11 in 2015, the parties in Lavan
   23   settled the litigation and the case was dismissed in 2016.
               16
                  Section 56.11(2)(o) defines “store” broadly to mean:
   24          to put Personal Property aside or accumulate for use when needed, to put for
   25          safekeeping, and/or to place or leave in a Public Area. Moving Personal
               Property to another location in a Public Area or returning Personal Property to
   26
               the same block on a daily or regular basis shall be considered Storing and shall
   27          not be considered to be removing the Personal Property from a Public
   28
               Area. This definition shall not include any Personal Property that, pursuant to
               statute, ordinance, permit, regulation or other authorization by the City or state,

                                                    16
                                   SECOND AMENDED COMPLAINT
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document43122-8
                                         FiledFiled 04/07/21
                                               03/12/20  PagePage
                                                              19 of28
                                                                    64of Page
                                                                         409 ID
                                                                              Page ID
                                                                                #:1712
                                      #:7242



    1   versions, however, the current version removes criminal liability for most violations of
    2   the ordinance, and instead, allows the City to simply seize and in many instances,
    3   summarily destroy those items the City determines are inconsistent with the ordinance.
    4        59.      Specifically, the current ordinance allows the City to seize and
    5   immediately destroy an item it deems 1) “bulky”; 2) an “immediate threat to the health
    6   and safety of the public,” or 3) evidence of a crime or contraband. In addition, the
    7   ordinance allows the City to immediately seize 1) property that it deems “excess”;
    8   2) tents that are constructed between the hours of 6:00 a.m. and 9:00 p.m.; 3) property
    9   that is blocking city sidewalks; 4) property within 10 feet of operational doorways;
   10   5) property that is attached to any public fixture or any private fixture where it
   11   interferes with a public right of way; or 6) property that is interfering with city
   12   services.17
   13         60.     Section 56.11(2)(c) defines a Bulky Item as:
   14         [A]ny item, with the exception of a constructed Tent, operational bicycle or
   15         operational walker, crutch or wheelchair, that is too large to fit into a 60-gallon
              container with the lid closed, including, but not limited to, a shed, structure,
   16         mattress, couch, chair, other furniture or appliance. A container with a volume
   17         of no more than 60 gallons used by an individual to hold his or her Personal
              Property shall not in itself be considered a Bulky Item.
   18
   19         61.     Despite providing a definition of Bulky Item, the ordinance provides no
   20   further information about what “container” is contemplated, nor does the ordinance
   21
   22
   23
              is Stored with the permission of the City or state on real property that is owned
   24
              or controlled by the City.
   25   Public Area is defined equally broadly to include “all property that is owned, managed
   26   or maintained by the City, except property under the jurisdiction of the Department of
        Recreation and Parks which is governed by Los Angeles Municipal Code Section
   27   63.44, and shall include, but not be limited to, any Street, medial strip, space, ground,
   28   building or structure.” LAMC 56.11(2)(k).
              17
                 LAMC 56.11(3)(a)-(h); (7); (8)(a)-(c).

                                                     17
                                   SECOND AMENDED COMPLAINT
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document43122-8
                                         FiledFiled 04/07/21
                                               03/12/20  PagePage
                                                              20 of29
                                                                    64of Page
                                                                         409 ID
                                                                              Page ID
                                                                                #:1713
                                      #:7243



    1   define what makes a bicycle, walker, crutch, or wheelchair “operational.” Likewise,
    2   the ordinance provides no definition of what constitutes a “constructed” tent.
    3        62.     LAMC 56.11(3)(b) allows the City to seize “excess personal property”
    4   from homeless individuals, which is defined as “any and all Personal Property18 that
    5   cumulatively exceeds the amount of property that could fit in a 60-gallon container
    6   with the lid closed.” But as with Bulky Items, the ordinance provides no further
    7   guidance about what 60 gallon container the City contemplates as the heuristic to
    8   determine whether property is “excess.”
    9        63.     Despite the lack of guidance, the consequence of a determination by LA
   10   Sanitation that an item is too large or the amount of property is too voluminous is
   11   steep: Section 3(i) provides that “the City may remove and may discard any Bulky
   12   Item, whether Attended or Unattended, Stored in a Public Area.” Similarly, section
   13   3(b) gives the City the authority to immediately seize any items in excess of “60
   14   gallons.” Under the ordinance, the City does not need to obtain a warrant, nor does it
   15   need to determine that an exception to the warrant requirement applies, prior to seizing
   16   the items, or in the case of Bulky Items, before immediately destroying them. In fact,
   17   there is no check of any kind on LA Sanitation’s power to seize and destroy items it
   18   sees on the street—sanitation workers can simply take what they determine is “bulky”
   19   or “in excess” of 60 gallons.”
   20        64.     The ordinance also purports to codify some of exceptions the Court in
   21   Lavan carved out from its injunction against the City’s seizure and destruction of
   22   property: Section 3(h) allows for the seizure and immediate destruction of property
   23   that is contraband or evidence of a crime. Section 3(g) allows sanitation workers to
   24   seize and immediately destroy “any Personal Property Stored in a Public Area if the
   25
   26
   27
              18
                 Personal Property is defined comprehensively to include mean “any tangible
        property, and includes, but is not limited to, goods, materials, merchandise, Tents,
   28   tarpaulins, bedding, sleeping bags, hammocks, personal items such as household
        items, luggage, backpacks, clothing, documents and medication.” LAMC 56.11(2)(j)

                                                   18
                                  SECOND AMENDED COMPLAINT
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document43122-8
                                         FiledFiled 04/07/21
                                               03/12/20  PagePage
                                                              21 of30
                                                                    64of Page
                                                                         409 ID
                                                                              Page ID
                                                                                #:1714
                                      #:7244



    1   Personal Property poses an immediate threat to the health or safety of the public.”
    2   LAMC 56.11 provides no further information about what constitutes an “immediate
    3   threat to the health or safety of the public” and is therefore prohibited. Instead, that
    4   term is defined only in the 56.11 Protocols.19
    5        65.     Under Section 5 of the ordinance, Personal Property that is seized
    6   pursuant to LAMC 56.11 and not immediately destroyed is supposed to be “moved to
    7   a place of storage” and held for 90 days.20 After 90 days, items that are have not been
    8   claimed may be discarded, and the City “shall not be required to . . . return” any
    9   property stored for longer than 90 days.21
   10        66.     Although the ordinance and implementing protocols allow the City to
   11   seize and in many instances immediately destroy individuals’ belongings, the
   12   ordinance provides no process to challenge these actions, much less constitutionally-
   13   adequate due process. There is no mechanism to contest LA Sanitation’s on-the-spot
   14   determination that an item is “bulky,” or that a person has more property than will fit
   15   within a 60 gallon container with the lid closed. There is no way to challenge whether
   16   a bike is “inoperable” or a tent is “constructed.” Nor is there is any way to challenge
   17   whether an item constitutes an immediate threat to public health and safety. LAMC
   18   56.11 provides absolutely no mechanism to contest any decision by city workers, even
   19   though the consequence of those decisions is the immediate and often permanent
   20   deprivation of property.
   21        67.     In fact, this is by design. LAMC 56.11 actively prevents individuals from
   22   contesting LA Sanitation’s on-the-spot decisions about what constitutes a violation of
   23   the ordinance. It imposes criminal liability on anyone who interferes in any way with
   24   the City’s seizure or destruction of property: Sections 10(a), (d) of the ordinance make
   25
   26
   27
              19
                 See 56.11 Protocol No. 7. A true and correct copy of Protocol No. 7 is
        attached as Exhibit B.
   28         20
                 LAMC 56.11(5)(a).
              21
                 LAMC 56.11(5)(b).

                                                     19
                                   SECOND AMENDED COMPLAINT
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document43122-8
                                         FiledFiled 04/07/21
                                               03/12/20  PagePage
                                                              22 of31
                                                                    64of Page
                                                                         409 ID
                                                                              Page ID
                                                                                #:1715
                                      #:7245



    1   it a misdemeanor, punishable by up to 6 months in jail or $1,000 for any individual to
    2   “willfully resist, delay, or obstruct a City employee from moving, removing,
    3   impounding or discarding Personal Property stored in a Public Area in violation” of
    4   the ordinance, including Excess Personal Property, constructed tents, Bulky Items, and
    5   property the City determines constitutes an immediate threat to public health or safety
    6   or is contraband. This stands in stark contrast to the other violations of the ordinance,
    7   which do not lead to the criminal liability that ordinarily attaches to violations of the
    8   Municipal Code.22
    9   ENFORCEMENT OF LAMC 56.11
   10        68.     Since the ordinance was amended in 2016, the City has and continues to
   11   enforce LAMC 56.11 throughout Los Angeles.
   12   Overview of Cleanup Teams
   13        69.     To enforce LAMC 56.11, the City deploys teams of sanitation workers
   14   and LAPD officers to conduct cleanups of homeless encampments. These teams
   15   conduct two types of cleanups: noticed cleanups, which are either noticed in advance
   16   or in the case of Skid Row and Venice, conducted on a regular schedule, and rapid
   17   responses, which are neither noticed nor scheduled. As part of both types of cleanups,
   18   City workers routinely seize, destroy and immediately dispose of homeless people’s
   19   belongings, consistent with LAMC 56.11.
   20        70.     Noticed cleanups of homeless encampments began in 2012 in Skid Row
   21   as “Operation Healthy Streets.” Comprehensive cleanups were expanded City-wide as
   22   part of the Mayor’s “Clean Streets LA” program in 2015. Operation Healthy Street
   23   cleanups currently occur on a regular schedule in Skid Row and Venice while
   24
   25         22
                 See LAMC 56.11(10). LAMC Section 11(m) provides that “[i]t shall be
   26   unlawful for any person to violate any provision or fail to comply with any of the
   27   requirements of this Code. Any person violating any of the provisions or failing to
        comply with any of the mandatory requirements of this Code, shall be guilty of a
   28   misdemeanor unless that violation or failure is declared in this Code to be an
        infraction.”

                                                    20
                                   SECOND AMENDED COMPLAINT
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document43122-8
                                         FiledFiled 04/07/21
                                               03/12/20  PagePage
                                                              23 of32
                                                                    64of Page
                                                                         409 ID
                                                                              Page ID
                                                                                #:1716
                                      #:7246



    1   comprehensive cleanups are scheduled as needed throughout the rest of the City. This
    2   scheduling is done by the Mayor’s office in consultation with City Council offices and
    3   with authorizations from a number of agencies, including the Los Angeles Homeless
    4   Services Authority, which signs off that outreach has been conducted to the
    5   encampment residents.23
    6         71.     When LA Sanitation conducts a comprehensive cleanup, it will generally
    7   give 24 hours notice of the cleanup, by posting paper notices on trees, buildings, walls,
    8   and other fixed structures in the area, indicating a nine-hour window when the cleanup
    9   can occur.
   10         72.     The notice, a true and correct copy of which is attached as Exhibit C
   11   states in part:
   12                                  NOTICE: MAJOR CLEANING
   13     INCLUDES SIDEWALKS, ALLEYS, PARKS, BEACH, PARKING LOTS, AND
   14                             OTHER PUBLIC ACCESS AREAS
   15         AN AREA CLEANING WILL COMMENCE AT THIS LOCATION ON:
   16      PLEASE REMOVE ALL PERSONAL BELONGINGS, INCLUDING BULKY
   17                                           ITEMS BY
   18         73.     The notice goes on to inform individuals to remove belongings from the
   19   area, and that property remaining will be removed from the City.
   20         74.     Other than stating that the cleanup will occur “at this location”, the notice
   21   provides no further information about the area to be cleaned. At times, LA Sanitation
   22   will hand-write a physical address on the notice. Routinely, the notice provides no
   23   further information about the area that will be covered by the cleanup, and from which
   24   individuals must move their belonging.
   25
   26
   27
               As discussed infra ¶¶ 87-90, as part of a new deployment strategy, the City
               23

   28   has announced that it is combining Operation Healthy Streets and Clean Streets LA
        under one name: CARE+ or “Comprehensive Cleaning and Rapid Engagement Plus”.

                                                     21
                                   SECOND AMENDED COMPLAINT
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document43122-8
                                         FiledFiled 04/07/21
                                               03/12/20  PagePage
                                                              24 of33
                                                                    64of Page
                                                                         409 ID
                                                                              Page ID
                                                                                #:1717
                                      #:7247



    1           75.      Other than the notices that are physically posted on trees, posts, and other
    2   fixtures, the date, time, and location of cleanups are not made publicly available by the
    3   City.
    4           76.      Cleanups are often cancelled after notices are posted. When this occurs,
    5   encampment residents are not provided any further information that the cleanup will
    6   not occur that day.
    7           77.      If the cleanup does take place as scheduled, when the cleanup crew
    8   arrives on the scene at any time during the window posted on the notice, individuals
    9   are generally given 15 minutes to move their belongings from the area LA Sanitation
   10   determines is the cleanup area.
   11           78.      Consistent with custom, policy, and practice, sanitation workers and
   12   LAPD officers enforce the provisions of LAMC 56.11 and often prohibit individuals
   13   from taking more than 60 gallons of belongings or Bulky Items with them.
   14           79.      Individuals are also allowed to remove only their own items from the
   15   cleanup area; LA Sanitation and LAPD prohibit individuals from moving their
   16   neighbors’ belongings or at times, even helping their neighbors remove their
   17   belongings from the cleanup area. When an individual is not present to move his own
   18   belongings, the items are seized by LA Sanitation, regardless of whether someone is
   19   watching the belongings for another person or is capable of moving them out of the
   20   way for their neighbor.
   21           80.      Once the cleanup team determines that individuals have been given
   22   enough time to remove their belongings from the cleanup area, LA Sanitation will
   23   “close” an area for cleaning. Items left behind in the cleanup area, including items
   24   that individuals were forced to leave behind because they were considered “excess” or
   25   “bulky,” are seized by LA Sanitation and “processed” according the 56.11 Protocols.24
   26   ///
   27
   28
                24
                     See infra ¶ 103.

                                                       22
                                        SECOND AMENDED COMPLAINT
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document43122-8
                                         FiledFiled 04/07/21
                                               03/12/20  PagePage
                                                              25 of34
                                                                    64of Page
                                                                         409 ID
                                                                              Page ID
                                                                                #:1718
                                      #:7248



    1        81.     In addition to these noticed cleanups, the City also conducts rapid
    2   responses, the primary purpose of which is to enforce the provisions of LAMC 56.11.
    3   Currently, these rapid responses are conducted by specialized enforcement teams,
    4   called “Homeless Outreach and Proactive Engagement” teams, or HOPE teams, which
    5   are made up of four LA Sanitation workers and six LAPD officers. HOPE Teams were
    6   piloted in 2016 and launched city-wide in 2017.25
    7        82.     As with noticed cleanups, the location of rapid responses are set based on
    8   demands by City Council offices and complaints by residents, mainly through the
    9   City’s 311 system. Unlike noticed cleanups, rapid responses are not conducted
   10   pursuant to the 56.11 Protocols for encampment cleanups. On information and belief,
   11   a rapid response does not require prior authorization and can happen at any time.
   12        83.     Homeless individuals are not provided notice that a rapid response is
   13   happening before LA Sanitation and LAPD arrive. Instead, sanitation workers and
   14   LAPD officers simply arrive at homeless encampments, inform any residents who
   15   may be present that they are enforcing LAMC 56.11, and seize and destroy people’s
   16   belongings. HOPE teams conduct Bulky Item pickups. They also routinely seize and
   17   destroy property the teams determine constitutes Excess Personal Property and
   18   property that is left unattended.
   19        84.     Deployment of teams to conduct comprehensive cleanups and rapid
   20   responses occurs on most days in the City of Los Angeles. In 2018, the City
   21   conducted cleanups and enforcement actions at more than 9,000 encampments
   22   throughout Los Angeles.
   23        85.     The deployment of LA Sanitation to conduct rapid responses has been
   24   increasing steadily over the past year, and these rapid responses now far outnumber
   25   the noticed cleanups conducted by the City. In the fourth quarter of 2018, LA
   26
   27
               As part of the City’s new deployment plan, discussed infra ¶¶ 87-90, HOPE
              25

   28   Teams have been renamed CARE teams (“Comprehensive Cleaning and Rapid
        Engagement”).

                                                   23
                                   SECOND AMENDED COMPLAINT
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document43122-8
                                         FiledFiled 04/07/21
                                               03/12/20  PagePage
                                                              26 of35
                                                                    64of Page
                                                                         409 ID
                                                                              Page ID
                                                                                #:1719
                                      #:7249



    1   Sanitation impounded 2,319 tents through rapid responses, compared to only 783
    2   through the City’s comprehensive cleanups.
    3         86.    The expenditure of tax dollars to enforce LAMC 56.11 through these
    4   programs is significant. In FY 2018-19, the City of Los Angeles spent approximately
    5   $10,692,104 to fund rapid responses, including $4.7 million to pay for the LAPD
    6   officers assigned to the HOPE teams and $5.22 million to fund LA Sanitation. The
    7   approved budget for FY 2019-20, which began on July 1, 2019, includes the same
    8   allocation for LAPD and a $5.98 million allocation for LA Sanitation to continue the
    9   rapid responses. In addition, the FY 2019-20 budget allocates over $18 million to
   10   conduct noticed cleanups through Clean Streets LA and Operation Healthy Streets.
   11         87.    A portion of the City’s budget includes the cost of destroying property
   12   that is illegally seized from homeless residents. LA Sanitation regularly uses trash
   13   trucks to conduct bulky item pickups. When an on-the-spot determination is made
   14   that an item is “bulky”, that item is thrown into the trash truck, compacted, and
   15   transported to a local landfill. The cost associated with the illegal destruction of items
   16   that should not, and would not otherwise, have been seized in the first place, include
   17   “tipping fees”: the cost paid by the City of Los Angeles to dispose of items into local
   18   landfills. The cost is calculated per ton and costs upwards of $60.00 per ton. The
   19   amount paid per tipping therefore increases for each item the City disposes of.
   20   Therefore, the more items that are unconstitutionally seized and destroyed, the more
   21   additional costs there are to the City, and therefore, to taxpayers.
   22         88.    In June 2019, the Bureau of Sanitation introduced a new deployment plan
   23   for the teams that conduct homeless encampment cleanups. The plan calls for 47
   24   additional sanitation workers, paid for with an additional $6.45 million in funding,
   25   which is in addition to the $32 million already allocated to these programs in the FY
   26   2019-20 budget. The increased funding for the plan was authorized by the Los
   27   Angeles City Council on June 28, 2019 and finally approved on July 3, 2019.
   28   ///


                                                    24
                                   SECOND AMENDED COMPLAINT
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document43122-8
                                         FiledFiled 04/07/21
                                               03/12/20  PagePage
                                                              27 of36
                                                                    64of Page
                                                                         409 ID
                                                                              Page ID
                                                                                #:1720
                                      #:7250



    1         89.    Under the new plan, the number of CARE teams has increased
    2   dramatically, from nine HOPE teams operating in FY 2018-19 to 17 CARE teams
    3   funded under the new plan—one for each council district, one for the LA River, and
    4   one floating team. For comprehensive cleanups, the number of teams deployed has
    5   been increased from 11 to 13. Venice and Skid Row continue to have a dedicated
    6   cleanup team, and LA Sanitation has added additional dedicated teams to clean up the
    7   corridor along the 110 Freeway in South Los Angeles and in downtown Los Angeles.
    8         90.    While the programs have been renamed—from HOPE to CARE and
    9   Clean Streets LA and Operation Healthy Streets to CARE+—the newly renamed
   10   CARE teams will still conduct rapid responses and CARE+ teams will conduct
   11   comprehensive cleanups, although with the promise of a more regular schedule and
   12   increased trash collection. Like the HOPE teams and Clean Streets LA, the new CARE
   13   and CARE+ teams are explicitly tasked with enforcing LAMC 56.11.
   14         91.    The new deployment is not scheduled to be rolled out until October 2019.
   15   In the meantime, on July 3, 2019, City Council approved more than $1 million in
   16   funding for overtime, in order to dramatically expand the capacity of HOPE and Clean
   17   Streets LA through the summer.
   18   Enforcement of Specific Provisions
   19         92.    Through the deployment of these cleanup teams, the City has enforced
   20   and will continue to enforce provisions of LAMC 56.11 against unhoused residents
   21   living in encampments throughout Los Angeles.
   22         a.     Bulky Items
   23         93.    Consistent with City policy, LA Sanitation workers, with the support of
   24   the LAPD, routinely seize items from homeless individual that they determine are
   25   “bulky” as defined in LAMC 56.11. When LA Sanitation determines that something
   26   is a Bulky Item, it is the City’s policy and practice to seize and immediately destroy
   27   the item.
   28   ///


                                                   25
                                   SECOND AMENDED COMPLAINT
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document43122-8
                                         FiledFiled 04/07/21
                                               03/12/20  PagePage
                                                              28 of37
                                                                    64of Page
                                                                         409 ID
                                                                              Page ID
                                                                                #:1721
                                      #:7251



    1         94.    LA Sanitation crews have no mechanism to measure whether an item
    2   meets the definition in LAMC 56.11 of a Bulky Item and is therefore subject to
    3   seizure and destruction. Determinations about what constitutes a Bulky Item and is
    4   therefore subject to seizure and destruction, are arbitrary and based solely on the
    5   individual sanitation worker’s judgement and perception of item’s size. As a result,
    6   one day, sanitation workers will seize carts and camp chairs from residents. On
    7   another day, at another encampment, they will seize “inoperable” bicycles and pallets.
    8   Individuals who are homeless have no way of knowing what LA Sanitation will deem
    9   a Bulky Item, which is then subject to immediate seizure and destruction.
   10         95.    As part of its Bulky Item enforcement, the City also enforces a “one
   11   operable” bicycle rule against people who are unhoused. If an individual who is
   12   homeless has more than one bicycle, sanitation workers will seize the additional
   13   bicycle(s). At times, the bicycles are summarily destroyed. At other times, the
   14   bicycles are taken by LA Sanitation away from the scene. In addition, sanitation
   15   workers will seize bicycle parts, including bicycle frames where the bicycle tire is
   16   simply separated from the bicycle. On information and belief, this is done because the
   17   bicycle is deemed “inoperable,” and LA Sanitation interprets these items to fall under
   18   the Bulky Item provision of LAMC 56.11. Decisions about whether a bicycle is
   19   “inoperable” are, as with all other decisions, made on the spot, and the consequence of
   20   this determination is the immediate and permanent deprivation of the item.
   21         96.    Once LA Sanitation determines that an item constitutes a Bulky Item,
   22   sanitation workers will demand the item be surrendered or will simply seize the item
   23   from among an individual’s belongings. The City will do so regardless of whether an
   24   individual is present and asserting ownership over the item, or if they come upon the
   25   item and it has been left unattended. After the Bulky Item is seized, sanitation
   26   workers immediately destroy it by throwing it in the back of a trash compactor,
   27   crushing the item. The item is then transported to a landfill for disposal.
   28   ///


                                                    26
                                   SECOND AMENDED COMPLAINT
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document43122-8
                                         FiledFiled 04/07/21
                                               03/12/20  PagePage
                                                              29 of38
                                                                    64of Page
                                                                         409 ID
                                                                              Page ID
                                                                                #:1722
                                      #:7252



    1         97.    Bulky Items are seized and destroyed solely because LA Sanitation has
    2   determined that the items meet the definition of “bulky.” The Bulky Item need not be
    3   blocking access to a building, preventing individuals from passing on the sidewalk, or
    4   otherwise threatening public safety in any way for it to be seized and immediately
    5   destroyed. And once LA Sanitation has determined that an item is “bulky” there is no
    6   way to challenge this determination prior to the item being destroyed.
    7         b.     Other Limitations on Property
    8         98.    The City also routinely enforces other provisions of LAMC 56.11 that
    9   allow the City to summarily seize individuals’ belongings. To enforce LAMC 56.11’s
   10   prohibition on Excess Personal Property, which prohibits individuals from having
   11   more property than will fit within a 60 gallon container with the lid closed, sanitation
   12   workers and LAPD officers pass out trash bags to individuals at encampments and
   13   inform them that they can fill up the trash bags with the items they want keep; the rest
   14   has to be surrendered to the City. Homeless residents are allotted only 15 minutes to
   15   fit what they can in a trash bag, and then they are required to move from the area,
   16   leaving behind anything they did not put in the trash bag.
   17         99.    During this time, if homeless residents attempt to move more than what
   18   will fit in the trash bag and the City is enforcing the Excess Personal Property or “60
   19   gallon rule” that day, the individuals are stopped by LA Sanitation or LAPD and
   20   informed they cannot take more than what will fit in the trash bag. If individuals
   21   attempt to use a commercial shopping cart to move their belongings, the City will
   22   seize the cart and require the individual to carry their belongings from the area. Even
   23   if a person has a store-bought or handmade cart, these carts are seized as Bulky Items.
   24         100.   Once an individual fills up their trash bag or LA Sanitation determines
   25   that they have been given enough time to choose which belongings to keep,
   26   individuals are required to leave behind any items they could not fit in the 60 gallon
   27   bags and leave the area. Anything that is left behind is then seized by LA Sanitation.
   28   ///


                                                    27
                                   SECOND AMENDED COMPLAINT
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document43122-8
                                         FiledFiled 04/07/21
                                               03/12/20  PagePage
                                                              30 of39
                                                                    64of Page
                                                                         409 ID
                                                                              Page ID
                                                                                #:1723
                                      #:7253



    1        101.      In addition to enforcing the “60 gallon rule,” the City also seizes the
    2   property of individuals who are violating LAMC 56.11(7) and (8). Section 7 prevents
    3   an individual from having their tent constructed outside the hours of 6:00 a.m. and
    4   9:00 p.m. Section 8 prevents an individual from attaching barriers against public
    5   property or against private property in a way that causes an obstruction on or across
    6   streets and sidewalks. As part of the rapid responses, LA Sanitation teams seize tents,
    7   tarps, and other items used to construct makeshift encampments if the tent is
    8   constructed during the day or the makeshift encampment is attached to public or
    9   private property. When LA Sanitation has come upon a constructed tent or
   10   encampment attached to public or private property, they have seized the entire
   11   encampment, not just the tent or the attachment.
   12        102.      The City also routinely seizes individuals’ property when it is left
   13   unattended. When rapid response teams come upon an encampment and a resident is
   14   not present with their property, the City has a custom, policy, and practice of seizing
   15   that property. It provides no notice before the property is seized, and if the City
   16   determines that the property falls into one of the categories that allows it to
   17   immediately destroy the items, it will do so without any notice to the owner or
   18   opportunity for the owner to contest the destruction. Whether individuals are gone
   19   from their property for a few minutes, a few hours, or the whole day is irrelevant. Nor
   20   is it relevant whether an individual has left their belongings in the care of another
   21   person.
   22        103.      On information and belief, because LAMC 56.11 provides that property
   23   is “unattended” unless the person who “asserts or claims ownership” over the property
   24   is there,26 LA Sanitation informs individuals that they cannot watch other people’s
   25   belongings. As such, another person cannot safeguard a person’s belongings when
   26   that person goes to the bathroom, goes to a medical appointment, meets with a housing
   27
   28
              26
                   LAMC 56.11(2)(r).

                                                     28
                                    SECOND AMENDED COMPLAINT
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document43122-8
                                         FiledFiled 04/07/21
                                               03/12/20  PagePage
                                                              31 of40
                                                                    64of Page
                                                                         409 ID
                                                                              Page ID
                                                                                #:1724
                                      #:7254



    1   counselor, or works an afternoon shift. If the owner of the property is not with their
    2   belongings, the property is unattended, and the City can and does seize these items.
    3   Processing of Encampments
    4         104.   Once LA Sanitation seizes property, they search and sort through the
    5   items they have seized, which they refer to as “processing” an encampment. In 2018,
    6   LA Sanitation teams processed over 5,000 tents and encampments through rapid
    7   responses and almost 4,000 tents and encampments through noticed cleanups.
    8         105.   When LA Sanitation processes a tent or an encampment, sanitation
    9   workers take apart the encampment and decide which items will be immediately
   10   discarded and which items will be sent to storage. Although LAMC 56.11 and the
   11   56.11 Protocols state that the City will store the items it seizes, in reality, and
   12   consistent with official policy, practice, and custom, the City destroys nearly every
   13   item it comes in contact with during the course of “processing” an encampment.
   14         106.   In the fourth quarter of 2018, LA Sanitation teams “processed” 2,283
   15   encampments through rapid responses. Out of these over 2,000 encampments that
   16   were processed by the City, the City sent only 155 bags of property to storage. In
   17   contrast, LA Sanitation collected and disposed of 476 tons of “debris” from these
   18   encampments. For every bag these teams sent to storage, the City threw away nearly
   19   three tons of debris. Included in these 476 tons of debris were tents, blankets, items
   20   stored in containers deemed “bulky,” and countless other personal items used by
   21   individuals to survive on the streets of Los Angeles.
   22         107.   On information and belief, the City justifies the destruction of these
   23   belongings on the ground that the items it destroys are either “bulky” or constitute an
   24   “immediate threat to the health and safety of the public,” either of which, pursuant to
   25   LAMC 56.11, results in an item being immediately destroyed. However, because the
   26   City’s definitions of what constitutes a Bulky Item or an “immediate threat to the
   27   health and safety of the public” are overbroad and vague, when processing an
   28   encampment, LA Sanitation exercises unfettered discretion to throw away everything


                                                     29
                                    SECOND AMENDED COMPLAINT
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document43122-8
                                         FiledFiled 04/07/21
                                               03/12/20  PagePage
                                                              32 of41
                                                                    64of Page
                                                                         409 ID
                                                                              Page ID
                                                                                #:1725
                                      #:7255



    1   it comes in contact with. Items ranging from household cleaning supplies to batteries
    2   are considered “an immediate threat” to public health. This definition is frequently
    3   interpreted to include items that are simply dirty, “smelly,” or even stained.
    4         108.    In fact, the City has a policy, custom, and practice of throwing away any
    5   item it determines should not be stored by the City.
    6         109.    This includes throwing away any item that is wet, because the City is
    7   concerned that these items may become moldy in storage. City workers routinely
    8   throw away items that contain food, including closed containers and non-perishable
    9   food. They will also dispose of clothing, blankets, tents and other items that have
   10   stains, are dirty, or have signs of spills on them, because LA Sanitation alleges these
   11   items cannot be stored.
   12         110.    LA Sanitation will seize and destroy entire encampments based on the
   13   presence of one or two items the City determines are “contaminated,” regardless of
   14   whether the rest of the items are also “contaminated.” If LA Sanitation determines an
   15   item is “contaminated,” this will cause the entire bag, tent, or even encampment to be
   16   thrown away.
   17         111.    LA Sanitation also sorts through the property in such a way as to cause
   18   the very conditions it uses to justify the destruction of property. In the course of
   19   “processing” tents and encampments, LA Sanitation workers will tear or rip tents,
   20   break items, or spill containers with liquid, and then justify the destruction of property
   21   on the basis of these tears, rips, or spilled liquids.
   22         112.    LA Sanitation has a custom and practice of throwing away furniture,
   23   regardless of the type of material it is made of or the size of the item. Items that are
   24   routinely thrown away include chairs that people use to sit on at their encampments,
   25   tables, and other small pieces of furniture.
   26         113.    Consistent with LA Sanitation custom and practice, containers are also
   27   routinely thrown away, along with bags and other luggage, without the contents being
   28   sorted or, often, without the containers even being opened. As a result, LA Sanitation


                                                       30
                                    SECOND AMENDED COMPLAINT
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document43122-8
                                         FiledFiled 04/07/21
                                               03/12/20  PagePage
                                                              33 of42
                                                                    64of Page
                                                                         409 ID
                                                                              Page ID
                                                                                #:1726
                                      #:7256



    1   routinely throws away items like medications, important documents, and identification
    2   cards, as well as items individuals need to survive on the streets, such as tents,
    3   blankets, clothing, and personal hygiene supplies.
    4   Due Process
    5        114.     Individuals who have lost and continue to lose personal items pursuant to
    6   these policies and practices are given no notice or opportunity to be heard when their
    7   belongings are taken and often, immediately destroyed. They receive no notice of the
    8   rapid responses and no notice of the basis for the seizure or destruction of their
    9   belongings or even, the fact of the destruction. And they are given no opportunity to
   10   challenge the determination that their belongings can be seized, let alone the
   11   determination that these items can be immediately destroyed.
   12        115.     When LA Sanitation conducts a rapid response and seizes and then
   13   processes an encampment, the City provides no notice prior to the seizure of property.
   14        116.     LA Sanitation provides post-deprivation notice only when LA Sanitation
   15   actually sends items from that encampment to storage. When that occurs, the City will
   16   leave a notice taped to a wall, fence, or tree, indicating that items have been stored.
   17   The notice provides contradictory information about where the information may be
   18   stored, and instructs individuals to call a facility in Skid Row to locate their
   19   belongings.
   20        117.     The notice that is provided is intended only to inform an individual that
   21   belongings have been stored and that the owner can contact the storage facility about
   22   their belongings. The notice does not provide an inventory of the items that were
   23   seized, let alone why they were seized.
   24        118.     When items are summarily destroyed, rather than stored, the City
   25   provides absolutely no information about the items it destroyed.
   26        119.     When every item in an encampment is destroyed and nothing is sent to
   27   storage, which is a frequent occurrence, the City does not leave any notice that a rapid
   28   response has occurred, let alone notice that items were seized and destroyed or why.


                                                     31
                                   SECOND AMENDED COMPLAINT
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document43122-8
                                         FiledFiled 04/07/21
                                               03/12/20  PagePage
                                                              34 of43
                                                                    64of Page
                                                                         409 ID
                                                                              Page ID
                                                                                #:1727
                                      #:7257



    1        120.    As such, individuals routinely return from work, an appointment with a
    2   housing provider, a medical appointment, or simply a trip to the bathroom, to discover
    3   that everything they own is gone. If they are lucky, a neighbor may have been present
    4   and can tell them that the City seized and destroyed their belongings. If no one was
    5   present for the rapid response, individuals have no way of knowing what happened to
    6   their belongings, let alone an opportunity to contest the seizure or destruction.
    7        121.    Even when an individual is present when their encampment is being
    8   “processed,” there is no mechanism for them to contest the on-the-spot determination
    9   by LA Sanitation that their belongings will be seized or destroyed. Pursuant to LAMC
   10   56.11(10), individuals challenging the seizure of their property and those unwilling to
   11   cooperate with the seizure or destruction of their belongings can be fined $1,000.00 or
   12   face six months in jail, and LAPD officers are available to arrest anyone who
   13   interferes with LA Sanitation. As a result, individuals are forced to stand and watch as
   14   their belongings are sorted and, in almost every instance, compacted in the back of a
   15   trash truck. Those items are then disposed of in a local landfill.
   16        122.    Individuals are left with no recourse whatsoever when this occurs.
   17        123.    These enforcement actions are taken nearly every day in the City of Los
   18   Angeles. As a result of the City’s funding allocation in July 2019, the number of
   19   enforcement actions taken pursuant to LAMC 56.11 will only increase in the coming
   20   months.
   21                     INDIVIDUAL PLAINTIFFS’ ALLEGATIONS
   22   JANET GARCIA
   23        124.    Ms. Garcia lives near the Metro Orange line in the Van Nuys
   24   neighborhood of Los Angeles. She has lived there for approximately two years, since
   25   she was evicted from her apartment just up the street from where she now lives.
   26        125.    At the time the lawsuit was filed in July 2019, Ms. Garcia was staying
   27   near the intersection of Aetna Street and Tyrone Avenue, an industrial area bounded
   28   on one side by the Orange line bus line and on the other side by a Los Angeles


                                                    32
                                   SECOND AMENDED COMPLAINT
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document43122-8
                                         FiledFiled 04/07/21
                                               03/12/20  PagePage
                                                              35 of44
                                                                    64of Page
                                                                         409 ID
                                                                              Page ID
                                                                                #:1728
                                      #:7258



    1   Department of Water and Power plant. She stays in the area because a number of
    2   other people who are experiencing homelessness live in the area, and it is relatively
    3   out of the way. Ms. Garcia originally shared a living area with her boyfriend, David,
    4   who had a tent directly next to Ms. Garcia’s tent.
    5        126.    Ms. Garcia works as a domestic cleaner, finding jobs through online
    6   postings and word of mouth. Ms. Garcia must maintain her own cleaning supplies to
    7   bring with her to her jobs. Ms. Garcia does not have a car and travels to these jobs on
    8   her bicycle. David is good at fixing bikes and fixes bikes for people in the
    9   neighborhood, so Ms. Garcia and David keep various tools and bike parts to make the
   10   necessary repairs to Ms. Garcia’s and others’ bikes.
   11        127.    On the morning of January 29, 2019 at approximately 8:30 a.m., LA
   12   Sanitation and LAPD were deployed to the encampment to conduct a rapid response.
   13   On information and belief, this rapid response was planned in advance and was part of
   14   a multi-day cleanup at the encampment. It was not, however, conducted pursuant to
   15   the comprehensive cleanup protocols which would have required notice of the
   16   cleanup. Instead, because it was conducted as a rapid response, residents of the
   17   encampment were not provided any notice that it would be occurring that day.
   18        128.    At the time LA Sanitation and LAPD arrived that morning, Ms. Garcia
   19   had stepped away from her tent to get ready for work. At no point prior to leaving that
   20   morning had Ms. Garcia received notice that a street cleaning was imminent. There
   21   were no notices posted in the nearby area. Rather, on information and belief, two
   22   LAPD officers deployed as part of the cleanup crew began knocking on tents that
   23   morning, telling individuals that they had only 15 minutes to pack up their belongings.
   24   Individuals who happened to be gone in this narrow 15-minute window, like Ms.
   25   Garcia, had no opportunity to pack up their belongings.
   26        129.    While Ms. Garcia was gone, LA Sanitation workers began “processing”
   27   her tent and all of her belongings. David was present with Ms. Garcia’s tent and
   28   attempted to explain to the LAPD officers that Ms. Garcia would be returning shortly.


                                                   33
                                  SECOND AMENDED COMPLAINT
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document43122-8
                                         FiledFiled 04/07/21
                                               03/12/20  PagePage
                                                              36 of45
                                                                    64of Page
                                                                         409 ID
                                                                              Page ID
                                                                                #:1729
                                      #:7259



    1   He also attempted to move Ms. Garcia’s belongings, but he was prevented from doing
    2   so.
    3         130.   When Ms. Garcia returned, she found several sanitation workers
    4   rummaging through her tent and saw that some of her belongings were loaded into the
    5   basket of the garbage truck. Before she had left to get ready for work, her belongings
    6   had been packed in bags and a trunk; when she came back, these items were strewn
    7   about and were being thrown into the garbage truck.
    8         131.   Ms. Garcia attempted to tell officers that the tent and belongings were her
    9   property and she could remove them, but she was not permitted to take any of her
   10   belongings. She was simply told that her time was up. Because Ms. Garcia had
   11   previously seen officers detain individuals were trying to gather their belongings
   12   during the cleanups, she feared she would be arrested if she protested any further.
   13   Running late to her job that day and not being able to remove any of her belongings,
   14   Ms. Garcia left. She simply could not watch her belongings being so carelessly
   15   thrown away and discarded.
   16         132.   Ms. Garcia lost all of her belongings that day. She had purchased brand
   17   new cleaning supplies the day before, which she needed for the job she had booked.
   18   On information and belief, these cleaning supplies were thrown away because,
   19   pursuant to the 56.11 Protocols, these items were deemed “hazards” and pursuant to
   20   LAMC 56.11, could be summarily destroyed as “an immediate threat to the health and
   21   safety of the public.”
   22         133.   Among the items that were thrown away that day was a small, portable
   23   “Shark” vacuum cleaner, a powerful vacuum Ms. Garcia lovingly referred to as her
   24   “baby shark,” which she took with her to her various cleaning jobs. Ms. Garcia also
   25   lost other electronics. David informed LAPD that one of the baskets they had taken
   26   and loaded into the garbage truck had a laptop, but he was ignored and the laptop was
   27   destroyed. Moreover, Ms. Garcia lost her clothes, shoes, blankets, bike repair tools,
   28   and her tent. She was not provided any notice about the cleanup before it occurred,


                                                   34
                                  SECOND AMENDED COMPLAINT
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document43122-8
                                         FiledFiled 04/07/21
                                               03/12/20  PagePage
                                                              37 of46
                                                                    64of Page
                                                                         409 ID
                                                                              Page ID
                                                                                #:1730
                                      #:7260



    1   and after her belongings were destroyed, she received no notice about the destruction,
    2   let alone an opportunity to challenge LA Sanitation’s determinations about her
    3   belongings.
    4        134.     After the rapid response on January 29, 2019, Ms. Garcia struggled to
    5   replace her belongings, only to lose many of the items again on April 29, 2019. That
    6   time, LA Sanitation and law enforcement returned to the encampment as part of a
    7   noticed cleanup. Ms. Garcia’s neighbors had asked her to watch their belongings so
    8   they could go with outreach workers—one to sign up for unemployment benefits, and
    9   the other to obtain a new identification card. While they were gone. LA Sanitation
   10   came to conduct the cleanup. Ms. Garcia attempted to move both her belongings and
   11   her neighbors’ belongings during the allotted time, but was unable to do so, and many
   12   of her belongings and her neighbors’ belongings were seized and destroyed.
   13        135.     Ms. Garcia’s belongings were once again taken and destroyed during a
   14   comprehensive cleanup by LA Sanitation on August 14, 2019.
   15        136.     On August 14, 2019, Ms. Garcia was staying on Cedros St., just north of
   16   Bessemer, near where she had previously resided on Aetna St. near Tyrone Ave.
   17        137.     On or about August 12, 2019, LA Sanitation posted notices on Bessemer
   18   St. and Cedros, indicating that there would be a major cleaning on August 14, 2019.
   19   The notices did not indicate the area or address that was to be cleaned; instead, the
   20   notices just indicated that a cleanup would occur at that location.
   21        138.     On information and belief, the cleanup was scheduled for Cedros and
   22   Bessemer. These notices were posted all along Cedros Avenue, between Bessemer and
   23   Calvert St., which is the next cross street north of Bessemer. The notices blanketed
   24   Cedros Avenue, but on information and belief, no notices were posted on Calvert
   25   Street, east of Cedros.
   26        139.     On the morning of August 14, 2019, Ms. Garcia was scheduled to work,
   27   so she got up early to pack up her belongings and move them out of the area noticed
   28   for the cleanup. She packed up her belongings before 6:30 AM that morning and


                                                    35
                                   SECOND AMENDED COMPLAINT
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document43122-8
                                         FiledFiled 04/07/21
                                               03/12/20  PagePage
                                                              38 of47
                                                                    64of Page
                                                                         409 ID
                                                                              Page ID
                                                                                #:1731
                                      #:7261



    1   moved them to Calvert, approximately 1,000 feet east of Cedros Avenue. This was a
    2   significant distance—roughly an entire city block—from the posted notices for the
    3   cleanup.
    4        140.    The area where she moved her belongings was clean and free of debris
    5   and trash. There were also no unhoused residents or encampments on Calvert Street.
    6   Based on past experiences with cleanups, the cleanups were conducted in areas where
    7   unhoused residents stayed. As such, Ms. Garcia understood that she had followed the
    8   instructions on the notices and moved her belongings outside the cleanup area. She
    9   then left for work.
   10        141.    While she was gone for the day, LA Sanitation conducted the
   11   comprehensive cleanup on Bessemer and Cedros. However, without notice, LA
   12   Sanitation extended the area of the comprehensive cleanup to include Calvert, east of
   13   Cedros, where Ms. Garcia had moved her belongings. LA Sanitation seized and
   14   immediately destroyed all of Ms. Garcia’s belongings, including her tent, her clothing,
   15   her blankets, and the cleaning supplies that she had not needed to take with her to her
   16   cleaning job.
   17        142.    LA Sanitation did not leave any posted notices indicating that her
   18   belongings had been seized and stored, or that they had been destroyed or why.
   19        143.    When Ms. Garcia returned from work after 4 PM, she discovered that all
   20   of her belongings were gone. Ms. Garcia had nothing left except her purse and
   21   bicycle and the clothes she was wearing that day. The night of the cleanup, Ms.
   22   Garcia was forced to sleep on the street with no protection besides a blanket she was
   23   able to borrow from a friend. She had difficulty sleeping as it was uncomfortable, and
   24   she was exposed to the elements. She felt extremely vulnerable sleeping with just a
   25   blanket and no tent.
   26        144.    Following the cleanup, Ms. Garcia attempted to contact the City to find
   27   out if her items had been stored. Because she returned after 4:00 p.m. on August 14, it
   28   was too late to contact the City.


                                                   36
                                   SECOND AMENDED COMPLAINT
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document43122-8
                                         FiledFiled 04/07/21
                                               03/12/20  PagePage
                                                              39 of48
                                                                    64of Page
                                                                         409 ID
                                                                              Page ID
                                                                                #:1732
                                      #:7262



    1        145.     On August 15, 2019, she called the telephone number listed on the notice
    2   for the cleanup that had been posted on Cedros. The person she spoke to informed her
    3   that any property that had been seized and retained by LA Sanitation during the
    4   comprehensive cleanup would not even be logged in for another three or four days.
    5   He indicated that he took down her name and number and that he would call her back
    6   and let her know if they had stored any property from that location. To date, he has
    7   not called Ms. Garcia back. She has made other attempts to locate any of her
    8   belongings that might have been saved, but they have never returned her call.
    9        146.     After the cleanup, Ms. Garcia spoke to a neighbor who had been present
   10   at the cleanup, and he indicated that her belongings had been destroyed by LA
   11   Sanitation.
   12        147.     Ms. Garcia has also lost property at the hands of the City on other
   13   occasions. Each time Ms. Garcia’s encampment is “processed” and her belongings are
   14   thrown away, she has to rebuild—find a new tent, blankets, and clothing, replace her
   15   ID, and buy new cleaning supplies.
   16        148.     Each time Ms. Garcia loses the process of having to repeatedly replace
   17   the items she needs to survive on the streets takes a toll on Ms. Garcia, but she has no
   18   way to avoid losing her property at the hands of the City.
   19        149.     Because she works, she cannot stay with her belongings all day long, yet
   20   she cannot plan for or anticipate the cleanups. As a result, Ms. Garcia has lost
   21   cleaning jobs because she has had to suddenly move her belongings out of the way of
   22   the cleanup. And when she does leave for a cleaning job, she has no way of knowing
   23   whether her property will still be there when she returns from work. These sweeps
   24   leave her feeling that she has an impossible choice: either lose her job or lose all of
   25   her belongings.
   26        150.     Claims were timely filed with the City pursuant to California Government
   27   Code Section 910 et seq on July 26, 2019 and September 5, 2019. Therefore, Ms.
   28   Garcia has exhausted her administrative remedies.


                                                    37
                                   SECOND AMENDED COMPLAINT
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document43122-8
                                         FiledFiled 04/07/21
                                               03/12/20  PagePage
                                                              40 of49
                                                                    64of Page
                                                                         409 ID
                                                                              Page ID
                                                                                #:1733
                                      #:7263



    1   JANE ZEPEDA AND MIRIAM ZAMORA
    2         151.    Plaintiffs Jane Zepeda and Miriam Zamora are homeless and live in the
    3   Koreatown neighborhood of Los Angeles.
    4         152.    Both Ms. Zepeda and Ms. Zamora have lived in Los Angeles most of
    5   their lives and have family here. Until February 5, 2019, Ms. Zepeda and Ms. Zamora
    6   lived in an apartment in Koreatown. The family was evicted and has been living on
    7   the streets of Koreatown near their old apartment ever since.
    8         153.    Currently, Ms. Zepeda and Ms. Zamora stay in a tent on a residential
    9   street, and they did so at all times relevant to this complaint. Since they have become
   10   homeless, it has been difficult for Ms. Zepeda and Ms. Zamora to find work. Without
   11   any steady income, Ms. Zepeda and Ms. Zamora have been unable to find an
   12   apartment that is affordable anywhere in Los Angeles, so they remain in Koreatown
   13   because it is the neighborhood where they have lived for years, and it is close to a
   14   support system of friends, family members, and neighbors who help look after them.
   15   Ms. Zepeda’s uncle also lives in a tent close by, and they are able to visit with him
   16   frequently.
   17         154.    Living on the streets, they have limited access to restrooms, and there are
   18   no dumpsters or trashcans near where they stay. Ms. Zepeda and Ms. Zamora attempt
   19   to keep their area as clean as possible, including cleaning up trash left on the sidewalk
   20   by other people who walk by and dump trash where they are living. They do laundry
   21   at a laundromat one block away to keep their clothing clean.
   22         155.    On March 21, 2019, Ms. Zamora and Ms. Zepeda were living near the
   23   northeast corner of 6th and Ardmore, along with other people experiencing
   24   homelessness. There were approximately five other tents on their block, including the
   25   tent belonging to Ms. Zepeda’s uncle. They chose that spot because the sidewalk is
   26   wide, and it was easy to ensure they were not blocking the sidewalks. It is also one of
   27   the few locations where there is shade in the area.
   28   ///


                                                    38
                                   SECOND AMENDED COMPLAINT
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document43122-8
                                         FiledFiled 04/07/21
                                               03/12/20  PagePage
                                                              41 of50
                                                                    64of Page
                                                                         409 ID
                                                                              Page ID
                                                                                #:1734
                                      #:7264



    1        156.    On the morning of March 21, 2019, LA Sanitation and LAPD arrived to
    2   conduct an unnoticed rapid response.
    3        157.    When LAPD and LA Sanitation arrived, they handed Ms. Zepeda and
    4   Ms. Zamora a single clear trash bag. They were instructed that they could take only
    5   what they could fit in the bag. Anything else would be destroyed.
    6        158.    Ms. Zepeda and Ms. Zamora worked frantically to fit their belongings
    7   into the single trash bag in the allotted time. Because they had only 15 minutes, all
    8   they could do was shove what they could grab into the bag, which was quickly filled
    9   with two sleeping bags and some blankets.
   10        159.    Among the belongings Ms. Zepeda and Ms. Zamora had with them on the
   11   street was a wooden chest that was approximately two feet by three feet by two feet.
   12   Inside the chest, they kept personal hygiene items, electronics, and important
   13   documents, like their social security cards, birth certificates, Ms. Zepeda’s
   14   identification card, and documents related to Ms. Zamora’s family. The chest was in
   15   good condition, and it kept their personal items safe and clean.
   16        160.    The chest would not have fit in the trash bag with their bedding, and even
   17   on its own, it likely would have ripped the bag, so Ms. Zepeda and Ms. Zamora
   18   attempted to take out the contents of the chest and move them into the trash bag. They
   19   managed to fit some hygiene items and electronics into the bag, but before they could
   20   grab the remaining items from the chest, they were instructed that their time was up.
   21   Ms. Zepeda and Ms. Zamora were forced to leave the rest of the contents of the chest
   22   and all of their other belongings behind.
   23        161.    Thereafter, LAPD officers put yellow caution tape up around the area.
   24        162.    Ms. Zepeda and Ms. Zamora watched as sanitation workers pulled items
   25   from their tent and threw them into the back of a garbage truck. Among the items that
   26   were destroyed was their wooden chest.
   27        163.    A few minutes later, Ms. Zepeda and Ms. Zamora witnessed sanitation
   28   workers throw their tent and the rest of their belongings into the back of the garbage


                                                    39
                                   SECOND AMENDED COMPLAINT
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document43122-8
                                         FiledFiled 04/07/21
                                               03/12/20  PagePage
                                                              42 of51
                                                                    64of Page
                                                                         409 ID
                                                                              Page ID
                                                                                #:1735
                                      #:7265



    1   truck, including the chest, tarps they used to protect themselves and their belongings
    2   from the rain, their tent, other blankets, and some of their clothing.
    3        164.    All of the items that were thrown away were clean and in good condition.
    4   The tent was less than seven weeks old. The blankets had been regularly laundered, as
    5   had their clothing. Before it was thrown in the back of the trash truck and crushed, the
    6   wooden chest was clean and sturdy.
    7        165.    Ms. Zepeda and Ms. Zamora had no warning prior to LA Sanitation’s
    8   arrival that that such an action would occur. Upon information and belief, the City
    9   gave no advance notice, written or otherwise, to the residents at 6th and Ardmore prior
   10   to the March 21, 2019 cleanup.
   11        166.    Nor were Ms. Zepeda and Ms. Zamora provided any notice regarding
   12   their belongings after the action was completed. They were not given an inventory of
   13   any of the items that were destroyed or a justification for their destruction. Instead,
   14   after LA Sanitation finished crushing their belongings, LA Sanitation simply drove
   15   away.
   16        167.    Because their tent was destroyed, Ms. Zepeda and Ms. Zamora had to
   17   share a small tent with Ms. Zepeda’s uncle, who also lost his bedding during the same
   18   rapid response. On or about March 28, 2019, a member of Ktown for All provided
   19   Ms. Zepeda and Ms. Zamora with a new tent. Other items like Ms. Zepeda’s
   20   identification, have been much more difficult to replace.
   21        168.    After a second sweep in the same area a few days later, Ms. Zepeda and
   22   Ms. Zamora moved a few blocks away to Fifth Street and Harvard Blvd., where they
   23   continued to experience rapid responses by the City.
   24        169.    On or about June 11, 2019, while they were staying on Fifth St. and
   25   Harvard, LA Sanitation once again threw Ms. Zepeda and Ms. Zamora’s tent and its
   26   contents into a garbage truck.
   27        170.    Among the belongings that were thrown away were freshly cleaned
   28   clothing and a mirror that LA Sanitation workers broke while processing their tent. As


                                                    40
                                   SECOND AMENDED COMPLAINT
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document43122-8
                                         FiledFiled 04/07/21
                                               03/12/20  PagePage
                                                              43 of52
                                                                    64of Page
                                                                         409 ID
                                                                              Page ID
                                                                                #:1736
                                      #:7266



    1   a part of the June 11 rapid response, LA Sanitation workers also threw out items that
    2   Ms. Zepeda and Ms. Zamora kept just outside of their tent including tools they use to
    3   repair bikes, hygiene items, canned food, and cleaning supplies and tools that they
    4   used to keep their area clean.
    5        171.    As a result of these actions, Ms. Zamora and Ms. Zepeda have had a
    6   difficult time leaving the place where they live. One of them tries to stay with their
    7   belongings at all times, but this also means that Ms. Zepeda and Ms. Zamora are
    8   exposed to the elements—first the rain in May and now the heat. This has made it
    9   difficult to look for work. In addition, even if they do find work, they are concerned
   10   that they will lose their work uniforms or equipment in the next unannounced cleanup.
   11   All of this makes it difficult for them to even imagine moving out of homelessness.
   12        172.    Claims were timely filed with the City pursuant to California Government
   13   Code Section 910 et seq on August 23, 2019. Therefore, Ms. Zepeda and Ms. Zamora
   14   have exhausted their administrative remedies.
   15   ALI EL-BEY
   16        173.    Ali El-Bey has been homeless for approximately four years and currently
   17   stays in the Koreatown neighborhood of Los Angeles. He does not stay in one
   18   particular location for long, because he experiences frequent harassment from
   19   neighbors and law enforcement officers. He also suffers from mental health issues,
   20   and does not like to be around other people. As a result, he moves from location to
   21   location, but generally stays within the boundaries of Koreatown.
   22        174.    On or about January 10, 2019, Mr. El-Bey was staying on the corner of
   23   6th and Alexandria. He has been staying there for approximately four to five days
   24   prior to January 10, 2019. He had a tent, which was wet because he had washed it the
   25   day before, and it had not dried, but it was otherwise in good condition and clean, and
   26   his belongings were packed inside the tent.
   27        175.    That morning, several LAPD patrol cars began circling the block. The
   28   officers did not make any announcements or provide warnings about an imminent


                                                   41
                                   SECOND AMENDED COMPLAINT
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document43122-8
                                         FiledFiled 04/07/21
                                               03/12/20  PagePage
                                                              44 of53
                                                                    64of Page
                                                                         409 ID
                                                                              Page ID
                                                                                #:1737
                                      #:7267



    1   cleanup in the area. Nevertheless, the patrol cars were soon followed by an LA
    2   Sanitation truck, which parked near Mr. El-Bey.
    3        176.    Two LAPD officers, Defendants Does 1 and 2, approached Mr. El-Bey
    4   and instructed him that he would need to pack up his belongings and that he had ten
    5   minutes to do so.
    6        177.    The officers did not inform Mr. El-Bey why he needed to move his
    7   belongings from their present location or where he was expected to go; they simply
    8   instructed him to pack up and move.
    9        178.    Mr. El-Bey struggled to pack up his belongings into a suitcase and a cart,
   10   in an attempt to comply with the officers’ orders in the allotted time. A passer-by
   11   stopped to help Mr. El-Bey move some of his belongings.
   12        179.    After ten minutes, the officers, Does 1 and 2, informed Mr. El-Bey that
   13   his time was up. Mr. El-Bey was not permitted to pack up his tent or the remainder of
   14   the items in the tent, including his medication, government-issued identification card,
   15   clothing, and blankets.
   16        180.    When he requested additional time to remove his ID, medication, and his
   17   tent, one of the LAPD officers threatened Mr. El-Bey with arrest.
   18        181.    After Mr. El-Bey was informed he could not retrieve his tent or any
   19   additional items, sanitation workers (Does 3-7) packed up his tent with the remainder
   20   of his belongings inside, and threw it into the back of the garbage truck.
   21        182.    When it was destroyed, Mr. El-Bey’s tent was clean and in good
   22   condition, but it was wet because he had cleaned it the day before and it had not yet
   23   dried. On information and belief, the tent was destroyed because it was wet and
   24   therefore could potentially become moldy if it was stored by the City. Because it was
   25   determined that the tent could not be stored, Mr. El-Bey had to watch LA Sanitation
   26   workers throw the tent into a garbage truck. Neither the LAPD officers nor the
   27   sanitation workers offered to store Mr. El-Bey’s property; they simply threw all of his
   28   belongings into the trash.


                                                   42
                                     SECOND AMENDED COMPLAINT
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document43122-8
                                         FiledFiled 04/07/21
                                               03/12/20  PagePage
                                                              45 of54
                                                                    64of Page
                                                                         409 ID
                                                                              Page ID
                                                                                #:1738
                                      #:7268



    1         183.   Along with his tent, Mr. El-Bey lost his state-issued ID, prescription
    2   medications for mental health treatment, health services card, social security card,
    3   information concerning obtaining welfare benefits, blankets, clothes, and shoes.
    4         184.   This is not the first or last time Mr. El-Bey has lost his belongings due to
    5   enforcement of LAMC 56.11. On or about June 4, 2019, Mr. El-Bey was staying near
    6   the intersection of Oakwood and Western in Koreatown. That morning, he put his tent
    7   down and left most of his belongings on the sidewalk while he went across the street
    8   to do laundry in a laundromat. While he was doing laundry, Mr. El-Bey saw LA
    9   Sanitation workers throwing his belongings into a garbage truck.
   10         185.   When Mr. El-Bey saw sanitation workers going through his belongings,
   11   he attempted to save some of what remained.
   12         186.   Mr. El-Bey was told that his belongings were being taken because they
   13   had been left unsupervised and that they had to throw his property away for “safety”
   14   reasons. Uniformed police officers were also present during this clean up and were
   15   present for this interaction.
   16         187.   LA Sanitation ultimately allowed him to keep some of what had not yet
   17   been thrown out, but sanitation workers took and destroyed the poles from Mr. El-
   18   Bey’s tent, several carts and the contents of those carts.
   19         188.   Mr. El-Bey used the carts to help him move his belongings from location
   20   to location, and the bag that was thrown away contained his medication, shoes, and
   21   some blankets.
   22         189.   When LA Sanitation seized the items from Mr. El-Bey, they did not
   23   measure the items before or after seizing the items, and they did not provide Mr. El-
   24   Bey any documentation regarding the items that were taken and destroyed.
   25         190.   Plaintiffs do not currently know the identity of the officers and sanitation
   26   workers listed above as Does 1-7.
   27   ///
   28   ///


                                                    43
                                    SECOND AMENDED COMPLAINT
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document43122-8
                                         FiledFiled 04/07/21
                                               03/12/20  PagePage
                                                              46 of55
                                                                    64of Page
                                                                         409 ID
                                                                              Page ID
                                                                                #:1739
                                      #:7269



    1        191.    Claims were timely filed with the City pursuant to California Government
    2   Code Section 910 et seq on July 9, 2019 and September 13, 2019. Therefore, Mr. Al-
    3   Bey has exhausted his administrative remedies.
    4   JAMES HAUGABROOK
    5        192.    James Haugabrook is a 50 year old resident of the South Central
    6   neighborhood of Los Angeles, where he grew up and has spent most of his life. Mr.
    7   Haugabrook is a veteran of the United States military. He has been homeless and
    8   lived on the streets for the past two years.
    9        193.    For the past four to six months, Mr. Haugabrook has stayed on Figueroa
   10   St., between 53rd St. and 52nd Place, which is approximately a block away from the 110
   11   freeway in South Los Angeles. He stays in this location because the sidewalk is wide,
   12   and he is able to keep his belongings out of the way of pedestrians. It is also shaded
   13   and next to an empty lot owned by the City, and it is quieter than other areas where he
   14   has stayed in the past. Mr. Haugabrook works hard to keep his area neat and clean.
   15        194.    Despite his efforts to keep the area clean and sidewalks passable, Mr.
   16   Haugabrook has repeatedly been subjected to a number of rapid responses by LA
   17   Sanitation and the LAPD, resulting in the loss of many of his belongings.
   18        195.    On or about March 2019, LA Sanitation and LAPD came to Mr.
   19   Haugabrook’s tent to conduct a rapid response.
   20        196.    Mr. Haugabrook had no advance notice that they would be conducting the
   21   cleanup that day.
   22        197.    When LA Sanitation and LAPD arrived on the scene, they gave Mr.
   23   Haugabrook a trash bag and told him he had 15 minutes to pack his belongings and
   24   move them out of the way.
   25        198.    While Mr. Haugabrook was still in the process of packing up his
   26   belongings, LA Sanitation began processing the encampment and throwing away his
   27   belongings. Among the items that LA Sanitation threw away was a backpack, which
   28   contained medication and other items he needed to survive.


                                                       44
                                   SECOND AMENDED COMPLAINT
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document43122-8
                                         FiledFiled 04/07/21
                                               03/12/20  PagePage
                                                              47 of56
                                                                    64of Page
                                                                         409 ID
                                                                              Page ID
                                                                                #:1740
                                      #:7270



    1        199.     About a month later, Mr. Haugabrook was with his belongings when LA
    2   Sanitation came to his tent. This time, they were there to collect Bulky Items.
    3        200.     Mr. Haugabrook had a small plastic lawn chair that he sat in during the
    4   day and a second dining room chair in his tent. LA Sanitation confiscated both chairs
    5   as Bulky Items. LA Sanitation workers did not measure the items before or after they
    6   seized the items, nor did they provide Mr. Haugabrook any further explanation why
    7   the chairs were considered Bulky Items. At the time the items were confiscated, Mr.
    8   Haugabrook was unaware that the items would be considered Bulky Items.
    9        201.     Although Mr. Haugabrook needed the chairs to rest during the day and he
   10   did not agree with the determination that the items were “bulky,” he did not fight with
   11   the sanitation workers because he did not want to get arrested for refusing to cooperate
   12   with city workers.
   13        202.     After LA Sanitation seized the chairs, they did not provide Mr.
   14   Haugabrook any documentation regarding the seizure of his belongings. The workers
   15   simply threw the items away.
   16        203.     On yet another occasion, Mr. Haugabrook had left his belongings for a
   17   short period of time. When he returned, all of his belongings, including his tent and
   18   other items were gone. His neighbors had been present for the cleanup and informed
   19   him that city workers threw his belongings in the back of a garbage truck.
   20        204.     Following the sweep, there was a notice posted nearby, indicating that the
   21   City had seized and stored some items in a storage facility in downtown Los Angeles,
   22   but the notice had no information about what items were stored.
   23        205.     Mr. Haugabrook did not have a reliable phone to call the number to find
   24   out if any of the items that had been stored were his, and he did not have reliable way
   25   to go to addresses located on the notices to see if his belongings were there, or to bring
   26   his belongings back if the City had stored them. As a result, he was not able to contact
   27   the City to determine if any of his belongings were stored, and he lost all of his
   28   belongings.


                                                    45
                                   SECOND AMENDED COMPLAINT
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document43122-8
                                         FiledFiled 04/07/21
                                               03/12/20  PagePage
                                                              48 of57
                                                                    64of Page
                                                                         409 ID
                                                                              Page ID
                                                                                #:1741
                                      #:7271



    1         206.   Since LA Sanitation took his tent, Mr. Haugabrook has not had a proper
    2   tent to use as shelter. He has only the canvas from another tent that someone gave
    3   him, which lacks proper tent poles. Therefore, he has to tie the canvas to the fence
    4   and prop the rest of it up with items he has found on the street. On at least one
    5   occasion, LA Sanitation has seized the items he has used to prop up the tent because
    6   the items were “bulky.”
    7         207.   The constant threat of rapid responses makes it difficult for Mr.
    8   Haugabrook to leave his belongings during the day. On or about June 24, 2019, LA
    9   Sanitation conducted another unannounced rapid response where Mr. Haugabrook
   10   lives. This time, Mr. Haugabrook was present, and LA Sanitation did not seize his
   11   belongings. However, his neighbors were not present, and LA Sanitation seized and
   12   destroyed all of their belongings, even though Mr. Haugabrook was present and knew
   13   who owned the belongings.
   14         208.   Knowing that he could lose his belongings at any time has made it
   15   difficult for Mr. Haugabrook to leave his encampment. He currently has a Section 8
   16   voucher, issued by the Housing Authority. Finding a landlord to accept the voucher is
   17   already incredibly difficult, but because of the sweeps and the need to stay with his
   18   belongings, Mr. Haugabrook has found it even more difficult to search for an
   19   apartment that will accept the voucher. He is constantly concerned that he will leave
   20   and return to find that all of his belongings have been taken and destroyed.
   21         209.   Claims were timely filed with the City pursuant to California Government
   22   Code Section 910 et seq on August 23, 2019. Therefore, Mr. Haugabrook has
   23   exhausted his administrative remedies.
   24   PETE DIOCSON JR.
   25         210.   Pete Diocson Jr. was born and raised in Carson, California and at all
   26   times relevant to this complaint, lived in the Harbor City area of Los Angeles, where
   27   he had been staying for the past four or five years.
   28   ///


                                                    46
                                   SECOND AMENDED COMPLAINT
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document43122-8
                                         FiledFiled 04/07/21
                                               03/12/20  PagePage
                                                              49 of58
                                                                    64of Page
                                                                         409 ID
                                                                              Page ID
                                                                                #:1742
                                      #:7272



    1        211.    On April 24, 2019, the City conducted a noticed cleanup of a homeless
    2   encampment on Lomita and McCoy in the Harbor City neighborhood of Los Angeles.
    3        212.    That morning, Mr. Diocson was at the encampment and was aware that a
    4   cleanup would be taking place that day. In anticipation of the cleanup, Mr. Diocson
    5   had brought his dog Bella to stay with his ex-girlfriend, who does not live in the
    6   encampment. He knew that cleanups could be extremely chaotic, and he was worried
    7   that Bella would be scared by all the commotion.
    8        213.    On the morning of the cleanup, Mr. Diocson packed up his belongings to
    9   move out of the area, including his tent and other possessions. Among his belongings
   10   was a medium-sized wire kennel for Bella, which he kept in his tent and used to keep
   11   her secure at night.
   12        214.    As Mr. Diocson attempted to remove his belongings from the area,
   13   including Bella’s kennel, he was stopped by LAPD Officer Lopez, who, on
   14   information and belief, is a member of the South HOPE team. Officer Lopez
   15   informed Mr. Diocson that Bella’s kennel was a Bulky Item, and that he could not take
   16   it with him. He had to leave it behind.
   17        215.    Although Mr. Diocson did not realize that the kennel would be
   18   considered a Bulky Item or agree with the determination that it was a Bulky Item, he
   19   was afraid to challenge the LAPD officer. Mr. Diocson had seen other individuals
   20   arrested by LAPD officers when they tried to challenge sanitation workers’
   21   determinations about what items would be thrown away. Because he feared arrest, he
   22   left the kennel behind. He moved around the corner with the rest of his neighbors to
   23   wait for the cleanup to finish.
   24        216.    Approximately two hours later, the kennel was crushed by an LA
   25   Sanitation bulldozer and thrown away.
   26        217.    After Mr. Diocson’s kennel for Bella was taken and destroyed, he was
   27   constantly worried that Bella would get loose and run into traffic. He had difficulty
   28   sleeping because he did not have the peace of mind he had when Bella was secure in


                                                   47
                                   SECOND AMENDED COMPLAINT
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document43122-8
                                         FiledFiled 04/07/21
                                               03/12/20  PagePage
                                                              50 of59
                                                                    64of Page
                                                                         409 ID
                                                                              Page ID
                                                                                #:1743
                                      #:7273



    1   the kennel at night. A friend helped him get another kennel to replace the one that was
    2   taken, but he now he is worried that this one will be taken and destroyed as well.
    3        218.    Claims were timely filed with the City pursuant to California Government
    4   Code Section 910 et seq on August 23, 2019. Therefore, Mr. Dioscon has exhausted
    5   his administrative remedies.
    6   MARQUIS ASHLEY
    7        219.    Marquis Ashley is an unhoused resident of the Harbor City neighborhood
    8   of Los Angeles. He has lived in and around Harbor City for most of his life. He
    9   currently lives at the homeless encampment on Lomita Boulevard. Mr. Ashley is
   10   creative and likes to work with his hands. He is currently going to welding school,
   11   and he hopes that this will help him get a job and permanent housing. During his
   12   spare time, he often finds items that have been discarded and repurposes them into
   13   useful items to use on the street. For example, he has made carts to move his
   14   belongings. Mr. Ashley constructed one cart out of old found objects and wheelchair
   15   wheels, and he attached it to his bicycle to help him move his belongings.
   16        220.    On May 21, 2019, LA Sanitation conducted a noticed cleanup at Lomita
   17   and McCoy in Harbor City.
   18        221.    Although Mr. Ashley was present at the encampment that morning, he
   19   did not see any signs indicating that the cleanup would take place that day, so he was
   20   unaware that LA Sanitation would be conducting the cleanup.
   21        222.    When LA Sanitation arrived, sanitation workers and LAPD officers gave
   22   residents a short window of time to pack up their belongings and move from the area.
   23        223.    A sanitation worker gave Mr. Ashley a trash bag for his belongings,
   24   which he filled up with his tent and other items he needed to survive. He was
   25   instructed to leave the area with his belongings.
   26        224.    Mr. Ashley packed up what he could fit in the trash bag and piled it onto
   27   his homemade cart. He also had another handmade cart in need of repairs, which he
   28   piled on top of his belongings.


                                                   48
                                  SECOND AMENDED COMPLAINT
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document43122-8
                                         FiledFiled 04/07/21
                                               03/12/20  PagePage
                                                              51 of60
                                                                    64of Page
                                                                         409 ID
                                                                              Page ID
                                                                                #:1744
                                      #:7274



    1         225.   As he was attempting comply with LA Sanitation’s instructions to
    2   remove his belongings from the area, a sanitation worker stopped him and informed
    3   him that the cart attached to his bicycle and the second cart were Bulky Items. He was
    4   therefore not allowed to take them with him.
    5         226.   Mr. Ashley was not given any explanation why the carts were considered
    6   Bulky Items. Nor was he provided any opportunity to challenge this determination.
    7         227.   Although Mr. Ashley did not agree that the items were “bulky,” and he
    8   knew that he relied on the carts to move his belongings, he did not feel he could
    9   challenge LA Sanitation’s determination. Indeed, an LAPD officer who was present
   10   at the cleanup had informed Mr. Ashley that, if he did not want to go to jail, he would
   11   have to hurry up and move from the area. Because Mr. Ashley did not want to go to
   12   jail and did not feel as though he could challenge the LA Sanitation worker’s order to
   13   surrender the carts, he left the carts behind. He knew from watching past cleanups that
   14   if he left the items behind, they would be destroyed.
   15         228.   Without the cart he used to transport his belongings, Mr. Ashley was
   16   forced to drag the rest of his belongings outside of the area that had been cordoned off
   17   by LAPD officers.
   18         229.   After LA Sanitation completed the cleanup and the LAPD officers
   19   removed the yellow caution tape, Mr. Ashley was able to drag his belongings back to
   20   the area where he lives. His carts were nowhere to be found.
   21         230.   Following the cleanup, Mr. Ashley managed to construct another cart
   22   similar to the ones that were seized and destroyed. Although the cart is incredibly
   23   useful, he does not know if the cart would be considered a bulky item and is now
   24   concerned it too will be seized and destroyed as a Bulky Item.
   25         231.   Claims were timely filed with the City pursuant to California Government
   26   Code Section 910 et seq. on August 23, 2019. Therefore, Mr. Ashley has exhausted
   27   his administrative remedies.
   28   ///


                                                   49
                                  SECOND AMENDED COMPLAINT
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document43122-8
                                         FiledFiled 04/07/21
                                               03/12/20  PagePage
                                                              52 of61
                                                                    64of Page
                                                                         409 ID
                                                                              Page ID
                                                                                #:1745
                                      #:7275



    1                               FIRST CAUSE OF ACTION
    2                     Right to Be Secure From Unreasonable Seizures
                                            42 U.S.C. § 1983
    3                     Fourth Amendment, United States Constitution
    4                            Art. I, § 13, California Constitution
                                           (Facial Challenge)
    5
                           (All Plaintiffs against the City of Los Angeles)
    6
    7        232.    Plaintiffs reallege and incorporate the allegations set forth in the
    8   preceding paragraphs as though fully set forth here.
    9        233.    As written, Section 3(h) of LAMC 56.11 permits the City to immediately
   10   seize any items the City deems “bulky.” LAMC 56.11 does not require the City to
   11   seek a warrant prior to the seizure of an item it determines is “bulky,” nor must the
   12   City determine that an exception to the warrant requirement applies, such that
   13   probable cause exists to seize the item. As such, LAMC 56.11 as written violates the
   14   United States and California Constitutions because the seizure of an item based solely
   15   on the size of the item, without a warrant or probable cause, is unreasonable and
   16   contrary to the Fourth Amendment of the U.S. Constitution, as applied to the states by
   17   the Fourteenth Amendment to the U.S. Constitution; Article 1, Section 13 of the
   18   California Constitution, and 42 U.S.C. § 1983.
   19        234.    In addition to allowing the warrantless seizure of Bulky Items, as written,
   20   Section 3(h) of LAMC 56.11 explicitly permits the City to immediately destroy any
   21   items the City deems “bulky.” LAMC 56.11 does not require the City to seek a
   22   warrant prior to the destruction of an item it determines is “bulky,” nor must the City
   23   determine that an exception to the warrant requirement applies, such that probable
   24   cause exists to immediately destroy the item. As such, LAMC 56.11 as written
   25   violates the United States and California Constitutions because the destruction of an
   26   item based solely on the size of the item, without a warrant or probable cause, is
   27   unreasonable and contrary to the Fourth Amendment of the U.S. Constitution, as
   28   applied to the states by the Fourteenth Amendment to the U.S. Constitution; Article 1,


                                                    50
                                   SECOND AMENDED COMPLAINT
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document43122-8
                                         FiledFiled 04/07/21
                                               03/12/20  PagePage
                                                              53 of62
                                                                    64of Page
                                                                         409 ID
                                                                              Page ID
                                                                                #:1746
                                      #:7276



    1   Section 13 of the California Constitution; and 42 U.S.C. § 1983.
    2         235.   Further, as written, LAMC 56.11(10)(d) allows the City and its
    3   employees and agents to arrest and prosecute anyone who interferes with the seizure
    4   or destruction of an item, even though the seizure or destruction of that item may
    5   violate the Fourth Amendment of the U.S. Constitution, as applied to the states by the
    6   Fourteenth Amendment to the U.S. Constitution. This provision, which prohibits an
    7   individual from interfering with a constitutionally impermissible seizure, is
    8   unconstitutional under the Fourth Amendment of the U.S. Constitution, as applied to
    9   the states by the Fourteenth Amendment to the U.S. Constitution; Article 1, Section 13
   10   of the California Constitution; and 42 U.S.C. § 1983.
   11         236.   The City has and will continue to spend municipal taxes paid by Plaintiffs
   12   into the General Fund on the enforcement of LAMC 56.11. The City’s unlawful
   13   seizure and destruction of individuals’ belongings, pursuant to the unlawful provisions
   14   of LAMC 56.11, results in the increased expenditure of funds on costs associated with
   15   the disposal of these items, But for the enforcement of this unconstitutional provision,
   16   the City would not expend the additional costs to dispose of this property.
   17         237.   As a direct and proximate consequence of the acts of the City’s agents
   18   and employees, Plaintiffs have suffered and continue to suffer injury and loss.
   19   Plaintiffs Garcia, Zepeda, Zamora, Ashley, Diocson, El Bey, and Haugabrook
   20   (“Individual Plaintiffs”), are entitled to compensatory damages for the loss of and
   21   damage to property and other injuries to their persons that resulted from the violation
   22   of their Fourth Amendment and analogous state constitutional rights. AREPS and
   23   Ktown for All (“Organizational Plaintiffs”) are not seeking damages and move only
   24   for prospective relief, including injunctive and declaratory relief.
   25         238.   All Plaintiffs are entitled to an injunction, enjoining the City from
   26   continuing to enforce this unconstitutional law.
   27   ///
   28   ///


                                                    51
                                   SECOND AMENDED COMPLAINT
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document43122-8
                                         FiledFiled 04/07/21
                                               03/12/20  PagePage
                                                              54 of63
                                                                    64of Page
                                                                         409 ID
                                                                              Page ID
                                                                                #:1747
                                      #:7277



    1                              SECOND CAUSE OF ACTION
    2                      Right to Be Secure From Unreasonable Seizures
                                             42 U.S.C. § 1983
    3                      Fourth Amendment, United States Constitution
    4                             Art. I, § 13, California Constitution
                            (All Plaintiffs against the City of Los Angeles)
    5
    6         239.   Plaintiffs re-allege and incorporate the allegations set forth in the
    7   preceding paragraphs as though fully set forth here.
    8         240.   Plaintiffs have a vested interest in their property pursuant to the U.S. and
    9   California Constitution and statutory law. The City and its employees and agents
   10   violated Plaintiffs’ constitutional right to be free from unreasonable seizure of their
   11   property by confiscating Plaintiffs’ property without a warrant and without probable
   12   cause. The City and its employees and agents further violated Plaintiffs’ constitutional
   13   right to be free from unreasonable seizure when it summarily destroyed these items,
   14   without a warrant and without probable cause. These unlawful actions were done with
   15   the specific intent to deprive Plaintiffs of their constitutional right to be secure in their
   16   property.
   17         241.   Plaintiffs are informed and believe that the acts of the City and its
   18   employees and agents were intentional in failing to protect and preserve Plaintiffs’
   19   property and that, at a minimum, the City and its employees and agents were
   20   deliberately indifferent to the likely consequence that the property would destroyed
   21   unlawfully, even though the right at issue was well-established at the time of the
   22   seizure and destruction.
   23         242.   The City’s and its employees’ and agents’ actions were taken pursuant to
   24   the City’s policies, patterns, and/or customs of seizing and destroying homeless
   25   individuals’ property without a valid warrant or probable cause.
   26         243.   These policies, patterns, and/or customs are unreasonable and contrary to
   27   the Fourth Amendment of the U.S. Constitution, as applied to the states by the
   28   Fourteenth Amendment to the U.S. Constitution; Article 1, Section 13 of the


                                                      52
                                    SECOND AMENDED COMPLAINT
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document43122-8
                                         FiledFiled 04/07/21
                                               03/12/20  PagePage
                                                              55 of64
                                                                    64of Page
                                                                         409 ID
                                                                              Page ID
                                                                                #:1748
                                      #:7278



    1   California Constitution; and 42 U.S.C. § 1983.
    2         244.   To the extent the City and its employees and agents’ actions were taken
    3   pursuant to LAMC 56.11 and the 56.11 Standard Operating Protocols, these policies
    4   and practices as applied to Plaintiffs are unreasonable and contrary to the Fourth
    5   Amendment of the U.S. Constitution, as applied to the states by the Fourteenth
    6   Amendment to the U.S. Constitution; Article 1, Section 13 of the California
    7   Constitution; and 42 U.S.C. § 1983.
    8         245.   The City has and will continue to spend municipal taxes paid by Plaintiffs
    9   into the General Fund on the enforcement of LAMC 56.11. The City’s unlawful
   10   seizure and destruction of individuals’ belongings, pursuant to the unlawful provisions
   11   of LAMC 56.11, results in the increased expenditure of funds on costs associated with
   12   the disposal of these items, But for the enforcement of this unconstitutional provision,
   13   the City would not expend the additional costs to dispose of this property.
   14         246.   As a direct and proximate consequence of the acts of the City and its
   15   agents and employees, Plaintiffs have suffered and continue to suffer injury and loss.
   16   Individual Plaintiffs are entitled to compensatory damages for the loss of and damage
   17   to property and other injuries to their persons that resulted from the violation of their
   18   Fourth Amendment rights. Organizational Plaintiffs are not seeking damages and seek
   19   only prospective relief, including injunctive and declaratory relief.
   20         247.   The City continues to engage in the customs, policies, and practices that
   21   have and continue to cause harm to all Plaintiffs, who are entitled to an injunction,
   22   enjoining the City from continuing to engage in these customs, policies, and practices.
   23   ///
   24   ///
   25   ///
   26   ///
   27   ///
   28   ///


                                                    53
                                   SECOND AMENDED COMPLAINT
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document43122-8
                                         FiledFiled 04/07/21
                                               03/12/20  PagePage
                                                              56 of65
                                                                    64of Page
                                                                         409 ID
                                                                              Page ID
                                                                                #:1749
                                      #:7279



    1                               THIRD CAUSE OF ACTION
    2                                     Void for Vagueness
                                42 U.S.C. § 1983 – Fourteenth Amendment
    3                         (All Plaintiffs against the City of Los Angeles)27
    4
    5         248.   Plaintiffs re-allege and incorporate the allegations set forth in the
    6   preceding paragraphs as though fully set forth here.
    7         249.   LAMC 56.11 is void for vagueness under the Fourteenth Amendment of
    8   the U.S. Constitution because it fails to define the terms Bulky Item with sufficient
    9   precession, which encourages and has resulted in arbitrary and discriminatory
   10   enforcement by the City against Plaintiffs. It also fails to provide Plaintiffs with fair
   11   notice of whether their individual items are illegal for them to have with them in
   12   public spaces.
   13         250. LAMC 56.11 is also void for vagueness under the Fourteenth
   14   Amendment of the U.S. Constitution because the term “immediate threat to public
   15   health and safety” is vague, such that it fails to provide Plaintiffs with fair notice of
   16   what items Plaintiffs can have with them in public spaces. The term is also so vague
   17   that it encourages and has resulted in arbitrary and discriminatory enforcement by the
   18   City against Plaintiffs. Further, through the 56.11 Protocols, Defendant has defined
   19   the term “immediate threat to the health and safety of the public” so broadly as to
   20   render the phrase meaningless, leaving officers with unfettered discretion to enforce
   21   the ordinance, resulting in arbitrary and discriminatory enforcement by the City
   22   against Plaintiffs. It also fails to provide Plaintiffs with fair notice of what items
   23   Plaintiffs cannot legally have with them in public spaces.
   24
   25
   26
   27    Plaintiffs understand that the Court dismissed this cause of action without leave to
        27


        amend. Dkt. 36 at 20. As such, this cause of action is no longer part of this litigation.
   28   Nonetheless, Plaintiffs are including this cause of action in the Second Amended
        Complaint to preserve all rights.

                                                     54
                                   SECOND AMENDED COMPLAINT
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document43122-8
                                         FiledFiled 04/07/21
                                               03/12/20  PagePage
                                                              57 of66
                                                                    64of Page
                                                                         409 ID
                                                                              Page ID
                                                                                #:1750
                                      #:7280



    1        251.    Relying on the vague ordinance, the City has seized Plaintiffs’ property
    2   and in many instances alleged herein, immediately destroyed their property.
    3        252.    Plaintiffs fear arrest if they interfere or even protest the arbitrary
    4   decision-making by the City regarding their personal property, even though these
    5   decisions have and will continue to result in the permanent loss of these items.
    6        253.    The City has and will continue to spend municipal taxes paid by Plaintiffs
    7   into the General Fund on the enforcement of LAMC 56.11.
    8        254.    As a direct and proximate consequence of the acts of the City and its
    9   agents and employees, Plaintiffs have suffered and continue to suffer injury and loss.
   10   Plaintiffs are entitled to compensatory damages for the loss of and damage to property
   11   and other injuries to their persons that resulted from the violation of their Fourteenth
   12   Amendment rights.
   13                             FOURTH CAUSE OF ACTION
   14                               Right to Due Process of Law
                                           42 U.S.C. § 1983
   15                  Fourteenth Amendment, United States Constitution
   16                          Art. I, § 7(a), California Constitution
                                          (Facial Challenge)
   17
             (Individual Plaintiffs and Ktown for All against the City of Los Angeles)
   18
   19        255.    Plaintiffs re-allege and incorporate the allegations set forth in the
   20   preceding paragraphs as though fully set forth here.
   21        256.    As written, Section 3(h) of LAMC 56.11 permits the City to immediately
   22   seize any items the City deems “bulky.” LAMC 56.11 does not require the City to
   23   provide any notice or opportunity to be heard before or after the items are seized. The
   24   provision also allows the City to permanently deprive Plaintiffs of their property by
   25   immediately destroying their belongings without any notice or opportunity to be
   26   heard. As such, LAMC 56.11 as written violates the United States Constitution
   27   because the seizure and destruction of an item without any due process, including
   28   adequate notice and an opportunity to be heard, violates the Fourteenth Amendment to


                                                     55
                                   SECOND AMENDED COMPLAINT
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document43122-8
                                         FiledFiled 04/07/21
                                               03/12/20  PagePage
                                                              58 of67
                                                                    64of Page
                                                                         409 ID
                                                                              Page ID
                                                                                #:1751
                                      #:7281



    1   the U.S. Constitution; Article 1, Sections 1 and 7(a) of the California Constitution; and
    2   42 U.S.C. § 1983.
    3         257.   As a direct and proximate consequence of the acts of the City’s agents
    4   and employees, Plaintiffs have suffered and continue to suffer injury and loss.
    5   Individual Plaintiffs are entitled to compensatory damages for the loss of and damage
    6   to property and other injuries to their persons that resulted from the violation of their
    7   Fourteenth Amendment rights. Ktown for All is not seeking damages and moves only
    8   for prospective relief, including injunctive and declaratory relief.
    9         258.   Individual Plaintiffs and Ktown for All are entitled to an injunction,
   10   enjoining the City from continuing to enforce this unconstitutional law.
   11
   12                                FIFTH CAUSE OF ACTION
   13                                Right to Due Process of Law
                                           42 U.S.C. § 1983
   14
                     Fourteenth Amendment of the United States Constitution
   15                    Art. I, §§ 1 and 7(a) of the California Constitution
   16         (Individual Plaintiffs and Ktown for All against the City of Los Angeles)
   17         259.   Plaintiffs re-allege and incorporate the allegations set forth in the
   18   preceding paragraphs as though fully set forth here.
   19         260.   Plaintiffs have a vested interest in their property pursuant to the U.S. and
   20   California Constitutions and statutory law. The City and its employees and agents
   21   violated Plaintiffs’ rights under the U.S. and California Constitutions to due process of
   22   law by seizing their property without adequate notice and opportunity to be heard prior
   23   to depriving Plaintiffs of their property. The City and its employees and agents further
   24   violated Plaintiffs’ constitutional right to due process of law by destroying their
   25   property without adequate notice and opportunity to be heard prior to permanently
   26   depriving Plaintiffs of their property. These unlawful actions were done with the
   27   specific intent to deprive Plaintiffs of their constitutional right to due process of law.
   28   ///


                                                     56
                                   SECOND AMENDED COMPLAINT
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document43122-8
                                         FiledFiled 04/07/21
                                               03/12/20  PagePage
                                                              59 of68
                                                                    64of Page
                                                                         409 ID
                                                                              Page ID
                                                                                #:1752
                                      #:7282



    1           261.   Plaintiffs are informed and believe that the acts of the City, and its
    2   employees and agents were intentional in failing to protect and preserve Plaintiffs’
    3   property and that, at a minimum, the City and its employees and agents were
    4   deliberately indifferent to the likely consequence that the property would be seized
    5   and destroyed unlawfully, even though the right at issue was well-established at the
    6   time.
    7           262.   The City’s and its employees’ and agents’ actions were taken pursuant to
    8   the City’s policies, patterns and/or customs of seizing and destroying homeless
    9   individuals’ property without adequate notice and opportunity to be heard prior to
   10   being deprived of their property. These policies, patterns, and/or customs are contrary
   11   to the Fourteenth Amendment of the U.S. Constitution; Article 1, Sections 1 and 7(a)
   12   of the California Constitution; and 42 U.S.C. § 1983.
   13           263.   To the extent the City’s and its employees’ and agents’ actions were
   14   taken pursuant to Los Angeles Municipal Code 56.11 and the 56.11 Standard
   15   Operating Protocols, the ordinance, policies and practices, as applied to Plaintiffs,
   16   violate the Fourteenth Amendment of the U.S. Constitution; Article 1, Sections 1 and
   17   7(a) of the California Constitution; and 42 U.S.C. § 1983.
   18           264.   As a direct and proximate consequence of the acts of the City and its
   19   agents and employees, Plaintiffs have suffered and continue to suffer injury and loss.
   20   Individual Plaintiffs are entitled to compensatory damages for the loss of and damage
   21   to property and other injuries to their persons that resulted from the violation of their
   22   Fourteenth Amendment rights. Ktown for All is not seeking damages and moves only
   23   for prospective relief, including injunctive and declaratory relief.
   24           265.   The City continues to engage in the customs, policies, and practices that
   25   have caused and continue to cause harm to Ktown for All and the Individual Plaintiffs,
   26   who are entitled to an injunction, enjoining the City from continuing to engage in
   27   these customs, policies, and practices.
   28   ///


                                                      57
                                    SECOND AMENDED COMPLAINT
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document43122-8
                                         FiledFiled 04/07/21
                                               03/12/20  PagePage
                                                              60 of69
                                                                    64of Page
                                                                         409 ID
                                                                              Page ID
                                                                                #:1753
                                      #:7283



    1                                SIXTH CAUSE OF ACTION
    2                             Violation of Bane Civil Rights Act
                                          Ca. Civ. Code § 52.1
    3                        (Plaintiff Ali El-Bey Against All Defendants)
    4
    5         266.    Plaintiff realleges and incorporates the allegations set forth in the
    6   proceeding paragraphs as though fully set forth herein.
    7         267.    The City’s agents and employees, including Defendant DOEs, have used
    8   arrests, threats of arrest and intimidation to interfere with Plaintiff’s right to maintain
    9   his personal possessions, Plaintiff’s right to be free from unlawful search and seizure
   10   of his possessions, and Plaintiff’s right to due process as secured by the Constitution
   11   of the United States, the Constitution of the State of California (in particular Article I
   12   sections 7 and 13), and the statutory laws of the State of California.
   13         268.    The City’s agents and employees, including Defendant DOEs, acted with
   14   disregard for Plaintiff’s rights, with the knowledge that these actions were
   15   unreasonable and violated Plaintiff’s constitutional rights, and with the intent to
   16   violate Plaintiff’s rights.
   17         269.    The actions of the City’s agents and employees, including Defendant
   18   DOEs, were taken within the scope of their employment by the City. As a direct and
   19   proximate consequence of the acts of Defendant’s agents and employees, including
   20   Defendant DOES, Plaintiff has suffered and continues to suffer injury and loss.
   21         270.    The City is liable for these actions, taken by its employees and agents,
   22   including Defendant DOEs1-10, during the course of their employment, under
   23   California Government Code Section 815.2(a).
   24         271.    Plaintiff is entitled to statutory and compensatory damages for the loss of
   25   and damage to property, violation of constitutional and statutory rights, and other
   26   injuries to his person that resulted from the violation of his rights.
   27   ///
   28   ///


                                                     58
                                      SECOND AMENDED COMPLAINT
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document43122-8
                                         FiledFiled 04/07/21
                                               03/12/20  PagePage
                                                              61 of70
                                                                    64of Page
                                                                         409 ID
                                                                              Page ID
                                                                                #:1754
                                      #:7284



    1                            SEVENTH CAUSE OF ACTION
    2                         Violation of Mandatory Statutory Duty
                        Ca. Gov’t Code §815.6; Ca. Civil Code § 2080 et seq.
    3                  (Individual Plaintiffs Against the City of Los Angeles)
    4
    5         272.   California Government Code Section 815.6 creates a cause of action
    6   where a public entity fails to discharge a mandatory duty imposed by an enactment.
    7         273.   Civil Code Section 2080 et seq. imposes a mandatory statutory duty on
    8   public agencies and employees to maintain unattended property over which they have
    9   taken charge, for a minimum of 90 days, and for property that they have obtained from
   10   a person for temporary safekeeping, for 60 days. The Civil Code also imposes a
   11   mandatory duty to abide by specific procedures and processes related to the storage
   12   and disposition of property.
   13         274.   The City’s policies, practices, and conduct challenged herein violated
   14   California Civil Code Section 2080 et seq. The City’s employees and agents took
   15   charge of Plaintiffs’ property, which was not abandoned. Rather than complying with
   16   the mandatory duty under Civil Code Section 2080 et seq., the City and its employees
   17   and agents destroyed the items. The City’s agents and employees failed to protect and
   18   preserve Plaintiffs’ personal property as required by Civil Code 2080 et seq. when it
   19   was seized by Defendants from the public sidewalk; failed to provide written notice
   20   that the property would be taken and was taken; and failed to track or otherwise store
   21   the property so that it could be located on request.
   22         275.   The failure of the City’s employees and agents to comply with the
   23   mandatory duties outlined in Civil Code Section 2080 et seq. proximately caused
   24   Plaintiffs harm, including emotional distress, anxiety, and pain and suffering, and they
   25   are entitled to compensatory damages for those injuries as permitted by law.
   26   ///
   27   ///
   28   ///


                                                    59
                                   SECOND AMENDED COMPLAINT
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document43122-8
                                         FiledFiled 04/07/21
                                               03/12/20  PagePage
                                                              62 of71
                                                                    64of Page
                                                                         409 ID
                                                                              Page ID
                                                                                #:1755
                                      #:7285



    1                                   PRAYER FOR RELIEF
    2         WHEREFORE, Plaintiffs pray as follows:
    3   For Individual Plaintiffs:
    4         a.     Damages according to proof for the loss of Plaintiffs’ property, the
    5   violation of their constitutional and statutory rights; and for pain and suffering
    6   resulting from the unlawful conduct of Defendants.
    7
    8   For all Plaintiffs:
    9         a.     a declaratory judgment that Los Angeles Municipal Code Section 56.11
   10   as written and as applied to Plaintiffs violates the United States and California
   11   Constitutions;
   12         b.     a declaratory judgment that the City’s policies, practices, and conduct as
   13   alleged herein, violate Plaintiffs’ rights under the United States and California
   14   Constitutions;
   15         c.     an order enjoining and restraining Defendants from engaging in the
   16   policies, practices, and conduct complained of herein, including an order enjoining
   17   and restraining the City from enforcing the challenged provisions of Los Angeles
   18   Municipal Code Section 56.11;
   19         d. costs of suit and attorney fees as provided by law; and
   20         e. all such relief as the Court deems just and proper.
   21
   22   Dated: March 12, 2020            Respectfully submitted,
   23                                    LEGAL AID FOUNDATION OF LOS ANGELES
   24
   25                                    /s/ Shayla Myers
   26                                    By: Shayla Myers
   27                                    Attorneys for Plaintiffs, Gladys Zepeda, Miriam
                                         Zamora, Ali El-Bey, Pete Diocson Jr., Marquis
   28                                    Ashley, James Haugabrook, and Ktown for All.


                                                    60
                                     SECOND AMENDED COMPLAINT
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document43122-8
                                         FiledFiled 04/07/21
                                               03/12/20  PagePage
                                                              63 of72
                                                                    64of Page
                                                                         409 ID
                                                                              Page ID
                                                                                #:1756
                                      #:7286



    1                                 SCHONBRUN SEPLOW HARRIS & HOFFMAN
    2
                                      LLP

    3                                 /s/ Catherine Sweetser
    4                                 By: Catherine Sweetser
    5                                 Attorneys for All Plaintiffs.
    6
    7                                 KIRKLAND & ELLIS LLP
    8
                                      /s/ Benjamin Allen Herbert
    9
   10                                By: Benjamin Allen Herbert
                                     Attorneys for Plaintiffs, Ktown for All, Janet Garcia,
   11
                                     Pete Diocson Jr., Marquis Ashley, Ali El-Bey, and
   12                                Association for Responsible and Equitable Public
   13
                                     Spending.

   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28



                                                 61
                                SECOND AMENDED COMPLAINT
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document43122-8
                                         FiledFiled 04/07/21
                                               03/12/20  PagePage
                                                              64 of73
                                                                    64of Page
                                                                         409 ID
                                                                              Page ID
                                                                                #:1757
                                      #:7287



    1                               DEMAND FOR JURY TRIAL
    2         Plaintiffs hereby respectfully demand that a trial by jury be conducted with
    3   respect to all issues presented herein.
    4
    5   Dated: September 23, 2019                 Respectfully submitted,
    6                                    LEGAL AID FOUNDATION OF LOS ANGELES
    7
    8                                    /s/ Shayla Myers
    9                                    By: Shayla Myers
   10                                    Attorneys for Plaintiffs Gladys Zepeda, Miriam
                                         Zamora, Ali El-Bey, Pete Diocson Jr., Marquis
   11                                    Ashley, James Haugabrook, and Ktown for All.
   12
                                         SCHONBRUN SEPLOW HARRIS & HOFFMAN
   13                                    LLP
   14
                                          /s/ Catherine Sweetser
   15
                                         By: Catherine Sweetser
   16
                                         Attorneys for All Plaintiffs.
   17
   18                                    KIRKLAND & ELLIS LLP
   19
   20                                    /s/ Benjamin Allen Herbert
   21
                                         By: Benjamin Allen Herbert
   22                                    Attorneys for Plaintiffs, Ktown for All, Janet Garcia,
   23                                    Pete Diocson Jr., Marquis Ashley, Ali El-Bey, and
                                         Association for Responsible and Equitable Public
   24
                                         Spending.
   25
   26
   27
   28



                                                     62
                                   SECOND AMENDED COMPLAINT
Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 74 of 409 Page ID
                                   #:7288




                             EXHIBIT 28
  Case2:19-cv-06182-DSF-PLA
 Case  2:19-cv-06182-DSF-PLA Document
                              Document75
                                       122-8
                                          FiledFiled 04/07/21
                                                07/13/20   PagePage
                                                                1 of 75
                                                                     61 ofPage
                                                                           409 ID
                                                                                Page  ID
                                                                                  #:2202
                                      #:7289



1    MICHAEL FEUER, City Attorney
     KATHLEEN A. KENEALY, Chief Assistant City Attorney (SBN 212289)
2    SCOTT MARCUS, Senior Assistant City Attorney (SBN 184980)
     FELIX LEBRON, Deputy City Attorney (SBN 232984)
3    A. PATRICIA URSEA, Deputy City Attorney (SBN 221637)
     JESSICA MARIANI, Deputy City Attorney (SBN 280748)
4    200 N. Main Street, City Hall East, Room 675
     Los Angeles, CA 90012
5    Telephone (213) 978-7569
     Facsimile (213) 978-7011
6    Felix.Lebron@lacity.org
     Patricia.Ursea@lacity.org
7    Jessica.Mariani@lacity.org
     Attorneys for Defendant, CITY OF LOS ANGELES
8
9                           UNITED STATES DISTRICT COURT
10                        CENTRAL DISTRICT OF CALIFORNIA

11   Janet Garcia, Gladys Zepeda, Miriam Zamora,      Case No.: 2:19-cv-6182-DSF-PLA
     Ali El-Bey, Peter Diocson Jr., Marquis Ashley,   [Assigned to Judge Dale S. Fischer]
12   James Haugabrook, individuals, KTOWN FOR         CITY OF LOS ANGELES’ ANSWER
13   ALL, an unincorporated association,              TO PLAINTIFFS’ SECOND
     ASSOCIATION FOR RESPONSIBLE AND                  AMENDED COMPLAINT
14   EQUITABLE PUBLIC SPENDING an
15   unincorporated association                       Action Filed: July 18, 2019
                     Plaintiffs,                      SAC Filed: March 12, 2020
16
          vs.
17   CITY OF LOS ANGELES, a municipal entity; DEMAND FOR JURY TRIAL
18   DOES 1-50,
                 Defendant(s).
19
20
21
22
23
24
25
26
27
28
        CITY OF LOS ANGELES’ ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
  Case2:19-cv-06182-DSF-PLA
 Case  2:19-cv-06182-DSF-PLA Document
                              Document75
                                       122-8
                                          FiledFiled 04/07/21
                                                07/13/20   PagePage
                                                                2 of 76
                                                                     61 ofPage
                                                                           409 ID
                                                                                Page  ID
                                                                                  #:2203
                                      #:7290



1          Defendant City of Los Angeles (“Defendant” or “City”) hereby answers Plaintiffs’
2    Second Amended Complaint (“SAC”) as follows:
3                                 JURISDICTION AND VENUE
4          1.     In response to paragraph 1, Defendant admits that this action purports to be
5    one for injunctive relief and damages pursuant to 42 U.S.C. § 1983 based upon alleged
6    violations of Plaintiffs’ rights under the Fourth and Fourteenth Amendments to the
7    United States Constitution.1 Defendant admits that this Court has jurisdiction over the
8    federal claims alleged in the SAC pursuant to 28 U.S.C. § 1331, 28 U.S.C. § 1343, 42
9    U.S.C. § 1983, and because the SAC involves questions of federal law. Except as
10   expressly admitted herein, Defendant denies each and every remaining allegation.
11         2.     In response to paragraph 2, Defendant admits that venue is proper in the
12   Central District because all of the events and conduct alleged in the SAC occurred in the
13   Central District.
14                               PRELIMINARY STATEMENT
15         3.     In response to paragraph 3, Defendant admits that Los Angeles is in the
16   midst of a homelessness crisis. In response to Footnote 1, Defendant admits that the Los
17   Angeles Homeless Count is a point-in-time count conducted each year throughout Los
18   Angeles County by the Los Angeles Homeless Services Authority, which is a joint
19   powers agency of the City and County of Los Angeles. Defendant further admits that
20   the point-in-time count is mandated by the U.S. Department of Housing and Urban
21   Development. Defendant also admits that the point-in-time count is conducted by
22   volunteers, and that the University of Southern California has provided analysis of the
23   point-in-time data. Defendant states that the results of the 2019 Homeless Count are
24   contained in a document that speaks for itself such that no response is required, and
25   Defendant expressly denies the allegations to the extent that they are inconsistent with
26
27
     1
       While Paragraph 1 also states that this action is based upon a violation of Plaintiffs’
     rights under the Fifth Amendment to the United States Constitution, the Fifth
28   Amendment is mentioned nowhere else throughout the SAC, and thus Defendant
     assumes that this action is in no way based upon the Fifth Amendment.
                                                1
         CITY OF LOS ANGELES’ ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
  Case2:19-cv-06182-DSF-PLA
 Case  2:19-cv-06182-DSF-PLA Document
                              Document75
                                       122-8
                                          FiledFiled 04/07/21
                                                07/13/20   PagePage
                                                                3 of 77
                                                                     61 ofPage
                                                                           409 ID
                                                                                Page  ID
                                                                                  #:2204
                                      #:7291



1    that document. Except as expressly admitted herein, Defendant denies each and every
2    remaining allegation.
3          4.     In response to paragraph 4, Defendant admits that the homelessness crisis
4    did not develop overnight, and that the number of people experiencing homelessness in
5    Los Angeles has increased in recent years. Except as expressly admitted herein,
6    Defendant denies each and every remaining allegation.
7          5.     In response to paragraph 5, Defendant admits that there is a shortage of
8    affordable housing units in Los Angeles. Defendant states that the results of the studies
9    referenced in paragraph 5, and in footnotes 2-4, are contained in documents that speak
10   for themselves such that no response is required, and Defendant expressly denies the
11   allegations to the extent that they are inconsistent with those documents. Except as
12   expressly admitted herein, Defendant denies each and every remaining allegation.
13         6.     In response to paragraph 6, Defendant admits that it has attempted to
14   address the homelessness crisis by, among other things, facilitating, funding and
15   encouraging the construction of new housing, but that, despite the City’s efforts, more
16   individuals continue to become homeless. Defendant states that the results of the 2019
17   Homeless Count are contained in a document that speaks for itself such that no response
18   is required, and Defendant expressly denies the allegations to the extent that they are
19   inconsistent with that document. Except as expressly admitted herein, Defendant denies
20   each and every remaining allegation.
21         7.     In response to paragraph 7, Defendant admits that there are not enough
22   emergency shelter beds in the City for all homeless individuals currently residing in the
23   City. Defendant further admits that additional shelter beds are provided each year
24   through LAHSA’s Winter Shelter program, which typically runs from November to
25   March. Defendant states that the inventory of shelter beds conducted by LAHSA in
26   2018 is contained in a document that speaks for itself such that no response is required,
27   and Defendant expressly denies the allegations to the extent that they are inconsistent
28   with that document. Except as expressly admitted herein, Defendant denies each and
                                            2
       CITY OF LOS ANGELES’ ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
  Case2:19-cv-06182-DSF-PLA
 Case  2:19-cv-06182-DSF-PLA Document
                              Document75
                                       122-8
                                          FiledFiled 04/07/21
                                                07/13/20   PagePage
                                                                4 of 78
                                                                     61 ofPage
                                                                           409 ID
                                                                                Page  ID
                                                                                  #:2205
                                      #:7292



1    every remaining allegation.
2          8.     In response to paragraph 8, Defendant admits that in 2018, it launched the
3    A Bridge Home program to create interim housing in each of the City’s 15 City Council
4    Districts to provide additional interim housing while more permanent housing solutions,
5    which take longer to build, were coming online. To date, Defendant has opened 16 A
6    Bridge Home facilities, and more are expected to open this year. Defendant admits that,
7    even though the A Bridge Home program has helped to substantially increase the
8    proportion of the City’s homeless population that is sheltered, it cannot currently provide
9    housing for every individual currently experiencing homelessness in the City. Except as
10   expressly admitted herein, Defendant denies each and every remaining allegation.
11         9.     In response to paragraph 9 and the footnotes contained therein, Defendant
12   states that the results of LAHSA’s 2019 point-in-time count, and the Department of
13   Housing and Urban Development’s interpretation of those results, are contained in
14   documents that speak for themselves such that no response is required, and Defendant
15   expressly denies the allegations to the extent that they are inconsistent with that
16   document. Except as expressly admitted herein, Defendant denies each and every
17   remaining allegation.
18         10.    In response to paragraph 10, Defendant admits that the number of people
19   living in tents and makeshift encampments on the streets has increased over the past
20   decade. Except as expressly admitted herein, Defendant denies each and every
21   allegation contained therein.
22         11.    In response to paragraph 11, Defendant admits that in 2017, the Los
23   Angeles County Department of Public Health conducted a survey in response to
24   concerns about Hepatitis A. To the extent the allegations of paragraph 11 seek to
25   characterize that survey, Defendant responds that the results of the survey are contained
26   in a document that speaks for itself such that no response is required, and Defendant
27   expressly denies the allegations to the extent that they are inconsistent with that
28   document. Defendant lacks knowledge or information sufficient to form a belief as to
                                          3
        CITY OF LOS ANGELES’ ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
  Case2:19-cv-06182-DSF-PLA
 Case  2:19-cv-06182-DSF-PLA Document
                              Document75
                                       122-8
                                          FiledFiled 04/07/21
                                                07/13/20   PagePage
                                                                5 of 79
                                                                     61 ofPage
                                                                           409 ID
                                                                                Page  ID
                                                                                  #:2206
                                      #:7293



1    the truth of the remaining allegations, and on that basis, denies all such allegations.
2          12.    In response to paragraph 12, Defendant admits that the City’s
3    Administrative Officer’s Office provided a report to the City Council regarding options
4    to expand public bathroom access for persons experiencing homelessness in response to
5    the Hepatitis A outbreak in Los Angeles County in which it identified 55 encampments
6    without an existing public restroom facility within one-quarter mile. Defendant admits
7    that the City launched a pilot program known as the Mobile Pit Stop Program to provide
8    portable toilets and handwashing stations to multiple locations in the City. Defendant
9    admits that it expanded that program, and has continued to add additional portable toilets
10   and handwashing stations. The City now has a total of 195 portable toilets and 271
11   handwashing stations deployed in the City, with 117 of the portable toilets and 206 of
12   the handwashing stations located outside Skid Row. Except as expressly admitted
13   herein, Defendant denies each and every remaining allegation.
14         13.    In response to paragraph 13, Defendant admits that it currently funds the
15   Bin, a storage facility located near El Pueblo, that contains 1550 bins for voluntary
16   personal property storage for homeless individuals. Defendant funds other voluntary
17   personal property storage locations in the City, including at Navigation Centers. Except
18   as expressly admitted herein, Defendant denies each and every remaining allegation.
19         14.    In response to paragraph 14, Defendant lacks knowledge or information
20   sufficient to form a belief as to the truth of the allegations concerning whether most
21   unhoused people have places to discard their trash and residents’ attempt to minimize
22   impact of trash, and on that basis, denies all such allegations. On information and belief,
23   Defendant admits that accumulation of trash at encampments can be a magnet for illegal
24   dumping. Except as expressly admitted herein, Defendant denies each and every
25   remaining allegation.
26         15.    In response to paragraph 15, Defendant admits that it receives complaints
27   from housed residents and businesses concerning homelessness and requests to address
28   the visible signs of homelessness in neighborhoods. Except as expressly admitted
                                              4
        CITY OF LOS ANGELES’ ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
  Case2:19-cv-06182-DSF-PLA
 Case  2:19-cv-06182-DSF-PLA Document
                              Document75
                                       122-8
                                          FiledFiled 04/07/21
                                                07/13/20   PagePage
                                                                6 of 80
                                                                     61 ofPage
                                                                           409 ID
                                                                                Page  ID
                                                                                  #:2207
                                      #:7294



1    herein, Defendant denies each and every remaining allegation.
2          16.     In response to paragraph 16, Defendant denies the allegation that it has not
3    invested in solutions like bathrooms, handwashing stations, and trash cans, all of which
4    it has invested in to address the public health needs of unhoused residents. Defendant
5    admits that it also conducts cleanups to address the public health needs of both unhoused
6    and housed residents, and that those cleanups can include removal of personal property,
7    and in certain instances such as when the property poses an immediate threat to the
8    health or safety of the public, destruction of personal property, consistent with Los
9    Angeles Municipal Code section 56.11 (“LAMC 56.11”). In response to footnote 7,
10   Defendant admits that in June 2019, the Mayor announced a plan to focus efforts on
11   addressing public health needs, including additional trash cans and pickups, as well as
12   encampment cleanups. Defendant denies the remaining allegations in footnote 7.
13   Except as expressly admitted herein, Defendant denies each and every remaining
14   allegation.
15         17.     In response to paragraph 17, Defendant admits that it has been sued,
16   including the lawsuits listed in footnote 8, by unhoused residents alleging that the City
17   violated their constitutional rights by seizing and destroying items, including tents,
18   medications, documents and other items they claimed were necessary. Except as
19   expressly admitted herein, Defendant denies each and every remaining allegation.
20         18.     In response to paragraph 18 and the footnotes contained therein, Defendant
21   admits that it was sued by eight unhoused residents of Skid Row in 2011 in a case
22   entitled Lavan v. City of Los Angeles, No. CV 11-02874 PSG (AJW) (C.D. Cal. 2011).
23   Defendant also admits that the District Court and the Ninth Circuit issued an opinion in
24   the case that addressed the position taken by the City in its defense. To the extent the
25   allegations of paragraph 18 seek to characterize or quote from either opinion, Defendant
26   responds that the opinions are found in documents that speak for themselves such that no
27   response is required, and Defendant expressly denies the allegations to the extent that
28   they are inconsistent with those documents. Except as expressly admitted herein,
                                             5
        CITY OF LOS ANGELES’ ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
  Case2:19-cv-06182-DSF-PLA
 Case  2:19-cv-06182-DSF-PLA Document
                              Document75
                                       122-8
                                          FiledFiled 04/07/21
                                                07/13/20   PagePage
                                                                7 of 81
                                                                     61 ofPage
                                                                           409 ID
                                                                                Page  ID
                                                                                  #:2208
                                      #:7295



1    Defendant denies each and every remaining allegation.
2          19.     In response to paragraph 19, Defendant states that the allegations are legal
3    arguments and/or conclusions to which no response is required, and to the extent a
4    response is deemed necessary, Defendant denies each and every such allegation.
5          20.     In response to paragraph 20, Defendant admits that in 2016, the Los
6    Angeles City Council amended LAMC 56.11, and that the ordinance, as amended,
7    permits the City to remove and, in certain delineated instances, including when the
8    property poses an immediate threat to the health or safety of the public, discard homeless
9    individuals’ belongings. To the extent the allegations of paragraph 20 seek to quote
10   from the ordinance, Defendant responds that the ordinance is contained in a document
11   that speaks for itself such that no response is required, and Defendant expressly denies
12   the allegations to the extent that they are inconsistent with that document. To the extent
13   the allegations attempt to characterize the ordinance, they are legal arguments and/or
14   conclusions to which no response is required. Defendant states that the remaining
15   allegations are legal arguments and/or conclusions to which no response is required, and
16   to the extent a response is deemed necessary, Defendant denies each and every such
17   allegation.
18         21.     In response to paragraph 21, Defendant admits that it has developed a
19   comprehensive strategy consistent with LAMC 56.11, including both noticed
20   comprehensive cleanups and unnoticed cleanups (which were previously referred to as
21   Rapid Response cleanups) of the public rights-of-way conducted by Bureau of
22   Sanitation workers, with support from the Los Angeles Police Department to secure the
23   area and protect the safety of the workers conducting the cleanup. Defendant further
24   admits that, pursuant to and subject to the provisions of LAMC 56.11 and the City’s
25   policies and practices, certain LASAN employees are authorized to remove, and in some
26   instances discard, items found or left in public spaces and that such items may include
27   items that belong to homeless residents. Except as expressly admitted herein, Defendant
28   denies each and every remaining allegation.
                                             6
        CITY OF LOS ANGELES’ ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
  Case2:19-cv-06182-DSF-PLA
 Case  2:19-cv-06182-DSF-PLA Document
                              Document75
                                       122-8
                                          FiledFiled 04/07/21
                                                07/13/20   PagePage
                                                                8 of 82
                                                                     61 ofPage
                                                                           409 ID
                                                                                Page  ID
                                                                                  #:2209
                                      #:7296



1          22.    In response to paragraph 22, Defendant states that the allegations are legal
2    arguments and/or conclusions to which no response is required, and to the extent a
3    response is deemed necessary, Defendant denies each and every such allegation.
4                                              PARTIES
5          23.    In response to paragraph 23, Defendant lacks knowledge or information
6    sufficient to form a belief as to the truth of the allegations, and on that basis, denies each
7    and every allegation contained therein.
8          24.    In response to paragraph 24, Defendant admits that on January 29, 2019, a
9    Los Angeles Sanitation Watershed Protection Division crew conducted a cleanup of the
10   public rights-of-way and access areas in the vicinity of Aetna Street and Tyrone Avenue.
11   Defendant also admits that on April 29, 2019, a Los Angeles Sanitation Watershed
12   Protection Division crew conducted a noticed cleanup of the public rights-of-way and
13   access areas in the vicinity of Aetna Street and Van Nuys Boulevard. Defendant lacks
14   knowledge or information sufficient to form a belief as to the truth of the remaining
15   allegations, and on that basis, denies each and every remaining allegation contained
16   therein.
17         25.    In response to paragraph 25, Defendant admits that on August 14, 2019, a
18   Los Angeles Sanitation Watershed Protection Division crew conducted a noticed
19   cleanup of the public rights-of-way and access areas in the vicinity of Cedros Avenue
20   and Bessemer Street. Defendant lacks knowledge or information sufficient to form a
21   belief as to the truth of the remaining allegations, and on that basis, denies each and
22   every remaining allegation contained therein.
23         26.    In response to paragraph 26, Defendant lacks knowledge or information
24   sufficient to form a belief as to the truth of the allegations, and on that basis, denies each
25   and every allegation contained therein.
26         27.    In response to paragraph 27, Defendant lacks knowledge or information
27   sufficient to form a belief as to the truth of the allegations, and on that basis, denies each
28   and every allegation contained therein.
                                                7
        CITY OF LOS ANGELES’ ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
  Case2:19-cv-06182-DSF-PLA
 Case  2:19-cv-06182-DSF-PLA Document
                              Document75
                                       122-8
                                          FiledFiled 04/07/21
                                                07/13/20   PagePage
                                                                9 of 83
                                                                     61 ofPage
                                                                           409 ID
                                                                                Page  ID
                                                                                  #:2210
                                      #:7297



1          28.      In response to paragraph 28, Defendant admits that on March 21, 2019, a
2    Homeless Outreach Proactive Engagement (“HOPE”) team conducted a rapid response
3    cleanup of the public rights-of-way and access areas in the vicinity of West 6th Street and
4    South Kingsley Drive. Defendant lacks knowledge or information sufficient to form a
5    belief as to the truth of the remaining allegations, and on that basis, denies each and
6    every remaining allegation contained therein. Defendant lacks knowledge or
7    information sufficient to form a belief as to the truth of the remaining allegations, and on
8    that basis, denies each and every remaining allegation contained therein.
9          29.     In response to paragraph 29, Defendant lacks knowledge or information
10   sufficient to form a belief as to the truth of the allegations, and on that basis, denies each
11   and every allegation contained therein.
12         30.    In response to paragraph 30, Defendant admits that on January 10, 2019, a
13   HOPE team conducted a rapid response cleanup of the public rights-of-way and access
14   areas in the vicinity of West 6th Street and Alexandria in the Koreatown neighborhood of
15   Los Angeles. Defendant lacks knowledge or information sufficient to form a belief as to
16   the truth of the remaining allegations, and on that basis, denies each and every remaining
17   allegation contained therein.
18         31.    In response to paragraph 31, Defendant lacks knowledge or information
19   sufficient to form a belief as to the truth of the allegations, and on that basis, denies each
20   and every allegation contained therein.
21         32.    In response to paragraph 32, Defendant lacks knowledge or information
22   sufficient to form a belief as to the truth of the allegations, and on that basis, denies each
23   and every allegation contained therein.
24         33.    In response to paragraph 33, Defendant lacks knowledge or information
25   sufficient to form a belief as to the truth of the allegations, and on that basis, denies each
26   and every allegation contained therein.
27         34.    In response to paragraph 34, Defendant lacks knowledge or information
28   sufficient to form a belief as to the truth of the allegations, and on that basis, denies each
                                                  8
        CITY OF LOS ANGELES’ ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
  Case2:19-cv-06182-DSF-PLA
 Case  2:19-cv-06182-DSF-PLA Document
                              Document75122-8
                                          FiledFiled 04/07/21
                                                07/13/20  PagePage
                                                               10 of84
                                                                     61of Page
                                                                          409 ID
                                                                               Page ID
                                                                                 #:2211
                                       #:7298



1    and every allegation contained therein.
2          35.    In response to paragraph 35, Defendant admits that on April 24, 2019, a Los
3    Angeles Sanitation Watershed Protection Division crew conducted a noticed cleanup of
4    the public rights-of-way and access areas in the vicinity of Lomita Boulevard and
5    McCoy Avenue. Defendant admits that a dog cage was removed during this cleanup and
6    subsequently discarded. Defendant lacks knowledge or information sufficient to form a
7    belief as to the truth of the remaining allegations, and on that basis, denies each and
8    every remaining allegation contained therein.
9          36.    In response to paragraph 36, Defendant lacks knowledge or information
10   sufficient to form a belief as to the truth of the allegations, and on that basis, denies each
11   and every allegation contained therein.
12         37.    In response to paragraph 37, Defendant admits that on May 21, 2019, a Los
13   Angeles Sanitation Watershed Protection Division crew conducted a noticed cleanup of
14   the public rights-of-way and access areas in the vicinity of Lomita Boulevard and
15   McCoy Avenue. Defendant admits that two trailers were removed during this cleanup
16   and subsequently discarded. Defendant lacks knowledge or information sufficient to
17   form a belief as to the truth of the remaining allegations, and on that basis, denies each
18   and every remaining allegation contained therein.
19         38.    In response to paragraph 38, Defendant lacks knowledge or information
20   sufficient to form a belief as to the truth of the allegations, and on that basis, denies each
21   and every allegation contained therein.
22         39.    In response to paragraph 39, Defendant lacks knowledge or information
23   sufficient to form a belief as to the truth of the allegations, and on that basis, denies each
24   and every allegation contained therein.
25         40.    In response to paragraph 40, Defendant denies that the City’s cleanup
26   operations are the reason homeless residents move around or are “displaced” from
27   neighborhoods. Defendant lacks knowledge or information sufficient to form a belief as
28   to the truth of the remaining allegations in paragraph 40, and on that basis, denies each
                                                9
        CITY OF LOS ANGELES’ ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
  Case2:19-cv-06182-DSF-PLA
 Case  2:19-cv-06182-DSF-PLA Document
                              Document75122-8
                                          FiledFiled 04/07/21
                                                07/13/20  PagePage
                                                               11 of85
                                                                     61of Page
                                                                          409 ID
                                                                               Page ID
                                                                                 #:2212
                                       #:7299



1    and every allegation contained therein.
2          41.    In response to paragraph 41, Defendant lacks knowledge or information
3    sufficient to form a belief as to the truth of the allegations concerning how and to what
4    extent Ktown for All has allocated resources, and the reasons for such allocation, and on
5    that basis, denies all such allegations. Defendant states that the remaining allegations
6    are legal arguments and/or conclusions to which no response is required, and to the
7    extent a response is deemed necessary, Defendant denies each and every such allegation.
8          42.    In response to paragraph 42, Defendant admits that is has enforced LAMC
9    56.11 in Koreatown but denies that such enforcement has deprived individuals of their
10   constitutional and statutory rights. Defendant lacks knowledge or information sufficient
11   to form a belief as to the truth of the allegations concerning unhoused members of
12   Ktown for All experiencing enforcement of LAMC 56.11, and on that basis, denies all
13   such allegations. Defendant states that the remaining allegations are legal arguments
14   and/or conclusions to which no response is required, and to the extent a response is
15   deemed necessary, Defendant denies each and every such allegation.
16         43.    In response to paragraph 43, Defendant lacks knowledge or information
17   sufficient to form a belief as to the truth of the allegations, and on that basis, denies each
18   and every allegation contained therein.
19         44.    In response to paragraphs 44-46, Defendant responds that the Court, in its
20   June 2, 2020 Order, dismissed AREPS from the case for failure to adequately plead
21   associational standing, with leave to amend. 6/2/2020 Order Granting In Part and
22   Denying In Part Defendant’s Motion to Dismiss [Dkt. No. 65], p. 11. Defendant further
23   states that AREPS declined to file an amended complaint, and, as such, is no longer a
24   party to this case. See Plaintiff’s Notice Electing Not To File An Amended Complaint
25   [Dkt. No. 72]. Accordingly, Defendant need not respond to the allegations concerning
26   AREPS. To the degree a response is deemed necessary, Defendant lacks knowledge or
27   information sufficient to form a belief as to the truth of the allegations, and on that basis,
28   denies each and every allegation contained therein.
                                             10
        CITY OF LOS ANGELES’ ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
  Case2:19-cv-06182-DSF-PLA
 Case  2:19-cv-06182-DSF-PLA Document
                              Document75122-8
                                          FiledFiled 04/07/21
                                                07/13/20  PagePage
                                                               12 of86
                                                                     61of Page
                                                                          409 ID
                                                                               Page ID
                                                                                 #:2213
                                       #:7300



1          45.    For the reasons stated above in response to paragraph 44, Defendant need
2    not respond to the allegations concerning AREPS. To the degree a response is deemed
3    necessary, Defendant lacks knowledge or information sufficient to form a belief as to the
4    truth of the allegations, and on that basis, denies all allegations contained therein.
5          46.    For the reasons stated above in response to paragraph 44, Defendant need
6    not respond to the allegations concerning AREPS. To the degree a response is deemed
7    necessary, Defendant lacks knowledge or information sufficient to form a belief as to the
8    truth of the allegations, and on that basis, denies all allegations contained therein.
9          47.    In response to paragraph 47, Defendant admits that the City of Los Angeles
10   is a Charter City organized under the laws of the State of California with the capacity to
11   sue and be sued. Defendant admits that the Los Angeles Police Department and the
12   Department of Public Works are departments of the City. Defendant also admits that
13   Bureau of Sanitation is a bureau within the Department of Public Works. Defendant
14   admits that LAMC 56.11 authorizes, in enumerated circumstances, the seizure, and in
15   certain instances destruction, of items located in the public right of way and that certain
16   employees of Defendant are authorized to enforce, and have enforced, LAMC 56.11,
17   including during the cleanup operations that Defendant admits to and describes in this
18   Answer. Defendant lacks knowledge or information at this time sufficient to form a
19   belief as to whether any of its employees “have engaged in any of the acts complained
20   of” by Plaintiffs. Defendant states that allegations as to whether any particular alleged
21   act was unconstitutional or unlawful are legal arguments and/or conclusions to which no
22   response is required, and to the extent a response is deemed necessary, Defendant denies
23   each and every such allegation.
24         48.    In response to paragraph 48, Defendant admits that LAMC 56.11
25   authorizes, in enumerated circumstances, the seizure, and in certain instances
26   destruction, of items located in the public right of way and that certain employees of
27   Defendant are authorized to enforce, and have enforced, LAMC 56.11, including during
28   the cleanup operations that Defendant admits to and describes in this Answer.
                                             11
        CITY OF LOS ANGELES’ ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
  Case2:19-cv-06182-DSF-PLA
 Case  2:19-cv-06182-DSF-PLA Document
                              Document75122-8
                                          FiledFiled 04/07/21
                                                07/13/20  PagePage
                                                               13 of87
                                                                     61of Page
                                                                          409 ID
                                                                               Page ID
                                                                                 #:2214
                                       #:7301



1    Defendant lacks knowledge or information at this time sufficient to form a belief as to
2    whether any of its employees have engaged in the alleged “conduct challenged [in the
3    Second Amended Complaint].” Defendant states that allegations as to whether any
4    particular alleged conduct or act was unconstitutional or unlawful are legal arguments
5    and/or conclusions to which no response is required, and to the extent a response is
6    deemed necessary, Defendant denies each and every such allegation.
7          49.    In response to paragraph 49, Defendant admits that Plaintiffs purport to sue
8    DOES 1 through 7 by fictitious names in both their official and individual capacities.
9    Defendant lacks knowledge or information sufficient to form a belief as to the truth of
10   the remaining allegations, and on that basis, denies each and every allegation contained
11   therein.
12                                FACTUAL ALLEGATIONS
13         50.    In response to paragraph 50, Defendant admits that the Los Angeles City
14   Council amended LAMC 56.11 in 2016. Defendant admits that LAMC 56.11
15   authorizes, in enumerated circumstances, the seizure, and in certain instances destruction
16   of, items located in the public right of way. Defendant denies that the purpose of LAMC
17   56.11 was “to allow the City to seize and in certain instances, destroy the belongings of
18   individuals who are experiencing homelessness”; in fact, LAMC 56.11 expressly
19   safeguards against removal and discard of many items that homeless individuals may
20   need to survive, including tents, operational bicycles, wheelchairs and personal items
21   like clothing and sleeping bags.   In response to footnote 12 contained in paragraph 50,
22   Defendant states that there is no Exhibit A attached to the SAC, as referenced in the
23   footnote. Except as expressly admitted herein, Defendant denies each and every
24   allegation contained in paragraph 50 and the footnote therein.
25         51.    In response to paragraph 51, Defendant responds to the extent the
26   allegations of paragraph 51 seek to quote from an unidentified “prior” version of the
27   ordinance, that the ordinance is contained in a document that speaks for itself such that
28   no response is required, and Defendant expressly denies the allegations to the extent that
                                             12
        CITY OF LOS ANGELES’ ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
  Case2:19-cv-06182-DSF-PLA
 Case  2:19-cv-06182-DSF-PLA Document
                              Document75122-8
                                          FiledFiled 04/07/21
                                                07/13/20  PagePage
                                                               14 of88
                                                                     61of Page
                                                                          409 ID
                                                                               Page ID
                                                                                 #:2215
                                       #:7302



1    they are inconsistent with that document.
2          52.    In response to paragraph 52 and footnote 13 contained therein, Defendant
3    admits that it was sued by eight unhoused residents of Skid Row in 2011 in a case
4    entitled Lavan v. City of Los Angeles, No. CV 11-02874 PSG (AJW) (C.D. Cal. 2011).
5    Defendant also admits that the District Court issued a preliminary injunction against
6    Defendant in that case. To the extent the allegations of paragraph 52 seek to
7    characterize that order, Defendant responds that the order is a found in a document that
8    speaks for itself such that no response is required, and Defendant expressly denies the
9    allegations to the extent that they are inconsistent with the order. Except as expressly
10   admitted herein, Defendant denies each and every remaining allegation.
11         53.    In response to paragraph 53, Defendant admits that it appealed the
12   injunction to the Ninth Circuit Court of Appeals. Defendant denies that it argued that
13   that “homeless people did not have a property interest in their belongings.” To the
14   extent the allegations of paragraph 53 seek to characterize Defendant’s arguments on
15   appeal, such arguments are contained within the files and records for that case, which are
16   all documents that speak for themselves such that no response is required, and Defendant
17   expressly denies the allegations to the extent that they are inconsistent with those
18   documents. Except as expressly admitted herein, Defendant denies each and every
19   remaining allegation.
20         54.    In response to paragraph 54 and footnote 14 contained therein, Defendant
21   admits that in 2012, the Ninth Circuit Court of Appeals issued an opinion in Lavan v.
22   City of Los Angeles, 693 F.3d 1022 (9th Cir. 2012), which upheld the District Court’s
23   injunction. To the extent the allegations of paragraph 54 seek to further characterize the
24   opinion, Defendant responds that the opinion is a document that speaks for itself such
25   that no response is required, and Defendant expressly denies the allegations to the extent
26   that they are inconsistent with that document. Except as expressly admitted herein,
27   Defendant denies each and every remaining allegation.
28         55.    In response to paragraph 55, Defendant admits that the Los Angeles City
                                             13
        CITY OF LOS ANGELES’ ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
  Case2:19-cv-06182-DSF-PLA
 Case  2:19-cv-06182-DSF-PLA Document
                              Document75122-8
                                          FiledFiled 04/07/21
                                                07/13/20  PagePage
                                                               15 of89
                                                                     61of Page
                                                                          409 ID
                                                                               Page ID
                                                                                 #:2216
                                       #:7303



1    Council amended LAMC 56.11 in 2015 while the Lavan matter was pending in the
2    District Court, and then amended it again in 2016, with the current version taking effect
3    in April 2016. In response to footnote 15, Defendant admits that the parties agreed to a
4    settlement in Lavan, and that the case was subsequently dismissed in 2016. Except as
5    expressly admitted herein, Defendant denies each and every remaining allegation.
6          56.    In response to paragraph 56, Defendant admits that the Los Angeles Bureau
7    of Sanitation, which is the Designated Administrative Agency for the purposes of
8    LAMC 56.11, promulgated the Los Angeles Municipal Code 56.11 Standard Operating
9    Protocols (“56.11 Protocols”). Except as expressly admitted herein, Defendant denies
10   each and every remaining allegation.
11         57.    In response to paragraph 57, Defendant admits that it has been enforcing the
12   current version of LAMC 56.11 since it went into effect in 2016 and that the ordinance
13   applies to items located in the public right-of-way, as described further in the ordinance,
14   regardless whether the item was left or stored there by housed or unhoused individuals.
15   Defendant further admits that it conducted cleanups of the public rights-of-way and
16   access areas in 2019 in the vicinity of encampments where the individual Plaintiffs
17   allege to have been residing at the time of certain of those cleanups. Except as expressly
18   admitted herein, Defendant denies each and every remaining allegation.
19         58.    In response to paragraph 58, Defendant admits that LAMC 56.11
20   authorizes, in enumerated circumstances, the seizure, and in certain instances destruction
21   of, items located in the public right of way and that the ordinance applies to items
22   located in the public right of way, as described further in the ordinance, regardless
23   whether the item was left or stored there by housed or unhoused individuals. Defendant
24   also admits that the current version of LAMC 56.11 removes criminal liability for most
25   violations of the ordinance. Defendant states that, to the extent the allegations in
26   paragraph 58 and footnote 16 seek to quote from LAMC 56.11, the ordinance is
27   contained in a document that speaks for itself, and any attempt to characterize the
28   ordinance is a legal argument and/or conclusion such that no response is required. To
                                             14
        CITY OF LOS ANGELES’ ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
  Case2:19-cv-06182-DSF-PLA
 Case  2:19-cv-06182-DSF-PLA Document
                              Document75122-8
                                          FiledFiled 04/07/21
                                                07/13/20  PagePage
                                                               16 of90
                                                                     61of Page
                                                                          409 ID
                                                                               Page ID
                                                                                 #:2217
                                       #:7304



1    the extent a response is deemed required, Defendant expressly denies the allegations to
2    the extent that they are inconsistent with that document. Except as expressly admitted
3    herein, Defendant denies each and every remaining allegation.
4          59.    In response to paragraph 59 and footnote 17 contained therein, Defendant
5    states that, to the extent the allegations seek to characterize or quote LAMC 56.11, the
6    ordinance is contained in a document that speaks for itself, and any attempt to
7    characterize the ordinance is a legal argument and/or conclusion such that no response is
8    required. To the extent a response is deemed required, Defendant expressly denies the
9    allegations to the extent that they are inconsistent with that document.
10         60.    In response to paragraph 60, Defendant states that, to the extent the
11   allegations in paragraph 60 seek to quote from LAMC 56.11, the ordinance is contained
12   in a document that speaks for itself, and any attempt to characterize the ordinance is a
13   legal argument and/or conclusion such that no response is required. To the extent a
14   response is deemed required, Defendant expressly denies the allegations to the extent
15   that they are inconsistent with that document.
16         61.    In response to paragraph 61, Defendant states that, to the extent the
17   allegations in paragraph 61 seek to characterize or quote LAMC 56.11, the ordinance is
18   contained in a document that speaks for itself, and any attempt to characterize the
19   ordinance is a legal argument and/or conclusion such that no response is required. To
20   the extent a response is deemed required, Defendant expressly denies the allegations to
21   the extent that they are inconsistent with that document.
22         62.    In response to paragraph 62 and footnote 18 contained therein, Defendant
23   states that, to the extent the allegations seek to characterize or quote LAMC 56.11, the
24   ordinance is contained in a document that speaks for itself, and any attempt to
25   characterize the ordinance is a legal argument and/or conclusion such that no response is
26   required. To the extent a response is deemed required, Defendant expressly denies the
27   allegations to the extent that they are inconsistent with that document.
28         63.    In response to paragraph 63, Defendant states that, to the extent the
                                             15
       CITY OF LOS ANGELES’ ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
  Case2:19-cv-06182-DSF-PLA
 Case  2:19-cv-06182-DSF-PLA Document
                              Document75122-8
                                          FiledFiled 04/07/21
                                                07/13/20  PagePage
                                                               17 of91
                                                                     61of Page
                                                                          409 ID
                                                                               Page ID
                                                                                 #:2218
                                       #:7305



1    allegations in paragraph 63 seek to characterize or quote LAMC 56.11, the ordinance is
2    contained in a document that speaks for itself, and any attempt to characterize the
3    ordinance is a legal argument and/or conclusion such that no response is required. To
4    the extent a response is deemed required, Defendant expressly denies the allegations to
5    the extent that they are inconsistent with that document. Defendant states that the
6    remaining allegations in paragraph 63 are legal arguments and/or conclusions to which
7    no response is required. To the extent a response is deemed necessary, Defendant
8    admits that the LAMC 56.11 does not require the City to obtain a warrant prior to
9    seizing items pursuant to the ordinance, and in the case of Bulky Items, before
10   discarding them. To the extent a response is deemed necessary, Defendant denies each
11   and every remaining allegation. Except as expressly admitted herein, Defendant denies
12   each and every remaining allegation.
13         64.    In response to paragraph 64, Defendant states that, to the extent the
14   allegations in paragraph 64 seek to characterize or quote LAMC 56.11 or the 56.11
15   Protocols, the ordinance and 56.11 Protocols are contained in documents that speak for
16   themselves, and any attempt to characterize the ordinance or Protocols is a legal
17   argument and/or conclusion such that no response is required. To the extent a response
18   is deemed required, Defendant expressly denies the allegations to the extent that they are
19   inconsistent with those documents. In response to footnote 19 contained in paragraph
20   64, Defendant states that there is no Exhibit B attached to the SAC, as referenced in the
21   footnote. Except as expressly admitted herein, Defendant denies each and every
22   remaining allegation.
23         65.    In response to paragraph 65 and footnotes 20 and 21 contained therein,
24   Defendant states that, to the extent the allegations seek to characterize or quote LAMC
25   56.11, the ordinance is contained in a document that speaks for itself, and any attempt to
26   characterize the ordinance is a legal argument and/or conclusion such that no response is
27   required. To the extent a response is deemed required, Defendant expressly denies the
28   allegations to the extent that they are inconsistent with that document.
                                                16
       CITY OF LOS ANGELES’ ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
  Case2:19-cv-06182-DSF-PLA
 Case  2:19-cv-06182-DSF-PLA Document
                              Document75122-8
                                          FiledFiled 04/07/21
                                                07/13/20  PagePage
                                                               18 of92
                                                                     61of Page
                                                                          409 ID
                                                                               Page ID
                                                                                 #:2219
                                       #:7306



1          66.     In response to paragraph 66, Defendant states that, to the extent the
2    allegations in paragraph 66 seek to characterize or quote LAMC 56.11, the ordinance is
3    contained in a document that speaks for itself, and any attempt to characterize the
4    ordinance is a legal argument and/or conclusion such that no response is required.
5    Defendant expressly denies the allegations to the extent that they are inconsistent with
6    that document. Defendant states that the remaining allegations in paragraph 66 are legal
7    arguments and/or conclusions to which no response is required, and to the extent a
8    response is deemed necessary, Defendant denies each and every remaining allegation.
9          67.     In response to paragraph 67 and footnote 22 contained therein, Defendant
10   states that, to the extent the allegations seek to characterize or quote LAMC 56.11, the
11   ordinance is contained in a document that speaks for itself, and any attempt to
12   characterize the ordinance is a legal argument and/or conclusion such that no response is
13   required. To the extent a response is deemed required, Defendant expressly denies the
14   allegations to the extent that they are inconsistent with that document.
15         68.     In response to paragraph 68, Defendant admits that it has been enforcing
16   throughout Los Angeles the current version of LAMC 56.11 since it went into effect in
17   2016. Except as expressly admitted herein, Defendant denies each and every remaining
18   allegation.
19         69.     In response to paragraph 69, Defendant admits that it deploys Los Angeles
20   Sanitation Watershed Protection Division crews to conduct cleanups of homeless
21   encampments consistent with LAMC 56.11, and that LAPD officers are deployed with
22   those crews to secure the area and protect the safety of the workers conducting the
23   cleanup. Defendant admits that there are two types of cleanups: noticed comprehensive
24   cleanups and unnoticed cleanups (which were previously referred to as Rapid Response
25   cleanups) cleanups of the public rights-of-way. In Skid Row and Venice, noticed
26   cleanups are conducted on a regular schedule. When the Sanitation workers conducting
27   either a noticed or unnoticed cleanup encounter property that, for example, poses an
28   immediate threat to the health or safety of the public, they may remove and may discard
                                               17
        CITY OF LOS ANGELES’ ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
  Case2:19-cv-06182-DSF-PLA
 Case  2:19-cv-06182-DSF-PLA Document
                              Document75122-8
                                          FiledFiled 04/07/21
                                                07/13/20  PagePage
                                                               19 of93
                                                                     61of Page
                                                                          409 ID
                                                                               Page ID
                                                                                 #:2220
                                       #:7307



1    such property, consistent with LAMC 56.11. Except as expressly admitted herein,
2    Defendant denies each and every remaining allegation contained in paragraph 69.
3          70.     In response to paragraph 70, Defendant admits that it began conducting
4    noticed cleanups of homeless encampments in Skid Row in 2012 as part of a program
5    entitled “Operation Healthy Streets.” Defendant admits that comprehensive cleanups
6    were expanded citywide as part of the Mayor’s “Clean Streets LA” program in 2015.
7    Defendant admits that noticed cleanups typically occur on a regular schedule in Skid
8    Row and Venice, and that other noticed cleanups are scheduled as needed, and in
9    coordination with the Mayor’s office and City Council offices, throughout the rest of the
10   City. Defendant also admits that prior to scheduling a noticed cleanup, LAHSA signs
11   off that outreach has been conducted to encampment residents. In response to footnote
12   23, Defendant further admits that, on or around October 1, 2019, the City commenced
13   the Comprehensive Cleaning and Rapid Engagement Program (CARE and CARE+)
14   operations throughout the City, with CARE providing resources to clean the public
15   rights-of-way and address enforcement and emergency response to mitigate illegal
16   dumping and/or items stored in the public rights-of-way, and CARE+ providing public
17   health services to encampments, including among other services, mobile showers,
18   delivery of trash bins and regular trash pickup, outreach to connect homeless residents
19   and services, and posted comprehensive cleanups of encampments. Except as expressly
20   admitted herein, Defendant denies each and every remaining allegation.
21         71.     In response to paragraph 71, Defendant states that it provides at least 24
22   hours notice prior to a noticed comprehensive cleanup by posting notices in the vicinity
23   of the cleanup on, among other things, walls, light posts, and fences. The notices
24   provide the time by which property must be removed from the area prior to a cleanup.
25   Except as expressly admitted herein, Defendant denies each and every remaining
26   allegation.
27         72.     In response to paragraph 72, Defendant states that there is no Exhibit C
28   attached to the SAC, as referenced in paragraph 72. Defendant admits that notices
                                              18
        CITY OF LOS ANGELES’ ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
  Case2:19-cv-06182-DSF-PLA
 Case  2:19-cv-06182-DSF-PLA Document
                              Document75122-8
                                          FiledFiled 04/07/21
                                                07/13/20  PagePage
                                                               20 of94
                                                                     61of Page
                                                                          409 ID
                                                                               Page ID
                                                                                 #:2221
                                       #:7308



1    posted prior to cleanups include information, such as the date and time the cleanup is
2    scheduled to take place; that the cleanup will include sidewalks, alleys, parks, beach,
3    parking lots, and other public access areas; and an instruction to remove all personal
4    belongings prior to the posted time. Except as expressly admitted herein, Defendant
5    denies each and every allegation contained in paragraph 72.
6          73.    In response to paragraph 73, Defendant states that there is no Exhibit C
7    attached to the SAC, as referenced in paragraph 72 and 73. Defendant admits that
8    notices posted prior to cleanups instruct individuals to remove belongings from the area,
9    and that property remaining in the area after the posted time will be removed. Except as
10   expressly admitted herein, Defendant denies each and every remaining allegation.
11         74.    In response to paragraph 74, Defendant admits that there are occasions on
12   which LASAN has hand-written a physical address on cleanup notices. Except as
13   expressly admitted herein, Defendant denies each and every remaining allegation.
14         75.    In response to paragraph 75, Defendant admits that LASAN has physically
15   posted notices of cleanup on trees, posts, and other fixtures. Except as expressly
16   admitted herein, Defendant denies each and every remaining allegation.
17         76.    In response to paragraph 76, Defendant admits that cleanups are, at times,
18   canceled after notice has been posted. Except as admitted herein, Defendant denies each
19   and every remaining allegation.
20         77.    In response to paragraph 77, Defendant admits that if individuals remain in
21   the area of the noticed cleanup and have not yet removed their property when a crew
22   arrives at a location to conduct a noticed cleanup at or after the posted time, the crew
23   will generally provide the individuals with additional time – which in certain instances is
24   approximately 15 minutes – beyond the minimum of 24 hours’ notice already provided
25   in which to remove their belongings from the area. Except as expressly admitted herein,
26   Defendant denies each and every remaining allegation.
27         78.    In response to paragraph 78, Defendant admits that its sanitation workers
28   and LAPD officers take actions consistent with the provisions of LAMC 56.11, which
                                            19
        CITY OF LOS ANGELES’ ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
  Case2:19-cv-06182-DSF-PLA
 Case  2:19-cv-06182-DSF-PLA Document
                              Document75122-8
                                          FiledFiled 04/07/21
                                                07/13/20  PagePage
                                                               21 of95
                                                                     61of Page
                                                                          409 ID
                                                                               Page ID
                                                                                 #:2222
                                       #:7309



1    can include prohibiting individuals from maintaining more than 60 gallons of
2    belongings, and prior to this Court’s issuance of its preliminary injunction in this matter
3    on April 13, 2020, Bulky Items. Except as expressly admitted herein, Defendant denies
4    each and every remaining allegation.
5          79.    In response to paragraph 79, Defendant admits that in some instances,
6    individuals are allowed only to remove their own items from a cleanup area and that in
7    some instances, when an individual is not present at the time of a cleanup to move items
8    left at the location, the items may be seized pursuant to LAMC 56.11. Defendant also
9    admits that LAMC 56.11 permits the seizure of unattended items in certain
10   circumstances, e.g., when the item impedes operations or poses an immediate threat to
11   health and safety, regardless whether another person claims they are “watching the
12   belongings for another person or is capable of moving them out for their neighbor.”
13   Defendant denies each and every remaining allegation.
14         80.    In response to paragraph 80, Defendant admits that cleanup areas may be
15   closed to public access during the cleaning and that items left in the noticed cleanup area
16   following the notice period, and any additional time provided following LASAN’s
17   arrival at the cleanup site at or after the posted time, will be removed and processed by
18   LASAN workers in accordance with the 56.11 Protocols, including items that are
19   “excess” or, prior to this Court’s issuance of its preliminary injunction in this matter on
20   April 13, 2020, “bulky,” under LAMC 56.11. Since Footnote 24 contained within
21   paragraph 80 cross-references paragraph 103, Defendant’s response to those allegations
22   are contained in Defendant’s response to paragraph 103, infra. Except as expressly
23   admitted herein, Defendant denies each and every remaining allegation.
24         81.    In response to paragraph 81, Defendant admits that it conducts unnoticed
25   cleanups in order to address immediate threats to the health or safety of the public.
26   These were formerly referred to as “rapid responses” and were conducted by HOPE
27   teams, which were typically comprised of both LASAN workers and LAPD officers.
28   Defendant admits that the HOPE program was piloted in 2016 and launched citywide in
                                          20
        CITY OF LOS ANGELES’ ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
  Case2:19-cv-06182-DSF-PLA
 Case  2:19-cv-06182-DSF-PLA Document
                              Document75122-8
                                          FiledFiled 04/07/21
                                                07/13/20  PagePage
                                                               22 of96
                                                                     61of Page
                                                                          409 ID
                                                                               Page ID
                                                                                 #:2223
                                       #:7310



1    2017. In response to footnote 25, Defendant admits that the Hope teams’ rapid
2    responses now fall under the Comprehensive Cleaning and Rapid Engagement
3    (“CARE”) program. Except as expressly admitted herein, Defendant denies each and
4    every remaining allegation.
5          82.    In response to paragraph 82, Defendant admits that rapid responses take
6    place to respond to immediate threats to the health or safety of the public that are voiced
7    by residents and City Council offices, either through the City’s 311 system or other
8    means. Except as expressly admitted herein, Defendant denies each and every
9    remaining allegation.
10         83.    In response to paragraph 83, Defendant admits that notices are not posted
11   prior to a rapid response to respond to immediate threats to the health or safety of the
12   public. Items that are determined to pose an immediate threat to the health or safety of
13   the public, including Excess Personal Property, can be removed and immediately
14   discarded, in accordance with LAMC 56.11. Defendant admits that prior to this Court’s
15   issuance of its preliminary injunction in this matter on April 13, 2020, Bulky Items could
16   be removed and discarded. Except as expressly admitted herein, Defendant denies each
17   and every remaining allegation.
18         84.    In response to paragraph 84, Defendant admits that in 2018, the City
19   conducted cleanups at more than 9,000 encampments. Except as expressly admitted
20   herein, Defendant denies each and every remaining allegation.
21         85.    In response to paragraph 85, Defendant states that during the fourth quarter
22   of 2018, 2,298 tents were impounded through rapid responses, compared to 825 through
23   comprehensive cleanups. Except as expressly admitted herein, Defendant denies each
24   and every remaining allegation.
25         86.    In response to paragraph 86, Defendant responds that the City’s adopted
26   FY2018-19 and 2019-20 budgets are contained within documents that speak for
27   themselves such that no response is required to the allegations regarding the budgets. To
28   the extent a response is deemed required, Defendant denies each and every such
                                             21
        CITY OF LOS ANGELES’ ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
  Case2:19-cv-06182-DSF-PLA
 Case  2:19-cv-06182-DSF-PLA Document
                              Document75122-8
                                          FiledFiled 04/07/21
                                                07/13/20  PagePage
                                                               23 of97
                                                                     61of Page
                                                                          409 ID
                                                                               Page ID
                                                                                 #:2224
                                       #:7311



1    allegation to the extent inconsistent with the documents containing the budgets. Except
2    as expressly admitted herein, Defendant denies each and every allegation contained
3    therein.
4          87.    In response to paragraph 87, Defendant admits that bulky items are on
5    occasion removed from public rights-of-way using a trash collection truck. Defendant
6    lacks information sufficient to admit or deny the allegations concerning the cost
7    associated with tipping fees, and on that basis, denies each and every such allegation.
8    Defendant states that the remaining allegations are legal arguments and/or conclusions to
9    which no response is required. To the extent a response is deemed required, Defendant
10   denies each and every allegation contained therein. Except as expressly admitted herein,
11   Defendant denies each and every remaining allegation.
12         88.    In response to paragraph 88, Defendant admits that in July 2019, the City
13   Council passed a sanitation deployment plan that, among other things, expanded
14   LASAN’s workforce by 47 new hires dedicated to improving public health conditions at
15   encampments. Defendant responds that the City’s adopted FY 2019-20 budget is
16   contained within a document that speaks for itself such that no response is required to
17   the allegations regarding the budget. To the extent a response is deemed required,
18   Defendant denies each and every such allegation to the extent inconsistent with the
19   document containing the budget. Except as expressly admitted herein, Defendant denies
20   each and every allegation contained in paragraph 88.
21         89.    In response to paragraph 89, Defendant admits that there were 9 HOPE
22   teams operating in FY 2018-19, and that there are currently 17 CARE teams. Defendant
23   also admits that there are currently 13 CARE+ teams assigned to do comprehensive
24   cleanups, which has increased from 11 under the prior deployment plan. Defendant
25   further admits that there are dedicated CARE+ teams assigned to conduct regular
26   cleanups in the Venice and Skid Row areas, as well as the Grand Corridor and the
27   greater downtown LA area. Except as expressly admitted herein, Defendant denies each
28   and every remaining allegation.
                                              22
        CITY OF LOS ANGELES’ ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
  Case2:19-cv-06182-DSF-PLA
 Case  2:19-cv-06182-DSF-PLA Document
                              Document75122-8
                                          FiledFiled 04/07/21
                                                07/13/20  PagePage
                                                               24 of98
                                                                     61of Page
                                                                          409 ID
                                                                               Page ID
                                                                                 #:2225
                                       #:7312



1          90.     In response to paragraph 90, Defendant admits that CARE teams will
2    conduct what used to be referred to as “rapid responses,” and CARE+ teams will
3    conduct noticed comprehensive cleanups, along with providing public health services to
4    encampments including, among other services, mobile showers, delivery of trash bins
5    and regular trash pickup, and outreach to connect homeless residents with services.
6    Defendant admits that the teams carrying out CARE and CARE+ programs enforce
7    provisions of LAMC 56.11, as the HOPE and Clean Streets LA teams did. Except as
8    expressly admitted herein, Defendant denies each and every remaining allegation.
9          91.     In response to paragraph 91, Defendant admits that the CARE and CARE+
10   program operations were commended on or around October 1, 2019. Except as
11   expressly admitted herein, Defendant denies each and every remaining allegation.
12         92.     In response to paragraph 92, Defendant admits that it has enforced and
13   continues to enforce provisions of LAMC 56.11 against individuals, including unhoused
14   residents living in encampments in Los Angeles, through cleanups that are conducted
15   consistent with the provisions of LAMC 56.11. Except as expressly admitted herein,
16   Defendant denies each and every remaining allegation.
17         93.     In response to paragraph 93, Defendant admits that prior to this Court’s
18   issuance of its preliminary injunction in this matter on April 13, 2020, LASAN workers
19   conducting cleanups would remove Bulky Items, as defined by LAMC 56.11, that were
20   stored on the public rights-of-way. Prior to this Court’s issuance of its preliminary
21   injunction in this matter on April 13, 2020, LASAN workers were authorized to remove
22   Bulky Items and discard Bulky Items, consistent with the provisions of LAMC 56.11.
23   Except as expressly admitted herein, Defendant denies each and every remaining
24   allegation.
25         94.     In response to paragraph 94, Defendant admits that pursuant to the 56.11
26   Protocols, non-operational bicycles are treated as Bulky Items, as defined by LAMC
27   56.11, and carts, camp chairs, and pallets that cannot fit in a 60-gallon container with the
28   lid closed are by definition Bulky Items under LAMC 56.11 and thus, prior to this
                                              23
        CITY OF LOS ANGELES’ ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
  Case2:19-cv-06182-DSF-PLA
 Case  2:19-cv-06182-DSF-PLA Document
                              Document75122-8
                                          FiledFiled 04/07/21
                                                07/13/20  PagePage
                                                               25 of99
                                                                     61of Page
                                                                          409 ID
                                                                               Page ID
                                                                                 #:2226
                                       #:7313



1    Court’s issuance of its preliminary injunction in this matter on April 13, 2020, could be
2    removed and could be discarded consistent with the ordinance. Defendant admits that
3    determinations of what constitutes a Bulky Item are made are made by trained
4    Environmental Compliance Inspectors during the cleanup, consistent with the provisions
5    of LAMC 56.11. Except as expressly admitted herein, Defendant denies each and every
6    remaining allegation contained therein.
7          95.     In response to paragraph 95, Defendant admits that, consistent with LAMC
8    56.11, inoperable bicycles and/or bicycle parts have in some instances been removed
9    and discarded if they posed a risk to health and safety, and in some instances, including
10   where an individual stores multiple bicycles in the public right-of-way, bicycles have
11   been “taken by LA Sanitation away from the scene” and stored, consistent with LAMC
12   56.11. Except as expressly admitted herein, Defendant denies each and every remaining
13   allegation.
14         96.     In response to paragraph 96, Defendant admits that prior to issuance of this
15   Court’s preliminary injunction in this matter on April 13, 2020, following a
16   determination by an LASAN Environmental Compliance Inspector that an item
17   constitutes a Bulky Item, the Bulky Item could have been removed and discarded,
18   whether or not the item was attended in accordance with LAMC 56.11. Defendant
19   admits that, on occasion, LASAN uses trash compactors during certain cleanup
20   operations, and that items that are not stored pursuant to LAMC 56.11 may be
21   transported to landfills for disposal. Except as expressly admitted herein, Defendant
22   denies each and every remaining allegation.
23         97.     In response to paragraph 97, Defendant admits that LAMC 56.11 authorizes
24   the removal and the destruction of Bulky Items solely because the item satisfies the
25   definition of a Bulky Item and is stored in the public right of way, as further defined in
26   the ordinance. Defendant further admits that prior to issuance of this Court’s
27   preliminary injunction in this matter on April 13, 2020, the Bulky Item provision of
28   LAMC 56.11 was enforced and that LASAN Environmental Compliance Inspectors
                                        24
        CITY OF LOS ANGELES’ ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
  Case2:19-cv-06182-DSF-PLA
 Case  2:19-cv-06182-DSF-PLA Document
                              Document75
                                       122-8
                                          FiledFiled 04/07/21
                                                07/13/20      Page
                                                           Page 26 of100
                                                                      61 ofPage
                                                                            409 ID
                                                                                 Page  ID
                                                                                   #:2227
                                       #:7314



1    determined that the items constituted Bulky Items as defined by LAMC 56.11.
2    Defendant admits that LAMC 56.11 does not require Defendant to provide a hearing to
3    challenge the determination that an item is a Bulky Item. Except as expressly admitted
4    herein, Defendant denies each and every remaining allegation.
5          98.    In response to paragraph 98, Defendant admits that it enforces other
6    provisions of LAMC 56.11 that permit removal of property from the public rights-of-
7    way, including Excess Personal Property defined by LAMC 56.11 as “any and all
8    Personal Property that cumulatively exceeds the amount of property that could fit in a
9    60-gallon container with the lid closed.” Defendant admits that when property remains
10   on the public rights-of-way at the commencement of a cleanup, LASAN workers and
11   LAPD officers will provide 60-gallon trash bags, and additional time beyond the
12   minimum 24-hours’ notice already provided prior to the cleanup, to any individuals who
13   also remain in the area of the cleanup in which they can put their belongings to take with
14   them. Defendant admits that property that will not fit in a 60-gallon container with the
15   lid closed may be removed in accordance with LAMC 56.11 and stored for 90 days at a
16   facility from which the owners may collect their property. Except as expressly admitted
17   herein, Defendant denies each and every remaining allegation.
18         99.    In response to paragraph 99, Defendant admits that if, after pre-removal
19   notice is provided, an individual does not remove his or her belongings during the notice
20   period prior to the commencement of the cleanup or during additional time provided,
21   LASAN may remove Excess Personal Property remaining in the public rights-of-way
22   that will not fit into a 60-gallon container with the lid on. Defendant admits that other
23   carts may be removed under LAMC 56.11 if they are Bulky Items that are stored on
24   public rights of way, consistent with LAMC 56.11. Except as expressly admitted herein,
25   Defendant denies each and every remaining allegation.
26         100. In response to paragraph 100, Defendant admits that if, after pre-removal
27   notice is provided, an individual does not remove his or her belongings during the notice
28   period prior to the commencement of the cleanup or during additional time provided,
                                            25
        CITY OF LOS ANGELES’ ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
  Case2:19-cv-06182-DSF-PLA
 Case  2:19-cv-06182-DSF-PLA Document
                              Document75
                                       122-8
                                          FiledFiled 04/07/21
                                                07/13/20      Page
                                                           Page 27 of101
                                                                      61 ofPage
                                                                            409 ID
                                                                                 Page  ID
                                                                                   #:2228
                                       #:7315



1    LASAN may remove Excess Personal Property remaining in the public rights-of-way
2    that will not fit into a 60-gallon container with the lid on, consistent with LAMC 56.11.
3    Except as expressly admitted herein, Defendant denies each and every remaining
4    allegation.
5          101. In response to paragraph 101, Defendant admits that, consistent with
6    LAMC 56.11 and the 56.11 Protocols, an unattended tent erected between 6:00 a.m. and
7    9:00 p.m. may be removed, without prior notice, if it is not raining and if the temperature
8    is above 50 degrees Fahrenheit. Defendant further admits that, consistent with LAMC
9    56.11 and the 56.11 Protocols, an attachment to public property, or to private property
10   which creates an obstruction to any street or area where the public may travel, may be
11   removed. Except as expressly admitted herein, Defendant denies each and every
12   remaining allegation.
13         102. In response to paragraph 102, Defendant admits that LASAN may, in
14   accordance with LAMC 56.11, remove certain unattended items without providing
15   notice, and in certain circumstances, may discard unattended items if, for example, they
16   pose an immediate threat to the health or safety of the public. The length of time the
17   item has been unattended is not necessarily known or considered. Except as expressly
18   admitted herein, Defendant denies each and every remaining allegation.
19         103. In response to paragraph 103 and footnote 26 contained therein, Defendant
20   admits that with pre-removal notice, it can and does remove from the public rights-of-
21   way personal property that is “unattended,” as defined in LAMC 56.11, consistent with
22   LAMC 56.11 and the 56.11 Protocols. Except as expressly admitted herein, Defendant
23   denies each and every remaining allegation.
24         104. In response to paragraph 104, Defendant admits that LASAN
25   Environmental Compliance Inspectors process encampments during cleanups to inspect
26   and assess each item on the public rights-of-way to identify hazardous items for discard,
27   and to take custody of unattended personal property to send to storage. Defendant
28   admits that 9,148 encampments were processed in 2018, and that 4,064 of those were
                                           26
        CITY OF LOS ANGELES’ ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
  Case2:19-cv-06182-DSF-PLA
 Case  2:19-cv-06182-DSF-PLA Document
                              Document75
                                       122-8
                                          FiledFiled 04/07/21
                                                07/13/20      Page
                                                           Page 28 of102
                                                                      61 ofPage
                                                                            409 ID
                                                                                 Page  ID
                                                                                   #:2229
                                       #:7316



1    processed through noticed cleanups while 5,084 were processed through unnoticed
2    cleanups. Except as expressly admitted herein, Defendant denies each and every
3    remaining allegation.
4          105. In response to paragraph 105, Defendant admits that LASAN
5    Environmental Compliance Inspectors process encampments during cleanups to inspect
6    and assess each item on the public rights-of-way to identify what items should be stored
7    or discarded consistent with LAMC 56.11 and the 56.11 Protocols. Defendant admits
8    that many items processed during cleanups are often discarded for a myriad of reasons
9    consistent with Defendant’s policy, practice and custom, including because such items
10   are abandoned, pose immediate health and safety risks, or constitute contraband. Except
11   as expressly admitted herein, Defendant denies each and every remaining allegation.
12         106. In response to paragraph 106, Defendant states that during the fourth
13   quarter of 2018, 2,298 tents were processed through rapid response operations.
14   Defendant also admits that 155 bags of property removed during such operations were
15   sent to storage, and that 483 tons of debris encountered during such operations was
16   disposed of. Except as expressly admitted herein, Defendant denies each and every
17   remaining allegation.
18         107. In response to paragraph 107, Defendant admits that items that the City may
19   discard items that pose an immediate threat to the health and safety of the public, which
20   in some instances may include cleaning supplies and batteries, and, prior to the Court’s
21   issuance of its preliminary injunction in this matter on April 13, 2020, Bulky Items.
22   Except as expressly admitted herein, Defendant denies each and every remaining
23   allegation.
24         108. In response to paragraph 108, Defendant admits that certain items removed
25   from public rights-of-way, such as items that pose an immediate threat to the health or
26   safety of the public, may be discarded pursuant to LAMC 56.11 and the 56.11 Protocols.
27   Defendant further admits that prior to this Court’s issuance of its preliminary injunction
28   in this matter on April 13, 2020, LASAN workers were authorized to remove Bulky
                                            27
        CITY OF LOS ANGELES’ ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
  Case2:19-cv-06182-DSF-PLA
 Case  2:19-cv-06182-DSF-PLA Document
                              Document75
                                       122-8
                                          FiledFiled 04/07/21
                                                07/13/20      Page
                                                           Page 29 of103
                                                                      61 ofPage
                                                                            409 ID
                                                                                 Page  ID
                                                                                   #:2230
                                       #:7317



1    Items and discard Bulky Items, consistent with the provisions of LAMC 56.11. Except
2    as expressly admitted herein, Defendant denies each and every remaining allegation.
3          109. In response to paragraph 109, Defendant admits that items on the public
4    rights-of-way that are contaminated such that they pose an immediate threat to the health
5    or safety of the public may be removed and discarded, instead of stored. Except as
6    expressly admitted herein, Defendant denies each and every remaining allegation.
7          110. In response to paragraph 110, Defendant admits that items removed from
8    the public rights-of-way that LASAN Environmental Compliance Inspectors determine
9    to be contaminated such that they constitute an immediate threat to the health and safety
10   of the public may be discarded, consistent with LAMC 56.11 and the 56.11 Protocols.
11   Except as expressly admitted herein, Defendant denies each and every remaining
12   allegation.
13         111. In response to paragraph 111, Defendant denies each and every allegation.
14         112. In response to paragraph 112, Defendant admits that certain furniture items
15   stored in the public right-of-way may be, and have been, discarded consistent with
16   LAMC 56.11 and the 56.11 Protocols. Except as expressly admitted herein, Defendant
17   denies each and every remaining allegation.
18         113. In response to paragraph 113, Defendant admits that personal items stored
19   in the public right of way may be, and have been, discarded consistent with LAMC
20   56.11 and the 56.11 Protocols if, for example, they pose a health and safety risk or are
21   contraband. Except as expressly admitted herein, Defendant denies each and every
22   remaining allegation.
23         114. In response to paragraph 114, Defendant admits that LAMC 56.11 does not
24   require notices to be posted prior to rapid response cleanups that are conducted to
25   respond to immediate threats to the health or safety of the public. Defendant admits that
26   LAMC 56.11 does not require that an opportunity be provided for a purported owner to
27   challenge the determination that his or her items may be removed or immediately
28   discarded prior to removal. Except as expressly admitted herein, Defendant denies each
                                             28
        CITY OF LOS ANGELES’ ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
  Case2:19-cv-06182-DSF-PLA
 Case  2:19-cv-06182-DSF-PLA Document
                              Document75
                                       122-8
                                          FiledFiled 04/07/21
                                                07/13/20      Page
                                                           Page 30 of104
                                                                      61 ofPage
                                                                            409 ID
                                                                                 Page  ID
                                                                                   #:2231
                                       #:7318



1    and every remaining allegation.
2          115. In response to paragraph 115, Defendant admits that LAMC 56.11 does not
3    require notices to be posted prior to rapid response cleanups that are conducted to
4    respond to immediate threats to the health or safety of the public. Except as expressly
5    admitted herein, Defendant denies each and every remaining allegation.
6          116. In response to paragraph 116, Defendant admits that LAMC 56.11 requires
7    LASAN to provide post-deprivation notice when LASAN removes personal property
8    from the public rights-of-way and sends it to storage. The post-deprivation notices,
9    which are posted on places, such as on walls, light posts, and fences, provide
10   information regarding when and where individuals may collected their personal
11   property, as well as a phone number to call regarding retrieving their property. Except
12   as expressly admitted herein, Defendant denies each and every remaining allegation.
13         117. In response to paragraph 117, Defendant admits that the post-deprivation
14   notice informs individuals that property has been stored and that owners can contact the
15   storage facility about retrieving their belongings, but does not provide an inventory of
16   the items that were seized and why each was removed and stored. Except as expressly
17   admitted herein, Defendant denies each and every remaining allegation.
18         118. In response to paragraph 118, Defendant admits that LAMC 56.11 does not
19   require LASAN to provide post-deprivation notice about items of personal property left
20   on the public rights-of-way are discarded rather than stored. Except as expressly
21   admitted herein, Defendant denies each and every remaining allegation.
22         119. In response to paragraph 119, Defendant admits that LAMC 56.11 does not
23   require LASAN to provide post-deprivation notice about items of personal property left
24   on the public rights-of-way that are discarded rather than stored. Except as expressly
25   admitted herein, Defendant denies each and every remaining allegation.
26         120. In response to paragraph 120, Defendant denies the allegation that
27   “individuals have no way of knowing what happened to their belongings” in all
28   instances, including circumstances where notice is posted prior to a cleanup in
                                            29
       CITY OF LOS ANGELES’ ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
  Case2:19-cv-06182-DSF-PLA
 Case  2:19-cv-06182-DSF-PLA Document
                              Document75
                                       122-8
                                          FiledFiled 04/07/21
                                                07/13/20      Page
                                                           Page 31 of105
                                                                      61 ofPage
                                                                            409 ID
                                                                                 Page  ID
                                                                                   #:2232
                                       #:7319



1    accordance with LAMC 56.11 and outreach workers communicate with individuals
2    about the cleanup in accordance with the 56.11 Protocols. Defendant lacks knowledge
3    or information sufficient to form a belief as to the truth of the remaining allegations, and
4    on that basis, denies each and every remaining allegation contained therein.
5          121. In response to paragraph 121, Defendant admits that LAMC 56.11 does not
6    require LASAN to provide an opportunity for a purported owner to challenge the
7    determination that his or her items may be removed or immediately discarded prior to
8    removal. To the extent the allegations of paragraph 121 seek to characterize or quote
9    LAMC 56.11, Defendant responds that the ordinance is contained in a document that
10   speaks for itself, and any attempt to characterize the ordinance is a legal argument and/or
11   conclusion such that no response is required. To the extent a response is deemed
12   required, Defendant expressly denies the allegations to the extent that they are
13   inconsistent with that document. Except as expressly admitted herein, Defendant denies
14   each and every remaining allegation.
15         122. In response to paragraph 122, Defendant responds that the allegation is a
16   legal argument and/or conclusion such that no response is required. To the extent a
17   response is required, Defendant denies the allegation.
18         123. In response to paragraph 123, Defendant admits that enforcement of LAMC
19   56.11 was conducted regularly prior to issuance of Safer At Home Orders in response to
20   the coronavirus pandemic. Except as expressly admitted herein, Defendant denies each
21   and every remaining allegation.
22         124. In response to paragraph 124, Defendant lacks knowledge or information
23   sufficient to form a belief as to the truth of the allegations in that paragraph, and on that
24   basis, denies each and every allegation contained therein.
25         125. In response to paragraph 125, Defendant lacks knowledge or information
26   sufficient to form a belief as to the truth of the allegations in that paragraph, and on that
27   basis, denies each and every allegation contained therein.
28         126. In response to paragraph 126, Defendant lacks knowledge or information
                                           30
        CITY OF LOS ANGELES’ ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
  Case2:19-cv-06182-DSF-PLA
 Case  2:19-cv-06182-DSF-PLA Document
                              Document75
                                       122-8
                                          FiledFiled 04/07/21
                                                07/13/20      Page
                                                           Page 32 of106
                                                                      61 ofPage
                                                                            409 ID
                                                                                 Page  ID
                                                                                   #:2233
                                       #:7320



1    sufficient to form a belief as to the truth of the allegations in that paragraph, and on that
2    basis, denies each and every allegation contained therein.
3          127. In response to paragraph 127, Defendant admits that a HOPE team
4    conducted a cleanup of the public rights-of-way and access areas in the vicinity of Aetna
5    Street and Tyrone Avenue. Defendant admits because this cleanup was conducted as a
6    rapid response to respond to immediate threats to the health or safety of the public,
7    notices were not posted prior to the cleanup. Except as expressly admitted herein,
8    Defendant denies each and every remaining allegation.
9          128. In response to paragraph 128, Defendant admits that because this cleanup
10   was conducted as a rapid response to respond to immediate threats to the health or safety
11   of the public, notices were not posted prior to the cleanup. Defendant lacks knowledge
12   or information sufficient to form a belief as to the truth of the remaining allegations
13   contained in paragraph 128, and on that basis, denies all remaining allegations therein.
14         129. In response to paragraph 129, Defendant lacks knowledge or information
15   sufficient to form a belief as to the truth of the allegations in that paragraph, and on that
16   basis, denies each and every allegation contained therein.
17         130. In response to Paragraph 130, Defendant lacks knowledge or information
18   sufficient to form a belief as to the truth of the allegations in that paragraph, and on that
19   basis, denies each and every allegation contained therein.
20         131. In response to paragraph 131, Defendant lacks knowledge or information
21   sufficient to form a belief as to the truth of the allegations in that paragraph, and on that
22   basis, denies each and every allegation contained therein.
23         132. In response to paragraph 132, Defendant admits that certain items
24   encountered during the January 29, 2019 cleanup in the area in and around Aetna Street
25   and Tyrone Avenue were determined to be health hazards, including but not limited to
26   flammable substances, corrosive substances, highly compressed gas or liquid, and
27   biohazards. Health hazards that constitute an immediate threat to the health or safety of
28   the public may be discarded pursuant to LAMC 56.11 and the 56.11 Protocols.
                                             31
        CITY OF LOS ANGELES’ ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
  Case2:19-cv-06182-DSF-PLA
 Case  2:19-cv-06182-DSF-PLA Document
                              Document75
                                       122-8
                                          FiledFiled 04/07/21
                                                07/13/20      Page
                                                           Page 33 of107
                                                                      61 ofPage
                                                                            409 ID
                                                                                 Page  ID
                                                                                   #:2234
                                       #:7321



1    Defendant lacks knowledge or information sufficient to form a belief as to the truth of
2    the remaining allegations in paragraph 132, and on that basis, denies each and every
3    remaining allegation.
4          133. In response to paragraph 133, Defendant admits that notices were not
5    posted prior to the January 29, 2019 cleanup in the area in and around Aetna Street and
6    Tyrone Avenue because it was conducted as a rapid response to respond to immediate
7    threats to the health or safety of the public. Defendant lacks knowledge or information
8    sufficient to form a belief as to the truth of the remaining allegations in that paragraph,
9    and on that basis, denies each and every remaining allegation.
10         134. In response to paragraph 134, Defendant admits that on April 29, 2019, a
11   Los Angeles Sanitation Watershed Protection Division crew was deployed to the same
12   encampment in the vicinity of Aetna Street to conduct a noticed cleanup of the public
13   rights-of-way and access areas in the vicinity of Aetna Street and Van Nuys Boulevard.
14   Defendant lacks knowledge or information sufficient to form a belief as to the truth of
15   the remaining allegations in that paragraph, and on that basis, denies each and every
16   remaining allegation.
17         135. In response to paragraph 135, Defendant admits a noticed cleanup was
18   conducted in the area in and around Cedros Avenue and Bessemer Street on August 14,
19   2019. Defendant lacks knowledge or information sufficient to form a belief as to the
20   truth of the remaining allegations in that paragraph, and on that basis, denies each and
21   every remaining allegation.
22         136. In response to paragraph 136, Defendant lacks knowledge or information
23   sufficient to form a belief as to the truth of the allegations in that paragraph, and on that
24   basis, denies each and every allegation contained therein.
25         137. In response to paragraph 137, Defendant admits that on or about August 12,
26   2019, LA Sanitation posted notices in and around the area of Bessemer Street and
27   Cedros Avenue indicating that there would be a major cleaning of the area on August 14,
28   2019. Unless expressly admitted herein, Defendant denies each and every remaining
                                            32
        CITY OF LOS ANGELES’ ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
  Case2:19-cv-06182-DSF-PLA
 Case  2:19-cv-06182-DSF-PLA Document
                              Document75
                                       122-8
                                          FiledFiled 04/07/21
                                                07/13/20      Page
                                                           Page 34 of108
                                                                      61 ofPage
                                                                            409 ID
                                                                                 Page  ID
                                                                                   #:2235
                                       #:7322



1    allegation.
2          138. In response to paragraph 138, Defendant admits that notices were posted on
3    or about August 12, 2019 in and around the vicinity of Cedros Avenue and Bessemer
4    Street prior to the cleanup that was conducted on August 14, 2019. Except as expressly
5    admitted herein, Defendant denies each and every remaining allegation.
6          139. In response to paragraph 139, Defendant lacks knowledge or information
7    sufficient to form a belief as to the truth of the allegations in that paragraph, and on that
8    basis, denies each and every allegation contained therein.
9          140. In response to paragraph 140, Defendant lacks knowledge or information
10   sufficient to form a belief as to the truth of the allegations in that paragraph, and on that
11   basis, denies each and every allegation contained therein.
12         141. In response to paragraph 141, Defendant admits a noticed cleanup was
13   conducted in the area in and around Cedros Avenue and Bessemer Street on August 14,
14   2019. Defendant lacks knowledge or information sufficient to form a belief as to the
15   truth of the remaining allegations in that paragraph, and on that basis, denies each and
16   every remaining allegation.
17         142. In response to paragraph 142, Defendant states that post-removal notices
18   were posted in and around the area of Cedros Avenue and Bessemer Street regarding
19   retrieval of property that was removed during the cleanup and sent to a secure storage
20   facility. Defendant admits that the post-deprivation notice informs individuals that
21   property has been stored and that owners can contact the storage facility about retrieving
22   their belongings, but does not provide an inventory of the items that were seized and
23   why each was removed and stored. Except as expressly admitted herein, Defendant
24   denies each and every remaining allegation contained therein.
25         143. In response to paragraph 143, Defendant lacks knowledge or information
26   sufficient to form a belief as to the truth of the allegations in that paragraph, and on that
27   basis, denies each and every allegation contained therein.
28         144. In response to paragraph 144, Defendant lacks knowledge or information
                                           33
        CITY OF LOS ANGELES’ ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
  Case2:19-cv-06182-DSF-PLA
 Case  2:19-cv-06182-DSF-PLA Document
                              Document75
                                       122-8
                                          FiledFiled 04/07/21
                                                07/13/20      Page
                                                           Page 35 of109
                                                                      61 ofPage
                                                                            409 ID
                                                                                 Page  ID
                                                                                   #:2236
                                       #:7323



1    sufficient to form a belief as to the truth of the allegations in that paragraph, and on that
2    basis, denies each and every allegation contained therein.
3          145. In response to paragraph 145, Defendant lacks knowledge or information
4    sufficient to form a belief as to the truth of the allegations in that paragraph, and on that
5    basis, denies each and every allegation contained therein.
6          146. In response to paragraph 146, Defendant lacks knowledge or information
7    sufficient to form a belief as to the truth of the allegations in that paragraph, and on that
8    basis, denies each and every allegation contained therein.
9          147. In response to paragraph 147, Defendant lacks knowledge or information
10   sufficient to form a belief as to the truth of the allegations in that paragraph, and on that
11   basis, denies each and every allegation contained therein.
12         148. In response to paragraph 148, Defendant lacks knowledge or information
13   sufficient to form a belief as to the truth of the allegations in that paragraph, and on that
14   basis, denies each and every allegation contained therein.
15         149. In response to paragraph 149, Defendant lacks knowledge or information
16   sufficient to form a belief as to the truth of the allegations in that paragraph, and on that
17   basis, denies each and every allegation contained therein.
18         150. In response to paragraph 150, Defendant admits that claims were submitted
19   to the City on behalf of Janet Garcia on or around July 26, 2019 and September 5, 2019,
20   but denies that these were timely submitted prior to the initiation of the litigation or that
21   Janet Garcia appropriately exhausted her administrative remedies. Except as expressly
22   admitted herein, Defendant denies each and every remaining allegation.
23         151. In response to paragraph 151, Defendant lacks knowledge or information
24   sufficient to form a belief as to the truth of the allegations in that paragraph, and on that
25   basis, denies each and every allegation contained therein.
26         152. In response to paragraph 152, Defendant lacks knowledge or information
27   sufficient to form a belief as to the truth of the allegations in that paragraph, and on that
28   basis, denies each and every allegation contained therein.
                                              34
        CITY OF LOS ANGELES’ ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
  Case2:19-cv-06182-DSF-PLA
 Case  2:19-cv-06182-DSF-PLA Document
                              Document75
                                       122-8
                                          FiledFiled 04/07/21
                                                07/13/20      Page
                                                           Page 36 of110
                                                                      61 ofPage
                                                                            409 ID
                                                                                 Page  ID
                                                                                   #:2237
                                       #:7324



1          153. In response to paragraph 153, Defendant lacks knowledge or information
2    sufficient to form a belief as to the truth of the allegations in that paragraph, and on that
3    basis, denies each and every allegation contained therein.
4          154. In response to paragraph 154, Defendant lacks knowledge or information
5    sufficient to form a belief as to the truth of the allegations in that paragraph, and on that
6    basis, denies each and every allegation contained therein.
7          155. In response to paragraph 155, Defendant lacks knowledge or information
8    sufficient to form a belief as to the truth of the allegations in that paragraph, and on that
9    basis, denies each and every allegation contained therein.
10         156. In response to paragraph 156, Defendant admits that in the morning of
11   March 21, 2019, a HOPE team comprised of both LASAN and LAPD employees arrived
12   at the intersection of West 6th Street and South Kingsley Drive to conduct an unnoticed
13   rapid response cleanup of the public rights-of-way and access areas in the vicinity of that
14   area to respond to immediate threats to the health or safety of the public. Except as
15   expressly admitted herein, Defendant denies each and every remaining allegation.
16         157. In response to paragraph 157, Defendant lacks knowledge or information
17   sufficient to form a belief as to the truth of the allegations in that paragraph, and on that
18   basis, denies each and every allegation contained therein.
19         158. In response to paragraph 158, Defendant lacks knowledge or information
20   sufficient to form a belief as to the truth of the allegations in that paragraph, and on that
21   basis, denies each and every allegation contained therein.
22         159. In response to paragraph 159, Defendant lacks knowledge or information
23   sufficient to form a belief as to the truth of the allegations in that paragraph, and on that
24   basis, denies each and every allegation contained therein.
25         160. In response to paragraph 160, Defendant lacks knowledge or information
26   sufficient to form a belief as to the truth of the allegations in that paragraph, and on that
27   basis, denies each and every allegation contained therein.
28         161. In response to paragraph 161, Defendant lacks knowledge or information
                                           35
        CITY OF LOS ANGELES’ ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
  Case2:19-cv-06182-DSF-PLA
 Case  2:19-cv-06182-DSF-PLA Document
                              Document75
                                       122-8
                                          FiledFiled 04/07/21
                                                07/13/20      Page
                                                           Page 37 of111
                                                                      61 ofPage
                                                                            409 ID
                                                                                 Page  ID
                                                                                   #:2238
                                       #:7325



1    sufficient to form a belief as to the truth of the allegations in that paragraph, and on that
2    basis, denies each and every allegation contained therein.
3          162. In response to paragraph 162, Defendant lacks knowledge or information
4    sufficient to form a belief as to the truth of the allegations in that paragraph, and on that
5    basis, denies each and every allegation contained therein.
6          163. In response to paragraph 163, Defendant lacks knowledge or information
7    sufficient to form a belief as to the truth of the allegations in that paragraph, and on that
8    basis, denies each and every allegation contained therein.
9          164. In response to paragraph 164, Defendant denies the allegation that all of the
10   items that were discarded during the March 21, 2019 rapid response cleanup in and
11   around the intersection of West 6th Street and South Kingsley Drive were clean and in
12   good condition. Defendant lacks knowledge or information sufficient to form a belief as
13   to the truth of the remaining allegations in that paragraph, and on that basis, denies each
14   and every remaining allegation contained therein.
15         165. In response to paragraph 165, Defendant admits that because the March 21,
16   2019 cleanup in and around West 6th Street and South Kingsley Drive was conducted as
17   a rapid response to respond to immediate threats to the health or safety of the public,
18   written notices were not posted prior to the cleanup. Defendant lacks knowledge or
19   information sufficient to form a belief as to the truth of the remaining allegations in that
20   paragraph, and on that basis, denies each and every remaining allegation contained
21   therein.
22         166. In response to paragraph 166, Defendant states that post-removal notices
23   were posted following the cleanup on March 21, 2019 in and around the area of West 6th
24   Street and South Kingsley Drive, which provided information regarding retrieval of
25   property that was removed during the cleanup and sent to a secure storage facility.
26   Defendant admits that the post-deprivation notices inform individuals that property had
27   been stored and that owners could contact the storage facility about retrieving their
28   belongings, but did not provide an inventory of the items that were seized and why each
                                             36
        CITY OF LOS ANGELES’ ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
  Case2:19-cv-06182-DSF-PLA
 Case  2:19-cv-06182-DSF-PLA Document
                              Document75
                                       122-8
                                          FiledFiled 04/07/21
                                                07/13/20      Page
                                                           Page 38 of112
                                                                      61 ofPage
                                                                            409 ID
                                                                                 Page  ID
                                                                                   #:2239
                                       #:7326



1    was removed and stored. Except as expressly admitted herein, Defendant denies each
2    and every remaining allegation contained therein.
3          167. In response to paragraph 167, Defendant lacks knowledge or information
4    sufficient to form a belief as to the truth of the allegations in that paragraph, and on that
5    basis, denies each and every allegation contained therein.
6          168. In response to paragraph 168, Defendant lacks knowledge or information
7    sufficient to form a belief as to the truth of the allegations in that paragraph, and on that
8    basis, denies each and every allegation contained therein.
9          169. In response to paragraph 169, Defendant states that on June 11, 2019, a Los
10   Angeles Sanitation Watershed Protection Division crew conducted a noticed cleanup of
11   the public rights-of-way and access areas in the vicinity of West 6th Street and South
12   Berendo Street in Koreatown, which is located less than a mile from where Ms. Zepeda
13   and Ms. Zamora allege they were staying at that time at West 5th Street and Harvard
14   Boulevard. Defendant states that on June 11, 2019, several rapid response cleanups
15   were also conducted in Koreatown, but records do not reflect a cleanup at the
16   intersection of 5th Street and Harvard Boulevard. Defendant lacks knowledge or
17   information sufficient to form a belief as to the truth of the remaining allegations in that
18   paragraph, and on that basis, denies each and every allegation contained therein.
19         170. In response to paragraph 170, Defendant lacks knowledge or information
20   sufficient to form a belief as to the truth of the allegations in that paragraph, and on that
21   basis, denies each and every allegation contained therein.
22         171. In response to paragraph 171, Defendant lacks knowledge or information
23   sufficient to form a belief as to the truth of the allegations in that paragraph, and on that
24   basis, denies each and every allegation contained therein.
25         172. In response to paragraph 172, Defendant admits that claims were submitted
26   to the City on behalf of Gladys Zepeda and Miriam Zamora on or around August 23,
27   2019, but denies that these were timely submitted prior to the initiation of the litigation
28   or that Gladys Zepeda and Miriam Zamora appropriately exhausted their administrative
                                          37
        CITY OF LOS ANGELES’ ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
  Case2:19-cv-06182-DSF-PLA
 Case  2:19-cv-06182-DSF-PLA Document
                              Document75
                                       122-8
                                          FiledFiled 04/07/21
                                                07/13/20      Page
                                                           Page 39 of113
                                                                      61 ofPage
                                                                            409 ID
                                                                                 Page  ID
                                                                                   #:2240
                                       #:7327



1    remedies. Except as expressly admitted herein, Defendant denies each and every
2    remaining allegation.
3          173. In response to paragraph 173, Defendant lacks knowledge or information
4    sufficient to form a belief as to the truth of the allegations in that paragraph, and on that
5    basis, denies each and every allegation contained therein.
6          174. In response to paragraph 174, Defendant lacks knowledge or information
7    sufficient to form a belief as to the truth of the allegations in that paragraph, and on that
8    basis, denies each and every allegation contained therein.
9          175. In response to paragraph 175, Defendant admits several LAPD patrol cars
10   and a Sanitation truck were present at the location of Sixth Street and Alexandria on
11   January 10, 2019. Defendant lacks knowledge or information sufficient to form a belief
12   as to the truth of the remaining allegations in that paragraph, and on that basis, denies
13   each and every remaining allegation.
14         176. In response to paragraph 176, Defendant lacks knowledge or information
15   sufficient to form a belief as to the truth of the allegations in that paragraph, and on that
16   basis, denies each and every allegation contained therein.
17         177. In response to paragraph 177, Defendant lacks knowledge or information
18   sufficient to form a belief as to the truth of the allegations in that paragraph, and on that
19   basis, denies each and every allegation contained therein.
20         178. In response to paragraph 178, Defendant lacks knowledge or information
21   sufficient to form a belief as to the truth of the allegations in that paragraph, and on that
22   basis, denies each and every allegation contained therein.
23         179. In response to paragraph 179, Defendant lacks knowledge or information
24   sufficient to form a belief as to the truth of the allegations in that paragraph, and on that
25   basis, denies each and every allegation contained therein.
26         180. In response to paragraph 180, Defendant lacks knowledge or information
27   sufficient to form a belief as to the truth of the allegations in that paragraph, and on that
28   basis, denies each and every allegation contained therein.
                                              38
        CITY OF LOS ANGELES’ ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
  Case2:19-cv-06182-DSF-PLA
 Case  2:19-cv-06182-DSF-PLA Document
                              Document75
                                       122-8
                                          FiledFiled 04/07/21
                                                07/13/20      Page
                                                           Page 40 of114
                                                                      61 ofPage
                                                                            409 ID
                                                                                 Page  ID
                                                                                   #:2241
                                       #:7328



1          181. In response to paragraph 181, Defendant lacks knowledge or information
2    sufficient to form a belief as to the truth of the allegations in that paragraph, and on that
3    basis, denies each and every allegation contained therein.
4          182. In response to paragraph 182, Defendant lacks knowledge or information
5    sufficient to form a belief as to the truth of the allegations in that paragraph, and on that
6    basis, denies each and every allegation contained therein.
7          183. In response to paragraph 183, Defendant lacks knowledge or information
8    sufficient to form a belief as to the truth of the allegations in that paragraph, and on that
9    basis, denies each and every allegation contained therein.
10         184. In response to paragraph 184, Defendant admits that on or about June 4,
11   2019, a Los Angeles Sanitation Watershed Protection Division crew conducted a
12   cleanup of the public rights-of-way and access areas in and around the intersection of
13   Oakwood Avenue and Western Avenue in Koreatown. Defendant lacks knowledge or
14   information sufficient to form a belief as to the truth of the remaining allegations in that
15   paragraph, and on that basis, denies each and every remaining allegation.
16         185. In response to paragraph 185, Defendant lacks knowledge or information
17   sufficient to form a belief as to the truth of the allegations in that paragraph, and on that
18   basis, denies each and every allegation contained therein.
19         186. In response to paragraph 186, Defendant lacks knowledge or information
20   sufficient to form a belief as to the truth of the allegations in that paragraph, and on that
21   basis, denies each and every allegation contained therein.
22         187. In response to paragraph 187, Defendant lacks knowledge or information
23   sufficient to form a belief as to the truth of the allegations in that paragraph, and on that
24   basis, denies each and every allegation contained therein.
25         188. In response to paragraph 188, Defendant lacks knowledge or information
26   sufficient to form a belief as to the truth of the allegations in that paragraph, and on that
27   basis, denies each and every allegation contained therein.
28         189. In response to paragraph 189, Defendant lacks knowledge or information
                                           39
        CITY OF LOS ANGELES’ ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
  Case2:19-cv-06182-DSF-PLA
 Case  2:19-cv-06182-DSF-PLA Document
                              Document75
                                       122-8
                                          FiledFiled 04/07/21
                                                07/13/20      Page
                                                           Page 41 of115
                                                                      61 ofPage
                                                                            409 ID
                                                                                 Page  ID
                                                                                   #:2242
                                       #:7329



1    sufficient to form a belief as to the truth of the allegations in that paragraph, and on that
2    basis, denies each and every allegation contained therein.
3          190. In response to paragraph 190, Defendant admits that Plaintiffs purport to
4    sue DOES 1 through 7 by fictitious names. Defendant lacks knowledge or information
5    sufficient to form a belief as to the truth of the remaining allegations, and on that basis,
6    denies each and every allegation contained therein.
7          191. In response to paragraph 191, Defendant admits that claims were submitted
8    to the City on behalf of Ali El-Bey on or around July 9, 2019 and September 18, 2019,
9    but denies that these were timely submitted prior to the initiation of the litigation or that
10   Ali El-Bey appropriately exhausted his administrative remedies. Except as expressly
11   admitted herein, Defendant denies each and every remaining allegation.
12         192. In response to paragraph 192, Defendant lacks knowledge or information
13   sufficient to form a belief as to the truth of the allegations in that paragraph, and on that
14   basis, denies each and every allegation contained therein.
15         193. In response to paragraph 193, Defendant lacks knowledge or information
16   sufficient to form a belief as to the truth of the allegations in that paragraph, and on that
17   basis, denies each and every allegation contained therein.
18         194. In response to paragraph 194, Defendant lacks knowledge or information
19   sufficient to form a belief as to the truth of the allegations in that paragraph, and on that
20   basis, denies each and every allegation contained therein.
21         195. In response to paragraph 195, Defendant lacks knowledge or information
22   sufficient to form a belief as to the truth of the allegations in that paragraph, and on that
23   basis, denies each and every allegation contained therein.
24         196. In response to paragraph 196, Defendant lacks knowledge or information
25   sufficient to form a belief as to the truth of the allegations in that paragraph, and on that
26   basis, denies each and every allegation contained therein.
27         197. In response to paragraph 197, Defendant lacks knowledge or information
28   sufficient to form a belief as to the truth of the allegations in that paragraph, and on that
                                                 40
        CITY OF LOS ANGELES’ ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
  Case2:19-cv-06182-DSF-PLA
 Case  2:19-cv-06182-DSF-PLA Document
                              Document75
                                       122-8
                                          FiledFiled 04/07/21
                                                07/13/20      Page
                                                           Page 42 of116
                                                                      61 ofPage
                                                                            409 ID
                                                                                 Page  ID
                                                                                   #:2243
                                       #:7330



1    basis, denies each and every allegation contained therein.
2          198. In response to paragraph 198, Defendant lacks knowledge or information
3    sufficient to form a belief as to the truth of the allegations in that paragraph, and on that
4    basis, denies each and every allegation contained therein.
5          199. In response to paragraph 199, Defendant lacks knowledge or information
6    sufficient to form a belief as to the truth of the allegations in that paragraph, and on that
7    basis, denies each and every allegation contained therein.
8          200. In response to paragraph 200, Defendant lacks knowledge or information
9    sufficient to form a belief as to the truth of the allegations in that paragraph, and on that
10   basis, denies each and every allegation contained therein.
11         201. In response to paragraph 201, Defendant lacks knowledge or information
12   sufficient to form a belief as to the truth of the allegations in that paragraph, and on that
13   basis, denies each and every allegation contained therein.
14         202. In response to paragraph 202, Defendant lacks knowledge or information
15   sufficient to form a belief as to the truth of the allegations in that paragraph, and on that
16   basis, denies each and every allegation contained therein.
17         203. In response to paragraph 203, Defendant lacks knowledge or information
18   sufficient to form a belief as to the truth of the allegations in that paragraph, and on that
19   basis, denies each and every allegation contained therein.
20         204. In response to paragraph 204, Defendant lacks knowledge or information
21   sufficient to form a belief as to the truth of the allegations in that paragraph, and on that
22   basis, denies each and every allegation contained therein.
23         205. In response to paragraph 205, Defendant lacks knowledge or information
24   sufficient to form a belief as to the truth of the allegations in that paragraph, and on that
25   basis, denies each and every allegation contained therein.
26         206. In response to paragraph 206, Defendant lacks knowledge or information
27   sufficient to form a belief as to the truth of the allegations in that paragraph, and on that
28   basis, denies each and every allegation contained therein.
                                              41
        CITY OF LOS ANGELES’ ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
  Case2:19-cv-06182-DSF-PLA
 Case  2:19-cv-06182-DSF-PLA Document
                              Document75
                                       122-8
                                          FiledFiled 04/07/21
                                                07/13/20      Page
                                                           Page 43 of117
                                                                      61 ofPage
                                                                            409 ID
                                                                                 Page  ID
                                                                                   #:2244
                                       #:7331



1          207. In response to paragraph 207, Defendant lacks knowledge or information
2    sufficient to form a belief as to the truth of the allegations in that paragraph, and on that
3    basis, denies each and every allegation contained therein.
4          208. In response to paragraph 208, Defendant lacks knowledge or information
5    sufficient to form a belief as to the truth of the allegations in that paragraph, and on that
6    basis, denies each and every allegation contained therein.
7          209. In response to paragraph 209, Defendant admits that a claim was submitted
8    to the City on behalf of James Haugabrook on or around August 23, 2019, but denies
9    that these were timely submitted prior to the initiation of the litigation or that James
10   Haugabrook appropriately exhausted his administrative remedies. Except as expressly
11   admitted herein, Defendant denies each and every remaining allegation.
12         210. In response to paragraph 210, Defendant lacks knowledge or information
13   sufficient to form a belief as to the truth of the allegations in that paragraph, and on that
14   basis, denies each and every allegation contained therein.
15         211. In response to paragraph 211, Defendant admits that on April 24, 2019, the
16   City conducted a noticed cleanup of a homeless encampment on Lomita Boulevard and
17   McCoy Avenue in the Harbor City area of Los Angeles. Except as expressly admitted
18   herein, Defendant denies each and every remaining allegation.
19         212. In response to paragraph 212, Defendant lacks knowledge or information
20   sufficient to form a belief as to the truth of the allegations in that paragraph, and on that
21   basis, denies each and every allegation contained therein.
22         213. In response to paragraph 213, Defendant lacks knowledge or information
23   sufficient to form a belief as to the truth of the allegations in that paragraph, and on that
24   basis, denies each and every allegation contained therein.
25         214. In response to paragraph 214, Defendant admits that records indicate that an
26   Officer Lopez was present at the noticed cleanup conducted on April 24, 2019 in and
27   around the area of Lomita Boulevard and McCoy Avenue. Defendant lacks knowledge
28   or information sufficient to form a belief as to the truth of the remaining allegations in
                                               42
        CITY OF LOS ANGELES’ ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
  Case2:19-cv-06182-DSF-PLA
 Case  2:19-cv-06182-DSF-PLA Document
                              Document75
                                       122-8
                                          FiledFiled 04/07/21
                                                07/13/20      Page
                                                           Page 44 of118
                                                                      61 ofPage
                                                                            409 ID
                                                                                 Page  ID
                                                                                   #:2245
                                       #:7332



1    that paragraph, and on that basis, denies each and every remaining allegation contained
2    therein.
3          215. In response to paragraph 215, Defendant lacks knowledge or information
4    sufficient to form a belief as to the truth of the allegations in that paragraph, and on that
5    basis, denies each and every allegation contained therein.
6          216. In response to paragraph 216, Defendant admits that a dog cage was
7    removed during this cleanup and subsequently discarded because it was contaminated
8    such that it posed an immediate threat to the health and safety of the public. Defendant
9    lacks knowledge or information sufficient to form a belief as to the truth of the
10   remaining allegations in that paragraph, and on that basis, denies each and every
11   remaining allegation.
12         217. In response to paragraph 217, Defendant lacks knowledge or information
13   sufficient to form a belief as to the truth of the allegations in that paragraph, and on that
14   basis, denies each and every allegation contained therein.
15         218. In response to paragraph 218, Defendant admits that a claim was submitted
16   to the City on behalf of Pete Diocson, Jr. on or around August 23, 2019, but denies that
17   this claim was timely submitted prior to the initiation of the litigation or that Pete
18   Diocson, Jr. appropriately exhausted his administrative remedies. Except as expressly
19   admitted herein, Defendant denies each and every remaining allegation.
20         219. In response to paragraph 219, Defendant lacks knowledge or information
21   sufficient to form a belief as to the truth of the allegations in that paragraph, and on that
22   basis, denies each and every allegation contained therein.
23         220. In response to paragraph 220, Defendant admits that on May 21, 2019, a
24   Los Angeles Sanitation Watershed Protection Division crew conducted a noticed
25   cleanup of the public rights-of-way and access areas in the vicinity of Lomita Boulevard
26   and McCoy Avenue in Harbor City. Except as expressly admitted herein, Defendant
27   denies each and every remaining allegation.
28         221. In response to paragraph 221, Defendant lacks knowledge or information
                                           43
        CITY OF LOS ANGELES’ ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
  Case2:19-cv-06182-DSF-PLA
 Case  2:19-cv-06182-DSF-PLA Document
                              Document75
                                       122-8
                                          FiledFiled 04/07/21
                                                07/13/20      Page
                                                           Page 45 of119
                                                                      61 ofPage
                                                                            409 ID
                                                                                 Page  ID
                                                                                   #:2246
                                       #:7333



1    sufficient to form a belief as to the truth of the allegations in that paragraph, and on that
2    basis, denies each and every allegation contained therein.
3          222. In response to paragraph 222, Defendant admits LA Sanitation and LAPD
4    officers were at the location and instructed individuals remaining at the scene after the
5    posted start time for the cleanup to move their belongings from the cleanup area, and
6    provided additional time for them to do so. Except as expressly admitted herein,
7    Defendant denies each and every remaining allegation.
8          223. In response to paragraph 223, Defendant admits that LASAN employees
9    were present in and around the area of Lomita Boulevard and McCoy Avenue on May
10   21, 2019 to conduct a noticed cleanup. Defendant lacks knowledge or information
11   sufficient to form a belief as to the truth of the remaining allegations in that paragraph,
12   and on that basis, denies each and every remaining allegation contained therein.
13         224. In response to paragraph 224, Defendant lacks knowledge or information
14   sufficient to form a belief as to the truth of the allegations in that paragraph, and on that
15   basis, denies each and every allegation contained therein.
16         225. In response to paragraph 225, Defendant admits that LASAN employees
17   were present in and around the area of Lomita Boulevard and McCoy Avenue on May
18   21, 2019 to conduct a noticed cleanup. Defendant lacks knowledge or information
19   sufficient to form a belief as to the truth of the remaining allegations in that paragraph,
20   and on that basis, denies each and every remaining allegation contained therein.
21         226. In response to paragraph 226, Defendant lacks knowledge or information
22   sufficient to form a belief as to the truth of the allegations in that paragraph, and on that
23   basis, denies each and every allegation contained therein.
24         227. In response to paragraph 227, Defendant admits that LASAN employees
25   and LAPD officers were present in and around the area of Lomita Boulevard and McCoy
26   Avenue on May 21, 2019 during the noticed cleanup. Defendant lacks knowledge or
27   information sufficient to form a belief as to the truth of the allegations in that paragraph,
28   and on that basis, denies all remaining allegations therein.
                                               44
        CITY OF LOS ANGELES’ ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
  Case2:19-cv-06182-DSF-PLA
 Case  2:19-cv-06182-DSF-PLA Document
                              Document75
                                       122-8
                                          FiledFiled 04/07/21
                                                07/13/20      Page
                                                           Page 46 of120
                                                                      61 ofPage
                                                                            409 ID
                                                                                 Page  ID
                                                                                   #:2247
                                       #:7334



1          228. In response to paragraph 228, Defendant lacks knowledge or information
2    sufficient to form a belief as to the truth of the allegations in that paragraph, and on that
3    basis, denies each and every allegation contained therein.
4          229. In response to paragraph 229, Defendant lacks knowledge or information
5    sufficient to form a belief as to the truth of the allegations in that paragraph, and on that
6    basis, denies each and every allegation contained therein.
7          230. In response to paragraph 230, Defendant lacks knowledge or information
8    sufficient to form a belief as to the truth of the allegations in that paragraph, and on that
9    basis, denies each and every allegation contained therein.
10         231. In response to paragraph 231, Defendant admits that a claim was submitted
11   to the City on behalf of Marquis Ashley on or around August 23, 2019, but denies that
12   this claim was timely submitted prior to the initiation of the litigation or that Marquis
13   Ashley appropriately exhausted his administrative remedies. Except as expressly
14   admitted herein, Defendant denies each and every remaining allegation.
15                                   FIRST CAUSE OF ACTION
16         232. In response to paragraph 232, Defendant realleges and incorporates by
17   reference each of its responses set forth in the preceding paragraphs as though set forth
18   fully herein.
19         233. In response to paragraph 233, Defendant responds that to the extent the
20   allegations of the paragraph seek to characterize LAMC 56.11, the ordinance is
21   contained in a document that speaks for itself, and any attempt to characterize the
22   ordinance is a legal argument and/or conclusion such that no response is required. To
23   the extent a response is deemed required, Defendant expressly denies the allegations to
24   the extent that they are inconsistent with that document. Defendant states that the
25   remaining allegations are legal arguments and/or conclusions to which no response is
26   required. To the extent a response is deemed required, Defendant denies each and every
27   allegation contained therein.
28         234. In response to paragraph 234, Defendant responds that to the extent the
                                           45
        CITY OF LOS ANGELES’ ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
  Case2:19-cv-06182-DSF-PLA
 Case  2:19-cv-06182-DSF-PLA Document
                              Document75
                                       122-8
                                          FiledFiled 04/07/21
                                                07/13/20      Page
                                                           Page 47 of121
                                                                      61 ofPage
                                                                            409 ID
                                                                                 Page  ID
                                                                                   #:2248
                                       #:7335



1    allegations of the paragraph seek to characterize LAMC 56.11, the ordinance is
2    contained in a document that speaks for itself, and any attempt to characterize the
3    ordinance is a legal argument and/or conclusion such that no response is required. To
4    the extent a response is deemed required, Defendant expressly denies the allegations to
5    the extent that they are inconsistent with that document. Defendant states that the
6    remaining allegations are legal arguments and/or conclusions to which no response is
7    required. To the extent a response is deemed required, Defendant denies each and every
8    allegation contained therein.
9          235. In response to paragraph 235, Defendant responds that to the extent the
10   allegations of the paragraph seek to characterize LAMC 56.11, the ordinance is
11   contained in a document that speaks for itself, and any attempt to characterize the
12   ordinance is a legal argument and/or conclusion such that no response is required. To
13   the extent a response is deemed required, Defendant expressly denies the allegations to
14   the extent that they are inconsistent with that document. Defendant states that the
15   remaining allegations are legal arguments and/or conclusions to which no response is
16   required. To the extent a response is deemed required, Defendant denies each and every
17   allegation contained therein.
18         236. In response to paragraph 236, Defendant lacks knowledge or information
19   sufficient to form a belief as to the truth of the allegations concerning whether Plaintiffs
20   have paid municipal taxes that have been spent on enforcement of LAMC 56.11, and on
21   that basis, denies all such allegations. Defendant states that the remaining allegations
22   are legal arguments and/or conclusions to which no response is required. To the extent a
23   response is deemed required, Defendant denies each and every allegation contained
24   therein.
25         237. In response to paragraph 237, Defendant admits that Ktown for All purports
26   to seek prospective relief, including injunctive and declaratory relief, and does not
27   purport to seek damages. AREPS was dismissed from this case for failure to adequately
28   plead associational standing, and since AREPS is no longer a party to this case,
                                              46
        CITY OF LOS ANGELES’ ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
  Case2:19-cv-06182-DSF-PLA
 Case  2:19-cv-06182-DSF-PLA Document
                              Document75
                                       122-8
                                          FiledFiled 04/07/21
                                                07/13/20      Page
                                                           Page 48 of122
                                                                      61 ofPage
                                                                            409 ID
                                                                                 Page  ID
                                                                                   #:2249
                                       #:7336



1    Defendant need not respond to the allegations concerning AREPS. See 6/2/2020 Order
2    Granting In Part and Denying In Part Defendant’s Motion to Dismiss [Dkt. No. 65], p.
3    11; see also Plaintiff’s Notice Electing Not To File An Amended Complaint [Dkt. No.
4    72]. Defendant states that the remaining allegations are legal arguments and/or
5    conclusions to which no response is required. To the extent a response is deemed
6    required, Defendant denies each and every allegation contained therein.
7          238. In response to paragraph 238, Defendant states that the allegations therein
8    are legal arguments and/or conclusions to which no response is required. To the extent a
9    response is deemed required, Defendant denies each and every allegation contained
10   therein.
11                               SECOND CAUSE OF ACTION
12         239. In response to paragraph 239, Defendant realleges and incorporates by
13   reference each of its responses set forth in the preceding paragraphs as though set forth
14   fully herein.
15         240. In response to paragraph 240, Defendant states that the allegations therein
16   are legal arguments and/or conclusions to which no response is required. To the extent a
17   response is deemed required, Defendant denies each and every allegation contained
18   therein.
19         241. In response to paragraph 241, Defendant states that the allegations therein
20   are legal arguments and/or conclusions to which no response is required. To the extent a
21   response is deemed required, Defendant denies each and every allegation contained
22   therein.
23         242. In response to paragraph 242, Defendant admits that LAMC 56.11
24   authorizes, in enumerated circumstances, the removal, and in certain instances, disposal,
25   of items located in the public right-of-way, and that certain employees of Defendant are
26   authorized to enforce, and have enforced, LAMC 56.11, including during the cleanup
27   operations that Defendant admits to and references in this Answer. Except as expressly
28   admitted herein, Defendant denies each and every remaining allegation.
                                            47
        CITY OF LOS ANGELES’ ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
  Case2:19-cv-06182-DSF-PLA
 Case  2:19-cv-06182-DSF-PLA Document
                              Document75
                                       122-8
                                          FiledFiled 04/07/21
                                                07/13/20      Page
                                                           Page 49 of123
                                                                      61 ofPage
                                                                            409 ID
                                                                                 Page  ID
                                                                                   #:2250
                                       #:7337



1          243. In response to paragraph 243, Defendant states that the allegations therein
2    are legal arguments and/or conclusions to which no response is required. To the extent a
3    response is deemed required, Defendant denies each and every allegation contained
4    therein.
5          244. In response to paragraph 244, Defendant states that the allegations therein
6    are legal arguments and/or conclusions to which no response is required. To the extent a
7    response is deemed required, Defendant admits that LAMC 56.11 authorizes, in
8    enumerated circumstances, the removal, and in certain instances, disposal, of items
9    located in the public right-of-way, and that certain employees of Defendant are
10   authorized to enforce, and have enforced, LAMC 56.11, including during the cleanup
11   operations that Defendant admits to and references in this Answer. Defendant denies
12   each and every allegation contained therein.
13         245. In response to paragraph 245, Defendant lacks knowledge or information
14   sufficient to form a belief as to the truth of the allegations concerning whether Plaintiffs
15   have paid municipal taxes that have been spent on enforcement of LAMC 56.11, and on
16   that basis, denies all such allegations. Defendant states that the remaining allegations
17   are legal arguments and/or conclusions to which no response is required. To the extent a
18   response is deemed required, Defendant denies each and every allegation contained
19   therein.
20         246. In response to paragraph 246, Defendant admits that Ktown for All purports
21   to seek prospective relief, including injunctive and declaratory relief, and does not
22   purport to seek damages. AREPS was dismissed from this case for failure to adequately
23   plead associational standing, and since AREPS is no longer a party to this case,
24   Defendant need not respond to the allegations concerning AREPS. See 6/2/2020 Order
25   Granting In Part and Denying In Part Defendant’s Motion to Dismiss [Dkt. No. 65], p.
26   11; see also Plaintiff’s Notice Electing Not To File An Amended Complaint [Dkt. No.
27   72]. Defendant states that the remaining allegations are legal arguments and/or
28   conclusions to which no response is required. To the extent a response is deemed
                                             48
        CITY OF LOS ANGELES’ ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
  Case2:19-cv-06182-DSF-PLA
 Case  2:19-cv-06182-DSF-PLA Document
                              Document75
                                       122-8
                                          FiledFiled 04/07/21
                                                07/13/20      Page
                                                           Page 50 of124
                                                                      61 ofPage
                                                                            409 ID
                                                                                 Page  ID
                                                                                   #:2251
                                       #:7338



1    required, Defendant denies each and every allegation contained therein.
2          247. In response to paragraph 247, admits that LAMC 56.11 authorizes, in
3    enumerated circumstances, the removal, and in certain instances, disposal, of items
4    located in the public right-of-way, and that certain employees of Defendant are
5    authorized to enforce, have enforced, and continue to enforce LAMC 56.11, subject to
6    and consistent with the Court’s preliminary injunction order and, during the pandemic,
7    guidance from the Centers for Disease Control and Prevention. Defendant states that the
8    remaining allegations are legal arguments and/or conclusions to which no response is
9    required. To the extent a response is deemed required, Defendant denies each and every
10   remaining allegation contained therein.
11                                THIRD CAUSE OF ACTION
12         248. In response to paragraph 248, Defendant realleges and incorporates by
13   reference each of its responses set forth in the preceding paragraphs as though set forth
14   fully herein.
15         249. In response to paragraph 249, Defendant responds that the Court dismissed
16   Plaintiffs’ Third Cause of Action without leave to amend, and subsequently struck the
17   Third Cause of Action. See 2/15/2020 Order Granting In Part and Denying In Part
18   Defendant’s Motion to Dismiss FAC [Dkt. 36], p. 20; see also 6/2/2020 Order Granting
19   In Part and Denying In Party Defendant’s Motion to Dismiss SAC [Dkt. 65], p. 13.
20   Since this cause of action has been stricken, Defendant need not respond to the
21   allegations contained in paragraph 249. To the extent a response is deemed required,
22   Defendant denies each and every allegation contained in paragraph 249.
23         250. In response to paragraph 250, Defendant responds that the Court dismissed
24   Plaintiffs’ Third Cause of Action without leave to amend, and subsequently struck the
25   Third Cause of Action. See 2/15/2020 Order Granting In Part and Denying In Part
26   Defendant’s Motion to Dismiss FAC [Dkt. 36], p. 20; see also 6/2/2020 Order Granting
27   In Part and Denying In Party Defendant’s Motion to Dismiss SAC [Dkt. 65], p. 13.
28   Since this cause of action has been stricken, Defendant need not respond to the
                                               49
        CITY OF LOS ANGELES’ ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
  Case2:19-cv-06182-DSF-PLA
 Case  2:19-cv-06182-DSF-PLA Document
                              Document75
                                       122-8
                                          FiledFiled 04/07/21
                                                07/13/20      Page
                                                           Page 51 of125
                                                                      61 ofPage
                                                                            409 ID
                                                                                 Page  ID
                                                                                   #:2252
                                       #:7339



1    allegations contained in paragraph 250. To the extent a response is deemed required,
2    Defendant denies each and every allegation contained in paragraph 250.
3          251. In response to paragraph 251, Defendant responds that the Court dismissed
4    Plaintiffs’ Third Cause of Action without leave to amend, and subsequently struck the
5    Third Cause of Action. See 2/15/2020 Order Granting In Part and Denying In Part
6    Defendant’s Motion to Dismiss FAC [Dkt. 36], p. 20; see also 6/2/2020 Order Granting
7    In Part and Denying In Party Defendant’s Motion to Dismiss SAC [Dkt. 65], p. 13.
8    Since this cause of action has been stricken, Defendant need not respond to the
9    allegations contained in paragraph 251. To the extent a response is deemed required,
10   Defendant denies each and every allegation contained in paragraph 251.
11         252. In response to paragraph 252, Defendant responds that the Court dismissed
12   Plaintiffs’ Third Cause of Action without leave to amend, and subsequently struck the
13   Third Cause of Action. See 2/15/2020 Order Granting In Part and Denying In Part
14   Defendant’s Motion to Dismiss FAC [Dkt. 36], p. 20; see also 6/2/2020 Order Granting
15   In Part and Denying In Party Defendant’s Motion to Dismiss SAC [Dkt. 65], p. 13.
16   Since this cause of action has been stricken, Defendant need not respond to the
17   allegations contained in paragraph 252. To the extent a response is deemed required,
18   Defendant denies each and every allegation contained in paragraph 252.
19         253. In response to paragraph 253, Defendant responds that the Court dismissed
20   Plaintiffs’ Third Cause of Action without leave to amend, and subsequently struck the
21   Third Cause of Action. See 2/15/2020 Order Granting In Part and Denying In Part
22   Defendant’s Motion to Dismiss FAC [Dkt. 36], p. 20; see also 6/2/2020 Order Granting
23   In Part and Denying In Party Defendant’s Motion to Dismiss SAC [Dkt. 65], p. 13.
24   Since this cause of action has been stricken, Defendant need not respond to the
25   allegations contained in paragraph 253. To the extent a response is deemed required,
26   Defendant denies each and every allegation contained in paragraph 253.
27         254. In response to paragraph 254, Defendant responds that the Court dismissed
28   Plaintiffs’ Third Cause of Action without leave to amend, and subsequently struck the
                                             50
       CITY OF LOS ANGELES’ ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
  Case2:19-cv-06182-DSF-PLA
 Case  2:19-cv-06182-DSF-PLA Document
                              Document75
                                       122-8
                                          FiledFiled 04/07/21
                                                07/13/20      Page
                                                           Page 52 of126
                                                                      61 ofPage
                                                                            409 ID
                                                                                 Page  ID
                                                                                   #:2253
                                       #:7340



1    Third Cause of Action. See 2/15/2020 Order Granting In Part and Denying In Part
2    Defendant’s Motion to Dismiss FAC [Dkt. 36], p. 20; see also 6/2/2020 Order Granting
3    In Part and Denying In Party Defendant’s Motion to Dismiss SAC [Dkt. 65], p. 13.
4    Since this cause of action has been stricken, Defendant need not respond to the
5    allegations contained in paragraph 253. To the extent a response is deemed required,
6    Defendant denies each and every allegation contained in paragraph 254.
7                                FOURTH CAUSE OF ACTION
8          255. In response to paragraph 255, Defendant realleges and incorporates by
9    reference each of its responses set forth in the preceding paragraphs as though set forth
10   fully herein.
11         256. In response to paragraph 256, to the extent the allegations in the paragraph
12   seek to characterize or quote LAMC 56.11, the ordinance is contained in a document
13   that speaks for itself, and any attempt to characterize the ordinance is a legal argument
14   and/or conclusion such that no response is required. To the extent a response is deemed
15   required, Defendant expressly denies the allegations to the extent that they are
16   inconsistent with that document. Defendant states that the remaining allegations therein
17   are legal arguments and/or conclusions to which no response is required. To the extent a
18   response is deemed required, Defendant denies each and every allegation contained
19   therein.
20         257. In response to paragraph 257, Defendant admits that Ktown for All purports
21   to seek prospective relief, including injunctive and declaratory relief, and does not
22   purport to seek damages. Defendant states that the remaining allegations are legal
23   arguments and/or conclusions to which no response is required. To the extent a response
24   is deemed required, Defendant denies each and every allegation contained therein.
25         258. In response to paragraph 258, Defendant states that the allegations therein
26   are legal arguments and/or conclusions to which no response is required. To the extent a
27   response is deemed required, Defendant denies each and every allegation contained
28   therein.
                                              51
        CITY OF LOS ANGELES’ ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
  Case2:19-cv-06182-DSF-PLA
 Case  2:19-cv-06182-DSF-PLA Document
                              Document75
                                       122-8
                                          FiledFiled 04/07/21
                                                07/13/20      Page
                                                           Page 53 of127
                                                                      61 ofPage
                                                                            409 ID
                                                                                 Page  ID
                                                                                   #:2254
                                       #:7341



1                                 FIFTH CAUSE OF ACTION
2          259. In response to paragraph 259, Defendant realleges and incorporates by
3    reference each of its responses set forth in the preceding paragraphs as though set forth
4    fully herein.
5          260. In response to paragraph 260, Defendant states that the allegations therein
6    are legal arguments and/or conclusions to which no response is required. To the extent a
7    response is deemed required, Defendant denies each and every allegation contained
8    therein.
9          261. In response to paragraph 261, Defendant states that the allegations therein
10   are legal arguments and/or conclusions to which no response is required. To the extent a
11   response is deemed required, Defendant denies each and every allegation contained
12   therein.
13         262. In response to paragraph 262, Defendant states that the allegations therein
14   are legal arguments and/or conclusions to which no response is required. To the extent a
15   response is deemed required, Defendant admits that LAMC 56.11 authorizes, in
16   enumerated circumstances, the removal, and in certain instances, disposal, of items
17   located in the public right-of-way, and that certain employees of Defendant are
18   authorized to enforce, and have enforced, LAMC 56.11, including during the cleanup
19   operations that Defendant admits to and references in this Answer. Defendant denies
20   each and every allegation contained therein.
21         263. In response to paragraph 263, Defendant states that the allegations therein
22   are legal arguments and/or conclusions to which no response is required. To the extent a
23   response is deemed required, Defendant admits that LAMC 56.11 authorizes, in
24   enumerated circumstances, the removal, and in certain instances, disposal, of items
25   located in the public right-of-way, and that certain employees of Defendant are
26   authorized to enforce, and have enforced, LAMC 56.11, including during the cleanup
27   operations that Defendant admits to and references in this Answer. Defendant denies
28   each and every allegation contained therein.
                                             52
        CITY OF LOS ANGELES’ ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
  Case2:19-cv-06182-DSF-PLA
 Case  2:19-cv-06182-DSF-PLA Document
                              Document75
                                       122-8
                                          FiledFiled 04/07/21
                                                07/13/20      Page
                                                           Page 54 of128
                                                                      61 ofPage
                                                                            409 ID
                                                                                 Page  ID
                                                                                   #:2255
                                       #:7342



1          264. In response to paragraph 264, Defendant admits that Ktown for All purports
2    to seek prospective relief, including injunctive and declaratory relief, and does not
3    purport to seek damages. Defendant states that the remaining allegations are legal
4    arguments and/or conclusions to which no response is required. To the extent a response
5    is deemed required, Defendant denies each and every allegation contained therein.
6          265. In response to paragraph 265, Defendant admits that LAMC 56.11
7    authorizes, in enumerated circumstances, the removal, and in certain instances, disposal,
8    of items located in the public right-of-way, and that certain employees of Defendant are
9    authorized to enforce, and have enforced, LAMC 56.11, including during the cleanup
10   operations that Defendant admits to and references in this Answer. Defendant states that
11   the remaining allegations are legal arguments and/or conclusions to which no response is
12   required. To the extent a response is deemed required, Defendant denies each and every
13   remaining allegation contained therein.
14                                SIXTH CAUSE OF ACTION
15         266. In response to paragraph 266, Defendant realleges and incorporates by
16   reference each of its responses set forth in the preceding paragraphs as though set forth
17   fully herein.
18         267. In response to paragraph 267, Defendant states that the allegations therein
19   are legal arguments and/or conclusions to which no response is required. To the extent a
20   response is deemed required, Defendant denies each and every allegation contained
21   therein.
22         268. In response to paragraph 268, Defendant states that the allegations therein
23   are legal arguments and/or conclusions to which no response is required. To the extent a
24   response is deemed required, Defendant denies each and every allegation contained
25   therein.
26         269. In response to paragraph 269, Defendant states that the allegations therein
27   are legal arguments and/or conclusions to which no response is required. To the extent a
28   response is deemed required, Defendant denies each and every allegation contained
                                            53
        CITY OF LOS ANGELES’ ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
  Case2:19-cv-06182-DSF-PLA
 Case  2:19-cv-06182-DSF-PLA Document
                              Document75
                                       122-8
                                          FiledFiled 04/07/21
                                                07/13/20      Page
                                                           Page 55 of129
                                                                      61 ofPage
                                                                            409 ID
                                                                                 Page  ID
                                                                                   #:2256
                                       #:7343



1    therein.
2          270. In response to paragraph 270, Defendant states that the allegations therein
3    are legal arguments and/or conclusions to which no response is required. To the extent a
4    response is deemed required, Defendant denies each and every allegation contained
5    therein.
6          271. In response to paragraph 271, Defendant states that the allegations therein
7    are legal arguments and/or conclusions to which no response is required. To the extent a
8    response is deemed required, Defendant denies each and every allegation contained
9    therein.
10                              SEVENTH CAUSE OF ACTION
11          272. In response to paragraph 272, Defendant realleges and incorporates by
12   reference each of its responses set forth in the preceding paragraphs as though set forth
13   fully herein.
14         273. In response to paragraph 273, Defendant responds that California Civil
15   Code section 2080 et seq. is contained in a document that speaks for itself, and any
16   attempt to characterize the statute is a legal argument and/or conclusion such that no
17   response is required. To the extent a response is deemed required, Defendant expressly
18   denies the allegations to the extent that they are inconsistent with that document.
19   Defendant states that the remaining allegations are legal arguments and/or conclusions to
20   which no response is required. To the extent a response is deemed required, Defendant
21   denies each and every allegation contained therein.
22          274. In response to paragraph 274, Defendant states that the allegations therein
23   are legal arguments and/or conclusions to which no response is required. To the extent a
24   response is deemed required, Defendant denies each and every allegation contained
25   therein.
26          275. In response to paragraph 275, Defendant states that the allegations therein
27   are legal arguments and/or conclusions to which no response is required. To the extent a
28   response is deemed required, Defendant denies each and every allegation contained
                                            54
        CITY OF LOS ANGELES’ ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
  Case2:19-cv-06182-DSF-PLA
 Case  2:19-cv-06182-DSF-PLA Document
                              Document75
                                       122-8
                                          FiledFiled 04/07/21
                                                07/13/20      Page
                                                           Page 56 of130
                                                                      61 ofPage
                                                                            409 ID
                                                                                 Page  ID
                                                                                   #:2257
                                       #:7344



1    therein.
2                         DEFENDANT’S AFFIRMATIVE DEFENSES
3          Defendant hereby asserts the following as separate and distinct affirmative
4    defenses:
5                              FIRST AFFIRMATIVE DEFENSE
6                                   (Failure To State A Claim)
7          The SAC, and all claims asserted therein, is barred in whole or in part because the
8    SAC fails to state facts sufficient to state a claim against Defendant upon which relief
9    may be granted.
10                           SECOND AFFIRMATIVE DEFENSE
11                                   (Government Immunity)
12         The SAC, and all claims asserted therein, are barred in whole or in part because
13   Defendant is immune from liability for injury or damages to Plaintiffs, if any, pursuant
14   to immunities, including, without limitation, those set forth in California Government
15   Code sections 815, et seq.
16                            THIRD AFFIRMATIVE DEFENSE
17                     (Government Immunity – Cal. Gov. Code § 815.6)
18         The SAC, and all claims asserted therein, are barred in whole or in part because
19   Defendant is immune from liability for injury or damages to Plaintiffs, if any, resulting
20   from failure to discharge any mandatory duties because reasonable diligence was
21   exercised to discharge any such duties. See Cal. Gov. Code § 815.6.
22                           FOURTH AFFIRMATIVE DEFENSE
23                     (Government Immunity – Cal. Gov. Code § 818.2)
24         The SAC, and all claims asserted therein, are barred in whole or in part because
25   Defendant is immune from liability for injury or damages to Plaintiffs, if any, resulting
26   from adoption or failure to adopt an enactment or failure to enforce any law. See Cal.
27   Gov. Code § 818.2.
28
                                              55
        CITY OF LOS ANGELES’ ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
  Case2:19-cv-06182-DSF-PLA
 Case  2:19-cv-06182-DSF-PLA Document
                              Document75
                                       122-8
                                          FiledFiled 04/07/21
                                                07/13/20      Page
                                                           Page 57 of131
                                                                      61 ofPage
                                                                            409 ID
                                                                                 Page  ID
                                                                                   #:2258
                                       #:7345



1                               FIFTH AFFIRMATIVE DEFENSE
2                      (Government Immunity – Cal. Gov. Code § 820.2)
3          The SAC, and all claims asserted therein, are barred in whole or in part because
4    Defendant is immune from liability for injury or damages to Plaintiffs, if any, resulting
5    from an exercise of discretion vested in a public employee, regardless of whether such
6    discretion was abused. See Cal. Gov. Code §§ 815(a), 815.2(b), 820.2.
7                               SIXTH AFFIRMATIVE DEFENSE
8                      (Government Immunity – Cal. Gov. Code § 820.4)
9          The SAC, and all claims asserted therein, are barred in whole or in part because
10   Defendant is immune from liability for any injury or damages to Plaintiffs, if any,
11   resulting from any act or omission in the execution or enforcement of any law while
12   exercising due care. See Cal. Gov. Code §§ 815(a), 815.2(b), 820.4.
13                           SEVENTH AFFIRMATIVE DEFENSE
14                     (Government Immunity – Cal. Gov. Code § 820.6)
15         The SAC, and all claims asserted therein, are barred in whole or in part because
16   Defendant is immune for injury or damages resulting from acts done in good faith and
17   without malice under the apparent authority of an enactment, even though said
18   enactment may be unconstitutional, invalid, or inapplicable. See Cal. Gov. Code §§
19   815(a), 815.2(b), 820.6.
20                              EIGHTH AFFIRMATIVE DEFENSE
21                                    (Separation of Powers)
22         The SAC, and all claims asserted therein, are barred to the extent the relief
23   Plaintiffs seek would vest the judiciary with the power, right, or ability to expend public
24   funds and/or deprive Defendant’s legislative branch of the right to exercise its discretion
25   to expend public funds.
26                              NINTH AFFIRMATIVE DEFENSE
27                         (Failure To Comply With Tort Claims Act)
28         The SAC’s state law claims are barred by Plaintiffs’ failure to precede the action
                                            56
       CITY OF LOS ANGELES’ ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
  Case2:19-cv-06182-DSF-PLA
 Case  2:19-cv-06182-DSF-PLA Document
                              Document75
                                       122-8
                                          FiledFiled 04/07/21
                                                07/13/20      Page
                                                           Page 58 of132
                                                                      61 ofPage
                                                                            409 ID
                                                                                 Page  ID
                                                                                   #:2259
                                       #:7346



1    with a claim in compliance with the Tort Claims Act, including, without limitation,
2    Government Code Sections 910, 911.2, 945.4, 954.6, and 950.2, and any other
3    applicable procedures relating to the filing of their government claim.
4                              TENTH AFFIRMATIVE DEFENSE
5          (Government Immunity/No Vicarious Liability – Cal. Gov. Code § 815.2)
6          The SAC, and all claims asserted therein, are barred in whole or in part because
7    Defendant is immune from liability for any injury or damages to Plaintiffs, if any, by
8    way of vicarious liability, respondeat superior, or other doctrine of similar effect, where
9    the public employee whose conduct allegedly caused the injury or damages is not liable
10   or is immune from liability, or Defendant is otherwise not legally responsible for the acts
11   and/or omissions of the employee.
12                          ELEVENTH AFFIRMATIVE DEFENSE
13                                          (Good Faith)
14         The SAC, and all claims asserted therein, are barred in whole or in part because
15   all actions by Defendant and its employees or agents were carried out in good faith and
16   with the reasonable belief that such actions were valid, necessary, and constitutionally
17   proper.
18                           TWELFTH AFFIRMATIVE DEFENSE
19                                 (State Law Provides Remedy)
20         The SAC is barred in part because state law provides a remedy for the destruction
21   of personal property by a government employee. See Hudson v. Palmer, 468 U.S. 517
22   (1984).
23                        THIRTEENTH AFFIRMATIVE DEFENSE
24                               (Action Taken In Public Interest)
25         The SAC is barred in part because it fails to state a claim for violation of the
26   Fourth or Fourteenth Amendments because Defendant’s actions taken to abate a public
27   nuisance resulted in only seizure and/or destruction of property constituting health and
28   safety hazards or threats injurious to the public.
                                                57
        CITY OF LOS ANGELES’ ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
  Case2:19-cv-06182-DSF-PLA
 Case  2:19-cv-06182-DSF-PLA Document
                              Document75
                                       122-8
                                          FiledFiled 04/07/21
                                                07/13/20      Page
                                                           Page 59 of133
                                                                      61 ofPage
                                                                            409 ID
                                                                                 Page  ID
                                                                                   #:2260
                                       #:7347



1                            FOURTEENTH AFFIRMATIVE DEFENSE
2                                      (Qualified Immunity)
3          Defendant is informed and believes, and on that basis alleges, that defendants
4    named in the SAC as DOES 1-10 are immune from liability in this action on the basis of
5    qualified immunity because the actions of the individual DOE defendants did not violate
6    clearly established constitutional or statutory rights of which a reasonable person would
7    have known.
8                            FIFTEENTH AFFIRMATIVE DEFENSE
9                                             (Waiver)
10         The SAC, and all claims asserted therein, are barred in whole or in part to the
11   extent Plaintiffs waived such claims.
12                           SIXTEENTH AFFIRMATIVE DEFENSE
13                                            (Consent)
14         The SAC, and all claims asserted therein, are barred in whole or in part by the
15   doctrine of consent.
16                          SEVENTEENTH AFFIRMATIVE DEFENSE
17                                           (Estoppel)
18         The SAC, and all claims asserted therein, are barred in whole or in part by the
19   doctrine of estoppel.
20                           EIGHTEENTH AFFIRMATIVE DEFENSE
21                                        (Unclean Hands)
22         The SAC, and all claims asserted therein, are barred in whole or in part by the
23   doctrine of unclean hands.
24                           NINETEENTH AFFIRMATIVE DEFENSE
25                       (Failure To Exhaust Administrative Remedies)
26         The SAC, and all claims asserted therein, are barred in whole or in part to the
27   extent Plaintiffs failed to exhaust administrative remedies before filing a federal action.
28
                                               58
        CITY OF LOS ANGELES’ ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
  Case2:19-cv-06182-DSF-PLA
 Case  2:19-cv-06182-DSF-PLA Document
                              Document75
                                       122-8
                                          FiledFiled 04/07/21
                                                07/13/20      Page
                                                           Page 60 of134
                                                                      61 ofPage
                                                                            409 ID
                                                                                 Page  ID
                                                                                   #:2261
                                       #:7348



1                          TWENTIETH AFFIRMATIVE DEFENSE
2                                   (Adequate Legal Remedies)
3          Plaintiffs are not entitled to any equitable relief to the extent Plaintiffs have
4    adequate legal remedies for alleged injury, if any.
5                        TWENTY-FIRST AFFIRMATIVE DEFENSE
6                                           (Justification)
7          The SAC, and all claims asserted therein, are barred in whole or in part to the
8    extent that Defendant and its employees had legal justification for all alleged actions and
9    omissions.
10                      TWENTY-SECOND AFFIRMATIVE DEFENSE
11                                     (Gift of Public Funds)
12         The SAC, and all claims asserted therein, are barred in whole or in part to the
13   extent that Plaintiffs seek damages that would constitute a gift of public funds for a
14   private purpose in violation of the California Constitution.
15                       TWENTY-THIRD AFFIRMATIVE DEFENSE
16                                 (Failure to Mitigate Damages)
17         The SAC, and all claims asserted therein, are barred in whole or in part to the
18   extent that Plaintiffs failure to mitigate their damages.
19                     TWENTY-FOURTH AFFIRMATIVE DEFENSE
20                                       (Lack of Standing)
21         The SAC, and all claims asserted therein, are barred in whole or in part to the
22   extent that Plaintiffs lack standing to assert the claims and/or seek the requested relief.
23                       TWENTY-FIFTH AFFIRMATIVE DEFENSE
24                      (Reservation of Additional Affirmative Defenses)
25         Defendant lacks sufficient knowledge or information upon which to form a belief
26   as to whether it may have additional affirmative defenses, and Defendant expressly
27   reserves the right to assert in the future additional affirmative defenses that may be
28   supported by information or facts obtained through discovery.
                                             59
        CITY OF LOS ANGELES’ ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
  Case2:19-cv-06182-DSF-PLA
 Case  2:19-cv-06182-DSF-PLA Document
                              Document75
                                       122-8
                                          FiledFiled 04/07/21
                                                07/13/20      Page
                                                           Page 61 of135
                                                                      61 ofPage
                                                                            409 ID
                                                                                 Page  ID
                                                                                   #:2262
                                       #:7349



1                                           PRAYER
2       WHEREFORE, Defendant prays for judgment as follows:
3          1.    The Second Amended Complaint be dismissed with prejudice;
4          2.    Plaintiffs take nothing by way of this action;
5          3.    Defendant be awarded its costs of suit herein; and
6          4.    Defendant be awarded such other and further relief as the Court may deem
7    just and appropriate including, but not limited to, an award of attorneys’ fees pursuant
8    to 42 U.S.C. § 1988.
9
10
11                               DEMAND FOR JURY TRIAL
12         Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure and Local Rule 38-
13   1, Defendant City of Los Angeles hereby demands a trial by jury in this action.
14
15   Dated: July 13, 2020            MICHAEL N. FEUER, City Attorney
                                     KATHLEEN KENEALY, Chief Assistant City Attorney
16
                                     SCOTT MARCUS, Chief, Civil Litigation Branch
17                                   FELIX LEBRON, Deputy City Attorney
                                     A. PATRICIA URSEA, Deputy City Attorney
18
19                                   By:   /s/ Jessica Mariani
20                                         JESSICA MARIANI
                                           Deputy City Attorney
21                                         Attorneys for Defendant
22                                         CITY OF LOS ANGELES
23
24
25
26
27
28
                                             60
       CITY OF LOS ANGELES’ ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 136 of 409 Page ID
                                    #:7350




                             EXHIBIT 29
Case 2:19-cv-06182-DSF-PLA
Case 2:19-cv-06182-DSF-PLA Document
                           Document 65
                                    122-8   Filed
                                        Filed     04/07/21
                                              06/02/20      Page
                                                         Page 1 of137
                                                                   14 ofPage
                                                                         409 IDPage ID
                                                                                #:2162
                                    #:7351




                     UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA




         JANET GARCIA, et al.,              CV 19-6182 DSF (PLAx)
             Plaintiffs,
                                            Order GRANTING in part and
                       v.                   DENYING in part Defendant’s
                                            Motion to Dismiss (Dkt. 57)
         CITY OF LOS ANGELES, et al.,
              Defendants.



            Defendant City of Los Angeles moves to dismiss the First through
     Fifth Causes of Action asserted by Plaintiff Ktown for All (KFA), the
     First through Third Causes of Action asserted by Plaintiff Association
     for Responsible and Equitable Public Spending (AREPS), and the Third
     Cause of Action asserted by Plaintiffs Janet Garcia, Gladys Zepeda,
     Miriam Zamoa, Ali El-Bey, Peter Diocson Jr., Marquis Ashley, and
     James Haugabrook. Dkt. 57 (Mot.). Plaintiffs oppose. Dkt. 59 (Opp’n).
     The Court deems this matter appropriate for decision without oral
     argument. See Fed. R. Civ. P. 78; Local Rule 7-15.

                            I. FACTUAL BACKGROUND

           In 2016, the Los Angeles City Council amended Los Angeles
     Municipal Code (LAMC) § 56.11 (the Ordinance). Dkt. 43 (SAC) ¶ 20.
     The City also adopted the Los Angeles Municipal Code 56.11 Standard
     Operating Protocols (the Protocols) regarding the implementation and
     enforcement of the Ordinance. 1 Id. ¶ 56. The Ordinance regulates the
     storage of personal property in public areas. Its stated purpose is to

     1The Court GRANTS the City’s unopposed request judicial notice, Dkt. 57-1
     (RJN), of the Ordinance and the Protocols. Fed. R. Evid. 201(b).
Case 2:19-cv-06182-DSF-PLA
Case 2:19-cv-06182-DSF-PLA Document
                           Document 65
                                    122-8   Filed
                                        Filed     04/07/21
                                              06/02/20      Page
                                                         Page 2 of138
                                                                   14 ofPage
                                                                         409 IDPage ID
                                                                                #:2163
                                    #:7352



     “balance the needs of the residents and public at large to access clean
     and sanitary public areas . . . with the needs of the individuals, who
     have no other alternatives for the storage of personal property, to
     retain access to a limited amount of personal property in public areas.”
     LAMC § 56.11(1). In most situations, the City is authorized to impound
     personal property in a public area so long as the City provides pre-
     removal and post-removal notice. See, e.g., id. § 56.11(3)(a)-(b). In
     other situations, including where the property obstructs City
     operations or interferes with the City’s compliance with the Americans
     with Disabilities Act of 1990 (ADA), only post-removal notice is
     required to impound personal property. See, e.g., id. § 56.11(3)(c)-(f).
     There are also limited situations where the City can immediately
     destroy personal property without notice, including when the property
     “poses an immediate threat to the health or safety of the public,” id.
     § 56.11(3)(g), “constitutes evidence of a crime or contraband,” id.
     § 56.11(3)(h), or is a “Bulky Item” that is not “designed to be used as a
     shelter,” id. § 56.11(3)(i) (Bulky Item Provision). A Bulky Item is “any
     item, with the exception of a constructed Tent, operational bicycle or
     operational walker, crutch or wheelchair, that is too large to fit into a
     60-gallon container with the lid closed,” but not “a container with a
     volume of no more than 60 gallons used by an individual to hold his or
     her Personal Property.” Id. § 56.11(2)(c). The Ordinance also makes it
     unlawful for any person to “willfully resist, delay or obstruct a City
     employee from removing or discarding a Bulky Item.” Id.
     § 56.11(10)(d). The City enforces the Ordinance through the Bureau of
     Sanitation (Sanitation) and the Los Angeles Police Department
     (LAPD), which conduct noticed cleanups and random rapid responses
     where personal property that does not comply with the Ordinance is
     seized or destroyed. SAC ¶¶ 21, 69; see also LAMC § 56.11(11).

                             II. LEGAL STANDARD

     A.     Rule 12(b)(1) Standard

           The plaintiff bears the burden of establishing subject matter
     jurisdiction. Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375,
     377 (1994). Motions to dismiss for lack of subject matter jurisdiction


                                          2
Case 2:19-cv-06182-DSF-PLA
Case 2:19-cv-06182-DSF-PLA Document
                           Document 65
                                    122-8   Filed
                                        Filed     04/07/21
                                              06/02/20      Page
                                                         Page 3 of139
                                                                   14 ofPage
                                                                         409 IDPage ID
                                                                                #:2164
                                    #:7353



     are governed by Rule 12(b)(1) of the Federal Rules of Civil Procedure.
     A Rule 12(b)(1) jurisdictional challenge may be facial or factual. Safe
     Air for Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004). In a
     facial challenge, the moving party asserts that the allegations in the
     complaint are “insufficient on their face” to establish federal
     jurisdiction. Id. “Whether subject matter jurisdiction exists therefore
     does not depend on resolution of a factual dispute, but rather on the
     allegations in [the] complaint.” Wolfe v. Strankman, 392 F.3d 358, 362
     (9th Cir. 2004). The court accepts the allegations as true, and the
     plaintiff need not present evidence outside the pleadings. Id.

     B.     Rule 12(b)(6) Standard

            Rule 12(b)(6) allows an attack on the pleadings for failure to state
     a claim on which relief can be granted. “[W]hen ruling on a defendant’s
     motion to dismiss, a judge must accept as true all of the factual
     allegations contained in the complaint.” Erickson v. Pardus, 551 U.S.
     89, 94 (2007) (per curiam). However, a court is “not bound to accept as
     true a legal conclusion couched as a factual allegation.” Ashcroft v.
     Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550
     U.S. 544, 555 (2007)). “Nor does a complaint suffice if it tenders ‘naked
     assertion[s]’ devoid of ‘further factual enhancement.’” Id. (quoting
     Twombly, 550 U.S. at 557) (alteration in original) (citation omitted). A
     complaint must “state a claim to relief that is plausible on its face.”
     Twombly, 550 U.S. at 570. This means that the complaint must plead
     “factual content that allows the court to draw the reasonable inference
     that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S.
     at 678. There must be “sufficient allegations of underlying facts to give
     fair notice and to enable the opposing party to defend itself
     effectively . . . and factual allegations that are taken as true must
     plausibly suggest an entitlement to relief, such that it is not unfair to
     require the opposing party to be subjected to the expense of discovery
     and continued litigation.” Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir.
     2011).

           Ruling on a motion to dismiss will be “a context-specific task that
     requires the reviewing court to draw on its judicial experience and


                                          3
Case 2:19-cv-06182-DSF-PLA
Case 2:19-cv-06182-DSF-PLA Document
                           Document 65
                                    122-8   Filed
                                        Filed     04/07/21
                                              06/02/20      Page
                                                         Page 4 of140
                                                                   14 ofPage
                                                                         409 IDPage ID
                                                                                #:2165
                                    #:7354



     common sense. But where the well-pleaded facts do not permit the
     court to infer more than the mere possibility of misconduct, the
     complaint has alleged – but it has not ‘show[n]’ – ‘that the pleader is
     entitled to relief.’” Iqbal, 556 U.S. at 679 (alteration in original)
     (citation omitted) (quoting Fed. R. Civ. P. 8(a)(2)). As a general rule,
     leave to amend a complaint that has been dismissed should be freely
     granted. Fed. R. Civ. P. 15(a).

                                 III. DISCUSSION

     A.     Associational Standing

            In its prior Order, the Court concluded that neither KFA nor
     AREPS had sufficiently alleged associational standing and granted
     leave to amend. Dkt. 37 (12(b)(1) Order) at 18. The City again
     contends that the organizations lack associational standing. Mot. at
     21-24. “[A]n association has standing to bring suit on behalf of its
     members when: (a) its members would otherwise have standing to sue
     in their own right; (b) the interests it seeks to protect are germane to
     the organization’s purpose; and (c) neither the claim asserted nor the
     relief requested requires the participation of individual members in the
     lawsuit.” Hunt v. Washington State Apple Advert. Comm’n, 432 U.S.
     333, 343 (1977).

            1.    KFA

           KFA alleges that its unhoused members “have been subjected to
     the City’s customs, policies[,] and practices, including the continued
     enforcement of LAMC 56.11,” “have suffered harm as a result of these
     customs, policies, and practices, including the loss of property and the
     deprivation of their constitutional and statutory rights,” and “have also
     had a difficult time participating in [KFA’s] advocacy efforts.” SAC
     ¶¶ 42, 43. KFA further alleges that those unhoused members “are at
     imminent risk of continued enforcement of LAMC 56.11, and as a
     result, the deprivation of their constitutional rights.” Id. ¶ 42.




                                          4
Case 2:19-cv-06182-DSF-PLA
Case 2:19-cv-06182-DSF-PLA Document
                           Document 65
                                    122-8   Filed
                                        Filed     04/07/21
                                              06/02/20      Page
                                                         Page 5 of141
                                                                   14 ofPage
                                                                         409 IDPage ID
                                                                                #:2166
                                    #:7355



            The City challenges KFA’s ability to satisfy Hunt’s third prong.
     Mot. at 21. 2 KFA appears to assume that where an organization seeks
     only injunctive and declaratory relief but not damages, the third Hunt
     prong is necessarily satisfied. Opp’n at 7 (KFA has “clarif[ied] it is not
     seeking damages, and instead, seeks only injunctive and declaratory
     relief” which “is sufficient to meet the third prong under Hunt”). Some
     Ninth Circuit cases support that assumption. See, e.g., Columbia
     Basin Apartment Ass’n v. City of Pasco, 268 F.3d 791, 799 (9th Cir.
     2001) (“Appellants request only injunctive and declaratory relief.
     Because these forms of relief do not require individualized proof, the
     third prong of the Hunt test is satisfied”). However, in Spinedex
     Physical Therapy USA Inc. v. United Healthcare of Arizona, Inc., 770
     F.3d 1282 (9th Cir. 2014), an association of chiropractors sought
     declaratory and injunctive relief on behalf of its members for the
     defendant’s allegedly improper practice of refusing to pay for certain
     therapies, or not paying enough for the therapies. Id. at 1292. The
     Ninth Circuit held that the third Hunt factor was not met because the
     complaint alleged “variations in payments wrongfully withheld, in the
     treatments for which payment has been withheld, and in the individual
     situations of [the organization’s] members.” Id. at 1293. In reconciling
     these two cases, the Court adopts the sensible position taken by the
     Third Circuit that so long as participation by each harmed member is
     not required, then the third prong is satisfied. Hosp. Council of W.
     Pennsylvania v. City of Pittsburgh, 949 F.2d 83, 89-90 (3d Cir. 1991)
     (third Hunt prong satisfied by organization asserting “a challenge to


     2 The City also contends that the SAC lacks sufficient details such as “when
     incidents involving KFA’s unhoused members occurred, whether pre-removal
     or post-removal notice was provided, whether property [was] stored or
     discarded, if the property discarded was a bulky item, hazardous material,
     contraband, or other personal property, whether the property was blocking
     ADA-access or obstructing entrances, etc.” Mot. at 17. As stated in the
     Court’s prior order, KFA need not allege all of these specific details to
     sufficiently allege that its unhoused members would have standing at this
     stage of the proceedings. 12(b)(1) Order at 13. These questions, to the extent
     relevant to KFA’s claims, can be answered in discovery.



                                           5
Case 2:19-cv-06182-DSF-PLA
Case 2:19-cv-06182-DSF-PLA Document
                           Document 65
                                    122-8   Filed
                                        Filed     04/07/21
                                              06/02/20      Page
                                                         Page 6 of142
                                                                   14 ofPage
                                                                         409 IDPage ID
                                                                                #:2167
                                    #:7356



     alleged practices,” because even though the action might “require that
     member[s] provide discovery[] and trial testimony,” “an association may
     assert a claim that requires participation by some members” so long as
     it does not require participation of every aggrieved member).

            “[A] plaintiff must demonstrate standing for each claim he seeks
     to press” and “for each form of relief sought.” DaimlerChrysler Corp. v.
     Cuno, 547 U.S. 332, 335 (2006). As to KFA’s facial claims, SAC ¶¶ 232-
     238 (First Cause of Action), ¶¶ 255-258 (Fourth Cause of Action), KFA
     contends “there is no question” that it can assert these claims because
     “facial challenges raise pure questions of law.” Opp’n at 8. The Court
     agrees. Int’l Union, United Auto., Aerospace & Agr. Implement
     Workers of Am. v. Brock, 477 U.S. 274, 287 (1986) (third Hunt prong
     met where “the suit raises a pure question of law”). The City contends
     that KFA does not have standing to assert facial claims because it has
     “housed and unhoused members and asserts rights for other unhoused
     residents.” Mot. at 22. 3 But KFA need not establish that all of its
     members’ rights are violated and the Court does not read the SAC as
     asserting rights of nonmembers, though nonmembers would certainly
     benefit from the requested relief. KFA has associational standing to
     assert facial challenges to the Ordinance.

          As to the other claims and related requests for relief, see SAC ¶¶
     239-247 (Second Cause of Action), ¶¶ 259-265 (Fifth Cause of Action),
     Prayer for Relief, the SAC is ambiguous as to the relief sought by KFA.
     Compare id., Prayer for Relief (seeking “a declaratory judgment that

     3The City also cites, without analysis, New York State Club Ass’n, Inc. v.
     City of New York, 487 U.S. 1 (1988), in which the Supreme Court found that
     an organization’s “facial challenge to the Law does not require the
     participation of individual members, since there is complete identity between
     the interests of the [organization] and those of its member[s] with respect to
     the issues raised in this suit, and the necessary proof could be presented ‘in a
     group context.’” Id. at 10 n.4. Contrary to the City’s presumed implication,
     New York State Club did not hold that “complete identity” of “interests” was
     required to bring a facial challenge, only that it was sufficient in that case to
     satisfy the third Hunt prong.



                                             6
Case 2:19-cv-06182-DSF-PLA
Case 2:19-cv-06182-DSF-PLA Document
                           Document 65
                                    122-8   Filed
                                        Filed     04/07/21
                                              06/02/20      Page
                                                         Page 7 of143
                                                                   14 ofPage
                                                                         409 IDPage ID
                                                                                #:2168
                                    #:7357



     [the Ordinance] . . . as applied to Plaintiffs” is unconstitutional and “the
     City’s policies, practices, and conduct . . . violate Plaintiffs’ rights”),
     with id. ¶ 247 (KFA seeks “an injunction[] enjoining the City from
     continuing to engage in these customs, policies, and practices”), and id.
     ¶ 258 (KFA is “entitled to an injunction[] enjoining the City from
     continuing to enforce this unconstitutional law”). KFA clarifies in its
     brief that the Second and Fifth Causes of Action are based on a
     challenge to the City’s customs, policies, or practices and do not require
     “participation in the lawsuit of every individual who has ever had those
     policies and practices applied to them.” Opp’n at 8. It asserts that it
     need only “rais[e] a single incident . . . to hold the City liable under
     Monell.” Id. at 8-9. Accepting this clarification, the Court interprets
     KFA’s claims in the SAC as seeking only to obtain a ruling that the
     policies and practices are unconstitutional and not that each past
     application of those policies and practices to its members was
     unconstitutional. 4 At this stage, this is sufficient to satisfy the third
     Hunt prong. See Pennsylvania Psychiatric Soc. v. Green Spring Health
     Servs., Inc., 280 F.3d 278, 286-87 (3d Cir. 2002) (third Hunt prong was
     satisfied at the motion to dismiss stage where the complaint challenged
     “the methods the [defendants] employ for making decisions,” which the
     plaintiff argued could be “established with sample testimony, which
     may not involve specific, factually intensive, individual medical care
     determinations”); Santiago v. City of Los Angeles, No. CV 15-08444-
     BRO (EX), 2016 WL 7176694, at *6 (C.D. Cal. Nov. 17, 2016) (while
     “injunctive or declaratory relief as to Defendants’ policies” does not
     require member participation, “individualized inquiries . . . to
     determine whether the seizure of each individual street vendor’s
     property was unlawful” would); Spinedex Physical Therapy USA, Inc. v.
     United Healthcare of Arizona, Inc., 661 F. Supp. 2d 1076, 1085 (D. Ariz.
     2009), on reconsideration in part, No. CV-08-0457-PHX-ROS, 2009 WL
     2710151 (D. Ariz. Aug. 26, 2009) (organization bringing claims for
     injunctive and declaratory relief satisfies third Hunt prong at motion to

     4To the extent KFA does seek a declaration that the City has
     unconstitutionally applied the Ordinance or related policies or practices to
     each of its members, the Court STRIKES that request.



                                            7
Case 2:19-cv-06182-DSF-PLA
Case 2:19-cv-06182-DSF-PLA Document
                           Document 65
                                    122-8   Filed
                                        Filed     04/07/21
                                              06/02/20      Page
                                                         Page 8 of144
                                                                   14 ofPage
                                                                         409 IDPage ID
                                                                                #:2169
                                    #:7358



     dismiss stage “even if [the organizational plaintiff’s] claim required
     participation of most association members, . . . as long as the
     participation of each member is not required”). In other words, KFA
     may permissibly rely on participation of some members to establish the
     existence of a certain policy or practice without running afoul of the
     third Hunt prong. However, if it later becomes apparent that KFA will
     need to rely on the individual participation of each of its members, the
     Court will reevaluate standing at that time.

           KFA has associational standing to assert claims on behalf of its
     members seeking declarations that certain Ordinance provisions and
     related practices and customs are unconstitutional and an injunction
     prohibiting enforcement of those provisions, practices, and customs.
     The Court DENIES the City’s Motion to Dismiss KFA for lack of
     standing.

            2.    AREPS

            AREPS is an organization “of taxpayers in Los Angeles that was
     founded to ensure that their tax dollars are used to promote responsible
     public spending.” SAC ¶ 44. For example, it advocates for spending on
     “public health, housing, and other public infrastructure for all residents
     of Los Angeles, including its unhoused residents[,] and against the use
     of their tax dollars to enforce illegal laws that harm vulnerable
     residents of the City.” Id. AREPS identifies two of its members who
     were allegedly harmed by the City’s actions. Id. ¶¶ 45-46. In its prior
     Order, the Court concluded that AREPS had not sufficiently alleged
     associational standing based on its members’ status as taxpayers.
     12(b)(1) Order at 15-18; see also Hunt, 432 U.S. at 343 (association does
     not have standing if its members do not have standing to sue in their
     own right). The City contends AREPS still has not met the first Hunt
     prong.

           As stated in the Court’s prior Order, the Ninth Circuit has held
     that “the standing analysis in a non-establishment clause case” of “a
     county taxpayer challenging an allegedly illegal act of the county” is
     the same as the analysis for a state taxpayer; that is, the “taxpayer



                                          8
Case 2:19-cv-06182-DSF-PLA
Case 2:19-cv-06182-DSF-PLA Document
                           Document 65
                                    122-8   Filed
                                        Filed     04/07/21
                                              06/02/20      Page
                                                         Page 9 of145
                                                                   14 ofPage
                                                                         409 IDPage ID
                                                                                #:2170
                                    #:7359



     must allege direct injury, pecuniary or otherwise to have taxpayer
     standing under Article III.” Villa v. Maricopa Cty., 865 F.3d 1224, 1229
     (9th Cir. 2017) (quotation marks omitted) (quoting ASARCO Inc. v.
     Kadish, 490 U.S. 605, 613-14 (1989)). In Villa, the court of appeals held
     that allegations that “taxes have been used to finance Maricopa County
     officials who have ‘intercept[ed] communications in violation of Title
     III,’ is an insufficient allegation of direct injury within the meaning of
     Asarco.” Id. AREPS contends that it now alleges more than the
     plaintiff in Villa did. Opp’n at 11. AREPS alleges that “[a] portion of
     the City’s budget includes the cost of destroying property that is
     illegally seized from homeless residents.” SAC ¶ 87. Specifically, the
     City pays “tipping fees” to “dispose of items into local landfills” at a
     price of $60 per ton. Id. Because the items “should not, and would not
     otherwise, have been seized in the first place . . . the more items that
     are unconstitutionally seized and destroyed, the more additional costs
     there are to the City, and therefore, to taxpayers.” Id. AREPS does not
     contend that the City would not otherwise pay the tipping fees, only
     that the City would pay lower tipping fees because there would be
     fewer tons of trash if items were not destroyed pursuant to the Bulky
     Item Provision. Accepting these allegations as true, the Court finds
     AREPS has adequately alleged that the City spent tax dollars solely
     attributable to the challenged conduct. See Doremus v. Bd. of Ed. of
     Borough of Hawthorne, 342 U.S. 429, 434 (1952) (plaintiff must “show[]
     a measurable appropriation or disbursement of [City] funds occasioned
     solely by the activities complained of”); Doe v. Madison Sch. Dist. No.
     321, 177 F.3d 789, 794 (9th Cir. 1999) (en banc) (“[W]hen a plaintiff has
     failed to allege that the government spent tax dollars solely on the
     challenged conduct, we have denied standing”).

            The City next contends that even if AREPS can show injury, it
     cannot show that injury will be redressed by the declaratory and
     injunctive relief sought. Mot. at 24. “[T]o find redressability, a court
     must assume that, were the remedy the taxpayers seek to be allowed,
     ‘legislators will pass along the supposed increased revenue in the form
     of tax reductions.’” Arizona Christian Sch. Tuition Org. v. Winn, 563
     U.S. 125, 136 (2011) (quoting DaimlerChrysler Corp., 547 U.S. at 344).



                                          9
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document65
                                      122-8
                                         FiledFiled 04/07/21
                                               06/02/20      Page
                                                          Page 10 of146
                                                                     14 ofPage
                                                                           409 ID
                                                                                Page  ID
                                                                                  #:2171
                                      #:7360



      “It would be ‘pure speculation’ to conclude that an injunction against a
      government expenditure or tax benefit ‘would result in any actual tax
      relief’ for a taxpayer-plaintiff.” Id. (quoting ASARCO, 490 U.S. at 614).
      Assuming that the challenged Ordinance provisions were declared
      unconstitutional and enforcement enjoined, whatever savings might
      result would not necessarily be passed on to taxpayers. Instead, the
      City might spend the money on the presumably higher storage costs for
      unattended Bulky Items that can no longer be destroyed, or more
      frequent sweeps, or any number of other expenditures.

             AREPS contends that “[t]axpayers are not required to show, as
      the City argues, that the City would refund them the money.” Opp’n at
      12 (citing Cammack v. Waihee, 932 F.2d 765, 769 (9th Cir. 1991) and
      We Are Am./Somos Am., Coal. of Arizona v. Maricopa Cty. Bd. of
      Supervisors, 809 F. Supp. 2d 1084, 1111 (D. Ariz. 2011)). However, the
      Ninth Circuit’s position in Cammack, 932 F.2d at 769, that a taxpayer
      is not required to “prove that her tax burden will be lightened by
      elimination of the questioned expenditure,” relies on Hoohuli v.
      Ariyoshi, 741 F.2d 1169 (9th Cir. 1984), which has since been
      overruled. Arakaki v. Lingle, 477 F.3d 1048, 1062 (9th Cir. 2007)
      (“[T]he Supreme Court . . . effectively overrule[d] Hoohuli”). In
      Arakaki, the Ninth Circuit specifically noted that the Supreme Court’s
      decision in DaimlerChrysler was contrary to the prior Ninth Circuit
      rule that “did not require that the taxpayer prove that his tax burden
      would be lightened by the cancellation of the challenged expenditure.”
      Id. at 1062-63. It then applied DaimlerChrysler and found that “any
      benefit that would accrue to Plaintiffs from an injunction or declaratory
      judgement is speculative” because “[i]t is not certain that even if all
      funding for [the challenged expenditure] were terminated, that the
      Legislature would pass the savings on to the Plaintiffs in the form of
      tax breaks or refrain from spending the funds on [other] programs . . . .”
      Id. at 1064. 5 Therefore, under Arakaki, taxpayers are in fact required


      5 Additionally, We Are America relied on “the difference between the legal
      principles governing municipal taxpayer standing and those governing
      federal and state taxpayers” in reaching its conclusions. 809 F. Supp. 2d at


                                            10
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document65
                                      122-8
                                         FiledFiled 04/07/21
                                               06/02/20      Page
                                                          Page 11 of147
                                                                     14 ofPage
                                                                           409 ID
                                                                                Page  ID
                                                                                  #:2172
                                      #:7361



      to show that the City would pass the savings on to AREPS’s members.
      Because AREPS has not adequately alleged that fact, AREPS has not
      adequately pleaded associational standing and is DISMISSED with
      leave to amend. The Court will give AREPS one final opportunity to
      plead standing adequately, though it does not appear likely that it can
      do so.

      B.    Organizational Standing

             In its prior Order, the Court addressed in detail each of the City’s
      arguments against KFA’s organizational standing and found that KFA
      established organizational standing under the Havens test. 6 Dkt. 37
      12(b)(1) Order at 6-11. The City now raises the entirely new argument
      that organizational standing under Havens applies only to “claims
      under federal statutes” and not claims based on the constitution. Mot.
      at 19. In support, the City relies on Lexmark Int’l, Inc. v. Static
      Control Components, Inc., 572 U.S. 118 (2014) and Bank of America
      Corp. v. City of Miami, Fla., 137 S. Ct. 1296 (2017). Both Lexmark and
      Bank of America involve the “zone-of-interests” test that courts use to
      determine what class of plaintiffs are authorized to bring statutory
      causes of action, separate and apart from Article III standing. See
      Lexmark, 572 U.S. at 127 (zone-of-interests test addresses “whether a
      legislatively conferred cause of action encompasses a particular
      plaintiff’s claim”); Bank of America, 137 S. Ct. at 1302 (zone-of-interest
      test answers the question “whether the statute grants the plaintiff the
      cause of action that he asserts”). Neither opinion addressed whether
      the Havens test for Article III organizational standing is unavailable

      1111. However, Villa makes clear that the Ninth Circuit no longer recognizes
      that distinction. 865 F.3d at 1229. This makes particular sense for the City
      of Los Angeles, which has a population greater than many states.
      6Applying Havens Realty Corp. v. Coleman, 455 U.S. 363 (1982), the Ninth
      Circuit has held that “[a]n organization suing on its own behalf can establish
      an injury when it suffered ‘both a diversion of its resources and a frustration
      of its mission.’” La Asociacion de Trabajadores de Lake Forest v. City of Lake
      Forest, 624 F.3d 1083, 1088 (9th Cir. 2010) (quoting Fair Hous. of Marin v.
      Combs, 285 F.3d 899, 905 (9th Cir. 2002)).



                                            11
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document65
                                      122-8
                                         FiledFiled 04/07/21
                                               06/02/20      Page
                                                          Page 12 of148
                                                                     14 ofPage
                                                                           409 ID
                                                                                Page  ID
                                                                                  #:2173
                                      #:7362



      for constitutional claims. And as subsequent Ninth Circuit cases show,
      the Article III standing analysis under Hunt and Havens is a
      completely separate inquiry from the zone-of-interests tests. See E.
      Bay Sanctuary Covenant v. Trump, 950 F.3d 1242, 1265-66, 1270 (9th
      Cir. 2020) (first analyzing whether the organizational plaintiffs had
      associational standing under Hunt or organizational standing under
      Havens and then separately analyzing the zone-of-interests test under
      the relevant statute at issue). KFA’s organizational standing to bring
      constitutional claims under Article III is not limited by Lexmark and
      Bank of America.

      C.    Organizations’ Assertion of Constitutional Claims

             The bulk of the City’s motion posits that even where an
      organization satisfies the standing requirements set out by Hunt or
      Havens, it nevertheless cannot state a claim for constitutional, and
      specifically Fourth and Fourteenth Amendment, violations where it is
      the constitutional rights of members or beneficiaries that were
      allegedly violated, rather than the rights of the organization itself.
      Plaintiffs contend the City has waived its ability to challenge the
      organizations’ claims on these substantive grounds because it did not
      raise these arguments in its prior motion to dismiss. Opp’n at 20
      (citing Fed. R. Civ. P. 12(g)).

             Rule 12(g)(2) prohibits successive motions to dismiss that raise
      arguments that could have been made in a prior motion, but that does
      not mean that “[a] defendant who omits a defense under Rule 12(b)(6) –
      failure to state a claim upon which relief can be granted” – waives that
      defense. See In re Apple iPhone Antitrust Litig., 846 F.3d 313, 317-318
      (9th Cir. 2017), aff’d sub nom. Apple Inc. v. Pepper, 139 S. Ct. 1514
      (2019) (“a defendant who fails to assert a failure-to-state-a-claim
      defense in a pre-answer Rule 12 motion cannot assert that defense in a
      later pre-answer motion under Rule 12(b)(6)”). Although the Ninth
      Circuit is “generally [] forgiving of a district court’s ruling on the merits
      of a late-filed Rule 12(b)(6) motion,” and has recognized that “[d]enying
      late-filed Rule 12(b)(6) motions and relegating defendants to the three
      procedural avenues specified in Rule 12(h)(2) can produce unnecessary


                                           12
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document65
                                      122-8
                                         FiledFiled 04/07/21
                                               06/02/20      Page
                                                          Page 13 of149
                                                                     14 ofPage
                                                                           409 ID
                                                                                Page  ID
                                                                                  #:2174
                                      #:7363



      and costly delays,” id. at 318-19, the Court does not believe judicial
      economy outweighs the policy reasons behind Rule 12(g) in this case.
      The Court is not persuaded by the City’s bare assertion that “it is in the
      interest of judicial economy to consider the failure-to-state-a-claim
      arguments at this stage of the litigation.” Dkt. 60 (Reply) at 12. The
      Court therefore DENIES the City’s motion to the extent it raises
      defenses not raised in its prior 12(b)(6) motion, without prejudice to the
      City raising those issues again in a manner authorized by Rule
      12(h)(2).

      D.    Void for Vagueness (Third Cause of Action)

            As both parties acknowledge, Mot. at 18; Opp’n at 22, the Ninth
      Circuit does not require “claims dismissed with prejudice and without
      leave to amend” to “be repled in a subsequent amended complaint to
      preserve them for appeal.” Lacey v. Maricopa Cty., 693 F.3d 896, 928
      (9th Cir. 2012). Nevertheless, Plaintiffs decided to include in the SAC
      the Third Cause of Action, which was previously dismissed with
      prejudice, “to preserve all rights,” but acknowledged that “this cause of
      action is no longer part of this litigation.” SAC at 54 n.27. This claim
      should not have been included in the SAC. The City now requests that
      the Court “dismiss this claim again with prejudice.” Mot. at 18.
      Plaintiffs’ unnecessary inclusion of this claim does not revive it. The
      Court strikes the Third Cause of Action. This claim may not be repled.

                                 IV. CONCLUSION

            The City’s motion to dismiss for lack of standing is GRANTED in
      part and DENIED in part. The First and Second Causes of Action are
      DIMISSED as to AREPS with leave to amend. The Court strikes the
      Third Cause of Action. The City’s motion to dismiss is otherwise
      DENIED.

            An amended complaint must be filed no later than June 29, 2020.
      Failure to file by that date will waive the right to do so. The Court does
      not grant leave to add new defendants or new claims. Leave to add
      new defendants or new claims must be sought by a properly-noticed




                                          13
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document65
                                      122-8
                                         FiledFiled 04/07/21
                                               06/02/20      Page
                                                          Page 14 of150
                                                                     14 ofPage
                                                                           409 ID
                                                                                Page  ID
                                                                                  #:2175
                                      #:7364



      motion. Plaintiffs are ordered not to include any claims that have been
      dismissed with prejudice.

                   IT IS SO ORDERED.

       Date: June 2, 2020                      ___________________________
                                               Dale S. Fischer
                                               United States District Judge




                                          14
Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 151 of 409 Page ID
                                    #:7365




                             EXHIBIT 30
Case
Case 2:19-cv-06182-DSF-PLA
     2:19-cv-06182-DSF-PLA Document
                           Document 122-8  Filed
                                    72 Filed     04/07/21Page
                                              06/29/20     Page
                                                              1 of152
                                                                   3 of 409IDPage
                                                                      Page         ID
                                                                              #:2188
                                    #:7366


 1    Shayla Myers (SBN 264054)
      Mallory B. Andrews (SBN 312209)
 2    Alex Flores (SBN 303552)
      Jonathan Gibson (SBN 300306)
 3    LEGAL AID FOUNDATION OF LOS ANGELES
      7000 South Broadway
 4    Los Angeles, CA 90003
      Telephone: (213) 640-3983
 5    Email: smyers@lafla.org
             mbandrews@lafla.org
 6           aeflores@lafla.org
             jgibson@lafla.org
 7
      Attorneys for Gladys Zepeda, Miriam Zamora,
 8    Ali El-Bey, James Haugabrook, Pete Diocson Jr.,
      Marquis Ashley, and Ktown for All
 9
      Additional Attorneys on Next Page
10
11                         UNITED STATES DISTRICT COURT
12          CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
13    JANET GARCIA, GLADYS                  )   CASE NO. 2:19-cv-06182-DSF-PLA
      ZEPEDA, MIRIAM ZAMORA, ALI            )
14    EL-BEY, PETER DIOCSON JR,             )   [Assigned to Judge Dale S. Fischer]
      MARQUIS ASHLEY, JAMES                 )
15    HAUGABROOK, individuals,              )   PLAINTIFFS’ NOTICE
      KTOWN FOR ALL, an                     )
16    unincorporated association;           )   ELECTING NOT TO FILE AN
      ASSOCIATION FOR                       )   AMENDED COMPLAINT
17    RESPONSIBLE AND EQUITABLE             )
      PUBLIC SPENDING, an                   )   Complaint Filed Date: July 18, 2019
18    unincorporated association,           )
                                            )
19                Plaintiffs,               )
                                            )
20          v.                              )
                                            )
21    CITY OF LOS ANGELES, a                )
      municipal entity; DOES 1-7,           )
22                                          )
                  Defendants.               )
23                                          )
                                            )
24
25
26
27
28


            PLAINTIFFS’ NOTICE OF ELECTING NOT TO FILE AMENDED COMPLAINT
Case
Case 2:19-cv-06182-DSF-PLA
     2:19-cv-06182-DSF-PLA Document
                           Document 122-8  Filed
                                    72 Filed     04/07/21Page
                                              06/29/20     Page
                                                              2 of153
                                                                   3 of 409IDPage
                                                                      Page         ID
                                                                              #:2189
                                    #:7367


 1   Catherine Sweetser (SBN 271142)
     Kristina Harootun (SBN 308718)
 2   John Washington (SBN 315991)
 3   SCHONBRUN SEPLOW HARRIS
     HOFFMAN & ZELDES LLP
 4   11543 West Olympic Blvd.
     Los Angeles, CA 90064
 5   Telephone: (310) 396-0731
     Email: csweetser@sshhzlaw.com
 6           kharootun@sshhzlaw.com
 7           jwashington@sshhzlaw.com

 8   Attorneys for Plaintiffs

 9   Benjamin Allan Herbert (SBN 277356)
     William L. Smith (SBN 324235)
10   KIRKLAND & ELLIS LLP
     555 South Flower Street
11   Los Angeles, CA 90071
     Telephone: (213) 680 8400
12   Email: benjamin.herbert@kirkland.com
            william.smith@kirkland.com
13   Michael Onufer (SBN 300903)
14   KIRKLAND & ELLIS LLP
     2049 Century Park East
15   Los Angeles, CA 90067
     Telephone: (310) 552-4200
16   Email: michael.onufer@kirkland.com

17   Attorneys for Plaintiffs Ktown for All, Janet Garcia,
     Peter Diocson Jr., Marquis Ashley, Ali El-Bey, and
18   Association for Responsible and Equitable Public
     Spending
19
20
21
22
23
24
25
26
27
28
            PLAINTIFFS’ NOTICE OF ELECTING NOT TO FILE AMENDED COMPLAINT
Case
Case 2:19-cv-06182-DSF-PLA
     2:19-cv-06182-DSF-PLA Document
                           Document 122-8  Filed
                                    72 Filed     04/07/21Page
                                              06/29/20     Page
                                                              3 of154
                                                                   3 of 409IDPage
                                                                      Page         ID
                                                                              #:2190
                                    #:7368


 1         Plaintiffs have reviewed this Court’s order granting in part and denying in part
 2   Defendant’s motion to dismiss. Dkt. 65. Accordingly, Plaintiffs hereby inform the
 3   Court and Defendants that Plaintiffs will not be filing an amended complaint.
 4
 5   Dated: June 29, 2020              Respectfully submitted,
 6                                     LEGAL AID FOUNDATION OF LOS ANGELES

 7                                     /s/ Shayla Myers
 8                                     By: Shayla Myers
                                       Attorneys for Plaintiffs Gladys Zepeda, Miriam
 9                                     Zamora, Ali El-Bey, Pete Diocson Jr., Marquis
10                                     Ashley, James Haugabrook, and Ktown for All

11                                     SCHONBRUN SEPLOW HARRIS HOFFMAN &
12                                     ZELDES LLP
                                       /s/ Catherine Sweetser
13                                     By: Catherine Sweetser
14                                     Attorneys for All Plaintiffs

15                                     KIRKLAND & ELLIS
16
                                       LLP /s/ Benjamin Herbert
17                                     By: Benjamin Allen Herbert
18                                     Attorneys for Plaintiffs Ktown for All, Janet Garcia,
                                       Peter Diocson Jr., Marquis Ashley, Ali El-Bey, and
19                                     Association for Responsible and Equitable Public
                                       Spending
20
21
22                               Local Rule 5-4.3.4 Attestation
23
     I attest that Plaintiffs’ counsel, Shayla Myers and Catherine Sweetser, concurs in this
24   filing’s content and has authorized the filing.
25
     DATED: June 29, 2020                   KIRKLAND & ELLIS LLP
26
                                            By: /s/ Benjamin Herbert
27
28

                                                1
            PLAINTIFFS’ NOTICE OF ELECTING NOT TO FILE AMENDED COMPLAINT
Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 155 of 409 Page ID
                                    #:7369




                             EXHIBIT 31
 Case 2:19-cv-06182-DSF-PLA
 Case 2:19-cv-06182-DSF-PLA Document
                            Document 76
                                     122-8   Filed
                                         Filed     04/07/21
                                               07/27/20      Page
                                                          Page 1 of156
                                                                    21 ofPage
                                                                          409 IDPage ID
                                                                                 #:2263
                                     #:7370



 1   Shayla Myers (SBN 264054)
     Mallory B. Andrews (SBN 312209)
 2   Alex Flores (SBN 303552)
     Jonathan Gibson (300306)
 3   LEGAL AID FOUNDATION OF LOS ANGELES
     7000 South Broadway
 4   Los Angeles, CA 90003
 5
     Telephone: (213) 640-3983
     Email: smyers@lafla.org
 6          mbandrews@lafla.org
            aeflores@lafla.org
 7          jgibson@lafla.org
 8   Attorneys for Gladys Zepeda, Miriam Zamora,
     Ali El-Bey, James Haugabrook, Pete Diocson Jr.,
 9   Marquis Ashley, and Ktown for All
10   [Additional Attorneys on Next Page]
11
                          UNITED STATES DISTRICT COURT
12
13
                        CENTRAL DISTRICT OF CALIFORNIA

14   JANET GARCIA, GLADYS                  )   CASE NO. 2:19-cv-06182-DSF-PLA
     ZEPEDA, MIRIAM ZAMORA, ALI            )
15                                         )
     EL-BEY, PETER DIOCSON JR,             )   RULE 26(F) JOINT REPORT
16   MARQUIS ASHLEY, JAMES                 )
     HAUGABROOK, individuals,              )
17                                         )   Complaint Filed Date: July 18, 2019
     KTOWN FOR ALL, an                     )
18   unincorporated association;           )
     ASSOCIATION FOR                       )
19                                         )   Judge:          Hon. Dale S. Fischer
     RESPONSIBLE AND EQUITABLE             )   Hearing Date:   August 3, 2020
20   PUBLIC SPENDING, an                   )
                                           )   Time:           11:00 a.m.
21   unincorporated association.           )   Courtroom:      7D
22
                                           )
                 Plaintiffs,               )
23                                         )
                                           )
           v.                              )
24
                                           )
25   CITY OF LOS ANGELES, a                )
                                           )
26   municipal entity; DOES 1-7,           )
                                           )
27               Defendants.               )
28

                                RULE 26(F) JOINT REPORT
 Case 2:19-cv-06182-DSF-PLA
 Case 2:19-cv-06182-DSF-PLA Document
                            Document 76
                                     122-8   Filed
                                         Filed     04/07/21
                                               07/27/20      Page
                                                          Page 2 of157
                                                                    21 ofPage
                                                                          409 IDPage ID
                                                                                 #:2264
                                     #:7371



 1   Catherine Sweetser (SBN 271142)
     Kristina Harootun (SBN 308718)
 2   John Washington (SBN 315991)
     SCHONBRUN SEPLOW HARRIS
 3   HOFFMAN & ZELDES LLP
     11543 West Olympic Blvd.
 4   Los Angeles, CA 90064
 5
     Telephone: (310) 396-0731
     Email: csweetser@sshhzlaw.com
 6           kharootun@sshhzlaw.com
             jwashington@sshhzlaw.com
 7
     Attorneys for Plaintiffs
 8
 9   Benjamin Allan Herbert (SBN 277356)
     William L. Smith (SBN 324235)
10   KIRKLAND & ELLIS LLP
     555 South Flower Street
11   Los Angeles, CA 90071
     Telephone: (213) 680 8400
12   Email: benjamin.herbert@kirkland.com
            william.smith@kirkland.com
13
     Michael Onufer (SBN 300903)
14
     KIRKLAND & ELLIS LLP
15   2049 Century Park East
     Los Angeles, CA 90067
16   Telephone: (310) 552-4200
17
     Email: michael.onufer@kirkland.com

18   Attorneys for Plaintiffs Ktown for All, Janet Garcia,
     Peter Diocson Jr., Marquis Ashley, Ali El-Bey, and
19   Association for Responsible and Equitable Public
20
     Spending

21
22
23
24
25
26
27
28

                                   RULE 26(F) JOINT REPORT
 Case 2:19-cv-06182-DSF-PLA
 Case 2:19-cv-06182-DSF-PLA Document
                            Document 76
                                     122-8   Filed
                                         Filed     04/07/21
                                               07/27/20      Page
                                                          Page 3 of158
                                                                    21 ofPage
                                                                          409 IDPage ID
                                                                                 #:2265
                                     #:7372



 1         Pursuant to Federal Rule of Civil Procedure 26(f), Plaintiffs Janet Garcia,
 2   Gladys Zepeda, Miriam, Zamora, Ali El-Bey, Peter Diocson Jr., Marquis Ashley,
 3   James Haugabrook, and Ktown for All and Defendant City of Los Angeles submit the
 4   following Joint Report.
 5         a.    Statement of the Case
 6         Plaintiffs are seven unhoused individuals and a community-based organization,
 7   who bring this action to challenge the City of Los Angeles’s longstanding practice of
 8   seizing and destroying homeless people’s belongings, in violation of the Fourth and
 9   Fourteenth Amendments to the United States Constitution and Article I, Sections 7
10   and 13 of the California Constitution and applicable state laws. They bring this action
11   for declaratory and injunctive relief and for damages and prospective relief under 42
12   U.S.C. Section 1983 as well as relevant state laws.
13         Plaintiffs bring facial and as-applied challenges to the constitutionality of Los
14   Angeles Municipal Code Section 56.11, a local ordinance which the City contends
15   allows it to seize and, in some instances, immediately destroy unhoused people’s
16   belongings. Specifically, Plaintiffs’ first and fourth causes of action are facial
17   challenges to a constitutionality of Los Angeles Municipal Code Section 56.11(3)(i)
18   and (10)(d). Plaintiffs’ second and fifth causes allege that Defendant’s actions violate
19   the Fourth Amendment of the United States Constitution and Article I, section 13 of
20   the California Constitution and the right to be free from deprivation of their property
21   without due process in violation of the Fourteenth Amendment to the United States
22   Constitution and Article I, Section 7 of the California Constitution. Plaintiffs allege
23   that Defendant’s actions have been and continue to be taken pursuant to its policies,
24   patterns, and/or customs of seizing and destroying homeless individuals’ property in
25   violation of the U.S. and California Constitutions. To the extent these actions are
26   taken pursuant to LAMC 56.11, Plaintiffs bring as-applied challenges to the
27   ordinance. Defendant denies these allegations and the contention that Defendant
28   violated any of the Plaintiffs’ constitutional rights.


                                                 1
                                     RULE 26(F) JOINT REPORT
 Case 2:19-cv-06182-DSF-PLA
 Case 2:19-cv-06182-DSF-PLA Document
                            Document 76
                                     122-8   Filed
                                         Filed     04/07/21
                                               07/27/20      Page
                                                          Page 4 of159
                                                                    21 ofPage
                                                                          409 IDPage ID
                                                                                 #:2266
                                     #:7373



 1         Individual Plaintiffs also bring a state law claim, alleging that Defendant’s
 2   policies, practices, and conduct violated California Government Code section 815.6
 3   and California Civil Code Section 2080 et seq. for failing to maintain individual
 4   Plaintiff’s property. Defendant denies these allegations and the contention that
 5   Defendant violated any of the Individual Plaintiffs’ rights under these state statutes.
 6         Plaintiff Ali El-Bey brings a separate cause of action on the ground that
 7   Defendant violated the Bane Civil Rights Act by using arrests, threats of arrest, and
 8   intimidation to interfere with his right to be free from unlawful searches and seizure of
 9   his possessions, his right to due process, and the statutory rights of the State of
10   California. Defendant denies these allegations and the contention that Defendant
11   violated Plaintiff El-Bey’s rights under the Bane Act.
12         All Plaintiffs seek a declaration that Defendant’s laws and policies, practices,
13   and customs violate the United States and California Constitution and an injunction
14   preventing these practices. Defendant contends that Plaintiffs are not entitled to
15   prospective injunctive or declaratory relief. As discussed below, the individual
16   plaintiffs seek damages under 42 U.S.C. Section 1983 and relevant state laws.
17   Defendant contends that it is not liable to the Individual Plaintiffs for any damages.
18         Defendant did not assert any counterclaims in this case. Defendant asserts the
19   following 25 affirmative defenses. These defenses are to all claims unless otherwise
20   stated: (1) failure to state a claim; (2) government immunity under California
21   Government code sections 815, et seq.; (3) government immunity under California
22   Government Code section 815.6; (4) government Immunity under California
23   Government Code section 818.2; (5) government immunity under Government Code
24   section 820.2; (6) government immunity under Government Code section 820.4; (7)
25   government immunity under Government Code section 820.6; (8) separation of
26   powers; (9) failure to comply with tort claim act; (10) government immunity/ no
27   vicarious liability under California Government Code section 815.2; (11) good faith;
28   (12) state law provides remedy for destruction of property; (13) action taken in the


                                                 2
                                     RULE 26(F) JOINT REPORT
 Case 2:19-cv-06182-DSF-PLA
 Case 2:19-cv-06182-DSF-PLA Document
                            Document 76
                                     122-8   Filed
                                         Filed     04/07/21
                                               07/27/20      Page
                                                          Page 5 of160
                                                                    21 ofPage
                                                                          409 IDPage ID
                                                                                 #:2267
                                     #:7374



 1   public interest (for claims based on Fourth and Fourteenth Amendment); (14)
 2   qualified immunity for DOES 1-10; (15) waiver; (16) consent; (17) estoppel; (18)
 3   unclean hands; (19) failure to exhaust administrative remedies; (20) adequate legal
 4   remedies; (21) justification; (22) gift of public funds; (23) failure to mitigate damages;
 5   (24) lack of standing; (25) reservation of additional defenses.
 6        b.     Subject Matter Jurisdiction
 7        This is an action for declaratory relief and injunctive relief and damages
 8   pursuant to 42 U.S.C.§ 1983 based upon the continuing violations of Plaintiffs’ rights
 9   under the Fourth, Fifth, and Fourteenth Amendments to the United States
10   Constitution. Jurisdiction exists pursuant to 28 U.S.C. §§ 1331 and 1343 based on 42
11   U.S.C. § 1983 and questions of federal constitutional law. Jurisdiction also exists
12   under the Declaratory Judgment Act, 28 U.S.C. §§ 2201(a) and 2202. This Court has
13   supplemental jurisdiction over Plaintiffs’ state law claims pursuant to 28 U.S.C. §
14   1367, as it arises from the same case or controversy as Plaintiffs’ federal claims.
15        c.     Legal Issues
16         The parties agree that this is not a complex case and the Manual for Complex
17   Litigation should not be used.
18         Plaintiffs’ key legal issues are:
19         1. whether LAMC 56.11 violates the United States Constitution, either as
20             written or as applied, in so much as it allows the City to unreasonably seize
21             property in violation of the Fourth Amendment of the United States
22             Constitution and Article I, section 13 of the California Constitution?
23         2. whether Defendant violated Plaintiffs’ right to be secure from unreasonable
24             seizures through its actions, taken pursuant to its policies, patterns and
25             customs?
26         3. whether LAMC 56.11 violates the United States Constitution, either as
27             written or as applied, in so much as it allows the City to seize property
28             without due process of law, in violation of the Fourteenth Amendment of the


                                                  3
                                      RULE 26(F) JOINT REPORT
 Case 2:19-cv-06182-DSF-PLA
 Case 2:19-cv-06182-DSF-PLA Document
                            Document 76
                                     122-8   Filed
                                         Filed     04/07/21
                                               07/27/20      Page
                                                          Page 6 of161
                                                                    21 ofPage
                                                                          409 IDPage ID
                                                                                 #:2268
                                     #:7375



 1              United States Constitution and Article I, section 7 of the California
 2              Constitution?
 3         4. whether Defendant violated Plaintiffs’ right to due process through its
 4              actions, taken pursuant to its policies, patterns and customs?
 5         5. Whether Defendant violated the Bane Civil Rights Act by using arrest,
 6              threats of arrest, and intimidation to interfere with Plaintiff Ali El Bey’s
 7              right to be free from unlawful searches and seizures of his possessions, and
 8              the statutory rights of the State of California?
 9         6. Whether Defendant’s policies, practices, and conduct violated California
10              government Code section 815.6 and California Civil Code Section 2080 et
11              seq. by failing to maintain individual Plaintiffs’ property?
12         Defendant’s key legal issues are:
13         1.      Did Defendant cause any Plaintiff to suffer a violation of constitutional
14   rights under the Fourth and/or Fourteenth Amendment of the United States
15   Constitution or Article I, Sections 7 and 13 of the California Constitution as alleged in
16   the Second Amended Complaint?
17         2.      Is the Bulky Item Provision under LAMC 56.11(3) facially
18   unconstitutional under the Fourth and/or Fourteenth Amendment of the United States
19   Constitution or Article I, Sections 7 and 13 of the California Constitution as alleged in
20   the Second Amended Complaint?
21         3.      Did Defendant violate the Bane Civil Rights Act as alleged by Plaintiff
22   El-Bey in the Second Amended Complaint?
23         4.      Did Defendant violate a mandatory duty under California Civil Code
24   Section 2080 et seq. as alleged in Second Amended Complaint?
25         5.      Does KFA have standing to pursue claims for prospective relief for
26   violation of its members’ personal constitutional rights?
27         6.      What monetary damages, if any, are Individual Plaintiffs entitled?
28         7.      Are Plaintiffs are entitled to permanent injunctive relief? If so, what is


                                                 4
                                     RULE 26(F) JOINT REPORT
 Case 2:19-cv-06182-DSF-PLA
 Case 2:19-cv-06182-DSF-PLA Document
                            Document 76
                                     122-8   Filed
                                         Filed     04/07/21
                                               07/27/20      Page
                                                          Page 7 of162
                                                                    21 ofPage
                                                                          409 IDPage ID
                                                                                 #:2269
                                     #:7376



 1   the appropriate nature and scope of any permanent injunctive relief?
 2        d.     Parties, evidence, etc.
 3        The Plaintiffs in this action are Janet Garcia, Gladys Zepeda, Miriam, Zamora,
 4   Ali El-Bey, Peter Diocson Jr., Marquis Ashley, James Haugabrook, and Ktown for
 5   All. The Defendants are the City of Los Angeles, a municipal entity, and Does 1-7.
 6        Plaintiffs’ Key Documents and Percipient Witnesses:
 7        Plaintiffs’ key documents in this case are: LAMC 56.11 and implementing
 8   policies and procedures; Data, reports, and documentation related to scheduling and
 9   conducting cleanups, enforcing LAMC 56.11, and storing and/or destructing of
10   property; communications related to scheduling and conducting cleanups,
11   enforcement of LAMC 56.11, and storing and/or destroying property; police body
12   camera footage and other documentary evidence of cleanups and enforcement actions
13   and the seizure and destruction of property; trainings of Los Angeles Sanitation,
14   LAHSA, LAPD, and other city employees, agents, or contractors, regarding cleanups,
15   enforcement of LAMC 56.11, and storing and/or destroying property.
16         Plaintiffs identify the following individuals and categories of individuals who
17   may testify as percipient witnesses:
18                1. Janet Garcia (plaintiff)
19                2. Gladys “Jane” Zepeda (plaintiff)
20                3. Miriam Zamora (plaintiff)
21                4. Ali El-Bey (plaintiff)
22                5. James Haugabrook (plaintiff)
23                6. Pete Diocson Jr. (plaintiff)
24                7. Marquis Ashley (plaintiff)
25                8. Jane Nguyen
26                9. Nicholas Price
27                10.Nicolas Emmons
28                11.Michael Dickerson


                                                5
                                    RULE 26(F) JOINT REPORT
 Case 2:19-cv-06182-DSF-PLA
 Case 2:19-cv-06182-DSF-PLA Document
                            Document 76
                                     122-8   Filed
                                         Filed     04/07/21
                                               07/27/20      Page
                                                          Page 8 of163
                                                                    21 ofPage
                                                                          409 IDPage ID
                                                                                 #:2270
                                     #:7377



 1              12.Rachelle Bettega
 2              13.Kahn
 3              14.Muhammad
 4              15.Jed Parriott
 5              16.Chris Venn
 6              17.Maria Velasquez
 7              18.Mathew Strugar
 8              19.Lisa Merenda
 9              20.David Flores
10              21.Ivan Nathan
11              22.Angie
12              23.Donovan Dale
13              24.Estuardo Flores
14              25.Marco Iniquez Nungaray
15              26.Isai Barrea
16              27.Kathryna Hancock
17              28.Manny Mendez
18              29.Jose “Johnny” Sanchez
19              30.Juan Rivera
20              31.Juanito Oscar
21              32.Juan Lopez
22              33.LAPD Officer Bermudez
23              34.LAPD Officer Lucero
24              35.LAPD Officer Carolina Argueta
25              36.LAPD Officer Ivan Lucero
26              37.LAPD Officer Kevin Q. Chung
27              38.LAPD Officer Marc J. Mahlknech
28              39.LAPD Officer Lopez


                                               6
                                   RULE 26(F) JOINT REPORT
 Case 2:19-cv-06182-DSF-PLA
 Case 2:19-cv-06182-DSF-PLA Document
                            Document 76
                                     122-8   Filed
                                         Filed     04/07/21
                                               07/27/20      Page
                                                          Page 9 of164
                                                                    21 ofPage
                                                                          409 IDPage ID
                                                                                 #:2271
                                     #:7378



 1               40.LAPD Officer Kim
 2               41.LAPD Officer Lucero
 3               42.LA Sanitation employee Michael Tran
 4               43.LA Sanitation employee Abraham Abrahamian
 5               44.    Community organizers, members of the community, and other
 6   unhoused individuals with knowledge of defendant’s illegal seizure of property and
 7   other allegations in the Complaint.
 8               45.    City employees including Care team members, Care Plus teams
 9   members, Clean Streets LA teams members, Hope team members, LA Sanitation
10   employees, LAPD employees, city council members and their staff;
11               46.    LAHSA outreach workers and employees who have been present
12   at encampment cleanups or enforcement actions, or may have knowledge of the
13   City’s customs, policies, or practices related to the allegations in the Complaint;
14               47.    Employees of City or LAHSA contractors, including Clean
15   Harbors and Chyrsalis, who have been present at encampment cleanups or
16   enforcement actions, or may have knowledge of the City’s customs, policies, or
17   practices related to the allegations in the Complaint;
18               48.    All individuals identified in Defendant’s initial Rule 26 disclosures
19   who may testify regarding matters related to Defendant’s illegal seizure of property
20   and other allegations in the Complaint.
21        Defendant’s Key Documents and Percipient Witnesses:
22        Defendant’s key documents include the Los Angeles Bureau of Sanitation
23   (LASAN) cleanup and health-hazard reports, posting surveys, and photographs taken
24   during the specific alleged incidents, available LAPD body worn video of the
25   cleanups of the specific alleged incidents, the LASAN LAMC 56.11 standard
26   operating protocols. In addition to the seven named individual plaintiffs and any
27   designated witness(es) for Ktown for All, Defendant identify the following witnesses:
28   LASAN environmental compliance inspectors: Eric S. Estrada, Daniel C. Truong,


                                               7
                                   RULE 26(F) JOINT REPORT
  Case2:19-cv-06182-DSF-PLA
 Case  2:19-cv-06182-DSF-PLA Document
                              Document76
                                       122-8
                                          FiledFiled 04/07/21
                                                07/27/20      Page
                                                           Page 10 of165
                                                                      21 ofPage
                                                                            409 ID
                                                                                 Page  ID
                                                                                   #:2272
                                       #:7379



 1   Teodoro C. Salvacion, Michael Hu, Armando Cabrera, Gilberto E. Campos, Arek
 2   Arzoumanian, Michael Tran, Abraham Abrahamian, Bernard J. Dancel, Philip A.
 3   Pedrosa, Jazmine N. Saucedo, Stephany J. Cruz, Jay J. Kim, and Alyssa E. Mireles;
 4   LASAN Chief Environmental Officer Howard Wong; and the following LAPD
 5   Officers: Kevin Q. Chung, Marc J. Mahlknecht, Kevin W. Cottle, Won Y. Kim.
 6        e.     Damages
 7         The individual Plaintiffs seek $10,000 each for the loss of their property, the
 8   violation of their constitutional and statutory rights, emotional distress, and for pain
 9   and suffering resulting from the unlawful conduct of Defendant. Ali El-Bey further
10   seeks statutory damages.
11        f.     Insurance
12        Insurance is not an issue in this case.
13        g.     Motions
14         Plaintiffs plan to amend the second amended complaint to name the Doe
15   defendants and will likely seek leave to file a supplemental and/or amended
16   complaint. Plaintiffs may seek an additional preliminary injunction to prevent the
17   seizure and destruction of property. Plaintiffs will also likely file a motion for
18   summary judgment/adjudication.
19         Defendant intends to file a motion for judgment on the pleadings addressing
20   Ktown for All’s claims and the arguments raised in the City’s second motion to
21   dismiss that the Court denied under Rule 12(g) without prejudice to Defendant raising
22   the issues again in a manner authorized by Rule 12(h)(2). Dkt. No. 65 at 12-13.
23   Defendant also anticipates filing a motion for summary judgment and/or summary
24   adjudication.
25        h.     Status of Discovery
26        Plaintiffs’ Summary re Status of Discovery:
27        Plaintiffs propounded Requests for Production in October 2019. Beginning in
28   September 2019, Plaintiffs repeatedly requested Defendant conduct the Rule 26


                                                8
                                    RULE 26(F) JOINT REPORT
  Case2:19-cv-06182-DSF-PLA
 Case  2:19-cv-06182-DSF-PLA Document
                              Document76
                                       122-8
                                          FiledFiled 04/07/21
                                                07/27/20      Page
                                                           Page 11 of166
                                                                      21 ofPage
                                                                            409 ID
                                                                                 Page  ID
                                                                                   #:2273
                                       #:7380



 1   conference and begin discovery, which Defendant refused. In October 2019, Plaintiffs
 2   requested the parties meet and confer pursuant to Local Rule 37 regarding Plaintiffs’
 3   proposed motion to compel early discovery. In response to the threatened motion,
 4   Defendant chose to produce some documents related to some of the incidents in the
 5   complaint, but otherwise refused to meet and confer about the scope of that
 6   production. Defendant also refused to allow Plaintiffs to propound a third party
 7   subpoena to Chrysalis, which stores property seized by LA Sanitation, on the ground
 8   that the storage of property was not relevant to Plaintiffs’ case, since it related to
 9   destruction, rather than storage of property. Thereafter, Plaintiffs moved for an order
10   compelling early discovery. The Judge denied the motion on the ground that the
11   documents sought were broader than necessary to “assess whether to file a preliminary
12   injunction motion and to determine additional DOE defendants.” Dkt. 33 at 5.
13         In January 2020, Defendant produced documents related to a small number of
14   cleanups conducted in March 2019 in “South Los Angeles,” which it contends were
15   the only cleanups conducted during the relevant time period. In February 2020,
16   Plaintiffs moved for a Preliminary Injunction, based on their facial challenge to
17   LAMC 56.11. In its opposition to the Preliminary Injunction, Defendant relied on a
18   number of documents Plaintiffs had sought from Defendant related to the storage of
19   property, but Defendant had previously argued were irrelevant to Plaintiffs’ claims.
20         Following Defendant’s use of documents related to the storage of seized
21   property, Plaintiffs again sought Defendant’s consent to seek third party discovery
22   from Chrysalis, which Defendant again declined and also declined to participate in the
23   Rule 26 conference.
24         The Parties conducted the Rule 26 conference on July 13, 2020. Pursuant to
25   Rule 26(d)(2)(B), the requests were deemed served on that date. Defendant has not
26   propounded any discovery.
27         Defendant’s Summary re Status of Discovery:
28         Defendant voluntarily produced over 4,000 pages of documents in response to


                                                 9
                                     RULE 26(F) JOINT REPORT
  Case2:19-cv-06182-DSF-PLA
 Case  2:19-cv-06182-DSF-PLA Document
                              Document76
                                       122-8
                                          FiledFiled 04/07/21
                                                07/27/20      Page
                                                           Page 12 of167
                                                                      21 ofPage
                                                                            409 ID
                                                                                 Page  ID
                                                                                   #:2274
                                       #:7381



 1   Plaintiffs’ demands for early discovery and the requests propounded in October 2019.
 2   Defendant produced incident-specific documents on November 9, 2019 (CTY00001-
 3   2212) and December 10, 2019 (CTY002213-2677). The incident-specific documents
 4   included documents that related to the Individual Plaintiffs’ specific alleged incidents
 5   and included, among other documents, LASAN cleanup and health-hazard reports,
 6   posting surveys, and photographs taken during the cleanups. Incident-specific
 7   documents also included LAPD reports, including Watch Commander Reports,
 8   Sergeant’s Daily Reports, Daily Field Activity Reports, and Computer Aided Dispatch
 9   Reports. On January 10, 2020, Defendant also produced policy-related documents
10   (CTY002678-3239) related to LAMC 56.11 and encampment cleanups. On January
11   10, 2020, Defendant also produced LASAN reports for all cleanups conducted in
12   March 2019 in South Los Angeles (CTY003240-4085), which Defendant produced
13   because it was unable to locate any incident-specific documents corresponding to
14   Plaintiff Haugabrook’s alleged incident occurring in “March 2019” at “Figueroa
15   Street, between 53rd Street and 52nd Place.” On January 15, 2020, Plaintiffs filed a
16   Motion for Expedited Discovery seeking to require Defendant to produce additional
17   documents or, alternatively, requiring Defendant to attend an early Rule 26 conference
18   (Dkt. No. 29). On January 29, 2020, Magistrate Abrams issued an Order denying
19   Plaintiffs’ Motion for Expedited Discovery (Dkt. No. 33). In the order, the Magistrate
20   agreed “with defendant that the requests as written are overbroad and not narrowly
21   tailored to for the purposes stated by plaintiffs[.]” Dkt. No. 33 at 5. On March 11,
22   2020, Defendant produced additional documents relating to Plaintiffs’ Motion for
23   Preliminary Injunction (CTY004086- 4315). To date, Plaintiff has not produced any
24   documents or information to Defendant relating to Plaintiffs’ claims.
25        i.     Discovery Plan
26        Plaintiffs anticipate the use of interrogatories, request for production of
27   documents, requests for admission, depositions, and subpoenas for records, as
28   necessary. The anticipated subject of Plaintiffs’ discovery will be the following:


                                                10
                                    RULE 26(F) JOINT REPORT
  Case2:19-cv-06182-DSF-PLA
 Case  2:19-cv-06182-DSF-PLA Document
                              Document76
                                       122-8
                                          FiledFiled 04/07/21
                                                07/27/20      Page
                                                           Page 13 of168
                                                                      21 ofPage
                                                                            409 ID
                                                                                 Page  ID
                                                                                   #:2275
                                       #:7382



 1   individual cleanups and enforcement actions; the City’s policies and procedures
 2   related to cleanups and enforcement actions; LAMC 56.11, Clean Streets LA, Hope
 3   Teams, Care teams and Care Plus teams; the City’s practices related to seizing and
 4   storing or destroying property pursuant to LAMC 56.11, including records of cleanups
 5   and enforcement actions, and records related to storage of property seized pursuant to
 6   LAMC 56.11; training of LA Sanitation, Los Angeles Police Department, and other
 7   city personnel and contractors that are present at or responsible for cleanups and
 8   enforcement actions, including the seizure, destruction, and storage of property;
 9   communications related to cleanups and enforcement actions, including
10   communications related to the scheduling and implementation of cleanups and
11   enforcement actions. Plaintiffs plan to depose the City of Los Angeles pursuant to
12   Rule 30(b)(b); individual witnesses present at or who have knowledge of each incident
13   outlined in the SAC, including but not limited to employees of LA Sanitation, LAPD,
14   and LAHSA. Plaintiffs also plan to depose City policymakers and others with
15   knowledge of the City’s customs and practices. The identity of these deponents will be
16   based on responses to initial written discovery. As such, Plaintiffs expects they will
17   need to conduct more depositions than the 10 allowed under Federal Rule of Civil
18   Procedure 30(a)(2)(A).
19        Defendant anticipates the use of interrogatories, requests for production of
20   documents, requests for admission, and depositions. Defendants anticipates that it
21   will need discovery regarding the individual Plaintiffs’ alleged incidents and any
22   documents, communications, pictures, or videos relating to the incidents, the basis for
23   and calculation of Plaintiff’s alleged damages, the Individual Plaintiffs’ allegations in
24   the complaint, including for example, Janet Garcia’s alleged employment and driver’s
25   license. Defendant anticipates that it will need discovery from Ktown for All relating
26   to its alleged incidents and injuries, its membership, its finances, diversion of
27   resources, organizational structure and mission. Defendant also anticipates the need
28   to depose percipient witnesses identified in Plaintiffs’ Rule 26(a) initial disclosures.


                                                11
                                    RULE 26(F) JOINT REPORT
  Case2:19-cv-06182-DSF-PLA
 Case  2:19-cv-06182-DSF-PLA Document
                              Document76
                                       122-8
                                          FiledFiled 04/07/21
                                                07/27/20      Page
                                                           Page 14 of169
                                                                      21 ofPage
                                                                            409 ID
                                                                                 Page  ID
                                                                                   #:2276
                                       #:7383



 1   Defendant expects that it will require leave to conduct more than the 10 depositions
 2   allowed under Rule 30(a)(2)(A) because there are eight plaintiffs (seven individual
 3   plaintiffs and one organizational plaintiff) and Defendant anticipates the need to
 4   depose percipient witnesses identified in Plaintiffs’ Rule 26(a) initial disclosures.
 5        Plaintiffs’ proposed schedule requests that all depositions, and written fact
 6   discovery be completed by January 25, 2021 based on a September 14, 2021 trial date.
 7        Defendant’s proposed schedule requests that all fact discovery be completed by
 8   February 2, 2020 based on a July 27, 2021 trial date.
 9        Rule 26(a) initial disclosures will be made by both parties by July 27, 2020.
10         At the Rule 26 conference on July 13, 2020, Defendant proposed conducting
11   the trial and discovery in two phases. Specifically, Defendant proposed trying the
12   case in two phases in conjunction with a stipulation by the Defendant regarding
13   Monell liability for compensatory damages and, to the extent allowed by the Court,
14   reasonable attorney's fees pursuant to 42 U.S.C. §1988, if the finder of fact finds in
15   that an employee of the City violated a Constitutional right of any Plaintiff.
16   Defendant’s proposed Phase I would be a jury trial on the issues of liability and
17   monetary damages and Phase II would be a court trial on equitable relief. Defendant
18   contends that proposal would streamline discovery, avoid protracted disputes
19   regarding the extent and scope of Monell discovery, and allow for an earlier trial date.
20         Plaintiff are concerned that this approach will not eliminate the need for
21   discovery and instead, will lead to more disputes about the scope of the discovery as it
22   relates to the phases. In addition, the proposed approach does not account for Ktown
23   for All’s claims for a Declaratory Judgment and Injunctive Relief.
24         The parties continue to meet and confer about the feasibility of such an
25   approach. If the parties agree that such an approach is appropriate and are able to
26   reach an agreement regarding the specifics of such an approach, they will submit a
27   revised scheduling order to reflect the proposed approach and seek court approval of
28   the new scheduling order.


                                                12
                                    RULE 26(F) JOINT REPORT
  Case2:19-cv-06182-DSF-PLA
 Case  2:19-cv-06182-DSF-PLA Document
                              Document76
                                       122-8
                                          FiledFiled 04/07/21
                                                07/27/20      Page
                                                           Page 15 of170
                                                                      21 ofPage
                                                                            409 ID
                                                                                 Page  ID
                                                                                   #:2277
                                       #:7384



 1         The parties have discussed preserving discoverable information. Plaintiffs
 2   request all documents produced in its electronic native format with preserved ESI, and
 3   not in PDF format, unless otherwise stated. Plaintiffs have requested the production
 4   of databases that contain responsive data Plaintiffs requested Defendants meet and
 5   confer on these issues as contemplated by Rule 26, including identifying how
 6   responsive documents are preserved and maintained, the relative burden of producing
 7   databased compared to generating reports and exporting documents, and other issues
 8   related to the manner and method of production; Defendants declined.
 9         Defendant requests production of documents in portable document format
10   (PDF) and production of videos electronically via MP4 files. Plaintiffs’ document
11   requests are extremely overbroad and seek “all” documents and communications
12   relating to a wide variety of topic wholly unrelated to Plaintiffs’ alleged incidents, the
13   requests seek documents dating as far back as 2012 – four years before the current
14   version of LAMC 56.11 was adopted – and seek production of entire databases across
15   different departments. Plaintiffs’ overbroad requests are neither relevant nor
16   proportional to the discovery needs of this case. The Court held that it interpreted
17   “KFA’s claims in the SAC as seeking only to obtain a ruling that the policies and
18   practices are unconstitutional and not that each past application of those practices to
19   its members was unconstitutional.” See Dkt. No. 65 at 7. Plaintiffs have not
20   identified why production in PDF format is not acceptable or why production of
21   documents in native format is necessary for claims relating to the alleged unlawful
22   destruction of property. Defendant and Plaintiffs met and conferred regarding these
23   issues during the July 13 conference of counsel. Plaintiffs’ broad demands for
24   production of all documents and communications in native format with preserved ESI
25   will result in motion practice and Defendant filing a motion for protective order and/or
26   opposing a motion to compel filed by Plaintiffs. Defendant requests that the Court
27   order documents produced in PDF format and that the parties meet-and-confer
28   regarding particular requests for production of a document in a different form.


                                                13
                                    RULE 26(F) JOINT REPORT
  Case2:19-cv-06182-DSF-PLA
 Case  2:19-cv-06182-DSF-PLA Document
                              Document76
                                       122-8
                                          FiledFiled 04/07/21
                                                07/27/20      Page
                                                           Page 16 of171
                                                                      21 ofPage
                                                                            409 ID
                                                                                 Page  ID
                                                                                   #:2278
                                       #:7385



 1          With regards to the production of email communications, the parties discussed
 2   identifying custodians and search terms to identify responsive communications.
 3   Plaintiff requests that emails be produced in their TIFF format and not PDF.
 4   Defendant has agreed to meet-and-confer regarding custodians and search terms
 5   regarding email communications, subject to Defendant’s objections regarding the
 6   scope, relevance, proportionality of Plaintiffs’ request and Defendant’s undue burden
 7   of production for such requested email communications. Defendant requests that any
 8   emails produced be in PDF format for reasons discussed above.
 9          Plaintiffs have requested the production of body camera footage. Plaintiff
10   agreed to supply Defendant with a hard drive to produce available LAPD body worn
11   video. Defendant agreed to production of available LAPD body worn videos of the
12   alleged incidents electronically via MP4 files saved to the hard drive supplied by
13   Plaintiffs.
14          The parties agree that the procedures under Rule 26(b)(5) shall apply to claims
15   of privilege and protection of trial-preparation materials. The parties have agreed to
16   accept service pursuant to F.R.Civ.P. 5(b)(2)(F) via email addressed to counsel of
17   record for all discovery requests and responses.
18          Defendant has requested that the parties enter into and file with the Court a
19   stipulated protective order under Rule 26(c) to address, among other discovery, the
20   production and/or use of discovery and evidence regarding City records or personnel
21   files expressly protected under California Penal Code § 832.7, California Evidence
22   Code §§ 1043, 1047, and/or under the federal privilege law.
23   Defendant’s proposed protective order would include a process for raising claims
24   relating to privileged materials and/or the claw-back of inadvertently produced
25   privileged material under Federal Rule of Evidence 502. Plaintiffs agree that a
26   protective order is acceptable as long as there is a process to challenge the designation
27   of materials as privileged and the order does not allow the parties to designate as
28   confidential any documents that are otherwise public


                                                14
                                    RULE 26(F) JOINT REPORT
  Case2:19-cv-06182-DSF-PLA
 Case  2:19-cv-06182-DSF-PLA Document
                              Document76
                                       122-8
                                          FiledFiled 04/07/21
                                                07/27/20      Page
                                                           Page 17 of172
                                                                      21 ofPage
                                                                            409 ID
                                                                                 Page  ID
                                                                                   #:2279
                                       #:7386



 1        Defendant requests that the Court order the parties to conduct an informal
 2   discovery conference with the assigned Magistrate before filing a motion to compel
 3   pursuant to L.R. 37 or a motion for protective order under Rule 26(c) based on the
 4   anticipated discovery disputes and motion practice relating to Plaintiffs’ document
 5   requests. Defendant contends that conducting informal discovery conferences with
 6   the assigned Magistrate will conserve resources, resolve or narrow any discovery
 7   disputes, and expedite the discovery process. Plaintiffs do not object to this process;
 8   however, as Plaintiffs indicated during the Meet and Confer, they are unaware of
 9   whether Judge Abrams offered such a procedure and contend that Judge Abrams
10   would be the appropriate judge to issue any such order governing his own procedures
11   and rules.
12        j.        Discovery Cut-Off
13         Plaintiffs propose a fact discovery cut-off date of January 25, 2021.
14         Defendant proposes a fact discovery cut-off date of February 2, 2020 based on a
15   July 27, 2021 trial date.
16        k.        Expert Discovery
17         Plaintiffs propose the following deadlines regarding expert discovery: initial
18   expert disclosures due by February 22, 2021; expert disclosure rebuttal due by March
19   22, 2021; expert discovery cut-off on April 19, 2021.
20         Defendant proposes that expert disclosures be due by January 15, 2021; rebuttal
21   disclosures by February 15, 2021; and expert discovery cutoff on March 2, 2021.
22   However, Defendant is willing to extend the expert discovery cutoff until March 15,
23   2021 to provide 30 days to complete expert discovery following service of rebuttal
24   disclosures.
25        l.        Dispositive motions
26        At this time, Plaintiffs plans to file a motion for summary
27   judgment/adjudication.
28        Defendant intends to file a motion for judgment on the pleadings addressing


                                                15
                                    RULE 26(F) JOINT REPORT
  Case2:19-cv-06182-DSF-PLA
 Case  2:19-cv-06182-DSF-PLA Document
                              Document76
                                       122-8
                                          FiledFiled 04/07/21
                                                07/27/20      Page
                                                           Page 18 of173
                                                                      21 ofPage
                                                                            409 ID
                                                                                 Page  ID
                                                                                   #:2280
                                       #:7387



 1   Ktown for All’s claims and the arguments raised in the City’s second motion to
 2   dismiss that the Court denied under Rule 12(g) without prejudice to Defendant raising
 3   the issues again in a manner authorized by Rule 12(h)(2). Dkt. No. 65 at 12-13.
 4   Defendant also anticipates filing motion(s) for summary judgment and/or summary
 5   adjudication. Defendant requests that it be granted leave to file more than one motion
 6   for summary judgment/adjudication because of the number of Plaintiffs and to seek
 7   early resolution of claims asserted by Plaintiff Haugabrook for absence of evidence
 8   and Ktown for All. Alternatively, Defendant requests leave to file over-sized motion
 9   for summary judgment because of the number of plaintiffs and alleged incidents that
10   Defendant must address in the motion.
11        m.     Settlement/Alternative Dispute Resolution (ADR)
12         Plaintiffs remain open to discussing a potential resolution of this case. Plaintiffs
13   propose a private dispute resolution proceeding, at on or before June 21, 2021.
14         Defendant proposed the Parties conduct ADR before the assigned Magistrate
15   Judge. Plaintiffs expressed concern about using the assigned Magistrate Abrams
16   because of anticipated discovery disputes. Defendant is amenable to conducting ADR
17   before a Magistrate other than Magistrate Abrams. Defendant proposes that ADR be
18   completed on or before May 4, 2021. Defendant contends that early settlement
19   discussions would not be productive at this time because Plaintiffs seek non-monetary
20   prospective relief and the City is involved in other cases addressing homeless issues
21   that may affect any non-monetary relief in this action.
22        n.     Trial Estimate
23        Plaintiffs and Defendant estimate ten days for trial. Plaintiffs estimate calling at
24   least 15 witnesses. Plaintiffs need ten days because this case involves multiple
25   incidents, the use of expert witnesses, and witnesses with knowledge of Defendant’s
26   policies, practices, and trainings. Defendant estimates calling at least 15 witnesses
27   based on the number of plaintiffs and alleged incidents. Defendant contends that its
28   proposal to phase the trial would reduce trial time by reducing the number of


                                                16
                                    RULE 26(F) JOINT REPORT
  Case2:19-cv-06182-DSF-PLA
 Case  2:19-cv-06182-DSF-PLA Document
                              Document76
                                       122-8
                                          FiledFiled 04/07/21
                                                07/27/20      Page
                                                           Page 19 of174
                                                                      21 ofPage
                                                                            409 ID
                                                                                 Page  ID
                                                                                   #:2281
                                       #:7388



 1   witnesses and need to present evidence regarding Monell liability in Phase I.
 2         o.    Lead Trial Counsel
 3         Plaintiffs’ lead trial counsel is Shayla Myers.
 4         Defendant’s lead trial counsel is Deputy City Attorney Patricia Ursea.
 5         p.    Independent Expert or Master
 6         This is not a case where the court should consider appointing a master or
 7   independent scientific expert.
 8         q.    Timetable
 9         See attached Exhibit A.
10         r.    Magistrate Judge
11         Plaintiffs do not consent to try this case before a magistrate judge.
12         Defendant is willing to try the case before the assigned Magistrate Abrams.
13         s.    Other Issues
14         The Parties discussed conducting deposition remotely. Plaintiffs may consent
15   to the use of remote depositions where feasible and to the extent necessary, given the
16   current public health crisis. Defendant contends that depositions should be conducted
17   remotely because of the existing COVID-19 pandemic and worsening conditions in
18   Los Angeles County and that conducting in-person depositions would create
19   unnecessary health risks for witnesses and counsel.
20         As discussed above, Defendant’s other issues include the following:
21   Defendant’s proposed Monell stipulation and request to try the case in two phases
22   with a Phase I jury trial on liability and damages and a Phase II bench trial on
23   equitable relief; Defendant’s request for an order requiring that the parties conduct an
24   informal discovery conference with Magistrate Abrams before filing any motions to
25   compel or motions for protective orders, Defendant’s request for an order regarding
26   the form of Defendant’s production of documents in PDF format, and Defendant’s
27   request for leave to file more than one motion for summary judgment/adjudication or,
28   alternatively, leave to file an oversized brief.


                                                  17
                                      RULE 26(F) JOINT REPORT
  Case2:19-cv-06182-DSF-PLA
 Case  2:19-cv-06182-DSF-PLA Document
                              Document76
                                       122-8
                                          FiledFiled 04/07/21
                                                07/27/20      Page
                                                           Page 20 of175
                                                                      21 ofPage
                                                                            409 ID
                                                                                 Page  ID
                                                                                   #:2282
                                       #:7389



 1   Dated: July 27, 2020              SCHONBRUN SEPLOW HARRIS
 2                                     HOFFMAN & ZELDES LLP
 3
 4
                                       By: /s/ Catherine E. Sweetser
 5
                                          Catherine E. Sweetser
 6                                        Attorney for Plaintiffs.
 7
 8   Dated: July 27, 2020          MICHAEL N. FEUER, City Attorney
 9                                 KATHLEEN KENEALY, Chief Asst. City Attorney
                                   SCOTT MARCUS, Chief, Civil Litigation Branch
10                                 FELIX LEBRON, Deputy City Attorney
11                                 A. PATRICIA URSEA, Deputy City Attorney
12
                                   By: /s/
13
                                          FELIX LEBRON
14                                        Deputy City Attorney
15
                                          Attorneys for Defendant,
                                          CITY OF LOS ANGELES
16
17
18
19
20
21
22
23
24
25
26
27
28



                                             18
                                 RULE 26(F) JOINT REPORT
  Case2:19-cv-06182-DSF-PLA
 Case  2:19-cv-06182-DSF-PLA Document
                              Document76
                                       122-8
                                          FiledFiled 04/07/21
                                                07/27/20      Page
                                                           Page 21 of176
                                                                      21 ofPage
                                                                            409 ID
                                                                                 Page  ID
                                                                                   #:2283
                                       #:7390



 1                            LOCAL RULE 5-4.3.4 ATTESTATION
 2         I attest that Defendant’s counsel, Felix Lebron, concurs in this filing’s
 3   content and has authorized the filing.
 4
 5   Dated: July 27, 2020                SCHONBRUN SEPLOW HARRIS
 6                                       HOFFMAN & ZELDES LLP

 7
 8
                                         By: /s/ Catherine E. Sweetser
 9
                                            Catherine E. Sweetser
10                                          Attorney for Plaintiffs.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                19
                                    RULE 26(F) JOINT REPORT
Case2:19-cv-06182-DSF-PLA
Case 2:19-cv-06182-DSF-PLA Document
                           Document76-1
                                    122-8Filed
                                           Filed 04/07/21Page
                                               07/27/20   Page1 177
                                                                of 2 ofPage
                                                                        409 ID
                                                                             Page  ID
                                                                               #:2284
                                    #:7391




                          EXHIBIT A
Case2:19-cv-06182-DSF-PLA
Case 2:19-cv-06182-DSF-PLA Document
                           Document76-1
                                    122-8Filed
                                           Filed 04/07/21Page
                                               07/27/20   Page2 178
                                                                of 2 ofPage
                                                                        409 ID
                                                                             Page  ID
                                                                               #:2285
                                    #:7392

                             SCHEDULE OF PRETRIAL AND TRIAL DATES

      CASE NAME: Janet Garcia, et al. v. City of Los Angeles, et al.
      CASE NO: 2:19-cv-06182-DSF-PLA

                                                                       Weeks
       Matter                                                   Time   before Plaintiff(s)
                                                                               Request
                                                                                           Defendant(s) Court
                                                                                             Request    Order
                                                                       trial
                                                                8:30          9/14/21    7/27/21
       Trial (jury)(court) (length 10 days) (Tuesday)            am
       For Court Trial                                                   3    8/24/21
       Lodge Findings of Fact and Conclusions of Law, LR
       52; File Exhibit & Witness Lists, LR 16-5,6; File
       Status Report Regarding Settlement; Summaries of
       Direct Testimony (optional)

       Pretrial Conference, LR 16;                              3:00     4    8/16/21    6/28/21
                                                                 pm
       Hearing on Motions in Limine (Monday)

       For Jury Trial                                                    6    8/2/21     6/15/21
       Lodge Pretrial Conference Order, LR 16- File
       Agreed Set of Jury Instructions and Verdict Forms;
       Statement Regarding Disputed Instructions, Verdicts,
       etc.; Oppositions to Motions in Limine

       For Jury Trial                                                    7    7/26/21    6/8/21
       File Memo of Contentions of Fact and Law, LR 16-4;
       Exhibit & Witness Lists, LR 16-5,6; Status Report
       Regarding Settlement; Motions in Limine (no more
       than five motions per side may be filed without Court
       permission)

                                                                              6/21/21    5/4/21
       Last day to conduct ADR Proceeding, LR 16-15                      12
       Last day to hear motions (except motion to amend                  14   6/7/21     4/19/21
       pleadings or add parties and motions in limine), LR 7
       (Monday)

                                                                              1/25/21    2/2/21
       Non-expert Discovery Cut-off                                     21+
                                                                              2/22/21    1/15/21
       Expert Disclosure (initial)
                                                                              3/22/21    2/15/21
       Expert Disclosure (rebuttal)
                                                                              4/19/21    3/2/21
       Expert Discovery Cut-off                                         21+
       Last day to hear motion to amend pleadings or add                32+ 2/1/21       11/2/20
       parties (Monday)



LR 16-15 ADR Choice:                             1. USMJ                           X 3. Outside ADR

                                                 2. Attorney Settlement Panel

                                                        Exhibit A
Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 179 of 409 Page ID
                                    #:7393




                                EXHIBIT 32
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 180 of 409 Page ID
                                     #:7394



 1 MICHAEL N. FEUER, City Attorney
   KATHLEEN A. KENEALY, Chief Assistant City Attorney (SBN 212289)
 2
   SCOTT MARCUS, Senior Assistant City Attorney (SBN 184980)
 3 GABRIEL S. DERMER, Assistant City Attorney (SBN 229424)
   FELIX LEBRON, Deputy City Attorney (SBN 232984)
 4
   A. PATRICIA URSEA, Deputy City Attorney (SBN 221637)
 5 200 N. Main Street, City Hall East, Room 675
   Los Angeles, CA 90012
 6
   Telephone (213) 978-7569
 7 Facsimile (213) 978-7011
   Felix.Lebron@lacity.org
 8
   Patricia.Ursea@lacity.org
 9
   Attorneys for Defendant, CITY OF LOS ANGELES
10
11                       UNITED STATES DISTRICT COURT
12                     CENTRAL DISTRICT OF CALIFORNIA

13
   JANET GARCIA, GLADYS ZEPEDA,              Case No.: 2:19-cv-6182-DSF-PLA
14 MIRIAM ZAMORA, ALI EL-BEY, PETER          Assigned to Judge Dale S. Fischer
15 DIOCSON JR., MARQUIS ASHLEY, JAMES
   HAUGABROOK, individuals, KTOWN FOR        DEFENDANT’S RULE 26
16                                           INITIAL DISCLOSURES
   ALL, an unincorporated association,       [F.R.Civ.P. 26(a)(1)(A)]
17 ASSOCIATION FOR RESPONSIBLE and
   EQUITABLE PUBLIC SPENDING an
18                                          Complaint Filed: July 18, 2019
   unincorporated association,
19
                   Plaintiffs,
20
         vs.
21 CITY OF LOS ANGELES, a municipal entity;
22 DOES 1-50,
                  Defendant(s).
23
24
25
26
27
28

               DEFENDANTS’ RULE 26 INITIAL DISCLOSURES [F.R.Civ.P. 26(a)(1)(A)]
  Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 181 of 409 Page ID
                                      #:7395



 1         Pursuant to Federal Rule of Civil Procedure 26(a)(1)(A), Defendant City of Los
 2 Angeles (“Defendant”) discloses the following information, discerned after reasonable
 3 investigation and inquiry and found to date. Defendant reserves their right to supplement
 4 these disclosures as their investigation continues.
 5         Rule 26(a)(1)(A)(i) – The name and, if known, the address and telephone number
 6 of each individual likely to have discoverable information – along with the subjects of
 7 that information – that the disclosing party may use to support its claims or defenses,
 8 unless the use would be solely for impeachment:
 9       1.     Kevin Quyan Chung, Los Angeles Police Department (“LAPD”) Officer,
10 contacted through Defendant’s counsel of record. Officer Chung may have discoverable
11 information regarding the following subjects: the January 10, 2019 incident alleged in the
12 Complaint as to Plaintiff Ali El Bey (“El Bey”) as well as statements or conduct during
13 that incident, and other interactions involving El Bey and others at the scene that date.
14         2.    Marc Josef Mahlknecht, LAPD Officer, contacted through Defendant’s

15 counsel of record. Officer Mahlknecht may have discoverable information regarding the
16 following subjects: the January 10, 2019 incident alleged in the Complaint as to Plaintiff
17 El Bey as well as statements or conduct during that incident, and other interactions
18 involving El Bey and others at the scene that date.
19         3.    Kevin William Cottle, LAPD Officer, contacted through Defendant’s

20 counsel of record. Officer Cottle may have discoverable information regarding the
21 following subjects: the June 4, 2019 incident alleged in the Complaint as to Plaintiff El
22 Bey as well as statements or conduct during that incident, and other interactions
23 involving El Bey and others at the scene that date.
24         4.    Won Yong Kim, LAPD Officer, contacted through Defendant’s counsel of

25 record. Officer Kim may have discoverable information regarding the following
26 subjects: the June 4, 2019 incident alleged in the Complaint as to Plaintiff El Bey as well
27 as statements or conduct during that incident, and other interactions involving El Bey and
28 others at the scene that date.

                  DEFENDANTS’ RULE 26 INITIAL DISCLOSURES [F.R.Civ.P. 26(a)(1)(A)]
  Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 182 of 409 Page ID
                                      #:7396



 1         5.    Eric S. Estrada, Environmental Compliance Inspector, contacted through
 2 Defendant’s counsel of record. Mr. Estrada may have discoverable information regarding
 3 the following subjects: the January 29, 2019 incident alleged in the Complaint as to
 4 Plaintiff Garcia as well as statements or conduct during that incident, and other
 5 interactions involving Garcia and others at the scene that date.
 6         6.    Daniel C. Truong, Environmental Compliance Inspector, contacted through
 7 Defendant’s counsel of record. Mr. Truong may have discoverable information regarding
 8 the following subjects: the January 29, 2019 incident alleged in the Complaint as to
 9 Plaintiff Garcia as well as statements or conduct during that incident, and other
10 interactions involving Garcia and others at the scene that date. Mr. Truong may also have
11 discoverable information regarding the posting of notices on April 26, 2019, which
12 resulted in the April 29, 2019 incident alleged in the Complaint as to Plaintiff Garcia.
13         7.    Teodoro C. Salvacion, Environmental Compliance Inspector, contacted
14 through Defendant’s counsel of record. Mr. Salvacion may have discoverable information
15 regarding the following subjects: the January 29, 2019 incident alleged in the Complaint
16 as to Plaintiff Garcia as well as statements or conduct during that incident, and other
17 interactions involving Garcia and others at the scene that date. Mr. Salvacion may also
18 have discoverable information regarding the posting of notices on August 12, 2019,
19 which resulted in the August 14, 2019 incident alleged in the Complaint as to Plaintiff
20 Garcia.
21         8.    Michael Hu (Yuanchien), Environmental Compliance Inspector, contacted
22 through Defendant’s counsel of record. Mr. Hu may have discoverable information
23 regarding the following subjects: the April 29, 2019 and August 14, 2019 incidents
24 alleged in the Complaint as to Plaintiff Garcia as well as statements or conduct during
25 those incidents, and other interactions involving Garcia and others at the scene those
26 dates. In addition, Mr. Hu may have discoverable information regarding the April 24,
27 2019 incident alleged in the Complaint as to Plaintiff Diocson as well as statements or
28 conduct during that incident, and other interactions involving Dicoson and others at the

                  DEFENDANTS’ RULE 26 INITIAL DISCLOSURES [F.R.Civ.P. 26(a)(1)(A)]
  Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 183 of 409 Page ID
                                      #:7397



 1 scene that date.
 2         9.    Armando Cabrera, Environmental Compliance Inspector, contacted through
 3 Defendant’s counsel of record. Mr. Cabrera may have discoverable information regarding
 4 the following subjects: the April 29, 2019 incident alleged in the Complaint as to Plaintiff
 5 Garcia as well as statements or conduct during that incident, and other interactions
 6 involving Garcia and others at the scene that date.
 7         10.   Gilberto E. Campos, Environmental Compliance Inspector, contacted
 8 through Defendant’s counsel of record. Mr. Campos may have discoverable information
 9 regarding the following subjects: the August 14, 2019 incident alleged in the Complaint
10 as to Plaintiff Garcia as well as statements or conduct during that incident, and other
11 interactions involving Garcia and others at the scene that date.
12         11.   Arek Arzoumanian, Environmental Compliance Inspector, contacted
13 through Defendant’s counsel of record. Mr. Arzoumanian may have discoverable
14 information regarding the posting of notices on August 12, 2019, which resulted in the
15 August 14, 2019 incident alleged in the Complaint as to Plaintiff Garcia.
16         12.   Michael Tran, Environmental Compliance Inspector, contacted through
17 Defendant’s counsel of record. Mr. Tran may have discoverable information regarding
18 the following subjects: the January 10, 2019 incident alleged in the Complaint as to
19 Plaintiff El Bey as well as statements or conduct during that incident, and other
20 interactions involving El Bey and others at the scene that date.
21         13.   Abraham Abrahamian, Environmental Compliance Inspector, contacted
22 through Defendant’s counsel of record. Mr. Abrahamian may have discoverable
23 information regarding the following subjects: the January 10, 2019 and June 4, 2019
24 incidents alleged in the Complaint as to Plaintiff El Bey as well as statements or conduct
25 during that incidents, and other interactions involving El Bey and others at the scene
26 those dates.
27       14. Bernard J. Dancel, Environmental Compliance Inspector, contacted through
28 Defendant’s counsel of record. Mr. Dancel may have discoverable information regarding

                  DEFENDANTS’ RULE 26 INITIAL DISCLOSURES [F.R.Civ.P. 26(a)(1)(A)]
  Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 184 of 409 Page ID
                                      #:7398



 1 the following subjects: the June 4, 2019 incident alleged in the Complaint as to Plaintiff
 2 El Bey as well as statements or conduct during that incident, and other interactions
 3 involving El Bey and others at the scene that date.
 4         15.   Philip A. Pedrosa, Environmental Compliance Inspector, contacted through
 5 Defendant’s counsel of record. Mr. Pedrosa may have discoverable information regarding
 6 the following subjects: the March 21, 2019 incident alleged in the Complaint as to
 7 Plaintiffs Zamora and Zepeda as well as statements or conduct during that incident, and
 8 other interactions involving Zamora and Zepeda and others at the scene that date.
 9         16.   Jazmine N. Saucedo, Environmental Compliance Inspector, contacted
10 through Defendant’s counsel of record. Ms. Saucedo may have discoverable information
11 regarding the following subjects: the March 21, 2019 incident alleged in the Complaint as
12 to Plaintiffs Zamora and Zepeda as well as statements or conduct during that incident,
13 and other interactions involving Zamora and Zepeda and others at the scene that date. Ms.
14 Saucedo may have discoverable information regarding the posting of notices on April 26,
15 2019 which resulted in the April 29, 2019 incident alleged in the Complaint as to Plaintiff
16 Garcia.
17         17.   Stephany J. Cruz, Environmental Compliance Inspector, contacted through
18 Defendant’s counsel of record. Ms. Cruz may have discoverable information regarding
19 the following subjects: the April 24, 2019 incident alleged in the Complaint as to
20 Plaintiffs Diocson as to the advance posting of the clean up notice only.
21         18.   Jay J. Kim, Environmental Compliance Inspector, contacted through
22 Defendant’s counsel of record. Mr. Kim may have discoverable information regarding
23 the following subjects: the posting of the notice on May 19, 2019 and the May 21, 2019
24 incident alleged in the Complaint as to Plaintiff Ashley as well as statements or conduct
25 during that incident, and other interactions involving Ashley and others at the scene that
26 date.
27         19.   Alyssa E. Mireles, Environmental Compliance Inspector, contacted through
28 Defendant’s counsel of record. Ms. Mireles may have discoverable information regarding

                  DEFENDANTS’ RULE 26 INITIAL DISCLOSURES [F.R.Civ.P. 26(a)(1)(A)]
  Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 185 of 409 Page ID
                                      #:7399



 1 the following subjects: the May 21, 2019 incident alleged in the Complaint as to Plaintiff
 2 Ashley as well as statements or conduct during that incident, and other interactions
 3 involving Ashley and others at the scene that date.
 4         20.   Howard Wong, Chief Environmental Officer, contacted through Defendant’s
 5 counsel of record. Mr. Wong may have discoverable information relating to the City of
 6 Los Angeles’ Sanitation Department’s enforcement of Los Angeles Municipal Code
 7 section 56.11 and the LAMC 56.11 Standard Operating Protocols, including but not
 8 limited to posting of notices in connection with cleanup operations, preparation of reports
 9 documenting cleanup operations, identification and mitigation of public health and safety
10 hazards, and procedures for removal and storage of personal property.
11         21.   Gordon Haines, Environmental Specialist III, contacted through Defendant’s
12 counsel of record. Mr. Haines may have discoverable information regarding the Harbor
13 City Greenway, including but not limited to the history and purpose of the greenway
14 project, closure of the greenway, and complaints from residents and stakeholders
15 regarding the conditions at and around the greenway.
16       Rule 26(a)(1)(A)(ii) – A copy – or a description by category and location – of all
17 documents, electronically stored information, and tangible things that are in the
18 possession, custody, or control of the party and that the disclosing party may use to
     support its claims or defenses, unless solely for impeachment: Documents previously
19
     produced by Defendant.
20
         BATES RANGE         RELATED PLAINTIFF      DATE OF INCIDENT     INCIDENT NO.
21   CTY000001-000041       Ali El Bey             01/10/19             50729
     CTY000042-CTY000078    Ali El Bey             06/04/19             56504
22   CTY000079-CTY000167    Gladys Zepeda/Miriam   03/21/19             53162
23                          Zamora
     CTY000168-CTY000325    Gladys Zepeda/Miriam   06/11/19             56806
24                          Zamora
     CTY000326-CTY000351    Gladys Zepeda/Miriam   06/11/19             56906
25
                            Zamora
26   CTY000352-CTY000408    Gladys Zepeda/Miriam   06/11/19             56973
                            Zamora
27   CTY000409-CTY000434    Gladys Zepeda/Miriam   06/11/19             56974
28                          Zamora

                  DEFENDANTS’ RULE 26 INITIAL DISCLOSURES [F.R.Civ.P. 26(a)(1)(A)]
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 186 of 409 Page ID
                                     #:7400



         BATES RANGE         RELATED PLAINTIFF      DATE OF INCIDENT    INCIDENT NO.
 1
     CTY000435-CTY000459   Gladys Zepeda/Miriam    06/11/19            56976
 2                         Zamora
     CTY000460-CTY000536   Janet Garcia            01/29/19            51275
 3   CTY000537-CTY001036   Janet Garcia            04/29/19            54597
 4   CTY001037             Janet Garcia            08/14/19            Notice
     CTY001038-CTY001043   Janet Garcia            08/14/19            CD6 Posting
 5                                                                     Survey Re
                                                                       08/12/19
 6
     CTY001044-CTY001105   Janet Garcia            08/14/19            60403
 7   CTY001106-CTY001235   Janet Garcia            08/14/19            60404
     CTY001236-CTY001940   Marquis Ashley          05/19/19            55616
 8   CTY001941-CTY002212   Peter Diocson           04/24/19            54374
 9   CTY002213-CTY002251   Ali El Bey              06/04/19            56504 (Photos)
                                                                       Reproduced
10   CTY002252-CTY002369   Janet Garcia            08/14/19            60404 (Photos)
                                                                       Reproduced
11
     CTY002370-CTY002394   LAPD Logs/CAD           01/10/19            50729
12                         Report
     CTY002395-CTY002423   LAPD Logs/CAD           06/04/19            56504
13                         Report
14   CTY002424-CTY002447   LAPD Logs/CAD           03/21/19            53162
                           Report
15   CTY002448-CTY002464   LAPD Log                01/29/19            51275 (** log
                                                                       only) Dupe
16   CTY002465-CTY002496   LAPD Logs/CAD           06/11/19            All Miriam
17                         Report
     CTY002497-CTY002529   LAPD Logs/CAD           01/29/19            51275
18                         Report
19   CTY002530-CTY002555   LAPD Logs/CAD           04/29/19            54597
                           Report
20   CTY002556-CTY002624   LAPD Logs/CAD           08/14/19            Garcias
                           Report
21   CTY002625-CTY002656   LAPD Logs/CAD           05/21/19            55616
22                         Report
     CTY002657-CTY002677   LAPD Logs/CAD           04/24/19            54374
23                         Report
     CTY002678-CTY002755   Council File 13-0852-
24
                           S1
25   CTY002756-CTY002789   Council File 14-0818-
                           S2
26   CTY002790-CTY002795   Council File 14-1499-
27                         S5
     CTY002796-CTY002849   Council File 14-1551
28

                DEFENDANTS’ RULE 26 INITIAL DISCLOSURES [F.R.Civ.P. 26(a)(1)(A)]
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 187 of 409 Page ID
                                     #:7401



         BATES RANGE         RELATED PLAINTIFF      DATE OF INCIDENT    INCIDENT NO.
 1
     CTY002850-CTY002898   Council File 14-1656
 2   CTY002899-CTY003010   Council File 14-1656-
                           S1
 3   CTY003011-CTY003012   Council File 14-1656-
 4                         S2
     CTY003013-CTY003015   Council File 14-1656-
 5                         S4
     CTY003016-CTY003018   Council File 14-1656-
 6
                           S5
 7   CTY003019-CTY003043   Council File 15-0727
     CTY003044-CTY003046   Council File 17-0921
 8   CTY003047-CTY003222   LAPD policies and
 9                         procedures
     CTY003223-CTY003239   LAMC Article 6 that
10                         includes 56.11
     CTY003240-CTY004085   Haugabrook              N/A                 Potential March
11                                                                     Incidents
12   CTY004086-CTY004104   Photographs of items
                           reflected in Marco
13                         Ramirez declaration
14   CTY004105-CTY004120   Photos accompanying
                           Officer Ryan Rankin
15                         declaration
     CTY004121-CTY004142   Photos accompanying
16                         Officer HECTOR
17                         PEREIDA declaration
     CTY004143-CTY004208   Photos accompanying
18                         Officer CHRISTIAN
                           GUERRERO
19
                           Declaration
20   CTY004209-CTY004255   LAMC 56.11 standard N/A                     N/A
                           operating protocols
21   CTY004256             CARE+ notice
22   CTY004257             summary containing
                           the involuntary
23                         storage data for the
                           2019 calendar year
24   CTY004258             picture containing an
25                         example of
                           permanent
26                         signage
     CTY004259-CTY004290   LASAN Posted Cleanup
27
                           and Health Hazard
28

                 DEFENDANTS’ RULE 26 INITIAL DISCLOSURES [F.R.Civ.P. 26(a)(1)(A)]
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 188 of 409 Page ID
                                     #:7402



          BATES RANGE           RELATED PLAINTIFF    DATE OF INCIDENT         INCIDENT NO.
 1
                              Report for the
 2                            February 24, 2020
                              Cleanup
 3   CTY004291-CTY004302      the LASAN CARE
 4                            Report for the
                              December 9, 2019
 5                            cleanup
     CTY004303-CTY004315      LASAN CARE
 6                            Report for the
 7                            December 16, 2019
                              cleanup
 8   Dkt. 42-4, Exhibits to                         Exhibit 1,
     Haines Declaration                             photographs of
 9
                                                    Harbor City
10                                                  Greenway;
                                                    Exhibit 2,
11                                                  photographs of
12                                                  damaged lighting;
                                                    Exhibit 3, email chain
13                                                  from representatives
                                                    of the local chapter of
14                                                  the
15                                                  Palos Verdes/South
                                                    Bay Audubon Society
16                                                  and California Native
                                                    Plant Society;
17                                                  Exhibit 4, social media
18                                                  postings;
                                                    Exhibit 5, photograph
19                                                  Fire Department
                                                    putting out
20
                                                    September 2019 fire.
21
22
23
24
25
26
27
28

                    DEFENDANTS’ RULE 26 INITIAL DISCLOSURES [F.R.Civ.P. 26(a)(1)(A)]
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 189 of 409 Page ID
                                     #:7403



 1         Rule 26(a)(1)(C) – A computation of any category of damages claimed by the
 2 disclosing party, making available for inspection and copying as under Rule 34 the
 3 documents or other evidentiary material, not privileged or protected from disclosure, on
 4 which such computation is based, including materials bearing on the nature and extent of
 5 injuries suffered: None.
           Rule 26(a)(1)(D) – For inspection and copying as under Rule 34 any insurance
 6
     agreement under which any person carrying on an insurance business may be liable to
 7
     satisfy part or all of a judgment which may be entered in the action or to indemnify or
 8
     reimburse for payments made to satisfy the judgment: There are no known policies.
 9
10 Dated: July 27, 2020              MICHAEL N. FEUER, City Attorney
11                                   KATHLEEN KENEALY, Chief Assistant City Attorney
                                     SCOTT MARCUS, Senior Assistant City Attorney
12                                   FELIX LEBRON, Deputy City Attorney
13                                   A. PATRICIA URSEA, Deputy City Attorney
14                                   By: /s/A. Patricia Ursea
                                         Attorneys for Defendant
15                                       CITY OF LOS ANGELES
16
17
18
19
20
21
22
23
24
25
26
27
28

                  DEFENDANTS’ RULE 26 INITIAL DISCLOSURES [F.R.Civ.P. 26(a)(1)(A)]
  Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 190 of 409 Page ID
                                      #:7404



 1                                   PROOF OF SERVICE

 2 I, Gabriel S. Dermer, am employed in the County of Los Angeles, State of
 3 California. I am over the age of 18 and not a party to the within action; my business
   address is 200 North Main Street, Room 675, Los Angeles, CA 90012.
 4
 5 On July 27, 2020, I served a copy of the following document(s) described as:
 6 DEFENDANT’S RULE 26 INITIAL DISCLOSURES [F.R.Civ.P. 26(a)(1)(A)]
 7 on the interested parties in this action as follows:
 8  BY E-MAIL
 9 By transmitting via electronic mail to the e-mail address(es) set forth below on
   this date. I am aware that service is presumed invalid if the email transmission
10 is returned as undeliverable.
11
   Shayla Myers
12 LEGAL AID FOUNDATION OF LOS ANGELES
13 7000 S. Broadway, Los Angeles, CA 90003
   Tel.: (213) 640-3983
14 Email(s): smyers@lafla.org
15
   Catherine Sweetser
16 SCHONBRUN SEPLOW HARRIS & HOFFMAN LLP
17 11543 W. Olympic Blvd.,
   Los Angeles, CA 90064
18 Tel.: (310) 396-0731
19 Email(s): csweetser@sshhlaw.com
20 Benjamin Allan Herbert
21 Michael Onufer
   KIRKLAND & ELLIS LLP
22 555 S. Flower St., Los Angeles, CA 90071
23 Tel.: (213) 680-8400
   Email(s): benjamin.herbert@kirkland.com
24 Email: michael.onufer@kirkland.com
25
   I declare under penalty of perjury that the foregoing is true and correct.
26
                      Executed on July 27, 2020, at Los Angeles, California.
27
                                        /s/ Gabriel S. Dermer
28
                                          Gabriel S. Dermer

                  DEFENDANTS’ RULE 26 INITIAL DISCLOSURES [F.R.Civ.P. 26(a)(1)(A)]
Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 191 of 409 Page ID
                                    #:7405




                                EXHIBIT 33
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 192 of 409 Page ID
                                     #:7406



 1   Shayla Myers (SBN 264054)
 2   Mallory B. Andrews (SBN 312209)
     Alex Flores (SBN 303552)
 3   Jonathan Gibson (300306)
 4
     LEGAL AID FOUNDATION OF LOS ANGELES
     7000 South Broadway
 5   Los Angeles, CA 90003
 6
     Telephone: (213) 640-3983
     Email: smyers@lafla.org
 7          mbandrews@lafla.org
            aeflores@lafla.org
 8
            jgibson@lafla.org
 9
     Attorneys for Gladys Zepeda, Miriam Zamora,
10   Ali El-Bey, James Haugabrook, Pete Diocson Jr.,
11   Marquis Ashley, and Ktown for All
     [Additional Attorneys on Next Page]
12
                          UNITED STATES DISTRICT COURT
13
                         CENTRAL DISTRICT OF CALIFORNIA
14
     JANET GARCIA, GLADYS                 )   CASE NO. 2:19-cv-06182-DSF-PLA
15   ZEPEDA, MIRIAM ZAMORA, ALI           )
                                          )
16   EL-BEY, PETER DIOCSON JR,            )   RULE 26(A)(1) INITIAL
     MARQUIS ASHLEY, JAMES                )   DISCLOSURES
17   HAUGABROOK, individuals,             )
                                          )   Complaint Filed Date: July 18, 2019
18   KTOWN FOR ALL, an                    )
     unincorporated association;          )
19                                        )
     ASSOCIATION FOR                      )   Judge:          Hon. Dale S. Fischer
20   RESPONSIBLE AND EQUITABLE            )   Hearing Date:   August 3, 2020
     PUBLIC SPENDING, an                  )
21                                        )   Time:           11:00 a.m.
     unincorporated association.          )   Courtroom:      7D
22
                                          )
23               Plaintiffs,              )
                                          )
24                                        )
           v.                             )
25                                        )
     CITY OF LOS ANGELES, a               )
26                                        )
     municipal entity; DOES 1-7,          )
27                                        )
                 Defendants.              )
28




                               RULE 26(A)(1) INITIAL DISCLOSURES
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 193 of 409 Page ID
                                     #:7407



 1   Catherine Sweetser (SBN 271142)
 2   Kristina Harootun (SBN 308718)
     John Washington (SBN 315991)
 3   SCHONBRUN SEPLOW HARRIS
 4   HOFFMAN & ZELDES LLP
     11543 West Olympic Blvd.
 5
     Los Angeles, CA 90064
 6   Telephone: (310) 396-0731
 7   Email: csweetser@sshhzlaw.com
             kharootun@sshhzlaw.com
 8           jwashington@sshhzlaw.com
 9
     Attorneys for Plaintiffs.
10
11   Benjamin Allan Herbert (SBN 277356)
12
     William L. Smith (SBN 324235)
     KIRKLAND & ELLIS LLP
13   555 South Flower Street
14   Los Angeles, CA 90071
     Telephone: (213) 680 8400
15   Email: benjamin.herbert@kirkland.com
16          william.smith@kirkland.com
17
     Michael Onufer (SBN 300903)
18   KIRKLAND & ELLIS LLP
19   2049 Century Park East
     Los Angeles, CA 90067
20   Telephone: (310) 552-4200
21   Email: michael.onufer@kirkland.com
22
     Attorneys for Plaintiffs Ktown for All, Janet Garcia,
23   Peter Diocson Jr., Marquis Ashley, Ali El-Bey, and
24
     Association for Responsible and Equitable Public
     Spending.
25
26
27
28




                                 RULE 26(A)(1) INITIAL DISCLOSURES
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 194 of 409 Page ID
                                     #:7408



 1           Pursuant to Federal Rule of Civil Procedure 26, Plaintiffs Janet Garcia, Gladys
 2   Zepeda, Miriam Zamora, Ali El-Bey, Peter Diocson Jr., Marquis Ashley, James
 3   Haugabrook, and Ktown for All hereby submit the following initial disclosures:
 4   I.      Rule 26(a) Potential Witnesses
 5           The following individuals are likely to have discoverable information that
 6   Plaintiffs may use to support the claims in their complaint. This may not constitute an
 7   exhaustive list of individuals with responsive information; Plaintiffs anticipate adding
 8   additional witnesses as the investigation proceeds and will supplement these
 9   disclosures as required under Rule 26.
10        1. Janet Garcia (plaintiff)
11        2. Gladys “Jane” Zepeda (plaintiff)
12        3. Miriam Zamora (plaintiff)
13        4. Ali El-Bey (plaintiff)
14        5. James Haugabrook (plaintiff)
15        6. Pete Diocson Jr. (plaintiff)
16        7. Marquis Ashley (plaintiff)
17        8. The following additional individuals are associated with Plaintiff Ktown for
18           All, who may be contacted through Plaintiffs’ counsel and who may have
19           information Plaintiffs may use regarding Defendant’s liability:
20              a. Jane Nguyen
21              b. Nicholas Price
22              c. Nicolas Emmons
23              d. Michael Dickerson
24              e. Rachelle Bettega
25              f. Muhammad
26              g. Kathryna Hancock
27
28


                                                  1
                                  RULE 26(A)(1) INITIAL DISCLOSURES
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 195 of 409 Page ID
                                     #:7409



 1    9. Community organizers, members of the community, and other unhoused
 2       individuals with knowledge of Defendant’s illegal seizure of property and other
 3       allegations in the Complaint;
 4    10. City employees including Care team members, Care Plus team members, Clean
 5       Streets LA team members, Hope team members, LA Sanitation employees, LAPD
 6       employees, Los Angeles City Council members and their staff;
 7    11. LAHSA outreach workers and employees who have been present at encampment
 8       cleanups or enforcement actions, or may have knowledge of the City’s customs,
 9       policies, or practices related to the allegations in the Complaint;
10    12. Employees of the City or LAHSA contractors, including Clean Harbors and
11       Chrysalis, who have been present at encampment cleanups or enforcement actions,
12       or may have knowledge of the City’s customs, policies, or practices related to the
13       allegations in the Complaint;
14    13. All individuals identified in Defendant’s initial Rule 26 disclosures who may
15       testify regarding matters related to Defendant’s illegal seizure of property and
16       other allegations in the Complaint;
17    14. Adrian Riskin has information regarding the City’s encampment sweep
18       schedule and other City documents related to encampment sweeps and LAMC
19       56.11. His phone number is (540) 290-9222.
20    15.Ms. Garcia’s friend and her employer may testify as to her damages and
21       whereabouts.
22          a. Martin, (747) 755-8190
23          b. Moziko Wind, (818) 404-2232
24    16.The following additional individuals are known to Plaintiffs and may have
25       information related to liability by witnessing specific incidents outlined in the
26       Complaint. Unless otherwise stated, these individuals do not, to plaintiffs’
27       knowledge, have permanent addresses or their addresses are not known to
28       Plaintiffs.


                                               2
                               RULE 26(A)(1) INITIAL DISCLOSURES
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 196 of 409 Page ID
                                     #:7410



 1          a. Janet Garcia incidents
 2                i. Jed Parriott (may be contacted through counsel)
 3               ii. Lisa Merenda, 5323 Hermitage Ave #3, Valley Village, CA 91607;
 4                   (818)-850-8261
 5               iii. David Flores (747) 238-2412
 6               iv. Ivan Nathan
 7                v. Angie (unhoused, last name unknown)
 8               vi. Donovan Dale, 13196 Wheeler Ave., Sylmar CA 91342; (818)
 9                   633-9785.
10              vii. Estuardo Flores (unhoused)
11              viii. Marco Iniquez Nungaray (unhoused)
12               ix. Isai Barrea (unhoused)
13          b. Jane Zepeda and Miriam Zamora incidents
14                i. Kathryna Hancock (may be contacted through counsel)
15               ii. Manny Mendez (unhoused)
16               iii. Jose “Johnny” Sanchez, 1731 Menlo Ave, Los Angeles, CA
17                   90006; (213) 925-3024
18               iv. Juan Lopez (unhoused)
19                v. Juan Rivera (unhoused)
20               vi. Juanito Oscar (unhoused)
21              vii. LAPD Officer Bermudez
22              viii. LAPD Officer Lucero
23          c. Ali El-Bey incidents
24                i. Mathew Strugar, 3435 Wilshire Blvd., Suite 2910, Los Angeles,
25                   CA 90010; (323) 696-2299
26               ii. LAPD Officer Carolina Argueta
27               iii. LAPD Officer Ivan Lucero
28               iv. LAPD Officer Kevin Q. Chung


                                            3
                            RULE 26(A)(1) INITIAL DISCLOSURES
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 197 of 409 Page ID
                                     #:7411



 1                  v. LAPD Officer Marc J. Mahlknecht
 2                 vi. LA Sanitation employee Michael Tran
 3                vii. LA Sanitation employee Abraham Abrahamian
 4            d. Pete Diocson Jr. incidents
 5                  i. Chris Venn (may be contacted through counsel)
 6                  ii. Jed Parriott (may be contacted through counsel)
 7                 iii. Maria Velasquez (unhoused)
 8                 iv. LAPD Officer Lopez
 9            e. Marquis Ashley incident
10                  i. No currently known additional witnesses other than Marquis
11                       Ashley.
12            f. James Haugabrook incidents
13                  i. No currently known additional witnesses other than James
14                       Haugabrook.
15            g. Incident involving Ktown for All members
16                  i. Nicholas Price (may be contacted through counsel)
17                  ii. Nicolas Emmons (may be contacted through counsel)
18                 iii. Kahn (unhoused)
19                 iv. LAPD Officer Kim
20                  v. LAPD Officer Lucero
21   II.   Documents in Plaintiffs’ Possession Pursuant to 26(a)(1)
22         1. Individual Plaintiffs’ Government Tort Claims.
23         2. Videos and photographs of City employees seizing and destroying property
24            from individual Plaintiffs and other unhoused individuals in the City of Los
25            Angeles.
26         3. Photos of unhoused individuals’ personal property.
27         4. Receipts for resources spent by Ktown for All and its members related to
28            sweeps.


                                               4
                               RULE 26(A)(1) INITIAL DISCLOSURES
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 198 of 409 Page ID
                                     #:7412



 1          5. Legislative history, emails, and other documents related to the City’s
 2               ordinance and its policies and protocols.
 3          6. Documents produced by the City in response to discovery or CPRAs.
 4          Plaintiff incorporates by reference all documents provided by the City to
 5          Plaintiffs.
 6   III.   Damages
 7          A.     Individual Plaintiffs
 8          At least $10,000 for each Plaintiff for the loss of their property, the violation of
 9   their constitutional and statutory rights, emotional distress, and for pain and suffering
10   resulting from the unlawful conduct of defendants. Ali El-Bey seeks statutory
11   damages.
12          B.     For All Plaintiffs
13          Costs of suit and attorney fees as provided by law and all such relief as the Court
14   deems just and proper.
15
16   DATED: July 27, 2020                  SCHONBRUN SEPLOW HARRIS
                                           HOFFMAN & ZELDES LLP
17
18
19                                         By:
20                                               Catherine E. Sweetser
                                                 Attorney for Plaintiffs.
21
22
23
24
25
26
27
28


                                                  5
                                  RULE 26(A)(1) INITIAL DISCLOSURES
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 199 of 409 Page ID
                                     #:7413


                                   PROOF OF SERVICE
 1                       UNITED STATES DISTRICT COURT
 2         I am a resident of the aforesaid county, State of California; I am over the age
 3   of 18 years and not a party to the within action; my business address is 11543 W.
 4   Olympic Boulevard, Los Angeles, CA 90064.
 5
                  On July 27, 2020, I caused the service of the foregoing document(s)
 6
     described as:
 7                       RULE 26(A)(1) INITIAL DISCLOSURES
 8   on the interested party(ies) in this action addressed as follows:
 9   Michael Feuer, City Att’y
10   Kathleen A. Kenealy, Chief Asst. City Att’y
     Scott Marcus, Chief, Civil Litigation Branch
11   Gabriel Dermer, Asst. City Att’y
12   gabriel.dermer@lacity.org
     Felix Lebron, Deputy City Att’y
13
     felix.lebron@lacity.org
14   Patricia Ursea, Deputy City Att’y
15   patricia.ursea@lacity.org
     200 N. Main Street, City Hall East, Room 675
16   Los Angeles, CA 90012
17
      X        [BY MAIL] I caused such envelope to be deposited in the mail at Los
18
               Angeles, California. The envelope was mailed with postage thereof fully
19
               paid.
20
      X        [BY EMAIL] I caused the above document to be delivered by email to
21
               the above email address(es).
22
      X        [FEDERAL] I declare that I am employed in the office of a member of
23
               the bar of this court at whose direction the service was made.
24
           I declare under penalty of perjury under the laws of the State of California
25
     that the foregoing is true and correct.
26
27         Executed on July 27, 2020, at Los Angeles, California.

28
                             _____________________________
                                     Carlos Gallegos
                                      PROOF OF SERVICE
Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 200 of 409 Page ID
                                    #:7414




                                EXHIBIT 34
Case
Case 2:19-cv-06182-DSF-PLA
     2:19-cv-06182-DSF-PLA Document
                           Document 122-8  Filed
                                    36 Filed     04/07/21Page
                                              02/15/20     Page
                                                              1 of201
                                                                   32 ofPage
                                                                         409 ID
                                                                              Page  ID
                                                                                #:902
                                    #:7415




                     UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA




         JANET GARCIA, et al.,                CV 19-06182-DSF-PLA
             Plaintiffs,
                                              Order GRANTING in part and
                        v.                    DENYING in part Defendant’s
                                              Motion to Dismiss for Failure to
         CITY OF LOS ANGELES, et al.,         State a Claim (Dkt. 22)
              Defendants.



            Defendant City of Los Angeles moves to dismiss the First, Third,
     Fourth, Sixth, and Seventh Causes of Action of the Supplemental
     Complaint to the First Amended Complaint (Suppl. FAC). Dkt. 22
     (Mot.). 1 Plaintiffs Janet Garcia, Gladys Zepeda, Miriam Zamora, Ali
     El-Bey, Peter Diocson Jr., Marquis Ashley, James Haugabrook, Ktown
     for All (KFA), and Association for Responsible and Equitable Public
     Spending (AREPS) oppose. Dkt. 25 (Opp’n).

                             I. FACTUAL BACKGROUND

     A.      The Challenged Ordinance

          In 2016, the Los Angeles City Council amended Los Angeles
     Municipal Code (LAMC) § 56.11 (the Ordinance). 2 Dkt. 20 (Suppl.


     1 The City’s motion to dismiss under Federal Rule of Civil Procedure 12(b)(1)
     is addressed in a separate order.
     2The City requests judicial notice of the Ordinance. Dkt. 23 (RJN), Ex. 1.
     Federal Rule of Evidence 201 permits a Court to take judicial notice of a “fact
     that is not subject to reasonable dispute because it: (1) is generally known
     within the trial court’s territorial jurisdiction; or (2) can be accurately and
Case
Case 2:19-cv-06182-DSF-PLA
     2:19-cv-06182-DSF-PLA Document
                           Document 122-8  Filed
                                    36 Filed     04/07/21Page
                                              02/15/20     Page
                                                              2 of202
                                                                   32 ofPage
                                                                         409 ID
                                                                              Page  ID
                                                                                #:903
                                    #:7416



     FAC). The Ordinance regulates the storage of personal property in
     public areas. Its stated purpose is to “balance the needs of the
     residents and public at large to access clean and sanitary public areas .
     . . with the needs of the individuals, who have no other alternatives for
     the storage of personal property, to retain access to a limited amount of
     personal property in public areas.” LAMC § 56.11(1). In most
     situations, the City is authorized to impound personal property in a
     public area so long as the City provides pre-removal and post-removal
     notice. See, e.g., LAMC § 56.11(3)(a)-(b). In other situations, including
     where the property obstructs City operations or interferes with the
     City’s compliance with the Americans with Disabilities Act of 1990
     (ADA), only post-removal notice is required to impound personal
     property. See, e.g., id. § 56.11(3)(c)-(f). There are also limited
     situations where the City can immediately destroy personal property
     without notice, including if the property “poses an immediate threat to
     the health or safety of the public,” id. § 56.11(3)(g), “constitutes
     evidence of a crime or contraband,” id. §56.11(3)(h), or is a “Bulky Item”
     that is not “designed to be used as a shelter,” id. §56.11(3)(i) (Bulky
     Item Provision). A Bulky Item is “any item, with the exception of a
     constructed Tent, operational bicycle or operational walker, crutch, or
     wheelchair, that is too large to fit into a 60-gallon container with the lid
     closed,” but not “a container with a volume of no more than 60 gallons
     used by an individual to hold his or her Personal Property.” Id. §
     56.11(2)(c).

           To enforce the Ordinance, the City, through the Bureau of
     Sanitation (Sanitation) and the Los Angeles Police Department
     (LAPD), conducts noticed cleanups and random rapid responses where
     personal property that does not comply with the Ordinance is seized or
     destroyed. Suppl. FAC ¶¶ 21, 69.


     readily determined from sources whose accuracy cannot reasonably be
     questioned.” Fed. R. Evid. 201(b). Municipal ordinances are proper subjects
     for judicial notice. See Tollis Inc. v. County of San Diego, 505 F.3d 935, 938
     n.1 (9th Cir. 2007). The Court grants the City’s unopposed request for
     judicial notice of the Ordinance.



                                            2
Case
Case 2:19-cv-06182-DSF-PLA
     2:19-cv-06182-DSF-PLA Document
                           Document 122-8  Filed
                                    36 Filed     04/07/21Page
                                              02/15/20     Page
                                                              3 of203
                                                                   32 ofPage
                                                                         409 ID
                                                                              Page  ID
                                                                                #:904
                                    #:7417



           The City also adopted the Los Angeles Municipal Code 56.11
     Standard Operating Protocols regarding the implementation and
     enforcement of the Ordinance. 3 The Protocols contain detailed
     instructions on how Sanitation and LAPD should enforce the
     Ordinance. For example, Procedure 7 explains that items are “health
     hazards” if “there is statistically significant evidence based on at least
     one study conducted in accordance with established scientific principles
     that acute or chronic health effects may occur in exposed persons.”
     RJN, Ex. 2 at 29.

     B.    Enforcement of the Ordinance Against Individual
           Plaintiffs

           1.     Garcia

           On or about January 29, 2019, without any prior notice, a
     Sanitation crew seized and destroyed Garcia’s tent and all of her
     belongings, including a vacuum and other cleaning supplies she uses
     for her work as a domestic cleaner, while she had momentarily left to
     use the bathroom. Suppl. FAC ¶¶ 24, 125-132. On April 29, 2019, as
     part of a noticed cleanup, another Sanitation crew seized Garcia’s
     belongings while she was watching her neighbors’ property. Id. ¶¶ 24,
     133. On August 14, 2019, Sanitation workers again seized and
     destroyed all of her belongings when she left them to go to work, even
     though she had attempted to move them out of the noticed cleanup area
     before leaving for work. Id. ¶¶ 25, 134-145.

           2.     Zepeda and Zamora

           On March 21, 2019, without notice, Sanitation workers seized
     and destroyed all of Zepeda’s and Zamora’s belongings that could not fit
     into a single 60-gallon trash bag, including a new tent, tarps, clean
     clothing, and a chest containing important documents. Id. ¶¶ 28, 155-
     165. Shortly thereafter, KFA provided Zepeda and Zamora with a new
     tent. Id. ¶ 166. On or about June 11, 2019, Sanitation again destroyed

     3The Court grants the City’s unopposed request for judicial notice of the
     Protocols. RJN, Ex. 2.



                                           3
Case
Case 2:19-cv-06182-DSF-PLA
     2:19-cv-06182-DSF-PLA Document
                           Document 122-8  Filed
                                    36 Filed     04/07/21Page
                                              02/15/20     Page
                                                              4 of204
                                                                   32 ofPage
                                                                         409 ID
                                                                              Page  ID
                                                                                #:905
                                    #:7418



     Zepeda’s and Zamora’s tent, along with the belongings inside of the
     tent. Id. ¶ 168.

           3.     El-Bey

            On January 10, 2019, without notice, Sanitation and LAPD gave
     El-Bey 10 minutes to pack up his belongings and move. Id. ¶¶ 30, 173-
     77. When El-Bey required additional time to collect his belongings, one
     of the LAPD officers threatened him with arrest. Id. ¶ 179. The rest of
     his belongings, including his ID, medications, and a tent, were
     destroyed. Id. ¶¶ 30, 178-82. On June 4, 2019, Sanitation workers
     destroyed his belongings, including his medication, while El-Bey had
     left to do laundry. Id. ¶¶ 183-87. El-Bey was told that his belongings
     needed to be destroyed for “safety reasons.” Id. ¶ 185.

           4.     Haugabrook

           On or about March 2019, without any notice, Sanitation gave
     Haugabrook 15 minutes to pack up his belongings and move. Id.
     ¶¶ 193-95. Sanitation then destroyed Haugabrook’s backpack and its
     contents, including medication and other important items. Id. ¶¶ 32,
     196. On another occasion, Sanitation took Haugabrook’s chairs as part
     of a Bulky Item pickup. Id. ¶¶ 32, 197-98. On a third occasion, City
     workers destroyed his tent and other items while he was gone for a
     short period of time. Id. ¶ 201.

           5.     Diocson

           On April 24, 2019, LAPD and Sanitation, pursuant to a noticed
     cleanup, seized and destroyed as a Bulky Item Diocson’s dog kennel,
     where his dog slept at night. Id. ¶¶ 34-35, 209-214.

           6.     Ashley

           On or about May 21, 2019, as part of a noticed cleanup,
     Sanitation seized and destroyed as Bulky Items two carts that Ashley
     used to move his belongings. Id. ¶¶ 37, 218-226.




                                          4
Case
Case 2:19-cv-06182-DSF-PLA
     2:19-cv-06182-DSF-PLA Document
                           Document 122-8  Filed
                                    36 Filed     04/07/21Page
                                              02/15/20     Page
                                                              5 of205
                                                                   32 ofPage
                                                                         409 ID
                                                                              Page  ID
                                                                                #:906
                                    #:7419



                             II. LEGAL STANDARD

            Rule 12(b)(6) allows an attack on the pleadings for failure to state
     a claim on which relief can be granted. “[W]hen ruling on a defendant’s
     motion to dismiss, a judge must accept as true all of the factual
     allegations contained in the complaint.” Erickson v. Pardus, 551 U.S.
     89, 94 (2007) (per curiam). However, a court is “not bound to accept as
     true a legal conclusion couched as a factual allegation.” Ashcroft v.
     Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550
     U.S. 544, 555 (2007)). “Nor does a complaint suffice if it tenders ‘naked
     assertion[s]’ devoid of ‘further factual enhancement.’” Id. (quoting
     Twombly, 550 U.S. at 557) (alteration in original) (citation omitted). A
     complaint must “state a claim to relief that is plausible on its face.”
     Twombly, 550 U.S. at 570. This means that the complaint must plead
     “factual content that allows the court to draw the reasonable inference
     that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S.
     at 678. There must be “sufficient allegations of underlying facts to give
     fair notice and to enable the opposing party to defend itself
     effectively . . . and factual allegations that are taken as true must
     plausibly suggest an entitlement to relief, such that it is not unfair to
     require the opposing party to be subjected to the expense of discovery
     and continued litigation.” Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir.
     2011).

            Ruling on a motion to dismiss will be “a context-specific task that
     requires the reviewing court to draw on its judicial experience and
     common sense. But where the well-pleaded facts do not permit the
     court to infer more than the mere possibility of misconduct, the
     complaint has alleged—but it has not ‘show[n]’—‘that the pleader is
     entitled to relief.’” Iqbal, 556 U.S. at 679 (alteration in original)
     (citation omitted) (quoting Fed. R. Civ. P. 8(a)(2)).

           As a general rule, leave to amend a complaint that has been
     dismissed should be freely granted. Fed. R. Civ. P. 15(a). However,
     leave to amend may be denied when “the court determines that the
     allegation of other facts consistent with the challenged pleading could




                                          5
Case
Case 2:19-cv-06182-DSF-PLA
     2:19-cv-06182-DSF-PLA Document
                           Document 122-8  Filed
                                    36 Filed     04/07/21Page
                                              02/15/20     Page
                                                              6 of206
                                                                   32 ofPage
                                                                         409 ID
                                                                              Page  ID
                                                                                #:907
                                    #:7420



     not possibly cure the deficiency.” Schreiber Distrib. Co. v. Serv-Well
     Furniture Co., 806 F.2d 1393, 1401 (9th Cir. 1986).

                                 III. DISCUSSION

     A.    Facial Challenges

           1.     Illegal Seizure (First Cause of Action)

            Plaintiffs allege that the subsection of the Ordinance permitting
     the seizure and immediate destruction of Bulky Items, without a
     warrant or pursuant to a warrant exception, is an unreasonable seizure
     in violation of the Fourth Amendment and the California Constitution. 4
     Suppl. FAC ¶¶ 231-32. To adequately plead a facial challenge,
     Plaintiffs must allege sufficient facts to show that the Bulky Item
     Provision is unconstitutional in all “applications of the statute in which
     it actually authorizes or prohibits conduct.” City of Los Angeles, Calif.
     v. Patel, 135 S. Ct. 2443, 2451 (2015); see also Morrison v. Peterson,
     809 F.3d 1059, 1064 (9th Cir. 2015) (“[W]hen assessing whether a
     statute” is unconstitutional in all of its applications, “courts consider
     only applications of the statute in which it actually authorizes or
     prohibits conduct.”); Isaacson v. Horne, 716 F.3d 1213, 1230 (9th Cir.
     2013) (facial challenge is one that challenges “all the situations in
     which [that statute] would actually be determinative”). 5


     4 Except where “the United States Supreme Court had not yet decided the
     parallel question under the Fourth Amendment,” or where the Supreme
     Court “later spoke to the question and reached a contrary conclusion,”
     California law “ordinarily resolve[s] questions about the legality of searches
     and seizures by construing the Fourth Amendment and article I, section 13 in
     tandem.” People v. Buza, 4 Cal. 5th 658, 686 (2018). Therefore, the Court
     analyzes Plaintiff’s challenge under Fourth Amendment law.
     5 The City cites to Lanier v. City of Woodburn, 518 F.3d 1147 (9th Cir. 2008),
     which held that a city policy requiring prospective employees to pass a drug
     test was not invalid on its face. Id. at 1150. The court based its decision on
     the fact that the plaintiff made no “serious argument” that no set of
     circumstances existed under which the policy would be valid, and suggested
     “no concrete reason why [the city’s] policy could not constitutionally be


                                           6
Case
Case 2:19-cv-06182-DSF-PLA
     2:19-cv-06182-DSF-PLA Document
                           Document 122-8  Filed
                                    36 Filed     04/07/21Page
                                              02/15/20     Page
                                                              7 of207
                                                                   32 ofPage
                                                                         409 ID
                                                                              Page  ID
                                                                                #:908
                                    #:7421



            “A seizure conducted without a warrant is per se unreasonable
     under the Fourth Amendment—subject only to a few specifically
     established and well delineated exceptions. The burden is on the
     Government to persuade the district court that a seizure comes under
     one of a few specifically established exceptions to the warrant
     requirement.” Miranda v. City of Cornelius, 429 F.3d 858, 862 (9th Cir.
     2005). The City does not assert that any of the specifically established
     exceptions applies. 6 Rather, it asserts that “[t]he ‘ultimate standard’ is
     ‘reasonableness,’” Mot. at 8 (citing Lavan v. City of Los Angeles, 693
     F.3d 1022, 1031 (9th Cir. 2012)), and that “reasonableness here cannot
     be determined in a vacuum,” id. at 9. The City argues that because the
     “weight” of an individual’s property interest depends on the character
     of the property at issue, see id., and the countervailing interests of the
     public are “both significant and varied,” id. at 10, “Plaintiffs cannot
     show that in all circumstances, an individual’s right to keep Bulky
     Items in public places will outweigh any conceivable countervailing
     interests in using that space,” id. at 11. Therefore, a facial challenge
     must fail because of the “numerous possible applications of the Bulky
     Item provision.” Id. at 8; see also id. at 11 (“[T]here is little that can be
     said about the nature of ‘Bulky Items’ in the abstract.”).

           The City compares the Bulky Item Provision to the statute in
     Sibron v. New York, 392 U.S. 40 (1968), which involved a facial
     challenge to a statute that permitted a police officer to “stop-and-frisk”
     any person “whom he reasonably suspects is committing, has


     applied to jobs that, for example, require the operation of dangerous
     equipment.” Id. The same cannot be said for Plaintiffs’ challenge to the
     Bulky Item Provision.
     6The Court agrees with the City that the “probable cause” exception is not
     relevant here. Opp’n at 8 n.8; see also Miranda, 429 F.3d at 863 (“The
     standard of probable cause is peculiarly related to criminal investigations,
     not routine, non-criminal procedures. The probable-cause approach is
     unhelpful when analysis centers upon the reasonableness of routine
     administrative caretaking functions . . . .” (quoting S. Dakota v. Opperman,
     428 U.S. 364, 371 n.5 (1976))).



                                           7
Case
Case 2:19-cv-06182-DSF-PLA
     2:19-cv-06182-DSF-PLA Document
                           Document 122-8  Filed
                                    36 Filed     04/07/21Page
                                              02/15/20     Page
                                                              8 of208
                                                                   32 ofPage
                                                                         409 ID
                                                                              Page  ID
                                                                                #:909
                                    #:7422



     committed or is about to commit a felony . . . .” Id. at 43. The Supreme
     Court noted that this statute was “susceptible of a wide variety of
     interpretations,” such as “whether the power to ‘stop’ granted by the
     statute entails a power to ‘detain’ for investigation or interrogation
     upon less than probable cause, or if so what sort of durational
     limitations upon such detention are contemplated.” Id. at 60 & n.20.
     The Supreme Court declined to consider the facial challenge because it
     viewed it as an “unproductive exercise of laying the extraordinarily
     elastic categories of [the statute] next to the categories of the Fourth
     Amendment in an effort to determine whether the two are in some
     sense compatible.” Id. at 59; see also Patel, 135 S. Ct. at 2450
     (“[C]laims for facial relief under the Fourth Amendment are unlikely to
     succeed when there is substantial ambiguity as to what conduct a
     statute authorizes.”). The City contrasts the “extraordinarily elastic
     categories” it asserts are covered by the Bulky Item Provision with the
     challenged ordinance in Patel, which it asserts was “narrow” in that it
     only “permitted warrantless searches of hotel guest records” and the
     competing interests at issue were “identifiable and unvaried.” Mot. at
     9. But the Ordinance here is more similar to the ordinance in Patel
     than the statute in Sibron.

           The Bulky Item Provision permits warrantless seizures of items
     larger than a specific volume that are stored in public areas. 7 Unlike in


     7 The City claims that “by its express terms, [the Ordinance] applies to all
     items left by any person on sidewalks and other public spaces. Mot. at 2; see
     also id. at 4 (“[T]he Ordinance is now, and has always been, a law of general
     application.”). However, this declaration conflicts with the stated purpose of
     the Ordinance: to “balance the needs of the residents and public at large”
     with “the needs of the individuals, who have no other alternatives for the
     storage of personal property, to retain access to a limited amount of personal
     property in public areas.” LAMC § 56.11(1). Specifically, this provision
     acknowledges that the “City’s large and vulnerable homeless population need
     access to a manageable amount of essential property for their personal use
     and well-being.” Id. At the hearing, the City argued that the first section of
     the Ordinance was merely a “preamble” acknowledging the increased use of
     public areas by homeless people, and therefore it did not limit the application


                                            8
Case
Case 2:19-cv-06182-DSF-PLA
     2:19-cv-06182-DSF-PLA Document
                           Document 122-8  Filed
                                    36 Filed     04/07/21Page
                                              02/15/20     Page
                                                              9 of209
                                                                   32 ofPage
                                                                         409 ID
                                                                              Page  ID
                                                                                #:910
                                    #:7423



     Sibron where the statute authorized conduct based on what a police
     officer “reasonably suspects,” the Bulky Item Provision authorizes
     conduct based on an objectively verifiable fact—an item’s volume. That
     many different items may fall into the category of items having the
     stated volume, such as a dog kennel, a chair, or a homemade cart, does
     not mean that the category itself is elastic. For example, if instead of
     authorizing seizures based on reasonable suspicion, the statute in
     Sibron permitted police officers to stop and frisk people who weighed
     300 or more pounds, it could not be said that the categories of conduct
     authorized are extraordinarily elastic because some people fitting into
     that category may be 7-foot tall basketball players while others may be
     5-foot tall sumo wrestlers. Rather, the statute authorizes conduct
     based on a rigid category of characteristics: a person’s weight. The
     same is true here.

            Plaintiffs assert that the only conduct the Bulky Item Provision
     “actually authorizes” is a warrantless seizure of property based solely
     on its size. Opp’n at 7. Bulky Items that are abandoned, illegally
     dumped, or a threat to public health and safety can be seized or
     destroyed based on other statutes or ordinances not challenged here.
     Id.; see also Patel, 135 S. Ct. at 2451 (“If exigency or a warrant justifies
     an officer’s search, the subject of the search must permit it to proceed
     irrespective of whether it is authorized by statute. Statutes
     authorizing warrantless searches also do no work where the subject of
     a search has consented.”). 8 The City’s example of a ladder left
     unattended on a sidewalk illustrates this point. The City states it may
     be reasonable to remove the ladder “[i]f the sidewalk is narrow with
     high pedestrian use” or “[i]f the sidewalk abuts a school and the ladder


     of the Ordinance. However, the paragraph titled “Declaration of Legislative
     Intent – Purpose” is not merely a preamble; it is section one of the Ordinance.
     8 At the hearing, the City represented that the Ordinance was the City’s only
     mechanism to clean up public rights of way. Although a doubtful proposition,
     to the extent it is true, it still fails to address the fact that most of the
     Ordinance remains unchallenged and therefore permits the City to seize
     Bulky Items in a number of reasonable circumstances.



                                           9
Case 2:19-cv-06182-DSF-PLA
Case 2:19-cv-06182-DSF-PLA Document
                           Document 36
                                    122-8   Filed
                                        Filed     04/07/21
                                              02/15/20      Page
                                                         Page    210
                                                              10 of 32of Page
                                                                         409 ID
                                                                              Page ID
                                                                                #:911
                                    #:7424



     may be an attractive nuisance to children on their way home” or “[i]f
     the owner refuses to move a ladder that is likely to obstruct free
     passage by pedestrians.” Mot. at 12. This may be true, but the City
     would not need to rely on the Bulky Item Provision to remove the
     ladder. In other sections of the Ordinance, the City is permitted to
     remove any unattended property, LAMC § 56.11(3)(a), property that
     obstructs City operations, id. § 56.11(3)(c), property that “does not allow
     for passage as required by the” ADA, id. § 56.11(3)(d), property that is
     “within ten feet of any operation and utilizable entrance, exit, driveway
     or loading dock,” id. § 56.11(3)(e), or property that “constitutes an
     immediate threat to the health or safety of the public,” id. § 56.11(3)(g).
     One of these sections, or other valid laws or ordinances (e.g. laws
     prohibiting illegal dumping) would apply to each of the scenarios
     described by the City. The same is true for the example the City gave
     at the hearing. If there were Bulky Items blocking an area where
     pedestrians usually congregate to wait for a bus, causing them to stand
     in the street instead, the City could rely, for example, on LAMC Section
     56.11(3)(c) to “temporarily move Personal Property” or “impound
     Personal Property” that “is obstructing City operations in a Public
     Area.”

           The only “work” the Bulky Item Provision does is to permit
     seizures of items of a certain size where there is no other valid reason
     to remove them. 9 In the City’s example, the ladder or other Bulky
     Items can be removed, not because they are too large to fit in a 60-


     9 The City argues that “an item too large to fit into a 60-gallon container
     carries a greater potential to impede other legitimate uses of sidewalks” and
     “there is a greater public interest in the removal of Bulky Items from the
     public right of way than smaller items.” Mot. at 11. The City also argues
     that Bulky Items are not “necessities,” tents, bicycles, wheelchairs, walkers,
     or crutches. These would be stored, rather than destroyed, if found to be
     violating another Ordinance provision. Id. Regardless of whether these
     assertions are true, a seizure is not reasonable merely because items like it
     have a “greater potential” to interfere with the rights of others or are less
     likely to be “important.”



                                           10
Case 2:19-cv-06182-DSF-PLA
Case 2:19-cv-06182-DSF-PLA Document
                           Document 36
                                    122-8   Filed
                                        Filed     04/07/21
                                              02/15/20      Page
                                                         Page    211
                                                              11 of 32of Page
                                                                         409 ID
                                                                              Page ID
                                                                                #:912
                                    #:7425



     gallon bag, but because they interfere with “unimpeded movement” of
     pedestrians or could otherwise be dangerous. The same is true for the
     alleged trash piles caused by illegal dumping. See Mot. at 3.

           For similar reasons, the immediate destruction of Bulky Items is
     unreasonable on its face. See Lavan, 693 F.3d at 1030 (“[E]ven if the
     seizure of the property would have been deemed reasonable had the
     City held it for return to its owner instead of immediately destroying it,
     the City’s destruction of the property rendered the seizure
     unreasonable.”). The City argues that the immediate destruction of
     Bulky Items may be necessary if the property cannot be “safely stored.”
     Mot. at 12. At the hearing, the City gave the example of a wood pallet
     infected by dry rot. But another provision of the Ordinance allows the
     destruction of items that are a risk to public health and safety. The
     City also asserts that it “does not have the space to store all Bulky
     Items it removes from public places,” and therefore it must be
     permitted to destroy them. Id. at 11. But the City’s lack of storage
     does not make the immediate destruction of personal property
     reasonable. 10

          Plaintiffs also argue that LAMC § 56.11(10)(d), which makes it
     unlawful for any person to “willfully resist, delay or obstruct a City


     10The City also notes that “not all Bulky Items left in public are someone’s
     property,” and that it is sometimes difficult for the City to determine whether
     certain property is abandoned. Mot. at 12 n.9. To the extent the City has
     difficulty determining whether items left in public areas are abandoned (and
     therefore entitled to no protections) or merely unattended (which would
     require pre- and post-removal notice, LAMC § 56.11(3)(a)), it is not clear why
     this is relevant to the analysis here. The Bulky Item Provision applies to
     personal property whether attended or unattended. As it currently stands,
     therefore, no determination of ownership need be made before the City
     removes and destroys Bulky Items. The City’s example of an ordinance that
     authorizes the seizure of items left on tables in airports, Reply at 5 n.3, also
     addresses the issue of whether food left on tables is abandoned or
     unattended, not whether food can be thrown away, regardless of any
     ownership determination, merely because it was “too much” food.



                                           11
Case 2:19-cv-06182-DSF-PLA
Case 2:19-cv-06182-DSF-PLA Document
                           Document 36
                                    122-8   Filed
                                        Filed     04/07/21
                                              02/15/20      Page
                                                         Page    212
                                                              12 of 32of Page
                                                                         409 ID
                                                                              Page ID
                                                                                #:913
                                    #:7426



     employee from removing or discarding a Bulky Item,” is
     unconstitutional because it prohibits an individual from interfering
     with unconstitutional seizures pursuant to the Bulky Item Provision.
     Suppl. FAC ¶ 233. The City conceded at the hearing that LAMC §
     56.11(10)(d) is facially unconstitutional if the Bulky Item Provision is
     facially unconstitutional. See also Mot. at 13 n.10.

          Plaintiffs have sufficiently alleged a facial challenge to the
     Ordinance as violating the Fourth Amendment’s (and the California
     Constitution’s) prohibition on illegal seizures. The Court declines to
     dismiss the First Cause of Action.

           2.     Due Process (Fourth Cause of Action)

            Plaintiffs claim the seizure or destruction of “Bulky Items”
     without pre- or post-seizure notice or an opportunity to be heard
     violates the Fourteenth Amendment, the California Constitution, and
     42 U.S.C. § 1983. 11 Supp. FAC ¶ 251. The City argues that Plaintiffs
     “must show the Bulky Item provision can never be enforced without
     violating due process.” Mot. at 13-14.

           To allege a violation of due process, Plaintiffs must allege that
     “the asserted individual interests are encompassed within the
     Fourteenth Amendment’s protection of ‘life, liberty or property’” and
     that the procedures provided do not “constitute ‘due process of law.’”
     See Lavan, 693 F.3d at 1031. There now can be no dispute that all
     persons have a protected property interest in personal property stored
     in public areas. See id. at 1031-32. The City instead argues that it

     11 “The language of Article I § 7 of the California Constitution is virtually
     identical to the Due Process Clause of the United States Constitution, with
     the caveat that California courts place a higher significance on the dignitary
     interest inherent in providing proper procedure.” Nozzi v. Hous. Auth. of
     City of Los Angeles, 806 F.3d 1178, 1190 n.15 (9th Cir. 2015) (internal
     quotation marks and citations omitted), as amended on denial of reh’g and
     reh’g en banc (Jan. 29, 2016). Therefore, the Court will address Plaintiffs’
     federal and state due process claims together, as it is unnecessary to take the
     additional factor into account here.



                                           12
Case 2:19-cv-06182-DSF-PLA
Case 2:19-cv-06182-DSF-PLA Document
                           Document 36
                                    122-8   Filed
                                        Filed     04/07/21
                                              02/15/20      Page
                                                         Page    213
                                                              13 of 32of Page
                                                                         409 ID
                                                                              Page ID
                                                                                #:914
                                    #:7427



     cannot be determined on a facial challenge what process is due because
     “the requirements imposed by the due process clause are flexible and
     variable dependent upon the particular situation being examined.”
     Mot. at 14. 12 However, the Bulky Item Provision “fail[s] utterly to
     provide any meaningful opportunity to be heard before or after [the
     City] seize[s] and destroy[s] property belonging to [Los Angeles’s]
     homeless population.” See Lavan, 693 F.3d at 1033. 13 Plaintiffs cite to

     12 The City argues that the “administrative burdens” of providing notice must
     be considered, including that “it is not always readily ascertainable whether
     [items] belong to someone or not” and the City cannot be required to “search
     for possible owners of every couch, file cabinet, refrigerator, or car part they
     encounter in a public space.” Mot. at 15-16. However, the City already
     provides notice for nearly all other types of personal property covered by the
     Ordinance, including unattended property. See id. at 1 (“In most instances,
     LASAN must provide written notice before and/or after removing items”);
     LAMC § 56.11(3)(a) (unattended personal property can be impounded with
     both pre- and post-removal notice). “The fact that [the City] has undertaken
     to provide a hearing in some circumstances suggests that it is neither unduly
     burdensome nor unduly costly to do so.” Stypmann v. City & Cty. of San
     Francisco, 557 F.2d 1338, 1343 (9th Cir. 1977).
     13The City argues that even though the Bulky Item Provision does not
     require prior notice, there are times where “pre-removal notice was
     provided.” Mot. at 16. In those circumstances, the City argues, “it may be
     reasonable to dispose of a Bulky Item without providing individualized
     notice.” Id. Without deciding whether that is true, in determining whether
     the Ordinance is facially valid, the Court must consider only the process
     provided by the Ordinance. See Coe v. Armour Fertilizer Works, 237 U.S.
     413, 424-25 (1915) (“It is not enough that the owners may by chance have
     notice, or that they may as a matter of favor have a hearing. The law must
     require notice to them, and give them the right to a hearing and an
     opportunity to be heard.” (quoting Stuart v. Palmer, 74 N.Y. 183, 188
     (1878))); HVT, Inc. v. Port Auth. of New York & New Jersey, No. 15 CIV 5867
     (MKB) (VMS), 2018 WL 3134414, at *14 (E.D.N.Y. Feb. 15, 2018), report and
     recommendation adopted, No. 15 CV 5867 (MKB) (VMS), 2018 WL 1409821
     (E.D.N.Y. Mar. 21, 2018) (“[E]ven the fact that Defendant may have had
     internal memoranda outlining impoundment protocols which could be
     construed to provide Plaintiff with an opportunity for a hearing still falls


                                           13
Case 2:19-cv-06182-DSF-PLA
Case 2:19-cv-06182-DSF-PLA Document
                           Document 36
                                    122-8   Filed
                                        Filed     04/07/21
                                              02/15/20      Page
                                                         Page    214
                                                              14 of 32of Page
                                                                         409 ID
                                                                              Page ID
                                                                                #:915
                                    #:7428



     a number of cases that upheld facial challenges where no process was
     provided at all. Opp’n at 12-13. Moreover, the circumstances under
     which permanent deprivation or destruction of property is permissible
     without notice or an opportunity to be heard are substantially more
     limited. See Clement v. City of Glendale, 518 F.3d 1090, 1093-94 (9th
     Cir. 2008) (“[T]he default rule is advance notice,” although there are
     “exceptions to this general rule” including “in an emergency, []or if
     notice would defeat the entire point of the seizure, []or when the
     interest at stake is small relative to the burden that giving notice
     would impose.”); see also Calero-Toledo v. Pearson Yacht Leasing Co.,
     416 U.S. 663, 679 (1974) (“[D]ue process is not denied when
     postponement of notice and hearing is necessary to protect the public
     from contaminated food, from a bank failure, or from misbranded
     drugs, or to aid the collection of taxes, or the war effort” (internal
     citations omitted)). And even in those circumstances, “a principal
     rationale has been that a hearing would be provided before the taking
     became final.” Arnett v. Kennedy, 416 U.S. 134, 178 (1974).

           For example, in N. Am. Cold Storage Co. v. City of Chicago, 211
     U.S. 306 (1908), cited by the City, the Supreme Court found that notice
     and a hearing were not required before “destruction of unwholesome
     food which is unfit for human consumption.” Id. at 320. Here Bulky
     Items that are an immediate threat to health and safety can be
     destroyed under another provision of the Ordinance and therefore the
     Court does not consider that circumstance in deciding whether the
     Bulky Item Provision provides sufficient procedural protections on its
     face. A similar issue was addressed by the California Supreme Court
     in Kash. Analyzing federal law, the Court considered an ordinance


     short of providing constitutionally required due process” (footnotes omitted));
     Kash Enters., Inc. v. City of Los Angeles, 19 Cal. 3d 294, 307 n.7 (1977) (“[I]n
     judging the constitutionality of the procedure established by the ordinance,
     we must look to the procedure dictated by the terms of the ordinance, and not
     to informal practices implemented at the discretion of municipal
     administrators.”). The Bulky Item Provision does not require that any notice
     or hearing be provided.



                                           14
Case 2:19-cv-06182-DSF-PLA
Case 2:19-cv-06182-DSF-PLA Document
                           Document 36
                                    122-8   Filed
                                        Filed     04/07/21
                                              02/15/20      Page
                                                         Page    215
                                                              15 of 32of Page
                                                                         409 ID
                                                                              Page ID
                                                                                #:916
                                    #:7429



     that “authoriz[ed] the seizure, retention and destruction of newsracks
     without affording the owner of the rack either a pre- or post-taking
     hearing.” Kash, 19 Cal. 3d at 306. The Court held that the ordinance
     violated due process on its face because “it d[id] not accord the owner
     the most basic safeguard demanded by the process—an opportunity to
     be heard on the merits of the taking, either before or after the taking.”
     Id. at 309. This was particularly troublesome because the taking was
     not merely temporary; the ordinance authorized the actual destruction
     of the confiscated newsrack. Id. at 308. The Court noted that striking
     down the ordinance did not prevent the city from “provid[ing] for the
     immediate seizure, without prior notice or hearing, of any newsrack
     that poses a danger to pedestrians or vehicles.” Id. at 313.

           As in Kash, the Ordinance permits the City to remove and
     permanently destroy Bulky Items without any procedural safeguards
     whatever. 14 As noted by the Ninth Circuit, this is “especially troubling
     given the vulnerability of [the City’s] homeless residents.” Lavan, 693
     F.3d at 1032. Plaintiffs have sufficiently alleged that the Bulky Item
     Provision fails to provide the procedural due process required by the




     14 The City argues that “if a Bulky Item was removed in the presence of a
     purported owner, that person likewise can avail him or herself of available
     state law remedies.” Mot. at 16. It is not clear what “state law remedies” the
     City asserts are available to Plaintiffs, but the ability to file a lawsuit
     challenging the deprivation cannot serve as the basis for finding due process.
     If it were otherwise, the due process requirement would not really be a
     requirement at all. See Kash, 19 Cal. 3d at 309 (“Not one of the scores of
     recent procedural due process decisions, however, suggests that the
     availability of a collateral judicial remedy can sustain a seizure procedure
     which provides absolutely no hearing whatsoever, either before or after the
     taking. Acceptance of the city’s position would in effect read out almost all of
     the protections afforded by contemporary procedural due process doctrine,
     and would place on the party whose property has been taken the additional
     financial burden of instituting an action for the property’s return.” (internal
     citations omitted)).



                                            15
Case 2:19-cv-06182-DSF-PLA
Case 2:19-cv-06182-DSF-PLA Document
                           Document 36
                                    122-8   Filed
                                        Filed     04/07/21
                                              02/15/20      Page
                                                         Page    216
                                                              16 of 32of Page
                                                                         409 ID
                                                                              Page ID
                                                                                #:917
                                    #:7430



     Fourteenth Amendment. 15 The Court declines to dismiss the Fourth
     Cause of Action.

           3.     Vagueness Challenge (Third Cause of Action)

           Plaintiffs also allege that the Ordinance is impermissibly vague
     because it fails to define a “Bulky Item” or an “immediate threat to
     public health and safety” with sufficient precision. Id. ¶¶ 245, 245.1. 16


     15The Court is not dictating what process is due, only that Plaintiffs have
     sufficiently alleged a failure to afford any due process before destroying
     Bulky Items, which violates the Fourteenth Amendment.
     16  Plaintiffs state that they challenge as impermissibly vague these two
     provisions of the Ordinance “both facially and as-applied.” Opp’n at 13
     (footnote omitted) (citing Suppl. FAC ¶¶ 60-64, 66, 74-76, 83, 92-96). Based
     on a review of the cited provisions of the Supplemental FAC, it appears that
     Plaintiffs are using the term “as applied” to mean that the provisions are
     enforced arbitrarily, not that they were vague specifically as enforced against
     the individual Plaintiffs. See Suppl. FAC ¶ 93 (“Determinations about what
     constitutes a Bulky Item and is therefore subject to seizure and destruction,
     are arbitrary and based solely on the individual sanitation worker’s
     judgement and perception of item’s size. . . . Individuals who are homeless
     have no way of knowing what LA Sanitation will deem a Bulky Item, which is
     then subject to immediate seizure and destruction”), ¶ 94 (“Decisions about
     whether a bicycle is ‘inoperable’ are, as with all other decisions, made on the
     spot, and the consequence of this determination is the immediate and
     permanent deprivation of the item”). However, Plaintiffs did give examples
     where enforcement of these provisions was vague as applied to the individual
     Plaintiffs. See, e.g., Suppl. FAC ¶ 131 (“On information and belief, these
     cleaning supplies were thrown away because, pursuant to the 56.11
     Protocols, these items were deemed ‘hazards’ and pursuant to LAMC 56.11,
     could be summarily destroyed as ‘an immediate threat to the health and
     safety of the public.’”), ¶¶ 212-213 (“Officer Lopez informed Mr. Diocson that
     [his dog’s] kennel was a Bulky Item, and that he could not take it with him. .
     . . Although Mr. Diocson did not realize that the kennel would be considered a
     Bulky Item or agree with the determination that it was a Bulky Item, he was
     afraid to challenge the LAPD officer.”). The City’s assertion that Plaintiffs
     have failed to allege that “the law is vague as applied to the facts of the case


                                           16
Case 2:19-cv-06182-DSF-PLA
Case 2:19-cv-06182-DSF-PLA Document
                           Document 36
                                    122-8   Filed
                                        Filed     04/07/21
                                              02/15/20      Page
                                                         Page    217
                                                              17 of 32of Page
                                                                         409 ID
                                                                              Page ID
                                                                                #:918
                                    #:7431



     A statute is unconstitutionally vague if it 1) fails to provide adequate
     notice of the conduct it prohibits or 2) authorizes or encourages
     arbitrary or discriminatory enforcement. Desertrain v. City of Los
     Angeles, 754 F.3d 1147, 1155 (9th Cir. 2014) (quoting City of Chicago v.
     Morales, 527 U.S. 41, 56 (1999)). A vague provision may be
     unconstitutional even if “there is some conduct that clearly falls within
     the provision’s grasp.” Johnson v. United States, 135 S. Ct. 2551, 2561
     (2015).

                  a.     Bulky Item

           The Ordinance defines a Bulky Item as “any item, with the
     exception of a constructed Tent, operational bicycle or operational
     walker, crutch, or wheelchair, that is too large to fit into a 60-gallon
     container with the lid closed,” and excludes “a container with a volume
     of no more than 60 gallons used by an individual to hold his or her
     Personal Property.” LAMC § 56.11(2)(c). Plaintiffs claim this
     definition “fails to provide Plaintiffs with fair notice of whether their
     individual items are illegal” and “encourages and has resulted in
     arbitrary and discriminatory enforcement.” Suppl. FAC ¶ 245.

          The Court finds the definition of Bulky Item provides fair notice
     of what items are prohibited. 17 Plaintiffs argue that a 60-gallon


     at hand,” Mot. at 17 (quoting United States v. Johnson, 130 F.3d 1352, 1354
     (9th Cir. 1997)), is wrong. Because these items were destroyed by the City
     based on its determinations of size or hazard level, the City cannot fault the
     Plaintiffs for not alleging the exact sizes of these items.


     17 In the Supplemental FAC, Plaintiffs allege that the Bulky Item Provision
     does not “define what makes a bicycle, walker, crutch, or wheelchair
     ‘operational’” or “what constitutes a ‘constructed’ tent.” Suppl. FAC ¶ 61.
     However, Plaintiffs do not address arguments about the words “operational”
     and “constructed” in their opposition and therefore waive their vagueness
     challenge to those terms. Allen v. Dollar Tree Stores, Inc., 475 F. App’x. 159,
     159 (9th Cir. 2012) (affirming district court’s dismissal of plaintiff’s claims in
     which plaintiff’s “opposition to the motion to dismiss failed to respond to [the


                                             17
Case 2:19-cv-06182-DSF-PLA
Case 2:19-cv-06182-DSF-PLA Document
                           Document 36
                                    122-8   Filed
                                        Filed     04/07/21
                                              02/15/20      Page
                                                         Page    218
                                                              18 of 32of Page
                                                                         409 ID
                                                                              Page ID
                                                                                #:919
                                    #:7432



     container can have many different dimensions, and those dimensions
     will “dramatically affect what will fit inside.” Opp’n at 16. This is, of
     course, true. But this is exactly the purpose of identifying the property
     by volume, rather than dimensions. Property that would fit in any
     shaped 60-gallon container is not a Bulky Item under the statute. That
     Plaintiffs’ property may have been destroyed incorrectly does not make
     the statute vague. Cf. Hodel v. Virginia Surface Min. & Reclam. Ass’n,
     Inc., 452 U.S. 264, 302 (1981) (That actions were later overturned does
     not undermine the adequacy of the statute). Similarly, that LAPD and
     Sanitation do not confirm the volume of an item before seizing or
     destroying it or may chose not to seize or destroy items that fit the
     definition of Bulky Item, does not mean the Bulky Item Provision is
     unconstitutionally vague.

            By comparison, in Kolender v. Lawson, 461 U.S. 352 (1983), a
     statute permitted police officers to demand “credible and reliable”
     identification from a person who was stopped based on the police
     officer’s reasonable suspicion of criminal activity. Id. at 355-56. The
     Supreme Court found that statute unconstitutionally vague because it
     “contain[ed] no standard for determining what a suspect ha[d] to do in
     order to satisfy the requirement to provide a ‘credible and reliable’
     identification” and “vest[ed] virtually complete discretion in the hands
     of the police to determine whether the suspect ha[d] satisfied the
     statute.” Id. at 358. Here, unlike in Kolender, it is clear what qualifies
     as a Bulky Item: any item with a volume of more than 60 gallons that
     is being stored in a public place by an individual with no other place to
     store personal property. 18 The Bulky Item Provision is not
     unconstitutionally vague.


     defendant’s] argument”); Stichting Pensioenfonds ABP v. Countrywide Fin.
     Corp., 802 F. Supp. 2d 1125, 1132 (C.D. Cal. 2011) (“[I]n most circumstances,
     failure to respond in an opposition brief to an argument put forward in an
     opening brief constitutes waiver or abandonment in regard to the
     uncontested issue.” (internal quotation marks and citations omitted)).
     18 In challenging Plaintiffs’ Fourth Amendment claim, the City states that
     “[t]he Ordinance, by its express terms, applies to all items left by any person


                                           18
Case 2:19-cv-06182-DSF-PLA
Case 2:19-cv-06182-DSF-PLA Document
                           Document 36
                                    122-8   Filed
                                        Filed     04/07/21
                                              02/15/20      Page
                                                         Page    219
                                                              19 of 32of Page
                                                                         409 ID
                                                                              Page ID
                                                                                #:920
                                    #:7433



           In an attempt to avoid this conclusion, Plaintiffs claim that the
     Bulky Item provision could conceivably apply to an illegally parked car,
     the suitcase of a person waiting for the bus, or a cyclist’s broken bicycle.
     Opp’n at 14-15. The Court finds that a reasonable person would not
     understand the Bulky Item Provision to prohibit the property identified
     by Plaintiffs. Rather, as noted above, the Ordinance is clear that its
     provisions apply to the personal property of individuals “who have no
     other alternatives for the storage of personal property.” LAMC
     § 56.11(1).

                  b.     Immediate Threat to Public Health and Safety

           Plaintiffs claim that the phrase “immediate threat to public
     health and safety” does not provide “fair notice of what items Plaintiffs



     on sidewalks and other public spaces.” Mot. at 2; see also id. at 4 (“[T]he
     Ordinance is now, and has always been, a law of general application.”). If
     this were true, the statute would be unconstitutionally vague because it
     “appears to be applied only to the homeless.” See Desertrain, 754 F.3d at
     1156 (“The vagueness doctrine is designed specifically to prevent this type of
     selective enforcement”). The City cannot have it both ways. It is clear from
     the stated purpose of the Ordinance that it is not a law of general application,
     but rather was enacted to “balance the needs of the residents and public at
     large” with “the needs of the individuals, who have no other alternatives for
     the storage of personal property, to retain access to a limited amount of
     personal property in public areas.” LAMC § 56.11(1). This provision
     acknowledges that the “City’s large and vulnerable homeless population need
     access to a manageable amount of essential property for their personal use
     and well-being.” Id. The challenged provisions must be viewed in context.
     See Grayned v. City of Rockford, 408 U.S. 104, 112 (1972) (considering “the
     statute’s announced purpose that the measure is whether normal school
     activity has been or is about to be disrupted” in determining that an
     ordinance was not vague, even though “the prohibited quantum of
     disturbance is not specified in the ordinance”); Tobe v. City of Santa Ana, 9
     Cal. 4th 1069, 1107-08 (1995) (holding that the terms camping, living, and
     store are not “vague . . . when the purpose clause of the ordinance is
     considered and the terms are read in that context as they should be.”).



                                           19
Case 2:19-cv-06182-DSF-PLA
Case 2:19-cv-06182-DSF-PLA Document
                           Document 36
                                    122-8   Filed
                                        Filed     04/07/21
                                              02/15/20      Page
                                                         Page    220
                                                              20 of 32of Page
                                                                         409 ID
                                                                              Page ID
                                                                                #:921
                                    #:7434



     can have with them in public spaces” and “encourages and has resulted
     in arbitrary and discriminatory enforcement.” Suppl. FAC ¶ 245.1.

            The phrase “immediate threat to public health and safety” is not
     vague on its face. Plaintiffs argue, however, that the Protocols “further
     define the term and create uncertainty.” Opp’n at 17. Procedure 7 of
     the Protocols states that items pose “an immediate threat to the health
     or safety of the public” if “there is statistically significant evidence
     based on at least one study conducted with established scientific
     principles that acute or chronic health effects may occur in exposed
     persons.” RJN, Ex. 2 at 29. The Court agrees that this statement sets
     standards that are far from clear (How is one to know what the City
     considers “statistically significant evidence” or “established scientific
     principals”?) and “bears no resemblance to the judicially-defined
     ‘immediate threat to public health and safety.’” Opp’n at 17. However,
     Procedure 7 also requires the use of a Field Checklist that lists specific
     types of health hazards, including biohazards, toxins, flammables,
     corrosives, and reactives, and provides examples of items that would
     fall into those categories. RJN, Ex. 2 at 30, 48-49. The Court finds
     Plaintiffs have failed to allege that the health and safety provision is
     unconstitutionally vague when viewed in context of the entire
     Procedure, including the checklist. 19 Plaintiffs are free to challenge the
     City’s determination that their property was an immediate threat to
     public health and safety. However, as stated above, errors in
     implementation do not render the Ordinance unconstitutionally vague
     on its face.

         Plaintiff’s Third Cause of Action is DISMISSED without leave to
     amend.


     19In fact, another court in this district specifically praised the City for its
     health hazards checklist. Mitchell v. City of Los Angeles, No. CV 16-01750
     SJO (GJSx), 2016 WL 11519288, at *3 (C.D. Cal. Apr. 13, 2016) (“The Court
     commends the City for following th[e] protocol” and “compl[ying] with a strict
     checklist to determine if immediate health hazards are present in property
     owned by homeless individuals.”).



                                           20
Case 2:19-cv-06182-DSF-PLA
Case 2:19-cv-06182-DSF-PLA Document
                           Document 36
                                    122-8   Filed
                                        Filed     04/07/21
                                              02/15/20      Page
                                                         Page    221
                                                              21 of 32of Page
                                                                         409 ID
                                                                              Page ID
                                                                                #:922
                                    #:7435



     B.    State Law Claims

           1.     Preliminary Issues

           The City contends Plaintiffs’ state law claims are barred because
     1) written claims were not filed with the government prior to filing this
     lawsuit and 2) the City is entitled to immunity.

                  a.    Government Claims Act

           The Government Claims Act provides that “all claims for money
     or damages against local public entities,” subject to certain exceptions
     not applicable here, must be presented to those entities, Cal. Gov’t
     Code § 905, and no suit falling into this category may be brought “until
     a written claim therefor has been presented to the public entity and has
     been acted upon by the board, or has been deemed to have been rejected
     by the board,” id. § 945.4.

            Plaintiffs concede that, for all but one Plaintiff, claims were not
     filed prior to instituting this action. See Opp’n at 20. They argue,
     however, that 1) their claims were timely filed before the inclusion of
     any state law causes of action, and 2) they were not required to comply
     with the Government Claims Act because their claims for damages are
     ancillary to their equitable claims. Opp’n at 19-21.

            Plaintiffs argue that because the original complaint contained
     state law claims brought by El-Bey only, and the remaining plaintiffs
     submitted claims before adding state law claims as to them, Plaintiffs
     all made timely claims. Opp’n at 20. Plaintiffs did not wait the
     required 45 days to give the City the opportunity to act on the claims,
     see Cal. Gov’t Code § 912.4, but courts have refused to dismiss cases
     where “the plaintiffs submitted a timely claim but prematurely filed a
     complaint . . . because the plaintiffs had substantially complied with
     the claim presentation requirement,” see State of California v. Superior
     Court, 32 Cal. 4th 1234, 1244 (2004). In Cory v. City of Huntington
     Beach, 43 Cal. App. 3d 131 (1974), the plaintiff filed a lawsuit against
     the city two days after submitting a claim for damages, although the
     city was not served for nearly eight months. Id. at 133. The court held



                                         21
Case 2:19-cv-06182-DSF-PLA
Case 2:19-cv-06182-DSF-PLA Document
                           Document 36
                                    122-8   Filed
                                        Filed     04/07/21
                                              02/15/20      Page
                                                         Page    222
                                                              22 of 32of Page
                                                                         409 ID
                                                                              Page ID
                                                                                #:923
                                    #:7436



     that “the defense of prematurity, if timely raised, merely would have
     been a ground for abatement of the action.” Id. at 136. The Court of
     Appeal reversed the lower court’s grant of summary judgment, noting
     that “the city could not have been prejudiced by the premature filing of
     the action since the complaint was not served until the time period had
     run.” Id. Similarly, in Taylor v. City of Los Angeles, 180 Cal. App. 2d
     255 (1960), the court held that the filing of an action prematurely
     “should not result in a disposition of the matter which has no relation
     to its merits,” particularly where “[a]t the time the answer of the city
     was filed, the city had received every benefit which a provision for
     rejection prior to suit is intended to serve.” Id. at 263. Here, the City
     filed its responsive pleading on October 21, 2019, more than 45 days
     after all but one of Plaintiffs’ claims were filed. See Mot. at 20. And
     the City specifically consented to amending the complaint to include
     the additional state causes of action and the additional incidents
     forming the basis for the later filed claims. See Dkt. 16.

           Because the Court finds Plaintiffs substantially complied with
     the claims presentation requirement, it need not address Plaintiffs’
     “primary relief” argument. 20

                  b.    Discretionary Immunity

            “[A] public employee is not liable for an injury resulting from his
     act or omission where the act or omission was the result of the exercise
     of the discretion vested in him, whether or not such discretion be
     abused.” Cal. Gov’t Code § 820.2. “[I]nstead of interpreting
     ‘discretionary’ literally, the focus should be on the policy considerations
     underlying the governmental entity’s claim of immunity.” Steinle v.
     City & Cty. of San Francisco, 919 F.3d 1154, 1160-61 (9th Cir. 2019).
     Specifically, discretionary functions are those that involve “basic policy
     decisions which have been expressly committed to coordinate branches

     20The Court notes, however, that the allegations of the Supplemental FAC
     make clear that their claims for injunctive and declaratory relief are
     significant and potentially more consequential than their request for
     damages.



                                         22
Case 2:19-cv-06182-DSF-PLA
Case 2:19-cv-06182-DSF-PLA Document
                           Document 36
                                    122-8   Filed
                                        Filed     04/07/21
                                              02/15/20      Page
                                                         Page    223
                                                              23 of 32of Page
                                                                         409 ID
                                                                              Page ID
                                                                                #:924
                                    #:7437



     of government.” Id. at 1061 (quoting Caldwell v. Montoya, 10 Cal. 4th
     972, 981 (1995)). “On the other hand, there is no basis for immunizing
     lower level decisions that merely implement a basic policy already
     formulated.” Barner v. Leeds, 24 Cal. 4th 676, 685 (2000).

            The City argues that “Plaintiffs’ claims are premised on
     discretionary conduct by City employees in implementing policies to
     enforce LAMC 56.11, determinations regarding whether items pose
     immediate health and safety risks, decisions whether to give
     individuals more time to move belongings, and determinations
     regarding what constitutes a ‘bulky item.’” Mot. at 21. Because
     Plaintiffs’ constitutional claims do not fall under the purview of
     discretionary immunity, see Schooler v. State of California, 85 Cal.
     App. 4th 1004, 1013 (2000) (“Government Code immunities extend only
     to tort actions that seek money damages”), the only conduct that could
     be protected by immunity is 1) the LAPD officer threatening El-Bey
     with arrest (the Bane Act claim) and 2) LAPD’s and Sanitation’s
     decision to throw away Plaintiffs’ property rather than store it (the
     Section 2080 claim).

            First, the City argues that “immunity ‘has been found to apply to
     many areas of police work’” and the LAPD officer’s alleged threat of
     arrest “if [El-Bey] failed to move his belongings in the allotted time [] is
     akin to the actions that courts shield from liability . . . .” Dkt. 26
     (Reply) at 10 (citing Conway v. Cty. of Tuolumne, 231 Cal. App. 4th
     1005, 1015 (2014)). However, Conway also noted that “[p]olice
     officers . . . are not immune under section 820.2 when their acts are
     ministerial or public policy dictates against immunity,” such as
     “deciding to arrest an individual when there was no probable cause to
     do so” or “using unreasonable force when making an arrest or
     overcoming resistance to it.” 231 Cal. App. 4th at 1015. In fact, the
     Ninth Circuit has held as a matter of law that discretionary immunity
     does not apply “to an officer’s decision to detain or arrest a suspect.”
     Sharp v. Cty. of Orange, 871 F.3d 901, 920 (9th Cir. 2017) (quoting
     Liberal v. Estrada, 632 F.3d 1064, 1084 (9th Cir. 2011)). Nor does
     discretionary immunity apply to police actions that constitute
     “operational decision[s] by the police purporting to apply the law.” Id.


                                          23
Case 2:19-cv-06182-DSF-PLA
Case 2:19-cv-06182-DSF-PLA Document
                           Document 36
                                    122-8   Filed
                                        Filed     04/07/21
                                              02/15/20      Page
                                                         Page    224
                                                              24 of 32of Page
                                                                         409 ID
                                                                              Page ID
                                                                                #:925
                                    #:7438



     (alteration in original) (quoting Liberal, 632 F.3d at 1084-85); see also
     Gillan v. City of San Marino, 147 Cal. App. 4th 1033, 1051 (2007), as
     modified on denial of reh’g (Feb. 21, 2007) (“The decision to arrest
     [plaintiff] was not a basic policy decision, but only an operational
     decision by the police purporting to apply the law.”)). On the face of the
     Supplemental FAC the Court cannot conclude that the LAPD officer at
     issue was engaged in a policy decision when he or she allegedly
     threatened El-Bey with arrest. See Thomas v. Dillard, 212 F. Supp. 3d
     938, 944, 949 (S.D. Cal. 2016) (Section 820.2 does not apply to police
     officer brandishing taser in the hopes of compelling the plaintiff to
     submit to a search “because Defendant was not engaged in a ‘policy’
     decision” (internal footnote omitted)). The City is not entitled to
     immunity on El-Bey’s Bane Act claim at this stage.

           Second, the City argues that discretionary immunity can “shield
     defendants from liability for alleged violations of mandatory duties
     under Section 815.6 where, as here, no mandatory duty in fact exists.”
     Reply at 11 (citing San Mateo Union High Sch. Dist. v. Cty. of San
     Mateo, 213 Cal. App. 4th 418, 434 (2013)). However, there is no
     question that Section 2080.10 imposes a mandatory duty on “a public
     agency [that] obtains possession of personal property from a person for
     temporary safekeeping” to “[t]ake responsibility for the storage,
     documentation, and disposition of the property” for 60 days. See Cal.
     Civ. Code § 2080.10. The City merely disputes whether this provision
     applies to Plaintiffs’ property. That is a separate question addressed
     below. The City is not entitled to immunity on Plaintiffs’ Section 2080
     claim.

                  c.    Good Faith Immunity

           “If a public employee acts in good faith, without malice, and
     under the apparent authority of an enactment that is unconstitutional,
     invalid or inapplicable, he is not liable for an injury caused thereby
     except to the extent that he would have been liable had the enactment
     been constitutional, valid and applicable.” Cal. Gov’t Code § 820.6.
     The City argues that even if the Ordinance is unconstitutional, “there




                                         24
Case 2:19-cv-06182-DSF-PLA
Case 2:19-cv-06182-DSF-PLA Document
                           Document 36
                                    122-8   Filed
                                        Filed     04/07/21
                                              02/15/20      Page
                                                         Page    225
                                                              25 of 32of Page
                                                                         409 ID
                                                                              Page ID
                                                                                #:926
                                    #:7439



     are no allegations that the City did not act in good faith under the
     apparent authority of LAMC 56.11.” Mot. at 22.

            As to the Bane Act claim, Plaintiffs allege that the officer
     threatened El-Bey with arrest in response to his request for “additional
     time to remove his ID, medication, and his tent.” Suppl. FAC ¶ 179.
     The Supplemental FAC does not allege that this threat was made
     pursuant to an unconstitutional, invalid, or inapplicable portion of the
     Ordinance, or pursuant to the Ordinance at all. In a provision not
     challenged here, the Ordinance provides that “[n]o person shall
     willfully resist, delay or obstruct a City employee from moving,
     removing, impounding or discarding Personal Property Stored in a
     Public Area in violation of Subsections 3.(a)-(h).” LAMC § 56.11(10)(a).
     It may be that El-Bey’s property was not being stored in violation of the
     Ordinance. As the City has pointed out, the items El-Bey was
     attempting to collect (ID, medication, and tent) do not necessarily
     violate the Ordinance. See Mot. at 4 (“the Ordinance now expressly
     permits up to 60-gallons of Personal Property to be stored in such
     spaces,”); id. at 5 (Bulky Items do “not include constructed tents”). At
     this stage of the litigation, the Court cannot determine that the City is
     entitled to good faith immunity for the Bane Act claim.

           As to the Section 2080 claim, Plaintiffs have sufficiently alleged
     that City employees did not act in good faith in destroying property –
     allegedly pursuant to the Ordinance. See, e.g., Suppl. FAC ¶ 24 (City
     employees “seized and summarily destroyed Ms. Garcia’s tent and all of
     her belongings, including the cleaning supplies she needed for work,
     when she momentarily stepped away from her belongings to go to the
     bathroom and get ready for work.”); id. ¶ 25 (“all of her belongings had
     been seized and thrown away” even though Ms. Garcia “moved them to
     an area outside the noticed cleanup area and left them for the day to go
     to work”); id. ¶ 28 (City employees seized and destroyed a “tent, which
     was less than seven weeks old, tarps that were in good condition, clean
     clothing, and a small chest containing most of their important
     documents”); id. ¶ 30 (ID, medications, and tent were summarily
     destroyed); id. ¶ 32 (“sanitation workers threw away . . . his backpack
     and all of its contents, which included medication to treat his diabetes


                                         25
Case 2:19-cv-06182-DSF-PLA
Case 2:19-cv-06182-DSF-PLA Document
                           Document 36
                                    122-8   Filed
                                        Filed     04/07/21
                                              02/15/20      Page
                                                         Page    226
                                                              26 of 32of Page
                                                                         409 ID
                                                                              Page ID
                                                                                #:927
                                    #:7440



     and other important items”); id. ¶ 93 (“LA Sanitation crews have no
     mechanism to measure whether an item meets the definition in LAMC
     56.11 of a Bulky Item and is therefore subject to seizure and
     destruction. Determinations about what constitutes a Bulky Item and
     is therefore subject to seizure and destruction, are arbitrary and based
     solely on the individual sanitation worker’s judgement and perception
     of item’s size.”); id. ¶ 104 (“Although LAMC 56.11 and the 56.11
     Protocols state that the City will store the items it seizes, in reality,
     and consistent with official policy, practice, and custom, the City
     destroys nearly every item it comes in contact with during the course of
     ‘processing’ an encampment.”); id. ¶ 106 (“Items ranging from
     household cleaning supplies to batteries are considered ‘an immediate
     threat’ to public health. This definition is frequently interpreted to
     include items that are simply dirty, ‘smelly,’ or even stained.”); id.
     ¶ 110 (“In the course of ‘processing’ tents and encampments, LA
     Sanitation workers will tear or rip tents, break items, or spill
     containers with liquid, and then justify the destruction of property on
     the basis of these tears, rips, or spilled liquids.”); id. ¶ 112 (“containers
     are also routinely thrown away, along with bags and other luggage,
     without the contents being sorted or, often, without the containers even
     being opened. As a result, LA Sanitation routinely throws away items
     like medications, important documents, and identification cards, as
     well as items individuals need to survive on the streets, such as tents,
     blankets, clothing, and personal hygiene supplies.”). These allegations
     are more than sufficient to preclude a finding in favor of the City at this
     stage of the proceedings.

           2.     Bane Act (Sixth Cause of Action)

           “The California Bane Act creates a cause of action against a
     person if that person ‘interferes by threat, intimidation, or coercion . . .
     with the exercise or enjoyment by any individual or individuals of
     rights secured by the Constitution or laws of the United States.’”
     Sandoval v. Cty. of Sonoma, 912 F.3d 509, 519 (9th Cir. 2018), cert.
     denied sub nom. Cty. of Sonoma, California v. Sandoval, 140 S. Ct. 142
     (2019) (alteration in original) (quoting Cal. Civ. Code § 52.1). There are
     two avenues for alleging a Bane Act claim. If a plaintiff alleges a


                                          26
Case 2:19-cv-06182-DSF-PLA
Case 2:19-cv-06182-DSF-PLA Document
                           Document 36
                                    122-8   Filed
                                        Filed     04/07/21
                                              02/15/20      Page
                                                         Page    227
                                                              27 of 32of Page
                                                                         409 ID
                                                                              Page ID
                                                                                #:928
                                    #:7441



     negligent violation of her constitutional rights, she must also allege
     “coercion independent from the coercion inherent in the Fourth
     Amendment violation itself.” Id. However, if she relies solely on “the
     coercion inherent in a Fourth Amendment violation” she must also
     allege that “the coercion occurred with ‘specific intent to violate the
     [plaintiff’s] right to freedom from unreasonable seizure.’” Id. at 519-20
     (quoting Reese v. Cty. of Sacramento, 888 F.3d 1030, 1043, 1044 n.5
     (9th Cir. 2018)). El-Bey alleges that the City and Doe Defendants
     “have used arrests, threats of arrest and intimidation to interfere with”
     his rights and “acted with disregard for Plaintiff’s rights, with the
     knowledge that these actions were unreasonable and violated Plaintiff’s
     constitutional rights, and with the intent to violate Plaintiff’s rights.”
     Suppl. FAC ¶¶ 262, 263. Specifically, on or about January 10, 2019,
     two LAPD officers instructed El-Bey to pack up his belongings in ten
     minutes. Id. ¶ 175. El-Bey “suffers from mental health issues” and
     “struggled to pack up his belongings into a suitcase and a cart, in an
     attempt to comply with the officers’ orders.” Id. ¶¶ 172, 177. When he
     requested additional time to pack up his ID, medication, and tent, one
     of the officers threatened him with arrest. Id. ¶ 179. Sanitation
     workers then threw El-Bey’s belongings into the back of a garbage
     truck. Id. ¶ 180.

            The City argues that “[s]imply stating (truthfully) that there
     could be legal consequences for Plaintiff resisting, delaying, or
     obstructing a City employee in violation of LAMC 56.11(10) – without
     more – cannot amount to a threat sufficient to support a Bane Act
     claim.” Mot. at 23. The City mischaracterizes the Supplemental FAC –
     El-Bey does not simply allege that City employees stated truthfully
     that there might be legal consequences for violating LAMC § 56.11(10).
     He alleges that while collecting his belongings as quickly as he could,
     he was threatened with arrest if he did not leave certain crucial
     property behind. This is sufficient to allege independent coercion under
     the first Bane Act avenue. 21 See Cooley v. City of Los Angeles, No.


     21At the hearing, the City argued that El-Bey has not alleged a Bane Act
     violation because the officer who allegedly made the threat is not the person


                                           27
Case 2:19-cv-06182-DSF-PLA
Case 2:19-cv-06182-DSF-PLA Document
                           Document 36
                                    122-8   Filed
                                        Filed     04/07/21
                                              02/15/20      Page
                                                         Page    228
                                                              28 of 32of Page
                                                                         409 ID
                                                                              Page ID
                                                                                #:929
                                    #:7442



     2:18-CV-09053-CAS-PLA, 2019 WL 3766554 at *6 (C.D. Cal. Aug. 5,
     2019) (holding plaintiffs had sufficiently stated a Bane Act claim where
     “plaintiffs allege[d] that they themselves were told by LAPD officers to
     leave the area during the cleaning or be arrested”).

            The City also argues that El-Bey has not sufficiently alleged that
     the LAPD officer who threatened him acted with the requisite intent
     for a Bane Act claim. Mot. at 22. However, specific intent need not be
     shown where, as is the case here, there is a coercion independent from
     the seizure itself. 22




     who threw El-Bey’s property away. The City does not identify any case law
     supporting this argument. The officer threatened El-Bey with arrest if he did
     not leave his property behind to be destroyed, allegedly in violation of the
     Fourth Amendment. That he was not the one who subsequently destroyed
     the property is immaterial.
     22  Even if El-Bey were required to allege specific intent, he has done so. “The
     specific intent inquiry for a Bane Act claim is focused on two questions: First,
     ‘[i]s the right at issue clearly delineated and plainly applicable under the
     circumstances of the case,’ and second, ‘[d]id the defendant commit the act in
     question with the particular purpose of depriving the citizen victim of his
     enjoyment of the interests protected by that right?’” Sandoval, 912 F.3d at
     520 (alteration in original) (quoting Cornell v. City & Cty. of San Francisco,
     17 Cal. App. 5th 766, 803 (2017), as modified (Nov. 17, 2017)). “The first is a
     purely legal determination” and “then the jury must make the second,
     factual, determination.” Cornell, 17 Cal. App. 5th at 803. After Lavan,
     Fourth Amendment protections “clearly” and “plainly” applied to the removal
     and destruction of property belonging to unhoused persons. And, accepting
     the facts in the complaint as true, El-Bey has sufficiently alleged that the
     officer’s purpose in making the threat was to deprive him of his property
     interests in the property he would have to leave behind. See, e.g., Suppl.
     FAC ¶ 263 (officer “acted with disregard for Plaintiff’s rights, with the
     knowledge that these actions were unreasonable and violated Plaintiff’s
     constitutional rights, and with the intent to violate Plaintiff’s rights”); ¶ 179
     (El-Bey “requested additional time to remove his ID, medication, and his
     tent,” which are not permitted to be summarily destroyed under the


                                            28
Case 2:19-cv-06182-DSF-PLA
Case 2:19-cv-06182-DSF-PLA Document
                           Document 36
                                    122-8   Filed
                                        Filed     04/07/21
                                              02/15/20      Page
                                                         Page    229
                                                              29 of 32of Page
                                                                         409 ID
                                                                              Page ID
                                                                                #:930
                                    #:7443



           3.     Violation of Mandatory Statutory Duty (Seventh
                  Cause of Action)

            California Government Code Section 815.6 provides a private
     right of action for injuries caused by a public entity’s “failure to
     discharge [a mandatory] duty unless the public entity establishes that
     it exercised reasonable diligence to discharge the duty.” Plaintiffs
     allege that the City violated the mandatory duties set out in California
     Civil Code Section 2080 et seq. Section 2080.10 provides:

           When a public agency obtains possession of personal
           property from a person for temporary safekeeping, the
           public agency shall . . . [t]ake responsibility for the storage,
           documentation, and disposition of the property,” [and]
           “[p]rovide the person from whom the property was taken
           with a receipt and instructions for the retrieval of the
           property,” including “that the property must be claimed
           within 60 days after the public agency obtains possession or
           the property will be disposed of . . . .

     The City claims that because the title of the Article in which Section
     2080.10 appears is “Lost Money and Goods,” each section in that article
     applies only to “lost” property. Reply at 12. “[T]he title of a statute or
     section can aid in resolving an ambiguity in the legislation’s text.”
     I.N.S. v. Nat’l Ctr. for Immigrants’ Rights, Inc., 502 U.S. 183, 189
     (1991) (“The text’s generic reference to ‘employment’ should be read as
     a reference to the ‘unauthorized employment’ identified in the
     paragraph’s title.”); see also Henderson ex rel. Henderson v. Shinseki,
     562 U.S. 428, 439 (2011) (location of section in “subchapter entitled
     ‘Procedure’ . . . suggests Congress regarded the 120–day limit as a
     claim-processing rule” and not a jurisdictional rule). However, “the
     title of a statute and the heading of a section cannot limit the plain
     meaning of the text.” Bhd. of R. R. Trainmen v. Baltimore & O. R. Co.,
     331 U.S. 519, 528-29 (1947). “[M]atters in the text which deviate from

     Ordinance (with limited exceptions), yet that is when he was threatened with
     arrest).



                                          29
Case 2:19-cv-06182-DSF-PLA
Case 2:19-cv-06182-DSF-PLA Document
                           Document 36
                                    122-8   Filed
                                        Filed     04/07/21
                                              02/15/20      Page
                                                         Page    230
                                                              30 of 32of Page
                                                                         409 ID
                                                                              Page ID
                                                                                #:931
                                    #:7444



     those falling within the general pattern are frequently unreflected in
     the headings and titles.” Id. at 528.

            As Plaintiffs note, unlike the other provisions of Section 2080, 23
     Section 2080.10 does not use the word “lost.” Opp’n at 24. To the
     contrary, Section 2080.10 refers to a public agency “obtain[ing]
     possession of personal property from a person for temporary
     safekeeping.” Cal. Civ. Code § 2080.10(a). It comes after a number of
     sections describing what a public entity should do if a person delivers
     lost property to it. See id. §§ 2080-2080.8. Each of these provisions
     requires the police to hold the property for 90 days before selling,
     destroying, or otherwise disposing of it. If Section 2080.10 also applied
     to lost property, the different limit, only 60 days (with the option to
     extend for 10 months if the owner is in custody), would not make sense.
     Moreover, it is clear that this section was specifically enacted to apply
     to property for which there were no then-existing handling
     requirements, including property of homeless people:

           [M]ost of the items that come into the possession of the
           property officers belong to arrestees, the homeless and
           those detained for some type of mental evaluation.
           Property held for “safekeeping” may be food, soiled clothes,
           shopping carts and personal belongings. The problem that
           affects property personnel the most severely is reuniting
           the property with its owner.

     California Bill Analysis, S.B. 1707 Sen., 7/30/1998.


     23 The Court rejects Plaintiffs’ additional argument that the other provisions
     of Section 2080 apply to items that are not lost. Suppl. FAC ¶ 268; Opp’n at
     24. No reasonable definition of the word lost would include a person’s
     belongings that are purposely stored in an area where that person lives,
     whether attended or unattended. To hold otherwise would allow anyone to
     take homeless persons’ belongings and charge them reasonable expenses to
     give them back. And, it would require the City to store all items left in public
     places in Los Angeles on the off-chance the items might be the property of an
     unhoused resident.



                                           30
Case 2:19-cv-06182-DSF-PLA
Case 2:19-cv-06182-DSF-PLA Document
                           Document 36
                                    122-8   Filed
                                        Filed     04/07/21
                                              02/15/20      Page
                                                         Page    231
                                                              31 of 32of Page
                                                                         409 ID
                                                                              Page ID
                                                                                #:932
                                    #:7445



           The Court finds Plaintiffs have sufficiently alleged that the City
     did not comply with Section 2080.10.

     C.    As-Applied Challenge

           The City argues that Haugabrook’s as-applied claims fail to
     provide fair notice because “[b]asic material aspects [of those claims],
     including the date and location of the alleged incident, lack such
     specificity that the City is unable to investigate and defend itself
     against those claims.” Mot. at 25. The Court disagrees.

            Haugabrook alleges that he has lived “on Figueroa St., between
     53rd St. and 52nd Place, . . . approximately a block away from the 110
     freeway in South Los Angeles . . . next to an empty lot owned by the
     City” since the beginning of 2019. 24 Suppl. FAC ¶ 191. Although not
     explicitly stated, the allegations can be fairly read as stating that this
     is the location of the complained of sweeps. Haugabrook alleges that he
     was subject to cleanups “[o]n or about March 2019,” “[a]bout a month
     later,” “[o]n yet another occasion,” and “[o]n or about June 24, 2019.”
     Id. ¶¶ 193, 197, 201, 205. That the four cleanups occurred over a
     three-month period in a specific area provides sufficient notice for the
     City to investigate the allegations.




     24The Supplemental FAC alleges that he lived in that location “[f]or the past
     four to six months.” Suppl. FAC ¶ 191. Because the original complaint with
     similar language was filed on July 18, 2019, Dkt. 1 ¶ 145, the Court
     interprets this allegation to mean that Haugabrook moved to this area
     between January and March 2019.



                                          31
Case 2:19-cv-06182-DSF-PLA
Case 2:19-cv-06182-DSF-PLA Document
                           Document 36
                                    122-8   Filed
                                        Filed     04/07/21
                                              02/15/20      Page
                                                         Page    232
                                                              32 of 32of Page
                                                                         409 ID
                                                                              Page ID
                                                                                #:933
                                    #:7446



                                IV. CONCLUSION

           The City’s Motion to Dismiss is GRANTED as to the Third Cause
     of Action and DENIED as to the remaining claims. Plaintiffs’ Third
     Cause of Action is DIMISSED with prejudice.

        IT IS SO ORDERED.




      Date: February 15, 2020                 ___________________________
                                              Dale S. Fischer
                                              United States District Judge




                                         32
Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 233 of 409 Page ID
                                    #:7447




                             EXHIBIT 35
Case 2:19-cv-06182-DSF-PLA
Case 2:19-cv-06182-DSF-PLA Document
                           Document 58
                                    122-8   Filed
                                        Filed     04/07/21
                                              04/13/20      Page
                                                         Page 1 of234
                                                                   31 ofPage
                                                                         409 IDPage ID
                                                                                #:2041
                                    #:7448




                     UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA




         JANET GARCIA, et al.,                 CV 19-6182 DSF (PLAx)
             Plaintiffs,

                        v.                     Order GRANTING Plaintiffs’
                                               Motion for a Preliminary
         CITY OF LOS ANGELES, et al.,          Injunction (Dkt. 38)
              Defendants.



            Plaintiffs Pete Diocson Jr., Marquis Ashley, and Ktown for All
     (KFA) move for an order enjoining Defendant City of Los Angeles (the
     City) from enforcing Los Angeles Municipal Code (LAMC) Sections
     56.11(3)(i) and 56.11(10)(d). Dkt. 38 (Mot.). 1 The City opposes. Dkt. 42


     1 After the Motion was filed, Plaintiffs filed a Second Amended Complaint
     (SAC). Dkt. 43. Plaintiff contends the SAC did not change the allegations
     relevant to this Motion, and therefore the Court can consider the Motion. See
     Dkt. 50 (Pls.’ SAC Statement) at 2. The City argues that the filing of the
     SAC moots the Motion. Dkt. 51 (Def.’s SAC Statement) at 4. Specifically, the
     City notes that the relevant amended causes of action (the First and Fourth
     Causes of Action) now include the allegation that Plaintiffs “are entitled to an
     injunction, enjoining the City from continuing to enforce this unconstitutional
     law.” SAC ¶¶ 248, 258. Although Plaintiffs’ inclusion of this allegation is
     helpful in clarifying their allegations, it does not affect the relief requested.
     The First Amended Complaint (FAC) specifically sought “an order enjoining
     and restraining Defendants from engaging in the policies, practices, and
     conduct complained of herein, including an order enjoining and restraining
     the City from enforcing the challenged provisions of Los Angeles Municipal
     Code Section 56.11.” Dkt. 20 (FAC), Prayer for Relief ¶ 3. Therefore, the
     City has not shown how the amendment has a material effect on the relief
Case 2:19-cv-06182-DSF-PLA
Case 2:19-cv-06182-DSF-PLA Document
                           Document 58
                                    122-8   Filed
                                        Filed     04/07/21
                                              04/13/20      Page
                                                         Page 2 of235
                                                                   31 ofPage
                                                                         409 IDPage ID
                                                                                #:2042
                                    #:7449



     (Opp’n). The Court deems this matter appropriate for decision without
     oral argument. See Fed. R. Civ. P. 78; Local Rule 7-15.

                           I. FACTUAL BACKGROUND 2

     A.     The Challenged Ordinance

           LAMC Section 56.11 (the Ordinance) regulates the storage of
     personal property in public areas. Its stated purpose is to “balance the
     needs of the residents and public at large to access clean and sanitary
     public areas . . . with the needs of the individuals, who have no other
     alternatives for the storage of personal property, to retain access to a
     limited amount of personal property in public areas.” LAMC § 56.11(1).
     In most situations, the City is authorized to impound personal property
     in a public area so long as the City provides pre-removal and post-
     removal notice. See, e.g., LAMC § 56.11(3)(a)-(b). In other situations,
     including where the property obstructs City operations or interferes
     with the City’s compliance with the Americans with Disabilities Act of
     1990 (ADA), only post-removal notice is required to impound personal
     property. See, e.g., id. § 56.11(3)(c)-(f). There are also limited
     situations where the City can immediately destroy personal property

     requested. For example, in La Jolla Cove Inv’rs, Inc. v. GoConnect Ltd., No.
     11CV1907 JLS (JMA), 2012 WL 1580995 (S.D. Cal. May 4, 2012), cited by the
     City, the amended complaint eliminated the claims forming the basis of the
     motion for preliminary injunction. Id. at *2 (denying application for
     preliminary injunction “because the SAC contains no request for injunctive
     relief or for the issuance of shares”). In the other two cases cited by the City,
     the preliminary injunction was denied as moot when the complaint was
     dismissed. Because the allegations forming the basis for this Motion have
     not materially changed, the Court will consider the Motion.
     2 Each party made objections to the other’s evidence. Dkts. 42-13, 47, 52.
     However, it is well established that district courts may “consider hearsay in
     deciding whether to issue a preliminary injunction.” See Johnson v.
     Couturier, 572 F.3d 1067, 1083 (9th Cir. 2009). Therefore, the Court has
     independently considered the evidence and has given the appropriate weight
     to facts that may be based on inadmissible evidence. The Court has not
     considered facts that are irrelevant.



                                             2
Case 2:19-cv-06182-DSF-PLA
Case 2:19-cv-06182-DSF-PLA Document
                           Document 58
                                    122-8   Filed
                                        Filed     04/07/21
                                              04/13/20      Page
                                                         Page 3 of236
                                                                   31 ofPage
                                                                         409 IDPage ID
                                                                                #:2043
                                    #:7450



     without notice, including when the property “poses an immediate
     threat to the health or safety of the public,” id. § 56.11(3)(g),
     “constitutes evidence of a crime or contraband,” id. §56.11(3)(h), or is a
     “Bulky Item” that is not “designed to be used as a shelter,” id.
     §56.11(3)(i) (Bulky Item Provision). A Bulky Item is “any item, with
     the exception of a constructed Tent, operational bicycle or operational
     walker, crutch or wheelchair, that is too large to fit into a 60-gallon
     container with the lid closed,” but not “a container with a volume of no
     more than 60 gallons used by an individual to hold his or her Personal
     Property.” Id. § 56.11(2)(c). The Ordinance also makes it unlawful for
     any person to “willfully resist, delay or obstruct a City employee from
     removing or discarding a Bulky Item.” Id. § 56.11(10)(d).

           The City enforces the Ordinance through the Bureau of
     Sanitation (Sanitation) and the Los Angeles Police Department
     (LAPD), which conduct noticed cleanups and random rapid responses
     where personal property that does not comply with the Ordinance is
     seized or destroyed. See id. § 56.11(11); Dkt. 42-1 (Guerrero Decl.) ¶¶
     1-2; Dkt. 42-5 (Pereida Decl.) ¶¶ 1-2; Dkt. 42-6 (Wong Decl.) ¶¶ 4-21.
     According to Inter-Departmental Correspondence sent by the
     Sanitation Director, “[b]eginning on January 21, 2020, the CARE
     program 3 will fully implement the following program adjustments
     citywide[:] . . . Every CARE and CARE+ team will fully enforce LAMC
     56.11 at every location they visit. Compliance means that . . .
     prohibited Items, such as bulky items . . . will be impounded and
     disposed of according to law and policy.” Dkt. 39 (RJN) Ex. 4, at 2. 4




     3 CARE and CARE+ are acronyms for the City’s Comprehensive Cleaning and
     Rapid Engagement Program. Wong Decl. ¶ 2. CARE teams “clean the public
     right-of-way and address enforcement and emergency-response to mitigate
     illegal dumping and/or items stored in the public right-of-way” while CARE+
     teams “provides public health services to encampments.” Id. ¶ 4.
     4The Court GRANTS Plaintiff’s unopposed request for judicial notice of the
     official government reports prepared by Sanitation. Fed. R. Evid. 201(b).



                                          3
Case 2:19-cv-06182-DSF-PLA
Case 2:19-cv-06182-DSF-PLA Document
                           Document 58
                                    122-8   Filed
                                        Filed     04/07/21
                                              04/13/20      Page
                                                         Page 4 of237
                                                                   31 ofPage
                                                                         409 IDPage ID
                                                                                #:2044
                                    #:7451



     B.     Enforcement of the Ordinance Against Individual
            Plaintiffs

            1.    Diocson

           Diocson is 51 years old and has lived in the Harbor City area of
     Los Angeles for the past four or five years. Dkt. 38-5 (Diocson Decl.)
     ¶ 2. Until 2018, Diocson lived near the Harbor City Greenway around
     Lomita Boulevard. Id. ¶¶ 3-4. Diocson later moved to an encampment
     near Lomita and McCoy, where he lives with his dog Bella. Id. ¶¶ 5-6.

            On the morning of April 24, 2019, LAPD and Sanitation came to
     the area for a noticed sweep. Id. ¶ 8; see also Wong Decl. ¶ 23. Diocson
     had moved Bella out of the area prior to the sweep. Diocson Decl. ¶ 9.
     As Diocson was about the leave the area with his belongings, an LAPD
     officer told Diocson he would have to leave Bella’s kennel behind
     because it was a Bulky Item. Id. ¶¶ 11-12. The City “prepared a report
     [about the April 24 cleanup] documenting the posting, cleanup, and
     health hazard assessments as part of their regular duties.” Wong Decl.
     ¶ 24 & Ex. 4. The report identifies a pet cage as contaminated and did
     not “identify the pet cage as a bulky item.” Id. ¶ 26 & Ex. 4, at 76, 90. 5

           Diocson was able to get a new dog kennel, but it was also
     destroyed by Sanitation in late 2019 as part of a clean-up. Diocson
     Decl. ¶¶ 14-15. Diocson has not tried to get a third kennel because he
     believes the City will just take it again. Id. ¶ 16.

           Diocson also has a storage bin that he is worried the City will
     consider a Bulky Item and destroy because City workers have


     5It is not clear that this pet cage belonged to Diocson. The identified pet cage
     was listed as “unattended,” Wong Decl. Ex. 4, at 76, even though Diocson
     declares he was present at the time of the cleanup and that his other
     belongings were stacked on top of the kennel as he was about to carry them
     out of the area. Diocson Decl. ¶¶ 10-12. And unlike the picture
     authenticated by Ashley, the picture authenticated by Diocson, see Wong
     Decl. Ex. 6, at 120-21; Diocson Decl. ¶ 12 & Ex. A, does not have any
     description tying it to one of the locations in the report.



                                            4
Case 2:19-cv-06182-DSF-PLA
Case 2:19-cv-06182-DSF-PLA Document
                           Document 58
                                    122-8   Filed
                                        Filed     04/07/21
                                              04/13/20      Page
                                                         Page 5 of238
                                                                   31 ofPage
                                                                         409 IDPage ID
                                                                                #:2045
                                    #:7452



     destroyed other bins that were the same size. Id. ¶ 17. When the City
     destroyed his prior bin (and other items of similar size), the City told
     him that “they are bulky items and that’s why they are taking them
     and throwing them away.” Id.

            2.    Ashley

           Ashley is 29 years old and has been homeless for years. Dkt. 38-2
     (Ashley Decl.) ¶ 2. In his spare time, he makes carts out of bicycle and
     wheelchair wheels so that he can move his (and other’s) belongings
     from place to place and carry groceries and other supplies from the
     stores to where he is staying. Id. ¶¶ 3, 5-6.

           On May 21, 2019, while he was staying at a large encampment on
     Lomita and McCoy in the Harbor City area of Los Angeles, Sanitation
     conducted a noticed cleanup. Id. ¶ 8; see also Wong Decl. ¶ 23. During
     the cleanup, a sanitation worker told Ashley that his two carts and
     some bedding were “Bulky Items” that he could not take from the
     cleanup area. Ashley Decl. ¶ 11. An LAPD officer told Ashley that “if
     [he] did not want to go jail, [he] would have to hurry up and move from
     the area,” so he complied. Id. ¶ 12. He was not given any
     documentation about the items he was forced to leave behind, or any
     written explanation of why they were taken. Id. The City, however,
     prepared a report of the cleanup. Wong Decl. ¶ 28 & Ex. 8. 6 The report
     describes an encampment containing a “[m]etal cart and mattress,” but
     does not state that those items were discarded. Id. at 140-141. The
     report includes a picture of those items with a caption identifying the
     cart and mattress as “Location 7 bulky item.” Id. at 149. The


     6 The City appears unsure about which encampment was Ashley’s. See Wong
     Decl. ¶ 30 (describing the items found at location 6 and 7). From the Court’s
     review of the report, it seems clear that Ashley was living at location 7. First,
     the report states that location 6 was “unattended,” id. Ex. 8, at 140, but
     Ashley declared he was there during the cleanup, Ashley Decl. ¶¶ 9-11.
     Second, the picture the report identifies as “Figure 7.a. Location 7 bulky
     item,” Wong Decl. Ex. 8, at 149, was authenticated by Ashley as containing
     his property, Ashley Decl. ¶ 10 & Ex. A.



                                            5
Case 2:19-cv-06182-DSF-PLA
Case 2:19-cv-06182-DSF-PLA Document
                           Document 58
                                    122-8   Filed
                                        Filed     04/07/21
                                              04/13/20      Page
                                                         Page 6 of239
                                                                   31 ofPage
                                                                         409 IDPage ID
                                                                                #:2046
                                    #:7453



     corresponding Health Hazard Checklist does not address the cart. Id.
     at 167.

           Ashley thereafter got a new cart that he uses when he goes to the
     Lomita and McCoy encampment. Ashley Decl. ¶ 17. However, because
     Sanitation comes to that location a “lot,” 7 he worries that Sanitation
     will determine that his cart is a Bulky Item and throw it away. Id.

            3.    KFA

             KFA “was founded in 2018 to support the construction of the
     Bridge Home shelter in Koreatown” and “to support unhoused
     residents, to form connections between housed and unhoused residents
     of Koreatown, and to advocate for housing and shelters and other
     services in the Koreatown community.” Dkt. 38-6 (Nguyen Decl.) ¶ 3.
     It is “integral” to KFA’s mission to “have unhoused persons included in
     our meetings and participating in advocacy.” Id. ¶ 4. KFA spends time
     monitoring cleanups and providing replacement items to people whose
     belongings have been seized and destroyed pursuant to the Ordinance,
     which “takes time and resources away from these other advocacy
     activities.” Id. ¶¶ 6, 10-11. Specifically, KFA has bought or would buy
     tents, cots, mattresses, brooms, socks, sleeping bags, blankets,
     underwear, and warm clothes to replace destroyed property. Id. ¶¶ 11,
     14. KFA additionally facilitates requests for replacement items by
     posting on social media so “community members can buy and replace
     things for our unhoused neighbors,” including “a small cart and a
     cooler” and then a KFA member delivers the items to the unhoused
     resident who needs it. Id. If KFA did not spend time monitoring
     cleanups and providing replacement items, unhoused members would
     have a more difficult time “advocat[ing] for themselves, organiz[ing]
     with [KFA], and ultimately get[ting] into housing.” Id. ¶ 7.

          On February 24, 2020, KFA members had planned to attend a
     meeting about the Bridge Home shelter. Id. ¶ 8; see also Dkt. 38-3


     7Plaintiffs submit evidence that a cleanup was scheduled to occur in this
     area on February 13, 2020. Dkt. 38-1 (Riskin Decl.) Ex. A, at 8.



                                           6
Case 2:19-cv-06182-DSF-PLA
Case 2:19-cv-06182-DSF-PLA Document
                           Document 58
                                    122-8   Filed
                                        Filed     04/07/21
                                              04/13/20      Page
                                                         Page 7 of240
                                                                   31 ofPage
                                                                         409 IDPage ID
                                                                                #:2047
                                    #:7454



     (Price Decl.) ¶ 3. However, on their way to the meeting, one member
     was informed that a cleanup was occurring at 4th and Vermont where
     Kahn, an unhoused resident served by KFA, lived. Price Decl. ¶ 3. 8
     The KFA members then went to monitor the cleanup, instead of the
     meeting. Id. ¶ 5. They also helped Kahn, who is in a wheelchair, pack
     up and move his belongings. Id. ¶¶ 4, 6. However, once Sanitation and
     LAPD arrived, they were told to leave. Id. ¶¶ 7-8. LAPD Officer
     Lucero told them that some of Kahn’s items, including pallets, were
     Bulky Items that could not be taken out of the area. Id. ¶ 9. A
     Sanitation worker also stated that “some of Kahn’s belongings were
     bulky items that would not fit in a 60 gallon container,” including “the
     pallets and a foam cushion that Kahn uses to sleep on.” Id. ¶ 10. The
     items identified by LAPD and Sanitation as Bulky Items were thrown
     away. Id. ¶ 11.

                              II. LEGAL STANDARD

           “A preliminary injunction is an extraordinary remedy never
     awarded as a matter of right.” Winter v. Natural Res. Def. Council, 555
     U.S. 7, 24 (2008). “A plaintiff seeking a preliminary injunction must
     establish that he is likely to succeed on the merits, that he is likely to
     suffer irreparable harm in the absence of preliminary relief, that the
     balance of equities tips in his favor, and that an injunction is in the
     public interest.” Id. at 20. Although a plaintiff seeking a preliminary
     injunction must make a showing on each factor, the Ninth Circuit
     employs a “version of the sliding scale” approach where “a stronger
     showing of one element may offset a weaker showing of another.”
     Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1131-35 (9th
     Cir. 2011). Under this approach, a court may issue a preliminary

     8 The City appears to interpret the inclusion of this evidence as KFA seeking
     injunctive relief on behalf of its members or other unhoused residents. Opp’n
     at 8. Nothing in Plaintiffs’ Motion leads the Court to that conclusion.
     Rather, inclusion of this evidence tends to support KFA’s organizational
     standing by providing a recent example where KFA had to divert time and
     resources based on an application of the Bulky Item Provision. The same is
     true for the Bettega Declaration.



                                           7
Case 2:19-cv-06182-DSF-PLA
Case 2:19-cv-06182-DSF-PLA Document
                           Document 58
                                    122-8   Filed
                                        Filed     04/07/21
                                              04/13/20      Page
                                                         Page 8 of241
                                                                   31 ofPage
                                                                         409 IDPage ID
                                                                                #:2048
                                    #:7455



     injunction where there are “serious questions going to the merits and a
     balance of hardships that tips sharply towards the plaintiff . . , , so long
     as the plaintiff also shows that there is a likelihood of irreparable
     injury and that the injunction is in the public interest.” Id. at 1135
     (internal quotation marks omitted). “When the government is a party,
     the last two factors (equities and public interest) merge.” E. Bay
     Sanctuary Covenant v. Trump, 950 F.3d 1242, 1271 (9th Cir. 2020).

                                  III. DISCUSSION

     A.     Standing

           “To seek injunctive relief, a plaintiff must show that he is under
     threat of suffering ‘injury in fact’ that is concrete and particularized;
     the threat must be actual and imminent, not conjectural or
     hypothetical; it must be fairly traceable to the challenged action of the
     defendant; and it must be likely that a favorable judicial decision will
     prevent or redress the injury.” Summers v. Earth Island Inst., 555 U.S.
     488, 493 (2009).

            1.    Individual Plaintiffs

           Diocson and Ashley both declared that when the City took and
     destroyed their property, City employees told them they were doing so
     because those belongings constituted Bulky Items. Diocson Decl. ¶ 12;
     Ashley Decl. ¶ 11. Further, both individuals declared that they now
     possess items the City is likely to deem Bulky Items and that they live
     in an area with frequent cleanups. 9 See Diocson Decl. ¶¶ 15, 17, 19;
     Ashley Decl. ¶¶ 4-5, 17. And the City has stated its intention to enforce
     the Bulky Item Provision until the Court orders otherwise. See RJN
     Ex. 4, at 2 (“Every CARE and CARE+ team will fully enforce LAMC


     9 It does not matter whether the cleanups are noticed cleanups or rapid
     response cleanups; the City relies on the Bulky Item Provision in both
     situations to seize and destroy property. See, e.g., Wong Decl. ¶ 45 (“[B]ulky
     [I]tems are addressed as part of CARE+ posted cleanups or CARE
     enforcement and response to immediate threats to the health and safety of
     the public.”).



                                            8
Case 2:19-cv-06182-DSF-PLA
Case 2:19-cv-06182-DSF-PLA Document
                           Document 58
                                    122-8   Filed
                                        Filed     04/07/21
                                              04/13/20      Page
                                                         Page 9 of242
                                                                   31 ofPage
                                                                         409 IDPage ID
                                                                                #:2049
                                    #:7456



     56.11 at every location they visit. Compliance means that . . .
     prohibited Items, such as bulky items . . . will be impounded and
     disposed of according to law and policy.”); see also Dkt. 48-1 (Suppl.
     Myers Decl.) ¶ 23 & Ex. E. This is sufficient to establish standing.

            The City contends Diocson and Ashley do not have standing
     because they have not submitted conclusive evidence that their
     property has been destroyed pursuant to an application of the Bulky
     Item Provision. See Opp’n at 7; Dkt. 55 (Objs. to Tentative) 10 at 1.
     However, Plaintiffs need not conclusively establish that they have been
     harmed by an application of the Bulky Item Provision in the past, so
     long as it is sufficiently likely that they will be harmed in the imminent
     future. See Susan B. Anthony List v. Driehaus, 573 U.S. 149, 158
     (2014) (“An allegation of future injury may suffice if the threatened
     injury is ‘certainly impending,’ or there is a ‘“substantial risk” that the
     harm will occur.’”). Plaintiffs have sufficiently made that showing by
     submitting evidence that they possess Bulky Items and live near areas
     subject to frequent cleanups and the City has stated its intention to
     “fully enforce LAMC 56.11 at every location they visit” including
     “impound[ing] and dispos[ing] of [Bulky Items] according to law and
     policy.” RJN Ex. 4, at 2.

           In any event, Plaintiffs have submitted evidence that the Bulky
     Item Provision was applied to them in the past. The City argues that
     the reports prepared by its employees stated that the destroyed items
     belonging to Ashley and Diocson were health and safety hazards, not
     Bulky Items, and therefore were not seized and destroyed pursuant to
     the Bulky Item Provision. See Opp’n at 7 (citing Wong Decl. ¶¶ 24-30
     & Exs. 4, 8). This is simply untrue for Ashley’s carts. See Wong Decl.
     Ex. 8, at 140, 167. Further, the City has not adequately demonstrated

     10 The Court notes that the City filed its objections five hours after the
     deadline set by the Court. See Dkt. 53 (“The City may submit objections to
     the tentative ruling (not to exceed five pages) no later than noon on April 6.”).
     Although the Court warned the City that “[i]f no timely objections are filed,
     the tentative order will be the final order,” id., the Court will exercise its
     discretion to consider the City’s objections.



                                             9
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document58
                                      122-8
                                         FiledFiled 04/07/21
                                               04/13/20      Page
                                                          Page 10 of243
                                                                     31 ofPage
                                                                           409 ID
                                                                                Page  ID
                                                                                  #:2050
                                      #:7457



      that the pet cage referred to in the cited report was Diocson’s property,
      nor does it sufficiently show that the pet cage was destroyed because it
      was a health and safety hazard. The mere listing of a pet cage as
      “contaminated,” Wong Decl. Ex. 4, at 90, does not clearly indicate that
      the item was destroyed because it was a health hazard and not a Bulky
      Item, and the identification of urine and aerosols in the area is not tied
      to the pet cage. Mr. Wong’s conclusion that “[t]he pet cage was
      discarded because of health and safety hazards identified in the
      Report,” Wong Decl. ¶ 26, lacks foundation. Mr. Wong does not declare
      that he was present at the clean-up or spoke with the Environmental
      Compliance Inspectors or other City employees who were present at the
      clean-up and threw away the pet cage. Mr. Wong’s conclusion appears
      to be based on his reading of the report, which is inconclusive.
      Diocson and Ashley have standing. 11

            2.     KFA

             The City contends that although the Court found KFA to have
      sufficiently alleged standing at the pleading stage, it must submit
      “competent evidence establishing organizational standing” at the


      11 The City objects to this conclusion, asserting that it “submitted sworn
      testimony that the items at issue were destroyed for health and safety
      reasons.” Objs. to Tentative at 5. The Court disagrees for the reasons
      discussed above: Mr. Wong lacks foundation to make such a statement and
      the reports authenticated by Mr. Wong do not establish that Plaintiffs’
      property was destroyed for health and safety reasons. Additionally, the
      City’s objections do not address the Court’s conclusion that the report most
      likely tied to Ashley does not state that his cart and bedding were destroyed
      for health and safety reasons. Dkt. 54 (Tentative Order) at 5-6 & n.6.
      Further, the reports are not necessarily “inconsistent with Plaintiffs’
      declarations.” Objs. to Tentative at 2. Assuming that the City could locate
      additional evidence tying the portions of the reports cited by the City to
      Plaintiffs, it is possible both that City employees initially seized Plaintiffs’
      items because they were Bulky Items and that it later discovered that the
      items were contaminated and made a notation reflecting that fact before
      destroying them.



                                             10
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document58
                                      122-8
                                         FiledFiled 04/07/21
                                               04/13/20      Page
                                                          Page 11 of244
                                                                     31 ofPage
                                                                           409 ID
                                                                                Page  ID
                                                                                  #:2051
                                      #:7458



      preliminary injunction phase and has failed to do so. Opp’n at 7. The
      City cites no cases in support of this additional burden and, in any
      event, is incorrect. KFA’s co-founder Jane Nguyen declared that KFA’s
      mission is to “to support unhoused residents, to form connections
      between housed and unhoused residents of Koreatown, and to advocate
      for housing and shelters and other services in the Koreatown
      community,” that it is “integral” to KFA’s mission to “have unhoused
      persons included in our meetings and participating in advocacy,” that
      the cleanups have caused unhoused residents to lose contact with KFA
      and discouraged them from going to appointments and KFA meetings
      for fear that all of their belongings will be thrown away while they are
      gone, and that KFA has had to spend time monitoring cleanups and
      providing replacement items to people whose belongings have been
      seized and destroyed pursuant to the Ordinance, which “takes time and
      resources away from these other advocacy activities.” Nguyen Decl.
      ¶¶ 3-7, 10-11. Nguyen also declared that she coordinated the
      replacement of “a small cart and a cooler” and provided a cot to an
      unhoused member of KFA and that mattresses destroyed by cleanups
      are “the type of thing Ktown for All would pay to replace.” Id. ¶¶ 11,
      14. 12 And KFA members spent time monitoring a cleanup where
      alleged Bulky Items were taken and thrown away. Price Decl. ¶¶ 9-11;
      see also Dkt. 38-4 (Emmons Decl.) Ex. A. This is sufficient under La
      Asociacion de Trabajadores de Lake Forest v. City of Lake Forest, 624
      F.3d 1083 (9th Cir. 2010). 13


      12 Although Nguyen has declared that KFA has not “directly provided carts or
      crates,” Nguyen Decl. ¶ 11, the items it does provide are often needed because
      of the destruction of a Bulky Item. For example, one homeless individual and
      KFA member, Rachelle Bettega, had storage bins containing two phones,
      cleaning supplies, and clothes that were seized and destroyed as Bulky Items.
      Dkt. 38-7 (Bettega Decl.) ¶ 11. Bettega then had to keep her remaining
      clothes in a garbage bag, which does not protect the clothes from getting wet
      when it rains. Id. ¶ 12. After her clothes got wet, KFA bought new clothes
      for Bettega. Id.
      13The City raises a number of arguments, Opp’n at 7-8, that were explicitly
      considered and rejected in the Court’s prior order, see Dkt. 37 (12(b)(1) Order)


                                            11
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document58
                                      122-8
                                         FiledFiled 04/07/21
                                               04/13/20      Page
                                                          Page 12 of245
                                                                     31 ofPage
                                                                           409 ID
                                                                                Page  ID
                                                                                  #:2052
                                      #:7459



             The City also objects to Plaintiffs’ standing “to obtain an
      injunction enjoining enforcement of the [Bulky Item] Provision, not
      only as to them, but citywide.” Objs. to Tentative at 1. However, “if the
      arguments and evidence show that a statutory provision is
      unconstitutional on its face,” as the Court concludes Plaintiffs have a
      likelihood of success in establishing here, “an injunction prohibiting its
      enforcement is ‘proper.’” See Whole Woman’s Health v. Hellerstedt,
      136 S. Ct. 2292, 2307 (2016), as revised (June 27, 2016). Moreover, the
      Ninth Circuit has held that “an injunction is not necessarily made
      overbroad by extending benefit or protection to persons other than
      prevailing parties in the lawsuit-even if it is not a class action-if such
      breadth is necessary to give prevailing parties the relief to which they
      are entitled.” Easyriders Freedom F.I.G.H.T. v. Hannigan, 92 F.3d
      1486, 1501-02 (9th Cir. 1996) (quoting Bresgal v. Brock, 843 F.2d 1163,
      1170-71 (9th Cir.1987)). In Easyriders, where plaintiffs challenged a
      California Highway Patrol policy permitting stops of motorcyclists for
      wearing certain helmets, the court noted that “it is unlikely that law
      enforcement officials who were not restricted by an injunction
      governing their treatment of all motorcyclists would inquire before
      citation into whether a motorcyclist was among the named plaintiffs”
      and therefore “the plaintiffs would not receive the complete relief to
      which they are entitled without statewide application of the
      injunction.” Id. at 1502. Similarly, here it is unlikely that City
      employees would inquire before seizing property whether a homeless
      person was a plaintiff in this action. Other district courts considering


      at 7-10. Moreover, the Ninth Circuit has since made even clearer that 1)
      organizations “are not required to demonstrate some threshold magnitude of
      their injuries; one less client that they may have had but-for the Rule’s
      issuance is enough” and 2) a “‘legally protected interest’ need not be a
      statutorily created interest” and “an interest can support standing even if it
      is not protected by law.” E. Bay Sanctuary Covenant, 950 F.3d at 1266-67
      (internal citations and footnote omitted). The City also complains that KFA
      does not differentiate between noticed and unnoticed cleanups. Opp’n at 8.
      However, the City does not explain how this is relevant to standing to
      challenge the Bulky Item Provision, which applies in both situations.



                                            12
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document58
                                      122-8
                                         FiledFiled 04/07/21
                                               04/13/20      Page
                                                          Page 13 of246
                                                                     31 ofPage
                                                                           409 ID
                                                                                Page  ID
                                                                                  #:2053
                                      #:7460



      similar issues have reached the same conclusion. See, e.g., Justin v.
      City of Los Angeles, No. CV0012352LGBAIJX, 2000 WL 1808426, at *3
      (C.D. Cal. Dec. 5, 2000) (Homeless plaintiffs alleging harassment by
      City employees, including illegal searches and seizures “will not receive
      the complete relief to which they are entitled if the applicability of the
      injunction is narrowed to the named Plaintiffs”).

      B.    Likelihood of Success on the Merits

            1.     Unreasonable Seizures

             Plaintiffs are likely to succeed on the merits of their claim that
      the Bulky Item Provision authorizes unreasonable seizures in violation
      of the Fourth Amendment by permitting the seizure and immediate
      destruction of Bulky Items without a warrant or pursuant to a warrant
      exception or in a way otherwise consistent with the Supreme Court’s
      precedents. See Dkt. 36 (12(b)(6) Order) at 6-12 (analyzing whether
      Plaintiffs had sufficiently alleged a facial challenge to the Bulky Item
      Provision under the Fourth Amendment). The City makes a number of
      arguments in the hope that the Court will reach a different conclusion.
      Each argument fails.

            First, the City argues that “the Bulky Item Provision regulates
      conduct—in public (not private) spaces—not property” by prohibiting
      “the storage of the Bulky Items in public” not—“the Bulky Items
      themselves.” Opp’n at 10. This ignores the plain language of the
      Provision, which authorizes the City to “remove and . . . discard any
      Bulky Item.” LAMC 56.11(3)(i). If the provision merely prohibited the
      storage of Bulky Items in public spaces, the City would not be
      authorized to destroy property that was stored in violation of the
      provision. Lavan v. City of Los Angeles, 693 F.3d 1022, 1029 (9th Cir.
      2012) (“Violation of a City ordinance does not vitiate the Fourth
      Amendment’s protection of one’s property”). 14 As the court in Lavan




      14The City clearly understands this; later in its brief it acknowledges that
      the California anti-dumping statute, California Penal Code § 374.3, which


                                            13
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document58
                                      122-8
                                         FiledFiled 04/07/21
                                               04/13/20      Page
                                                          Page 14 of247
                                                                     31 ofPage
                                                                           409 ID
                                                                                Page  ID
                                                                                  #:2054
                                      #:7461



      noted, “[w]ere it otherwise, the government could seize and destroy any
      illegally parked car or unlawfully unattended dog without implicating
      the Fourth Amendment.” Id. The question here is not whether the
      City can “limit the size of items that a person can store in a finite
      public space,” Opp’n at 10, but whether it can seize and destroy items
      because they are of a particular size. 15 Plaintiffs have shown they are
      likely to succeed in answering that question in the negative.

             Next, the City argues that there need not be a warrant or
      applicable warrant exception before seizing and destroying Bulky Items
      because it is reasonable to do so when “balanc[ing] the competing
      interests,” such as “the public’s interest in using that public space.”
      Opp’n at 11. The City acknowledges that it is not necessarily one
      particular Bulky Item that negatively affects the public’s interests, but
      rather “the accumulation of these items in the aggregate that justifie[s]
      their removal from the public right of way.” Id. at 11-12. As a general
      principal, the City is correct that “neither a warrant nor probable
      cause, nor, indeed, any measure of individualized suspicion, is an
      indispensable component of reasonableness in every circumstance.”
      Nat’l Treasury Employees Union v. Von Raab, 489 U.S. 656, 665 (1989).
      And as the City indicates, the Supreme Court has established random
      checkpoints and drug testing as situations where individualized
      suspicion is not necessary. See Michigan Dep’t of State Police v. Sitz,
      496 U.S. 444, 449-51 (1990) (sobriety checkpoints do not violate the
      Fourth Amendment because the “magnitude of the drunken driving
      problem [and] the States’ interest in eradicating it” outweighs the
      “slight” “intrusion on motorists stopped briefly at sobriety
      checkpoints”); United States v. Martinez-Fuerte, 428 U.S. 543, 557
      (1976) (border checkpoints do not violate the Fourth Amendment


      makes it unlawful to dump waste, “do[es] not authorize property removal,”
      Opp’n at 24.
      15To that end, the City’s example is illustrative. Assuming the Fourth
      Amendment applied to the cited airline, while the airline might be able to
      limit the size of carry-on bags, it would not be able to take and throw away
      carry-on bags that exceeded the size limit.



                                            14
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document58
                                      122-8
                                         FiledFiled 04/07/21
                                               04/13/20      Page
                                                          Page 15 of248
                                                                     31 ofPage
                                                                           409 ID
                                                                                Page  ID
                                                                                  #:2055
                                      #:7462



      because “the need to make routine checkpoint stops is great” and “the
      consequent intrusion on Fourth Amendment interests is quite limited”);
      Von Raab, 489 U.S. at 677 (drug testing by government employer does
      not violate Fourth Amendment where employees “seek to be promoted
      to positions that directly involve the interdiction of illegal drugs or that
      require the incumbent to carry a firearm”). But these limited
      exceptions carved out by the Supreme Court do not support the
      proposition that a reasonableness balancing test has in every situation
      replaced the warrant or exception standard. 16 Rather, as Plaintiffs
      point out, the Ninth Circuit has explicitly “decline[d] to establish a
      general exception to the Fourth Amendment’s warrant requirement for
      conduct that, absent special needs consistent with the Supreme Court’s
      precedents, is asserted to be ‘reasonable.’” Menotti v. City of Seattle,
      409 F.3d 1113, 1154 (9th Cir. 2005); see also City of Los Angeles, Calif.


      16 In any event, the reasoning behind these cases is distinguishable. Unlike
      the temporary stop in Michigan Department and Martinez-Fuerte, or the
      “trace amount of cocaine” destroyed in Jacobsen, homeless individuals’
      interest in their property, including Bulky Items, is anything but “slight,”
      “limited,” or “unnoticed.” See Lavan, 693 F.3d at 1032 (“For many of us, the
      loss of our personal effects may pose a minor inconvenience. However, . . .
      the loss can be devastating for the homeless” (alteration in original) (quoting
      Pottinger, 810 F. Supp. at 1559)). Plaintiffs have demonstrated the
      importance of these items to the people who own them. See, e.g., Ashley
      Decl. ¶ 5 (uses cart “to pick up groceries and supplies I need to survive”);
      Diocson Decl. ¶¶ 7, 17 (dog cage “gave [him] peace of mind and made it
      possible to keep [his dog] with [him] while [he] was sleeping in [his] tent” and
      storage bins “use[d] to store [his] belongings and to keep them dry”); Price
      Decl. ¶ 10 (pallets and a foam cushion that homeless individual uses to sleep
      on); Bettega Decl. ¶¶ 6, 9, 11 (bicycle necessary to get to her job, “crates to
      make herself a bed so that she could stay off the wet ground,” and bins to
      keep her belongings dry). The City mischaracterizes this footnote as
      improperly “concluding that all Bulky Items are life necessities.” Objs. to
      Tentative Order at 2. The Court provides these examples only to
      demonstrate that homeless individuals’ interests in their property are not
      “slight,” “limited,” or “unnoticed.” It asserts no conclusions about “all Bulky
      Items.”



                                            15
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document58
                                      122-8
                                         FiledFiled 04/07/21
                                               04/13/20      Page
                                                          Page 16 of249
                                                                     31 ofPage
                                                                           409 ID
                                                                                Page  ID
                                                                                  #:2056
                                      #:7463



      v. Patel, 576 U.S. 409 (2015) (noting that the Supreme Court has
      established warrant exceptions, such as the administrative search
      exception, “where special needs . . . make the warrant and probable-
      cause requirement impracticable . . . and where the ‘primary purpose’
      of the searches is ‘[d]istinguishable from the general interest in crime
      control’” (internal citations and quotation marks omitted) (first and
      third alteration in original)).

             The only Supreme Court case cited by the City applying a
      balancing test to the permanent seizure of property, United States v.
      Jacobsen, 466 U.S. 109, 125 (1984), has been limited by the Ninth
      Circuit to situations where the seized property was entirely
      contraband. See United States v. Young, 573 F.3d 711, 720-21 (9th Cir.
      2009) (declining “to expand Jacobsen’s decision to warrantless searches
      of private residences” and distinguishing Jacobsen on the grounds that
      “neither the hotel room nor the backpack contained only contraband”).
      The City contends that the Ninth Circuit in Lavan “fram[ed] [the]
      inquiry as whether City ‘acted reasonably under the Fourth
      Amendment.’” Opp’n at 13; see also Objs. to Tentative at 3 n.5 (The
      Ninth Circuit “applied a ‘reasonableness’ (not warrant-or-exception)
      standard to the seizure of property of persons experiencing
      homelessness.”). However, the only issue necessarily decided by the
      Ninth Circuit was that “the unattended property of homeless persons is
      [not] uniquely beyond the reach of the Constitution, so that the
      government may seize and destroy with impunity the worldly
      possessions of a vulnerable group in our society.” Lavan, 693 F.3d at
      1033. Nevertheless, the Court acknowledges that the Ninth Circuit
      noted its approval of the district court’s balancing of the “possessory
      interests in [homeless plaintiffs’] personal belongings against the City’s
      reasons for taking the property to conclude that [plaintiffs]
      demonstrated a strong likelihood of success on the merits of their claim
      that by collecting and destroying [plaintiffs’] property on the spot, the
      City acted unreasonably in violation of the Fourth Amendment.” Id. at
      1030. In Lavan, the district court held that the seizures of homeless
      individuals’ unattended property violated the Fourth Amendment
      because the City’s interest in keeping the City clean and safe was not



                                          16
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document58
                                      122-8
                                         FiledFiled 04/07/21
                                               04/13/20      Page
                                                          Page 17 of250
                                                                     31 ofPage
                                                                           409 ID
                                                                                Page  ID
                                                                                  #:2057
                                      #:7464



      sufficient to render reasonable the deprivation of plaintiffs’ property.
      Lavan v. City of Los Angeles, 797 F. Supp. 2d 1005, 1015 (C.D. Cal.
      2011). It noted that at least four other district court cases that
      “considered the issue . . . found that similar conduct, even by the same
      defendant in this case, violated the Fourth Amendment despite an
      inherent interest in keeping public areas clean and prosperous.” Id.
      (collecting cases). In any event, whether the Court requires a warrant
      or an exception or employs a reasonableness balancing test, the result
      is the same – Plaintiffs are likely to succeed on their Fourth
      Amendment claim.

             The City contends that the Court “hardly references the
      countervailing evidence submitted by Defendants, consisting of 12
      declarations and hundreds of pages” and “dismissed [some of the City’s
      evidence] out-of-hand on the basis that it appears inconsistent with
      Plaintiffs’ declarations.” Objs. to Tentative at 2. But the Court did not
      disregard the City’s evidence because it was “countervailing” or
      “inconsistent,” but rather because the City failed to show why its
      evidence was relevant. For example, four of the declarations and
      nearly two hundred pages are dedicated solely to authenticating
      pictures of homeless encampments with items stored in public areas.
      See Guerrero Decl.; Pereida Decl.; Dkt. 42-11 (Ramirez Decl.); Dkt. 42-
      12 (Rankin Decl.). That a large number of items are stored in public
      places by homeless residents is undisputed, but the City does not
      sufficiently address how this fact renders seizures pursuant to the
      Bulky Item Provision constitutional. Another declaration describes the
      Harbor City Greenway project that was purportedly derailed because of
      vandalism, theft, and illegal activities in the area. Dkt. 42-4 (Haines
      Decl.). Although that was certainly unfortunate, the City again fails to
      adequately address how the increase in crime and presence of homeless
      people, some of whom may be participating in illegal activity, provides
      justification for seizing and throwing away Bulky Items. The Bulky
      Item Provision has no bearing on the City’s power to prosecute
      individuals who commit crimes such as vandalism or theft. Five other
      declarations describe the personal experience of City employees who
      receive complaints from residents about, and frequently encounter,



                                          17
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document58
                                      122-8
                                         FiledFiled 04/07/21
                                               04/13/20      Page
                                                          Page 18 of251
                                                                     31 ofPage
                                                                           409 ID
                                                                                Page  ID
                                                                                  #:2058
                                      #:7465



      Bulky Items. Dkt. 42-3 (Medina Decl.); Dkt. 42-7 (Rodriguez Decl.);
      Dkt. 42-8 (Banks Decl.); Dkt. 42-9 (Bernal Decl.); Dkt. 42-10 (Diaz
      Decl.). The declarations describe problems relating to the accumulation
      of “large items in the public right of way that are larger than could fit
      in a 60-gallon container with the lid closed,” but they 1) describe
      scenarios that could be addressed without with Bulky Item Provision or
      2) do not clarify whether the described Bulky Items appear to be
      someone’s property or the result of dumping. 17 See, e.g., Medina Decl.
      ¶ 4 (describing Bulky Items that “block[] access for individuals with
      disabilities, . . . impede sidewalks, driveways, access to alleys, and
      parking spaces.”); id. ¶ 6 (“[T]he chronic and recurring presence of
      these large items on the sidewalk . . . poses a danger to children when
      they are forced to walk into the street”); id. ¶ 7 (“[T]he accumulation of
      such items makes it difficult for trash collection and emergency
      vehicles to access this area”); Rodriguez Decl. ¶ 3 (describing “children
      walking to school [that] are accompanied by a parent with a younger
      child in a stroller, or an elderly grandparent, and they are all forced to
      walk along the street curb or next to parked cars in the street to
      navigate around large items obstructing the sidewalks”); id. ¶ 4 (“The
      accumulation of such large items [near homeless encampments] can
      make it difficult to pass through these alleys, and can make it more
      onerous for trash collectors to service the trash bins in those alleys”);
      Banks Decl. ¶ 7 (describing constituent complaint about “a man using a
      wheelchair [who] had trouble traversing the sidewalk due to the
      presence of the structure”). Taken together, the City’s evidence
      identifies varied and widespread problems relating to homeless people,
      including increased crime and accumulation of items on sidewalks, but
      does not explain why those issues cannot be addressed by other
      provisions of the Ordinance (or other ordinances or statutes) or how the

      17The City refers to items that are clearly dumped or abandoned, such as
      “mattresses, couches, doors, carpet, toilets, electrical waste and other
      furniture and large items” that were collected from “residential and multi-
      family residential buildings,” as Bulky Items. See Wong Decl. ¶¶ 41-42.
      When City employees refer to Bulky Items, therefore, it is not clear that they
      are referring to items for which Fourth Amendment protections apply.



                                            18
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document58
                                      122-8
                                         FiledFiled 04/07/21
                                               04/13/20      Page
                                                          Page 19 of252
                                                                     31 ofPage
                                                                           409 ID
                                                                                Page  ID
                                                                                  #:2059
                                      #:7466



      existence of those problems justifies the Bulky Item Provision as the
      solution. The City’s evidence, when balanced against homeless
      residents’ interests in not having their property seized and destroyed,
      would not make seizures pursuant to the Bulky Item Provision
      reasonable.

             Next, the City contends that Plaintiffs have failed to analyze the
      constitutionality of the part of the Bulky Item Provision that applies to
      unattended items. Opp’n at 15. As noted in the 12(b)(6) Order, LAMC
      § 56.11(3)(a) permits the City, with pre- and post-removal notice, to
      impound any unattended property regardless of size. Id. at 10. 18
      Therefore, the only work the Bulky Item Provision does as to
      unattended items is to permit the immediate destruction of unattended
      items over a certain size without having to provide any notice. As the
      Court previously held, and consistent with Ninth Circuit precedent,
      this is unreasonable. See Lavan, 693 F.3d at 1030 (“[E]ven if the
      seizure of the property would have been deemed reasonable had the
      City held it for return to its owner instead of immediately destroying it,
      the City’s destruction of the property rendered the seizure
      unreasonable.”). For these reasons and the reasons stated in the
      12(b)(6) Order, the seizure and immediate destruction of Bulky Items
      only because they are Bulky Items is unreasonable.

             To the extent the City contends that it is too complex to
      determine whether an item is attended, unattended, or abandoned,
      that is not a reason to keep the Bulky Item Provision in place. The City
      must already determine whether items are abandoned or unattended in
      enforcing each of the Ordinance’s provisions, as well as various other
      statutes and ordinances. See, e.g., Cal. Civ. Code § 2080 et seq. The
      Bulky Item Provision relieves the City from making this determination
      for items of a certain size, which surely makes it easier to clean up
      sidewalks. But a rule that permitted deprivation of property by the
      government whenever it simply made its job easier would eviscerate


      18Plaintiffs have not sought – and the Court has not imposed – an injunction
      as to LAMC § 56.11(3)(a).



                                           19
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document58
                                      122-8
                                         FiledFiled 04/07/21
                                               04/13/20      Page
                                                          Page 20 of253
                                                                     31 ofPage
                                                                           409 ID
                                                                                Page  ID
                                                                                  #:2060
                                      #:7467



      the Fourth Amendment. 19 And just because the City may on occasion
      incorrectly determine that unattended property is abandoned does not
      justify seizing and destroying property that the City knows or
      reasonably believes is unattended but not abandoned. The Court
      agrees with the district court in Lavan that it is sufficient if the City
      employee has “an objectively reasonable belief that it is abandoned.”
      797 F. Supp. 2d at 1020. Moreover, it is unclear why the City continues
      to attack “Plaintiffs’ view” that all items in an area with encampments
      must be treated as either attended or unattended personal property.
      Opp’n at 16. To be clear, Plaintiffs do not make this argument. To the
      contrary, Plaintiffs explicitly acknowledge that items near
      encampments can constitute trash (because there are not enough trash
      cans near encampments) or abandoned property from individuals not
      living at the encampments. See, e.g., Diocson Decl. ¶ 5 (“Sometimes
      people also dump their trash in the area”); Dkt. 48-3 (Flowers Decl.) ¶ 5
      (“There is a lot of illegal dumping that happens on the street where I
      stay. . . . When people dump their stuff, the trash just sits there. There
      are no trashcans anywhere around, so the trash just piles up.”). The
      City must make a reasonable determination as to whether items are
      unattended, abandoned, or trash. The City’s focus on “what the Court
      would consider to be ‘trash’ in the case of Bulky Items on public
      sidewalks,” Objs. to Tentative at 3, is misplaced. The preliminary
      injunction does not apply to items that the City reasonably determines
      are abandoned property or trash. Finally, to the extent the City
      contends that unattended property is deserving of less protection than
      attended property, that proposition has already been rejected by the
      Ninth Circuit. Lavan, 693 F.3d at 1024 (“[T]he Fourth and Fourteenth
      Amendments protect homeless persons from government seizure and
      summary destruction of their unabandoned, but momentarily
      unattended, personal property”).




      19The City faults the Court for “dismiss[ing] as irrelevant the complexity of
      making such determinations,” Objs. to Tentative at 3, but does not provide a
      convincing or coherent argument explaining why it would be relevant.



                                            20
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document58
                                      122-8
                                         FiledFiled 04/07/21
                                               04/13/20      Page
                                                          Page 21 of254
                                                                     31 ofPage
                                                                           409 ID
                                                                                Page  ID
                                                                                  #:2061
                                      #:7468



            The City again raises the practical concerns of having to store all
      Bulky Items for a limited period of time. Opp’n at 17-18. This was
      previously rejected by the Court, 12(b)(6) Order at 11, and remains
      unconvincing. Accepting the City’s position would mean that once City
      storage facilities, or lost and found boxes, or evidence lockers were full,
      any property seized thereafter by the government could be summarily
      destroyed. That does not comport with the Fourth Amendment. 20

            There is certainly no dispute that homelessness is a significant
      issue affecting Los Angeles (and other cities around the country) and
      nothing in this Order prevents the City from using its resources to
      create “shelters or other facilities to provide services and address the
      humanitarian crisis facing the City.” Opp’n at 18. 21 However, even in
      passing LAMC 56.11, the City recognized that some Los Angles citizens
      will not be able to obtain housing or have other places to store their
      belongings. Id. (acknowledging the “needs of the individuals[] who
      have no other alternatives for the storage of personal property”).
      Although the City would understandably prefer homeless residents not
      “appropriate[]” public areas, particularly areas that the City spent
      millions of dollars revitalizing, see Opp’n at 13, the Bulky Item
      Provision cannot be the solution to that problem. 22




      20 In support of this argument, the City submits evidence that “less than 15%
      of items that the City does store are ever retrieved.” Opp’n at 17 (citing
      Wong Decl. ¶¶ 22, 51, Ex. 3). However, that evidence could just as easily
      support the inference that the City is not doing enough to inform homeless
      individuals how and where to get their property back as whatever the City
      intends the Court to infer.
      21 The Court doubts that the only two options to balance the needs of the
      homeless and the cleanliness of the streets are the ones the City identifies in
      its Opposition. Opp’n at 17-19.
      22Nor has it been. Given that the Bulky Item Provision was in place at all
      relevant times, it is clear that the presence of the Bulky Item Provision did
      not avoid the unfortunate outcome described by the City.



                                            21
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document58
                                      122-8
                                         FiledFiled 04/07/21
                                               04/13/20      Page
                                                          Page 22 of255
                                                                     31 ofPage
                                                                           409 ID
                                                                                Page  ID
                                                                                  #:2062
                                      #:7469



            Plaintiffs are likely to succeed on their claim that the Bulky Item
      Provision violates the Fourth Amendment’s prohibition on illegal
      seizures on its face.

            2.     Due Process

            Because the Bulky Item Provision permits the City to remove and
      permanently destroy Bulky Items without any procedural safeguards
      whatever, Plaintiffs are likely to succeed on the merits of their due
      process claim under both the Fourteenth Amendment and the
      California Constitution. 23 See 12(b)(6) Order at 12-16 (analyzing
      whether Plaintiffs had sufficiently alleged a facial challenge to the
      Bulky Item Provision under the Fourteenth Amendment). The City’s
      focus on what process is due, Opp’n at 19-22, is misplaced. The
      challenged provision provides no process at all. 24 Therefore, whatever
      process is due, the Bulky Item Provision does not provide it. 25


      23 “The language of Article I § 7 of the California Constitution is virtually
      identical to the Due Process Clause of the United States Constitution, with
      the caveat that California courts place a higher significance on the dignitary
      interest inherent in providing proper procedure.” Nozzi v. Hous. Auth. of
      City of Los Angeles, 806 F.3d 1178, 1190 n.15 (9th Cir. 2015) (internal
      quotation marks and citations omitted), as amended on denial of reh’g and
      reh’g en banc (Jan. 29, 2016). The Court will address Plaintiffs’ federal and
      state due process claims together, as it is unnecessary to take the additional
      factor into account here.
      24The City’s argument that the statute itself constitutes sufficient process,
      Opp’n at 19 (citing Texaco, Inc. v. Short, 454 U.S. 516, 537 (1982)), has no
      merit. In Texaco, the statute was self-executing based on the inaction of the
      property owner and the Court noted that even then, before the deprivation of
      property becomes permanent, “the full procedural protections of the Due
      Process Clause—including notice reasonably calculated to reach all
      interested parties and a prior opportunity to be heard—must be provided.”
      454 U.S. at 534.
      25The City seems to assume that individualized pre-deprivation notice and a
      hearing would be required. Opp’n at 21-22. This Order should not be read to
      impose such a requirement. As noted in the 12(b)(6) Order, the Court’s


                                            22
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document58
                                      122-8
                                         FiledFiled 04/07/21
                                               04/13/20      Page
                                                          Page 23 of256
                                                                     31 ofPage
                                                                           409 ID
                                                                                Page  ID
                                                                                  #:2063
                                      #:7470



             The Court additionally notes that the City’s analysis of the risk of
      erroneous deprivation, Opp’n at 21, glosses over crucial details. City
      employees apparently do not measure items and determine their
      volume before summarily seizing and destroying them, compounding
      the risks of erroneous deprivation because the items no longer exist to
      be measured. And as Plaintiffs note, the Bulky Item Provision contains
      certain exceptions that require City employees to exercise additional
      discretion, such as whether a bike is “operational” or a tent is
      “constructed.” Dkt. 48 (Reply) at 8. Moreover, the City contends that if
      a mistake was made, that would not be an erroneous deprivation, but
      rather “an unauthorized application.” Opp’n at 21 (citing Hudson v.
      Palmer, 468 U.S. 517, 533 (1984)). If this were true, there could never
      be an erroneous deprivation, because each such deprivation could be
      reframed as an unauthorized application. Hudson does not address the
      risk of erroneous deprivation standard; it merely holds that due process
      does not require pre-deprivation process where the deprivation
      occurred due to a government employee’s intentional and unauthorized
      action so long as meaningful post-deprivation process is available. Id.
      at 533. 26 The Bulky Item Provision provides for no post-deprivation
      process at all.

      C.    Irreparable Harm

            The Ninth Circuit does “not require a strong showing of
      irreparable harm for constitutional injuries.” Cuviello v. City of

      conclusion that by providing no process at all the procedural due process
      clause is violated does not dictate what process is due. The City apparently
      seeks guidance from the Court as to what process would suffice. Objs. to
      Tentative at 1 n.3. But the Court may not issue an advisory opinion; it may
      adjudicate only “concrete legal issues, presented in actual cases, not
      abstractions.” Montana Envtl. Info. Ctr. v. Stone-Manning, 766 F.3d 1184,
      1188 (9th Cir. 2014) (quoting Colwell v. Dep’t of Health & Human Servs., 558
      F.3d 1112, 1123 (9th Cir. 2009)).
      26In addition, Hudson applies only to situations where the deprivation was
      unpredictable, Zimmerman v. City of Oakland, 255 F.3d 734, 738-39 (9th Cir.
      2001), which is certainly not the case with the Bulky Item Provision.



                                           23
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document58
                                      122-8
                                         FiledFiled 04/07/21
                                               04/13/20      Page
                                                          Page 24 of257
                                                                     31 ofPage
                                                                           409 ID
                                                                                Page  ID
                                                                                  #:2064
                                      #:7471



      Vallejo, 944 F.3d 816, 833 (9th Cir. 2019). Nevertheless, Plaintiffs have
      made a strong showing here.

             Plaintiffs provide evidence that Ashley and Diocson “are
      frequently subjected to City sweeps, and every time they are subjected
      to a sweep, they are at risk of having their constitutional rights
      violated by the enforcement of the Bulky Item Provision.” Mot. at 15.
      Further, “the irreparable harm . . . is compounded by the fact that the
      constitutional violations result[] in the actual and permanent
      deprivation of their belongings.” Id. The City does not dispute that
      such harm is irreparable, but contends that it is not imminent. Opp’n
      at 22-23. The City’s argument rests on its position rejected above that
      Plaintiffs have not “shown that they have suffered any harm from the
      enforcement of the Bulky Item Provision.” Id. at 23. But as explained
      in the Court’s prior Order, that the Bulky Item Provision may be
      enforced during a noticed cleanup does not ameliorate its failure to
      provide due process. 12(b)(6) Order at 13 n.13. It is clear from both
      Plaintiffs’ and the City’s evidence that the Bulky Item Provision is
      likely to be enforced imminently against Ashley and Diocson, leading to
      the permanent destruction of their belongings. See, e.g., RJN Ex. 4, at
      2; Diocson Decl. ¶¶ 17, 19; Ashley Decl. ¶17; Wong Decl. ¶¶ 23, 45 &
      Ex. 2; Ramirez Decl. ¶ 4; Rankin Decl. ¶ 4; Medina Decl. ¶ 5.

             The City’s additional contention that its announcement of its
      intent to enforce LAMC 56.11 (and therefore the Bulky Item Provision)
      does not establish an imminent threat of irreparable injury because the
      Protocols provide adequate protection falls flat. From the declarations
      of a small handful of homeless individuals and KFA members, it is
      clear that the City does not take “extensive measures to . . . safeguard
      Bulky Items that appear to be someone’s property” in accordance with
      the Protocols. Opp’n at 23. Despite the Protocol stating that
      Sanitation will “work with the individual(s) to allow for the removal of”
      Attended Bulky Items, including providing additional accommodations
      for physically or mentally-impaired individuals, Wong Decl. Ex. 1, at
      40, the City has routinely seized and destroyed Attended Bulky Items
      that were in the process of being removed, see Ashley Decl. ¶ 11 (“As I
      was attempting to comply with LA Sanitation’s instructions to remove


                                          24
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document58
                                      122-8
                                         FiledFiled 04/07/21
                                               04/13/20      Page
                                                          Page 25 of258
                                                                     31 ofPage
                                                                           409 ID
                                                                                Page  ID
                                                                                  #:2065
                                      #:7472



      my belongings from the area, a sanitation worker stopped me and told
      me that the carts and bedding were Bulky Items, and therefore I could
      not take them with me out of the cleanup area”); Diocson Decl. ¶¶ 11-12
      (“I was getting ready to move my belongings from the area when . . .
      Officer Lopez told me that I could not take Bella’s kennel with me”
      because “it was a bulky item and it was too big, so I wasn’t allowed to
      keep it.”); Price Decl. ¶ 9 (“The neighbor then asked if he could move
      some of Kahn’s items out of the area, and Nic asked if he could carry
      the pallets out of the area. The Sanitation workers said no, that Kahn’s
      items were bulky items and they couldn’t take them.”). 27

             Plaintiffs contend that KFA is also in imminent danger of
      irreparable harm because the Bulky Item Provision constitutes
      “ongoing harms to [its] organizational missions.” Mot. at 16-17
      (quoting S.A. v. Trump, No. 18-CV-03539-LB, 2019 WL 990680, at *9
      (N.D. Cal. Mar. 1, 2019)). As explained in detail above, enforcement of
      the Bulky Item Provision harms KFA’s mission and causes KFA to
      divert resources from advancing its mission in order to help homeless
      individuals against whom the Bulky Item Provision is being enforced.
      When KFA spends its limited resources on monitoring cleanups or
      finding or buying replacement items, it cannot spend those resources on
      advocating for housing, shelters, and other services for the homeless
      pursuant to its mission. The harm caused by not engaging in such
      activities is intangible and not compensable. This intangible injury
      constitutes irreparable harm. See E. Bay Sanctuary Covenant, 950


      27 The City contends that this paragraph “creates ambiguity for enforcement”
      because the City provided “at least 24-hour notice” for the clean-ups
      described by Plaintiffs and therefore the City is “uncertain whether the
      notices were deficient as to the removal or disposal of items, or both.” Objs.
      to Tentative at 1 n.3. But this paragraph has nothing to do with clean-up
      notices. It addresses the City’s argument that the Protocols provide
      additional protections absent from the Bulky Item Provision. And this Order
      draws no conclusions as to whether specific pre-seizure notices were deficient.
      That is not an issue properly before the Court because the Bulky Item
      Provision provides for no process at all.



                                            25
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document58
                                      122-8
                                         FiledFiled 04/07/21
                                               04/13/20      Page
                                                          Page 26 of259
                                                                     31 ofPage
                                                                           409 ID
                                                                                Page  ID
                                                                                  #:2066
                                      #:7473



      F.3d at 1280 (Intangible injuries, such as “suffer[ing] a significant
      change in their programs” constitutes irreparable harm); Valle del Sol
      Inc. v. Whiting, 732 F.3d 1006, 1029 (9th Cir. 2013) (sufficient showing
      of irreparable harm where “the organizational plaintiffs have shown
      ongoing harms to their organizational missions as a result of the
      statute”).

             The City also contends, in a footnote, that the harm cannot be
      imminent because Plaintiffs did not file this Motion until seven months
      after filing their complaint. Opp’n at 23 n.6. The Court believes that
      delay is not unreasonable, particularly where Plaintiffs sought
      expedited discovery in order to determine whether to seek a
      preliminary injunction. See Dkt. 29.

             The City further contends it was “prejudiced by the Court
      declining to consider changes to the City’s enforcement procedures as a
      result of COVID-19, which are relevant to the analysis of Plaintiffs’
      alleged imminent harm and other elements of the PI motion.” Objs. to
      Tentative at 4 (citing Dkt. 52 at 4). This significantly misstates the
      facts. On March 30, 2020, the City filed objections to some of the
      evidence Plaintiffs submitted in support of their reply brief. Dkt. 52
      (Def.’s Objs. to Pls.’ Reply). Within that filing, the City stated “[i]f the
      Court considers Plaintiffs’ new reply evidence, then the City should be
      afforded an opportunity to respond, including submission of evidence
      regarding the City’s emergency orders, compliance with the ‘Safer at
      Home’ emergency orders, the Los Angeles County Department of Public
      Health and CDC guidelines, and changes to the City’s operations as a
      result of COVID-19.” Id. at 4 (footnote omitted). The City did not
      request leave to file a supplemental brief describing changes to the
      City’s enforcement procedures or the impact of COVID-19 on the issues
      relevant to this Order. 28 Rather, buried within objections to evidence,

      28In any event, even if the “new policies” suspended enforcement of the Bulky
      Item Provision, that would not impact this order given that the City could
      start enforcing the Bulky Item Provision again at any time. See F.T.C. v.
      Affordable Media, 179 F.3d 1228, 1237 (9th Cir. 1999) (“[I]t is actually well-
      settled ‘that an action for an injunction does not become moot merely because


                                           26
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document58
                                      122-8
                                         FiledFiled 04/07/21
                                               04/13/20      Page
                                                          Page 27 of260
                                                                     31 ofPage
                                                                           409 ID
                                                                                Page  ID
                                                                                  #:2067
                                      #:7474



      the City conditioned its request on the Court’s consideration of certain
      “new” evidence raised by Plaintiffs in reply. Because the Court did not
      consider the reply evidence related to COVID-19, the City’s request was
      moot. Had the City believed it had new evidence relevant to this
      Motion, it should have filed a request for leave to file a supplemental
      brief as soon as practicable. For whatever reason, the City did not do
      so. It cannot now claim it was prejudiced.

      D.    Balance of Equities and Public Interest

             Plaintiffs contend that “the public interest is best served by
      enjoinging [sic] unconstitutional or unlawful ordinance[s].” Mot. at 20
      (citing Melendres v. Arpaio, 695 F.3d 990, 1002 (9th Cir. 2012)).
      Plaintiffs further note that the Bulky Item Provision is likely to be
      enforced not just against Plaintiffs, but also against “the more than
      9000 people who are compelled to live on the streets in Los Angeles,”
      which further supports the conclusion that enjoining enforcement of the
      Bulky Item Provision is in the public interest. Id. (citing Klein v. City
      of San Clemente, 584 F.3d 1196, 1208 (9th Cir. 2009)). The City
      contends that it has a “substantial and legitimate” “health, safety, and
      welfare interest in the enforcement of the Bulky Item provision.” Opp’n
      at 25. However, as Plaintiffs point out, and the City does not address,
      the City (or the public) can have no interest in the enforcement of a


      the conduct complained of was terminated, if there is a possibility of
      recurrence, since otherwise the defendant[]s would be free to return to [their]
      old ways’” (second alteration in original) (quoting F.T.C. v. Am. Standard
      Credit Sys., Inc., 874 F. Supp. 1080, 1087 (C.D. Cal. 1994))); see also Disney
      Enters., Inc. v. Redbox Automated Retail, LLC, 336 F. Supp. 3d 1146, 1158
      (C.D. Cal. 2018) (“[Defendant’s] voluntary decision not to sell certain Codes
      up to this point in time does not demonstrate a lack of irreparable harm”);
      Nestle USA, Inc. v. Gunther Grant, Inc., No. CV-13-6754 MMM (ASX), 2014
      WL 12558008, at *18 n.77 (C.D. Cal. May 13, 2014) (concluding that plaintiff
      demonstrated it will suffer irreparable harm absent entry of an injunction
      even though defendant voluntarily stopped infringing Plaintiff’s trademarks
      because that voluntary decision “does not convince the court that they are not
      likely to infringe [plaintiff’s] marks in the future”).



                                            27
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document58
                                      122-8
                                         FiledFiled 04/07/21
                                               04/13/20      Page
                                                          Page 28 of261
                                                                     31 ofPage
                                                                           409 ID
                                                                                Page  ID
                                                                                  #:2068
                                      #:7475



      provision that is likely to be found unconstitutional. See Lavan v. City
      of Los Angeles, No. CV 11-2874 PSG (AJWx), 2011 WL 1533070, at *6
      (C.D. Cal. Apr. 22, 2011) (“[T]he public interest is served by issuance of
      a TRO in that the City will still be able to lawfully seize and detain
      property, as opposed to unlawfully seizing and immediately destroying
      property”). Moreover, as other courts have held, the constitutional
      rights of homeless individuals outweigh the potential hurdles the
      injunction might pose to the City’s efforts to keep the sidewalks clean.
      See, e.g., id. at *5 (“[T]he City’s interest in having clean parks is
      outweighed by the more immediate interest of the plaintiffs in not
      having their personal belongings destroyed.” (quoting Pottinger v. City
      of Miami, 810 F.Supp. 1551, 1573 (S.D. Fla. 1992))); Justin, 2000 WL
      1808426, at *11 (risk of violation of constitutional rights outweighs risk
      that injunction may slow city’s efforts to keep the city clean and safe
      and may disturb the city’s “new initiative to revitalize and uplift
      communities, to improve the streets and sidewalks, and to diminish the
      crime rate”). The balance of the equities and the public interest tip
      sharply in Plaintiffs’ favor.

            The City contends that the requested injunction would
      “essentially enshrine Bulky Items in constitutional protection and
      prevent them from being removed from public areas in the City.” Opp’n
      at 24. This is obviously untrue. The requested injunction would
      merely require the City to treat Bulky Items like every other item
      stored in public areas, permitting removal in a number of
      circumstances, including when items are unattended, blocking the
      sidewalk, or a threat to health and safety. Similarly, nothing in the
      requested injunction would hinder the determinations the City
      presumably makes on a daily basis as to whether items are unattended
      or abandoned. Nor would it require the City “to obtain warrants,
      articulate an exception on item-by-item basis, and give notice and
      hearing opportunities before collecting any Bulky Item.” Id.

            Next, the City appears to contend that it has no other authority
      to remove and throw away trash and other abandoned or dumped
      items. Id. This cannot possibly be true. If it were, the City would not
      currently be able to remove or throw away anything too small to


                                          28
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document58
                                      122-8
                                         FiledFiled 04/07/21
                                               04/13/20      Page
                                                          Page 29 of262
                                                                     31 ofPage
                                                                           409 ID
                                                                                Page  ID
                                                                                  #:2069
                                      #:7476



      constitute a Bulky Item or anything excluded from the definition of a
      Bulky Item. That proposition is absurd.

             Finally, the City contends that “the injunction Plaintiffs seek
      would not provide sufficient clarity for the City to understand what
      justifications would be sufficient to remove a Bulky Item.” Id. at 25.
      Again, the City’s argument has no merit. An injunction enjoining
      enforcement of a specific provision of a specific ordinance could not be
      clearer. 29 The injunction sought in the case cited by the City was
      nothing like the injunction sought here. In that case, homeless
      plaintiffs sought to enjoin enforcement of various unlisted statutes and
      ordinances only against homeless plaintiffs and only “for life-sustaining
      activities such as sleeping, sitting or remaining in a public place.”
      Joyce v. City & Cty. of San Francisco, 846 F. Supp. 843, 851 (N.D. Cal.
      1994). The district court noted that the phrase “such as” was
      “malleable” and therefore the proposed injunction was “fundamentally
      uncertain as to what conduct would be immunized from governmental
      prohibition.” Id. Here, there is no malleable phraseology. The City
      simply may not enforce two provisions of the Ordinance. Given that
      the City has repeatedly pointed out that the Ordinance has a
      severability provision, Dkt. 22 (12(b)(6) Mot.) at 7 n.7; Opp’n at 16, the
      City can certainly comprehend how to enforce the Ordinance if ordered
      not to enforce certain of its provisions.

            The City also appears concerned with what this Order may mean
      for the constitutionality of the other provisions in the Ordinance. See
      Objs. to Tentative at 2 (“As a practical matter, when the Order is
      considered in light of the reasoning that underpins it, it is unclear
      when the City may or may not remove items that exceed 60 gallons in
      the public right of way”); id. at 3 (City expressing concern that
      requiring a warrant or warrant exception “cannot be reconciled” with


      29The City’s contention that it is unclear whether certain items can be
      removed under other provisions of the Ordinance, Opp’n at 25, is wrong. The
      injunction obviously applies only to the two specified provisions and not any
      other provision.



                                           29
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document58
                                      122-8
                                         FiledFiled 04/07/21
                                               04/13/20      Page
                                                          Page 30 of263
                                                                     31 ofPage
                                                                           409 ID
                                                                                Page  ID
                                                                                  #:2070
                                      #:7477



      other provisions governing items that are unattended, blocking the
      sidewalk, or a threat to health and safety”); id. at 4-5 (City expressing
      confusion as to whether certain applications of the health and safety
      provision of the Ordinance would be constitutional). But the other
      provisions of the Ordinance are not before the Court and the
      preliminary injunction issued here does not enjoin any conduct other
      than what is explicitly identified below, i.e., enforcement of the Bulky
      Item Provision and the related penalty provision. The Court does not
      opine on the constitutionality of other provisions of the Ordinance; only
      the provisions explicitly listed below are the subject of the preliminary
      injunction issued here.

            For the foregoing reasons, IT IS ORDERED that the request for
      a preliminary injunction is GRANTED as follows:

                        IV. PRELIMINARY INJUNCTION

            The City of Los Angeles, and its agents and employees, are
      enjoined from doing any of the following:

            1.     Enforcing Section 56.11(3)(i) of the Los Angeles Municipal
                   Code;

            2.     Enforcing Section 56.11(10)(d) of the Los Angeles Municipal
                   Code;

            3.     Posting signs, notices, or other public information stating
                   that the City will enforce Sections 56.11(3)(i) or
                   56.11(10)(d) of the Los Angeles Municipal Code.

                                       V. Bond

             Plaintiffs contend that no bond should be required, and the City
      does not argue otherwise. The Ninth Circuit has held that Federal
      Rule of Civil Procedure 65(c) invests “the district court with discretion
      as to the amount of security required, if any.” Barahona-Gomez v.
      Reno, 167 F.3d 1228, 1237 (9th Cir. 1999), supplemented, 236 F.3d
      1115 (9th Cir. 2001). Plaintiffs presumably have minimal financial




                                          30
 Case2:19-cv-06182-DSF-PLA
Case  2:19-cv-06182-DSF-PLA Document
                             Document58
                                      122-8
                                         FiledFiled 04/07/21
                                               04/13/20      Page
                                                          Page 31 of264
                                                                     31 ofPage
                                                                           409 ID
                                                                                Page  ID
                                                                                  #:2071
                                      #:7478



      means and the City has not stated it would suffer any financial harm;
      therefore, the Court will not require a bond.

         IT IS SO ORDERED.



       Date: April 13, 2020                    ___________________________
                                               Dale S. Fischer
                                               United States District Judge




                                          31
Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 265 of 409 Page ID
                                    #:7479




                             EXHIBIT 36
Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 266 of 409 Page ID
                                    #:7480




                                           MICHAEL N. FEUER
                                               CITY ATTORNEY

  August 24, 2020

  VIA EMAIL

  Michael Onufer, Esq.
  Benjamin Herbert, Esq.
  Kirkland & Ellis LLP
  333 S. Hope St.
  Los Angeles, CA 90071
  michael.onufer@kirkland.com
  benjamin.herbert@kirkland.com

  Re:     Garcia et al. v. City of Los Angeles, No. 2:19-cv-06182-DSF-PLA: City’s L.R. 37-1
          Meet-and-Confer Letter Plaintiff El Bey’s Request for Production of Documents
          Set One and the City’s Motion for Protective Order

  Dear Counsel,

  The City writes to meet-and-confer pursuant to Central District Local Rule 37-1
  regarding Plaintiff Ali El-Bey’s Request for Production of Documents – Set One (“RFP”),
  and the City’s motion for a protective order to limit the scope of the discovery, specify
  terms for further discovery, and/or prescribing alternate methods of discovery. The
  City provides this meet-and-confer letter in advance of our meet-and-confer call
  scheduled on August 25, 2020 at 3:00 p.m.

  Relevant Discovery Background and City’s Document Productions:

  Plaintiff El-Bey propounded the RFPs in October 2019 and requested that the City
  conduct an early Rule 26(f) conference. The City did not agree to conduct an early Rule
  26(f) conference, but voluntarily produced over 4,000 pages of documents in response to
  Plaintiffs’ demands for early discovery. The City’s early production of documents
  included:

200 N. Main St., Room 675, Los Angeles, CA 90012; Tel: (213) 978-7559; Fax (213) 978-7011; felix.lebron@lacity.org
Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 267 of 409 Page ID
  August 24, 2020                   #:7481
  Page |2
  City’s Meet-and-Confer Letter

      •   Incident Specific Documents - The incident-specific documents included
          documents that related to the Individual Plaintiffs’ specific alleged incidents and
          included, among other documents, LASAN cleanup and health-hazard reports,
          posting surveys, and photographs taken during the cleanups. Incident-specific
          documents also included LAPD reports, including Watch Commander Reports,
          Sergeant’s Daily Reports, Daily Field Activity Reports, and Computer Aided
          Dispatch Reports. These documents were produced on November 9, 2019 on
          (CITY00001-2212) and December 10, 2019 (CTY002213-2677).
      •   Policy-Related Documents - The policy-related documents included documents
          relating LAMC 56.11 and policies and procedures. The City produced these
          documents on January 10, 2020 (CTY002678-3239)
      •   LASAN March 2019 South LA Reports – The City produced LASAN reports for
          encampment cleanups conducted in March 2019 in South Los Angeles. The City
          produced the documents because it because it was unable to locate any incident-
          specific documents corresponding to Plaintiff Haugabrook’s alleged incident
          occurring in “March 2019” at “Figueroa Street, between 53rd Street and 52nd
          Place.” The City produced these documents on January 10, 2020 (CTY003240-
          4085).

  On January 15, 2020, Plaintiffs filed a Motion for Expedited Discovery seeking an order
  compelling the City to produce additional documents or, alternatively, requiring
  Defendant to attend an early Rule 26 conference (Dkt. No. 29). On January 29, 2020,
  Magistrate Judge Abrams issued an Order denying Plaintiffs’ Motion for Expedited
  Discovery (Dkt. No. 33). In the order, the MJ Abrams agreed “with defendant that the
  requests as written are overbroad and not narrowly tailored to for the purposes stated
  by plaintiffs[.]” Dkt. No. 33 at 5.

  The City produced an additional set of documents filed in support of the City’s
  opposition to Plaintiffs’ Motion for Preliminary Injunction, which Plaintiffs filed on
  February 26, 2020. The City’s production included:

      •   Preliminary Injunction Documents – these documents included additional
          LASAN cleanup reports for unalleged incidents, LAMC 56.11 SOPs, CARE+
          notices and signage, and various photos attached to declarations. The City
          produced these documents on March 11, 2020 (CITY004086- 4315).



200 N. Main St., Room 675, Los Angeles, CA 90012; Tel: (213) 978-7559; Fax (213) 978-7011; felix.lebron@lacity.org
Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 268 of 409 Page ID
  August 24, 2020                   #:7482
  Page |3
  City’s Meet-and-Confer Letter

  Plaintiff’s RFPs were served on July 13, 2020, after the Parties conducted the Rule 26
  conference of counsel, pursuant to Rule 26(d)(2)(B).

  On August 12, 2020, the City served its Objections and Responses to the RFPs and
  produced an additional set of documents. The City’s August 12 document production
  included: plaintiff-specific claims, LASAN and LAPD organization charts, additional
  policy-related documents, including LAMC 56.11 documents, LASAN and LAPD
  policies, orders, memoranda, training materials and related documents, and Chrysalis-
  related documents, including plaintiff-specific storage records (CTY004316-6827).

  The City will be producing additional policy-related documents, including primarily
  training-related materials.

  Second Amended Complaint and Alleged Claims:

  Plaintiff El-Bey propounded the RFPs back in October 2019. During the intervening
  period, however, the scope of the case and pleadings have changed. The Court
  dismissed the third cause of action with prejudice (Dkt. No. 26; Dkt. No. 65). The Court
  also dismissed AREPS and narrowed the scope of KFA’s claims (Dkt. No. 65). Plaintiffs
  elected not to file a third amended complaint after the Court issued its Order Granting
  in Part and Denying in Part the City’s Second Motion to Dismiss (Dkt. No. 65). Thus,
  the operative complaint is the Second Amended Complaint (Dkt. No. 43) as narrowed
  by the Court’s June 2, 2020 order (Dkt. No. 65).

  Plaintiff El-Bey’s alleges that his constitutional rights were violated during specific
  incidents that occurred on January 10, 2019 at an area near 6th Street and Alexandria
  and June 4, 2019 at an area near Western Ave. and Oakwood. Dkt. No. 43 at ¶¶ 173-191.
  El-Bey alleges that the City wrongfully seized and destroyed his personal property
  without notice or due process. El Bey alleges claims for unreasonable seizures in
  violation of the Fourth Amendment, Article I, § 13 of the California Constitution,
  destruction of personal property in violation of the Due Process Clause and Article I, §
  7, of the California Constitution, violation of the Bane Act, Cal. Civil Code § 52.1, and
  violation of a mandatory statutory duty under Government Code § 815.6 and Cal. Civil
  Code § 2080 et seq.

  The other individual plaintiffs in the action also allege specific incidents occurring on or
  around specific dates occurring between January to August 2019 on or around



200 N. Main St., Room 675, Los Angeles, CA 90012; Tel: (213) 978-7559; Fax (213) 978-7011; felix.lebron@lacity.org
Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 269 of 409 Page ID
  August 24, 2020                   #:7483
  Page |4
  City’s Meet-and-Confer Letter

  particular locations in the City. SAC ¶¶ 124-150 (Garcia); id. ¶¶ 151-172 (Zamora and
  Zepeda); id. ¶¶ 192-209 (Haugabrook); id. ¶¶ 210-218 (Diocson); id. ¶¶ 219-231 (Ashley).

  Plaintiff KFA, in turn, seeks prospective relief on behalf of itself and its members. The
  Court’s June 2 Order stated that KFA “asserts that it need only ‘rais[e] a single incident .
  . . to hold the City liable under Monell’… Accepting this clarification, the Court
  interprets KFA’s claims in the SAC as seeking only to obtain a ruling that the City’s
  policies and practices are unconstitutional and not that each past application of those
  policies and practices to its members was unconstitutional.” Dkt. No. 65 at 7. The
  Court also ruled that to “the extent KFA does seek a declaration that the City has
  unconstitutionally applied the Ordinance or related policies or practices to each of its
  members, the Court STRIKES that request.” Id. at 7, n.4. The City currently has a
  dispositive Motion for Judgment on the Pleadings on file for KFA’s remaining claims
  (Dkt. No. 80) and it unclear whether the narrow claims will remain in the case.

  Summary of RFP Requests:

  The RFPs were propounded by El-Bey only, but even assuming that the RFPs were
  propounded on behalf of all plaintiffs, the RFPs do not reflect the limited scope of the
  claims asserted by El-Bey (or the other plaintiffs).

  As an initial matter, the RFPs seek all documents dating back to April 2016, but the
  specific incidents occurred in 2019. RFP No. 19 seeks all documents dating back to
  January 1, 2012 – seven years before the alleged incidents occurred.

  The RFPs then proceed to demand all documents covering this four or seven-year
  period, including among others the following document requests:

      •   All Hope/Rapid Response 56.11 enforcement reports, including all health hazard
          checklists, metrics sheets, photographs and other documents relating to these
          reports (RFP 33, see also RFP 2);
      •   All records documenting positing of cleanups, including all posting surveys (RFP
          30)
      •   All data contained within the database used to generate the Health Hazard
          Assessment reports generated by LASAN (RFP 31)
      •   All data contained with the online encampment authorization database (RFP 32)




200 N. Main St., Room 675, Los Angeles, CA 90012; Tel: (213) 978-7559; Fax (213) 978-7011; felix.lebron@lacity.org
Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 270 of 409 Page ID
  August 24, 2020                   #:7484
  Page |5
  City’s Meet-and-Confer Letter

      •   All reports, summaries, statistics, analysis and date compilations relating to
          encampment cleanups (RFP 35)
      •   All reports, summaries, statistical analysis or data compilations relating to
          enforcement of LAMC 56.11 (RFP 36)
      •   All communications regarding forms and notices used by the City or any
          contractor relating to encampment cleanups, storage of property (RFPs 23, 26, 29)
      •   All personal property chain of custody forms for property seized during
          encampment cleanups (RFP 37)
      •   All government claims failed against the City relating to seizure and destruction
          of homeless individuals’ property (RFP 38)
      •   All complaints or grievances filed against the City, including LAPD relating to
          seizure and destruction of homeless individuals’ belongings (RFP 39)
      •   All police reports filed regarding seizure or destruction of homeless individuals’
          belongings (RFP 40)
      •   All documents relating to any investigations, response or communication
          regarding any complaint or police report or grievance regarding destruction of
          homeless people’s belongings (RFP 41)
      •   All documents identifying location of storage facilities (RFP 42)
      •   All documents identifying the City’s capacity change in capacity to store
          property from encampment cleanups, including all documents that discuss the
          number of storage bins, spaces, containers and capacity (RFPs 43-44);
      •   All reports, statistics, data analysis or compilations related to storage facilities
          (RFP 45);
      •   All documents the track, document and show when, where, and what property
          was seized, stored, destroyed, or retrieved at storage facilities (RFPs 46-49)

  The RFPs also contain overbroad requests on topics where the City produced some
  responsive information:

      •   All training documents including all emails promoting, announcing, or
          describing the training, all calendar invites for the training, all notes taken by
          participants, all presenters’ notes, all attendance and sign in sheets, and all flyers,
          relating to LAMC 56.11, encampment cleanups, illegal dumping, threats to
          public health and safety, and HOPE (RFPs 16-20).



200 N. Main St., Room 675, Los Angeles, CA 90012; Tel: (213) 978-7559; Fax (213) 978-7011; felix.lebron@lacity.org
Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 271 of 409 Page ID
  August 24, 2020                   #:7485
  Page |6
  City’s Meet-and-Confer Letter



  Scope of Permissible Discovery under Rule 26:

  Rule 26(b)(1) addresses the standard for the scope of discovery: “Parties may obtain
  discovery regarding any nonprivileged matter that is relevant to any party’s claim or
  defense and proportional to the needs of the case, considering the importance of the
  issues at stake in the action, the amount in controversy, the parties’ relative access to
  relevant information, the parties’ resources, the importance of the discovery in
  resolving the issues, and whether the burden or expense of the proposed discovery
  outweighs its likely benefit.” F.R.Civ.P. 26(b)(1).

  The December 2015 amendment to Rule 26 abrogated cases applying the old discovery
  standard for “reasonably calculated to lead to the discovery of admissible evidence.”
  See In re Bard IVC Filters Prods. Liab. Litig., 317 F.R.D. 562 (D. Az. 2016). The test is
  whether evidence “is relevant to any party’s claim or defense.” Id. The 2015
  amendments also restored the proportionality factor in defining the scope of discovery
  and, under the amended Rule 26, relevancy is no longer sufficient to obtain discovery;
  the request must also be proportional to the needs of the case. Centeno v. City of Fresno,
  Case No. 1:16-cv-00653-DAD-SAB, 2016 U.S. Dist. LEXIS 180013, * 9 (E.D. Cal. Dec. 29,
  2016).

  The “parties and the court have a collective responsibility to consider the
  proportionality of all discovery and consider it in resolving discovery disputes."
  Symantec Corp. v. Zscaler, Inc., Case No. 17-cv-04426-JST (MEJ), 2018 U.S. Dist. LEXIS
  3973, at *3-4 (N.D. Cal. Jan. 9, 2018). There is "a shared responsibility on all the parties
  to consider the factors bearing on proportionality before propounding discovery
  requests, issuing responses and objections, or raising discovery disputes before the
  courts." Id.; Estrada v. City & Cnty. of San Francisco, Case No. 16-cv-00722-MEJ, 2016 U.S.
  Dist. LEXIS 173740, *4 (N.D. Cal. Dec. 14, 2016).

  Rule 26(b)(2) imposes further limitations on the scope of the discovery. The Court
  “must limit the frequency or extent of discovery allowed by these rules or by local rule
  if it determines that: (i) the discovery sought is unreasonably cumulative or duplicative,
  or can be obtained through some other source that is more convenient, less
  burdensome, or less expensive; … (iii) the proposed discovery is outside the scope
  permitted by Rule 26(b)(1).” F.R.Civ.P. 26(b)(2)(C); Mkt. Lofts Cmty. Assoc. v. Nat'l Union



200 N. Main St., Room 675, Los Angeles, CA 90012; Tel: (213) 978-7559; Fax (213) 978-7011; felix.lebron@lacity.org
Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 272 of 409 Page ID
  August 24, 2020                   #:7486
  Page |7
  City’s Meet-and-Confer Letter

  Fire Ins. Co., Case No. CV 15-3093-RGK (SPx), 2016 LEXIS 188073, * 11 (C.D. Cal. Mar. 9,
  2016).

  The RFPs seek discovery that is not relevant to Plaintiff’s Claims:

  As discussed, the threshold inquiry is to assess whether the RFPs seek discovery that is
  even relevant to Plaintiff’s claims or the City defenses. El-Bey alleges that his property
  was unlawfully destroyed on two occasions – January 10, 2019 and June 4, 2019. The
  issue of whether El-Bey’s property was unreasonably seized and destroyed without
  notice or due process is fact specific to his incidents. The City produced incident-
  specific discovery. Plaintiff offers no justification for why Plaintiff needs all documents
  and reports for every encampment cleanup conducted over a four or seven-year period,
  all information contained in City databases, all communications regarding forms or
  notices, all complaints, grievances, and investigation files, etc. Nor are these requests
  relevant on their face in establishing El-Bey’s specific constitutional violations or alleged
  claims or requests for relief.

  During the parties’ Rule 26 conference of counsel on July 13, plaintiffs stated that the
  discovery was relevant to “Monell” and then proceeded to demand that the City
  establish its burden to demonstrate proportionality and accessibility. Plaintiffs’ also
  sent a July 27, 2020 letter requesting to meet-and-confer regarding ESI and burden in
  which plaintiffs claimed – without explanation or support - that “Plaintiffs propounded
  our requests for production in October 2019 to lay out what Plaintiffs felt was relevant
  and proportional to the case.”

  Plaintiffs’ contention the discovery is relevant and needed to establish Monell liability is
  misplaced. While there may be some cases arising in other contexts that require
  evidence of other incidents to establish Monell liability, this is not one of them.
  Plaintiffs’ challenge LAMC 56.11, a duly enacted ordinance, which designates LASAN
  as the administrative agency for promulgation of the SOPs. The City does not dispute
  that its encampment cleanups or enforcement actions implement or execute LAMC
  56.11. “A rule or regulation promulgated, adopted, or ratified by a local governmental
  entity’s legislative body unquestionably satisfies Monell’s policy requirements.”
  Thompson v. City of Los Angeles, 885 F.2d 1439, 1444 (9th Cir. 1989) (emphasis added),
  overruled on other grounds by Bull v. City & Cty. of San Francisco, 595 F.3d 964 (9th Cir.
  2010). The Supreme Court confirmed in Monell that the City may be liable for alleged
  actions of its employees if the action alleged to be unconstitutional “implements or



200 N. Main St., Room 675, Los Angeles, CA 90012; Tel: (213) 978-7559; Fax (213) 978-7011; felix.lebron@lacity.org
Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 273 of 409 Page ID
  August 24, 2020                   #:7487
  Page |8
  City’s Meet-and-Confer Letter

  executes a policy statement, ordinance, regulation, or decision officially adopted or
  promulgated by that body's officers[.]” Monell v. Dep't of Soc. Servs., 436 U.S. 658, 690-
  691 (1978) (emphasis added). Indeed, the City even offered to stipulate on Monell issues
  to streamline discovery and Plaintiffs rejected the reasonable proposal.

  Moreover, Plaintiffs’ contentions that discovery is somehow relevant to Monell is
  undercut by Plaintiffs past briefing. Plaintiffs argued successfully to the Court that
  Plaintiffs “need only raise a single incident to hold the City liable under Monell” in
  response to the City’s motion to dismiss. Plaintiffs cannot now argue that discovery is
  needed for all encampment cleanups, all information contained in entire databases, and
  reports and data regarding cleanups, forms, notices, storage, etc. to establish Monell
  liability.

  In sum, Plaintiff has not and cannot establish that the requested document demands are
  relevant to Plaintiff’s claims or the City’s defenses.

  Plaintiffs’ RFPs are not proportional to the discovery needs of the case:

  Proportionality under Rule 26 is determined by assessing the importance of the issues at
  stake in the action, the amount in controversy, the parties’ relative access to relevant
  information, the parties’ resources, the importance of the discovery in resolving the
  issues, and whether the burden or expense of the proposed discovery outweighs its
  likely benefit. The City’s Responses and Objections to the RFPs addressed the burdens
  imposed by the RFPs, including:

  The City identified 41,734 incidents constituting “encampment cleanups” as defined in
  the RFP for the period from April 1, 2016 to July 31, 2020. In order to collect documents
  responsive to requests for all reports, records, and data for encampment cleanups, the
  City would have to conduct a query and search parameters within LASAN Water
  Protection Information Management Systems (WPIMS) to generate a report identifying
  all 41,734 incidents by the address listed for the encampment cleanup, date,
  incident/case number, and form of encampment cleanup. WPIMS is used by LASAN’s
  Watershed Protection Division for purposes other the encampment cleanups, including
  environmental and stormwater pollution cases, among others. For each identified
  incident number, the City would need to generate reports within WPIMS for the
  encampment cleanup, and collect associated health hazard checklists by incident
  number. The City uses WPIMS to generate cleanup reports for encampment cleanups,
  while LASAN’s health hazard checklists are standardized forms that are completed


200 N. Main St., Room 675, Los Angeles, CA 90012; Tel: (213) 978-7559; Fax (213) 978-7011; felix.lebron@lacity.org
Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 274 of 409 Page ID
  August 24, 2020                   #:7488
  Page |9
  City’s Meet-and-Confer Letter

  manually by environmental compliance inspectors conducting specified encampment
  cleanups. The City would then have to conduct additional searches for encampment
  cleanup pictures and media files by incident number that are not stored on WPIMS.
  The number of pictures associated with an encampment cleanup could exceed over 700
  pictures for one incident report. This City would also have to manually search for,
  collect, and assemble related documents by incident number, including any posting
  surveys, hazardous-waste disposal records, non-hazardous waste disposal records, and
  cleanup authorizations maintained in LASAN’s Authorization Management System
  (“AMS”). The City would also have to manually search for, collect, and assemble
  related documents by incident number, including hazardous-waste disposal records
  and non-hazardous waste disposal records for each incident.

  The City would also need to search for encampment cleanups as defined in the RFP that
  may be maintained within LASAN’s Customer Service Group’s MyLA database for
  service requests. The City would have to conduct a search parameter for service
  requests relating to encampment cleanups as defined in the Request for the period from
  April 1, 2016 to the present and generate a report identifying service requests for
  defined encampment cleanups by location address and date range. The City would
  then need an analyst to manually review MyLA data and cross-reference incident/case
  numbers, addresses, and dates identified by the City’s WPIMS query to determine
  potentially corresponding service requests for identified encampment cleanups. The
  City would then have to prepare a separate report containing identified service requests
  within the MyLA database corresponding to identified WPIMS incident/case numbers
  for encampment cleanups.

  In addition, upon identifying specified incident/case numbers for responsive
  encampment cleanups, the City would then have to conduct searches for potentially
  responsive LAPD records for any incidents involving LAPD HOPE officers by
  corresponding date, location, and LAPD Bureau, including searches for LAPD Daily
  Field Activity Reports (DFAR), Watch Commander Daily Reports, Sergeant’s Daily
  Reports, and LAPD Computer Aided Dispatch (CAD) Reports. The City would have to
  assign personnel to search for and collect corresponding files that exist for the 41,734
  encampment cleanups.

  For cleanups occurring after October 2019, Plaintiff’s RFPs would require the City to
  conduct further searches for potentially responsive documents within the City’s daily




200 N. Main St., Room 675, Los Angeles, CA 90012; Tel: (213) 978-7559; Fax (213) 978-7011; felix.lebron@lacity.org
Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 275 of 409 Page ID
  August 24, 2020                   #:7489
  P a g e | 10
  City’s Meet-and-Confer Letter

  schedules issued for CARE and CARE+ operations by reviewing schedules and cross
  referencing the schedules with identified incident/case numbers, dates, and locations.

  During the period from April 1, 2016 to July 30, 2020, a total of 26,775 government
  claims were filed against the City. In order to search for and produce documents
  relating to government claims, the City would need to create search parameters to
  query the City Attorney’s Office Citylaw database to search government claims filed
  during this period; however, there are no fields to identify or segregate claims filed
  relating to the seizure or destruction of homeless people’s belongings and such claims
  could be input into the database by different causes relating to civil rights, property,
  miscellaneous, and input as claims against different departments, such as LASAN,
  LAPD, or the City. The City would have to run multiple queries to identify potentially
  responsive government claims out of these 26,775 claims by claim number. The City
  would then need to assign an administrative clerk to manually pull and review
  identified government claims by claim number to determine responsiveness. In
  addition, the City would need to conduct further searches of hard copy files of
  government claims stored offsite for government not stored within Citylaw.

  The City would also need to conduct searches within LAPD’s Complaint Management
  System (“CMS”). LAPD logged over 12,000 complaints within CMS over the four-
  period dating back to April 2016. Each complaint is logged into the system and
  maintained by a separate complaint-file (CF) number and categorized using codes for
  allegation type, such as conduct unbecoming, misconduct, or bias. CMS does not
  contain search field for allegation types based on seizure or destruction of property.
  Defendant would have to assign an LAPD analyst to conduct queries of search terms
  through digitized copies of over 12,000 complaints to locate potentially responsive
  documents to the Request. A complete and closed complaint file contains
  approximately 100-250 pages, including forms for initial intake, field reports,
  investigative reports, medical information, other legal documentation, and other
  administrative reports or decisions. After running the search query, an analyst would
  have to identify complaint files by CF number and manually review each complaint file
  to determine responsiveness and the existence of confidential information, including
  medical information, that may require redaction. The average time required to collect,
  review, and redact a complaint file is approximately four hours.

  The City would also need to identify search parameters to conduct a search within
  LAPD’s Automated Data System to identify Department Report (DR) numbers that may


200 N. Main St., Room 675, Los Angeles, CA 90012; Tel: (213) 978-7559; Fax (213) 978-7011; felix.lebron@lacity.org
Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 276 of 409 Page ID
  August 24, 2020                   #:7490
  P a g e | 11
  City’s Meet-and-Confer Letter

  relate to reports involving homeless individuals. The City identified over 48,000 DR
  numbers potentially relating to homeless individuals and over 3,300 DR numbers
  relating to Release from Custody (RFC) citations for violation of LAMC 56.11. In order
  to search for potentially responsive records, the City would need an analyst to create an
  excel file extracting date from the query by DR number. The City would then need to
  assign personnel to pull and review records by DR number to determine responsiveness
  for over 48,000 DR files. The City would also need to pull and review RFCs for
  violation of LAMC 56.11. To do so, the City would have to search over 102,000 RFCs to
  locate the approximately 3,300 RFCs for violation for LAMC 56.11, and would also need
  to locate and retrieve RFC files for storage to conduct the search for RFCs. The City
  estimates that conducting a search just related to the RFCs would require
  approximately 1,950 hours for an administrative clerk to locate, obtain and review over
  100,000 RFCs and separate and copy over 3,300 RFCs for LAMC 56.11.

  The demands for all communications and electronic information also impose additional
  burdens. Specifically, in order to search for and obtain all documents for
  communications as requested, the City must investigate the identify of all potential
  custodians who may have sent or received an email regarding the forms, notices, data,
  reports, training invites, encampment cleanups, storage, etc. over a four-year period,
  including personnel from LASAN, UHRC, LAPD, the City Attorney’s Office, and
  possibly other City departments. The City would then have to conduct search
  parameters for all communications over a four-year period involving all identified
  custodians from different City departments.

  The City uses an email system known as CityMail that is based on an implementation of
  Google Apps Premier Edition and is used by nearly every City entity. The City’s
  CityMail system uses the Google Vault system for archiving emails. Google Vault is a
  cloud-based data storage system; rather than being stored on locally managed servers,
  the archived email data is stored on remote servers that are managed by Google, Inc.
  and are only accessible to City’s office via the internet. In order to search the email
  archives, the City’s ITA must formulate a search query utilizing the search terms and
  restrictions provided by the requester. Depending on the number and complexity of
  search terms, the number of email accounts or document custodians, and the breadth of
  the search, ITA may need to formulate more than one search query and scan the stored
  data multiple times. When the search completes, Google Vault provides preliminary
  information regarding the email data gathered by the search. In order to access the
  actual emails, however, the entire store of data must first be exported from the cloud-


200 N. Main St., Room 675, Los Angeles, CA 90012; Tel: (213) 978-7559; Fax (213) 978-7011; felix.lebron@lacity.org
Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 277 of 409 Page ID
  August 24, 2020                   #:7491
  P a g e | 12
  City’s Meet-and-Confer Letter

  servers to a different “download” server to which ITA can connect via the internet and
  from which we can then download the data. Depending on the size of the data, the
  download process the most time-consuming part of gathering the email data. Even
  when ITA allocates multiple personnel to conduct search queries in order to speed up
  the archived email search and collection process, ITA is still limited by the speeds at
  which the data can be transferred from the download server to Defendant’s local data
  storage devices. As downloads of batches of data become available, ITA begins the
  process of identifying the email addresses that accompany the data against the list of
  individuals identified in the data request and thereafter segregates the email stores of
  matching individuals. ITA would also identify and screen emails of City Attorneys
  begin the process of identifying and screening-out the emails of city attorneys and may
  need to conduct subsequent queries to screen out attorneys for purposes of compiling a
  list of excluded emails for a privilege log.

  In addition, the City would need to determine whether a City department utilizes
  systems-based network servers that may include network folders used to store or
  maintain communications within a particular division or department section. In order
  to retrieve systems-based server folders for review, the City would require a technology
  professional who has administrator privileges to make a copy of the drive(s), which can
  range in size by terabytes of data. In order to search certain folders on system-based
  network drives, a technology professional who has administrator privileges, would use
  the Microsoft Windows File Explorer search function, the limited search function
  available by default on Windows. The limited search capabilities of the Windows File
  Explorer search tool may not be able to accommodate full searches within documents or
  Boolean searches. The resulting hits might include systems files, applications,
  downloads, or media which may or may not be viewable. After the City has conducted
  searches for electronically stored information, the City would require the use of an e-
  discovery software and platform for City’s counsel to review, search, and tag
  documents and electronically stored information for responsiveness or privilege.

  The burdens and costs imposed on the City vastly exceed plaintiffs’ damages as
  disclosed in Plaintiffs’ Rule 26(a) Initial Disclosures, this information has little, if any,
  importance to determining the disputed issues. Moreover, the discovery sought is
  unreasonably cumulative and even if a portion of the information sought was relevant,
  the information could be obtained through other means that is more convenient, less
  burdensome, and substantially less expensive. And the City’s burdens clearly outweigh
  the benefit of such discovery in resolving the actual alleged claims. The proportionality,


200 N. Main St., Room 675, Los Angeles, CA 90012; Tel: (213) 978-7559; Fax (213) 978-7011; felix.lebron@lacity.org
Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 278 of 409 Page ID
  August 24, 2020                   #:7492
  P a g e | 13
  City’s Meet-and-Confer Letter

  accessibility, and burden factors weigh against such discovery based on the facts set
  forth above. Hoffman v. Cnty. of Los Angeles, Case No. CV-15-03724-FMO (ASx), 2016
  U.S. Dist. LEXIS 123515 * (C.D. Cal. Jan. 5, 2016) (RFP requests for all arrest reports and
  records over a fiver period not relevant to plaintiff’s Fourth Amendment claim and not
  proportional to needs of case; production in response to request required “a
  considerable amount of time and manpower” and imposed under burden and expense
  relative to the minimal relevance to Monell); Saunders v. City of Chicago, Case No. 12-cv-
  9158, 2017 U.S. Dist. LEXIS 509, * 31-32 (N.D. Ill. Jan. 4, 2017) (seeking discovery of
  entire law enforcement database is not proportional to plaintiff’s claims or discovery
  needs); Mkt. Lofts Cmty. Assoc. 2016 LEXIS 188073, at * 14-18; Centeno, 2016 U.S. Dist.
  LEXIS 180013, * 11-13.

  Rule 26(c) and Motion for Protective Order:

  The Court may issue a protective order to shield any party from undue burdens arising
  from discovery. Symantec Corp., 2018 U.S. Dist. LEXIS 3973, at *3-4. Specifically, Rule
  26(c) provides: “The court may, for good cause, issue an order to protect a party or
  person from annoyance, embarrassment, oppression, or undue burden or expense,
  including one or more of the following: (A) forbidding the disclosure or discovery; (B)
  specifying terms, including time and place, for the disclosure or discovery; (C)
  prescribing a discovery method other than the one selected by the party seeking
  discovery; (D) forbidding inquiry into certain matters, or limiting the scope of
  disclosure or discovery to certain matters[.]” F.R.Civ.P. 26(c).

  “Rule 26(c) confers broad discretion on the trial court to decide when a protective order
  is appropriate and what degree of protection is required . . . [because the] trial court is
  in the best position to weigh fairly the competing needs and interests of parties affected
  by discovery.” Seattle Times Co. v. Rhinehart, 467 U.S. 20, 36, (1984). The Ninth Circuit
  determined this Rule provides the Court with "extensive control" over the discovery
  process, and “authoriz[es] courts to make any order which justice requires” to protect
  the parties. United States v. Columbia Broadcasting System, Inc., 666 F.2d 364, 369 (9th Cir.
  1982) (internal quotation marks omitted). “[A] court may be as inventive as the
  necessities of a particular case require in order to achieve the benign purposes of [this]
  rule.” Id. Courts may also limit discovery where, as here, there is a dispositive motion
  the resolution of which will resolve or determine the scope of permissible discovery.
  Chavous v. D.C. Fin. Responsibility & Mgmt. Assistance Auth., 201 F.R.D. 1 (D.D.C. 2001)
  (“It is well settled that discovery is generally considered inappropriate while a motion


200 N. Main St., Room 675, Los Angeles, CA 90012; Tel: (213) 978-7559; Fax (213) 978-7011; felix.lebron@lacity.org
Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 279 of 409 Page ID
  August 24, 2020                   #:7493
  P a g e | 14
  City’s Meet-and-Confer Letter

  that would be thoroughly dispositive of the claims in the Complaint is pending.”); Sai v.
  Dept. of Homeland Sec., 99 F. Supp. 3d. 50, 58 (D.D.C. 2015); Rutter Guide, Fed. Civ. Proc.
  Before Trial, Ch. 11(III)-A, § 3(c)(2).

  Good cause exists for issuance of a protective order here for reasons described above.
  If necessary, the City will file a motion for a protective order limiting the scope and
  extent of discovery, conditioning further discovery on specified terms, and prescribing
  alternative discovery methods.

  In order to conduct a meaningful meet-and-confer call, we request that Plaintiffs be
  prepared to identify their basis for contending that the RFPs are relevant to the existing
  claims and proportional to the needs of the case.

  We look forward to discussing these issues during our call tomorrow and hope that the
  parties are able to narrow the scope of disputed issues on discovery.

  Sincerely,
  /s/Felix Lebron
  Felix Lebron
  Deputy City Attorney

  cc:     Shayla R. Myers, Esq. (smyers@lafla.org)
          Catherine E. Sweetser, Esq. (csweetser@sshhlaw.com)




200 N. Main St., Room 675, Los Angeles, CA 90012; Tel: (213) 978-7559; Fax (213) 978-7011; felix.lebron@lacity.org
Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 280 of 409 Page ID
                                    #:7494




                             EXHIBIT 37
Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 281 of 409 Page ID
                                    #:7495




                                           MICHAEL N. FEUER
                                               CITY ATTORNEY

  September 25, 2020

  VIA EMAIL

   Michael Onufer, Esq.                                   Shayla Myers, Esq.
   Kirkland & Ellis LLP                                   Legal Aid Foundation of Los Angeles
   333 S. Hope St.                                        1550 West 8th Street
   Los Angeles, CA 90071                                  Los Angeles, CA 90017
   michael.onufer@kirkland.com                            smyers@lafla.org
   Catherine Sweetser, Esq.
   Schonbrun Seplow Harris Hoffman and
   Zeldes LLP
   11543 West Olympic Boulevard
   Los Angeles, CA 90064
   csweetser@sshhzlaw.com

  Re:     Garcia et al. v. City of Los Angeles, No. 2:19-cv-06182-DSF-PLA: City’s Meet-and-
          Confer Letter re Plaintiff El Bey’s Request for Production of Documents Set One

  Dear Counsel,

  We write in response to Plaintiffs’ September 14, 2020 meet-and-confer letter and to
  follow-up on the Parties’ August 25, 2020 meet-and-confer call and the City’s August
  24, 2020 meet-and-confer letter regarding a motion for protective order.

  As an initial matter, the City’s August 24 letter addressed in detail the City’s objections
  to the RFPs and explained specific reasons why the RFPs sought discovery that was not
  relevant to Plaintiffs’ claims or the City defenses, not proportional to the discovery
  needs of the case, and warranted issuance of a protective order under Rule 26(c).
  Plaintiffs have not responded to the City’s August 24 letter, yet that letter already
  responds to many of the issues raised in Plaintiffs’ September 14 letter. While we


200 N. Main St., Room 675, Los Angeles, CA 90012; Tel: (213) 978-7559; Fax (213) 978-7011; felix.lebron@lacity.org
Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 282 of 409 Page ID
  September 25, 2020                #:7496
  Page |2
  City’s Meet-and-Confer Letter

  respond below to the specific issues raised in Plaintiffs’ September 14 letter, please
  confirm whether Plaintiffs’ intend to respond substantively to the City’s August 24
  meet-and-confer letter.

  1. Scope of Litigation and Relevance of Document Requests:

  Plaintiffs’ September 14 letter contends that expansive discovery is needed in this case
  based on (1) the SAC’s allegations; (2) Plaintiffs’ burden to establish liability under
  Monell; and (3) the prospective relief sought under the Declaratory Judgment Act and
  Section 1983. We address these issues below.

          SAC’s Allegations and Claims:

  As discussed in the City’s August 24 letter, Plaintiff El-Bey alleges that his
  constitutional rights were violated during specific incidents that occurred on January
  10, 2019 at an area near 6th Street and Alexandria and June 4, 2019 at an area near
  Western Ave. and Oakwood. Dkt. No. 43 at ¶¶ 173-191. El-Bey alleges that the City
  wrongfully seized and destroyed his personal property without notice or due process.
  El Bey alleges claims for unreasonable seizures in violation of the Fourth Amendment,
  Article I, § 13 of the California Constitution, destruction of personal property in
  violation of the Due Process Clause and Article I, § 7, of the California Constitution,
  violation of the Bane Act, Cal. Civil Code § 52.1, and violation of a mandatory statutory
  duty under Government Code § 815.6 and Cal. Civil Code § 2080 et seq. Similarly, the
  other individual plaintiffs allege specific incidents occurring on or around specific dates
  occurring between January to August 2019 on or around particular locations in the City.
  SAC ¶¶ 124-150 (Garcia); id. ¶¶ 151-172 (Zamora and Zepeda); id. ¶¶ 192-209
  (Haugabrook); id. ¶¶ 210-218 (Diocson); id. ¶¶ 219-231 (Ashley).

  Plaintiff KFA seeks prospective relief only on behalf of itself and its members. The
  Court’s June 2 Order stated that KFA “asserts that it need only ‘rais[e] a single incident .
  . . to hold the City liable under Monell’… Accepting this clarification, the Court
  interprets KFA’s claims in the SAC as seeking only to obtain a ruling that the City’s
  policies and practices are unconstitutional and not that each past application of those
  policies and practices to its members was unconstitutional.” Dkt. No. 65 at 7. The
  Court ruled that to “the extent KFA does seek a declaration that the City has
  unconstitutionally applied the Ordinance or related policies or practices to each of its
  members, the Court STRIKES that request.” Id. at 7, n.4.



200 N. Main St., Room 675, Los Angeles, CA 90012; Tel: (213) 978-7559; Fax (213) 978-7011; felix.lebron@lacity.org
Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 283 of 409 Page ID
  September 25, 2020                #:7497
  Page |3
  City’s Meet-and-Confer Letter



          City’s Production of Incident-Specific Documents:

  The City produced incident specific documents relating to the individual plaintiffs’
  specific alleged incidents, including LASAN cleanup and health-hazard reports, posting
  surveys, and photographs taken during the cleanups. Incident-specific documents also
  included LAPD reports, including Watch Commander Reports, Sergeant’s Daily
  Reports, Daily Field Activity Reports, and Computer Aided Dispatch Reports. These
  documents were produced on November 9, 2019 on (CTY00001-2212) and December 10,
  2019 (CTY002213-2677). For Haugabrook, the City also produced LASAN reports for
  encampment cleanups conducted in March 2019 in South Los Angeles because the City
  was unable to locate any incident-specific documents corresponding to Haugabrook’s
  alleged incident occurring in “March 2019” at “Figueroa Street, between 53rd Street and
  52nd Place.” The City produced these documents on January 10, 2020 (CTY003240-
  4085).

  In response to Plaintiffs’ contentions regarding production of available LAPD body
  worn video (“BWV”), during the Parties’ Rule 26(f) conference of counsel conducted on
  July 13, 2020, Plaintiffs requested that the City produce video on an external drive
  supplied by Plaintiffs and the City agreed. The Parties indicated the same in the Joint
  Rule 26 Report. Plaintiffs never provided an external drive to the City. Please confirm
  whether Plaintiffs still intend to provide an external drive or whether Plaintiffs want to
  discuss an alternative method for production of BWV.

          Monell Liability:

  Plaintiffs argue that substantial discovery is needed for all encampment cleanups, all
  information contained in entire databases, and reports and data regarding cleanups,
  forms, notices, storage, etc. to establish Monell liability.

  As discussed in the City’s August 24 letter, Plaintiffs’ contention the discovery is
  relevant and needed to establish Monell liability is misplaced. Plaintiffs’ challenge
  LAMC 56.11, a duly enacted ordinance, which designates LASAN as the administrative
  agency for promulgation of the SOPs. The City does not dispute that its encampment
  cleanups or enforcement actions implement or execute LAMC 56.11. “A rule or
  regulation promulgated, adopted, or ratified by a local governmental entity’s legislative
  body unquestionably satisfies Monell’s policy requirements.” Thompson v. City of Los


200 N. Main St., Room 675, Los Angeles, CA 90012; Tel: (213) 978-7559; Fax (213) 978-7011; felix.lebron@lacity.org
Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 284 of 409 Page ID
  September 25, 2020                #:7498
  Page |4
  City’s Meet-and-Confer Letter

  Angeles, 885 F.2d 1439, 1444 (9th Cir. 1989) (emphasis added), overruled on other grounds
  by Bull v. City & Cty. of San Francisco, 595 F.3d 964 (9th Cir. 2010). The Supreme Court
  confirmed in Monell that the City may be liable for alleged actions of its employees if the
  action alleged to be unconstitutional “implements or executes a policy statement,
  ordinance, regulation, or decision officially adopted or promulgated by that body's
  officers[.]” Monell v. Dep't of Soc. Servs., 436 U.S. 658, 690-691 (1978) (emphasis added).
  Moreover, the City even offered to stipulate on Monell issues to streamline discovery
  and Plaintiffs rejected the reasonable proposal.

  In addition, as noted above, Plaintiffs argued successfully to the Court that Plaintiffs
  “need only raise a single incident to hold the City liable under Monell” in response to
  the City’s motion to dismiss. The City quoted above the Court’s Order verbatim
  regarding KFA’s claims for prospective relief. Plaintiffs now contend that while they
  need only a single incident to establish liability under Monell, they need substantial
  discovery on all past cleanups to establish a policy or practice. Specifically, Plaintiffs
  state that they allege that “the City has unwritten customs and practices” and the
  substantial discovery requested goes “directly to proving the existence of those policies
  and practices.” Plaintiffs, however, do not identify the specific unwritten policy or
  practice for which this discovery is needed or relevant. Similarly, during the Parties’
  August 25 meet-and-confer call, Plaintiffs were unable to identify the unwritten policies
  and practices that demand such broad discovery, yet sought to establish the relevance
  of Plaintiffs’ broad discovery requests on the basis of policies and practices under
  Monell.

  The City requests that Plaintiffs identify the specific unwritten policies or practices that
  Plaintiffs contend necessitate Plaintiffs’ demands for expansive discovery of all
  cleanups for further discussion. Indeed, the City has already offered to stipulate
  regarding Monell issues and is willing to consider whether a stipulation can be reached
  regarding the alleged “unwritten” policies or practices that Plaintiffs contend
  necessitate such broad discovery. Alternatively, Plaintiffs identifying the specific
  unwritten policies may help the parties address their dispute regarding relevance and
  proportionality of the RFPs since Plaintiffs’ sole argument for claiming the RFPs seeks
  relevant information is on this basis.




200 N. Main St., Room 675, Los Angeles, CA 90012; Tel: (213) 978-7559; Fax (213) 978-7011; felix.lebron@lacity.org
Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 285 of 409 Page ID
  September 25, 2020                #:7499
  Page |5
  City’s Meet-and-Confer Letter

          Declaratory Judgment Act and Prospective Relief:

  Plaintiffs’ contention that expansive discovery is needed because Plaintiffs seek
  prospective relief, including declaratory relief, is also misplaced. The Declaratory
  Judgment Act (“DJA”), 28 U.S.C. § 2201(a), “does not create new substantive rights, but
  merely expands the remedies available in federal courts.” Shell Gulf of Mexico, Inc. v. Ctr.
  For Biological Diversity., Inc., 771 F.3d 632, 635 (9th Cir. 2014). The DJA is a procedural
  statute that “merely offers an additional remedy to litigants.” Team Enterprises, LLC v.
  Western Inv. Real Estate Trust, 721 F. Supp. 2d 898, 911 (E.D. Cal. 2010) (citations
  omitted). “A declaratory judgment is not a theory of recovery.” Id. Nor is a request for
  declaratory relief an independent cause of action, but rather a remedy that is derivative
  of the underlying claims. Gilliam v. Bank of Am., N.A., No. SA CV 17-1296-DOC (JPRx),
  2018 U.S. Dist. LEXIS 227706, at *48 (C.D. Cal. June 22, 2018); Canatella v. Reverse Mortg.
  Sols., Inc., No. 13-cv-05937-HSG, 2016 U.S. Dist. LEXIS 143481, at *19 (N.D. Cal. Oct. 17,
  2016) (“where, as here, the plaintiff's underlying claims fail, so too does [plaintiff’s]
  declaratory relief claim.”).

          Plaintiffs’ RFPs:

  The RFPs do not reflect the limited scope of the Plaintiffs’ claims and requests for relief
  as discussed above. Plaintiffs’ RFPs seek all documents dating back to April 2016.
  During the August 25 meet-and-confer call, and in Plaintiffs’ September 14, 2020 letter,
  Plaintiffs offered to narrow the timeframe dating back to January 1, 2018. However, all
  specific incidents alleged in the SAC occurred in 2019. The RFPs nonetheless demand
  all documents covering this two or four-year period, including among others the
  following document requests:

      •   All Hope/Rapid Response 56.11 enforcement reports, including all health hazard
          checklists, metrics sheets, photographs and other documents relating to these
          reports (RFP 33, see also RFP 2);
      •   All records documenting positing of cleanups, including all posting surveys (RFP
          30)
      •   All data contained within the database used to generate the Health Hazard
          Assessment reports generated by LASAN (RFP 31)
      •   All data contained with the online encampment authorization database (RFP 32)
      •   All reports, summaries, statistics, analysis and date compilations relating to
          encampment cleanups (RFP 35)


200 N. Main St., Room 675, Los Angeles, CA 90012; Tel: (213) 978-7559; Fax (213) 978-7011; felix.lebron@lacity.org
Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 286 of 409 Page ID
  September 25, 2020                #:7500
  Page |6
  City’s Meet-and-Confer Letter

      •   All reports, summaries, statistical analysis or data compilations relating to
          enforcement of LAMC 56.11 (RFP 36)
      •   All communications regarding forms and notices used by the City or any
          contractor relating to encampment cleanups, storage of property (RFPs 23, 26, 29)
      •   All personal property chain of custody forms for property seized during
          encampment cleanups (RFP 37)
      •   All government claims failed against the City relating to seizure and destruction
          of homeless individuals’ property (RFP 38)
      •   All complaints or grievances filed against the City, including LAPD relating to
          seizure and destruction of homeless individuals’ belongings (RFP 39)
      •   All police reports filed regarding seizure or destruction of homeless individuals’
          belongings (RFP 40)
      •   All documents relating to any investigations, response or communication
          regarding any complaint or police report or grievance regarding destruction of
          homeless people’s belongings (RFP 41)
      •   All documents identifying location of storage facilities (RFP 42)
      •   All documents identifying the City’s capacity change in capacity to store
          property from encampment cleanups, including all documents that discuss the
          number of storage bins, spaces, containers and capacity (RFPs 43-44);
      •   All reports, statistics, data analysis or compilations related to storage facilities
          (RFP 45);
      •   All documents the track, document and show when, where, and what property
          was seized, stored, destroyed, or retrieved at storage facilities (RFPs 46-49)

  The RFPs also contain overbroad requests on topics where the City produced some
  responsive information:

      •   All training documents including all emails promoting, announcing, or
          describing the training, all calendar invites for the training, all notes taken by
          participants, all presenters’ notes, all attendance and sign in sheets, and all flyers,
          relating to LAMC 56.11, encampment cleanups, illegal dumping, threats to
          public health and safety, and HOPE (RFPs 16-20).

  As discussed in the City’s August 24 letter, and in more detail below, these requests are
  neither relevant nor proportional to Plaintiffs’ discovery needs in this case.


200 N. Main St., Room 675, Los Angeles, CA 90012; Tel: (213) 978-7559; Fax (213) 978-7011; felix.lebron@lacity.org
Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 287 of 409 Page ID
  September 25, 2020                #:7501
  Page |7
  City’s Meet-and-Confer Letter

          Plaintiffs’ Proposals re Proportionality:

         Plaintiffs’ September 14 letter states that Plaintiffs proposed ways to address
  proportionality and burden during the parties’ August 25 meet-and-confer call. The
  City acknowledges that Plaintiffs offered to limit the scope of the timeframe dating back
  to January 1, 2018, and that Plaintiffs offered to accept production of all documents and
  information contained in the City’s systems without limitation or parameters or
  whether such information was relevant to the dispute. We note, however, that the issue
  of conducting queries and sampling was discussed in the context of a potential result of
  an informal discovery conference with MJ Abrams. As you aware, the City contacted
  MJ Abrams court clerk to inquire about the possibility of conducting an informal
  discovery conference and the clerk confirmed that MJ Abrams does not conduct such
  conferences.

  2. Form of Production:

  The City produced documents in portable document format (PDF). Plaintiffs demand
  that the City produce in Tiff format with metadata. As discussed during the August 25
  meet-and-confer call, the City does not have the software or capability to produce
  documents in Tiff format. The City produced documents in the form the documents are
  kept in the normal course. The City has since obtained access to use e-discovery
  platform Zylab and is in the process of loading documents into Zylab. The City is
  willing to conduct a further meet-and-confer call regarding the form of future
  document productions made through Zylab.

  Plaintiffs also complained that the City’s prior document productions were produced in
  pdfs with multiple documents included within the production. The City is producing
  another set of documents concurrently with this letter and has produced the documents
  in individual pdf files.

  In addition, during the August 25 conference call, the City agreed to provide an index
  of the City’s past document productions, which is provided below:

       BATES RANGE                                                    DOCUMENTS
   CTY000001-CTY000078                   El Bey Incidents
   CTY000079-CTY000459                   Zepeda/Zamora Incidents
   CTY000460-CTY001235                   Garcia Incidents
   CTY001236-CTY001940                   Ashley Incident


200 N. Main St., Room 675, Los Angeles, CA 90012; Tel: (213) 978-7559; Fax (213) 978-7011; felix.lebron@lacity.org
Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 288 of 409 Page ID
  September 25, 2020                #:7502
  Page |8
  City’s Meet-and-Confer Letter

       BATES RANGE                                                    DOCUMENTS
   CTY001941-CTY002212                   Diocson Incident
   CTY002213-CTY002251                   El Bey Incident
   CTY002252-CTY002369                   Garcia Incident
   CTY002370-CTY002677                   LAPD Logs/CAD Reports
   CTY002678-CTY002755                   Council File 13-0852-S1
   CTY002756-CTY002789                   Council File 14-0818-S2
   CTY002790-CTY002795                   Council File 14-1499-S5
   CTY002796-CTY002849                   Council File 14-1551
   CTY002850-CTY002898                   Council File 14-1656
   CTY002899-CTY003010                   Council File 14-1656-S1
   CTY003011-CTY003012                   Council File 14-1656-S2
   CTY003013-CTY003015                   Council File 14-1656-S4
   CTY003016-CTY003018                   Council File 14-1656-S5
   CTY003019-CTY003043                   Council File 15-0727
   CTY003044-CTY003046                   Council File 17-0921
   CTY003047-CTY003222                   LAPD Policies and Procedures
   CTY003223-CTY003239                   LAMC Article 6
   CTY003240-CTY004085                   LASAN March 2019 South LA Reports - Haugabrook
   CTY004086-CTY004104                   Marco Ramirez Declaration Photos
   CTY004105-CTY004120                   Ryan Rankin Declaration Photos
   CTY004121-CTY004142                   Hector Pereida Declaration Photos
   CTY004143-CTY004208                   Christain Guerrero Declaration Photos
   CTY004209-CTY004255                   LAMC 56.11 SOPs
   CTY004256                             CARE+ Notice of Major Cleaning
   CTY004257                             Involuntary Storage Summary Calendar Year 2019
   CTY004258                             Sample ABH/SECZ Permanent Signage
   CTY004259-CTY004290                   LASAN February 24, 2020 CARE+ Report
   CTY004291-CTY004302                   LASAN December 9, 2019 CARE Report
   CTY004303-CTY004315                   LASAN December 16, 2019 CARE Report
   CTY004316-CTY004358                   Plaintiffs’ Government Claims
   CTY004359-CTY004395                   LASAN and LAPD Organization Charts
   CTY004396-CTY004452                   Council Files for 19-0609 and 20-0307
   CTY004453-CTY004510                   LAPD and LASAN Policies and Memos
   CTY004511-CTY004626                   LAPD Complaint


200 N. Main St., Room 675, Los Angeles, CA 90012; Tel: (213) 978-7559; Fax (213) 978-7011; felix.lebron@lacity.org
Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 289 of 409 Page ID
  September 25, 2020                #:7503
  Page |9
  City’s Meet-and-Confer Letter

       BATES RANGE                                             DOCUMENTS
   CTY004627-CTY004839                   Chrysalis Contract and Amendments
   CTY004840-CTY004851                   Chrysalis Tags and Receipts
   CTY004852-CTY006439                   LASAN Trainings
   CTY006440-CTY006827                   LAPD Trainings


  3. Objections Regarding the Scope of Plaintiff El Bey’s RFPs and Application to
  Other Plaintiffs:

  Plaintiffs propounded the RFPs on behalf of Plaintiff El Bey only, even though the
  number of RFPs are not limited under Rule 34. The City served its responses and
  objections to the RFPs propounded by El-Bey. After the City served its objections and
  responses, Plaintiffs clarified that the RFPs were served on behalf of all Plaintiffs and
  not just El-Bey.

  During the August 25 meet-and-confer call, the City referenced certain LAPD
  documents pertaining to the other individual plaintiffs. The City is producing those
  documents concurrently with this letter.

  In addition, the responsive documents that the City has agreed to produce will be
  produced irrespective of the individual plaintiffs. The City is also willing to consider a
  stipulation that the RFPs apply to all Plaintiffs, provided that the City has an
  opportunity to file an amended set of responses and objections to ensure that the City is
  not prejudiced by the stipulation in preserving its objections and responses to the
  document requests. However, we agree that serving seven additional sets of the same
  RFPs is not an efficient use of the Parties’ resources.

  4. Production of Emails:

  Plaintiffs reiterate the request for production of all emails across numerous City
  departments and custodians, which the City contends seeks information that is not
  relevant or proportional to the discovery needs of the case. As discussed in the City’s
  August 24 meet-and-confer letter, the demands for all communications and electronic
  information also impose additional burdens.

  Specifically, in order to search for and obtain all documents for communications as
  requested, the City must investigate the identify of all potential custodians who may


200 N. Main St., Room 675, Los Angeles, CA 90012; Tel: (213) 978-7559; Fax (213) 978-7011; felix.lebron@lacity.org
Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 290 of 409 Page ID
  September 25, 2020                #:7504
  P a g e | 10
  City’s Meet-and-Confer Letter

  have sent or received an email regarding the forms, notices, data, reports, training
  invites, encampment cleanups, storage, etc. over a four-year period, including
  personnel from LASAN, UHRC, LAPD, the City Attorney’s Office, and possibly other
  City departments. The City would then have to conduct search parameters for all
  communications over a four-year period involving all identified custodians from
  different City departments.

  The City uses an email system known as CityMail that is based on an implementation of
  Google Apps Premier Edition and is used by nearly every City entity. The City’s
  CityMail system uses the Google Vault system for archiving emails. Google Vault is a
  cloud-based data storage system; rather than being stored on locally managed servers,
  the archived email data is stored on remote servers that are managed by Google, Inc.
  and are only accessible to City’s office via the internet. In order to search the email
  archives, the City’s ITA must formulate a search query utilizing the search terms and
  restrictions provided by the requester. Depending on the number and complexity of
  search terms, the number of email accounts or document custodians, and the breadth of
  the search, ITA may need to formulate more than one search query and scan the stored
  data multiple times. When the search completes, Google Vault provides preliminary
  information regarding the email data gathered by the search. In order to access the
  actual emails, however, the entire store of data must first be exported from the cloud-
  servers to a different “download” server to which ITA can connect via the internet and
  from which we can then download the data. Depending on the size of the data, the
  download process the most time-consuming part of gathering the email data. Even
  when ITA allocates multiple personnel to conduct search queries in order to speed up
  the archived email search and collection process, ITA is still limited by the speeds at
  which the data can be transferred from the download server to Defendant’s local data
  storage devices. As downloads of batches of data become available, ITA begins the
  process of identifying the email addresses that accompany the data against the list of
  individuals identified in the data request and thereafter segregates the email stores of
  matching individuals. ITA would also identify and screen emails of City Attorneys
  begin the process of identifying and screening-out the emails of city attorneys and may
  need to conduct subsequent queries to screen out attorneys for purposes of compiling a
  list of excluded emails for a privilege log.

  During the August 25 conference call, the City agreed to meet-and-confer with plaintiffs
  regarding search terms and custodians, without waiving its objections to these
  document requests. On August 12, 2020, the City produced organization charts in


200 N. Main St., Room 675, Los Angeles, CA 90012; Tel: (213) 978-7559; Fax (213) 978-7011; felix.lebron@lacity.org
Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 291 of 409 Page ID
  September 25, 2020                #:7505
  P a g e | 11
  City’s Meet-and-Confer Letter

  response to Plaintiff’s RFPs (CTY004359-4395). Plaintiffs requested additional
  organizational charts from the City before conducting a further meet-and-confer call
  regarding email searches. The City is producing the additional organization charts
  concurrently with this letter, along with requested job descriptions.

  5. The City’s Written Responses and Objections to the RFPs:

  Plaintiffs requested that the City review its objections and responses and confirm
  whether all documents have been produced or are being withheld. The City is still in
  the process of producing documents responsive to the RFPs and will revisit the issue of
  providing amended responses and objections after the City completes its document
  production.

  6. Specific RFP Requests:

       ➢ RFP No. 1 – The City is producing concurrently with this letter the additional
         LAPD documents referencing individual plaintiffs as discussed above and
         during the August 25 meet-and-confer call. As noted above, the City maintains
         its objections regarding email searches but has agreed to meet and confer
         regarding search terms and custodians.
       ➢ RFP No. 2 – The City has produced documents relating to the individual
         plaintiffs’ specific alleged incidents. Plaintiffs contend that RFP No. 2 relates to
         areas where individual plaintiffs may have resided, yet have not alleged
         additional incidents in these areas or provided further information on when and
         where individual plaintiffs allegedly experienced other incidents involving the
         City. The City’s objections addressed the 32,730 incidents identified constituting
         “encampment cleanups” as defined in the Request for the period from January 1,
         2018 to July 31, 2020 and detailed the process that the City would have to
         conduct to search for and produce documents responsive to the request.
         Plaintiffs’ proposal to produce all 32,730 reports and related documents is not a
         reasonable resolution to the issues and objections the City raised. The City
         remains willing to meet and confer with Plaintiffs regarding additional incident
         reports if Plaintiffs provide additional information regarding the date and
         location when individual plaintiffs allege that they had other incidents involving
         the City in these locations.



200 N. Main St., Room 675, Los Angeles, CA 90012; Tel: (213) 978-7559; Fax (213) 978-7011; felix.lebron@lacity.org
Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 292 of 409 Page ID
  September 25, 2020                #:7506
  P a g e | 12
  City’s Meet-and-Confer Letter

       ➢ RFP Nos. 3-4 – The City is producing job descriptions responsive to the requests
         concurrently with this letter and will produce additional, responsive job
         descriptions that may exist.
       ➢ RFP Nos. 5-7 – The City produced organization charts for LASAN and LAPD
         (CTY004359-4395). The City is producing the additional requested organization
         charts concurrently with this letter.
       ➢ RFP No. 8 – The City is producing UHRC information concurrently with this
         letter and will meet and confer if Plaintiffs seek additional information in
         response to this request.
       ➢ RFP Nos. 9-10 - The City previously produced the Chrysalis contracts and
         amendments (CTY004627-4839). Following the August 25 meet-and-confer call,
         the City has agreed to produce concurrently with this letter the requested Clean
         Harbor contract and related amendment.
       ➢ RFP Nos. 11-15 - The City has produced and continues to produce documents
         responsive to these requests. The City will confirm when it believes all
         documents responsive to these requests have been produced.
       ➢ RFP Nos. 16-20 - The City has produced and continues to produce documents
         responsive to these requests seeking training materials. The City will be
         producing additional training materials in a future production through Zylab,
         including training materials dating before January 1, 2019. As discussed in the
         City’s August 24 meet-and-confer letter, the City maintains objections to
         requests that seek all emails promoting, announcing, or describing the training,
         all calendar invites for the training, all notes taken by participants, all presenters’
         notes, all attendance and sign in sheets, and all flyers, relating to LAMC 56.11,
         encampment cleanups, illegal dumping, threats to public health and safety, and
         HOPE.
       ➢ RFP Nos. 21-29 - The City has produced documents responsive to these requests
         and is producing concurrently with this letter additional documents regarding
         current and prior versions of notices and forms used by the City. As discussed
         in the City’s August 24 meet-and-confer letter, the City maintains its objections
         to requests for all communications regarding forms and notices used by the City
         or any contractor relating to encampment cleanups, storage of property.


200 N. Main St., Room 675, Los Angeles, CA 90012; Tel: (213) 978-7559; Fax (213) 978-7011; felix.lebron@lacity.org
Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 293 of 409 Page ID
  September 25, 2020                #:7507
  P a g e | 13
  City’s Meet-and-Confer Letter

       ➢ RFP Nos. 30-34 - The City maintains its objections to Plaintiffs’ demands for all
         documents, reports, data, and information contained in entire databases. As
         discussed in the City’s August 24 meet-and-confer letter, these requests seek
         discovery that is not relevant or proportional to the discovery needs of the case.
         As discussed above, the City remains willing to meet and confer with Plaintiffs
         regarding specific unwritten policies or practices identified by Plaintiffs and
         whether Plaintiffs demand can be addressed through other means. Plaintiffs’
         proposal to narrow the scope of the request back to January 1, 2018 does not
         meaningfully narrow the scope of the requests. The City identified 32,730
         incidents constituting “encampment cleanups” as defined in the requests for the
         period from January 1, 2018 to July 31, 2020. The City’s August 24 meet-and-
         confer letter addressed in detail the process to conduct the search for and
         produce documents responsive to the requests that apply to these 32,730
         incidents.
       ➢ RFP Nos. 35-36 - The City maintained its objections to these requests as
         discussed in the City’s August 24 meet-and-confer letter. The City remains
         willing to meet and confer regarding a narrowed request for specific reports or
         data compilations.
       ➢ RFP Nos. 38-41 - The City maintains its objections to the requests as further
         discussed in the City’s August 24 meet-and-confer letter. As discussed above,
         the City remains willing to meet and confer with Plaintiffs regarding specific
         unwritten policies or practices identified by Plaintiffs and whether Plaintiffs
         demand can be addressed through other means. In addition, during the August
         25 meet-and-confer call, the City does not recall Plaintiffs proposing that the
         City produce a spreadsheet of all RFCs for future meet-and-confer discussions.
         The City is willing to meet-and-confer with Plaintiffs regarding this proposal
         and assess how long it would take the City to produce the requested
         spreadsheet. In addition, while reserving its objections, the City is willing to
         meet and confer call with Plaintiffs regarding search terms to narrow these
         requests.
       ➢ RFP No. 42 – The City will meet and confer with Plaintiffs if they have
         outstanding concerns regarding this request after receiving the City’s document
         productions.


200 N. Main St., Room 675, Los Angeles, CA 90012; Tel: (213) 978-7559; Fax (213) 978-7011; felix.lebron@lacity.org
Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 294 of 409 Page ID
  September 25, 2020                #:7508
  P a g e | 14
  City’s Meet-and-Confer Letter

       ➢ RFP Nos. 43-49 – The City has produced summary data regarding the total
         amounts of property removed, stored, recovered or discarded. In response to
         Plaintiffs’ concerns regarding underlying data, the City is assessing Plaintiffs
         request for documents and is willing to meet and confer with Plaintiffs
         regarding these requests without waiving its objections as addressed further in
         the City’s August 24 meet-and-confer letter.
  7. City’s Production of Documents:

  As discussed above, the City is producing concurrently with this letter an additional set
  of documents bates labeled CTY006828-7472.

  Conclusion:

  We suggest that the parties schedule another meet-and-confer call to further discuss
  discovery issues. To that end, we request that Plaintiffs respond to the issues raised in
  the City’s August 24 meet-and-confer letter before the call so that the parties can
  conduct a meaningful discussion on whether the parties can further resolve or narrow
  outstanding discovery disputes or, alternatively, confirm whether the parties are at an
  impasse on certain requests.

  We appreciate Plaintiffs’ cooperation in working with the City to resolve or narrow the
  disputed discovery issues.

  Sincerely,
  /s/Felix Lebron
  Felix Lebron
  Deputy City Attorney




200 N. Main St., Room 675, Los Angeles, CA 90012; Tel: (213) 978-7559; Fax (213) 978-7011; felix.lebron@lacity.org
Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 295 of 409 Page ID
                                    #:7509




                             EXHIBIT 38
Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 296 of 409 Page ID
                                    #:7510




                                           MICHAEL N. FEUER
                                               CITY ATTORNEY

  February 16, 2021

  VIA EMAIL

   Michael Onufer, Esq.                                   Shayla Myers, Esq.
   Kirkland & Ellis LLP                                   Legal Aid Foundation of Los Angeles
   333 S. Hope St.                                        1550 West 8th Street
   Los Angeles, CA 90071                                  Los Angeles, CA 90017
   michael.onufer@kirkland.com                            smyers@lafla.org
   Catherine Sweetser, Esq.
   Schonbrun Seplow Harris Hoffman and
   Zeldes LLP
   11543 West Olympic Boulevard
   Los Angeles, CA 90064
   csweetser@sshhzlaw.com

  Re:     Garcia et al. v. City of Los Angeles, No. 2:19-cv-06182-DSF-PLA: City’s Meet-and-
          Confer Letter re Plaintiff Zamora’s Interrogatories Set One

  Dear Counsel,

  We write in response to Plaintiffs’ January 21, 2021 and February 8, 2021 meet-and-
  confer correspondence and as a follow up on the Parties’ February 2, 2021 meet-and-
  confer call regarding the City’s objections and responses to Plaintiff Miriam Zamora’s
  special interrogatories set one. The City’s amended responses and objections to the
  Zamora interrogatories are being served concurrently with this letter.




200 N. Main St., Room 675, Los Angeles, CA 90012; Tel: (213) 978-7559; Fax (213) 978-7011; felix.lebron@lacity.org
Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 297 of 409 Page ID
  February 16, 2021                 #:7511
  Page |2
  City’s Meet-and-Confer Letter

  Scope of Litigation and Zamora’s Interrogatories:

          SAC’s Allegations and Claims

  Plaintiff Zamora alleges that her constitutional rights were violated during two specific
  incidents that occurred on March 21, 2019 at an area near the northeast corner of 6th
  Street and Ardmore, and on June 11, 2019 at an area near the 5th Street and Harvard.
  Dkt. No. 43 at ¶¶ 151-172. Specifically, Zamora alleges that the City wrongfully seized
  and destroyed her personal property without notice or due process during rapid
  response cleanups that occurred on March 21, 2019 and June 11, 2019. Id. Zamora
  alleges claims for unreasonable seizures in violation of the Fourth Amendment, Article
  I, § 13 of the California Constitution, destruction of personal property in violation of the
  Due Process Clause and Article I, § 7, of the California Constitution, and violation of a
  mandatory statutory duty under Government Code § 815.6 and Cal. Civil Code § 2080
  et seq.

  The other individual plaintiffs in the action also allege specific incidents occurring on or
  around specific dates occurring between January to August 2019 on or around
  particular locations in the City. SAC ¶¶ 124-150 (Garcia); id. ¶¶ 151-172 (Zepeda); id.
  ¶¶ 173-191 (El-Bey); id. ¶¶ 192-209 (Haugabrook); id. ¶¶ 210-218 (Diocson); id. ¶¶ 219-
  231 (Ashley).

  Plaintiff KFA, in turn, seeks prospective relief on behalf of itself and its members. The
  Court’s June 2, 2020 Order in response to the City’s second motion to dismiss stated that
  KFA “asserts that it need only ‘rais[e] a single incident . . . to hold the City liable under
  Monell’… Accepting this clarification, the Court interprets KFA’s claims in the SAC as
  seeking only to obtain a ruling that the City’s policies and practices are unconstitutional
  and not that each past application of those policies and practices to its members was
  unconstitutional.” Dkt. No. 65 at 7. The Court also ruled that to “the extent KFA does
  seek a declaration that the City has unconstitutionally applied the Ordinance or related
  policies or practices to each of its members, the Court STRIKES that request.” Id. at 7,
  n.4.

  The interrogatories were propounded on behalf of Plaintiff Zamora only. During the
  February 2, 2021 meet-and-confer call, the City asked Plaintiffs whether the
  interrogatories were propounded on behalf of all Plaintiffs rather than just Zamora.
  Plaintiffs previously propounded RFPs on behalf of Plaintiff El-Bey only. After the City
  served objections and responses to the El-Bey RFPs, Plaintiffs clarified that they


200 N. Main St., Room 675, Los Angeles, CA 90012; Tel: (213) 978-7559; Fax (213) 978-7011; felix.lebron@lacity.org
Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 298 of 409 Page ID
  February 16, 2021                 #:7512
  Page |3
  City’s Meet-and-Confer Letter

  intended to propound the RFPs on behalf of all Plaintiffs and not just El-Bey. The City
  subsequently served amended objections and responses to the RFPs based on an
  agreement that the RFPs were propounded on behalf of all Plaintiffs and not just El-Bey.
  During the February 2 call, Plaintiffs confirmed that the interrogatories were
  propounded on behalf of plaintiff Zamora only.

          Summary of Interrogatories:

  The interrogatories do not reflect the limited scope of Zamora’s alleged claims. Several
  interrogatories seek information dating back to April 2016 – nearly three years before
  Zamora’s first alleged incident occurred – and request detailed information regarding
  issues that have no direct nexus or relevance to Zamora’s claims for damages or
  asserted prospective relief. For example, the interrogatories request:

       ➢ The City identify each and every training conducted, or attended by, City
         employees, contractors or agents dating back to April 2016 relating to LAMC
         56.11 or encampment cleanups and immediate threats to public health and
         safety, including the title of the training, the group to which the training was
         conducted, the location of the training, and identifying all materials included in
         the training. (Interrogatory Nos. 1-2)
       ➢ The City identify every location where property seized pursuant to LAMC 56.11
         has been stored since April 2016, including the location, square footage, facility
         opening date, and any increase or decrease in storage capacity. (Interrogatory
         Nos. 3-4)
       ➢ The City identify every employee assigned to the HOPE team dating back to
         January 1, 2018, including name, job title, department and division, assigned
         HOPE division, and dates assigned to the details. (Interrogatory No. 5)
       ➢ The City identify each and every encampment cleanup conducted on March 21,
         2019 and June 11, 2019, including by providing the type of cleanup, the location
         of the cleanup, the individuals who participated in the cleanup, the start and
         end time of the cleanup, and additional information for any individuals
         involved in such cleanups occurring in Council Districts 4, 9 and 10.
         (Interrogatory Nos. 6-9)
       ➢ The City identify each and every individual working in the City Council Offices
         for Council Districts 4, 6, 9, 10, 13, and 15 who have been assigned to or are
         responsible for working with LASAN and/or LAPD to schedule the deployment

200 N. Main St., Room 675, Los Angeles, CA 90012; Tel: (213) 978-7559; Fax (213) 978-7011; felix.lebron@lacity.org
Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 299 of 409 Page ID
  February 16, 2021                 #:7513
  Page |4
  City’s Meet-and-Confer Letter

         of LASAN or other City resources to conduct encampment cleanups at any time
         since July 1, 2018. (Interrogatory No. 10)
       ➢ The City identify each and every individual employed by the City as an ECI,
         Assistant Chief ECI, or Chief ECI who participated in any encampment cleanups
         since January 1, 2018, including dates any individual held any of these positions.
         (Interrogatory No. 11)
       ➢ The City identify all databases or enterprise systems used by any City
         department, including LSD, LAPD, UHRC, to compile data or document any
         aspect of encampment cleanups, including the scheduling of encampment
         cleanups, the posting of notices, the seizure or discard of property, by listing the
         name of the database, the purpose of the database, the types of data collected,
         the individuals responsible for collecting the data, the individuals who enter any
         data into the system, and how often data is collected. (Interrogatory No. 13)
       ➢ The City identify any reports, summaries, data analysis or any other outputs
         that have been generated related to encampment cleanups by providing the
         name of the report, identifying who generated the report, the purpose of the
         report, identifying all individuals to whom any reports, summaries, or analysis
         were distributed, the dates all reports, summaries, and analysis were generated,
         and the frequency any such reports, summaries, or data analysis are generated.
         (Interrogatory No. 14)

  Scope of Permissible Discovery under Rule 26:

  Rule 26(b)(1) addresses the standard for the scope of discovery: “Parties may obtain
  discovery regarding any nonprivileged matter that is relevant to any party’s claim or
  defense and proportional to the needs of the case, considering the importance of the
  issues at stake in the action, the amount in controversy, the parties’ relative access to
  relevant information, the parties’ resources, the importance of the discovery in
  resolving the issues, and whether the burden or expense of the proposed discovery
  outweighs its likely benefit.” F.R.Civ.P. 26(b)(1).

  The December 2015 amendment to Rule 26 abrogated cases applying the old discovery
  standard for “reasonably calculated to lead to the discovery of admissible evidence.”
  See In re Bard IVC Filters Prods. Liab. Litig., 317 F.R.D. 562 (D. Az. 2016). The test is
  whether evidence “is relevant to any party’s claim or defense.” Id. The 2015
  amendments also restored the proportionality factor in defining the scope of discovery

200 N. Main St., Room 675, Los Angeles, CA 90012; Tel: (213) 978-7559; Fax (213) 978-7011; felix.lebron@lacity.org
Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 300 of 409 Page ID
  February 16, 2021                 #:7514
  Page |5
  City’s Meet-and-Confer Letter

  and, under the amended Rule 26, relevancy is no longer sufficient to obtain discovery;
  the request must also be proportional to the needs of the case. Centeno v. City of Fresno,
  Case No. 1:16-cv-00653-DAD-SAB, 2016 U.S. Dist. LEXIS 180013, * 9 (E.D. Cal. Dec. 29,
  2016).

  The “parties and the court have a collective responsibility to consider the
  proportionality of all discovery and consider it in resolving discovery disputes."
  Symantec Corp. v. Zscaler, Inc., Case No. 17-cv-04426-JST (MEJ), 2018 U.S. Dist. LEXIS
  3973, at *3-4 (N.D. Cal. Jan. 9, 2018). There is "a shared responsibility on all the parties
  to consider the factors bearing on proportionality before propounding discovery
  requests, issuing responses and objections, or raising discovery disputes before the
  courts." Id.; Estrada v. City & Cnty. of San Francisco, Case No. 16-cv-00722-MEJ, 2016 U.S.
  Dist. LEXIS 173740, *4 (N.D. Cal. Dec. 14, 2016).

  Rule 26(b)(2) imposes further limitations on the scope of the discovery. The Court
  “must limit the frequency or extent of discovery allowed by these rules or by local rule
  if it determines that: (i) the discovery sought is unreasonably cumulative or duplicative,
  or can be obtained through some other source that is more convenient, less
  burdensome, or less expensive; … (iii) the proposed discovery is outside the scope
  permitted by Rule 26(b)(1).” F.R.Civ.P. 26(b)(2)(C); Mkt. Lofts Cmty. Assoc. v. Nat'l Union
  Fire Ins. Co., Case No. CV 15-3093-RGK (SPx), 2016 LEXIS 188073, * 11 (C.D. Cal. Mar. 9,
  2016).

  The Interrogatories seek discovery that is not relevant to Zamora’s claims.

  Plaintiffs’ January 21, 2021 letter contends that the expansive discovery requested in the
  interrogatories is required to establish Monell liability and because Plaintiffs seek
  prospective and declaratory relief under the Declaratory Judgment Act.

            Monell Liability:

  Plaintiffs’ contention the discovery sought in the interrogatories is relevant and needed
  to establish Monell liability is misplaced. Plaintiffs’ challenge LAMC 56.11, a duly
  enacted ordinance, which designates LASAN as the administrative agency for
  promulgation of the SOPs. The City does not dispute that its encampment cleanups or
  enforcement actions implement or execute LAMC 56.11. “A rule or regulation
  promulgated, adopted, or ratified by a local governmental entity’s legislative body
  unquestionably satisfies Monell’s policy requirements.” Thompson v. City of Los Angeles,


200 N. Main St., Room 675, Los Angeles, CA 90012; Tel: (213) 978-7559; Fax (213) 978-7011; felix.lebron@lacity.org
Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 301 of 409 Page ID
  February 16, 2021                 #:7515
  Page |6
  City’s Meet-and-Confer Letter

  885 F.2d 1439, 1444 (9th Cir. 1989) (emphasis added), overruled on other grounds by Bull v.
  City & Cty. of San Francisco, 595 F.3d 964 (9th Cir. 2010). The Supreme Court confirmed
  in Monell that the City may be liable for alleged actions of its employees if the action
  alleged to be unconstitutional “implements or executes a policy statement, ordinance,
  regulation, or decision officially adopted or promulgated by that body's officers[.]”
  Monell v. Dep't of Soc. Servs., 436 U.S. 658, 690-691 (1978) (emphasis added). Indeed, the
  City even offered to stipulate on Monell issues to streamline discovery, but Plaintiffs
  rejected the reasonable proposal.

  Plaintiffs continue to argue that the discovery is needed to establish liability under
  Monell for unwritten policies and customs. The City has repeatedly requested that
  Plaintiffs identify the specific unwritten policies or practices that Plaintiffs contend
  necessitate Plaintiffs’ discovery demands. While the City first requested this
  information back in August 2020, Plaintiffs have never identified in writing the specific
  unwritten policies or practices that purportedly require expansive discovery. Indeed, as
  the City noted in prior meet-and-confer letters, identifying the specific unwritten
  policies or practices would enable the Parties to address their disputes regarding
  relevance and proportionality or, alternatively, could lead to a stipulation regarding the
  alleged “unwritten” policies or practices that Plaintiffs contend necessitate such broad
  discovery. During the February 2, Plaintiffs did not identify the specific unwritten
  policies or practices, referred to Plaintiffs’ 60-page SAC, and represented that Plaintiffs
  had already addressed this issue when they had not.

  Even if Plaintiffs identified a specific unwritten policy, they would still need to allege
  that this unwritten policy subjected Zamora to a deprivation of constitutional rights
  under the Fourth Amendment and Due Process Clause. Bd. of Cnty. Comm’rs v. Brown,
  520 U.S. 397, 404-405 (1997). Zamora raises no such allegations in Plaintiffs’ 60-page
  complaint. SAC ¶¶ 151-172.

  Plaintiffs’ January 21 meet-and-confer letter also contended that expansive discovery is
  need to establish Monell liability under a failure to train theory. This is a different
  theory of liability based on inaction or omission rather than a direct act in furtherance of
  the ordinance. Connick v. Thompson, 563 U.S. 51, 61-62 (2011). Zamora does not allege
  any such claims. SAC ¶¶ 151-172. And simply claiming that there was a failure to train
  does not alleviate Plaintiffs obligation to identify the specific conduct that caused
  Zamora’s deprivation of constitutional rights for which there was an alleged training
  failure.


200 N. Main St., Room 675, Los Angeles, CA 90012; Tel: (213) 978-7559; Fax (213) 978-7011; felix.lebron@lacity.org
Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 302 of 409 Page ID
  February 16, 2021                 #:7516
  Page |7
  City’s Meet-and-Confer Letter

          Declaratory Judgment Act and Prospective Relief:

  Plaintiffs’ contention that expansive discovery is needed because Plaintiffs seek
  prospective relief, including declaratory relief, is also misplaced. The Declaratory
  Judgment Act (“DJA”), 28 U.S.C. § 2201(a), “does not create new substantive rights, but
  merely expands the remedies available in federal courts.” Shell Gulf of Mexico, Inc. v. Ctr.
  For Biological Diversity., Inc., 771 F.3d 632, 635 (9th Cir. 2014). The DJA is a procedural
  statute that “merely offers an additional remedy to litigants.” Team Enterprises, LLC v.
  Western Inv. Real Estate Trust, 721 F. Supp. 2d 898, 911 (E.D. Cal. 2010) (citations
  omitted). “A declaratory judgment is not a theory of recovery.” Id. Nor is a request for
  declaratory relief an independent cause of action, but rather a remedy that is derivative
  of the underlying claims. Gilliam v. Bank of Am., N.A., No. SA CV 17-1296-DOC (JPRx),
  2018 U.S. Dist. LEXIS 227706, at *48 (C.D. Cal. June 22, 2018); Canatella v. Reverse Mortg.
  Sols., Inc., No. 13-cv-05937-HSG, 2016 U.S. Dist. LEXIS 143481, at *19 (N.D. Cal. Oct. 17,
  2016) (“where, as here, the plaintiff's underlying claims fail, so too does [plaintiff’s]
  declaratory relief claim.”).

  Moreover, declaratory relief is not available to adjudicate past constitutional violations.
  See Bayer v. Nieman Marcus Group, Inc., 861 F.3d 853, 868 (9th Cir. 2017). Declaratory
  relief is prospective to address continuing or future violations. Id. Plaintiffs’ contention
  that expansive discovery going back four years is relevant to Plaintiffs’ claims for
  declaratory relief disregards the fact that prospective relief considers the City’s existing
  procedures and practices. Indeed, the Court already made clear that plaintiffs cannot
  seek declaratory relief relating to alleged past constitutional violations. See Dkt. No. 65
  at 7.

  The Interrogatories seek discovery that is not proportional to Zamora’s claims.

  Proportionality under Rule 26 is determined by assessing the importance of the issues at
  stake in the action, the amount in controversy, the parties’ relative access to relevant
  information, the parties’ resources, the importance of the discovery in resolving the
  issues, and whether the burden or expense of the proposed discovery outweighs its
  likely benefit.

  Even assuming that the interrogatories seek some relevant information, the
  interrogatories as drafted are not proportional to the discovery needs of this litigation,
  particularly for Zamora’s two specific alleged incidents. The interrogatories request



200 N. Main St., Room 675, Los Angeles, CA 90012; Tel: (213) 978-7559; Fax (213) 978-7011; felix.lebron@lacity.org
Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 303 of 409 Page ID
  February 16, 2021                 #:7517
  Page |8
  City’s Meet-and-Confer Letter

  information dating back to April 2016 regarding trainings and storage facilities, despite
  the fact that no plaintiff alleges an incident occurring before January 2019.

  Plaintiffs demand that the City identify all individuals involved in encampment
  cleanups or the HOPE team dating back to January 1, 2018, without any explanation for
  how such information is relevant to Zamora’s (or any individual plaintiffs’) specific
  claims.

  Similarly, Plaintiffs demand that the City identify each and every individual working in
  the City Council Offices for Council Districts 4, 6, 9, 10, 13, and 15 since July 1, 2018 who
  have been assigned to or are responsible for working with LASAN and/or LAPD to
  schedule the deployment of resources to conduct encampment cleanups, while Zamora
  alleges two incidents that occurred in Council District 10 in March and June 2019.
  During the February 2 meet-and-confer call, Plaintiffs stated that the interrogatory
  sought relevant information because LASAN’s March 21, 2019 incident report
  referenced a complaint from CD 10 as a reason for the rapid response cleanup.
  Plaintiffs’ interrogatory, however, is not limited to identifying individuals in Council
  District 10 in 2019.

  Plaintiffs also demand that the City identify all databases, reports, summaries and
  analysis, including the names of reports, data collected, individuals who input the data,
  the distribution list for any reports, etc. During the meet-and-confer call, Plaintiffs
  again simply referenced the discovery was relevant to Monell and prospective
  declaratory relief without explaining how such information is relevant to such issues or
  why the scope of the requests were proportional to the discovery needs of the case.

  City’s Production of Incident-Specific Discovery:

  The City produced incident specific discovery relating to the individual plaintiffs’
  specific alleged incidents, including LASAN cleanup and health-hazard reports, posting
  surveys, and photographs taken during the cleanups. Incident-specific documents also
  included LAPD reports, including Watch Commander Reports, Sergeant’s Daily
  Reports, Daily Field Activity Reports, and Computer Aided Dispatch Reports. These
  documents were produced on November 9, 2019 on (CTY00001-2212) and December 10,
  2019 (CTY002213-2677).

  Plaintiffs’ January 21, 2021 meet-and-confer letter states that the City failed to provide
  any documents relating to Zamora’s alleged incidents on March 21, 2019 and June 11,


200 N. Main St., Room 675, Los Angeles, CA 90012; Tel: (213) 978-7559; Fax (213) 978-7011; felix.lebron@lacity.org
Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 304 of 409 Page ID
  February 16, 2021                 #:7518
  Page |9
  City’s Meet-and-Confer Letter

  2019. On November 9, 2019, the City produced an incident report and related
  documents for an incident on March 21, 2019 (CTY000079-167), identified as Case ID
  No. 53162 for a Rapid Response incident occurring at 6th Street and Kingsley.
  Individuals involved in this incident included ECI M. Tran, P. Pedrosa, J. Saucedo, and
  J. Gamez. On December 10, 2019, the City produced LAPD incident-specific documents
  for March 21, 2019 (CTY002423-2447). LAPD Officers I. Lucero and C. Argueta were
  present at 6th Street and Kingsley (CTY002443). On October 8, 2020, the City produced
  LAPD body worn video (BWV) reflecting this incident.

  During the February 2 call, Plaintiffs stated for the first time that these documents did
  not reflect Zamora’s March 21, 2019 incident. The City produced these documents over
  a year ago and identified these documents in its Rule 26(a) Initial Disclosures as relating
  to Zamora’s alleged March 21, 2019 incident. In addition, the City produced the BWV
  on October 8, 2020 reflecting the March 21, 2019 incident. Plaintiffs’ counsel is
  obviously in the best position to know whether or not the BWV or pictures produced
  with reports reflect their clients. Thus, while Plaintiffs contend that the City did not
  produce incident-specific documents for Zamora, Plaintiffs did not raise this issue with
  the City until the January 21, 2021 letter.

  On November 9, 2019, the City also produced documents for incidents occurring on
  June 11, 2019, including: CTY000168-325, Case ID NO. 56806; CTY00326-351, Case ID
  No. 56909; CTY00352-408, Case ID No. 56974; and CTY000435-459, Case ID No. 56976.
  On December 10, 2019, the City produced LAPD incident-specific documents for June
  11, 2019 incidents (CTY002465-2496). The City also produced LAPD BWV for the
  incidents reflected in these reports. Following the February 2 meet-and-confer call, the
  City identified another incident report for Case ID No. 53162 occurring on June 11, 2019
  and produced this incident report at CTY020332-20441.

   City’s Production of Other Discovery:

  Notwithstanding the City’s outstanding objections based on relevance and
  proportionality, the City produced substantial discovery unrelated to Plaintiffs’ specific
  incidents, including training materials, sign-in sheets, course certificates, job
  descriptions, organization charts, storage records, chain-of-custody receipts,
  government claims for damages, contract involving Chrysalis and Clean Harbors, and
  numerous other documents. The City also exported data from MyLA 311, WPIMS, and
  AMS databases relating to encampment cleanups occurring from January 1, 2018 to the



200 N. Main St., Room 675, Los Angeles, CA 90012; Tel: (213) 978-7559; Fax (213) 978-7011; felix.lebron@lacity.org
Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 305 of 409 Page ID
  February 16, 2021                 #:7519
  P a g e | 10
  City’s Meet-and-Confer Letter

  present and produced this information in excel spreadsheets in December 2020. (AMS
  database CTY020221; CTY020330; MyLA-311 database CTY020223; and WPIMS
  database CTY020222; CTY020331).

  Plaintiff Zamora’s Specific Interrogatories:

  As summarized in detail above, Zamora’s interrogatories do not reflect the limited
  scope of Zamora’s claims and requests for relief. After demanding that the City
  produce discovery regarding all encampment cleanups since January 1, 2018 and
  production of voluminous documents, Plaintiffs now object to the City’s use of this
  information in reference to Plaintiffs’ overbroad and disproportionate interrogatories
  seeking discovery on matters not relevant to Zamora’s (or any individual plaintiffs’
  claims) or the City’s defenses. While the City contends that its original verified
  responses and objections were appropriate, the City has provided additional
  information in amended responses in a good-faith effort to address Plaintiffs’ discovery
  demands and avoid motion practice, without prejudice to the City’s objections.

  Interrogatory Nos. 1 & 2:

  Interrogatory Nos. 1 and 2 requests that the City identify all training conducted by the
  City since April 2016 regarding LAMC 56.11 or encampment cleanups identifying the
  handling or disposing of material as immediate threats to public health and safety,
  including “the topic of the training, the title of the training, the group to which the
  training was conducted (i.e., all of LA Sanitation, Environmental Compliance Inspectors
  or Officers specifically, one on one training), where the training was conducted, and any
  materials provided as part of the training (such as Powerpoint slides).”

  In response to these interrogatories, the City identified the training materials and
  documents by bates numbers as well as additional on the job training in the field and
  training during safety tailgate meetings.

  The City’s amended responses further describe the training requirements for ECIs,
  identify specific documents detailing course requirements and training frequency,
  identify specific training courses by name and bates, class attendance rosters and course
  certificates where available by bates, for LASAN and LAPD. The City included
  additional information and an excel identifying trainings of LSD employees maintained
  by the Industrial Safety and Compliance Division.



200 N. Main St., Room 675, Los Angeles, CA 90012; Tel: (213) 978-7559; Fax (213) 978-7011; felix.lebron@lacity.org
Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 306 of 409 Page ID
  February 16, 2021                 #:7520
  P a g e | 11
  City’s Meet-and-Confer Letter

  Interrogatory Nos. 3 & 4:

  Interrogatory Nos. 3 and 4 request that the City identify every location where property
  seized pursuant to LAMC 56.11 has been stored since April 2016, including the location,
  square footage, facility opening date, and any increase or decrease in storage capacity.

  The City’s original response identified the City’s storage facilities by location, addressed
  the process for storing property at these locations, and referenced chain-of-custody
  forms and storage-related information produced by bates number.

  The City’s amended responses provide additional information regarding the square
  footage of storage facilities, the change in capacity for existing storage facilities, new
  storage facilities and square footage, the dates of new storage capacity and changes to
  existing storage capacity. The City also described in more granular detail the specific
  storage related documents referenced in the City’s document production by bates.

  Interrogatory No. 5:

  Interrogatory No. 5 requests that the City identify every employee assigned to the
  HOPE team from January 1, 2018 to the present by providing “1) their name; 2) job title;
  3) division and department to which they were assigned; 4) to which HOPE team they
  were assigned; and 5) dates assigned to the detail(s).”

  The City’s original response identified the incident-specific documents produced
  identifying the names of individuals involved in plaintiffs’ specific incidents, identified
  a list of 57 ECIs, and addressed the City’s excels extracting data containing identifying
  first and second responders for encampment cleanups occurring since January 1, 2018.

  The City’s amended response includes additional information identifying LAPD HOPE
  officers by name, job title, and HOPE bureau contained within organization charts
  LAPD HOPE officers, additional information regarding individuals involved in
  incidents occurring on March 21, 2019 and June 11, 2019 in Council District 10, and
  further explains the information contained with the WPIMS excel database regarding
  individuals involved as first and second responders for encampment cleanups
  conducted from January 1, 2018 to the end of 2020.




200 N. Main St., Room 675, Los Angeles, CA 90012; Tel: (213) 978-7559; Fax (213) 978-7011; felix.lebron@lacity.org
Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 307 of 409 Page ID
  February 16, 2021                 #:7521
  P a g e | 12
  City’s Meet-and-Confer Letter

  Interrogatory Nos. 6-9:

  Interrogatory Nos. 6 through 9 request that the City identify each and every
  encampment cleanup conducted on June 11, 2019 (Rog 6) or March 21, 2019 (Rog 8),
  including the “type of ENCAMPMENT CLEANUP (CLSA, Rapid Response, etc.), the
  location of the ENCAMPMENT CLEANUP, the team or detail(s) that participated in the
  ENCAMPMENT CLEANUP, and the start time and end time of the ENCAMPMENT
  CLEANUP” and identify all individuals who participated in encampment cleanups
  conducted on June 11, 2019 in Council District 4 and 10 (Rog 7) or on March 21, 2019 in
  Council Districts 4, 9 and 10 (Rog. 9).

  The City’s original responses addressed these requests by reference to the information
  contained in the excels of extracted data from WPIMS database. (CTY020222;
  CTY020331), MyLA-311 database (CTY020223), and the AMS database (CTY020221;
  CTY020330).

  The City’s amended responses identify the information contained within the WPIMS
  excel by row number and Case ID Number for operations conducted on March 21, 2019
  and June 11, 2019 for further response, identifies specific information relating to the
  City’s operations on March 21, 2019 and June 11, 2019, including LASAN and LAPD
  personnel involved in those incidents, the times of those incidents, and references to
  reports by bates for incidents relating to Zamora’s claims, and provides additional
  information and tables addressing the encampment cleanup operations by Council
  District, cleanup type (CLSA or rapid response), location, and individuals involved in
  those incidents by Council District on March 21, 2019 and June 11, 2019.

  Interrogatory No. 10:

  Interrogatory No. 10 requests that the City identify “each and every individual working
  in the City Council offices for Council Districts 4, 6, 9, 10, 13 and 15 who have been
  assigned to or are responsible for working with LA Sanitation and/or LAPD to schedule
  the deployment of LA Sanitation or other city resources to conduct ENCAMPMENT
  CLEANUPS, at any time since July 1, 2018.”

  The City’s original response objected to this interrogatory on multiple grounds. The
  City agreed to reassess its objections and responses based on Plaintiffs’ statements
  during the February 2 meet-and-confer call that the relevance of this request related to
  the fact that the City’s March 21, 2019 incident report for 6th Street and Kingsley


200 N. Main St., Room 675, Los Angeles, CA 90012; Tel: (213) 978-7559; Fax (213) 978-7011; felix.lebron@lacity.org
Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 308 of 409 Page ID
  February 16, 2021                 #:7522
  P a g e | 13
  City’s Meet-and-Confer Letter

  referenced a complaint from CD 10 (notwithstanding the fact that Plaintiffs stated
  during the same call that this report did not reflect Zamora’s March 21, 2019 incident).

  The City’s amended response identifies individuals working for Council Districts 4, 6, 9,
  10, 13 and 15 who typically communicate with LASAN regarding homeless
  encampment cleanups, or who communicated with LASAN regarding homeless
  encampment cleanups in the past, including dates when individuals worked in such
  capacity.

  Interrogatory No. 11:

  Interrogatory No. 11 requests that the City identify “each and every individual
  employed by the CITY as an Environmental Compliance Inspector (or officer),
  including Chief Environmental Compliance Inspector(s) and Assistant Environmental
  Compliance Inspector, who has participated in ENCAMPMENT CLEANUPS since
  January 1, 2018, including the dates they held those positions.”

  The City’s original response identified the incident-specific documents produced
  identifying the names of individuals involved in plaintiffs’ specific incidents, identified
  a list of 57 ECIs, and addressed the City’s excels extracting data containing identifying
  first and second responders for encampment cleanups occurring since January 1, 2018.

  The City’s amended response includes additional information identifying individuals
  involved in incidents occurring on March 21, 2019 and June 11, 2019 in Council District
  10, provides information regarding incident-specific information by bates, and further
  explains the information contained with the WPIMS excel database regarding ECIs for
  encampment cleanups conducted from January 1, 2018 to the end of 2020.

  Interrogatory No. 12:

  While this interrogatory was not at issue during the Parties’ meet-and-confer, the City’s
  amended responsive include an amended Exhibit A that corrects a typo and provides
  information relating to BWV files relating to incidents on June 11, 2019 that were
  produced on October 8, 2020.

  Interrogatory No. 13:

  Interrogatory No. 13 requests that the City identify all databases used by any City
  department or agency to compile data or document any aspect of any encampment


200 N. Main St., Room 675, Los Angeles, CA 90012; Tel: (213) 978-7559; Fax (213) 978-7011; felix.lebron@lacity.org
Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 309 of 409 Page ID
  February 16, 2021                 #:7523
  P a g e | 14
  City’s Meet-and-Confer Letter

  cleanups by listing “1) the name of the database; 2) a brief statement of the database’s
  purpose; 3) a general description of the types of data that is collected; 4) who is
  responsible for collecting data; 5) who is responsible for entering data into the database
  or system; 6) how often data is collected.”

  The City’s original response addressed databases used to store or compile information,
  including MyLA 311, WPIMS, and AMS, addressed the types of information relating to
  encampment cleanups stored or maintained on those databases, and referenced the data
  extracted from the databases identifying this information for encampments cleanups
  from January 1, 2018 to December 2020 (WPIMS database, CTY020222; CTY020331;
  MyLA-311 database, CTY020223; and the AMS database, CTY020221; CTY020330).

  The City’s amended responses contain additional information regarding the databases
  and their uses, contains additional explanation of the data fields and codes that are
  referenced in the databases, provides additional information on the methods of
  inputting data, including human versus system inputs, explains how service requests
  are initiated and processed, and identifies personnel who input data, and also adds a
  description of the Collection Information System (CIS) that contains data related to
  tonnage and information from that system that is used to report total tonnage relating
  to cleanups used in weekly reports referenced in the amended response to Interrogatory
  No. 14.

  Interrogatory No. 14:

  Interrogatory No. 14 requests that for every database listed in Interrogatory No. 13, the
  City identify “any reports, summaries, data analysis or other outputs that have been
  generated related to ENCAMPMENT CLEANUPS since January 1, 2019 by providing 1)
  the name of the report, summary, etc.; 2) IDENTIFYING who generated the data; 3) the
  purpose of the report, summary, analysis or other output; 4) to whom the report,
  summary, etc., was distributed; 5) the date the report, summary, etc. was generated. If
  the report, summary, etc., was generated more than once or is generated on a regular
  basis, identify the frequency with which the report is generated (daily, weekly,
  quarterly, etc).”

  The City’s original response objected to this interrogatory on various grounds. During
  the February 2 meet-and-confer call, the City agreed to provide an amended response
  providing information regarding routine or regularly-generated reports related to
  encampment cleanups.


200 N. Main St., Room 675, Los Angeles, CA 90012; Tel: (213) 978-7559; Fax (213) 978-7011; felix.lebron@lacity.org
Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 310 of 409 Page ID
  February 16, 2021                 #:7524
  P a g e | 15
  City’s Meet-and-Confer Letter




  The City’s amended response identifies only one routine, periodic report sent to the
  Mayor’s Office and Council Districts containing information regarding CARE service
  requests and other data points containing information generated primarily from MyLA
  311 with tonnage data provided from CIS. The amended response also addresses how
  the databases can be queried in different ways, for different reasons, at the request of
  different departments or person, which results in the generation a variety of different
  kinds of reports.

  Conclusion:

  The City’s amended responses provide more information than required under Rule 26
  and reflect a good-faith effort to resolve discovery disputes and avoid motion practice.
  The City agrees that the Parties are likely at an impasse on issues of relevance and
  proportionality and that Court intervention may be necessary to resolve these issues.
  Nonetheless, the City remains will to meet and confer regarding the City’s amended
  responses after Plaintiffs have an opportunity to review them.

  The City appreciates Plaintiffs’ cooperation in working with the City to resolve or
  narrow the disputed discovery issues.

  Sincerely,
  /s/Felix Lebron
  Felix Lebron
  Deputy City Attorney




200 N. Main St., Room 675, Los Angeles, CA 90012; Tel: (213) 978-7559; Fax (213) 978-7011; felix.lebron@lacity.org
Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 311 of 409 Page ID
                                    #:7525




                             EXHIBIT 39
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 312 of 409 Page ID
                                     #:7526


     MICHAEL N. FEUER, City Attorney
 1   KATHLEEN A. KENEALY, Chief Deputy City Attorney
     SCOTT MARCUS, Chief, Civil Litigation Branch
 2   GABRIEL S. DERMER, Assistant City Attorney
 3
     FELIX LEBRON, Deputy City Attorney (SBN 232984)
     A. PATRICIA URSEA, Deputy City Attorney (SBN 221637)
 4   Business and Complex Litigation Division
     200 North Main Street, Room 675
 5   Los Angeles, CA 90012-4131
     Telephone No: 213.978.7559
 6   Facsimile: 213.978.7011
     felix.lebron@lacity.org
 7   patricia.ursea@lacity.org
 8   Attorneys for Defendant CITY OF LOS ANGELES
 9
10                       UNITED STATES DISTRICT COURT
11          CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
12
13                                         CASE NO.: CV19-6182-DSF-PLA
     JANET GARCIA, et al.,
                                           Assigned to Judge Dale S. Fischer
14
15
                         Plaintiffs,

16                                         DEFENDANT CITY OF LOS
           vs.                             ANGELES’ AMENDED OBJECTIONS
17                                         AND RESPONSES TO PLAINTIFF
     CITY OF LOS ANGELES,                  ZAMORA’S INTERROGATORIES SET
18                                         ONE
19                       Defendant.
20
21
22
23
24   PROPOUNDING PARTY:          Plaintiff MIRIAM ZAMORA
25   RESPONDING PARTY:           Defendant CITY OF LOS ANGELES
26   SET NUMBER:                 ONE
27
28

          DEFENDANT CITY OF LOS ANGELES’ AMENDED OBJECTIONS AND RESPONSES TO
                      PLAINTIFF ZAMORA’S INTERROGATORIES SET ONE
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 313 of 409 Page ID
                                     #:7527



 1           Pursuant to California Code of Civil Procedure §§ 2030.210 et seq., Defendant
 2   City of Los Angeles (“Defendant” or “City”) amends its responses and objections to
 3   Plaintiff Miriam Zamora’s (“Plaintiff”) Interrogatories – Set One, as follows:
 4                                    PRELIMINARY STATEMENT
 5           Defendant makes this response to Plaintiff’s first set of Interrogatories solely for the
 6   purpose of this action. Each response is subject to all objections as to competence, relevance,
 7   materiality, propriety, admissibility, privilege, privacy, proprietary information, trade secrets
 8   and the like, and any and all other objections on grounds that would require the exclusion of any
 9   response herein if such were offered in court, all of which objections and grounds are reserved
10   and may be interposed at the time of trial.
11           The identification of any document by Defendant should not constitute a waiver of its
12   rights to assert a privilege or objection as to any other document and right to withhold the
13   production thereof. The fact that a document is identified should not be taken as a concession of
14   Defendant’s right to withhold any other document pursuant to an appropriate claim of privilege
15   or objection, nor is a concession or waiver of said rights to be implied or inferred by
16   propounding party.
17           No incidental or implied admissions are intended in these responses. The fact that
18   Defendant has responded to any or all of any demand should not be taken as an admission that
19   Defendant accepts or admits the existence of any facts set forth or assumed by such demand or
20   that such response constitutes admissible evidence. The fact that Defendant has responded to
21   any or all of any demand is not intended to and shall not be construed to be a waiver by
22   Defendant of all or any part of any objection to any demand.
23           The following responses are based upon information known at this time and are given
24   without prejudice to provide and use any subsequently discovered information at trial.
25   This preliminary statement is incorporated herein by reference to each of the responses below as
26   if stated in full.
27
28
                                              1
             DEFENDANT CITY OF LOS ANGELES’ AMENDED OBJECTIONS AND RESPONSES TO
                         PLAINTIFF ZAMORA’S INTERROGATORIES SET ONE
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 314 of 409 Page ID
                                     #:7528



 1                                         GENERAL OBJECTIONS
 2          Defendant makes the following general objections to each interrogatory propounded by
 3   Plaintiff:
 4          Defendant objects to each and every interrogatory insofar as said interrogatory seeks
 5   information protected by the attorney-client privilege or the attorney-work product doctrine.
 6   Plaintiff’s interrogatories requests interpretation of the significance of documents as they apply
 7   to legal and factual issues of this case. This information is part of the work product of
 8   Defendant and its attorneys of record with regard to this litigation and therefore is privileged and
 9   undiscoverable. Plaintiff is presumably capable of determining which documents relate to
10   special factual and legal issues and consequently any attempt by Plaintiff to require Defendant
11   and its attorneys to prepare Plaintiff’s case. Defendant hereby claims such privileges and to the
12   extent that Defendant inadvertently provides information that may arguably be protected from
13   discovery under the attorney-client privilege or the work product doctrine, such inadvertent
14   disclosure does not constitute a waiver of any such privilege or doctrine.
15          Defendant objects to each and every interrogatory insofar as it seeks identification of all
16   persons having knowledge of the information requested in the interrogatory or the facts referred
17   to in the response thereto, on the grounds that such information would necessarily be
18   incomplete. Individuals having knowledge of specific facts with respect to specific
19   interrogatories may be named in the files and documents referred to by Defendant in its
20   responses to said interrogatories.
21          Defendant objects to each and every interrogatory insofar as it seeks identification of all
22   writings which support the facts provided in responses to that interrogatory on the grounds that
23   providing such information would be unduly burdensome and oppressive. Defendant has made
24   available for inspection and copying documents relating to the subject of this litigation. To
25   identify each and every document which relates to any given issue in this complex litigation
26   would require the Defendant to make a compilation, abstract, audit or summary of its business
27   records and such a compilation, abstract, audit or summary does not exist. Therefore, Defendant
28
                                              2
             DEFENDANT CITY OF LOS ANGELES’ AMENDED OBJECTIONS AND RESPONSES TO
                         PLAINTIFF ZAMORA’S INTERROGATORIES SET ONE
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 315 of 409 Page ID
                                     #:7529



 1   refers Plaintiff to Defendant’s business records and files which have been referenced in
 2   individual interrogatory responses.
 3          Except for the references to specific documents in the text of the individual answers,
 4   Defendant has not attempted to specify each individual interrogatory to which each document is
 5   relevant. Most of the documents relate to more than one of the individual interrogatories due to
 6   the overlapping of the subject matter of the interrogatories and documents. The relevance of
 7   each document to the various issues addressed by these interrogatories is apparent from the
 8   contents of each document. Defendant declines to list specific documents which relate to
 9   particular problems for the following reasons:
10                  a.    Such a designation would be unduly burdensome and oppressive in that it
11   would require Defendant to make a compilation, abstract audit or summary of its voluminous
12   business records related to the subject of this litigation herein and such a compilation, abstract,
13   audit or summary does not now exist. On this ground, Defendant refers Plaintiffs to
14   Defendant’s files and records which have been made available to Plaintiffs for inspection and
15   copying.
16                  b.    The analysis of Defendant’s documents and files and the interpretation of
17   the significance of each specific document as it applies to the legal and factual issues of this case
18   are part of the work product of Defendant and its attorneys with regard to this litigation and
19   therefore not subject to discovery at this time. Defendant and its attorneys of record are
20   presumably equally capable of determining which documents relate to specific legal and factual
21   issues and any attempt to require Defendant to require Defendant to make and disclose such
22   analysis is an improper attempt by Plaintiffs to require Defendant and its attorneys to prepare
23   Plaintiff’s case.
24                  c.    Defendant’s responses do not attempt to identify or designate any
25   documents of any other parties to this action, including the inquiring party, which supports the
26   facts offered by Defendant in support of its responses with the exception of those documents
27   which are contained in Defendant’s own files and records related to the subject of this litigation.
28
                                              3
             DEFENDANT CITY OF LOS ANGELES’ AMENDED OBJECTIONS AND RESPONSES TO
                         PLAINTIFF ZAMORA’S INTERROGATORIES SET ONE
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 316 of 409 Page ID
                                     #:7530



 1   Defendant is informed and believes that many of the documents which Defendant is still in the
 2   process of discovering and analyzing will support Defendant’s contention in this lawsuit and
 3   Defendant reserves the right to relay on any such documents in support of its contentions.
 4          Defendant objects to each and every interrogatory insofar as the interrogatories are
 5   vague, ambiguous, overly broad, unduly burdensome, oppressive, harassing, and seek
 6   information and documents not relevant to the subject matter of the pending action and not
 7   reasonably calculated to lead to the discovery of admissible evidence.
 8          Defendant objects that the “Relevant Time” period of “April 9, 2016 to the present” is
 9   overly broad, unduly burdensome, oppressive, harassing, seeks information and documents not
10   relevant to the subject matter of the pending action and not reasonably calculated to lead to the
11   discovery of admissible evidence, and not proportional to the needs of the case given that the
12   Second Amended Complaint (Dkt. No. 42, “SAC”) alleges that Plaintiff Zamora’s specific
13   incidents occurred on or around March 21, 2019 at 6th Street and Ardmore and on or around
14   June 11, 2019 at 5th Street and Harvard.
15          Defendant objects to each and every interrogatory insofar as the interrogatories seek
16   information that is not relevant to Plaintiff Zamora’s specific claims alleged SAC for incidents
17   occurring on or around March 21, 2019 at 6th Street and Ardmore and on or around June 11,
18   2019 at 5th Street and Harvard and are overbroad to the extent that the interrogatories seek
19   information relating to any individual plaintiff other than Plaintiff Zamora.
20          Defendant objects to each and every interrogatory insofar as said interrogatory seeks to
21   impose obligations upon Defendant not required by the California Code of Civil Procedure or
22   the Local Rules of the Superior Court of the County of Los Angeles. Defendant will not comply
23   with any part of this interrogatory which imposes obligations upon it not required by such rules.
24          These General Objections shall be deemed incorporated into each and every specific
25   response below.
26         RESERVATION OF RIGHT TO SUPPLEMENT OR MODIFY RESPONSES
27          Defendant reserves the right to supplement, modify, or correct its responses and
28
                                             4
            DEFENDANT CITY OF LOS ANGELES’ AMENDED OBJECTIONS AND RESPONSES TO
                        PLAINTIFF ZAMORA’S INTERROGATORIES SET ONE
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 317 of 409 Page ID
                                     #:7531



 1   objections to the demands, or any part of them, as Defendant acquires additional information in
 2   the course of its investigation and discovery in this action.
 3                         SPECIFIC OBJECTIONS AND RESPONSES
 4          Without waiving or limiting in any manner any of the foregoing Objections, but
 5   rather incorporating them into each of the following responses to the extent applicable,
 6   Defendant objects and responds to the Notice’s specific Requests as follows:
 7   INTERROGATORY NO. 1
 8           IDENTIFY all trainings conducted by the CITY for its employees, contractors, or
 9   agents, regarding LAMC 56.11, since that law was amended in April 2016, and the topic
10   of the training, the title of the training, the group to which the training was conducted
11   (i.e., all of LA Sanitation, Environmental Compliance Inspectors or Officers specifically,
12   one on one training), where the training was conducted, and any materials provided as
13   part of the training (such as PowerPoint slides).
14   RESPONSE TO INTERROGATORY NO. 1:
15           Defendant incorporates the General Objections as though fully set forth here.
16   Defendant objects that the interrogatory seeks information that is not relevant to Plaintiff
17
     Zamora’s specific claims alleged in the SAC for incidents occurring on or around March
18
     21, 2019 at 6th Street and Ardmore and on or around June 11, 2019 at 5th Street and
19
     Harvard. See In re Bard IVC Filters Prods. Liab. Litig., 317 F.R.D. 562 (D. Az. 2016).
20
     Defendant objects that the interrogatory is overbroad to the extent that it seeks
21
     information relating to any individual plaintiff other than Plaintiff Zamora. Defendant
22
     objects that the interrogatory is overbroad in seeking information dating back to April
23
     2016, three years before Plaintiff Zamora’s specific alleged incidents occurred. Unilin
24
     Beheer B.V. v. NSL Trading Corp., No. CV 14-2210 BRO (SSx), 2015 U.S. Dist. LEXIS
25
     192143, *14 (C.D. Cal. Feb. 27, 2015). Defendant objects that the interrogatory is not
26
     proportional to the needs of the case, insofar as the burden or expense of searching for
27
     and producing information dating back to April 2016, three years before the specific
28
                                             5
            DEFENDANT CITY OF LOS ANGELES’ AMENDED OBJECTIONS AND RESPONSES TO
                        PLAINTIFF ZAMORA’S INTERROGATORIES SET ONE
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 318 of 409 Page ID
                                     #:7532



 1   alleged incidents occurred, outweighs the benefit of such discovery to Plaintiff Zamora’s
 2   specific claims alleged in the SAC. See IBP, Inc. v. Mercantile Bank, 179 F.R.D. 316,
 3   321 (D. Kan. 1998); Bashkin v. San Diego Cnty., Case No. 08-CV-1450-WQH (WVG),
 4   2011 U.S. Dist. LEXIS 3439, at * 4-5 (S.D. Cal. Jan. 13, 2011).
 5          In particular, Defendant objects that Plaintiffs’ have not pled a failure-to-train
 6   theory and Defendant does not dispute that it promulgated LAMC 56.11 and enforced it
 7   in the relevant time period. See Thompson v. City of Los Angeles, 885 F.2d 1439, 1444
 8
     (9th Cir. 1989) (“A rule or regulation promulgated, adopted, or ratified by a local
 9
     governmental entity’s legislative body unquestionably satisfies Monell’s policy
10
     requirements.”), overruled on other grounds by Bull v. City & Cty. of San Francisco, 595
11
     F.3d 964 (9th Cir. 2010).
12
            Defendant objects that Plaintiffs’ definition of “IDENTIFY” is overbroad. See
13
     Unilin Beheer B.V. v. NSL Trading Corp., No. CV 14-2210 BRO (SSx), 2015 U.S. Dist.
14
     LEXIS 192143, *14 (C.D. Cal. Feb. 27, 2015); Lucero v. Valdez, 240 F.R.D. 591, 594
15
     (D. N.M. 2007). Defendant has made available for inspection and copying documents
16
     relating to the subject of this litigation; to IDENTIFY each and every document by
17
     providing the form of each document, creation dates, past and present custodians, etc.,
18
     would require the Defendant to make a compilation, abstract, audit or summary of its
19
     business records and such a compilation, abstract, audit or summary does not exist and
20
21
     be unduly burdensome, oppressive and not proportional to the needs of the case.

22   Defendant further objects that the interrogatory requires Defendant not only to

23   IDENTIFY every training but also to specify every employee, agent or contractor who
24   attended each training, as well as the topics of each such training, which would require
25   the Defendant to make a compilation, abstract, audit or summary of its business records
26   and such a compilation, abstract, audit or summary does not exist and be unduly
27   burdensome, oppressive and not proportional to the needs of the case. Hoffman v. Cnty.
28
                                             6
            DEFENDANT CITY OF LOS ANGELES’ AMENDED OBJECTIONS AND RESPONSES TO
                        PLAINTIFF ZAMORA’S INTERROGATORIES SET ONE
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 319 of 409 Page ID
                                     #:7533



 1   of Los Angeles, Case No. CV-15-03724-FMO(ASx), 2016 U.S. Dist. LEXIS 123515, *
 2   15-16 (C.D. Cal. Jan. 6, 2016); Estrada v. City & Cnty. of San Francisco, Case No. 16-
 3   cv-00722-MEJ, 2016 U.S. Dist. LEXIS 173740, *4 (N.D. Cal. Dec. 14, 2016). Defendant
 4   further objects that the term “training” is vague and ambiguous insofar as it suggests that
 5   the only way an individual can be taught or instructed is through formal presentations and
 6   that the only relevant education to enforcing LAMC 56.11 is in the form of City-
 7   conducted trainings. Defendant objects that the interrogatory contains subparts seeking
 8
     information on distinct subjects and these subparts constitute separate interrogatories
 9
     against Plaintiff’s limit of 25. F.R.Civ.P. 33(a); Collaboration Props. v. Polycorn, Inc.,
10
     224 F.R.D. 473, 475 (N.D. Cal. 2004). Defendant further objects to the extent this
11
     interrogatory seeks information protected by the attorney-client privilege or the attorney-
12
     work product doctrine. F.R.Civ.P. 26(b)(3)(A)-(B); Kintera, Inc. v. Convio, Inc., 219
13
     F.R.D. 503, *507 (S.D. Cal. 2003); Reinsdorf v. Sketchers U.S.A., Inc., Case No. CV 10-
14
     7181 DDP (SSx), 2013 U.S. Dist. Lexis 200627, * 15-17 (C.D. Cal. Sep. 9, 2013).
15
            Subject to and without waiving these objections, Defendant responds as follows:
16
            (a)          Environmental Compliance Inspectors (“ECIs”), prior to their
17
     appointment as an ECI, must meet the civil service minimum requirements by having
18
     either have two years of full-time paid experience in a position at the level in explaining
19
     or enforcing environmental health laws, ordinances, or regulations pertaining to
20
21
     wastewater, solids, recyclables and/or stormwater treatment. Other ECIs, as a way of

22   meeting the minimum required qualifications for the classification, may have completed

23   a certain number of units from an accredited college or university in biology, chemistry,
24   environmental science, biochemistry, solid waste management technology, water supply
25   technology, stormwater or wastewater treatment technology, or engineering prior to their
26   appointment. In accordance with Charter Section 1010(b) and Civil Service Commission
27   Rule 5.31, selective certification will be used for some positions that require special
28
                                             7
            DEFENDANT CITY OF LOS ANGELES’ AMENDED OBJECTIONS AND RESPONSES TO
                        PLAINTIFF ZAMORA’S INTERROGATORIES SET ONE
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 320 of 409 Page ID
                                     #:7534



 1   possession of a current Hazardous Waste Operations and Emergency Response Standard
 2   (HAZWOPERS) certification (40-hour training), or a Hazardous Materials Specialist
 3   (HAZMAT) certification, both as certified by the California Specialized Training
 4   Institute, Office of Emergency Services. Further training and courses, including the
 5   course frequency and hours, as well as which courses are required for ECIs in the
 6   respective divisions (Watershed Protestation Division (“WPD”) and Livability Services
 7   Division (“LSD”)), are listed in the training matrix produced at CTY015234-015234
 8
     (WPD/LSD Training Matrix). As reflected in the matrix, LSD ECIs are required to take
 9
     a 40-hour OSHA Hazardous Waste Operations and Emergency Response (HAZWOPER)
10
     course and a subsequent annual refresher course, OSHA Blood Borne Pathogen, OSHA
11
     Medical Surveillance, and OSHA Heat Illness & Injury. Additional available courses
12
     include DOT HM 181/232.
13
            In addition, LSD employees (and WPD employees) involved in encampment
14
     cleanups and/or LAMC 56.11 enforcement attending trainings by other experienced ECIs
15
     and/or Senior ECIs and/or Chief ECIs, the Unified Homeless Resources Center
16
     (“UHRC”), the City Attorney’s Office, Chrysalis, and the Los Angeles Police Department
17
     (“LAPD”).    Additional training may occur in the field as ECIs, some with education
18
     and/or credentials in biology, biochemistry, chemical engineering, fire science,
19
     wastewater technology, and similar scientific disciplines instruct LSD employees on how
20
21
     to proceed with cleanup operations and address health hazards. Training also occurs

22   during safety tailgate meetings and as-needed additional meetings (for example, when

23   court decisions require changes in operations), which may occasionally involve written
24   materials.
25          Documents related to training and education were previously produced in the
26   City’s response to Request for Production. Defendant refers Plaintiff to these documents
27   for further response. F.R.Civ.P. 33(d)(1); Rainbow Pioneer # 44-18-04A v. Hawaii-
28
                                             8
            DEFENDANT CITY OF LOS ANGELES’ AMENDED OBJECTIONS AND RESPONSES TO
                        PLAINTIFF ZAMORA’S INTERROGATORIES SET ONE
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 321 of 409 Page ID
                                     #:7535



 1   Nevada Inv. Corp., 711 F.2d 902, 906 (9th Cir. 1983). See Bates Nos:
 2
 3      • CTY012270-CTY012284 – “Environmental Compliance Officer Training
 4         Program, January 2016, describing training required of WPD ECIs before creation
 5         of LSD”
 6
 7      • CTY011905-CTY011905 and CTY012098-CTY012098 – Charts reflecting ECI
 8
           Trainings - Operations, Posting, Clean Streets LA (CSLA) and HOPE (2019)
 9
10
        • CTY010750-CTY010750 – Spreadsheet tracking ECI trainings (2018-2020)
11
12
        • CTY014688-CTY014702 – LAMC 56.11 SOP Training Materials and Attendance
13
           Rosters (2019)
14
15
        • CTY006278-CTY006397, CTY006710-CTY006748, CTY008275-CTY008293 –
16
           Los Angeles Municipal Code 56.11 by Gonzalo Barriga MS, Lt. Environmental
17
           Officer, LASAN, Watershed Protection, Environmental Enforcement
18
19
        • CTY012220-CTY012227 – Chrysalis Bulky Item Storage Training and Rosters
20
21
           (2020)

22
23      • CTY012266-CTY012269 – Rosters re LSD training on Mental Health/Crisis
24         Communication and De-escalation & Sensitivity Training by LAPD (2019)
25
26      • CTY014763-CTY014764 – LSD LAMC 56.11 City Attorney Training Attendance
27         Roster (2019)
28
                                            9
           DEFENDANT CITY OF LOS ANGELES’ AMENDED OBJECTIONS AND RESPONSES TO
                       PLAINTIFF ZAMORA’S INTERROGATORIES SET ONE
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 322 of 409 Page ID
                                     #:7536



 1    • CTY012228-CTY012228 – CARE Team Training – UHRC (2019)
 2
 3    • CTY012232-CTY01223 – UHRC CARE Team Training Rosters (2019)
 4
 5    • CTY006413-006345 – LASAN Safety and Personal Protection Equipment at
 6       Homeless Encampment Cleanups
 7
 8    • CTY019332-CTY019336 – LASAH CARE Trainings
 9
10
      • CTY012108-CTY012123 – “Operation Healthy Streets Exposure Control Plan for
11
         Bloodborne Pathogens,” March 27, 2018, including attendance roster listing ECI
12
         attendees (2018)
13
14
      • CTY015165-CTY015170 – RAP homeless shelter training, including LAMC
15
         56.11 Industrial Safety and Compliance Division Attendance Roster (2020)
16
17
      • CTY015193-CTY015205; CTY012217-CTY012219 – ISCD Training Attendance
18
         Rosters and Written Materials – Temporary adjustment to enforcement of specific
19
         sections of LAMC 56.11 (2020)
20
21
22
      • CTY015171-CTY015188 – LSD Attendance Roster for Rec & Parks Health

23       Hazard Determination (2020)

24
25    • CTY014997-CTY015004 – Methane Safety Tailgate Roster
26
27    • CTY012124-CTY012201 – Operation Healthy Streets Protocol; Bloodborne
28
                                          10
         DEFENDANT CITY OF LOS ANGELES’ AMENDED OBJECTIONS AND RESPONSES TO
                     PLAINTIFF ZAMORA’S INTERROGATORIES SET ONE
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 323 of 409 Page ID
                                     #:7537



 1       Pathogens Tailgate with attendance roster
 2
 3    • CTY015006-CTY015007 – Protecting against Chemical Hazards Tailgate Roster
 4
 5    • CTY004507-CTY004510 – Memorandum of Agreement between LASAN and
 6       LAPD Regarding the Screening and Storage of Certain Excess Personal Property
 7       of Custodial Arrestees (2017/2018)
 8
 9
      • CTY015243-CTY015243 – HOPE/RAPID RESPONSE TEAM UPDATE
10
         presentation (2017)
11
12
      • CTY015244-CTY015244 – LAMC 56.11 Posting Training Presentation
13
14
      • CTY019334-CTY019334 – LAHSA CARE and CARE+ Comprehensive
15
         Overview (2019)
16
17
      • CTY019390-CTY019390 – Operation Healthy Streets Skid Row PowerPoint
18
19
      • CTY020307-CTY020307 – CARE Program Supervisors Meeting (2019)
20
21
22    • CTY015150-CTY015157 – Training Documentation\Property Storage by

23       Chrysalis\ (ECI)
24
25    • CTY015158-CTY015158 – Unattended Property/bulky Items Regional Storage
26       Overview Roster (2020)
27
28
                                          11
         DEFENDANT CITY OF LOS ANGELES’ AMENDED OBJECTIONS AND RESPONSES TO
                     PLAINTIFF ZAMORA’S INTERROGATORIES SET ONE
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 324 of 409 Page ID
                                     #:7538



 1    • CTY014856-CTY014856 – Performing Health Hazard Determinations Tailgate
 2       Training Roster (2020)
 3
 4    • Certificates evidencing ECI’s completion of HAZWOPER courses were produced
 5       at CTY010828 - CTY010857 (2020 Certificates for Daniel Truong, Sergio Arvayo,
 6       Jazmine Saucedo, Alyssa Mireles, Jesus Sanchez, Jesus Gamez, Branid Cruz, Jay
 7       Kim, Salvador Rosales, Michael Tran, Daniel Pearlman, Nekpen Aimiuwu,
 8
         Matthew Bates, Abraham Abrahamian, Bernard Dancel, Pawan Verma, Karen
 9
         Chebatoris, Warren Tan, Rachel Camacho, Karen Spencer, Arez Arzoumanian,
10
         Jordan Wooten, Sudha Shrestha, Demetress M. Anderson, Gilberto Campos,
11
         Ashley Avendano, Andrew Damron, Eduardo Valencia, Diana Powell, Ruben
12
         Hernandez); CTY010996-CTY011017 (2020 Certificates Howard Wong, Mark
13
         Trujillo, Chin Teo, Seyla Te, Adam Smith, Ching Peng, Steven Pederson, Katrina
14
         Montgomery, Ron Metcalf, Ingrid Medina, Eric Lee, Gary Lara, Michael Gunby,
15
         Isaac Frequez, Joe Fortaleza, Erick Estrada, Lucita Arzadon, Susan Berberabe,
16
         Christian Centeno, Carolyn Cook, Behzad Eghtesady); see also CTY011108 -
17
         CTY011109;      CTY011696-CTY011697;         CTY011883-CTY011884         (2019
18
         Certificates); CTY010909 - CTY010953; CTY011206 - CTY011208; CTY011266
19
         -CTY011269; CTY011493-CTY011495; CTY011645 - CTY011648; CTY011126
20
21
         -CTY011130; CTY011712-CTY011716; CTY011131 - CTY011135; CTY011717

22       -CTY011721; CTY011252-CTY011253; CTY011772 - CTY011774; CTY011031

23       -CTY011032; CTY011254-CTY011255; CTY011266 - CTY011269; CTY011192
24       - CTY011192; CTY011813-CTY011814 (2018 Certificates)
25
26    • California Specialized Training Institute, Hazardous Materials Technician Series
27       Course Materials – CTY004852-CTY005256 (A-Week June 29-23, 2017);
28
                                          12
         DEFENDANT CITY OF LOS ANGELES’ AMENDED OBJECTIONS AND RESPONSES TO
                     PLAINTIFF ZAMORA’S INTERROGATORIES SET ONE
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 325 of 409 Page ID
                                     #:7539



 1       CTY005257-005874 (B-Week July 10-14, 2017); CTY005875-6278 (C-Week
 2       June 24-28, 2017); CTY013750-14470 (Specialist Student Manual, Technician
 3       Workbook)
 4
 5    • CTY015329-CTY015342 – HAZWOPER DOCUMENTS\8 Hour HAZWOPER
 6       Refresher)
 7
 8
      • CTY013362-CTY013400 – Medical Management and Rehabilitation Course
 9
         Materials
10
11
      • CTY014765-CTY014816 – Operation Healthy Streets Protocol
12
13
      • CTY012236-CTY012240 – Clean Harbor Invoicing Training and Rosters (2018)
14
15
      • CTY006398-006412 – LASAN LAMC 56.11 Posting Training
16
17
      • CTY012285-CTY012292 – 2019-2020 Rosters reflecting Tailgate trainings on
18
         variety of topics, including postings, and training by LAHSA
19
20
21
      • CTY012202-CTY012202; CTY014541-CTY014618 – Bloodborne Pathogen

22       Tailgate Attendance Rosters (2018); CTY012210 - CTY012216 - Blood Borne

23       Pathogen Training Rosters (2019)
24
25    • CTY012309-CTY012309 – Handling Hazardous Waste Tailgate training roster
26       (2020)
27
28
                                          13
         DEFENDANT CITY OF LOS ANGELES’ AMENDED OBJECTIONS AND RESPONSES TO
                     PLAINTIFF ZAMORA’S INTERROGATORIES SET ONE
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 326 of 409 Page ID
                                     #:7540



 1         • CTY008275–CTY008293; CTY020306-CTY020306 – LAMC 56.11 Training
 2           PowerPoints
 3
 4         • CTY020307-CTY020307 – CARE Program Supervisors Meeting (2019)
 5
 6         • CTY020310-CTY020310 – Homeless Encampment Authorizations Process
 7
 8
     (b)     Concurrently served with these Amended Responses is an Excel spreadsheet that
 9
     reflects the trainings of LSD employees that are maintained by the Industrial Safety and
10
     Compliance Division (“ISCD”). ISCD maintains records for Bureau-wide trainings,
11
     including new employee trainings, safety, and field training. Division-specific trainings
12
     may not be reflected in ISCD records. This spreadsheet will be included in the City’s
13
     next production.
14
15
     (c)      The Los Angeles Police Department also receives training regarding LAMC 56.11
16
     and homeless encampments. Documents related to such training and education were
17
     previously produced in the City’s response to Request for Production. Defendant refers
18
     Plaintiff to these documents for further response. F.R.Civ.P. 33(d)(1); Rainbow Pioneer
19
     # 44-18-04A v. Hawaii-Nevada Inv. Corp., 711 F.2d 902, 906 (9th Cir. 1983). See Bates
20
21
     Nos.:

22
23         • CTY004471-CTY004473 – Operations Order No. 5 - Training Requirements for
24           Sworn Personnel Assigned to Homeless Outreach Programs (2016)
25
26         • CTY006440-CTY006480, CTY006562-006590 – Homeless Briefing – “New
27           LAMC 56.11”
28
                                               14
              DEFENDANT CITY OF LOS ANGELES’ AMENDED OBJECTIONS AND RESPONSES TO
                          PLAINTIFF ZAMORA’S INTERROGATORIES SET ONE
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 327 of 409 Page ID
                                     #:7541



 1
 2    • CTY006591-CTY006595 – 56.11(3) Regulation and Impoundment of Stored
 3       Personal Property Discard of Certain Stored Personal Property
 4
 5    • CTY006596-CTY005697 – “LAMC 56.1(c) Attachments”
 6    • CTY006598-CTY006598 – “LAMC 56.11 (d) Bulky Items”
 7
 8
      • CTY006599-CTY006599 – “LAMC 5.11 Regulation of Property on City Streets”
 9
10
      • CTY006600-CTY006601– “LAMC 56.11.10: Unlawful Conduct Evidentiary
11
         Recommendations for Law Enforcement Personnel Only”
12
13
      • CTY006602-CTY006602 – “Tents – Code section 56.11.10(h)”
14
15
      • CTY006603-CTY006603 – “Attachments: Barrier, String, Rope, Wire, Chain,
16
         etc.” – Code section 56.11.10(c)”
17
18
      • CTY006605-CTY6006702 – “Los Angeles Municipal Code 56.11 Standard
19
         Operating Protocols,” April 2016
20
21
22    • CTY006707-CTY006709 – “Homeless Outreach and Proactive Engagement

23       (HOPE) Team”
24
25    • CTY006703-CTY006706 – “Los Angeles Police Department El Pueblo Historical
26       Statistics, Strategies, and Weaknesses”
27
28
                                          15
         DEFENDANT CITY OF LOS ANGELES’ AMENDED OBJECTIONS AND RESPONSES TO
                     PLAINTIFF ZAMORA’S INTERROGATORIES SET ONE
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 328 of 409 Page ID
                                     #:7542



 1    • CTY006604-CTY006604 – “Bulky Items – Code Section 56.11.10(d)”
 2
 3    • CTY006481-CTY006495 – LAMC 56.11 Training
 4
 5    • CTY006505-CTY006509 – “The Key to Understanding OSHA Propane
 6       Regulations”
 7
 8
      • CTY006510-CTY006513 – “Alley Enforcement for Encampments”
 9
10
      • CTY006514-CTY006541 – “Homeless Encampment Briefing, by Alin Sahagian,
11
         Neighborhood Prosecutor Devonshire Area (2019)
12
13
      • CTY010643-CTY010643 – LAMC 56.11 Training Roster (2018)
14
15
      • CTY006753-CTY006759 – “City Council Deputy Training Meeting – Overview
16
         on LAMC 56.11/85.02”
17
18
      • CTY006760-CTY006787 – “OWB SLO Training 3/9/17 – LAMC 56.11”
19
20
21
      • CTY006787-CTY006815 – 2016 HOPE Orientation, including Employee Sign-In

22       Sheets and Rosters;

23
24    • CTY006816-CTY006827 – 2017 HOPE Orientation, including Employee Sign-In
25       Sheets and Rosters
26
27    • CTY004475-CTY004476 – Special Order No. 13 – Policy Regarding Police
28
                                          16
         DEFENDANT CITY OF LOS ANGELES’ AMENDED OBJECTIONS AND RESPONSES TO
                     PLAINTIFF ZAMORA’S INTERROGATORIES SET ONE
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 329 of 409 Page ID
                                     #:7543



 1         Contacts with Persons Experiencing Homelessness – Established (2016)
 2
 3      • CTY004477-CTY004479 – Regulations Affecting the Storage of Personal
 4         Property in Public Areas – Los Angeles Municipal Code Section 56.11, Notice 1.11
 5         from Director of Operations (2016)
 6
 7      • CTY004455- CTY004458 – Procedures on the Seizure, Booking, and Storage of
 8
           Personal Property Following A Custodial Arrest, Notice 1.11 from Chief of Police
 9
           (2019)
10
11
     INTERROGATORY NO. 2.
12
            IDENTIFY all trainings attended by any City employees, contractors or agents
13
     participating in ENCAMPMENT CLEANUPS that referred to or related to the
14
     identification and handling or disposal of property which the City considers to be “an
15
     immediate threat to public health and safety,” as that term is used in LAMC 56.11, by
16
     providing the date of the training, the topic of the training, the title of the training, the
17
     group to which the training was conducted (i.e., all of LA Sanitation, ECIs specifically,
18
     one-on-one), where the training was conducted, and any materials provided as part of the
19
     training (such as PowerPoint slides).
20
21
     RESPONSE TO INTERROGATORY NO. 2:

22          Defendant incorporates the General Objections as though fully set forth here.

23   Defendant objects that the interrogatory seeks information that is not relevant to Plaintiff
24   Zamora’s specific claims alleged in the SAC for incidents occurring on or around March
25   21, 2019 at 6th Street and Ardmore and on or around June 11, 2019 at 5th Street and
26   Harvard. See In re Bard IVC Filters Prods. Liab. Litig., 317 F.R.D. 562 (D. Az. 2016).
27   Defendant objects that the interrogatory is overbroad to the extent that it seeks
28
                                             17
            DEFENDANT CITY OF LOS ANGELES’ AMENDED OBJECTIONS AND RESPONSES TO
                        PLAINTIFF ZAMORA’S INTERROGATORIES SET ONE
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 330 of 409 Page ID
                                     #:7544



 1   information relating to any individual plaintiff other than Plaintiff Zamora. Defendant
 2   objects that the interrogatory is overbroad in seeking information dating back to April
 3   2016, three years before Plaintiff Zamora’s specific alleged incidents occurred. Unilin
 4   Beheer B.V. v. NSL Trading Corp., No. CV 14-2210 BRO (SSx), 2015 U.S. Dist. LEXIS
 5   192143, *14 (C.D. Cal. Feb. 27, 2015). Defendant objects that the interrogatory is not
 6   proportional to the needs of the case, insofar as the burden or expense of searching for
 7   and producing information dating back to April 2016, three years before the specific
 8
     alleged incidents occurred, outweighs the benefit of such discovery to Plaintiff Zamora’s
 9
     specific claims alleged in the SAC. See IBP, Inc. v. Mercantile Bank, 179 F.R.D. 316,
10
     321 (D. Kan. 1998); Bashkin v. San Diego Cnty., Case No. 08-CV-1450-WQH (WVG),
11
     2011 U.S. Dist. LEXIS 3439, at * 4-5 (S.D. Cal. Jan. 13, 2011).
12
            In particular, Defendant objects that Plaintiffs’ have not pled a failure-to-train
13
     theory and Defendant does not dispute that it promulgated LAMC 56.11 and enforced it
14
     in the relevant time period. See Thompson v. City of Los Angeles, 885 F.2d 1439, 1444
15
     (9th Cir. 1989) (“A rule or regulation promulgated, adopted, or ratified by a local
16
     governmental entity’s legislative body unquestionably satisfies Monell’s policy
17
     requirements.”), overruled on other grounds by Bull v. City & Cty. of San Francisco, 595
18
     F.3d 964 (9th Cir. 2010).
19
            Defendant objects that Plaintiffs’ definition of “IDENTIFY” is overbroad. See
20
21
     Unilin Beheer B.V. v. NSL Trading Corp., No. CV 14-2210 BRO (SSx), 2015 U.S. Dist.

22   LEXIS 192143, *14 (C.D. Cal. Feb. 27, 2015); Lucero v. Valdez, 240 F.R.D. 591, 594

23   (D. N.M. 2007). Defendant has made available for inspection and copying documents
24   relating to the subject of this litigation; to IDENTIFY each and every document by
25   providing the form of each document, creation dates, past and present custodians, etc.,
26   would require the Defendant to make a compilation, abstract, audit or summary of its
27   business records and such a compilation, abstract, audit or summary does not exist and
28
                                             18
            DEFENDANT CITY OF LOS ANGELES’ AMENDED OBJECTIONS AND RESPONSES TO
                        PLAINTIFF ZAMORA’S INTERROGATORIES SET ONE
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 331 of 409 Page ID
                                     #:7545



 1   be unduly burdensome, oppressive and not proportional to the needs of the case.
 2   Defendant further objects that the interrogatory requires Defendant not only to
 3   IDENTIFY every training but also to specify every employee, agent or contractor who
 4   attended each training, as well as the topics of each such training, which would require
 5   the Defendant to make a compilation, abstract, audit or summary of its business records
 6   and such a compilation, abstract, audit or summary does not exist and be unduly
 7   burdensome, oppressive and not proportional to the needs of the case. Hoffman v. Cnty.
 8
     of Los Angeles, Case No. CV-15-03724-FMO (ASx), 2016 U.S. Dist. LEXIS 123515,
 9
     *15-16 (C.D. Cal. Jan. 6, 2016); Estrada v. City & Cnty. of San Francisco, Case No. 16-
10
     cv-00722-MEJ, 2016 U.S. Dist. LEXIS 173740, *4 (N.D. Cal. Dec. 14, 2016). Defendant
11
     further objects that the term “training” is vague and ambiguous insofar as it suggests that
12
     the only way an individual can be taught or instructed is through formal presentations and
13
     that the only relevant education to enforcing LAMC 56.11 is in the form of City-
14
     conducted trainings. Defendant objects that the interrogatory contains subparts seeking
15
     information on distinct subjects and these subparts constitute separate interrogatories
16
     against Plaintiff’s limit of 25. F.R.Civ.P. 33(a); Collaboration Props. v. Polycorn, Inc.,
17
     224 F.R.D. 473,475 (N.D. Cal. 2004). Defendant further objects to the extent this
18
     interrogatory seeks information protected by the attorney-client privilege or the attorney-
19
     work product doctrine. F.R.Civ.P. 26(b)(3)(A)-(B); Kintera, Inc. v. Convio, Inc., 219
20
21
     F.R.D. 503, *507 (S.D. Cal. 2003); Reinsdorf v. Sketchers U.S.A., Inc., Case No. CV 10-

22   7181 DDP (SSx), 2013 U.S. Dist. Lexis 200627, * 15-17 (C.D. Cal. Sep. 9, 2013).

23          Subject to and without waiving these objections, Defendant responds as follows:
24          (a) Environmental Compliance Inspectors (“ECIs”), prior to their appointment as
25   an ECI, must meet the civil service minimum requirements by having either have two
26   years of full-time paid experience in a position at the level in explaining or enforcing
27   environmental health laws, ordinances, or regulations pertaining to wastewater, solids,
28
                                             19
            DEFENDANT CITY OF LOS ANGELES’ AMENDED OBJECTIONS AND RESPONSES TO
                        PLAINTIFF ZAMORA’S INTERROGATORIES SET ONE
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 332 of 409 Page ID
                                     #:7546



 1   recyclables and/or stormwater treatment. Other ECIs, as a way of meeting the minimum
 2   required qualifications for the classification, may have completed a certain number of
 3   units from an accredited college or university in biology, chemistry, environmental
 4   science, biochemistry, solid waste management technology, water supply technology,
 5   stormwater or wastewater treatment technology, or engineering prior to their
 6   appointment. In accordance with Charter Section 1010(b) and Civil Service Commission
 7   Rule 5.31, selective certification will be used for some positions that require special
 8
     possession of a current Hazardous Waste Operations and Emergency Response Standard
 9
     (HAZWOPERS) certification (40-hour training), or a Hazardous Materials Specialist
10
     (HAZMAT) certification, both as certified by the California Specialized Training
11
     Institute, Office of Emergency Services. Further training and courses, including the
12
     course frequency and hours, as well as which courses are required for ECIs in the
13
     respective divisions (Watershed Protestation Division (“WPD”) and Livability Services
14
     Division (“LSD”)), are listed in the training matrix produced at CTY015234-015234
15
     (WPD/LSD Training Matrix). As reflected in the matrix, LSD ECIs are required to take
16
     a 40-hour OSHA Hazardous Waste Operations and Emergency Response (HAZWOPER)
17
     course and a subsequent annual refresher course, OSHA Blood Borne Pathogen, OSHA
18
     Medical Surveillance, and OSHA Heat Illness & Injury. Additional available courses
19
     include DOT HM 181/232.
20
21
            In addition, LSD employees (and WPD employees) involved in encampment

22   cleanups and/or LAMC 56.11 enforcement attending trainings by other experienced ECIs

23   and/or Senior ECIs and/or Chief ECIs, the Unified Homeless Resources Center
24   (“UHRC”), the City Attorney’s Office, Chrysalis, and the Los Angeles Police Department
25   (“LAPD”).    Additional training may occur in the field as ECIs, some with education
26   and/or credentials in biology, biochemistry, chemical engineering, fire science,
27   wastewater technology, and similar scientific disciplines instruct LSD employees on how
28
                                            20
           DEFENDANT CITY OF LOS ANGELES’ AMENDED OBJECTIONS AND RESPONSES TO
                       PLAINTIFF ZAMORA’S INTERROGATORIES SET ONE
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 333 of 409 Page ID
                                     #:7547



 1   to proceed with cleanup operations and address health hazards. Training also occurs
 2   during safety tailgate meetings and as-needed additional meetings (for example, when
 3   court decisions require changes in operations), which may occasionally involve written
 4   materials.
 5          Documents related to training and education were previously produced in the
 6   City’s response to Request for Production. Defendant refers Plaintiff to these documents
 7   for further response. F.R.Civ.P. 33(d)(1); Rainbow Pioneer # 44-18-04A v. Hawaii-
 8
     Nevada Inv. Corp., 711 F.2d 902, 906 (9th Cir. 1983). See Bates Nos:
 9
10
        • CTY012270-CTY012284 – “Environmental Compliance Officer Training
11
           Program, January 2016, describing training required of WPD ECIs before creation
12
           of LSD”
13
14
        • CTY011905-CTY011905 and CTY012098-CTY012098 – Charts reflecting ECI
15
           Trainings - Operations, Posting, Clean Streets LA (CSLA) and HOPE (2019)
16
17
        • CTY010750-CTY010750 – Spreadsheet tracking ECI trainings (2018-2020)
18
19
        • CTY014688-CTY014702 – LAMC 56.11 SOP Training Materials and Attendance
20
21
           Rosters (2019)

22
23      • CTY006278-CTY006397, CTY006710-CTY006748, CTY008275-CTY008293 –
24         Los Angeles Municipal Code 56.11 by Gonzalo Barriga MS, Lt. Environmental
25         Officer, LASAN, Watershed Protection, Environmental Enforcement
26
27      • CTY012220-CTY012227 – Chrysalis Bulky Item Storage Training and Rosters
28
                                             21
            DEFENDANT CITY OF LOS ANGELES’ AMENDED OBJECTIONS AND RESPONSES TO
                        PLAINTIFF ZAMORA’S INTERROGATORIES SET ONE
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 334 of 409 Page ID
                                     #:7548



 1       (2020)
 2
 3    • CTY012266-CTY012269 – Rosters re LSD training on Mental Health/Crisis
 4       Communication and De-escalation & Sensitivity Training by LAPD (2019)
 5
 6    • CTY014763-CTY014764 – LSD LAMC 56.11 City Attorney Training Attendance
 7       Roster (2019)
 8
 9
      • CTY012228-CTY012228 – CARE Team Training – UHRC (2019)
10
11
      • CTY012232-CTY01223 – UHRC CARE Team Training Rosters (2019)
12
13
      • CTY006413-006345 – LASAN Safety and Personal Protection Equipment at
14
         Homeless Encampment Cleanups
15
16
      • CTY019332-CTY019336 – LASAH CARE Trainings
17
18
      • CTY012108-CTY012123 – “Operation Healthy Streets Exposure Control Plan for
19
         Bloodborne Pathogens,” March 27, 2018, including attendance roster listing ECI
20
         attendees (2018)
21
22
23    • CTY015165-CTY015170 – RAP homeless shelter training, including LAMC

24       56.11 Industrial Safety and Compliance Division Attendance Roster (2020)
25
26    • CTY015193-CTY015205; CTY012217-CTY012219 – ISCD Training Attendance
27       Rosters and Written Materials – Temporary adjustment to enforcement of specific
28
                                          22
         DEFENDANT CITY OF LOS ANGELES’ AMENDED OBJECTIONS AND RESPONSES TO
                     PLAINTIFF ZAMORA’S INTERROGATORIES SET ONE
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 335 of 409 Page ID
                                     #:7549



 1       sections of LAMC 56.11 (2020)
 2
 3    • CTY015171-CTY015188 – LSD Attendance Roster for Rec & Parks Health
 4       Hazard Determination (2020)
 5
 6    • CTY014997-CTY015004 – Methane Safety Tailgate Roster
 7
 8
      • CTY012124-CTY012201 – Operation Healthy Streets Protocol; Bloodborne
 9
         Pathogens Tailgate with attendance roster
10
11
      • CTY015006-CTY015007 – Protecting against Chemical Hazards Tailgate Roster
12
13
      • CTY004507-CTY004510 – Memorandum of Agreement between LASAN and
14
         LAPD Regarding the Screening and Storage of Certain Excess Personal Property
15
         of Custodial Arrestees (2017/2018)
16
17
      • CTY015243-CTY015243 – HOPE/RAPID RESPONSE TEAM UPDATE
18
         presentation (2017)
19
20
21
      • CTY015244-CTY015244 – LAMC 56.11 Posting Training Presentation

22
23    • CTY019334-CTY019334 – LAHSA CARE and CARE+ Comprehensive
24       Overview (2019)
25
26    • CTY019390-CTY019390 – Operation Healthy Streets Skid Row PowerPoint
27
28
                                          23
         DEFENDANT CITY OF LOS ANGELES’ AMENDED OBJECTIONS AND RESPONSES TO
                     PLAINTIFF ZAMORA’S INTERROGATORIES SET ONE
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 336 of 409 Page ID
                                     #:7550



 1    • CTY020307-CTY020307 – CARE Program Supervisors Meeting (2019)
 2
 3    • CTY015150-CTY015157 – Training Documentation\Property Storage by
 4       Chrysalis\ (ECI)
 5
 6    • CTY015158-CTY015158 – Unattended Property/bulky Items Regional Storage
 7       Overview Roster (2020)
 8
 9
      • CTY014856-CTY014856 – Performing Health Hazard Determinations Tailgate
10
         Training Roster (2020)
11
12
      • Certificates evidencing ECI’s completion of HAZWOPER courses were produced
13
         at CTY010828 - CTY010857 (2020 Certificates for Daniel Truong, Sergio Arvayo,
14
         Jazmine Saucedo, Alyssa Mireles, Jesus Sanchez, Jesus Gamez, Branid Cruz, Jay
15
         Kim, Salvador Rosales, Michael Tran, Daniel Pearlman, Nekpen Aimiuwu,
16
         Matthew Bates, Abraham Abrahamian, Bernard Dancel, Pawan Verma, Karen
17
         Chebatoris, Warren Tan, Rachel Camacho, Karen Spencer, Arez Arzoumanian,
18
         Jordan Wooten, Sudha Shrestha, Demetress M. Anderson, Gilberto Campos,
19
         Ashley Avendano, Andrew Damron, Eduardo Valencia, Diana Powell, Ruben
20
21
         Hernandez); CTY010996-CTY011017 (2020 Certificates Howard Wong, Mark

22       Trujillo, Chin Teo, Seyla Te, Adam Smith, Ching Peng, Steven Pederson, Katrina

23       Montgomery, Ron Metcalf, Ingrid Medina, Eric Lee, Gary Lara, Michael Gunby,
24       Isaac Frequez, Joe Fortaleza, Erick Estrada, Lucita Arzadon, Susan Berberabe,
25       Christian Centeno, Carolyn Cook, Behzad Eghtesady); see also CTY011108 -
26       CTY011109;         CTY011696-CTY011697;     CTY011883-CTY011884         (2019
27       Certificates); CTY010909 - CTY010953; CTY011206 - CTY011208; CTY011266
28
                                          24
         DEFENDANT CITY OF LOS ANGELES’ AMENDED OBJECTIONS AND RESPONSES TO
                     PLAINTIFF ZAMORA’S INTERROGATORIES SET ONE
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 337 of 409 Page ID
                                     #:7551



 1       -CTY011269; CTY011493-CTY011495; CTY011645 - CTY011648; CTY011126
 2       -CTY011130; CTY011712-CTY011716; CTY011131 - CTY011135; CTY011717
 3       -CTY011721; CTY011252-CTY011253; CTY011772 - CTY011774; CTY011031
 4       -CTY011032; CTY011254-CTY011255; CTY011266 - CTY011269; CTY011192
 5       - CTY011192; CTY011813-CTY011814 (2018 Certificates)
 6
 7    • California Specialized Training Institute, Hazardous Materials Technician Series
 8
         Course Materials – CTY004852-CTY005256 (A-Week June 29-23, 2017);
 9
         CTY005257-005874 (B-Week July 10-14, 2017); CTY005875-6278 (C-Week
10
         June 24-28, 2017); CTY013750-14470 (Specialist Student Manual, Technician
11
         Workbook)
12
13
      • CTY015329-CTY015342 – HAZWOPER DOCUMENTS\8 Hour HAZWOPER
14
         Refresher)
15
16
      • CTY013362-CTY013400 – Medical Management and Rehabilitation Course
17
         Materials
18
19
      • CTY014765-CTY014816 – Operation Healthy Streets Protocol
20
21
22    • CTY012236-CTY012240 – Clean Harbor Invoicing Training and Rosters (2018)

23
24    • CTY006398-006412 – LASAN LAMC 56.11 Posting Training
25
26    • CTY012285-CTY012292 – 2019-2020 Rosters reflecting Tailgate trainings on
27       variety of topics, including postings, and training by LAHSA
28
                                          25
         DEFENDANT CITY OF LOS ANGELES’ AMENDED OBJECTIONS AND RESPONSES TO
                     PLAINTIFF ZAMORA’S INTERROGATORIES SET ONE
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 338 of 409 Page ID
                                     #:7552



 1
 2      • CTY012202-CTY012202; CTY014541-CTY014618 – Bloodborne Pathogen
 3         Tailgate Attendance Rosters (2018); CTY012210 - CTY012216 - Blood Borne
 4         Pathogen Training Rosters (2019)
 5
 6      • CTY012309-CTY012309 – Handling Hazardous Waste Tailgate training roster
 7         (2020)
 8
 9
        • CTY008275–CTY008293; CTY020306-CTY020306 – LAMC 56.11 Training
10
           PowerPoints
11
12
        • CTY020307-CTY020307 – CARE Program Supervisors Meeting (2019)
13
14
        • CTY020310-CTY020310 – Homeless Encampment Authorizations Process
15
16
            (b) Concurrently served with these Amended Responses is an Excel spreadsheet
17
     that reflects the trainings of LSD employees that are maintained by the Industrial Safety
18
     and Compliance Division (“ISCD”). ISCD maintains records for Bureau-wide trainings,
19
     including new employee trainings, safety, and field training. Division-specific trainings
20
     may not be reflected in ISCD records. This spreadsheet will be included in the City’s
21
22
     next production.

23
24   INTERROGATORY NO. 3.
25          IDENTIFY each location where property that has been seized by the CITY
26   pursuant to Los Angeles Municipal Code Section 56.11, is or has been stored after it was
27   seized, at any time from April 16, 2016 to the present, including the address of the storage

28
                                             26
            DEFENDANT CITY OF LOS ANGELES’ AMENDED OBJECTIONS AND RESPONSES TO
                        PLAINTIFF ZAMORA’S INTERROGATORIES SET ONE
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 339 of 409 Page ID
                                     #:7553



 1   facility, the date each storage facility was opened, and the square footage of any portion
 2   of the building that is used for storage of property seized from homeless encampments.
 3   RESPONSE TO INTERROGATORY NO. 3:
 4          Defendant incorporates the General Objections as though fully set forth here.
 5   Defendant incorporates the General Objections as though fully set forth here. Defendant
 6   objects that the interrogatory seeks information that is not relevant to Plaintiff Zamora’s
 7   specific claims alleged in the SAC for incidents occurring on or around March 21, 2019
 8   at 6th Street and Ardmore and on or around June 11, 2019 at 5th Street and Harvard. See
 9   In re Bard IVC Filters Prods. Liab. Litig., 317 F.R.D. 562 (D. Az. 2016). Defendant
10   objects that the interrogatory is overbroad to the extent that it seeks information relating
11
     to any individual plaintiff other than Plaintiff Zamora. Defendant objects that the
12
     interrogatory is overbroad in seeking information dating back to April 2016, three years
13
     before Plaintiff Zamora’s specific alleged incidents occurred. Unilin Beheer B.V. v. NSL
14
     Trading Corp., No. CV 14-2210 BRO (SSx), 2015 U.S. Dist. LEXIS 192143, *14 (C.D.
15
     Cal. Feb. 27, 2015).
16
            Defendant objects that the interrogatory is not proportional to the needs of the
17
     case, insofar as the burden or expense of searching for and producing information dating
18
     back to April 2016 outweighs the benefit of such discovery to Plaintiff Zamora’s specific
19
     claims alleged in the SAC. For the period January 1, 2018 to July 31, 2020 alone,
20
     Defendant has identified 32,730 incidents within WPIMS constituting “encampment
21
     cleanups” as defined in the Interrogatories, and 2016 is three years before the specific
22
23
     alleged incidents occurred. See IBP, Inc. v. Mercantile Bank, 179 F.R.D. 316, 321 (D.

24   Kan. 1998); Bashkin v. San Diego Cnty., Case No. 08-CV-1450-WQH (WVG), 2011 U.S.

25   Dist. LEXIS 3439, at * 4-5 (S.D. Cal. Jan. 13, 2011). Defendant further objects that the
26   discovery sought is not proportional to the needs of the case because the burden and
27   expense of the proposed discovery outweighs the benefit of such information, and the
28
                                             27
            DEFENDANT CITY OF LOS ANGELES’ AMENDED OBJECTIONS AND RESPONSES TO
                        PLAINTIFF ZAMORA’S INTERROGATORIES SET ONE
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 340 of 409 Page ID
                                     #:7554



 1   interrogatory is not relevant, particularly given that Plaintiffs’ theory of the case as
 2   articulated in the SAC is that Defendant does not store property but instead destroys it
 3   unlawfully. Hoffman v. Cnty. of Los Angeles, Case No. CV-15-03724-FMO(ASx), 2016
 4   U.S. Dist. LEXIS 123515, * 15-16 (C.D. Cal. Jan. 6, 2016); Estrada v. City & Cnty. of
 5   San Francisco, Case No. 16-cv-00722-MEJ, 2016 U.S. Dist. LEXIS 173740, *4 (N.D.
 6   Cal. Dec. 14, 2016).
 7          Additionally, most information and documents related to storage are in the
 8
     possession and custody of Chrysalis, a third-party company that contracts with LAHSA
 9
     (not Defendant) to provide involuntary and voluntary storage for homeless individuals;
10
     Defendant understands that Plaintiffs have issued a document subpoena to Chrysalis and
11
     that documents with responsive information to this interrogatory are encompassed in that
12
     subpoena. Defendant objects that it has produced any storage-related documents it has
13
     identified in its investigation and has worked with Chrysalis to identify further
14
     documents, which Defendant has also produced as they were made available. Defendant
15
     objects that requiring it collecting documents from Chrysalis and analyze and summarize
16
     them in response to this interrogatory creates an undue burden that is not proportional to
17
     the needs of the case and requires Defendant to make a compilation, abstract, audit or
18
     summary of its records and such compilation, abstract, audit or summary does not exist.
19
     Hoffman v. Cnty. of Los Angeles, Case No. CV-15-03724-FMO(ASx), 2016 U.S. Dist.
20
21
     LEXIS 123515, * 15-16 (C.D. Cal. Jan. 6, 2016); Estrada v. City & Cnty. of San

22   Francisco, Case No. 16-cv-00722-MEJ, 2016 U.S. Dist. LEXIS 173740, *4 (N.D. Cal.

23   Dec. 14, 2016).
24          Subject to and without waiving these objections, Defendant responds as follows:
25   As specified in the chart below, the City currently has eight involuntary storage locations,
26   totaling approximately 9,600 square feet of storage capacity:
27
28
                                             28
            DEFENDANT CITY OF LOS ANGELES’ AMENDED OBJECTIONS AND RESPONSES TO
                        PLAINTIFF ZAMORA’S INTERROGATORIES SET ONE
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 341 of 409 Page ID
                                     #:7555



 1   Facility                   Address                           Storage Capacity
 2   East Valley Yard           11050 Pendleton St, Sun Valley,   800 sq. ft.
 3   (Valley)                   CA 91352                          (1 Conex Box)
 4   West Valley Yard           8840 Vanalden Ave, Northridge,    800 sq. feet
 5   (Northridge)               CA 91324                          (1 Conex Box)
 6
 7
     Hyperion        Water      12000 Vista Del Mar, Playa Del    800 sq. ft.
 8
     Reclamation        Plant   Rey, CA 90293                     (1 Conex Box)
 9
     (West)
10
11
     North Central Yard         452 N San Fernando Rd, Los        800 sq. ft.
12
     (Northeast)                Angeles, CA 90031                 (1 Conex Box)
13
     Gaffey Yard (San           1400 N. Gaffey                    2400 sq. ft.
14
     Pedro)                     San Pedro CA. 90731               (3 Conex Boxes)
15
     South      LA      Yard    786 S Mission Rd, Los Angeles,    800 sq. ft.
16
17
     *Overflow yard [see        CA 90023                          (1 Conex Box)

18   below]

19   Jefferson          Yard    6000 W. Jefferson Blvd., Los      1,600 sq. ft.
20   (Jefferson Site)           Angeles 90232                     (2 Conex Boxes)
21
22   Lopez Canyon               11950 Lopez Canyon Rd.            1,600 sq. ft.
23                              Sylmar, CA 91342                  (2 Conex Boxes)
24
25           Two of the above-referenced facilities recently opened in 2020: The Lopez
26   Canyon facility (June 2020) and Jefferson Yard (July 2020). In addition, in May 2020
27   the storage space at the Gaffey Yard was increased from one Conex box to three Conex
28
                                              29
             DEFENDANT CITY OF LOS ANGELES’ AMENDED OBJECTIONS AND RESPONSES TO
                         PLAINTIFF ZAMORA’S INTERROGATORIES SET ONE
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 342 of 409 Page ID
                                     #:7556



 1   boxes.
 2            *The South LA Yard is only used as an overflow storage site for the Chrysalis
 3   Towne Location; LASAN Staff does not take material to this site.
 4            Chrysalis, a third-party independent contractor that contracts with LAHSA (not
 5   Defendant) to provide involuntary and voluntary storage for homeless individuals
 6   operates the Bin, located at 507 Towne Avenue The approximate size of the involuntary
 7   storage space available at the Bin is 2,000 square feet. When involuntary storage is
 8
     available, LASAN delivers non-hazardous property to the storage facility that is nearest
 9
     to the location of the cleanup and has capacity, completes a chain of custody form
10
     transferring custody of property at the storage facility to Chrysalis, and notifies Chrysalis
11
     of the delivery. Property stored in the facilities may be moved by Chrysalis to the Bin
12
     after the cleanup or Chrysalis may arrange to drop the property off to the individual a
13
     public area (by a restaurant or supermarket) closer to the cleanup area or the individual.
14
     The City does not track that information.
15
              To the extent the City had in its possession chain of custody forms or other
16
     storage-related information, it has produced such documents and intends to produce any
17
     additional such documents if they are identified in its investigation or provided to the City
18
     by Chrysalis.     See Bates Nos. CTY004841 (2019 Storage Data); CTY009268-
19
     CTY011938 (chain of custody forms); CTY0004843-CTY004850 (chain of custody
20
21
     forms); CTY019486-CTY019492 (chain of custody form noting locations); see also

22   CTY004827 (Appendix A to Chrysalis Agreement, noting storage facilities and LASAN

23   post-cleanup delivery locations); CTY004842 (Chrysalis Agreement, “UAP Container
24   Location Information” noting storage locations and capacity); CTY016065-CTY016065
25   (January-June 2019 CSLA_HOPE_OHS Metrics & Totals); CTY015150-CTY015157
26   (Chrysalis Unattended Property Regional Storage Overview); CTY019488-CTY019488
27   (Unattended Property, Involuntary Storage Bin Policy); CTY019492-CTY019492 (2018
28
                                               30
              DEFENDANT CITY OF LOS ANGELES’ AMENDED OBJECTIONS AND RESPONSES TO
                          PLAINTIFF ZAMORA’S INTERROGATORIES SET ONE
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 343 of 409 Page ID
                                     #:7557



 1   Unattended Property Metrics). Defendant refers Plaintiff to these documents for further
 2   response. F.R.Civ.P. 33(d)(1); Rainbow Pioneer # 44-18-04A v. Hawaii-Nevada Inv.
 3   Corp., 711 F.2d 902, 906 (9th Cir. 1983). Defendant does not intend to withhold any
 4   storage-related documents it identifies during its investigation.
 5
 6   INTERROGATORY NO. 4.
 7          If any of the storage facilities identified in Interrogatory Two [sic] has increased
 8
     or decreased in size or storage capacity since the building began being used for storage,
 9
     provide the original size, the date when the storage facility increased or decreased in size,
10
     and the capacity and size after the increase or decrease.
11
     RESPONSE TO INTERROGATORY NO. 4:
12
            Defendant incorporates the General Objections as though fully set forth here.
13
     Defendant incorporates the General Objections as though fully set forth here. Defendant
14
     objects that the interrogatory seeks information that is not relevant to Plaintiff Zamora’s
15
     specific claims alleged in the SAC for incidents occurring on or around March 21, 2019
16
     at 6th Street and Ardmore and on or around June 11, 2019 at 5th Street and Harvard. See
17
     In re Bard IVC Filters Prods. Liab. Litig., 317 F.R.D. 562 (D. Az. 2016). Defendant
18
     objects that the interrogatory is overbroad to the extent that it seeks information relating
19
     to any individual plaintiff other than Plaintiff Zamora. Defendant objects that the
20
21
     interrogatory is overbroad in seeking information dating back to April 2016, three years

22   before Plaintiff Zamora’s specific alleged incidents occurred. Unilin Beheer B.V. v. NSL

23   Trading Corp., No. CV 14-2210 BRO (SSx), 2015 U.S. Dist. LEXIS 192143, *14 (C.D.
24   Cal. Feb. 27, 2015).
25          Defendant objects that the interrogatory is not proportional to the needs of the
26   case, insofar as the burden or expense of searching for and producing information dating
27   back to April 2016 outweighs the benefit of such discovery to Plaintiff Zamora’s specific
28
                                             31
            DEFENDANT CITY OF LOS ANGELES’ AMENDED OBJECTIONS AND RESPONSES TO
                        PLAINTIFF ZAMORA’S INTERROGATORIES SET ONE
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 344 of 409 Page ID
                                     #:7558



 1   claims alleged in the SAC. For the period January 1, 2018 to July 31, 2020 alone,
 2   Defendant has identified 32,730 incidents within WPIMS constituting “encampment
 3   cleanups” as defined in the Interrogatories, and 2016 is three years before the specific
 4   alleged incidents occurred. See IBP, Inc. v. Mercantile Bank, 179 F.R.D. 316, 321 (D.
 5   Kan. 1998); Bashkin v. San Diego Cnty., Case No. 08-CV-1450-WQH (WVG), 2011 U.S.
 6   Dist. LEXIS 3439, at * 4-5 (S.D. Cal. Jan. 13, 2011). Defendant further objects that the
 7   discovery sought is not proportional to the needs of the case because the burden and
 8
     expense of the proposed discovery outweighs the benefit of such information, and the
 9
     interrogatory is not relevant, particularly given that Plaintiffs’ theory of the case as
10
     articulated in the SAC is that Defendant does not store property but instead destroys it
11
     unlawfully. Hoffman v. Cnty. of Los Angeles, Case No. CV-15-03724-FMO(ASx), 2016
12
     U.S. Dist. LEXIS 123515, * 15-16 (C.D. Cal. Jan. 6, 2016); Estrada v. City & Cnty. of
13
     San Francisco, Case No. 16-cv-00722-MEJ, 2016 U.S. Dist. LEXIS 173740, *4 (N.D.
14
     Cal. Dec. 14, 2016).
15
            Additionally, most information and documents related to storage are in the
16
     possession and custody of Chrysalis, a third-party company that contracts with LAHSA
17
     (not Defendant) to provide involuntary and voluntary storage for homeless individuals;
18
     Defendant understands that Plaintiffs have issued a document subpoena to Chrysalis and
19
     that documents with responsive information to this interrogatory are encompassed in that
20
21
     subpoena. Defendant objects that it has produced any storage-related documents it has

22   identified in its investigation and has worked with Chrysalis to identify further

23   documents, which Defendant has also produced as they were made available. Defendant
24   objects that requiring it collecting documents from Chrysalis and analyze and summarize
25   them in response to this interrogatory creates an undue burden that is not proportional to
26   the needs of the case and requires Defendant to make a compilation, abstract, audit or
27   summary of its records and such compilation, abstract, audit or summary does not exist.
28
                                             32
            DEFENDANT CITY OF LOS ANGELES’ AMENDED OBJECTIONS AND RESPONSES TO
                        PLAINTIFF ZAMORA’S INTERROGATORIES SET ONE
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 345 of 409 Page ID
                                     #:7559



 1   Hoffman v. Cnty. of Los Angeles, Case No. CV-15-03724-FMO(ASx), 2016 U.S. Dist.
 2   LEXIS 123515, * 15-16 (C.D. Cal. Jan. 6, 2016); Estrada v. City & Cnty. of San
 3   Francisco, Case No. 16-cv-00722-MEJ, 2016 U.S. Dist. LEXIS 173740, *4 (N.D. Cal.
 4   Dec. 14, 2016).
 5          Defendant notes that the reference to “Interrogatory Two” appears to be a
 6   typographical error and interprets this reference to be properly to “Interrogatory Three.”
 7               Subject to and without waiving these objections, Defendant responds as
 8
     follows:
 9
            As specified in the chart below, the City currently has eight involuntary storage
10
     locations, totaling approximately 9,600 square feet of storage capacity:
11
12
13
      Facility                 Address                             Storage Capacity
14
      East Valley Yard         11050 Pendleton St, Sun Valley,     800 sq. ft.
15
      (Valley)                 CA 91352                            (1 Conex Box)
16
      West Valley Yard         8840 Vanalden Ave, Northridge,      800 sq. feet
17
      (Northridge)             CA 91324                            (1 Conex Box)
18
19
20    Hyperion         Water   12000 Vista Del Mar, Playa Del      800 sq. ft.
21    Reclamation      Plant   Rey, CA 90293                       (1 Conex Box)
22    (West)
23
24    North Central Yard       452 N San Fernando Rd, Los          800 sq. ft.
25    (Northeast)              Angeles, CA 90031                   (1 Conex Box)
26    Gaffey Yard (San         1400 N. Gaffey                      2400 sq. ft.
27    Pedro)                   San Pedro CA. 90731                 (3 Conex Boxes)
28
                                             33
            DEFENDANT CITY OF LOS ANGELES’ AMENDED OBJECTIONS AND RESPONSES TO
                        PLAINTIFF ZAMORA’S INTERROGATORIES SET ONE
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 346 of 409 Page ID
                                     #:7560



 1    South     LA       Yard   786 S Mission Rd, Los Angeles,       800 sq. ft.
 2    *Overflow yard [see       CA 90023                             (1 Conex Box)
 3    below]
 4    Jefferson          Yard   6000 W. Jefferson Blvd., Los         1,600 sq. ft.
 5    (Jefferson Site)          Angeles 90232                        (2 Conex Boxes)
 6
 7
      Lopez Canyon              11950 Lopez Canyon Rd.               1,600 sq. ft.
 8
                                Sylmar, CA 91342                     (2 Conex Boxes)
 9
10
              Two of the above-referenced facilities recently opened in 2020: The Lopez
11
     Canyon facility (June 2020) and Jefferson Yard (July 2020). In addition, in May 2020
12
     the storage space at the Gaffey Yard was increased from one Conex box to three Conex
13
     boxes.
14
              *The South LA Yard is only used as an overflow storage site for the Chrysalis
15
     Towne Location; LASAN Staff does not take material to this site.
16
              Chrysalis, a third-party independent contractor that contracts with LAHSA (not
17
18
     Defendant) to provide involuntary and voluntary storage for homeless individuals

19   operates the Bin, located at 507 Towne Avenue The approximate size of the involuntary

20   storage space available at the Bin is 2,000 square feet. When involuntary storage is
21   available, LASAN delivers non-hazardous property to the storage facility that is nearest
22   to the location of the cleanup and has capacity, completes a chain of custody form
23   transferring custody of property at the storage facility to Chrysalis, and notifies Chrysalis
24   of the delivery. Property stored in the facilities may be moved by Chrysalis to the Bin
25   after the cleanup or Chrysalis may arrange to drop the property off to the individual a
26   public area (by a restaurant or supermarket) closer to the cleanup area or the individual.
27   The City does not track that information.
28
                                               34
              DEFENDANT CITY OF LOS ANGELES’ AMENDED OBJECTIONS AND RESPONSES TO
                          PLAINTIFF ZAMORA’S INTERROGATORIES SET ONE
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 347 of 409 Page ID
                                     #:7561



 1          To the extent the City had in its possession chain of custody forms or other
 2   storage-related information, it has produced such documents and intends to produce any
 3   additional such documents if they are identified in its investigation or provided to the City
 4   by Chrysalis.     See Bates Nos. CTY004841 (2019 Storage Data); CTY009268-
 5   CTY011938 (chain of custody forms); CTY0004843-CTY004850 (chain of custody
 6   forms); CTY019486-CTY019492 (chain of custody form noting locations); see also
 7   CTY004827 (Appendix A to Chrysalis Agreement, noting storage facilities and LASAN
 8
     post-cleanup delivery locations); CTY004842 (Chrysalis Agreement, “UAP Container
 9
     Location Information” noting storage locations and capacity); CTY016065-CTY016065
10
     (January-June 2019 CSLA_HOPE_OHS Metrics & Totals); CTY015150-CTY015157
11
     (Chrysalis Unattended Property Regional Storage Overview); CTY019488-CTY019488
12
     (Unattended Property, Involuntary Storage Bin Policy); CTY019492-CTY019492 (2018
13
     Unattended Property Metrics). Defendant refers Plaintiff to these documents for further
14
     response. F.R.Civ.P. 33(d)(1); Rainbow Pioneer # 44-18-04A v. Hawaii-Nevada Inv.
15
     Corp., 711 F.2d 902, 906 (9th Cir. 1983). Defendant does not intend to withhold any
16
     storage-related documents it identifies during its investigation.
17
18
     INTERROGATORY NO. 5.
19
            IDENTIFY every City employee assigned to the HOPE team, as that term is
20
21
     defined by the Los Angeles Police Department or LA Sanitation in conjunction with

22   homeless outreach and engagement and ENCAMPMENT CLEANUPS, from

23   January 1, 2018 to the present and provide 1) their name; 2) job title; 3) division and
24   department to which they were assigned; 4) to which HOPE team they were assigned;
25   and 5) dates assigned to the detail(s).
26   RESPONSE TO INTERROGATORY NO. 5:
27          Defendant incorporates the General Objections as though fully set forth here.
28
                                             35
            DEFENDANT CITY OF LOS ANGELES’ AMENDED OBJECTIONS AND RESPONSES TO
                        PLAINTIFF ZAMORA’S INTERROGATORIES SET ONE
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 348 of 409 Page ID
                                     #:7562



 1   Defendant objects that the interrogatory seeks information that is not relevant to Plaintiff
 2   Zamora’s specific claims alleged in the SAC for incidents occurring on or around March
 3   21, 2019 at 6th Street and Ardmore and on or around June 11, 2019 at 5th Street and
 4   Harvard. See In re Bard IVC Filters Prods. Liab. Litig., 317 F.R.D. 562 (D. Az. 2016).
 5   Defendant objects that the interrogatory is overbroad to the extent that it seeks
 6   information relating to any individual plaintiff other than Plaintiff Zamora and
 7   information dating back to January 1, 2018. Unilin Beheer B.V. v. NSL Trading Corp.,
 8
     No. CV 14-2210 BRO (SSx), 2015 U.S. Dist. LEXIS 192143, *14 (C.D. Cal. Feb. 27,
 9
     2015). Defendant objects that the interrogatory is not proportional to the needs of the
10
     case, insofar as the burden or expense of searching for and producing information dating
11
     back to 2018 outweighs the benefit of such discovery to Plaintiff Zamora’s specific claims
12
     alleged in the SAC. For the period January 1, 2018 to July 31, 2020 alone, Defendant
13
     has identified 32,730 incidents within WPIMS constituting “encampment cleanups”;
14
     Plaintiffs’ incidents represent only a small subgroup of those cleanups and all relevant
15
     information related to those cleanups has been produced and intends to produce any
16
     supplementary documents it locates in its investigation. See IBP, Inc. v. Mercantile Bank,
17
     179 F.R.D. 316, 321 (D. Kan. 1998); Bashkin v. San Diego Cnty., Case No. 08-CV-1450-
18
     WQH (WVG), 2011 U.S. Dist. LEXIS 3439, at * 4-5 (S.D. Cal. Jan. 13, 2011). In order
19
     to respond to this interrogatory, Defendant would need to manually collect, analyze and
20
21
     summarize the Watershed reports associated with those cleanups, as well as personnel

22   records, thus requiring Defendant to make a compilation, abstract, audit or summary of

23   its records and such compilation, abstract, audit or summary does not exist. Hoffman v.
24   Cnty. of Los Angeles, Case No. CV-15-03724-FMO(ASx), 2016 U.S. Dist. LEXIS
25   123515, * 15-16 (C.D. Cal. Jan. 6, 2016); Estrada v. City & Cnty. of San Francisco, Case
26   No. 16-cv-00722-MEJ, 2016 U.S. Dist. LEXIS 173740, *4 (N.D. Cal. Dec. 14, 2016).
27   Defendant objects that the interrogatory contains subparts seeking information on distinct
28
                                             36
            DEFENDANT CITY OF LOS ANGELES’ AMENDED OBJECTIONS AND RESPONSES TO
                        PLAINTIFF ZAMORA’S INTERROGATORIES SET ONE
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 349 of 409 Page ID
                                     #:7563



 1   subjects and these subparts constitute separate interrogatories against Plaintiff’s limit of
 2   25. F.R.Civ.P. 33(a); Collaboration Props. v. Polycorn, Inc., 224 F.R.D. 473,475 (N.D.
 3   Cal. 2004). Defendant further objects that the term “detail(s)” is vague and ambiguous
 4   and Defendant interprets it to mean the location of the cleanup in which any given
 5   employee participated. Defendant also objects that the term “homeless outreach and
 6   engagement” is vague, ambiguous and overbroad to the extent the term is meant to
 7   encompass activities other than those associated with cleanup operations.
 8
            Subject to and without waiving these objections, Defendant responds as follows:
 9
     Defendant has produced documents that contain information responsive to this request
10
     and refers Plaintiff to these documents for further response.         F.R.Civ.P. 33(d)(1);
11
     Rainbow Pioneer # 44-18-04A v. Hawaii-Nevada Inv. Corp., 711 F.2d 902, 906 (9th Cir.
12
     1983). More specifically: Defendant produced an organization chart that identifies
13
     HOPE members in 2019 at CTY004393 and will include the 2020 version of that chart in
14
     its next production; both charts are attached as Exhibit B hereto. See also Bates Nos.
15
     CTY019503-CTY019503 (UHRC Organizational chart). Concurrently served with these
16
     Amended Responses is an Excel spreadsheet that reflects the trainings of LSD employees
17
     that are maintained by the Industrial Safety and Compliance Division (“ISCD”), which
18
     reflects the names and titles of LSD employees and relevant dates. This spreadsheet will
19
     be included in the City’s next production. In addition, ECIs involved in cleanups 2018-
20
21
     2020 are typically listed in column E (“First Responder”) and column F (“Second

22   Responder”) in the WPIMS database export produced at Bates Nos. CTY020222 and

23   CTY020331.      Defendant also has produced Watershed Protection Division reports
24   associated with the incidents alleged in the complaint, which typically identify the names
25   of ECIs involved in those cleanups.         See Bates Nos. CTY000001- CTY002369;
26   CTY003240-CTY004085.
27          With respect to incidents alleged by Plaintiff Zamora on March 21, 2019 and
28
                                             37
            DEFENDANT CITY OF LOS ANGELES’ AMENDED OBJECTIONS AND RESPONSES TO
                        PLAINTIFF ZAMORA’S INTERROGATORIES SET ONE
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 350 of 409 Page ID
                                     #:7564



 1   June 11, 2019:
 2          Encampment cleanup operations conducted on March 21, 2019 are identified in
 3   the WPIMS database (CTY20222) and can be found on the WPIMS excel file starting at
 4   row 5672, Case ID No. 53125, and ending at row 5718, Case ID No. 53162. The City
 5   produced the incident report and related documents for Zamora’s alleged incident on
 6   March 21, 2019 (CTY000079-167), identified as Case ID No. 53162 for a Rapid
 7   Response incident occurring at 6th Street and Kingsley. Individuals involved in this
 8
     incident included ECI M. Tran, P. Pedrosa, J. Saucedo, and J. Gamez. The City produced
 9
     LAPD incident-specific documents for March 21, 2019 (CTY002423-2447). LAPD
10
     Officers I. Lucero and C. Argueta were present at 6th Street and Kingsley (CTY002443).
11
            Encampment cleanups conducted on June 11, 2019 are identified in the WPIMS
12
     database (CTY20222) and can be found on the WPIMS excel file starting at row 8010,
13
     Case ID No. 56909, and ending at row 8066, Case ID No. 56981. The City produced
14
     reports for incidents occurring on June 11, 2019: CTY000168-325, Case ID NO. 56806;
15
     CTY00326-351, Case ID No. 56909; CTY00352-408, Case ID No. 56974; and
16
     CTY000435-459, Case ID No. 56976. The City has produced a report for Case ID No.
17
     53162 occurring on June 11, 2019 at Harvard and 5th Street.           (CTY020332 -
18
     CTY020441). Individuals involved in this incident included ECI P. Pedrosa and T.
19
     Kuruvilla. The City produced LAPD incident-specific documents for June 11, 2019
20
21
     incidents (CTY002465-2496). LAPD Officers I. Lucero and L. Bermudez were present

22   at a rapid response conducted at this same time on June 11, 2019 at 3rd and Harvard

23   (CTY002495).
24          Also, the following is a list of Environmental Compliance Inspectors active in
25   Livability Services Division as of October 28, 2020:
26      1) Anderson, Demetress Washington ECI
27      2) Anguiano, Berenice Cazador ECI
28
                                            38
           DEFENDANT CITY OF LOS ANGELES’ AMENDED OBJECTIONS AND RESPONSES TO
                       PLAINTIFF ZAMORA’S INTERROGATORIES SET ONE
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 351 of 409 Page ID
                                     #:7565



 1    3) Arevalo, Samantha DC Tillman ECI
 2    4) Arvayo, Sergio Washington ECI
 3    5) Arzoumanian, Arek Dct ECI
 4    6) Avendano, Ashley DC Tillman ECI
 5    7) Awujo, Felix (Awugo In Sdoa) Washington ECI
 6    8) Bartz, Jaqueline Harbor ECI
 7    9) Bates, Matthew Harbor ECI
 8
      10) Beattie, Romy DC Tillman ECI
 9
      11) Calleros, Shayla Washington ECI
10
      12) Camacho, Rachel East Valley ECI
11
      13) Campos, Gilberto DC Tillman ECI
12
      14) Cardenas, Daniela Cazador ECI
13
      15) Chebatoris, Karen Washington ECI
14
      16) Cruz, Stephany Washington ECI
15
      17) Damron, Andrew DC Tillman ECI
16
      18) Dancel, Bernard Cazador ECI
17
      19) Dangelo, Dana East Valley ECI
18
      20) Escorcia, Daniel Washington ECI
19
      21) Ferreira, Edward DC Tillman ECI
20
21
      22) Flores, Aaron DC Tillman ECI

22    23) Gamez, Jesus Washington ECI

23    24) Gharios, Brandon Washington ECI
24    25) Gonzalez, Franklin Washington ECI
25    26) Gonzalez, Sara N Washington ECI
26    27) Hernandez, Daniel E DC Tillman ECI
27    28) Hu, Yuan-Chien DC Tillman ECI
28
                                          39
         DEFENDANT CITY OF LOS ANGELES’ AMENDED OBJECTIONS AND RESPONSES TO
                     PLAINTIFF ZAMORA’S INTERROGATORIES SET ONE
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 352 of 409 Page ID
                                     #:7566



 1    29) Kim, Jay J DC Tillman ECI
 2    30) Kuruvilla, Tim East Valley ECI
 3    31) Landeros, Amber East Valley ECI
 4    32) Lara, Jessie East Valley ECI
 5    33) Marinez, Karina DC Tillman ECI
 6    34) Milo, Austin Harbor ECI
 7    35) Mireles, Alyssa Cazador ECI
 8
      36) Nguyen, Alexander Cazador ECI
 9
      37) Okolue, Benjamine DC Tillman ECI
10
      38) Pearlman, Daniel Harbor ECI
11
      39) Pedrosa, Philip Cazador ECI
12
      40) Powell, Diana Harbor ECI
13
      41) Quiroz, Kioga Washington ECI
14
      42) Rivas, Roberto DC Tillman ECI
15
      43) Rodriguez, Alan Washington ECI
16
      44) Salvacion, Teodoro Washington ECI
17
      45) San Miguel, Jesse DC Tillman ECI
18
      46) Sanchez, Jesus R Washington ECI
19
      47) Saucedo, Jazmine DC Tillman ECI
20
21
      48) Shrestha, Sudha Washington ECI

22    49) Speight, Earl Washington ECI

23    50) Spencer, Karen Washington ECI
24    51) Tran, Michael Harbor ECI
25    52) Truong, Daniel Washington ECI
26    53) Valencia Eduardo DC Tillman ECI
27    54) Villareal, John DC Tillman ECI
28
                                          40
         DEFENDANT CITY OF LOS ANGELES’ AMENDED OBJECTIONS AND RESPONSES TO
                     PLAINTIFF ZAMORA’S INTERROGATORIES SET ONE
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 353 of 409 Page ID
                                     #:7567



 1      55) Williams, Brandi DC Tillman ECI
 2      56) Wooten, Jordan Washington ECI
 3      57) Zhang, Andy Washington ECI
 4
 5   INTERROGATORY NO. 6.
 6
            IDENTIFY each and every ENCAMPMENT CLEANUP that was conducted on
 7
     June 11, 2019 by the CITY, including by providing the type of ENCAMPMENT
 8
     CLEANUP (CLSA, Rapid Response, etc.), the location of the ENCAMPMENT
 9
     CLEANUP, the team or detail(s) that participated in the ENCAMPMENT CLEANUP,
10
     and the start time and end time of the ENCAMPMENT CLEANUP.
11
12
13
     RESPONSE TO INTERROGATORY NO. 6:

14          Defendant incorporates the General Objections as though fully set forth here.

15   Defendant objects that the interrogatory seeks information that is not relevant to Plaintiff
16   Zamora’s specific claims alleged in the SAC for incidents occurring on or around March
17   21, 2019 at 6th Street and Ardmore and on or around June 11, 2019 at 5th Street and
18   Harvard. See In re Bard IVC Filters Prods. Liab. Litig., 317 F.R.D. 562 (D. Az. 2016).
19   Defendant objects that the interrogatory is overbroad to the extent that it seeks
20   information relating to any individual plaintiff other than Plaintiff Zamora. Unilin Beheer
21   B.V. v. NSL Trading Corp., No. CV 14-2210 BRO (SSx), 2015 U.S. Dist. LEXIS 192143,
22   *14 (C.D. Cal. Feb. 27, 2015). In particular, Defendant objects that in order to respond
23   to this interrogatory, Defendant would need to manually collect, analyze and summarize
24   the reports associated with those cleanups, as well as personnel records, requiring
25   Defendant to make a compilation, abstract, audit or summary of its records and such
26   compilation, abstract, audit or summary does not exist. Hoffman v. Cnty. of Los Angeles,
27   Case No. CV-15-03724-FMO(ASx), 2016 U.S. Dist. LEXIS 123515, * 15-16 (C.D. Cal.
28
                                             41
            DEFENDANT CITY OF LOS ANGELES’ AMENDED OBJECTIONS AND RESPONSES TO
                        PLAINTIFF ZAMORA’S INTERROGATORIES SET ONE
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 354 of 409 Page ID
                                     #:7568



 1   Jan. 6, 2016); Estrada v. City & Cnty. of San Francisco, Case No. 16-cv-00722-MEJ,
 2   2016 U.S. Dist. LEXIS 173740, *4 (N.D. Cal. Dec. 14, 2016).
 3          Subject to and without waiving these objections, Defendant responds as follows:
 4   Defendant has produced electronically exportable information for 2018-2020 from the
 5   AMS database (CTY020221; CTY020330) the MyLA-311database (CTY020223) and
 6   the WPIMS database. (CTY020222; CTY020331). Defendant refers Plaintiff to these
 7   documents for further response. F.R.Civ.P. 33(d)(1); Rainbow Pioneer # 44-18-04A v.
 8
     Hawaii-Nevada Inv. Corp., 711 F.2d 902, 906 (9th Cir. 1983). The authorization numbers
 9
     and service request numbers associated with a particular cleanup in AMS can be cross-
10
     referenced with the same number in MyLA311, which provides additional information
11
     about the cleanup as well as other information related to service requests, which may or
12
     may not have resulted in a cleanup. WPIMS lists the names of first and second responders
13
     for each cleanup. In the “Reason Code” column in the MyLA311 database, code 75 and
14
     code 55 are generally used to denote smaller and larger encampments, respectively, which
15
     may influence whether a CARE or CARE+ team responds.
16
                Encampment cleanup operations conducted on June 11, 2019 are identified in
17
     the WPIMS database (CTY20222) and can be found on the WPIMS excel file starting at
18
     row 8010, Case ID No. 56909, and ending at row 8066, Case ID No. 56981.
19
            In addition, the City produced reports for incidents occurring on June 11, 2019:
20
21
     CTY000168-325, Case ID NO. 56806; CTY00326-351, Case ID No. 56909; CTY00352-

22   408, Case ID No. 56974; and CTY000435-459, Case ID No. 56976. The City has

23   produced a report for Case ID No. 53162 occurring on June 11, 2019 at Harvard and 5th
24   Street. (CTY020332 - CTY020441). Individuals involved in this incident included ECI
25   P. Pedrosa and T. Kuruvilla. The rapid response commenced at approximately at 9:00
26   a.m. and concluded at approximately 10:30 a.m. The City produced LAPD incident-
27   specific documents for June 11, 2019 incidents (CTY002465-2496). LAPD Officers I.
28
                                            42
           DEFENDANT CITY OF LOS ANGELES’ AMENDED OBJECTIONS AND RESPONSES TO
                       PLAINTIFF ZAMORA’S INTERROGATORIES SET ONE
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 355 of 409 Page ID
                                     #:7569



 1   Lucero and L. Bermudez were present at a rapid response conducted at this same time on
 2   June 11, 2019 at 3rd and Harvard (CTY002495).
 3           Encampments cleanups conducted on June 11, 2019 (CTY20222) in Council
 4   Districts 4 and 10 included the following comprehensive posted cleanups (CSLA) and
 5   rapid responses:
 6
 7   Council District 4: Rapid Response; Lead ECI M. Tran; Second ECI J. Kim
 8
     Case ID No.                Address
 9
     56931                      Los Feliz to Zoo Drive
10
11
12
13   Council District 10: Posted Comprehensive Cleanup (CSLA); ECI E. Ferreira, CH
14   Villareal
15   Case ID No.                Address
16                              2350 Washington and Cimarron St.
     56803
17
     56806                      3325 W Wilshire Blvd and Catalina St.
18
19                              8592 Venice and Melvin St.
     56814
20
     56812                      3450 W Wilshire Blvd
21
22
     56808                      3300 W Country Club
23
     56815                      Alameda Street
24
25   56804                      3146 Country Club Drive
26
     56805                      3250 W San Marino St.
27
28
                                             43
            DEFENDANT CITY OF LOS ANGELES’ AMENDED OBJECTIONS AND RESPONSES TO
                        PLAINTIFF ZAMORA’S INTERROGATORIES SET ONE
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 356 of 409 Page ID
                                     #:7570



 1   56807                     4250 W. 4th St
 2
     56809                     3933 W Wilshire Blvd
 3
 4   56813                     8620 Beverlywood St
 5
 6
     Council District 10: Rapid Response, Lead ECI M. Bates; ECI D. Truong
 7
     Case ID No.               Address
 8
     56905                     La Brea and Obama
 9
10                             Rodeo Place and Crenshaw
     56947
11
     56951                     Exposition and Flower
12
13   56971                     4220 Montclair Street and 28th St
14
     56972                     Hoover and 10 Freeway
15
16
17   Council District 10: Rapid Response; Lead: ECI B. Dancel; ECI E. Estrada
18   Case ID No.               Address
19                             Washington and Manhattan
     56967
20
     56906                     Pico and Saint Andrews
21
22                             10th and Wilton Place
     56973
23
     56974                     Gramercy and Olympic
24
25   56976                     Normandie and San Marino St
26
27
28
                                            44
           DEFENDANT CITY OF LOS ANGELES’ AMENDED OBJECTIONS AND RESPONSES TO
                       PLAINTIFF ZAMORA’S INTERROGATORIES SET ONE
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 357 of 409 Page ID
                                     #:7571



 1   Council District 10: Rapid Response; Lead: ECI P. Pedrosa; ECI T. Kuruvilla
 2   Case ID No.                  Address
 3                                3rd and Oxford Avenue
     56916
 4
     56920                        Harvard and 5th St
 5
 6                                8th and Hobart Blvd
     56983
 7
     56984                        Vermont and 4th St
 8
 9   No posting operations (posting surveys) were conducted on June 11, 2019 in Council
10   District 4 or Council District 10.
11
12   INTERROGATORY NO. 7.
13           IDENTIFY all individuals employed by or contracted with the CITY who
14   participated in ENCAMPMENT CLEANUPS on June 11, 2019 in Council Districts 4
15
     and 10, including by providing the location of each ENCAMPMENT CLEANUP that the
16
     individual participated in on that date.
17
18
     RESPONSE TO INTERROGATORY NO. 7:
19
             Defendant incorporates the General Objections as though fully set forth here.
20
     Defendant objects that the interrogatory seeks information that is not relevant to Plaintiff
21
     Zamora’s specific claims alleged in the SAC for incidents occurring on or around March
22
     21, 2019 at 6th Street and Ardmore and on or around June 11, 2019 at 5th Street and
23
     Harvard. See In re Bard IVC Filters Prods. Liab. Litig., 317 F.R.D. 562 (D. Az. 2016).
24
     Defendant objects that the interrogatory is overbroad to the extent that it seeks
25
     information relating to any individual plaintiff other than Plaintiff Zamora. Unilin Beheer
26
27
     B.V. v. NSL Trading Corp., No. CV 14-2210 BRO (SSx), 2015 U.S. Dist. LEXIS 192143,

28
                                             45
            DEFENDANT CITY OF LOS ANGELES’ AMENDED OBJECTIONS AND RESPONSES TO
                        PLAINTIFF ZAMORA’S INTERROGATORIES SET ONE
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 358 of 409 Page ID
                                     #:7572



 1   *14 (C.D. Cal. Feb. 27, 2015). In particular, Defendant objects that in order to respond
 2   to this interrogatory, Defendant would need to manually collect, analyze and summarize
 3   the reports associated with those cleanups, as well as personnel records, requiring
 4   Defendant to make a compilation, abstract, audit or summary of its records and such
 5   compilation, abstract, audit or summary does not exist. Hoffman v. Cnty. of Los Angeles,
 6   Case No. CV-15-03724-FMO(ASx), 2016 U.S. Dist. LEXIS 123515, * 15-16 (C.D. Cal.
 7   Jan. 6, 2016); Estrada v. City & Cnty. of San Francisco, Case No. 16-cv-00722-MEJ,
 8
     2016 U.S. Dist. LEXIS 173740, *4 (N.D. Cal. Dec. 14, 2016).
 9
            Subject to and without waiving these objections, Defendant responds as follows:
10
     The authorization numbers and service request numbers associated with a particular
11
     cleanup in AMS can be cross-referenced with the same number in MyLA-311, which
12
     provides additional information about the cleanup as well as other information related to
13
     service calls, which may or may not have resulted in a cleanup. WPIMS lists the names
14
     of first and second responders for each cleanup. In the “Reason Code” column in the
15
     MyLA-311 database, code 75 and code 55 are generally used to denote smaller and larger
16
     encampments, respectively, which may influence whether a CARE or CARE+ team
17
     responds. All three databases include a “Council District” column containing information
18
     about the Council District associated with each cleanup and/or service request.
19
            Encampment cleanup operations conducted on June 11, 2019 are identified in the
20
21
     WPIMS database (CTY20222) and can be found on the WPIMS excel file starting at row

22   8010, Case ID No. 56909, and ending at row 8066, Case ID No. 56981.

23          In addition, the City produced reports for incidents occurring on June 11, 2019:
24   CTY000168-325, Case ID NO. 56806; CTY00326-351, Case ID No. 56909; CTY00352-
25   408, Case ID No. 56974; and CTY000435-459, Case ID No. 56976. The City has
26   produced a report for Case ID No. 53162 occurring on June 11, 2019 at Harvard and 5th
27   Street. (CTY020332 - CTY020441). Individuals involved in this incident included ECI
28
                                             46
            DEFENDANT CITY OF LOS ANGELES’ AMENDED OBJECTIONS AND RESPONSES TO
                        PLAINTIFF ZAMORA’S INTERROGATORIES SET ONE
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 359 of 409 Page ID
                                     #:7573



 1   P. Pedrosa and T. Kuruvilla. The rapid response commenced at approximately at 9:00
 2   a.m. and concluded at approximately 10:30 a.m. The City produced LAPD incident-
 3   specific documents for June 11, 2019 incidents (CTY002465-2496). LAPD Officers I.
 4   Lucero and L. Bermudez were present at a rapid response conducted at this same time on
 5   June 11, 2019 at 3rd and Harvard (CTY002495).
 6           Encampments cleanups conducted on June 11, 2019 (CTY20222) in Council
 7   Districts 4 and 10 included the following comprehensive posted cleanups (CSLA) and
 8
     rapid responses:
 9
10
     Council District 4: Rapid Response; Lead ECI M. Tran; Second ECI J. Kim
11
     Case ID No.                Address
12
     56931                      Los Feliz to Zoo Drive
13
14
15
16   Council District 10: Posted Comprehensive Cleanup (CSLA); ECI E. Ferreira, CH
17   Villareal
18   Case ID No.                Address
19
     56803                      2350 Washington and Cimarron St.
20
21   56806                      3325 W Wilshire Blvd and Catalina St.
22                              8592 Venice and Melvin St.
     56814
23
24   56812                      3450 W Wilshire Blvd

25                              3300 W Country Club
     56808
26
     56815                      Alameda Street
27
28
                                             47
            DEFENDANT CITY OF LOS ANGELES’ AMENDED OBJECTIONS AND RESPONSES TO
                        PLAINTIFF ZAMORA’S INTERROGATORIES SET ONE
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 360 of 409 Page ID
                                     #:7574



 1   56804                     3146 Country Club Drive
 2
     56805                     3250 W San Marino St.
 3
 4   56807                     4250 W. 4th St
 5
     56809                     3933 W Wilshire Blvd
 6
 7   56813                     8620 Beverlywood St
 8
 9
     Council District 10: Rapid Response, Lead ECI M. Bates; ECI D. Truong
10
     Case ID No.               Address
11
     56905                     La Brea and Obama
12
13   56947                     Rodeo Place and Crenshaw
14
     56951                     Exposition and Flower
15
16   56971                     4220 Montclair Street and 28th St
17
     56972                     Hoover and 10 Freeway
18
19
20   Council District 10: Rapid Response; Lead: ECI B. Dancel; ECI E. Estrada
21   Case ID No.               Address
22                             Washington and Manhattan
     56967
23
     56906                     Pico and Saint Andrews
24
25   56973                     10th and Wilton Place
26
     56974                     Gramercy and Olympic
27
28
                                            48
           DEFENDANT CITY OF LOS ANGELES’ AMENDED OBJECTIONS AND RESPONSES TO
                       PLAINTIFF ZAMORA’S INTERROGATORIES SET ONE
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 361 of 409 Page ID
                                     #:7575



 1   56976                        Normandie and San Marino St
 2
 3
     Council District 10: Rapid Response; Lead: ECI P. Pedrosa; ECI T. Kuruvilla
 4
     Case ID No.                  Address
 5
 6   56916                        3rd and Oxford Avenue

 7                                Harvard and 5th St
     56920
 8
     56983                        8th and Hobart Blvd
 9
10                                Vermont and 4th St
     56984
11
     No posting operations (posting surveys) were conducted on June 11, 2019 in Council
12
     District 4 or Council District 10.
13
14
     INTERROGATORY NO. 8.
15
16
             IDENTIFY each and every ENCAMPMENT CLEANUP that was conducted on

17   March 21, 2019 by the CITY, including by providing the type of ENCAMPMENT

18   CLEANUP (CLSA, Rapid Response, etc.), the location of the ENCAMPMENT
19   CLEANUP, the team or detail(s) that participated in the ENCAMPMENT CLEANUP,
20   and the start time and end time of the ENCAMPMENT CLEANUP.
21
22   RESPONSE TO INTERROGATORY NO. 8:
23           Defendant incorporates the General Objections as though fully set forth here.
24   Defendant objects that the interrogatory seeks information that is not relevant to Plaintiff
25   Zamora’s specific claims alleged in the SAC for incidents occurring on or around March
26   21, 2019 at 6th Street and Ardmore and on or around June 11, 2019 at 5th Street and
27   Harvard. See In re Bard IVC Filters Prods. Liab. Litig., 317 F.R.D. 562 (D. Az. 2016).
28
                                             49
            DEFENDANT CITY OF LOS ANGELES’ AMENDED OBJECTIONS AND RESPONSES TO
                        PLAINTIFF ZAMORA’S INTERROGATORIES SET ONE
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 362 of 409 Page ID
                                     #:7576



 1   Defendant objects that the interrogatory is overbroad to the extent that it seeks
 2   information relating to any individual plaintiff other than Plaintiff Zamora. Unilin Beheer
 3   B.V. v. NSL Trading Corp., No. CV 14-2210 BRO (SSx), 2015 U.S. Dist. LEXIS 192143,
 4   *14 (C.D. Cal. Feb. 27, 2015). In particular, Defendant objects that in order to respond
 5   to this interrogatory, Defendant would need to manually collect, analyze and summarize
 6   the reports associated with those cleanups, as well as personnel records, requiring
 7   Defendant to make a compilation, abstract, audit or summary of its records and such
 8
     compilation, abstract, audit or summary does not exist. Hoffman v. Cnty. of Los Angeles,
 9
     Case No. CV-15-03724-FMO(ASx), 2016 U.S. Dist. LEXIS 123515, * 15-16 (C.D. Cal.
10
     Jan. 6, 2016); Estrada v. City & Cnty. of San Francisco, Case No. 16-cv-00722-MEJ,
11
     2016 U.S. Dist. LEXIS 173740, *4 (N.D. Cal. Dec. 14, 2016).
12
            Subject to and without waiving these objections, Defendant responds as follows:
13
     Defendant has produced electronically exportable information for 2018-2020 from the
14
     AMS database (CTY020221; CTY020330) the MyLA-311database (CTY020223) and
15
     the WPIMS database. (CTY020222; CTY020331).               F.R.Civ.P. 33(d)(1); Rainbow
16
     Pioneer # 44-18-04A v. Hawaii-Nevada Inv. Corp., 711 F.2d 902, 906 (9th Cir. 1983).
17
     The authorization numbers and service request numbers associated with a particular
18
     cleanup in AMS can be cross-referenced with the same number in MyLA311, which
19
     provides additional information about the cleanup as well as other information related to
20
21
     service requests, which may or may not have resulted in a cleanup. WPIMS lists the

22   names of first and second responders for each cleanup. In the “Reason Code” column in

23   the MyLA311 database, code 75 and code 55 are generally used to denote smaller and
24   larger encampments, respectively, which may influence whether a CARE or CARE+
25   team responds.
26          Encampment cleanup operations conducted on March 21, 2019 are identified in
27   the WPIMS database (CTY20222) and can be found on the WPIMS excel file starting at
28
                                             50
            DEFENDANT CITY OF LOS ANGELES’ AMENDED OBJECTIONS AND RESPONSES TO
                        PLAINTIFF ZAMORA’S INTERROGATORIES SET ONE
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 363 of 409 Page ID
                                     #:7577



 1   row 5672, Case ID No. 53125, and ending at row 5718, Case ID No. 53162.
 2           In addition, the City produced the incident report and related documents for
 3   Zamora’s alleged incident on March 21, 2019 (CTY000079-167), identified as Case ID
 4   No. 53162 for a Rapid Response incident occurring at 6th Street and Kingsley. Individuals
 5   involved in this incident included ECI M. Tran, P. Pedrosa, J. Saucedo, and J. Gamez.
 6   The rapid response commenced at approximately 10:38 a.m. and concluded at
 7   approximately 11:34 a.m. The City produced LAPD incident-specific documents for
 8
     March 21, 2019 (CTY002423-2447). LAPD Officers I. Lucero and C. Argueta were
 9
     present at 6th Street and Kingsley (CTY002443).
10
             Encampments cleanups conducted on March 21, 2019 (CTY20222) in Council
11
     Districts 4, 9, and 10 included the following comprehensive posted cleanups (CSLA) and
12
     rapid responses:
13
14
     Council District 4: Comprehensive Posted Cleanups (CSLA): Lead ECI D. Pearlman,
15
     and Second ECIs A. Mireles, ECI S. Calleros and CH S. Camacho:
16
17   Case ID No.               Address
18
     53037                     1425 N Sierra Bonita Ave
19
20   53038                     1427 N La Brea Avenue
21
     53039                     7140 Sunset Blvd
22
23   53040                     7408 W. Sunset Blvd
24
25
     53041                     7720 W. Sunset Blvd

26
     53042                     7022 Sunset Blvd
27
28
                                             51
            DEFENDANT CITY OF LOS ANGELES’ AMENDED OBJECTIONS AND RESPONSES TO
                        PLAINTIFF ZAMORA’S INTERROGATORIES SET ONE
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 364 of 409 Page ID
                                     #:7578



 1
     53043                     4503 W. Hollywood Blvd
 2
 3   53044                     1561 N. Lyman Place
 4
 5
     Council District 4: Rapid Response, Lead: ECI G. Lara; Second ECIs B. Dancel, S.
 6
     Cruz, and T. Kuruvilla.
 7
     Case ID No.               Address
 8
 9   53172                     10th and Wilton
10
11
     53173                     3rd and Western

12
13   Council District 9: Comprehensive Posted Cleanups (CSLA): Lead ECI A. Abrahamian;
14   Second ECIs D. D’Angelo, J. Kim, Clean Harbors L. Sanchez
15
     Case ID No.               Address
16
17   52959                     5725 S San Pedro
18
     52961                     416 W 52nd Street
19
20   52960                     52nd Place
21
22   52962                     52nd Place

23
     52958                     353 W48th Street
24
25   52956                     295 E 48th Street
26
     52957                     317 W45th Street
27
28
                                            52
           DEFENDANT CITY OF LOS ANGELES’ AMENDED OBJECTIONS AND RESPONSES TO
                       PLAINTIFF ZAMORA’S INTERROGATORIES SET ONE
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 365 of 409 Page ID
                                     #:7579



 1
     52963                       334 W 54th Street
 2
 3
 4
     Council District 10: Rapid Response; Lead ECI M. Tran; Second ECIs P. Pedrosa, J.

 5   Saucedo, J. Gamez

 6    Case ID No.       Address
 7
     53158              3rd and Western
 8
 9   53159              Duplicate of Case ID 53158 (extra case number generated)
10
11   53160              6th and Manhattan
12
     53161              Duplicate of Case ID 53160 (extra case number generated)
13
14
     53162              6th and Kingsley Drive
15
16
     53163              Duplicate of Case ID 53162 (extra case number generated)
17
18   No posting operations (posting surveys) were conducted on March 21, 2019 in Council
19   District 4, Council District 9 or Council District 10.
20   INTERROGATORY NO. 9.
21
             IDENTIFY all individuals employed by or contracted with the CITY who
22
     participated in ENCAMPMENT CLEANUPS on March 21, 2019 in Council Districts 4,
23
     9, and 10, including by providing the location of each ENCAMPMENT CLEANUP that
24
     the individual participated in on that date.
25
     RESPONSE TO INTERROGATORY NO. 9:
26
             Defendant incorporates the General Objections as though fully set forth here.
27
     Defendant objects that the interrogatory seeks information that is not relevant to Plaintiff
28
                                             53
            DEFENDANT CITY OF LOS ANGELES’ AMENDED OBJECTIONS AND RESPONSES TO
                        PLAINTIFF ZAMORA’S INTERROGATORIES SET ONE
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 366 of 409 Page ID
                                     #:7580



 1   Zamora’s specific claims alleged in the SAC for incidents occurring on or around March
 2   21, 2019 at 6th Street and Ardmore and on or around June 11, 2019 at 5th Street and
 3   Harvard. See In re Bard IVC Filters Prods. Liab. Litig., 317 F.R.D. 562 (D. Az. 2016).
 4   Defendant objects that the interrogatory is overbroad to the extent that it seeks
 5   information relating to any individual plaintiff other than Plaintiff Zamora. Unilin Beheer
 6   B.V. v. NSL Trading Corp., No. CV 14-2210 BRO (SSx), 2015 U.S. Dist. LEXIS 192143,
 7   *14 (C.D. Cal. Feb. 27, 2015). In particular, Defendant objects that in order to respond
 8
     to this interrogatory, Defendant would need to manually collect, analyze and summarize
 9
     the reports associated with those cleanups, as well as personnel records, requiring
10
     Defendant to make a compilation, abstract, audit or summary of its records and such
11
     compilation, abstract, audit or summary does not exist. Hoffman v. Cnty. of Los Angeles,
12
     Case No. CV-15-03724-FMO(ASx), 2016 U.S. Dist. LEXIS 123515, * 15-16 (C.D. Cal.
13
     Jan. 6, 2016); Estrada v. City & Cnty. of San Francisco, Case No. 16-cv-00722-MEJ,
14
     2016 U.S. Dist. LEXIS 173740, *4 (N.D. Cal. Dec. 14, 2016).
15
            Subject to and without waiving these objections, Defendant responds as follows:
16
     The authorization numbers and service request numbers associated with a particular
17
     cleanup in AMS can be cross-referenced with the same number in MyLA-311, which
18
     provides additional information about the cleanup as well as other information related to
19
     service calls, which may or may not have resulted in a cleanup. WPIMS lists the names
20
21
     of first and second responders for each cleanup. In the “Reason Code” column in the

22   MyLA-311 database, code 75 and code 55 are generally used to denote smaller and larger

23   encampments, respectively, which may influence whether a CARE or CARE+ team
24   responds. All three databases include a “Council District” column containing information
25   about the Council District associated with each cleanup and/or service request.
26
27
28
                                             54
            DEFENDANT CITY OF LOS ANGELES’ AMENDED OBJECTIONS AND RESPONSES TO
                        PLAINTIFF ZAMORA’S INTERROGATORIES SET ONE
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 367 of 409 Page ID
                                     #:7581



 1         Encampment cleanup operations conducted on March 21, 2019 are identified in the
 2   WPIMS database (CTY20222) and can be found on the WPIMS excel file starting at row
 3   5672, Case ID No. 53125, and ending at row 5718, Case ID No. 53162.
 4         In addition, the City produced the incident report and related documents for
 5   Zamora’s alleged incident on March 21, 2019 (CTY000079-167), identified as Case ID
 6   No. 53162 for a Rapid Response incident occurring at 6th Street and Kingsley. Individuals
 7   involved in this incident included ECI M. Tran, P. Pedrosa, J. Saucedo, and J. Gamez. The
 8   rapid response commenced at approximately 10:38 a.m. and concluded at approximately
 9   11:34 a.m. The City produced LAPD incident-specific documents for March 21, 2019
10   (CTY002423-2447). LAPD Officers I. Lucero and C. Argueta were present at 6th Street
11   and Kingsley (CTY002443).
12         Encampments cleanups conducted on March 21, 2019 (CTY20222) in Council
13   Districts 4, 9, and 10 included the following comprehensive posted cleanups (CSLA) and
14   rapid responses:
15
16   Council District 4: Comprehensive Posted Cleanups (CSLA): Lead ECI D. Pearlman,
17   and Second ECIs A. Mireles, ECI S. Calleros and CH S. Camacho:
18   Case ID No.               Address
19
     53037                     1425 N Sierra Bonita Ave
20
21   53038                     1427 N La Brea Avenue
22
23   53039                     7140 Sunset Blvd

24
     53040                     7408 W. Sunset Blvd
25
26   53041                     7720 W. Sunset Blvd
27
28
                                            55
           DEFENDANT CITY OF LOS ANGELES’ AMENDED OBJECTIONS AND RESPONSES TO
                       PLAINTIFF ZAMORA’S INTERROGATORIES SET ONE
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 368 of 409 Page ID
                                     #:7582



 1   53042                    7022 Sunset Blvd
 2
 3   53043                    4503 W. Hollywood Blvd
 4
     53044                    1561 N. Lyman Place
 5
 6
 7   Council District 4: Rapid Response, Lead: ECI G. Lara; Second ECIs B. Dancel, S. Cruz,
 8   and T. Kuruvilla.
 9   Case ID No.              Address
10
     53172                    10th and Wilton
11
12   53173                    3rd and Western
13
14
     Council District 9: Comprehensive Posted Cleanups (CSLA): Lead ECI A. Abrahamian;
15
     Second ECIs D. D’Angelo, J. Kim, Clean Harbors L. Sanchez
16
17
     Case ID No.              Address

18   52959                    5725 S San Pedro
19
20   52961                    416 W 52nd Street
21
     52960                    52nd Place
22
23   52962                    52nd Place
24
     52958                    353 W48th Street
25
26   52956                    295 E 48th Street
27
28
                                            56
           DEFENDANT CITY OF LOS ANGELES’ AMENDED OBJECTIONS AND RESPONSES TO
                       PLAINTIFF ZAMORA’S INTERROGATORIES SET ONE
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 369 of 409 Page ID
                                     #:7583



 1   52957                      317 W45th Street
 2
 3   52963                      334 W 54th Street
 4
 5   Council District 10: Rapid Response; Lead ECI M. Tran; Second ECIs P. Pedrosa, J.
 6   Saucedo, J. Gamez
 7
      Case ID No.       Address
 8
 9   53158              3rd and Western
10
     53159              Duplicate of Case ID 53158 (extra case number generated)
11
12
     53160              6th and Manhattan
13
14   53161              Duplicate of Case ID 53160 (extra case number generated)
15
16   53162              6th and Kingsley Drive
17
     53163              Duplicate of Case ID 53162 (extra case number generated)
18
19
     No posting operations (posting surveys) were conducted on March 21, 2019 in Council
20
     District 4, Council District 9 or Council District 10.
21
     INTERROGATORY NO. 10.
22
             IDENTIFY each and every individual working in the City Council offices for
23
     Council Districts 4, 6, 9, 10, 13 and 15 who have been assigned to or are responsible for
24
     working with LA Sanitation and/or LAPD to schedule the deployment of LA Sanitation
25
     or other city resources to conduct ENCAMPMENT CLEANUPS, at any time since
26
     July 1, 2018.
27
     RESPONSE TO INTERROGATORY NO. 10:
28
                                             57
            DEFENDANT CITY OF LOS ANGELES’ AMENDED OBJECTIONS AND RESPONSES TO
                        PLAINTIFF ZAMORA’S INTERROGATORIES SET ONE
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 370 of 409 Page ID
                                     #:7584



 1            Defendant incorporates the General Objections as though fully set forth here.
 2   Defendant objects that the interrogatory seeks information that is not relevant to Plaintiff
 3   Zamora’s specific claims alleged in the SAC for incidents occurring on or around March
 4   21, 2019 at 6th Street and Ardmore and on or around June 11, 2019 at 5th Street and
 5   Harvard. See In re Bard IVC Filters Prods. Liab. Litig., 317 F.R.D. 562 (D. Az. 2016).
 6   Defendant objects that the interrogatory is overbroad to the extent that it seeks
 7   information relating to any individual plaintiff other than Plaintiff Zamora and
 8
     information dating back to July 1, 2018. Unilin Beheer B.V. v. NSL Trading Corp., No.
 9
     CV 14-2210 BRO (SSx), 2015 U.S. Dist. LEXIS 192143, *14 (C.D. Cal. Feb. 27, 2015);
10
     see also Rivera v. Nibco, Inc., 364 F.3d 1057, 1072 (9th Cir. 2004) (“District courts need
11
     not condone the use of discovery to engage in fishing expeditions.”).
12
              Defendant objects that the interrogatory is not proportional to the needs of the
13
     case, insofar as the burden or expense of searching for and producing information dating
14
     back to July 1, 2018 outweighs the benefit of any such discovery to Plaintiff Zamora’s
15
     specific claims alleged in the SAC. See IBP, Inc. v. Mercantile Bank, 179 F.R.D. 316,
16
     321 (D. Kan. 1998); Bashkin v. San Diego Cnty., Case No. 08-CV-1450-WQH (WVG),
17
     2011 U.S. Dist. LEXIS 3439, at * 4-5 (S.D. Cal. Jan. 13, 2011). Defendant does not
18
     dispute that it promulgated LAMC 56.11 and enforced it in the relevant time period. See
19
     Thompson v. City of Los Angeles, 885 F.2d 1439, 1444 (9th Cir. 1989) (“A rule or
20
21
     regulation promulgated, adopted, or ratified by a local governmental entity’s legislative

22   body unquestionably satisfies Monell’s policy requirements.”), overruled on other

23   grounds by Bull v. City & Cty. of San Francisco, 595 F.3d 964 (9th Cir. 2010). Defendant
24   objects that the interrogatory contains subparts seeking information on distinct subjects
25   and these subparts constitute separate interrogatories against Plaintiff’s limit of 25.
26   F.R.Civ.P. 33(a); Collaboration Props. v. Polycorn, Inc., 224 F.R.D. 473,475 (N.D. Cal.
27   2004).
28
                                               58
              DEFENDANT CITY OF LOS ANGELES’ AMENDED OBJECTIONS AND RESPONSES TO
                          PLAINTIFF ZAMORA’S INTERROGATORIES SET ONE
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 371 of 409 Page ID
                                     #:7585



 1          Defendant further objects that Councilmember Ryu (formerly Councilmember for
 2   CD 4) left office in November 2020 and Councilmember Wesson (formerly
 3   Councilmember for CD 10) left office in December 2020 and the staff in the council
 4   districts has changed significantly as a result of the departures, which increases the burden
 5   of investigating historical information in response to this interrogatory. Defendant further
 6   objects that this interrogatory requires Defendant to make a compilation, abstract, audit
 7   or summary of its records and such compilation, abstract, audit or summary does not exist.
 8   Hoffman v. Cnty. of Los Angeles, Case No. CV-15-03724-FMO(ASx), 2016 U.S. Dist.
 9   LEXIS 123515, * 15-16 (C.D. Cal. Jan. 6, 2016); Estrada v. City & Cnty. of San
10   Francisco, Case No. 16-cv-00722-MEJ, 2016 U.S. Dist. LEXIS 173740, *4 (N.D. Cal.
11   Dec. 14, 2016). Defendant objects to any further response to this interrogatory, but will
12   meet and confer with Plaintiff regarding the relevance, if any, to Plaintiff Zamora’s
13   specific alleged claims and proportionality of the interrogatory under Rule 26(b).
14   Without waiving any, and based on these objections, Defendant objects to any further
15   response to this interrogatory, but will meet and confer with Plaintiff regarding the
16   relevance, if any, to Plaintiff Zamora’s specific alleged claims and proportionality of the
17   interrogatory under Rule 26(b).
18          Subject to and without waiving these objections, Defendant responds as follows:
19   Individuals working for Council Districts 4, 6, 9, 10, 13 and 15 who typically
20   communicate with LASAN regarding homeless encampment cleanups, or who
21   communicated with LASAN regarding homeless encampment cleanups in the past, are
22   listed below:
23
24   Council District 4:
25      • Alice Roth, Field Deputy (2/2017-5/2019)
26      • Nikki Ezhari, Field Deputy (2/2017-5/2019)
27      • Catherine Landers, Field Deputy (2/2017-5/2019)
28
                                             59
            DEFENDANT CITY OF LOS ANGELES’ AMENDED OBJECTIONS AND RESPONSES TO
                        PLAINTIFF ZAMORA’S INTERROGATORIES SET ONE
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 372 of 409 Page ID
                                     #:7586



 1      • Shannon Prior, Field Deputy (2/2017-5/2019)
 2      • Brad Fingard, Field Deputy (8/1/2019 - 6/2020)
 3      • Elizabeth Oh, Homeless Coordinator (1/2021 to present)
 4
 5   Council District 6:
 6      • Marcos Sanchez, District Director (7/1/2018 to present)
 7      • Lorena Bernal, Field Deputy (7/1/2018 to present)
 8
 9
     Council District 9:
10
        • James Westbrooks, Deputy Chief of Staff & Director of District Operations
11
           (7/1/2018 to present)
12
        • Nora Gutierrez, Senior Field Deputy (7/1/2018 to present)
13
14
     Council District 10:
15
        • Cairo Rodgriguez, Deputy (7/1/2018 to 12/12/20)
16
        • Jamie Hwang, Deputy (7/1/2018 to 12/12/20)
17
        • Elizabeth Carlin, Deputy (7/1/2018 to 12/12/20)
18
        • Billie Green, Deputy (7/1/2018 to 12/12/20)
19
        • Albert Lord, Deputy (7/1/2018 to 12/12/20)
20
21
        • Kimani Black, Assistant District Director (7/1/2018 to 12/12/20)

22      • Dhakshike Wickrema, Senior Director for Mental Health and Homeless Advocacy

23         (1/2021 to present)
24      • Mayra Guevara, Staff Assistant (1/2021 to present)
25      • Kimani Black, Senior Deputy for Constituent Services (1/2021 to present)
26      • Mary Jones, Deputy for Constituent Services (1/2021 to present)
27
28
                                             60
            DEFENDANT CITY OF LOS ANGELES’ AMENDED OBJECTIONS AND RESPONSES TO
                        PLAINTIFF ZAMORA’S INTERROGATORIES SET ONE
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 373 of 409 Page ID
                                     #:7587



 1   Council District 13:
 2      • Hector Vega, Field Deputy (7/1/2018 to present)
 3
 4   Council District 15:
 5      • Caitlin Muldoon, Field Deputy (7/1/2018 to present)
 6      • Isabella Blue, Constituent Services Deputy (7/1/2018 to present)
 7      • Gabriela Medina, District Director (7/1/2018 to present)
 8
 9
10   INTERROGATORY NO. 11.

11          IDENTIFY each and every individual employed by the CITY as an Environmental
12   Compliance Inspector (or officer), including Chief Environmental Compliance
13   Inspector(s) and Assistant Environmental Compliance Inspector, who has participated in
14   ENCAMPMENT CLEANUPS since January 1, 2018, including the dates they held those
15   positions.
16   RESPONSE TO INTERROGATORY NO. 11:
17          Defendant incorporates the General Objections as though fully set forth here.
18   Defendant objects that the interrogatory seeks information that is not relevant to Plaintiff
19   Zamora’s specific claims alleged in the SAC for incidents occurring on or around March
20   21, 2019 at 6th Street and Ardmore and on or around June 11, 2019 at 5th Street and
21   Harvard. See In re Bard IVC Filters Prods. Liab. Litig., 317 F.R.D. 562 (D. Az. 2016).
22   Defendant objects that the interrogatory is overbroad to the extent that it seeks
23   information relating to any individual plaintiff other than Plaintiff Zamora and
24   information dating back to January 1, 2018. Unilin Beheer B.V. v. NSL Trading Corp.,
25
     No. CV 14-2210 BRO (SSx), 2015 U.S. Dist. LEXIS 192143, *14 (C.D. Cal. Feb. 27,
26
     2015). Defendant objects that the interrogatory is not proportional to the needs of the
27
     case, insofar as the burden or expense of searching for and producing information dating
28
                                             61
            DEFENDANT CITY OF LOS ANGELES’ AMENDED OBJECTIONS AND RESPONSES TO
                        PLAINTIFF ZAMORA’S INTERROGATORIES SET ONE
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 374 of 409 Page ID
                                     #:7588



 1   back to 2018 outweighs the benefit of such discovery to Plaintiff Zamora’s specific claims
 2   alleged in the SAC. For the period January 1, 2018 to July 31, 2020 alone, Defendant
 3   has identified 32,730 incidents within WPIMS constituting “encampment cleanups”;
 4   Plaintiffs’ incidents represent only a small subgroup of those cleanups and all relevant
 5   information related to those cleanups has been produced and intends to produce any
 6   supplementary documents it locates in its investigation. See IBP, Inc. v. Mercantile Bank,
 7   179 F.R.D. 316, 321 (D. Kan. 1998); Bashkin v. San Diego Cnty., Case No. 08-CV-1450-
 8
     WQH (WVG), 2011 U.S. Dist. LEXIS 3439, at * 4-5 (S.D. Cal. Jan. 13, 2011). In order
 9
     to respond to this interrogatory, Defendant would need to manually collect, analyze and
10
     summarize the Watershed reports associated with those cleanups, as well as personnel
11
     records, thus requiring Defendant to make a compilation, abstract, audit or summary of
12
     its records and such compilation, abstract, audit or summary does not exist. Hoffman v.
13
     Cnty. of Los Angeles, Case No. CV-15-03724-FMO(ASx), 2016 U.S. Dist. LEXIS
14
     123515, * 15-16 (C.D. Cal. Jan. 6, 2016); Estrada v. City & Cnty. of San Francisco, Case
15
     No. 16-cv-00722-MEJ, 2016 U.S. Dist. LEXIS 173740, *4 (N.D. Cal. Dec. 14, 2016).
16
     Defendant objects that the interrogatory contains subparts seeking information on distinct
17
     subjects and these subparts constitute separate interrogatories against Plaintiff’s limit of
18
     25. F.R.Civ.P. 33(a); Collaboration Props. v. Polycorn, Inc., 224 F.R.D. 473,475 (N.D.
19
     Cal. 2004).
20
21
            Subject to and without waiving these objections, Defendant responds as follows:

22   Defendant has produced documents that contain information responsive to this request

23   and refers Plaintiff to these documents for further response.         F.R.Civ.P. 33(d)(1);
24   Rainbow Pioneer # 44-18-04A v. Hawaii-Nevada Inv. Corp., 711 F.2d 902, 906 (9th Cir.
25   1983). More specifically: ECIs involved in cleanups 2018-2020 are listed in column E
26   (“First Responder”) and column F (“Second Responder”) in the WPIMS database export
27   produced at Bates Nos. CTY020222 and CTY020331. Defendant also has produced
28
                                             62
            DEFENDANT CITY OF LOS ANGELES’ AMENDED OBJECTIONS AND RESPONSES TO
                        PLAINTIFF ZAMORA’S INTERROGATORIES SET ONE
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 375 of 409 Page ID
                                     #:7589



 1   Watershed Protection Division reports associated with the incidents alleged in the
 2   complaint, which typically identify the names of ECIs involved in those cleanups. See
 3   Bates Nos. CTY000001- CTY002369; CTY003240-CTY004085. Concurrently served
 4   with these Amended Responses is an Excel spreadsheet that reflects the trainings of LSD
 5   employees that are maintained by the Industrial Safety and Compliance Division
 6   (“ISCD”), which reflects the names and titles of LSD employees and relevant dates. This
 7   spreadsheet will be included in the City’s next production.
 8
            With respect to incidents alleged by Plaintiff Zamora on March 21, 2019 and
 9
     June 11, 2019:
10
            Encampment cleanup operations conducted on March 21, 2019 are identified in
11
     the WPIMS database (CTY20222) and can be found on the WPIMS excel file starting at
12
     row 5672, Case ID No. 53125, and ending at row 5718, Case ID No. 53162. The City
13
     produced the incident report and related documents for Zamora’s alleged incident on
14
     March 21, 2019 (CTY000079-167), identified as Case ID No. 53162 for a Rapid
15
     Response incident occurring at 6th Street and Kingsley. Individuals involved in this
16
     incident included ECI M. Tran, P. Pedrosa, J. Saucedo, and J. Gamez.
17
            Encampment cleanups conducted on June 11, 2019 are identified in the WPIMS
18
     database (CTY20222) and can be found on the WPIMS excel file starting at row 8010,
19
     Case ID No. 56909, and ending at row 8066, Case ID No. 56981. The City produced
20
21
     reports for incidents occurring on June 11, 2019: CTY000168-325, Case ID NO. 56806;

22   CTY00326-351, Case ID No. 56909; CTY00352-408, Case ID No. 56974; and

23   CTY000435-459, Case ID No. 56976. The City has produced a report for Case ID No.
24   53162 occurring on June 11, 2019 at Harvard and 5th Street.            (CTY020332 -
25   CTY020441). Individuals involved in this incident included ECI P. Pedrosa and T.
26   Kuruvilla.
27          Also, the following is a list of Environmental Compliance Inspectors active in
28
                                             63
            DEFENDANT CITY OF LOS ANGELES’ AMENDED OBJECTIONS AND RESPONSES TO
                        PLAINTIFF ZAMORA’S INTERROGATORIES SET ONE
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 376 of 409 Page ID
                                     #:7590



 1   Livability Services Division as of October 28, 2020:
 2      1) Anderson, Demetress Washington ECI
 3      2) Anguiano, Berenice Cazador ECI
 4      3) Arevalo, Samantha DC Tillman ECI
 5      4) Arvayo, Sergio Washington ECI
 6      5) Arzoumanian, Arek Dct ECI
 7      6) Avendano, Ashley DC Tillman ECI
 8
        7) Awujo, Felix (Awugo In Sdoa) Washington ECI
 9
        8) Bartz, Jaqueline Harbor ECI
10
        9) Bates, Matthew Harbor ECI
11
        10) Beattie, Romy DC Tillman ECI
12
        11) Calleros, Shayla Washington ECI
13
        12) Camacho, Rachel East Valley ECI
14
        13) Campos, Gilberto DC Tillman ECI
15
        14) Cardenas, Daniela Cazador ECI
16
        15) Chebatoris, Karen Washington ECI
17
        16) Cruz, Stephany Washington ECI
18
        17) Damron, Andrew DC Tillman ECI
19
        18) Dancel, Bernard Cazador ECI
20
21
        19) Dangelo, Dana East Valley ECI

22      20) Escorcia, Daniel Washington ECI

23      21) Ferreira, Edward DC Tillman ECI
24      22) Flores, Aaron DC Tillman ECI
25      23) Gamez, Jesus Washington ECI
26      24) Gharios, Brandon Washington ECI
27      25) Gonzalez, Franklin Washington ECI
28
                                            64
           DEFENDANT CITY OF LOS ANGELES’ AMENDED OBJECTIONS AND RESPONSES TO
                       PLAINTIFF ZAMORA’S INTERROGATORIES SET ONE
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 377 of 409 Page ID
                                     #:7591



 1    26) Gonzalez, Sara N Washington ECI
 2    27) Hernandez, Daniel E DC Tillman ECI
 3    28) Hu, Yuan-Chien DC Tillman ECI
 4    29) Kim, Jay J DC Tillman ECI
 5    30) Kuruvilla, Tim East Valley ECI
 6    31) Landeros, Amber East Valley ECI
 7    32) Lara, Jessie East Valley ECI
 8
      33) Marinez, Karina DC Tillman ECI
 9
      34) Milo, Austin Harbor ECI
10
      35) Mireles, Alyssa Cazador ECI
11
      36) Nguyen, Alexander Cazador ECI
12
      37) Okolue, Benjamine DC Tillman ECI
13
      38) Pearlman, Daniel Harbor ECI
14
      39) Pedrosa, Philip Cazador ECI
15
      40) Powell, Diana Harbor ECI
16
      41) Quiroz, Kioga Washington ECI
17
      42) Rivas, Roberto DC Tillman ECI
18
      43) Rodriguez, Alan Washington ECI
19
      44) Salvacion, Teodoro Washington ECI
20
21
      45) San Miguel, Jesse DC Tillman ECI

22    46) Sanchez, Jesus R Washington ECI

23    47) Saucedo, Jazmine DC Tillman ECI
24    48) Shrestha, Sudha Washington ECI
25    49) Speight, Earl Washington ECI
26    50) Spencer, Karen Washington ECI
27    51) Tran, Michael Harbor ECI
28
                                          65
         DEFENDANT CITY OF LOS ANGELES’ AMENDED OBJECTIONS AND RESPONSES TO
                     PLAINTIFF ZAMORA’S INTERROGATORIES SET ONE
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 378 of 409 Page ID
                                     #:7592



 1      52) Truong, Daniel Washington ECI
 2      53) Valencia Eduardo DC Tillman ECI
 3      54) Villareal, John DC Tillman ECI
 4      55) Williams, Brandi DC Tillman ECI
 5      56) Wooten, Jordan Washington ECI
 6      57) Zhang, Andy Washington ECI
 7
 8   INTERROGATORY NO. 12.
 9
            For each discrete body-worn video produced by the City of Los Angeles on
10
     October 8, 2020 in response to Plaintiffs’ Request for Production of Documents, Set One,
11
     IDENTIFY the footage and provide the badge number, rank and detail or assignment of
12
     the individual officer who was wearing the body camera which recorded the footage.
13
     RESPONSE TO INTERROGATORY NO. 12:
14
            Defendant incorporates the General Objections as though fully set forth here.
15
     Subject to and without waiving these objections, Defendant responds as follows: See
16
     AMENDED Exhibit A hereto, which is a chart containing responsive information.
17
18
     INTERROGATORY NO. 13.
19
20          IDENTIFY all databases or enterprise system used by the Livability Services

21   Division, Unified Homeless Response Center, LAPD or any other CITY department or

22   agency to compile data or to document any aspect of any ENCAMPMENT CLEANUPS,

23   including but not limited to the scheduling of ENCAMPMENT CLEANUPS, property

24
     seized or discarded pursuant to ENCAMPMENT CLEANUPS, postings of notices related

25
     to ENCAMPMENT CLEANUPS, by listing 1) the name of the database; 2) a brief

26
     statement of the database’s purpose; 3) a general description of the types of data that is

27
     collected; 4) who is responsible for collecting data; 5) who is responsible for entering
     data into the database or system; 6) how often data is collected.
28
                                             66
            DEFENDANT CITY OF LOS ANGELES’ AMENDED OBJECTIONS AND RESPONSES TO
                        PLAINTIFF ZAMORA’S INTERROGATORIES SET ONE
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 379 of 409 Page ID
                                     #:7593



 1   RESPONSE TO INTERROGATORY NO. 13:
 2          Defendant incorporates the General Objections as though fully set forth here.
 3   Defendant objects that the interrogatory seeks information that is not relevant to Plaintiff
 4   Zamora’s specific claims alleged in the SAC for incidents occurring on or around March
 5   21, 2019 at 6th Street and Ardmore and on or around June 11, 2019 at 5th Street and
 6   Harvard. See In re Bard IVC Filters Prods. Liab. Litig., 317 F.R.D. 562 (D. Az. 2016).
 7   Defendant objects that the interrogatory is overbroad to the extent that it seeks
 8   information relating to any individual plaintiff other than Plaintiff Zamora. Unilin Beheer
 9
     B.V. v. NSL Trading Corp., No. CV 14-2210 BRO (SSx), 2015 U.S. Dist. LEXIS 192143,
10
     *14 (C.D. Cal. Feb. 27, 2015). Defendant objects that the interrogatory is not proportional
11
     to the needs of the case, insofar as the burden or expense of searching for and producing
12
     information outweighs the benefit of such discovery to Plaintiff Zamora’s specific claims
13
     alleged in the SAC. See IBP, Inc. v. Mercantile Bank, 179 F.R.D. 316, 321 (D. Kan.
14
     1998); Bashkin v. San Diego Cnty., Case No. 08-CV-1450-WQH (WVG), 2011 U.S. Dist.
15
     LEXIS 3439, at * 4-5 (S.D. Cal. Jan. 13, 2011). Defendant does not dispute that it
16
     promulgated LAMC 56.11 and enforced it in the relevant time period. See Thompson v.
17
     City of Los Angeles, 885 F.2d 1439, 1444 (9th Cir. 1989) (“A rule or regulation
18
     promulgated, adopted, or ratified by a local governmental entity’s legislative body
19
     unquestionably satisfies Monell’s policy requirements.”), overruled on other grounds by
20
     Bull v. City & Cty. of San Francisco, 595 F.3d 964 (9th Cir. 2010).
21
            Defendant further objects that Plaintiff’s definition of “IDENTIFY” is overbroad.
22
     See Unilin Beheer B.V. v. NSL Trading Corp., No. CV 14-2210 BRO (SSx), 2015 U.S.
23
     Dist. LEXIS 192143, *14 (C.D. Cal. Feb. 27, 2015); Lucero v. Valdez, 240 F.R.D. 591,
24
     594 (D. N.M. 2007). Defendant further objects that the interrogatory requires Defendant
25
     not only to IDENTIFY every database across multiple City departments and not specify
26
     every employee who collected or entered information into the database, which would
27
     require the Defendant to make a compilation, abstract, audit or summary of its business
28
                                             67
            DEFENDANT CITY OF LOS ANGELES’ AMENDED OBJECTIONS AND RESPONSES TO
                        PLAINTIFF ZAMORA’S INTERROGATORIES SET ONE
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 380 of 409 Page ID
                                     #:7594



 1   records and such a compilation, abstract, audit or summary does not exist. Hoffman v.
 2   Cnty. of Los Angeles, Case No. CV-15-03724-FMO(ASx), 2016 U.S. Dist. LEXIS
 3   123515, * 15-16 (C.D. Cal. Jan. 6, 2016); Estrada v. City & Cnty. of San Francisco, Case
 4   No. 16-cv-00722-MEJ, 2016 U.S. Dist. LEXIS 173740, *4 (N.D. Cal. Dec. 14, 2016).
 5   Defendant further objects that the interrogatory contains subparts seeking information on
 6   distinct subjects and these subparts constitute separate interrogatories against Plaintiff’s
 7   limit of 25. F.R.Civ.P. 33(a); Collaboration Props. v. Polycorn, Inc., 224 F.R.D. 473,475
 8   (N.D. Cal. 2004).
 9          Defendant objects that the manner in which information about cleanups is stored
10   has no relevance to whether Plaintiffs’ constitutional rights were violated or whether
11   LAMC 56.11 is facially unconstitutional. Defendant objects that it has produced the
12   electronically exportable information from the relevant databases for the period 2018-
13   2020 in response to Plaintiffs’ request for production, which includes the name of the
14   database and shows the type of data that is collected.
15          Subject to and without waiving these objections, Defendant responds as follows:
16   Documents responsive to this interrogatory were produced by Defendant and are
17   referenced below by Bates Number. Defendant refers Plaintiff to these documents for
18   further response. F.R.Civ.P. 33(d)(1); Rainbow Pioneer # 44-18-04A v. Hawaii-Nevada
19   Inv. Corp., 711 F.2d 902, 906 (9th Cir. 1983).
20          (a) MYLA 311: MyLA 311 is a database that contains citywide service requests
21   including service requests to be addressed by LASAN, as well as some of the data that is

22   stored in AMS. See CTY020223. MyLA 311 uses fields and codes to log information

23   relating to service requests, including requests for homeless encampment cleanups, illegal

24   dumping, and other requests. A service request is typically initiated in one of three ways

25
     – by a person: (1) calling the LASAN Customer Care Center, which request is then

26
     inputted into the database by the LASAN agent/operator who took the call; (2) using the

27
     self-service mobile application, which generates a service ticket and populates certain
     fields in MyLA 311; and (3) using the “Create Service Ticket” function on the MyLA
28
                                             68
            DEFENDANT CITY OF LOS ANGELES’ AMENDED OBJECTIONS AND RESPONSES TO
                        PLAINTIFF ZAMORA’S INTERROGATORIES SET ONE
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 381 of 409 Page ID
                                     #:7595



 1   311 or LASAN website, which generates a service ticket and populates certain fields in
 2   MyLA 311. Under some circumstances, a service request may also be made by a LASAN
 3   employee who observes an item located in the public right of way (recorded as a “Driver
 4   Self Report”). The “Source of Request Code” field in MyLA 311 shows the manner in
 5   which any particular request was initiated.
 6          When a service ticket is initiated in MyLA 311 as a result of a request, the system
 7   generates a Service Request Number and based on available information, populates
 8   various fields, namely the Service Request Address, Service Request Type, Creation
 9   Date, Source of Request, Service Date (based on pre-established dates on which various
10   geographical locations in the City are serviced), names of requestor (or “proxy” for
11   anonymous requestors), the department responsible for servicing the request (Ticket
12   Owner), Council District, and where appropriate, certain portions of the Item and/or
13   Comments fields. The Assigned To field is also populated by the system based on which
14   of the six district yards is assigned to service the location: EV–East Valley, NC–North
15   Central, SLA–South LA, WLA–West LA, HB–Harbor, and WV–West Valley.
16          The remaining fields, including Reason Code, Resolution Code, Driver Names,
17   Truck Number, Last Updated By Agent, Resolution, certain portions of the Item and/or
18   Comments fields, and Date Service Rendered fields, are populated based on information
19   provided by the LASAN employee(s) involved in investigating and/or servicing the
20   request. In many instances, employees investigating or servicing requests will transmit
21   such information to MyLA 311 by using a mobile application called SANSTAR, a mobile

22   fulfillment system designed to transmit certain data to and from MyLA 311 and other

23   databases. The Resolution codes are as follows:

24   A – Completed

25
     AS – Already Serviced

26
     B –Duplicated Request

27
     C – Cancelled
     CNPS – Cancelled by Parent SR
28
                                             69
            DEFENDANT CITY OF LOS ANGELES’ AMENDED OBJECTIONS AND RESPONSES TO
                        PLAINTIFF ZAMORA’S INTERROGATORIES SET ONE
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 382 of 409 Page ID
                                     #:7596



 1   CPS – Closed by Parent SR
 2   CR – Complaint Resolved
 3   E – Address Not in City Limits
 4   F – Non-City Service At Address
 5   GI – General Information
 6   NCPP – Not at Curb/On Private Property
 7   NEP – No Encampment Present
 8   NHHP – No Health Hazard Present
 9   Q – Item Not Out
10   T – Transferred Call
11   US – Unable to Schedule
12          The Authorization Date and Authorization Number fields are populated by the
13   MyLA 311 system based on information entered in the Authorization Management
14   System (AMS).
15          (b) AMS: AMS is an acronym for Authorization Management System. This
16   database contains information about authorizations for noticed (comprehensive)
17   cleanups. See CTY020221 (2018-2019 data export) and CTY020330 (2019-2020 data
18   export); see also CTY014742 - CTY014751 (“LSD Public Right of Way Verification
19   (AMS)”).    The Service Request Number, Address and Council District fields are
20   automatically populated from MyLA 311 data. Most of the other fields, including the
21   Date Approved, Cross Streets, and Location Comments are typically entered by LASAN

22   administrative clerks, or additional staff. The “Submitted by” field reflects the name of

23   the person who inputted information related to Authorizations. The administrative clerks

24   who presently served in this role are Tiffany Hill, who began serving in this role in 2019,

25
     and Jocelyn Hernandez and Diana Gonzalez, both of whom served in this role in 2018

26
     and 2019 as well. Other staff who may have submitted information in prior years as

27
     reflected by the Submitted By field were Sabrena Edwards, Angel Ibarra, Leon Ho,
     Danielle Maldonado, George Faavae, and Cassandra Serrano.             Information in the
28
                                             70
            DEFENDANT CITY OF LOS ANGELES’ AMENDED OBJECTIONS AND RESPONSES TO
                        PLAINTIFF ZAMORA’S INTERROGATORIES SET ONE
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 383 of 409 Page ID
                                     #:7597



 1   Expiration Date field as related to authorizations is program-generated based on a preset
 2   algorithm. The field showing the relevant LAPD precinct is also program-generated
 3   based on the location at issue.
 4          Certain data about scouting events, which are operations during which time the
 5   locations at issue are assessed for, among things, potential cleanup operations and notice
 6   posting locations, was once in development for use in AMS. It is not currently known if
 7   that functionality will ever be developed and implemented at a later date.
 8          (c) WPIMS: WPIMS is an acronym for Watershed Protection Information
 9   Management System. This database contains basic data about encampment cleanups
10   including dates and addresses of cleanups, identification of relevant Council Districts,
11   names of LASAN responders, and resolution information. See CTY020222 (2018-2019
12   WPIMS data export) and CTY020331 (2019-2020 WPIMS data export). Starting in
13   2019, WPIMS also includes itemized data collection, which provides estimates of how
14   much, e.g., pounds of waste and urine feces, number of sharps, drug paraphernalia,
15   reactive and ignitable compounds, were collected. The Call Received By field typically
16   identifies the ECI who first acknowledged and/or reviewed a service request for an
17   encampment cleanup.
18          The WPIMs database also houses documents related to the cleanups, including
19   Watershed Protection Division, Livability Services Division reports, notice-posting
20   surveys, waste manifests where applicable, and health hazard assessments.           Such
21   documents are typically uploaded to the WPIMs system by one of the ECIs who

22   participated in the cleanup. There is no automated method for exporting such documents

23   from WPIMS; instead, each such document must be downloaded manually one document

24   or report at a time. The First Responder column typically identifies the ECI who was

25
     responsible for overseeing or directing the resolution of the service request for that

26
     encampment cleanup. The First Responder column also identifies the ECI who typically

27
     would have inputted any information in the Resolution field and would have recorded the
     number or amount of specific items collected during the cleanup, e.g., estimated pounds
28
                                             71
            DEFENDANT CITY OF LOS ANGELES’ AMENDED OBJECTIONS AND RESPONSES TO
                        PLAINTIFF ZAMORA’S INTERROGATORIES SET ONE
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 384 of 409 Page ID
                                     #:7598



 1   of waste and urine feces, number of sharps, drug paraphernalia, reactive and ignitable
 2   compounds, based on information received from the field team members involved in the
 3   cleanup.
 4          (d) Collection Information System (CIS): CIS is a database that is used to track
 5   the various commodities collected; commodity tonnages; refuse collection truck operator
 6   routes, hours worked, and the locations where the commodities are disposed (landfills);
 7   the collection or delivery of trash bins; and work order charges. Administrative clerks
 8   enter data collected from refuse collection truck operators into CIS. The CIS database
 9   can be queried in different ways, for different reasons, at the request of different persons,
10   departments or entities, which results in the generation a variety of different kinds of
11   reports. The information contained in CIS is used by multiple divisions for different
12   reasons, including for residential collection services, tracking bins, calculation of tipping
13   fees, work order charges for waste collection services, and calculation of total tonnages.
14   Total CARE/CARE+ tonnage data is pulled monthly from CIS and used in weekly reports
15   to the Mayor’s Office and Council Districts. The weekly reports contain information
16   about CARE homeless encampment service requests, sources of requests, and monthly
17   tonnage among other data points. See Bates Nos. CTY019337-CTY020160 (2019-2020
18   weekly reports to the Mayor’s Office and Council Districts).
19
20   INTERROGATORY NO. 14.
21          For each of the databases or enterprise systems identified in response to
22   Interrogatory 13, IDENTIFY any reports, summaries, data analysis or other outputs that
23   have been generated related to ENCAMPMENT CLEANUPS since January 1, 2019 by
24   providing 1) the name of the report, summary, etc.; 2) IDENTIFYING who generated the
25   data; 3) the purpose of the report, summary, analysis or other output; 4) to whom the
26   report, summary, etc., was distributed; 5) the date the report, summary, etc. was
27   generated. If the report, summary, etc., was generated more than once or is generated on
28
                                             72
            DEFENDANT CITY OF LOS ANGELES’ AMENDED OBJECTIONS AND RESPONSES TO
                        PLAINTIFF ZAMORA’S INTERROGATORIES SET ONE
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 385 of 409 Page ID
                                     #:7599



 1   a regular basis, identify the frequency with which the report is generated (daily, weekly,
 2   quarterly, etc).
 3
 4   RESPONSE TO INTERROGATORY NO. 14:
 5           Defendant incorporates the General Objections as though fully set forth here.
 6   Defendant objects that the interrogatory seeks information that is not relevant to Plaintiff
 7   Zamora’s specific claims alleged in the SAC for incidents occurring on or around March
 8   21, 2019 at 6th Street and Ardmore and on or around June 11, 2019 at 5th Street and
 9   Harvard. See In re Bard IVC Filters Prods. Liab. Litig., 317 F.R.D. 562 (D. Az. 2016).
10   Defendant objects that the interrogatory is overbroad to the extent that it seeks
11   information relating to any individual plaintiff other than Plaintiff Zamora. Unilin Beheer
12   B.V. v. NSL Trading Corp., No. CV 14-2210 BRO (SSx), 2015 U.S. Dist. LEXIS 192143,
13
     *14 (C.D. Cal. Feb. 27, 2015). Defendant objects that the interrogatory is not proportional
14
     to the needs of the case, insofar as the burden or expense of searching for and producing
15
     information outweighs the benefit of such discovery to Plaintiff Zamora’s specific claims
16
     alleged in the SAC. See IBP, Inc. v. Mercantile Bank, 179 F.R.D. 316, 321 (D. Kan.
17
     1998); Bashkin v. San Diego Cnty., Case No. 08-CV-1450-WQH (WVG), 2011 U.S. Dist.
18
     LEXIS 3439, at * 4-5 (S.D. Cal. Jan. 13, 2011). Defendant does not dispute that it
19
     promulgated LAMC 56.11 and enforced it in the relevant time period. See Thompson v.
20
     City of Los Angeles, 885 F.2d 1439, 1444 (9th Cir. 1989) (“A rule or regulation
21
     promulgated, adopted, or ratified by a local governmental entity’s legislative body
22
     unquestionably satisfies Monell’s policy requirements.”), overruled on other grounds by
23
     Bull v. City & Cty. of San Francisco, 595 F.3d 964 (9th Cir. 2010).
24
             Defendant further objects that Plaintiff’s definition of “IDENTIFY” is overbroad.
25
     See Unilin Beheer B.V. v. NSL Trading Corp., No. CV 14-2210 BRO (SSx), 2015 U.S.
26
     Dist. LEXIS 192143, *14 (C.D. Cal. Feb. 27, 2015); Lucero v. Valdez, 240 F.R.D. 591,
27
     594 (D. N.M. 2007). Defendant further objects that the interrogatory requires Defendant
28
                                             73
            DEFENDANT CITY OF LOS ANGELES’ AMENDED OBJECTIONS AND RESPONSES TO
                        PLAINTIFF ZAMORA’S INTERROGATORIES SET ONE
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 386 of 409 Page ID
                                     #:7600



 1   not only to IDENTIFY every report generated across multiple City departments, identify
 2   all individuals who generated any such reports, identify all individuals who received any
 3   such reports, which would require the Defendant to make a compilation, abstract, audit
 4   or summary of its business records and such a compilation, abstract, audit or summary
 5   does not exist. Hoffman v. Cnty. of Los Angeles, Case No. CV-15-03724-FMO(ASx),
 6   2016 U.S. Dist. LEXIS 123515, * 15-16 (C.D. Cal. Jan. 6, 2016); Estrada v. City & Cnty.
 7   of San Francisco, Case No. 16-cv-00722-MEJ, 2016 U.S. Dist. LEXIS 173740, *4 (N.D.
 8   Cal. Dec. 14, 2016). Defendant further objects that the interrogatory contains subparts
 9   seeking information on distinct subjects and these subparts constitute separate
10   interrogatories against Plaintiff’s limit of 25. F.R.Civ.P. 33(a); Collaboration Props. v.
11   Polycorn, Inc., 224 F.R.D. 473,475 (N.D. Cal. 2004).
12          Defendant further objects that the types of summaries or reports that are generated
13   from cleanup data have no relevance to whether Plaintiffs’ constitutional rights were
14   violated or whether LAMC 56.11 is facially unconstitutional. Unilin Beheer B.V. v. NSL
15   Trading Corp., No. CV 14-2210 BRO (SSx), 2015 U.S. Dist. LEXIS 192143, *14 (C.D.
16   Cal. Feb. 27, 2015); Rivera v. Nibco, Inc., 364 F.3d 1057, 1072 (9th Cir. 2004) (“District
17   courts need not condone the use of discovery to engage in fishing expeditions.”).
18   Defendant objects that it has produced the electronically exportable information from the
19   relevant databases for the period 2018-2020 in response to Plaintiffs’ request for
20   production and reports or summaries from those databases were identified during its
21   investigation, Defendant has produced those as well and intends to produce any other

22   such documents if identified in the course of its ongoing investigation. Without waiving

23   any, and based on these objections, Defendant objects to any further response to this

24   interrogatory, but will meet and confer with Plaintiff regarding the relevance, if any, to

25
     Plaintiff Zamora’s specific alleged claims and proportionality of the interrogatory under

26
     Rule 26(b).

27
            Subject to and without waiving these objections, Defendant responds as follows:
            (a) MyLA 311: MyLA 311 is a database that contains citywide service requests
28
                                             74
            DEFENDANT CITY OF LOS ANGELES’ AMENDED OBJECTIONS AND RESPONSES TO
                        PLAINTIFF ZAMORA’S INTERROGATORIES SET ONE
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 387 of 409 Page ID
                                     #:7601



 1   including service requests to be addressed by LASAN, as well as some of the data that is
 2   stored in AMS. See CTY020223. The MyLA 311 database can be queried in many
 3   different ways, for many different reasons, at the request of many different persons,
 4   departments or entities, which results in the generation of an innumerable number of
 5   different kinds of reports. The database contains over 30 data fields that can be sorted,
 6   filtered and/or queried to create any number of possible permutations of data that can then
 7   be generated into a variety of different reports. These data fields include, among other
 8   things, service request numbers, addresses, service request types, service request status,
 9   council districts, authorization dates, employee names associated with the ticket(s), and
10   information about the resolution of the request.
11          Requests for reports generated from MyLA 311 data come from a variety of
12   sources and greatly vary in the nature and type of information and/or report sought. It is
13   impossible to identify or describe all such reports. For example, members of the public
14   request reports containing data stored in MYLA 311 under the California Public Records
15   Act (CPRA) seeking a variety of different types of information. A CPRA request may
16   ask, for example, for all service tickets related to homeless encampments for a particular
17   time-frame, or all service tickets related to illegal dumping a particular council district,
18   or all requests of a particular nature made on a particular day or in a particular
19   geographical location, and so on. As another example, a LASAN service yard or yards
20   may request information about open tickets in a particular area and/or in a particular time-
21   frame to determine how to schedule their operations. Other examples include reports

22   generated to respond to litigation-related inquiries, or questions from other City

23   departments, or Council Districts, the UHRC, and the Mayor’s Office. The only routine

24   or periodic reports that are generated from the MyLA 311 database are reports that are

25
     included in weekly reports to the Mayor’s Office and Council Districts, which contain

26
     illegal dumping service requests, CARE homeless encampment service requests, sources

27
     of requests, among other data points. See Bates Nos. CTY019337-CTY020160 (2019-
     2020 weekly reports to the Mayor’
28
                                             75
            DEFENDANT CITY OF LOS ANGELES’ AMENDED OBJECTIONS AND RESPONSES TO
                        PLAINTIFF ZAMORA’S INTERROGATORIES SET ONE
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 388 of 409 Page ID
                                     #:7602



 1          (b) AMS and WPIMS. AMS is an acronym for Authorization Management
 2   System; this database contains authorizations for noticed encampment cleanups. WPIMS
 3   is an acronym for Watershed Protection Information Management System; this database
 4   contains basic data about encampment cleanups including dates and addresses of
 5   cleanups, identification of relevant Council Districts, names of LASAN responders,
 6   resolution information and (as of 2019) estimated itemized collection information. Both
 7   AMS and WPIMS databases can be queried in many different ways, for many different
 8   reasons, at the request of many different persons, departments or entities. LSD does not
 9   run reports from AMS and WPIMS on a standard, routine basis, rather, reports from these
10   databases are generated whenever there is a particular need for any given data set
11   contained in these databases. For all these reasons, it is not possible to identify all the
12   variants of such reports.
13          (c) Collection Information System (CIS): CIS is a database that is used to track
14   the various commodities collected; commodity tonnages; refuse collection truck operator
15   routes, hours worked, and the locations where the commodities is disposed (landfills); the
16   collection or delivery of trash bins; and work order charges. Administrative clerks enter
17   data collected from refuse collection truck operators into CIS. The CIS database can be
18   queried in different ways, for different reasons, at the request of different persons,
19   departments or entities, which results in the generation a variety of different kinds of
20   reports. The information contained in CIS is used by multiple divisions for different
21   reasons, including for residential collection services, tracking bins, calculation of tipping

22   fees, work order charges for waste collection services, and calculation of total tonnages.

23   Total CARE/CARE+ tonnage data is pulled monthly from CIS and used in weekly reports

24   to the Mayor’s Office and Council Districts. The weekly reports contain information

25
     about CARE homeless encampment service requests, sources of requests, and monthly

26
     tonnage among other data points. See Bates Nos. CTY019337-CTY020160 (2019-2020

27
     weekly reports to the Mayor’s Office and Council Districts). The specific individuals
     included on the distribution list for weekly reports varies over time, but generally the
28
                                             76
            DEFENDANT CITY OF LOS ANGELES’ AMENDED OBJECTIONS AND RESPONSES TO
                        PLAINTIFF ZAMORA’S INTERROGATORIES SET ONE
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 389 of 409 Page ID
                                     #:7603



 1   distribution list for weekly reports includes chiefs of staff, deputy chiefs of staff,
 2   communication directors, district directors, policy directors, field deputies, senior
 3   administrative analysts for the Chief Administrative Office (CAO), the Board of Public
 4   Works, and various LASAN staff.
 5
     Dated: February 16, 2021       MICHAEL N. FEUER, CITY ATTORNEY
 6                                  KATHLEEN KENEALY, CH. DEPUTY CITY ATTORNEY
 7                                  SCOTT MARCUS, CH. CIVIL LITIGATION BRANCH
                                    GABRIEL DERMER, ASST. CITY ATTORNEY
 8                                  FELIX LEBRON, DEPUTY CITY ATTORNEY
 9                                  A. PATRICIA URSEA, DEPUTY CITY ATTORNEY
10
11                                  By:   /s/ A. Patricia Ursea
                                          A. Patricia Ursea
12                                        Deputy City Attorney
13                                        Attorneys for Defendant
                                          CITY OF LOS ANGELES
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            77
           DEFENDANT CITY OF LOS ANGELES’ AMENDED OBJECTIONS AND RESPONSES TO
                       PLAINTIFF ZAMORA’S INTERROGATORIES SET ONE
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 390 of 409 Page ID
                                     #:7604




 1                                CERTIFICATE OF SERVICE

 2 I, A. Patricia Ursea, am employed in the County of Los Angeles, State of California. I
   am over the age of 18 and not a party to the within action; my business address is 200
 3
   North Main Street, Room 675, Los Angeles, CA 90012.
 4
 5   On February 16, 2021, I served a copy of the following documents described as:
 6   DEFENDANT CITY OF LOS ANGELES’ AMENDED OBJECTIONS AND
     RESPONSES TO PLAINTIFF ZAMORA’S INTERROGATORIES SET ONE
 7
     [x] BY E-MAIL
 8
 9 By transmitting via electronic mail to the e-mail address(es) set forth below on
   this date. I am aware that service is presumed invalid if the email transmission
10
   is returned as undeliverable.
11
                                 SEE ATTACHED SERVICE LIST
12
     I declare under penalty of perjury that the foregoing is true and correct.
13
                      Executed on February 16, 2021, at Los Angeles, California.
14
                                         /s/ A. Patricia Ursea
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Garcia, et al v. City                     PROOF OF SERVICE                    Page 1
     Case No. CV19-6182-SF-PLA
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 391 of 409 Page ID
                                     #:7605




 1                                 SERVICE LIST
 2
   Shayla R. Myers
 3 Mallory B. Andrews
   LEGAL AID FOUNDATION OF LOS ANGELES
 4 7000 S. Broadway
   Los Angeles, CA 90003
 5 Email: smyers@lafla.org
         mbandrews@lafla.org
 6
 7   Catherine E. Sweetser
     Kristina A. Harootun
 8   John C. Washington
 9
     SCHONBRUN SEPLOW HARRIS HOFFMAN & ZELDES LLP
     11543 W. Olympic Blvd.
10   Los Angeles, CA 90064
     Email: csweetser@sshhzlaw.com
11          kharootun@sshhzlaw.com
            jwashington@sshhzlaw.com
12
13 Benjamin Allan Herbert (SBN 277356)
   William L. Smith (SBN 324235)
14 KIRKLAND & ELLIS LLP 555
   South Flower Street Los Angeles, CA 90071
15 Email: benjamin.herbert@kirkland.com
          william.smith@kirkland.com
16
17 Michael A. Onafur
   KIRKLAND & ELLIS LLP
18 333 S. Hope Street
   Los Angeles, CA 90070
19 Email: benjamin.herbert@kirkland.com
          michael.onufer@kirkland.com
20        william.smith@kirkland.com
21
22
23
24
25
26
27
28
     Garcia, et al v. City                PROOF OF SERVICE              Page 2
     Case No. CV19-6182-SF-PLA
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 392 of 409 Page ID
Garcia v. COLA                    AMENDED EX. A
                                     #:7606
CV19-6182-DSF-PLA           Defendant's Amended Response to Zamora Interrogatory No. 12


  Folder/File Name    Officer who recorded video        Rank          Assignment    Date of footage     Location

190814002524     Officer James Arredondo           Police Officer                                     Cedros
                                                                  35HOPE23-W2         8/14/2019
Folder           #34252                                  II                                           Bessemer
File Name Cedros                                                                                      Cedros
     Bessimer                                                                                         Calvert
190814002524         Officer James Arredondo       Police Officer                                     Cedros
                                                                  35HOPE23-W2         8/14/2019
Folder               #34252                              II                                           Bessemer
 File Name Cedros                                                                                       Cedros
     Bessimer 2                                                                                         Calvert

190814002524         Officers Kristan Delatori      Senior Lead                                         Cedros
                                                                      9SL41-W4        8/14/2019
Folder               #32914                        Officer (PIII+I)                                    Bessemer


  File Name City                                                                                        Cedros
     Flagdown                                                                                           Calvert
190814002524         Officer Jacob Underwood       Police Officer                                     Cedros
                                                                  35HOPE21-W2         8/14/2019
Folder               #41233                              II                                           Bessemer
 File Name CSLA                                                                                         Cedros
      Cedros                                                                                            Calvert
190814002524                                       Police Officer                                     Cedros
                     Officer Cody Derosa #41105                   35HOPE23-W2         8/14/2019
Folder                                                   II                                           Bessemer
 File Name Hope                                                                                         Cedros
       CSLA                                                                                             Calvert
190814002524                                       Police Officer                                     Cedros
                     Officer Cody Derosa #41105                   35HOPE23-W2         8/14/2019
Folder                                                   II                                           Bessemer
 File Name Hope                                                                                         Cedros
      CSLA 2                                                                                            Calvert
                     Officer Jacob Underwood       Police Officer                                     Cedros
190814003493                                                      35HOPE21-W2         8/14/2019
                     #41233                              II                                           Bessemer

 Folder File Name                                                                                       Cedros
  CSLA-Calvert                                                                                          Calvert

                                                                                                      Alexandria
190110002014         Officer Andrew Paxton         Police Officer
                                                                  34HOPE24-W2         1/10/2019       at Sixth
Folder               #41331                              II
                                                                                                      Street 90005

File Name-
Homeless
Outreach

                                                                                                      Alexandria
190110002014                                       Police Officer
                     Officer Kevin Cottle #41580                  34HOPE24-W2         1/10/2019       at Sixth
Folder                                                   II
                                                                                                      Street 90005




                                                       Page 1
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 393 of 409 Page ID
Garcia v. COLA                    AMENDED EX. A
                                     #:7607
CV19-6182-DSF-PLA           Defendant's Amended Response to Zamora Interrogatory No. 12


  Folder/File Name    Officer who recorded video       Rank          Assignment     Date of footage     Location

File Name-
Sanitation

                                                                                                      Alexandria
190110002015                                       Police Officer
                     Officer Ivan Lucero #40488                   34HOPE25-W2         1/10/2019       at Sixth
Folder                                                   II
                                                                                                      Street 90005




 File Name- Axon
   Body 2 Video
    2019.01.10




                                                                                                      Alexandria
190110002015         Officer Carolina Argueta      Police Officer
                                                                  34HOPE25-W2         1/10/2019       Avenue at
Folder               #39027                              II
                                                                                                      Sixth Street


File Name RRT
Bulky Hazardous

                                                                                                      Tyrone
                                                                                                      Avenue at
190129001222
                     Sgt. Jerald Case #36032         Sergeant I   35HOPE20-W2         1/29/2019       Aetna
Folder
                                                                                                      Avenue
                                                                                                      91401
File Name
Axon Body 2 Video
2019.01.29
                                                                                                      Tyrone
                                                                                                      Avenue at
1901290012222                                      Police Officer
                     Officer Brenda Nix #36125                    35HOPE21-W2         1/29/2019       Aetna
Folder                                                   III
                                                                                                      Avenue
                                                                                                      91401
File Name
Rrt




                                                      Page 2
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 394 of 409 Page ID
Garcia v. COLA                    AMENDED EX. A
                                     #:7608
CV19-6182-DSF-PLA           Defendant's Amended Response to Zamora Interrogatory No. 12


  Folder/File Name    Officer who recorded video       Rank          Assignment     Date of footage     Location


                                                                                                      Tyrone
                                                                                                      Avenue at
1901290012222        Officer Armen Shahinian       Police Officer
                                                                  35HOPE21-W2         1/29/2019       Aetna
Folder               #40840                              II
                                                                                                      Avenue
                                                                                                      91401
File Name RRT
Cleanup
                                                                                                      Tyrone
                                                                                                      Avenue at
1901290012222                                      Police Officer
                     Officer Brenda Nix #36125                    35HOPE21-W2         1/29/2019       Aetna
Folder                                                   III
                                                                                                      Avenue
                                                                                                      91401
File Name Rrt-2
                                                                                                      Tyrone
                                                                                                      Avenue at
1901290012222        Office Jacob Underwood        Police Officer
                                                                  34HOPE24-W2         1/29/2019       Aetna
Folder               #41233                              II
                                                                                                      Avenue
                                                                                                      91401
File Name –Spoke
with SGT

                                                                                                      Sixth Street
190321001772                                       Police Officer
                     Officer Ivan Lucero #40488                   34HOPE25-W2         3/21/2019       at Kingsley
Folder                                                   II
                                                                                                      Drive 90005

File Name Axon
Body 2 Video
2019.03.21 0951

                                                                                                      Sixth Street
190321001772                                       Police Officer
                     Officer Ivan Lucero #40488                   34HOPE25-W2         3/21/2019       at Kingsley
Folder                                                   II
                                                                                                      Drive 90005

File Name Axon
Body 2 Video
2019 03.21.2019
1009



                                                                                                      Sixth Street
190321001772         Officer Carolina Argueta      Police Officer
                                                                  34HOPE25-W2         3/21/2019       at Kingsley
Folder               #39027                              II
                                                                                                      Drive 90005




                                                      Page 3
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 395 of 409 Page ID
Garcia v. COLA                    AMENDED EX. A
                                     #:7609
CV19-6182-DSF-PLA           Defendant's Amended Response to Zamora Interrogatory No. 12


  Folder/File Name    Officer who recorded video       Rank          Assignment     Date of footage     Location




File Name RRT


                                                                                                      Sixth Street
190321002004                                       Police Officer
                     Officer Ivan Lucero #40488                   34HOPE25-W2         3/21/2019       at Kingsley
Folder                                                   II
                                                                                                      Drive 90005
File Name Axon
Body 2 Video
2019.03.21 1036
                                                                                                      Sixth Street
190321002004                                       Police Officer
                     Officer Ivan Lucero #40488                   34HOPE25-W2         3/21/2019       at Kingsley
Folder                                                   II
                                                                                                      Drive 90005

 File Name Axon
  Body 2 Video
 2019.03.21 1040

                                                                                                      Sixth Street
190321002004         Officer Carolina Argueta      Police Officer
                                                                  34HOPE25-W2         3/21/2019       at Kingsley
Folder               #39027                              II
                                                                                                      Drive 90005

  File Name RRT
       Bulky

                                                                                                      25327 S
190424001194         Officer Alan Woodard          Police Officer                                     McCoy
                                                                      5F6-W2          4/24/2019
Folder               #37419                              II                                           Avenue at
                                                                                                      Lomita
File Name Axon
Body 2 Video
2019.04.24 0827
                                                                                                      25327 S
190424001194         Officer Christopher Eick      Police Officer                                     McCoy
                                                                     5FL5-W2          4/24/2019
Folder               #38627                              II                                           Avenue at
                                                                                                      Lomita
File Name Axon
Body 2 Video
2019.04.24 0948
                                                                                                      25327 S
190424001194         Officer Christopher Eick      Police Officer                                     McCoy
                                                                     5FL5-W2          4/24/2019
Folder               #38627                              II                                           Avenue at
                                                                                                      Lomita




                                                      Page 4
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 396 of 409 Page ID
Garcia v. COLA                    AMENDED EX. A
                                     #:7610
CV19-6182-DSF-PLA           Defendant's Amended Response to Zamora Interrogatory No. 12


  Folder/File Name    Officer who recorded video       Rank          Assignment     Date of footage     Location

File Name Axon
Body 2 Video
2019.04.24 0954
                                                                                                      25327 S
190424001194         Officer Alan Woodard          Police Officer                                     McCoy
                                                                      5F6-W2          4/24/2019
Folder               #37419                              II                                           Avenue at
                                                                                                      Lomita
File Name Axon
Body 2 Video
2019.04.24 1221
                                                                                                      25327 S
190424001194         Officer Christopher Eick      Police Officer                                     McCoy
                                                                     5FL5-W2          4/24/2019
Folder               #38627                              II                                           Avenue at
                                                                                                      Lomita
File Name Axon
Body 2 Video
2019.04.24 1231

                                                                                                      Aetna Street
190429001306         Officer Brent Burkhart        Police Officer
                                                                  35HOPE26-W2         4/29/2019       at Van Nuys
Folder               #34214                              III
                                                                                                      91401

File Name CSLA
                                                                                                      Aetna Street
190429001306         Officer Armen Shahinian       Police Officer
                                                                  35HOPE25-W2         4/29/2019       at Van Nuys
Folder               #40840                              II
                                                                                                      91401
File Name CSLA
Cleanup

                                                                                                      Aetna Street
190429001306                                       Police Officer
                     Officer Cory Garza #40811                    35HOPE25-W2         4/29/2019       at Van Nuys
Folder                                                   II
                                                                                                      91401
File Name CSLA
Vnys

                                                                                                      Aetna Street
190429001306                                       Police Officer
                     Officer Cory Garza #40811                    35HOPE25-W2         4/29/2019       at Van Nuys
Folder                                                   II
                                                                                                      91401
File Name CSLA
Vnys 2
                                                                                                      Aetna Street
190429001306         Officer Jerome Knopp
                                                   Polce Officer II 35HOPE26-W2       4/29/2019       at Van Nuys
Folder               #37244
                                                                                                      91401
File Name CSLA 2



                                                      Page 5
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 397 of 409 Page ID
Garcia v. COLA                    AMENDED EX. A
                                     #:7611
CV19-6182-DSF-PLA          Defendant's Amended Response to Zamora Interrogatory No. 12


  Folder/File Name    Officer who recorded video       Rank         Assignment     Date of footage     Location



                                                                                                     800 West
190521001477         Officer Alan Woodard          Police Officer
                                                                     5F6-W2          5/21/2019       Lomita at
Folder               #37419                              II
                                                                                                     Vermont

File Name Axon
Body 2 Video
2019.05.21 0904
                                                                                                     800 West
190521001477         Officer Alan Woodard          Police Officer
                                                                     5F6-W2          5/21/2019       Lomita at
Folder               #37419                              II
                                                                                                     Vermont
File Name Axon
Body 2 Video
2019.05.21 1004
                                                                                                     800 West
190521001477         Officer Alan Woodard          Police Officer
                                                                     5F6-W2          5/21/2019       Lomita at
Folder               #37419                              II
                                                                                                     Vermont
File Name Axon
Body 2 Video
2019.05.21 1009
                                                                                                     800 West
190521001477         Officer Alan Woodard          Police Officer
                                                                     5F6-W2          5/21/2019       Lomita at
Folder               #37419                              II
                                                                                                     Vermont
File Name Axon
Body 2 Video
2019.05.21 1014
                                                                                                     800 West
190521001477                                       Police Officer
                     Officer Paul Ulmer #40007                       5F6-W2          5/21/2019       Lomita at
Folder                                                   II
                                                                                                     Vermont
File Name Axon
Body 2 Video
2019.05.21 BOS
                                                                                                     800 West
190521001477                                       Police Officer
                     Officer Paul Ulmer #40007                       5F6-W2          5/21/2019       Lomita at
Folder                                                   II
                                                                                                     Vermont




File Name Axon
Body 2 Video
2019.05.21 BOS 2




                                                      Page 6
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 398 of 409 Page ID
Garcia v. COLA                    AMENDED EX. A
                                     #:7612
CV19-6182-DSF-PLA           Defendant's Amended Response to Zamora Interrogatory No. 12


  Folder/File Name    Officer who recorded video       Rank          Assignment     Date of footage     Location


                                                                                                      Western
                                                                                                      Avenue at
190604002243                                       Police Officer
                     Officer Ivan Lucero #40488                   34HOPE25-W2             6/4/2019    Oakwood
Folder                                                   II
                                                                                                      Avenues
                                                                                                      90004
File Name Axon
Body 2 Video
2019.06.04 1058
                                                                                                      Western
                                                                                                      Avenue at
190604002243         Officer Carolina Argueta      Police Officer
                                                                  34HOPE25-W2             6/4/2019    Oakwood
Folder               #39027                              II
                                                                                                      Avenues
                                                                                                      90004
File Name RRT
Bulky
Arguenta 39027
Inc. 1501
RRT_BULKY_Haz                                                                                         Pico/ St.
ardous; Arguenta                                                                                      Andrews
39027 Inc. 1769                                                                                       10th St/
RRT_BULKY_Haz                                                                                         Wilton
                 Officer Argueta, Carolina         Police Officer
ardous; Arguenta                                                  34HOPE21-W2         6/11/2019       Pl.Gramercy
                 #39027                                  II
39027 Inc. 2291                                                                                       Dr./
RRT_Trash_Hazar                                                                                       Olympic
dous; Arguenta                                                                                        Normandie /
39027 Inc. 2474                                                                                       San Marino
RRT_BULKY_Haz
ardous

                                                                                                      St.
Cho 33817 Inc.
                                                                                                      Andrews/
1555 Clean_Up;
                                                                                                      Pico10th St./
Cho 33817 Inc.                                     Police Officer
                     Officer Harris Cho #33817                      20SL53-W2         6/11/2019       Gramercy
1795 Clean_Up;                                           III
                                                                                                      Pl.Gramercy
Cho 33817 Inc.
                                                                                                      Dr.
2332 Clean_Up
                                                                                                      /Olympic




                                                      Page 7
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 399 of 409 Page ID
Garcia v. COLA                    AMENDED EX. A
                                     #:7613
CV19-6182-DSF-PLA           Defendant's Amended Response to Zamora Interrogatory No. 12


  Folder/File Name    Officer who recorded video       Rank          Assignment     Date of footage     Location


Chung 41347 Inc.
1546 Rapid_
                                                                                                      St.
Response
                                                                                                      Andrews/
_Security;
                                                                                                      Pico10th
Chung 41347 Inc.
                   Officer Kevin Quyen Chung       Police Officer                                     St./Wilton
1820 Rapid_                                                       34HOPE24-W2         6/11/2019
                   #41347                                II                                           Pl./
Response_Security;
                                                                                                      Gramercy
Chung 41347 Inc.
                                                                                                      Dr.
2314 Rapid_
                                                                                                      /Olympic
Response_Security


Landry 32465
                     Officer Christopher Landry    Police Officer                                     6th W/O
Alley_Clean_Up_                                                      20SL13-W2        6/11/2019
                     #32465                              III                                          Berendo
Inc. 1646
Panameno 33799
                                                                                                      10th
Inc. 2145
                                                                                                      St./Wilton
RRt_Response
                     Sergeant Douglas W.                                                              Pl.
Panameno 33799                                       Sergeant I     34HOPE20-W2       6/11/2019
                     Panameno #33799                                                                  Gramercy
Inc. 2317
                                                                                                      Dr.
RRT_Response
                                                                                                      /Olympic

Paxton 41331 Inc.
1546 Rapid_
                                                                                                      St.
Response
                                                                                                      Andrews/
_Security; Paxton
                                                                                                      Pico
41331 Inc. 1820      Officer Andrew Paxton         Police Officer
                                                                  34HOPE24-W2         6/11/2019       10th St./
Rapid_ Response      #41331                              II
                                                                                                      Wilton Pl.
_Security; Paxton
                                                                                                      Gramercy/
41331 Inc. 2314
                                                                                                      Olympic
Rapid_ Response
_Security




                                                      Page 8
Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 400 of 409 Page ID
                                    #:7614



           Exhibit B to Defendant’s Amended Responses
                  to Zamora Interrogatories Set One
                                     Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 401 of 409 Page ID
                                                                         #:7615
                                 00 DEPARTMENT HOMELESS COORDINATOR
                                         ORGANIZATION CHART
                                                                                    DP 11- 2019
                         Homeless Coordinator                                                                Homelessness Outreach & Proactive
                       Commander Donald Graham                                                                     Engagement (HOPE)
                          '                   -~ .
                            (213) 486-6055
                                                              ~




                                                                                                                                         I
                                                                                             I                           I                               I                         I

                                                                                  Valley Bureau               South Bureau                   Central Bu.re.au           West Bureau
                   I                                                 I                       I                           I                               I                         I
                                                      Unified Homelessness           Sgt. Jerald Case          Sgt. Marya Mason               Sgt. Werner Flores        Sgt. Ad ri an M axwell
                                 Homeless                                            Serial No . 36032          Serial No. 344 I 8             Serial No 33456            Serial No . 323 87
                                                        Response Center
              Secretary       Coordination Unit
                                                            (UHRC)                           •                           •                               •                         •
            Angely Huynh      Commander's Aide
            Serial No Nl405   Sgt. II Celina Robles       Lt. II Y asir Gillani    PO III Brent Bmkhart        PO Jll Robert Garcia          PO III David Weston         PO III John Nguyen
                                Serial No . 38064          Serail No. 35215          Serial No . 34214          Serial No. 39970                Serial No . 38719         Serial No. 39294
                                                             me mmr.                         II                          •                               •                         •
                                        I                             I
                                                                                                                PO II Kyle Aratani              PO II Luis Robles         PO II Ivan Lucero
                                                                                  PO II James Arredondo
                                   P III +I Asst                                    Serial No . 40840            Serial No . 41604              Serial No. 33278           Serial No . 40488
                                                              PO II Robert
                                Homeless Coord.                                              I                           •                              •                          •
                                Monique Contreras                Chellew
                                 Serial No. 38228            Serial No. 37991      PO II Hector Pereida         PO II Ryan Rank.111          PO II Christian Guen-ero   PO II Mark Mahlknect
                                                                      •             Serial No. 41308             Serial No . 37944              Serial No . 41407         Serial No . 41586
                                        I
                                                                                             •                           •                              •                          •
                                   P III George                   POii Ryan
                                                                                    PO II Darnel Harty        PO II Jeffrey F1tzpatnck         PO II Ulises Tavern~     PO II Matthew Godoy
                                      Haiper                    Simmons
                                                                                     Serial No. 41155            Serial No. 37996               Serial No . 38070         Serial No. 41837
                                 Serial No . 41439

                                        I
                                                             Serial No . 41087
                                                                      I
                                                                                                                                                        -
                                                                                                                                              PO II Jesus Contreras      PO II Marco Ramfre-z
                                                                                    PO II Cody Derosa          PO II Keith Ho1eczko
                                 PII Hung Kun                 PO II Gabriel          Serial No. 4 ll 05          Serial No. 35806               Serial No. 39961           Serial No . 40604
                                       Ma                         Cohen                      •                          I                               I                          I
                                Serial No. 40368             Serial No. 41706
                                                                                  PO Ir Christophet Aboyte      PO II Jack Guen-ero           PO II Jaime Gonzalez         POii Won Kim
                                                                                      Serial No . 41906          Serial No 36852                Serial No. 35970           Serial No. 42236
                                                                                            •
CTY004393




                                                      I     PO II Susan Hsu
                                                             Serial No 37637
                                                                     -
                                                                                   PO II Ernesto Zasueta
                                                                                     Serial No. 36199
                                                                                            -
                                                                                                                PO II Lopez Munoz
                                                                                                                 Seiial No . 38101
                                                                                                                                                PO II Jose Cabrera
                                                                                                                                                 Serial No . 39743
                                                                                                                                                        -
                                                                                                                                                                          PO II Kevin Chung
                                                                                                                                                                           Setial No . 41347
                                                                                                                                                                                   -
                                                      I    PO II Jerome Knopp
                                                            Serial No . 37244
                                                                     •
                                                                                  PO II Jacob Underwood
                                                                                     Serial No . 41233
                                                                                            -
                                                                                                                PO II Jorge Carpio
                                                                                                                 Serial No . 41578
                                                                                                                        -
                                                                                                                                               PO rr Tyrone Acosta
                                                                                                                                                Serial No . 27558
                                                                                                                                                        -
                                                                                                                                                                         PO II Andrew Paxton
                                                                                                                                                                           Serial No 41334
                                                                                                                                                                                   -
                                                      I    PO II Sean Taylor
                                                            Serial No . 41422
                                                                     •
                                                                                   PO II Sheila Gutierrez
                                                                                     Serial No . 39250
                                                                                            •
                                                                                                                   PO IJ (Vacant)

                                                                                                                        •
                                                                                                                                                PO II Lenny Torrei.
                                                                                                                                                 Serial No. 36797
                                                                                                                                                        •
                                                                                                                                                                          PO II Kevin Cottle
                                                                                                                                                                           Serial No 41580
                                                                                                                                                                                   •


                                                      I    PO 11 Robert Burke
                                                            Setial No . 38313
                                                                                     PO II Cory Garza
                                                                                     Serial No. 40811
                                                                                                                   PO II (Vacant)
                                                                                                                                               PO 11 Steven Alcala
                                                                                                                                                Serial No. 41458
                                                                                                                                                                        PO II Carolma Argueta
                                                                                                                                                                          Settal No. 39027
                             Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 402 of 409 Page ID
                         OO DEPARTMENT HOMELESS COORDINATOR      #:7616

                                 ORGANIZATION CHART
                                                                         DP 10 - 2020
                 Homeless Coordinator                                                              Homelessness Outreach & Proactive
               Commander Donald Graham                                                                   Engagement (HOPE)
                    (213) 486-6055

                                                                        Valley Bureau             Central Bureau              South Bureau                West Bureau

                                                                           Sgt. Jerald Case        Sgt. Werner Flores         Sgt. Marya Mason            Sgt. Adrian Maxwell
Unified Homelessness                                                       Serial No. 36032          Serial No. 33456           Serial No. 34418           Serial No. 32387
  Response Center           Homeless
                         Coordination Unit       Secretary
      (UHRC)                                    Angely Huynh
                         Commander’s Aide      Serial No. N1405          PO III Brent Burkhart     PO III David Weston        PO III Robert Garcia         PO III John Nguyen
  Lt. II Yasir Gillani    Sgt. II Shon Wells                               Serial No. 34214           Serial No. 38719         Serial No. 39970             Serial No. 39294
   Serail No. 35215        Serial No. 31394
     OIC, UHRC
                                                                        PO II James Arredondo        PO II Luis Robles          PO II Kyle Aratani          PO II Ivan Lucero
                                                                          Serial No. 34252           Serial No. 33278            Serial No. 41604           Serial No. 40488
                             P III +I Asst
      PO II Sharon         Homeless Coord.
        Azpeitia                                                         PO II Hector Pereida     PO II Christian Guerrero      PO II Ryan Rankin         PO II Marc Mahlknect
                            Robert Chellew     PO II Rebecca Reese
     Serial No. 35516                           Serial No. 39573          Serial No. 41308           Serial No. 41407            Serial No. 37944           Serial No. 41586
                           Serial No. 37991

                                                                                                    PO II Ulises Taveras      PO II Jeffrey Fitzpatrick   PO II Matthew Godoy
                                                PO II Jerome Knopp        PO II Daniel Harty
      PO II Ryan             P III George                                                            Serial No. 38070            Serial No. 37996           Serial No. 41837
                                Harper           Serial No. 37244          Serial No. 41155
       Simmons
    Serial No. 41087       Serial No. 41439
                                                                                                    PO II Jesus Contreras      PO II Keith Horeczko
                                                 PO II Sean Taylor       PO II Cody Derosa                                                                PO II Marco Ramirez
                                                                                                      Serial No. 39961           Serial No. 35806
                                                 Serial No. 41422         Serial No. 41105                                                                  Serial No. 40604
      PO II Gabriel        P II Hung Kun
        Cohen                    Ma                                                                 PO II Jaime Gonzalez        PO II Jack Guerrero
                                                 PO II Robert Burke    PO II Christopher Aboyte       Serial No. 35970                                       PO II Won Kim
     Serial No. 41706      Serial No. 40368                                                                                      Serial No. 36852
                                                  Serial No. 38313         Serial No. 41906                                                                  Serial No. 42236

                                                                                                     PO II Jose Cabrera         PO II Lopez Munoz
                                               PO II Jacob Underwood    PO II Ernesto Zasueta         Serial No. 39743           Serial No. 38101          PO II Kevin Chung
                                                  Serial No. 41233        Serial No. 36199                                                                  Serial No. 41347

                                                                                                    PO II Tyrone Acosta         PO II Jorge Carpio
                                                 PO II Cory Garza                                    Serial No. 27558            Serial No. 41578         PO II Andrew Paxton
                                                 Serial No. 40811                                                                                           Serial No. 41334
                                                                         PO II Mario Ververa
                                                                                                     PO II Lenny Torres          PO II Jose Ortega
                                                                          Serial No. 37985                                                                  PO II Kevin Cottle
                                                                                                      Serial No. 36797           Serial No. 37975
                                                      PO II                                                                                                  Serial No. 41580
                                                      Vacant
                                                                          PO II Steven Alcala                                  PO II Manuel Anaya
                                                                           Serial No. 41458        PO II Santiago Cervantes                               PO II Carolina Argueta
                                                                                                                                Serial No. 38222
                                                                                                      Serial No. 38387                                      Serial No. 39027
Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 403 of 409 Page ID
                                    #:7617
Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 404 of 409 Page ID
                                    #:7618
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 405 of 409 Page ID
                                     #:7619



 1                                       VERIFICATION
 2
 3   I, DOMINGO OROSCO, hereby declare:
 4         I am the Assistant Division Manager for City of Los Angeles Department of Public
 5   Works, Bureau of Sanitation’s Livability Services Division. I have read the responses to
 6   Interrogatory Nos. 13(b) and 14(b) in DEFENDANT CITY OF LOS ANGELES’
 7   AMENDED OBJECTIONS AND RESPONSES TO PLAINTIFF ZAMORA’S
 8   INTERROGATORIES SET ONE in Garcia v. City of Los Angeles, et al.. Case No.
 9   CV19-6182-DSF-PLA. Based on a reasonable investigation, the information in the
10   responses to the above-referenced Interrogatories is true and correct to the best of my
11   knowledge and belief.
12
13         I declare under penalty of perjury that the foregoing is true and correct.
14
15                      Executed on February 16, 2021 in Los Angeles, California.
16
17
18                                                 ___________________________
                                                        Domingo Orosco
19
20
21
22
23
24
25
26
27
28


                                            VERIFICATION
Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 406 of 409 Page ID
                                    #:7620
Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 407 of 409 Page ID
                                    #:7621
Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 408 of 409 Page ID
                                    #:7622
 Case 2:19-cv-06182-DSF-PLA Document 122-8 Filed 04/07/21 Page 409 of 409 Page ID
                                     #:7623



 1                                       VERIFICATION
 2
 3   I, KELLY WAKABAYASHI, hereby declare:
 4         I am a Senior Management Analyst I for the City of Los Angeles Department of
 5   Public Works, Bureau of Sanitation’s Financial Management Division. I have read the
 6   responses to Interrogatory Nos. 13(d) and 14(c) in DEFENDANT CITY OF LOS
 7   ANGELES’ AMENDED OBJECTIONS AND RESPONSES TO PLAINTIFF
 8   ZAMORA’S INTERROGATORIES SET ONE in Garcia v. City of Los Angeles, et al.
 9   Case No. CV19-6182-DSF-PLA. Based on a reasonable investigation, the information in
10   the responses to the above-referenced Interrogatories is true and correct to the best of my
11   knowledge and belief.
12
13         I declare under penalty of perjury that the foregoing is true and correct.
14
15                      Executed on February 11, 2021 in Los Angeles, California.
16
17
18                                                 ___________________________
                                                        Kelly Wakabayashi
19
20
21
22
23
24
25
26
27
28


                                           VERIFICATION
